Exhibit 10.29

 

--------------------------------------------------------------------------------

INDENTURE

RAIT CRE CDO I, LTD.,

as Issuer

RAIT CRE CDO I, LLC,

as Co-Issuer

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Trustee, Paying Agent, Calculation Agent, Transfer Agent, Custodian, Backup
Advancing

Agent and Note Registrar

RAIT PARTNERSHIP, L.P.,

as Advancing Agent

Dated November 7, 2006

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

           Page ARTICLE I    DEFINITIONS AND INTERPRETATION   

Section 1.1

  

Definitions

   3

Section 1.2

  

Assumptions as to Collateral Assets, Etc.

   73

Section 1.3

  

Rules of Construction

   75 ARTICLE II    THE NOTES   

Section 2.1

  

Forms Generally

   76

Section 2.2

  

Authorized Amount; Note Interest Rate; Stated Maturity; Denominations

   77

Section 2.3

  

Execution, Authentication, Delivery and Dating

   79

Section 2.4

  

Registration, Transfer and Exchange of Notes

   80

Section 2.5

  

Mutilated, Defaced, Destroyed, Lost or Stolen Notes

   88

Section 2.6

  

Payment of Principal and Interest; Rights Preserved

   88

Section 2.7

  

Persons Deemed Owners

   94

Section 2.8

  

Cancellation

   94

Section 2.9

  

Global Notes; Temporary Notes

   95

Section 2.10

  

U.S. Tax Treatment of Notes

   96

Section 2.11

  

Authenticating Agents

   97

Section 2.12

  

Book-Entry Provisions

   97

Section 2.13

  

No Gross Up

   98 ARTICLE III    CONDITIONS PRECEDENT   

Section 3.1

  

General Provisions

   98

Section 3.2

  

Security for the Notes

   101

Section 3.3

  

Transfer of Pledged Securities

   102 ARTICLE IV    SATISFACTION AND DISCHARGE   

Section 4.1

  

Satisfaction and Discharge of Indenture

   107

Section 4.2

  

Application of Trust Cash

   109

Section 4.3

  

Repayment of Cash Held by Paying Agent

   109

 

-i-



--------------------------------------------------------------------------------

ARTICLE V    EVENTS OF DEFAULT; REMEDIES   

Section 5.1

  

Indenture Events of Default

   109

Section 5.2

  

Acceleration of Maturity; Rescission and Annulment

   111

Section 5.3

  

Collection of Indebtedness and Suits for Enforcement by Trustee

   113

Section 5.4

  

Remedies

   115

Section 5.5

  

Preservation of Collateral

   117

Section 5.6

  

Trustee May Enforce Claims Without Possession of Notes

   119

Section 5.7

  

Application of Cash Collected

   119

Section 5.8

  

Limitation on Suits

   120

Section 5.9

  

Unconditional Rights of Noteholders to Receive Principal and Interest and Class
A-1B Commitment Fee

   120

Section 5.10

  

Restoration of Rights and Remedies

   121

Section 5.11

  

Rights and Remedies Cumulative

   121

Section 5.12

  

Delay or Omission Not Waiver

   121

Section 5.13

  

Control by Controlling Class

   121

Section 5.14

  

Waiver of Past Defaults

   122

Section 5.15

  

Undertaking for Costs

   122

Section 5.16

  

Waiver of Stay or Extension Laws

   123

Section 5.17

  

Sale of Collateral

   123

Section 5.18

  

Action on the Notes

   124 ARTICLE VI    THE TRUSTEE   

Section 6.1

  

Certain Duties and Responsibilities

   124

Section 6.2

  

Notice of Indenture Event of Default

   126

Section 6.3

  

Certain Rights of Trustee

   126

Section 6.4

  

Not Responsible for Recitals or Issuance of Notes

   128

Section 6.5

  

May Hold Notes

   128

Section 6.6

  

Cash Held in Trust

   128

Section 6.7

  

Compensation and Reimbursement

   128

Section 6.8

  

Corporate Trustee Required; Eligibility

   130

Section 6.9

  

Resignation and Removal; Appointment of Successor

   130

Section 6.10

  

Acceptance of Appointment by Successor

   132

Section 6.11

  

Merger, Conversion, Consolidation or Succession to Business of Trustee

   132

Section 6.12

  

Co-Trustees and Separate Trustee

   133

Section 6.13

  

Certain Duties Related to Delayed Payment of Proceeds

   134

Section 6.14

  

Representations and Warranties of the Bank

   134

Section 6.15

  

Offers; Requests for Consents

   135

Section 6.16

  

Fiduciary for Noteholders Only; Agent for Other Secured Parties

   136

Section 6.17

  

Withholding

   136

 

-ii-



--------------------------------------------------------------------------------

ARTICLE VII    COVENANTS   

Section 7.1

  

Payment of Principal and Interest and the Class A-1B Commitment Fee

   137

Section 7.2

  

Maintenance of Office or Agency

   137

Section 7.3

  

Cash for Payments to be Held in Trust

   138

Section 7.4

  

Existence of Co-Issuers; Compliance with Laws

   140

Section 7.5

  

Protection of Collateral

   140

Section 7.6

  

Opinions as to Collateral

   143

Section 7.7

  

Performance of Obligations

   143

Section 7.8

  

Negative Covenants

   144

Section 7.9

  

Statement as to Compliance

   146

Section 7.10

  

Co-Issuers may Consolidate, Etc., Only on Certain Terms

   146

Section 7.11

  

Successor Substituted

   149

Section 7.12

  

No Other Business

   149

Section 7.13

  

Reaffirmation of Rating; Annual Rating Review

   149

Section 7.14

  

Reporting

   150

Section 7.15

  

Calculation Agent

   150

Section 7.16

  

Amendment or Termination of Certain Documents

   151

Section 7.17

  

Information Regarding Collateral

   151

Section 7.18

  

Listing

   151

Section 7.19

  

Tax Returns

   152

Section 7.20

  

Effective Date Actions

   152

Section 7.21

  

REIT Status

   153 ARTICLE VIII    SUPPLEMENTAL INDENTURES   

Section 8.1

  

Supplemental Indentures Without Consent of Securityholders

   154

Section 8.2

  

Supplemental Indentures with Consent of Noteholders

   157

Section 8.3

  

Execution of Supplemental Indentures

   160

Section 8.4

  

Effect of Supplemental Indentures

   160

Section 8.5

  

Reference in Notes to Supplemental Indentures

   161

Section 8.6

  

Delivery of Supplemental Indenture to Repository

   161 ARTICLE IX    REDEMPTION OF NOTES   

Section 9.1

  

Clean-up Call, Optional Redemption and Tax Redemption

   161

Section 9.2

  

Redemption Procedures for Optional Redemption, Clean-up Call or Tax Redemption

   162

Section 9.3

  

Notice to Trustee of Auction Call Redemption, Optional Redemption, Clean-up Call
or Tax Redemption

   163

 

-iii-



--------------------------------------------------------------------------------

Section 9.4

   Notice of Auction Call Redemption, Optional Redemption, Clean-up Call or Tax
Redemption or Maturity by the Co-Issuers    163

Section 9.5

  

Notes Payable on Redemption Date

   165

Section 9.6

  

Mandatory Redemption

   165

Section 9.7

  

Auction Call Redemption

   166

Section 9.8

  

Special Amortization

   168 ARTICLE X    ACCOUNTS, ACCOUNTINGS AND RELEASES   

Section 10.1

  

Collection of Cash

   169

Section 10.2

  

Principal Collection Account; Interest Collection Account; Custodial Account;
Unfunded Commitment Reserve Account

   169

Section 10.3

  

Payment Account

   172

Section 10.4

  

Expense Account

   173

Section 10.5

  

Uninvested Proceeds Account

   174

Section 10.6

  

Reports by Trustee

   176

Section 10.7

  

Accountings

   177

Section 10.8

  

Release of Securities

   186

Section 10.9

  

Reports by Independent Accountants

   187

Section 10.10

  

Reports to Rating Agencies, Etc.

   187

Section 10.11

  

Tax Matters

   188

Section 10.12

  

Interest Advances

   188 ARTICLE XI    APPLICATION OF CASH   

Section 11.1

  

Disbursements of Cash from Payment Account

   191

Section 11.2

  

Trust Accounts

   203 ARTICLE XII    PURCHASE AND SALE OF COLLATERAL ASSETS; REINVESTMENT   

Section 12.1

  

Sale of Collateral Assets; Reinvestment

   203

Section 12.2

  

Eligibility Criteria and Reinvestment Criteria

   205

Section 12.3

  

Conditions Applicable to all Transactions Involving Sale or Grant

   214 ARTICLE XIII    SECURED PARTIES’ RELATIONS   

Section 13.1

  

Subordination

   215

Section 13.2

  

Standard of Conduct

   221

 

-iv-



--------------------------------------------------------------------------------

ARTICLE XIV    MISCELLANEOUS   

Section 14.1

  

Form of Documents Delivered to Trustee

   221

Section 14.2

  

Acts of Noteholders

   222

Section 14.3

  

Notices, Etc., to Trustee, the Co-Issuers, the Collateral Manager, the Hedge
Counterparties and the Rating Agencies

   223

Section 14.4

  

Notices and Reports to Noteholders; Waiver

   225

Section 14.5

  

Effect of Headings and Table of Contents

   226

Section 14.6

  

Successors and Assigns

   226

Section 14.7

  

Liability of Co-Issuers

   227

Section 14.8

  

Severability

   227

Section 14.9

  

Benefits of Indenture

   227

Section 14.10

  

Governing Law

   227

Section 14.11

  

Submission to Jurisdiction

   227

Section 14.12

  

Counterparts

   228

Section 14.13

  

Waiver of Jury Trial

   228

Section 14.14

  

Judgment Currency

   228

Section 14.15

  

Confidential Treatment of Documents

   229 ARTICLE XV    ASSIGNMENT OF AGREEMENTS, ETC.   

Section 15.1

  

Assignment

   229

Section 15.2

  

No Impairment

   230

Section 15.3

  

Termination, Etc.

   230

Section 15.4

  

Issuer Agreements, Etc.

   230

Section 15.5

  

Consent to Posting of Documents on Repository

   232 ARTICLE XVI    HEDGE AGREEMENT; CURE RIGHTS; COLLATERAL ASSETS PURCHASE
AGREEMENTS; REPRESENTATIONS AND WARRANTIES RELATED TO SUBSEQUENT COLLATERAL
ASSETS   

Section 16.1

  

Hedge Agreement

   233

Section 16.2

  

Cure Rights

   237

Section 16.3

  

Collateral Assets Purchase Agreements

   239

Section 16.4

  

Representations and Warranties Related to Subsequent Collateral Assets

   239

 

-v-



--------------------------------------------------------------------------------

ARTICLE XVII    THE CLASS A-1B NOTES   

Section 17.1

  

Draws on the Class A-1B Notes and Class A-1B Commitments

   240

Section 17.2

  

Class A-1B Interest and Class A-1B Commitment Fee

   242

Section 17.3

  

Prepayment of Class A-1B Notes

   242

Section 17.4

  

Class A-1B Draw Conditions

   244

Section 17.5

  

Rating Criteria and Holders of the Class A-1B Notes

   244

Section 17.6

  

Class A-1B Holder Collateral Account

   245

Section 17.7

  

Governing Instrument

   247 ARTICLE XVIII    ADVANCING AGENT   

Section 18.1

  

Liability of the Advancing Agent

   247

Section 18.2

  

Merger or Consolidation of the Advancing Agent

   248

Section 18.3

  

Limitation on Liability of the Advancing Agent and Others

   248

Section 18.4

  

Representations and Warranties of the Advancing Agent

   249

Section 18.5

  

Resignation and Removal; Appointment of Successor

   250

Section 18.6

  

Acceptance of Appointment by Successor Advancing Agent

   251

SCHEDULES

 

Schedule A

  

Schedule of Collateral Assets

Schedule B

  

LIBOR Formula

Schedule C

  

Recovery Rate Matrices

Schedule D

  

Auction Procedures

Schedule E

  

Standard & Poor’s Non-Eligible Notching Asset Types

Schedule F

  

Standard & Poor’s Eligible Notching Asset Types

Schedule G

  

List of Authorized Officers of the Collateral Manager

Schedule H

  

Form of Representations and Warranties Re: Collateral Assets Consisting of Whole
Loans

Schedule I

  

Form of Representations and Warranties Re: Collateral Assets Consisting of B
Notes

Schedule J

  

Form of Representations and Warranties Re: Collateral Assets Consisting of
Participations

Schedule K

  

Form of Representations and Warranties Re: Collateral Assets Consisting of
Mezzanine Loans

Schedule L

   Form of Representations and Warranties Re: Collateral Assets Consisting of
REIT Debt Securities, Rake Bonds, Single Asset Mortgage Securities and Single
Borrower Mortgage Securities

Schedule M

  

Form of Representations and Warranties Re: Collateral Assets Consisting of
Preferred Equity Securities

Schedule N

  

Schedule of Excepted Assets

Schedule O

  

Exception Schedules to Representations and Warranties

 

-vi-



--------------------------------------------------------------------------------

EXHIBITS

 

Exhibit A-1

  

Form of Regulation S Global Note

Exhibit A-2

  

Form of Restricted Global Note

Exhibit A-3

  

Form of Definitive Class A-1B Note

Exhibit A-4

  

Form of Definitive Note

Exhibit B-1

  

Regulation S Transfer Certificate

Exhibit B-2

  

Rule 144A Transfer Certificate

Exhibit B-3

  

Definitive Class A-1B Transfer Certificate

Exhibit C

  

Form of Trust Receipt

Exhibit D

  

Request for Release

Exhibit E

  

Form of Information Request from Beneficial Owners of Notes

 

-vii-



--------------------------------------------------------------------------------

THIS INDENTURE dated as of November 7, 2006 is made among RAIT CRE CDO I, LTD.,
an exempted company incorporated and existing under the laws of the Cayman
Islands (the “Issuer”); RAIT CRE CDO I, LLC, a limited liability company
organized and existing under the laws of the State of Delaware (the “Co-Issuer,”
and together with the Issuer, the “Co-Issuers”); RAIT PARTNERSHIP, L.P., as
advancing agent (the “Advancing Agent”), and WELLS FARGO BANK, NATIONAL
ASSOCIATION, a national banking association organized and existing under the
laws of the United States of America, as trustee, paying agent, calculation
agent, transfer agent, custodian, backup advancing agent and note registrar
(herein, together with its permitted successors in the trusts hereunder, called
the “Trustee”).

PRELIMINARY STATEMENT

The Co-Issuers are duly authorized to execute and deliver this Indenture to
provide for the issuance of the Notes as provided herein. All covenants and
agreements made by the Co-Issuers herein are for the benefit and security of the
Noteholders, the Hedge Counterparties, the Collateral Manager, the Collateral
Administrator and the Trustee (collectively, the “Secured Parties”). The
Co-Issuers are entering into this Indenture, and the Trustee is accepting the
trusts created hereby, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged.

All things necessary to make this Indenture a valid agreement of the Co-Issuers
in accordance with its terms have been done.

GRANTING CLAUSES

The Issuer hereby Grants to the Trustee, for the benefit and security of the
Secured Parties, all of its right, title and interest in, to and under, in each
case, whether now owned or existing, or hereafter acquired or arising, all
accounts, general intangibles, chattel paper, instruments, securities,
investment property and any and all other property (other than Excepted
Property) of any type or nature owned by it, including (a) the Custodial
Account, the Collateral Assets (listed, as of the Closing Date, in the Schedule
of Collateral Assets hereto) which the Issuer causes to be delivered to the
Trustee (directly or through a Securities Intermediary) herewith, all Collateral
Assets which are delivered to the Trustee (directly or through a Securities
Intermediary) after the Closing Date pursuant to the terms hereof and all
payments thereon or with respect thereto, (b) the Interest Collection Account,
the Uninvested Proceeds Account, the Principal Collection Account, the Payment
Account, the Expense Account, the Unfunded Commitment Reserve Account, all funds
and other property standing to the credit of each such account, Eligible
Investments purchased with funds standing to the credit of each such account and
all income from the investment of funds therein and the Issuer’s rights in each
Hedge Counterparty Collateral Account, (c) the Collateral Management Agreement,
the Class A-1B Note Purchase Agreement, the Servicing Agreement, the Collateral
Administration Agreement, the Administration Agreement and all agreements
relating to each Hedge Agreement, (d) all Cash delivered to the Trustee
(directly or through a Securities Intermediary) and (e) all proceeds,
accessions, profits, income benefits, substitutions and replacements, whether
voluntary or involuntary, of and to any of the property of the Issuer described
in the preceding clauses, but excluding Excepted Property (collectively, the
“Collateral”). Such Grants are made, however, to the Trustee to hold in trust,
to secure the Notes equally and ratably without prejudice, priority or
distinction between any Note and any other Note by reason of

 

-1-



--------------------------------------------------------------------------------

difference in time of issuance or otherwise, except as expressly provided in
this Indenture, and to secure (i) the payment of all amounts due on the Notes
and under each Hedge Agreement in accordance with their respective terms,
(ii) the payment of all other sums payable under this Indenture (including the
Senior Collateral Management Fee and otherwise by reference to any other
agreement, including the Collateral Management Agreement) and (iii) compliance
with the provisions of this Indenture and each Hedge Agreement, all as provided
in this Indenture (collectively, the “Secured Obligations”).

Except to the extent otherwise provided in this Indenture, the Issuer does
hereby constitute and irrevocably appoint the Trustee the true and lawful
attorney of the Issuer, with full power (in the name of the Issuer or
otherwise), to exercise all rights of the Issuer with respect to the Collateral
held for the benefit and security of the Secured Parties and to ask, require,
demand, receive, settle, compromise, compound and give acquittance for any and
all moneys and claims for moneys due and to become due under or arising out of
any of the Collateral held for the benefit and security of the Secured Parties,
to endorse any checks or other instruments or orders in connection therewith and
to file any claims or take any action or institute any proceedings which the
Trustee may deem to be necessary or advisable in the premises. The power of
attorney granted pursuant to this Indenture and all authority hereby conferred
are granted and conferred solely to protect the Trustee’s interest in the
Collateral held for the benefit and security of the Secured Parties and shall
not impose any duty upon the Trustee to exercise any power. This power of
attorney shall be irrevocable as one coupled with an interest prior to the
payment in full of all the obligations secured hereby.

Except to the extent otherwise provided herein, this Indenture shall constitute
a security agreement under the laws of the State of New York applicable to
agreements made and to be performed therein. Upon the occurrence of any
Indenture Event of Default, and in addition to any other rights available under
this Indenture or any other instruments included in the Collateral held for the
benefit and security of the Secured Parties or otherwise available at law or in
equity, the Trustee shall have all rights and remedies of a secured party on
default under the laws of the State of New York and other applicable law to
enforce the assignments and security interests contained herein and, in
addition, shall have the right, subject to compliance with any mandatory
requirements of applicable law, to sell or apply any rights and other interests
assigned or pledged hereby in accordance with the terms hereof at public or
private sale.

It is expressly agreed that anything therein contained to the contrary
notwithstanding, the Issuer shall remain liable under any instruments included
in the Collateral to perform all the obligations assumed by it thereunder, all
in accordance with and pursuant to the terms and provisions thereof, and except
as otherwise expressly provided herein, the Trustee shall not have any
obligations or liabilities under such instruments by reason of or arising out of
this Indenture, nor shall the Trustee be required or obligated in any manner to
perform or fulfill any obligations of the Issuer under or pursuant to such
instruments or to make any payment, to make any inquiry as to the nature or
sufficiency of any payment received by it, to present or file any claim, or to
take any action to collect or enforce the payment of any amounts which may have
been assigned to it or to which it may be entitled at any time or times.

The designation of the Trustee in any transfer document or record is intended
and shall be deemed, first, to refer to the Trustee as custodian on behalf of
the Issuer and second, to refer to the Trustee as secured party on behalf of the
Secured Parties; provided that the Grant made by the Issuer to the Trustee
pursuant to the Granting Clauses hereof shall apply to any Collateral bearing
such designation.

 

-2-



--------------------------------------------------------------------------------

The Trustee acknowledges such Grants, accepts the trusts hereunder in accordance
with the provisions hereof, and agrees to perform the duties herein in
accordance with the required standard of care set forth herein such that the
interests of the Secured Parties may be adequately and effectively protected.

The Trustee on behalf of each of the Secured Parties hereby agrees and
acknowledges that none of the Secured Parties shall have any claim on the funds
and property from time to time deposited or credited in or to the Preference
Share Distribution Account (as defined in the Preference Share Paying Agency
Agreement) or the proceeds thereof (other than in its capacity as a Preference
Shareholder, if applicable).

ARTICLE I

DEFINITIONS AND INTERPRETATION

Section 1.1 Definitions. Except as otherwise specified herein or as the context
may otherwise require, the following terms have the respective meanings set
forth below for all purposes of this Indenture. Whenever any reference is made
to an amount the determination of which is governed by Section 1.2, the
provisions of Section 1.2 shall be applicable to such determination or
calculation, whether or not reference is specifically made to Section 1.2,
unless some other method of calculation or determination is expressly specified
in the particular provision.

“3(c)(7) Notice” has the meaning specified in Section 10.7(b) hereof.

“Accelerated Maturity Date” has the meaning specified in Section 5.5(a) hereof.

“Account” means any of the Interest Collection Account, the Uninvested Proceeds
Account, the Principal Collection Account, the Payment Account, the Expense
Account, the Custodial Account, the Unfunded Commitment Reserve Account and each
Hedge Counterparty Collateral Account. Any Account established hereunder shall
include any number of sub-accounts or shall be sub-accounts of other accounts to
the extent deemed necessary by the Trustee for convenience in administering the
Accounts.

“Account Control Agreement” means the Account Control Agreement dated as of the
Closing Date, among the Issuer, the Trustee and the Custodian.

“Accountants’ Report” means a report or agreed upon procedures letter of a firm
of Independent certified public accountants of recognized national reputation
appointed by the Issuer pursuant to Section 10.9(a), which may be the firm of
independent accountants that reviews or performs procedures with respect to the
financial reports prepared by the Issuer.

“Act of Noteholders” has the meaning specified in Section 14.2 hereof.

 

-3-



--------------------------------------------------------------------------------

“Additional Reinvestment Conditions” mean the following criteria:

(a) no Indenture Event of Default has occurred or is continuing;

(b) the Aggregate Principal Balance of the Substitute Collateral Asset or
Substitute Collateral Assets is no greater than, (A) in the case of Unscheduled
Principal Payments, the Aggregate Principal Balance of the Collateral Asset that
was the source of such Unscheduled Principal Payments (or, in the case of
Unscheduled Principal Payments that are partial prepayments, no greater than the
amount of such Unscheduled Principal Payments) or (B) in the case of Sale
Proceeds, the Aggregate Principal Balance of the sold Collateral Asset;

(c) the stated maturity of the Substitute Collateral Assets is no greater than,
(A) in the case of Unscheduled Principal Payments, the stated maturity of the
Collateral Asset that was the source of such Unscheduled Principal Payments or
(B) in the case of Sale Proceeds, the stated maturity of the sold Collateral
Asset;

(d) (A) in the case of a Collateral Asset purchased with Unscheduled Principal
Payments, the Moody’s Rating of the Substitute Collateral Asset is equal to or
higher than the Moody’s Rating of the Collateral Asset that was the source of
such Unscheduled Principal Payments or (B) in the case of a Collateral Asset
purchased with Sale Proceeds, the Moody’s Rating or estimated Moody’s Rating of
the Substitute Collateral Asset is equal to or higher than the Moody’s Rating of
the Collateral Asset that was the source of such Sale Proceeds of the sold
Collateral Asset;

(e) the Average Life of the Substitute Collateral Asset is shorter than (A) in
the case of Unscheduled Principal Payments, the Average Life of the Collateral
Asset that was the source of such Unscheduled Principal Payments or (B) in the
case of Sale Proceeds, the Average Life of the sold Collateral Asset;

(f) each Collateral Quality Test shall be satisfied;

(g) the Coverage Tests are satisfied;

(h) the Class A Notes and the Class B Notes will be rated at least as high by
Moody’s as the rating assigned to such Class of Notes on the Closing Date and
the Class C Notes, the Class D Notes, the Class E Notes, the Class F Notes, the
Class G Notes, the Class H Notes and the Class J Notes will be rated no lower
than one subcategory below the rating assigned by Moody’s to such Class of Notes
on the Closing Date; and

(i) if the Standard & Poor’s CDO Monitor Test is not satisfied, the Standard &
Poor’s Rating of the Substitute Collateral Asset or Substitute Collateral Assets
is equal to or greater than (A) in the case of Unscheduled Principal Payments,
the Standard & Poor’s Rating of the Collateral Asset that was the source of such
Unscheduled Principal Payments, or (B) in the case of Sale Proceeds, the
Standard & Poor’s Rating of the sold Collateral Asset.

“Administration Agreement” means the Administration Agreement dated the Closing
Date between the Administrator and the Issuer.

“Administrative Expenses” means with respect to any Distribution Date
(a) Trustee Expenses and (b) all amounts (including indemnities) due or accrued
with respect to such Distribution Date and payable by the Issuer or the
Co-Issuer to (i) the Administrator in

 

-4-



--------------------------------------------------------------------------------

respect of fees and expenses under the Administration Agreement, (ii) the
Independent accountants, agents and counsel of the Issuer for reasonable fees
and expenses (including amounts payable in connection with the preparation of
tax forms on behalf of the Co-Issuers), (iii) the Collateral Manager in respect
of fees, indemnities and expenses pursuant to the Collateral Management
Agreement, (iv) any other Person in respect of any governmental fee, registered
office fee, charge or tax in relation to the Issuer or the Co-Issuer (in each
case as certified by an Authorized Officer of the Issuer or the Co-Issuer to the
Trustee), (v) the Placement Agents in respect of amounts payable to each of them
under the applicable Placement Agreement, (vi) the Rating Agencies in respect of
Rating Agency Expenses, (vii) any other Person in respect of any other fees or
expenses permitted under this Indenture and the documents delivered pursuant to
or in connection with this Indenture and the Notes, (viii) the Class A-1B Note
Agent in respect of the Class A-1B Note Agent Expenses and the Class A-1B Note
Agent Fees, (ix) each member of the Advisory Committee under each agreement
between such Advisory Committee member and the Issuer and (x) any exchange or
any listing agent or paying agent appointed in connection with the listing of
the Notes or the Preference Shares on any exchange; provided that Administrative
Expenses shall not include (A) except as otherwise provided herein, any amounts
due or accrued with respect to the actions taken on or in connection with the
Closing Date, (B) amounts payable in respect of the Notes or the Trustee Fee,
(C) any Senior Collateral Management Fee payable to the Collateral Manager,
(D) amounts payable under any Hedge Agreement and (E) any Class A-1B Commitment
Fee.

“Administrator” means Walkers SPV Limited and any successor thereto appointed
under the Administration Agreement.

“Advancing Agent” means RAIT Partnership, L.P.

“Advancing Agent Fee” means a per annum fee payable to the Advancing Agent on
each Distribution Date in accordance with the Priority of Payments equal to
0.00125% of the outstanding principal amount of the Class A Notes (assuming for
the purposes of this calculation that the Class A-1B Notes are fully drawn) and
Class B Notes immediately prior to such Distribution Date.

“Affected Class” means, in relation to any Tax Redemption, any Class of Notes
that has not received 100% of the aggregate amount of any principal and interest
due and payable to such Class of Notes on any Distribution Date in accordance
with the Priority of Payments by reason of the occurrence of the Tax Event that
is the basis for such Tax Redemption.

“Affiliate” or “Affiliated” means, with respect to any Person, (i) any other
Person who, directly or indirectly, is in control of, or controlled by, or is
under common control with, such Person or (ii) any other Person who is a
director, officer or employee (a) of such Person, (b) of any subsidiary or
parent company of such Person or (c) of any Person described in clause (i)
above. For the purposes of this definition, “control” of a Person shall mean the
power, direct or indirect, (i) to vote more than 50% of the securities having
ordinary voting power for the election of directors of such Person, or (ii) to
direct or cause the direction of the management and policies of such Person
whether by contract or otherwise. Notwithstanding the foregoing, “Affiliate,”
with respect to the Issuer, does not include entities that are under common
control by virtue of the affiliations of the directors of the Issuer or the
Administrator.

 

-5-



--------------------------------------------------------------------------------

“Agent Members” means members of, or participants in, the Depository,
Clearstream, Luxembourg or Euroclear.

“Aggregate Notional Amount” means the sum of the Notional Amounts of the
Preference Shares.

“Aggregate Outstanding Amount” means, when used with respect to any of the Notes
at any time, the aggregate principal amount of such Notes Outstanding at such
time; provided that, with respect to any action, consent, vote or waiver by any
Class or Classes of Noteholders, the Aggregate Outstanding Amount of the
Class A-1B Notes shall include any unfunded Class A-1B Commitments. Except as
provided in the foregoing sentence and as otherwise expressly provided herein,
the Aggregate Outstanding Amount of the Notes at any time shall not include any
unfunded Class A-1B Commitments.

“Aggregate Principal Balance” means, when used with respect to any Pledged
Securities or Collateral Assets as of any date of determination, the sum of the
Principal Balances on such date of determination of all such Pledged Securities
or Collateral Assets.

“Aggregate Undrawn Amount” means, at any time with respect to the Class A-1B
Notes, individually or in the aggregate, the unutilized Class A-1B Commitments
available for borrowing by the Issuer.

“Applicable Recovery Rate” means, with respect to any Collateral Asset on any
Measurement Date, the lower of:

(a) an amount equal to the percentage for such Collateral Asset set forth in the
Moody’s recovery rate matrix attached as Part I of Schedule C hereto in (x) the
column in such table setting forth the Moody’s Rating of such Collateral Asset
as of the date of issuance of such Collateral Asset and (y) the row in such
table opposite the ratio (expressed as a percentage) of (i) the Issue of which
such Collateral Asset is a part relative to (ii) the total capitalization of
(including both debt and equity securities issued by) the relevant issuer of or
obligor on such Collateral Asset determined on the original issue date of such
Collateral Asset; and

(b) an amount equal to the percentage for such Collateral Asset set forth in the
Standard & Poor’s recovery rate matrix attached as Part II of Schedule C hereto.

“Approved Servicer” means a servicer and special servicer on Standard & Poor’s
Select Servicer List as a U.S. Commercial Mortgage Master or Primary Servicer
and Special Servicer, as applicable, and a servicer that has been approved by
Fitch and Moody’s; provided that if the Servicer is a Primary Servicer, the
Rating Condition is satisfied and no subservicing is permitted under the
Servicing Agreement.

“ARD Loan” means a Loan with an anticipated repayment date that is earlier than
its legal maturity date, after which (if not repaid in full by such anticipated
repayment date) the loan provides for changes in payments and accrual of
interest.

“Auction” has the meaning specified in Section 9.7(a) hereof.

“Auction Call Redemption” has the meaning specified in Section 9.7(b) hereof.

 

-6-



--------------------------------------------------------------------------------

“Auction Date” has the meaning specified in Section 9.7(a) hereof.

“Auction Procedures” has the meaning specified in Section 9.7(a) hereof.

“Auction Purchase Agreement” has the meaning specified in Schedule D hereto.

“Authenticating Agent” means, with respect to the Notes or any Class of the
Notes, the Person designated by the Trustee, if any, to authenticate such Notes
on behalf of the Trustee pursuant to Section 2.11.

“Authorized Officer” means (i) with respect to the Issuer, any Officer (or
attorney-in-fact appointed by the Issuer) of the Issuer or Collateral Manager
who is authorized to act for the Issuer in matters relating to, and binding
upon, the Issuer, (ii) with respect to the Co-Issuer, any Officer (or
attorney-in-fact appointed by the Co-Issuer) who is authorized to act for the
Co-Issuer in matters relating to, and binding upon, the Co-Issuer and (iii) with
respect to the Trustee or any other bank or trust company acting as trustee of
an express trust or as custodian, a Trust Officer. Each party may receive and
accept a certification of the authority of any other party as conclusive
evidence of the authority of any person to act, and such certification may be
considered as in full force and effect until receipt by such other party of
written notice to the contrary.

“Available Redemption Funds” has the meaning specified in Section 9.1(b) hereof.

“Average Life” means, on any Measurement Date with respect to any Pledged
Collateral Asset, the quotient, as calculated by the Collateral Manager,
obtained by dividing (i) the sum of the products of (a) the number of years
(rounded to the nearest one tenth thereof) from such Measurement Date to the
respective dates of each successive Scheduled Distribution of principal of such
Pledged Collateral Asset and (b) the respective amounts of principal of such
Scheduled Distributions by (ii) the sum of all successive Scheduled
Distributions of principal on such Pledged Collateral Asset.

“B Note” means a promissory note secured by a mortgage on commercial real estate
property that is subordinate in right of payment to one or more separate
promissory notes secured by a direct or beneficial interest in the same
property.

“Backup Advancing Agent” means Wells Fargo Bank, National Association solely in
its capacity as backup advancing agent hereunder, unless a successor Person
shall have become the backup advancing agent pursuant to the applicable
provisions of this Indenture, and thereafter Backup Advancing Agent shall mean
such successor Person.

“Backup Advancing Agent Fee” means a per annum fee payable to the Backup
Advancing Agent on each Distribution Date in accordance with the Priority of
Payments equal to 0.00125% of the outstanding principal amount of the Class A
Notes (assuming for the purposes of this calculation that the Class A-1B Notes
are fully drawn) and Class B Notes immediately prior to such Distribution Date.

“Bad Faith” means, with respect to the conduct or transaction concerned, the
absence of “good faith” (as such term is defined in the UCC).

 

-7-



--------------------------------------------------------------------------------

“Balance” means at any time, with respect to Cash or Eligible Investments in any
Account at such time, the aggregate of the (i) current balance of Cash, demand
deposits, time deposits, certificates of deposit, federal funds and money market
funds; (ii) principal amount owing in respect of interest-bearing corporate and
government securities, money market accounts, repurchase obligations and
reinvestment agreements; and (iii) purchase price (but not greater than the face
amount) of non-interest-bearing government and corporate securities and
commercial paper.

“Bank” means Wells Fargo Bank, National Association, a national banking
association organized under the laws of the United States, in its individual
capacity and not as Trustee.

“Bankruptcy Code” means the United States Bankruptcy Code, Title 11 of the
United States Code, as amended or where the context requires, the applicable
insolvency provisions of the laws of the Cayman Islands.

“Base Rate” has the meaning specified in Schedule B hereto.

“Base Rate Reference Bank” has the meaning specified in Schedule B hereto.

“Benchmark Rate” means (a) with respect to Collateral Assets that bear interest
at a floating rate, the offered rate for Dollar deposits in Europe of one month
that appears on Telerate Page 3750 (or such other page as may replace such
Telerate Page 3750 for the purpose of displaying comparable rates), as of 11:00
a.m. (London time) on the second London Banking Day preceding the date of
acquisition of such Collateral Assets and (b) with respect to Collateral Assets
that do not bear interest at a floating rate, the yield reported, as of
10:00 a.m. (New York City time) on the second Business Day preceding the date of
acquisition of such Collateral Assets, on the display designated as “Page 678”
on the Telerate Access Service (or such other display as may replace Page 678 on
Telerate Access Service) for actively traded U.S. Treasury securities having a
maturity equal to the Weighted Average Life of such Collateral Assets on such
date of acquisition.

“Beneficial Owner” means any Person owning an interest in a Global Note as
reflected on the books of the Depositary or on the books of a Depositary
Participant or on the books of an indirect participant for which a Depositary
Participant of the Depositary acts as agent.

“Benefit Plan Investor” means (a) an “employee benefit plan” (as defined in
Section 3(3) of ERISA), that is subject to Title I of ERISA; (b) any plan
(including an individual retirement account or a Keogh plan) within the meaning
of Section 4975(e)(1) of the Code that is subject to Section 4975 of the Code;
or (c) any entity whose underlying assets include “plan assets” under
Section 3(42) of ERISA and the Plan Asset Regulations by reason of an employee
benefit plan’s or a plan’s investment in the entity.

“Board of Directors” means, with respect to the Issuer, the directors of the
Issuer duly appointed in accordance with the Issuer Charter.

“Board Resolution” means, with respect to the Issuer, a resolution of the Board
of Directors of the Issuer.

 

-8-



--------------------------------------------------------------------------------

“Business Day” means a day on which commercial banks are open for business in
each of New York, New York, London and the city in which the Corporate Trust
Office is located and, in the case of the final payment of principal of any
Note, the place of presentation of such Note. To the extent that action is
required of the Paying Agent in Ireland, Dublin, Ireland will be considered in
determining “Business Day” for purposes of determining when such Paying Agent
action is required.

“Buy/Sell Interest” means a Collateral Asset for which one of the participants
has exercised its right to purchase its corresponding participant’s interest, or
sell its interest to such corresponding participant for the same price, in
accordance with the related Underlying Instrument.

“Calculation Agent” has the meaning specified in Section 7.15(a) hereof.

“Calculation Amount” means, with respect to any Defaulted Security at any
time, the amount obtained by multiplying the Applicable Recovery Rate by the
Principal Balance of such Defaulted Security; provided that the “Calculation
Amount” of any Mezzanine Loan that has met the definition of “Defaulted
Security” for twenty-four consecutive months shall be zero; provided, further,
that, at any time when the Aggregate Principal Balance of all “bridge loans”
included in the Collateral Assets which have met the definition of “Defaulted
Securities” for twenty-four consecutive months is greater than U.S.$75,000,000,
the “Calculation Amount” of the portion of such Aggregate Principal Balance in
excess of U.S.$75,000,000 shall be zero.

“Cash” means such coin or currency of the United States of America as at the
time shall be legal tender for payment of all public and private debts.

“Cash Purchaser” has the meaning specified in Section 9.2(a) hereof.

“CDO Servicers” means, collectively, the CDO Primary Servicer and the CDO
Special Servicer.

“CDO Primary Servicer” means Wells Fargo Bank, National Association, solely in
its capacity as CDO Primary Servicer under the Servicing Agreement, unless a
successor Person shall have become the CDO Primary Servicer pursuant to the
applicable provisions of the related Servicing Agreement, and thereafter, the
CDO Primary Servicer shall mean such successor Person.

“CDO Special Servicer” means RAIT Partnership, L.P., solely in its capacity as
CDO Special Servicer under the Servicing Agreement, unless a successor Person
shall have become the CDO Special Servicer pursuant to the applicable provisions
of the related Servicing Agreement, and thereafter, the CDO Special Servicer
shall mean such successor Person.

“Certificate of Authentication” has the meaning specified in Section 2.3(f)
hereof.

“Certificated Security” has the meaning specified in Section 8-102(a)(4) of the
UCC.

“Change in Law” has the meaning specified in the related Class A-1B Note
Purchase Agreement.

 

-9-



--------------------------------------------------------------------------------

“Class” means, with respect to the Notes, each of the Class A-1A Notes, the
Class A-1B Notes, the Class A-2 Notes, the Class B Notes, the Class C Notes, the
Class D Notes, the Class E Notes, the Class F Notes, the Class G Notes, the
Class H Notes and the Class J Notes.

“Class A Notes” means the Class A-1A Notes, the Class A-1B Notes and the
Class A-2 Notes.

“Class A-1 Defaulted Interest Amount” means, collectively, the Class A-1A
Defaulted Interest Amount and the Class A-1B Defaulted Interest Amount.

“Class A-1 Notes” means the Class A-1A Notes and the Class A-1B Notes.

“Class A-1A Defaulted Interest Amount” means, with respect to the Class A-1A
Notes as of each Distribution Date, the accrued and unpaid amount due to holders
of the Class A-1A Notes on account of any interest shortfalls in the payment of
Interest Proceeds to the Class A-1A Notes with respect to any preceding
Distribution Date or Distribution Dates, together with interest accrued thereon
(to the extent lawful).

“Class A-1A Notes” means the Class A-1A First Priority Senior Secured Floating
Rate Notes due 2046 issued by the Co-Issuers on the Closing Date in respect of
which the Holders are entitled to receive interest at a floating rate per annum
equal to LIBOR plus 0.31%.

“Class A-1A/A-1B Pro Rata Allocation” means with respect to any Distribution
Date and in the case of a redemption of the Notes in full or the acceleration of
the Notes following an Indenture Event of Default, the allocation based on the
Aggregate Outstanding Amount of each of the Class A-1A Notes and the Class A-1B
Notes as of the related Determination Date.

“Class A-1B Breakage Cost” means, with respect to any Due Period, the amount, as
set forth in a certificate of a holder of Class A-1B Notes delivered to the
Issuer and the Trustee on or prior to the related Determination Date, of
“breakage costs,” if any, incurred by holder of Class A-1B Notes as a result of
a failure by the Issuer to effect a Class A-1B Draw on the scheduled date
therefor after having submitted a request for a Class A-1B Draw to the
Class A-1B Note Agent in accordance with the provisions of a Class A-1B Note
Purchase Agreement.

“Class A-1B Commitment” means the maximum aggregate principal amount of advances
(whether at the time funded or unfunded) that a Holder of Class A-1B Notes (or
the related Liquidity Provider) is obligated to make to the Issuer from time to
time under its Class A-1B Note Purchase Agreement.

“Class A-1B Commitment Fee” means a commitment fee, payable in arrears on each
Distribution Date which will accrue on the Aggregate Undrawn Amount of each
Class A-1B Commitment for each Interest Period at a rate per annum equal to
0.23% (computed on the basis of a 360-day year and the actual number of days
elapsed) and will rank pari passu with the payment of interest on the Class A-1B
Notes.

“Class A-1B Defaulted Interest Amount” means, with respect to the Class A-1B
Notes as of each Distribution Date, the accrued and unpaid amount due to holders
of the Class A-1B Notes on account of any interest shortfalls in the payment of
Interest Proceeds to the Class A-1B Notes with respect to any preceding
Distribution Date or Distribution Dates, together with interest accrued thereon
(to the extent lawful)

 

-10-



--------------------------------------------------------------------------------

“Class A-1B Draw” has the meaning specified in Section 17.1(a) hereof.

“Class A-1B Draw Conditions” has the meaning specified in Section 17.4 hereof.

“Class A-1B Draw Date” has the meaning specified in Section 17.1(a) hereof.

“Class A-1B Eligible Investments” has the meaning specified in Section 17.6(f)
hereof.

“Class A-1B Funding Event” means the prepayment of the Class A-1B Notes as
permitted under the Class A-1B Note Purchase Agreements or any Class A-1B Draws
under the Class A-1B Notes.

“Class A-1B Holder Collateral Account” has the meaning specified in
Section 17.6(a) hereof.

“Class A-1B Increased Costs” means, with respect to any Distribution Date, the
amount as set forth in a certificate of a Class A-1B Noteholder delivered to the
Issuer and the Trustee on or prior to the Calculation Date of the related
Distribution Date, necessary to compensate such Noteholder or any Liquidity
Provider for (a) any increase in cost to a Liquidity Provider of making or
maintaining any loan or asset purchase under the Class A-1B Note Purchase
Agreement or such Liquidity Facility (or maintaining its obligation to make any
such loan or asset purchase) resulting from a Change in Law applicable to such
Liquidity Provider, (b) any reduction in any amount received or receivable by a
Liquidity Provider under the Class A-1B Note Purchase Agreement or such
Liquidity Facility resulting from a Change in Law applicable to such Liquidity
Provider or (c) any reduction in the rate of return on the capital of a
Liquidity Provider or its parent/holding company resulting from a Change in Law
(other than tax law) applicable to such Liquidity Provider or parent/holding
company to a level that is below that which such Liquidity Provider or
parent/holding company could have achieved but for such Change in Law. The
Class A-1B Note Agent, the Issuer, the Trustee and the Collateral Manager shall
in each instance be entitled to rely conclusively (in the absent of manifest
error) on any such certificate and all calculations and data therein (and the
Class A-1B Note Agent, the Issuer, the Trustee and the Collateral Manager shall
have no duty or obligation to investigate, verify or recalculate any information
or conclusion set forth therein).

“Class A-1B Note Agent” means Wells Fargo Bank, National Association.

“Class A-1B Note Agent Expenses” means, with respect to any Distribution Date,
an amount equal to the sum of all amounts incurred by or otherwise owing to the
Class A-1B Note Agent in accordance with the Class A-1B Note Purchase Agreement
and herein other than the Class A-1B Note Agent Fee.

“Class A-1B Note Agent Fee” means the monthly fee payable to the Class A-1B Note
Agent under the Class A-1B Note Purchase Agreement, which shall be included in
and deemed paid in full for any Distribution Date upon payment to the Trustee of
the Trustee Fee

 

-11-



--------------------------------------------------------------------------------

payable for such Distribution Date; provided that the Class A-1B Note Agent Fee
will be payable on each Distribution Date only to the extent that funds are
available for such purpose in accordance with the Priority of Payments.

“Class A-1B Note Permitted Uses” has the meaning specified in Section 17.1(a)
hereof.

“Class A-1B Note Purchase Agreement” means one or more Class A-1B Note Purchase
Agreements, dated as of the Closing Date, by and among the Issuer, the
Co-Issuer, the Class A-1B Note Agent and the Holders from time to time of the
Class A-1B Notes, as amended, supplemented or otherwise modified from time to
time in accordance with its terms.

“Class A-1B Notes” means the Class A-1B First Priority Senior Secured Revolving
Floating Rate Notes due 2046 issued by the Co-Issuers on the Closing Date in
respect of which the Holders are entitled to receive interest at a floating rate
per annum equal to LIBOR plus 0.33%.

“Class A-1B Prepayment” means, prior to the Commitment Termination Time, the
prepayment of the Class A-1B Notes on any Business Day at the option of the
Issuer upon the written direction of the Collateral Manager.

“Class A-1B Prepayment Conditions” has the meaning specified in Section 17.3
hereof.

“Class A-1B Prepayment Date” means the date of a Class A-1B Prepayment.

“Class A-1B Proportion” means the percentage equivalent of a fraction, (x) the
numerator of which is equal to the Maximum Class A-1B Commitment as of the
Closing Date and (y) the denominator of which is equal to the sum of the
Aggregate Outstanding Amount of the Class A-1A Notes as of the Closing Date and
the Maximum Class A-1B Commitment as of the Closing Date.

“Class A-2 Defaulted Interest Amount” means, with respect to the Class A-2 Notes
as of each Distribution Date, the accrued and unpaid amount due to holders of
the Class A-2 Notes on account of any interest shortfalls in the payment of
Interest Proceeds to the Class A-2 Notes with respect to any preceding
Distribution Date or Distribution Dates, together with interest accrued thereon
(to the extent lawful).

“Class A-2 Notes” means the Class A-2 Second Priority Senior Secured Floating
Rate Notes due 2046 issued by the Co-Issuers on the Closing Date in respect of
which the Holders are entitled to receive interest at a floating rate per annum
equal to LIBOR plus 0.35%.

“Class A/B Coverage Test” means the Class A/B Interest Coverage Test and the
Class A/B Overcollateralization Test.

“Class A/B Interest Coverage Ratio” as of any Measurement Date will equal the
ratio (expressed as a percentage) obtained by dividing:

(i) the Interest Coverage Amount; by

 

-12-



--------------------------------------------------------------------------------

(ii) an amount equal to (A) the scheduled interest on the Class A-1 Notes
(including any Class A-1 Defaulted Interest Amount thereon and any accrued
interest on such Class A-1 Defaulted Interest Amount plus the Class A-1B
Commitment Fee payable on the Distribution Date immediately following such
Measurement Date) payable on the Distribution Date immediately following such
Measurement Date relating to such Due Period plus (B) the scheduled interest on
the Class A-2 Notes (including any Class A-2 Defaulted Interest Amount thereon
and any accrued interest on such Class A-2 Defaulted Interest Amount) payable on
the Distribution Date immediately following such Measurement Date relating to
such Due Period plus (C) the scheduled interest on the Class B Notes (including
any Class B Defaulted Interest Amount thereon and any accrued interest on such
Class B Defaulted Interest Amount) payable on the Distribution Date immediately
following such Measurement Date relating to such Due Period.

For purposes of calculating the Class A/B Interest Coverage Ratio, expected
interest payments on the Collateral Assets and the Eligible Investments will not
include any scheduled interest payments which the Collateral Manager has
determined in its reasonable business judgment will not be made in cash during
the applicable Due Period (including on any assets currently deferring interest
unless and until such assets actually pay interest) and amounts scheduled to be
received under any Hedge Agreement which the Collateral Manager has determined
in its reasonable business judgment will not be made prior to the applicable
Measurement Date.

“Class A/B Interest Coverage Test” means a test that shall be deemed satisfied
on any Measurement Date prior to the Effective Date and shall be satisfied on
any Measurement Date occurring on or after the Effective Date if the Class A/B
Interest Coverage Ratio as of such Measurement Date is equal to or greater than
(a) during the period to and including the Determination Date in March 2007,
150.0%; (b) 155.0% from the Distribution Date in April 2007 until but excluding
the Distribution Date in August 2007; and (c) thereafter, 160.0%.

“Class A/B Overcollateralization Ratio” means, as of any Measurement Date, the
number (expressed as a percentage) calculated by dividing (a) the Net
Outstanding Portfolio Collateral Balance on such Measurement Date and the
Aggregate Undrawn Amount (without duplication) by (b) the sum of (i) the
Aggregate Outstanding Amount of the Class A-1 Notes (assuming for purposes of
the calculation that the Class A-1B Notes are fully drawn) plus (ii) the
Aggregate Outstanding Amount of the Class A-2 Notes plus (iii) the Aggregate
Outstanding Amount of the Class B Notes and any unreimbursed Interest Advances.

“Class A/B Overcollateralization Test” means a test that, for so long as any
Class A-1 Notes, Class A-2 Notes or Class B Notes remain Outstanding, shall be
deemed satisfied on any Measurement Date prior to the Effective Date and shall
be satisfied on any Measurement Date on or after the Effective Date if the
Class A/B Overcollateralization Ratio on such Measurement Date is equal to or
greater than 136.1%.

“Class B Defaulted Interest Amount” means, with respect to the Class B Notes as
of each Distribution Date, the accrued and unpaid amount due to holders of the
Class B Notes on account of any interest shortfalls in the payment of Interest
Proceeds to the Class B Notes with respect to any preceding Distribution Date or
Distribution Dates, together with interest accrued thereon (to the extent
lawful).

 

-13-



--------------------------------------------------------------------------------

“Class B Notes” means the Class B Third Priority Senior Secured Floating Rate
Notes due 2046 issued by the Co-Issuers on the Closing Date in respect of which
the Holders are entitled to receive interest at a floating rate per annum equal
to LIBOR plus 0.45%.

“Class Break-Even Loss Rate” means with respect to any Class of Notes, the
maximum percentage of defaults (as determined through application of the
Standard & Poor’s CDO Monitor) which the Current Portfolio or the Proposed
Portfolio, as applicable, can sustain such that, after giving effect to
Standard & Poor’s assumptions on recoveries and timing and to the Priority of
Payments, will result in sufficient funds remaining for the ultimate payment of
principal of such Class of Notes in full by their Stated Maturity and (x) the
timely payment of interest on the Class A Notes and or Class B Notes, or (y) the
ultimate payment of interest on any Class of Notes (other than the Class A Notes
and the Class B Notes).

“Class C Defaulted Interest Amount” means, with respect to the Class C Notes as
of each Distribution Date on which no Class A-1 Notes, Class A-2 Notes or Class
B Notes are Outstanding, the accrued and unpaid amount due to holders of the
Class C Notes (other than the Class C Deferred Interest Amount) on account of
any interest shortfalls in the payment of Interest Proceeds to the Class C Notes
with respect to any preceding Distribution Date or Distribution Dates, together
with interest accrued thereon (to the extent lawful).

“Class C Deferred Interest Amount” means so long as any Class A-1 Notes,
Class A-2 Notes or Class B Notes are Outstanding, any interest due on the Class
C Notes which is not paid as a result of the operation of the Priority of
Payments on any Distribution Date.

“Class C Notes” means the Class C Fourth Priority Mezzanine Deferrable Floating
Rate Notes due 2046, issued by the Co-Issuers on the Closing Date in respect of
which the Holders are entitled to receive interest at a floating rate per annum
equal to LIBOR plus 0.60%.

“Class C/D/E Coverage Test” means the Class C/D/E Interest Coverage Test and the
Class C/D/E Overcollateralization Test.

“Class C/D/E Interest Coverage Ratio” as of any Measurement Date will equal the
ratio (expressed as a percentage) obtained by dividing:

(i) the Interest Coverage Amount; by

(ii) an amount equal to (A) the scheduled interest on the Class A-1 Notes
(including any Class A-1 Defaulted Interest Amount thereon and any accrued
interest on such Class A-1 Defaulted Interest Amount plus the Class A-1B
Commitment Fee payable on the Distribution Date immediately following such
Measurement Date) payable on the Distribution Date immediately following such
Measurement Date relating to such Due Period plus (B) the scheduled interest on
the Class A-2 Notes (including any Class A-2 Defaulted Interest Amount thereon
and any accrued interest on such Class A-2 Defaulted Interest Amount) payable on
the Distribution Date immediately following such Measurement Date relating to
such Due Period plus (C) the scheduled interest on the Class B Notes (including
any Class B Defaulted Interest Amount thereon and any accrued interest on such
Class B Defaulted Interest Amount) payable on the Distribution Date immediately
following such Measurement Date relating to such Due Period plus (D) the
scheduled interest on the Class C Notes (including any Class C Defaulted

 

-14-



--------------------------------------------------------------------------------

Interest Amount thereon and any accrued interest on such Class C Defaulted
Interest Amount and any interest accrued on any Class C Deferred Interest
Amount) payable on the Distribution Date immediately following such Measurement
Date relating to such Due Period plus (E) the scheduled interest on the Class D
Notes (including any Class D Defaulted Interest Amount thereon and any accrued
interest on such Class D Defaulted Interest Amount and any interest accrued on
any Class D Deferred Interest Amount) payable on the Distribution Date
immediately following such Measurement Date relating to such Due Period plus
(F) the scheduled interest on the Class E Notes (including any Class E Defaulted
Interest Amount thereon and any accrued interest on such Class E Defaulted
Interest Amount and any interest accrued on any Class E Deferred Interest
Amount) payable on the Distribution Date immediately following such Measurement
Date relating to such Due Period.

For purposes of calculating the Class C/D/E Interest Coverage Ratio, expected
interest payments on the Collateral Assets and the Eligible Investments will not
include any scheduled interest payments which the Collateral Manager has
determined in its reasonable business judgment will not be made in cash during
the applicable Due Period (including on any assets currently deferring interest
unless and until such assets actually pay interest) and amounts scheduled to be
received under any Hedge Agreement which the Collateral Manager has determined
in its reasonable business judgment will not be made prior to the applicable
Measurement Date.

“Class C/D/E Interest Coverage Test” means a test that shall be deemed satisfied
on any Measurement Date prior to the Effective Date and shall be satisfied on
any Measurement Date occurring on or after the Effective Date if the Class C/D/E
Interest Coverage Ratio as of such Measurement Date is equal to or greater than
(a) during the period to and including the Determination Date in March 2007,
130.0%; (b) 135.0% from the Distribution Date in April 2007 until but excluding
the Distribution Date in August 2007; and (c) thereafter, 140.0%.

“Class C/D/E Overcollateralization Ratio” is, as of any Measurement Date, the
number (expressed as a percentage) calculated by dividing (a) the Net
Outstanding Portfolio Collateral Balance on such Measurement Date and by (b) the
sum of (i) the Aggregate Outstanding Amount of the Class A Notes plus (ii) the
Aggregate Outstanding Amount of the Class B Notes plus (iii) the Aggregate
Outstanding Amount of the Class C Notes plus (iv) the Aggregate Outstanding
Amount of the Class D Notes plus (v) the Aggregate Outstanding Amount of the
Class E Notes (in each case, including any Deferred Interest Amounts).

“Class C/D/E Overcollateralization Test” means a test that, for so long as any
Class C Notes, Class D Notes or Class E Notes remain Outstanding, shall be
deemed satisfied on any Measurement Date prior to the Effective Date and shall
be satisfied on any Measurement Date on or after the Effective Date if the Class
C/D/E Overcollateralization Ratio on such Measurement Date is equal to or
greater than 123.0%.

“Class D Defaulted Interest Amount” means, with respect to the Class D Notes as
of each Distribution Date on which no Class A-1 Notes, Class A-2 Notes, Class B
Notes or Class C Notes are Outstanding, the accrued and unpaid amount due to
holders of the Class D Notes (other than the Class D Deferred Interest Amount)
on account of any interest shortfalls in the payment of Interest Proceeds to the
Class D Notes with respect to any preceding Distribution Date or Distribution
Dates, together with interest accrued thereon (to the extent lawful).

 

-15-



--------------------------------------------------------------------------------

“Class D Deferred Interest Amount” means so long as any Class A-1 Notes,
Class A-2 Notes, Class B Notes or Class C Notes are Outstanding, any interest
due on the Class D Notes which is not paid as a result of the operation of the
Priority of Payments on any Distribution Date.

“Class D Notes” means the Class D Fifth Priority Mezzanine Deferrable Floating
Rate Notes due 2046 issued by the Co-Issuers on the Closing Date in respect of
which the Holders are entitled to receive interest at a floating rate per annum
equal to LIBOR plus 0.70%.

“Class E Defaulted Interest Amount” means, with respect to the Class E Notes as
of each Distribution Date on which no Class A-1 Notes, Class A-2 Notes, Class B
Notes, Class C Notes or Class D Notes are Outstanding, the accrued and unpaid
amount due to holders of the Class E Notes (other than the Class E Deferred
Interest Amount) on account of any interest shortfalls in the payment of
Interest Proceeds to the Class E Notes with respect to any preceding
Distribution Date or Distribution Dates, together with interest accrued thereon
(to the extent lawful).

“Class E Deferred Interest Amount” means so long as any Class A-1 Notes,
Class A-2 Notes, Class B Notes, Class C Notes or Class D Notes are Outstanding,
any interest due on the Class E Notes which is not paid as a result of the
operation of the Priority of Payments on any Distribution Date.

“Class E Notes” means the Class E Sixth Priority Mezzanine Deferrable Floating
Rate Notes due 2046 issued by the Co-Issuers on the Closing Date in respect of
which the Holders are entitled to receive interest at a floating rate per annum
equal to LIBOR plus 0.85%.

“Class F Defaulted Interest Amount” means, with respect to the Class F Notes as
of each Distribution Date on which no Class A-1 Notes, Class A-2 Notes, Class B
Notes, Class C Notes, Class D Notes or Class E Notes are Outstanding, the
accrued and unpaid amount due to holders of the Class F Notes (other than the
Class F Deferred Interest Amount) on account of any interest shortfalls in the
payment of Interest Proceeds to the Class F Notes with respect to any preceding
Distribution Date or Distribution Dates, together with interest accrued thereon
(to the extent lawful).

“Class F Deferred Interest Amount” means so long as any Class A-1 Notes,
Class A-2 Notes, Class B Notes, Class C Notes, Class D Notes or Class E Notes
are Outstanding, any interest due on the Class F Notes which is not paid as a
result of the operation of the Priority of Payments on any Distribution Date.

“Class F Notes” means the Class F Seventh Priority Subordinate Deferrable
Floating Rate Notes due 2046 issued by the Co-Issuers on the Closing Date in
respect of which the Holders are entitled to receive interest at a floating rate
per annum equal to LIBOR plus 1.30%.

“Class F/G/H Coverage Test” means the Class F/G/H Interest Coverage Test and the
Class F/G/H Overcollateralization Test.

 

-16-



--------------------------------------------------------------------------------

“Class F/G/H Interest Coverage Ratio” as of any Measurement Date will equal the
ratio (expressed as a percentage) obtained by dividing:

(i) the Interest Coverage Amount; by

(ii) an amount equal to (A) the scheduled interest on the Class A-1 Notes
(including any Class A-1 Defaulted Interest Amount thereon and any accrued
interest on such Class A-1 Defaulted Interest Amount plus the Class A-1B
Commitment Fee payable on the Distribution Date immediately following such
Measurement Date) payable on the Distribution Date immediately following such
Measurement Date relating to such Due Period plus (B) the scheduled interest on
the Class A-2 Notes (including any Class A-2 Defaulted Interest Amount thereon
and any accrued interest on such Class A-2 Defaulted Interest Amount) payable on
the Distribution Date immediately following such Measurement Date relating to
such Due Period plus (C) the scheduled interest on the Class B Notes (including
any Class B Defaulted Interest Amount thereon and any accrued interest on such
Class B Defaulted Interest Amount) payable on the Distribution Date immediately
following such Measurement Date relating to such Due Period plus (D) the
scheduled interest on the Class C Notes (including any Class C Defaulted
Interest Amount thereon and any accrued interest on such Class C Defaulted
Interest Amount and any interest accrued on any Class C Deferred Interest
Amount) payable on the Distribution Date immediately following such Measurement
Date relating to such Due Period plus (E) the scheduled interest on the Class D
Notes (including any Class D Defaulted Interest Amount thereon and any accrued
interest on such Class D Defaulted Interest Amount and any interest accrued on
any Class D Deferred Interest Amount) payable on the Distribution Date
immediately following such Measurement Date relating to such Due Period plus
(F) the scheduled interest on the Class E Notes (including any Class E Defaulted
Interest Amount thereon and any accrued interest on such Class E Defaulted
Interest Amount and any interest accrued on any Class E Deferred Interest
Amount) payable on the Distribution Date immediately following such Measurement
Date relating to such Due Period plus (G) the scheduled interest on the Class F
Notes (including any Class F Defaulted Interest Amount thereon and any accrued
interest on such Class F Defaulted Interest Amount and any interest accrued on
any Class F Deferred Interest Amount) payable on the Distribution Date
immediately following such Measurement Date relating to such Due Period plus
(H) the scheduled interest on the Class G Notes (including any Class G Defaulted
Interest Amount thereon and any accrued interest on such Class G Defaulted
Interest Amount and any interest accrued on any Class G Deferred Interest
Amount) payable on the Distribution Date immediately following such Measurement
Date relating to such Due Period plus (I) the scheduled interest on the Class H
Notes (including any Class H Defaulted Interest Amount thereon and any accrued
interest on such Class H Defaulted Interest Amount and any interest accrued on
any Class H Deferred Interest Amount) payable on the Distribution Date
immediately following such Measurement Date relating to such Due Period.

For purposes of calculating the Class F/G/H Interest Coverage Ratio, expected
interest payments on the Collateral Assets and the Eligible Investments will not
include any scheduled interest payments which the Collateral Manager has
determined, in its reasonable business judgment, will not be made in cash during
the applicable Due Period (including on any assets currently deferring interest
unless and until such assets actually pay interest) and amounts scheduled to be
received under any Hedge Agreement which the Collateral Manager has determined,
in its reasonable business judgment, will not be made prior to the applicable
Measurement Date.

 

-17-



--------------------------------------------------------------------------------

“Class F/G/H Interest Coverage Test” means a test that shall be deemed satisfied
on any Measurement Date prior to the Effective Date and shall be satisfied on
any Measurement Date occurring on or after the Effective Date if the Class F/G/H
Interest Coverage Ratio as of such Measurement Date is equal to or greater than
(a) during the period to and including the Determination Date in March 2007,
110.0%; (b) 115.0% from the Distribution Date in April 2007 until but excluding
the Distribution Date in August 2007; and (c) thereafter, 120.0%.

“Class F/G/H Overcollateralization Ratio” is, as of any Measurement Date, the
number (expressed as a percentage) calculated by dividing (a) the Net
Outstanding Portfolio Collateral Balance on such Measurement Date by (b) the sum
of (i) the Aggregate Outstanding Amount of the Class A Notes plus (ii) the
Aggregate Outstanding Amount of the Class B Notes plus (iii) the Aggregate
Outstanding Amount of the Class C Notes plus (iv) the Aggregate Outstanding
Amount of the Class D Notes plus (v) the Aggregate Outstanding Amount of the
Class E Notes plus (vi) the Aggregate Outstanding Amount of the Class F Notes
plus (vii) the Aggregate Outstanding Amount of the Class G Notes plus (viii) the
Aggregate Outstanding Amount of the Class H Notes (in each case, including any
Deferred Interest Amounts).

“Class F/G/H Overcollateralization Test” means a test that, for so long as any
Class F Notes, Class G Notes or Class H Notes remain Outstanding, shall be
deemed satisfied on any Measurement Date prior to the Effective Date and shall
be satisfied on any Measurement Date on or after the Effective Date if the Class
F/G/H Overcollateralization Ratio on such Measurement Date is equal to or
greater than 116.2%.

“Class G Defaulted Interest Amount” means, with respect to the Class G Notes as
of each Distribution Date on which no Class A-1 Notes, Class A-2 Notes, Class B
Notes, Class C Notes, Class D Notes, Class E Notes or Class F Notes are
Outstanding, the accrued and unpaid amount due to holders of the Class G Notes
(other than the Class G Deferred Interest Amount) on account of any interest
shortfalls in the payment of Interest Proceeds to the Class G Notes with respect
to any preceding Distribution Date or Distribution Dates, together with interest
accrued thereon (to the extent lawful).

“Class G Deferred Interest Amount” means so long as any Class A-1 Notes,
Class A-2 Notes, Class B Notes, Class C Notes, Class D Notes, Class E Notes or
Class F Notes are Outstanding, any interest due on the Class G Notes which is
not paid as a result of the operation of the Priority of Payments on any
Distribution Date.

“Class G Notes” means the Class G Eighth Priority Subordinate Deferrable
Floating Rate Notes due 2046 issued by the Co-Issuers on the Closing Date in
respect of which the Holders are entitled to receive interest at a floating rate
per annum equal to LIBOR plus 1.70%.

“Class H Defaulted Interest Amount” means, with respect to the Class H Notes as
of each Distribution Date on which no Class A-1 Notes, Class A-2 Notes, Class B
Notes, Class C Notes, Class D Notes, Class E Notes, Class F Notes or Class G
Notes are Outstanding, the accrued and unpaid amount due to holders of the Class
H Notes (other than the Class H Deferred Interest Amount) on account of any
interest shortfalls in the payment of Interest Proceeds to the Class H Notes
with respect to any preceding Distribution Date or Distribution Dates, together
with interest accrued thereon (to the extent lawful).

 

-18-



--------------------------------------------------------------------------------

“Class H Deferred Interest Amount” means so long as any Class A-1 Notes,
Class A-2 Notes, Class B Notes, Class C Notes, Class D Notes, Class E Notes,
Class F Notes or Class G Notes are Outstanding, any interest due on the Class H
Notes which is not paid as a result of the operation of the Priority of Payments
on any Distribution Date.

“Class H Notes” means the Class H Ninth Priority Subordinate Deferrable Floating
Rate Notes due 2046 issued by the Co-Issuers on the Closing Date in respect of
which the Holders are entitled to receive interest at a floating rate per annum
equal to LIBOR plus 2.25%.

“Class J Defaulted Interest Amount” means, with respect to the Class J Notes of
each Distribution Date on which no Class A-1 Notes, Class A-2 Notes, Class B
Notes, Class C Notes, Class D Notes, Class E Notes, Class F Notes, Class G Notes
or Class H Notes are Outstanding, the accrued and unpaid amount due to holders
of the Class J Notes (other than the Class J Deferred Interest Amount) on
account of any interest shortfalls in the payment of Interest Proceeds to the
Class J Notes with respect to any preceding Distribution Date or Distribution
Dates, together with interest accrued interest thereon (to the extent lawful).

“Class J Deferred Interest Amount” means so long as any Class A-1 Notes,
Class A-2 Notes, Class B Notes, Class C Notes, Class D Notes, Class E Notes,
Class F Notes, Class G Notes or Class H Notes are Outstanding, any interest due
on the Class J Notes which is not paid as a result of the operation of the
Priority of Payments on any Distribution Date.

“Class J Notes” means the Class J Tenth Priority Subordinate Deferrable Floating
Rate Notes due 2046 issued by the Co-Issuers on the Closing Date in respect of
which the Holders are entitled to receive interest at a floating rate per annum
equal to LIBOR plus 3.00%.

“Class Loss Differential” means with respect to any Class of Notes, at any time,
the rate calculated by subtracting the Class Scenario Default Rate at such time
from the Class Break-Even Loss Rate at such time.

“Class Scenario Default Rate” means with respect to any Class of Notes, an
estimate of the cumulative default rate for the Current Portfolio or the
Proposed Portfolio, as applicable, consistent with Standard & Poor’s
then-current rating of such Class of Notes, determined by application of the
Standard & Poor’s CDO Monitor at such time.

“Clean-up Call” has the meaning specified in Section 9.1(a) hereof.

“Clean-up Call Date” has the meaning specified in Section 9.1(a) hereof.

“Clearing Agency” means an organization registered as a “clearing agency”
pursuant to Section 17A of the Exchange Act.

“Clearing Corporation” has the meaning specified in Section 8-102(a)(5) of the
UCC.

“Clearstream, Luxembourg” means Clearstream Banking, société anonyme.

“Closing Date” means November 7, 2006.

 

-19-



--------------------------------------------------------------------------------

“Code” means the U.S. Internal Revenue Code of 1986, as amended.

“Co-Issuer” means RAIT CRE CDO I, LLC, a limited liability company organized
under the laws of the State of Delaware, unless a successor Person shall have
become the Co-Issuer pursuant to the applicable provisions of this Indenture,
and thereafter “Co-Issuer” shall mean such successor Person.

“Co-Issuers” means the Issuer and Co-Issuer.

“Collateral” has the meaning specified in the Granting Clauses.

“Collateral Administration Agreement” means the Collateral Administration
Agreement dated as of the Closing Date among the Issuer, the Collateral Manager
and the Collateral Administrator relating to certain functions performed by the
Collateral Administrator for the Issuer with respect to this Indenture and the
Collateral Assets, as amended from time to time.

“Collateral Administrator” means Wells Fargo Bank, National Association and any
successor appointed as Collateral Administrator pursuant to the Collateral
Administration Agreement.

“Collateral Asset” means any (i) Loan, (ii) REIT Debt Security or
(iii) Preferred Equity Security owned by the Issuer.

“Collateral Manager” means RAIT Partnership, L.P., unless a successor Person
shall have become Collateral Manager pursuant to the applicable provisions of
the Collateral Management Agreement.

“Collateral Manager Securities” has the meaning specified in the Collateral
Management Agreement.

“Collateral Manager Servicing Standard” means, with respect to the Collateral
Manager, to manage the Collateral Assets that such Person is obligated to
service and administer pursuant to this Indenture and the Collateral Management
Agreement (i) in accordance with (A) the higher of the following standards of
care: (1) customary and usual standards of practice of prudent institutional
commercial mortgage lenders servicing their own assets comparable to the
Collateral Assets and (2) the same manner in which, and with the same care,
skill, prudence and diligence with which, the Collateral Manager manages assets
comparable to the Collateral Assets for its own account; (B) applicable law and
(C) the terms of this Indenture, the Collateral Management Agreement and the
terms of each such Collateral Asset and the related Underlying Instruments and
(ii) without regard to (A) any relationship, including as lender on any other
debt, that the Collateral Manager or any Affiliate of the Collateral Manager,
may have with the underlying borrower, or any Affiliate of the borrower, or any
other party to this Indenture (or any agreements relating to this Indenture);
(B) the identity of the party that will be required to fund any Cure Advance,
(C) the election by the Collateral Manager whether or not to make Cure Advances
from time to time; (D) the right of the Collateral Manager or any Affiliate
thereof, to receive compensation or reimbursement of costs hereunder generally
or with respect to any particular transaction (including, without limitation,
any transaction related to the Collateral Management Agreement); (E) the
ownership, servicing or management for others of any security

 

-20-



--------------------------------------------------------------------------------

not subject to this Indenture by the Collateral Manager or any Affiliate thereof
or the obligation of any Affiliate of the Collateral Manager to repurchase the
Collateral Asset; and (F) the ownership of any Notes by the Collateral Manager
or any Affiliate thereof.

“Collateral Management Agreement” means an agreement entered into between the
Issuer and the Collateral Manager as of the Closing Date, as amended from time
to time.

“Collateral Quality Test Modification” shall have the meaning set forth in
Section 8.1 hereof.

“Collateral Quality Tests” will consist of the following requirements:

 

  (i) the Aggregate Principal Balance of Collateral Assets (on a look-through
basis) (other than REIT Debt Securities) backed or otherwise invested in
properties located in any single U.S. state does not exceed 20.0% of the Net
Outstanding Portfolio Collateral Balance, except that 25.0% of the Net
Outstanding Portfolio Collateral Balance may consist of Collateral Assets (on a
look-through basis) (other than REIT Debt Securities) backed or otherwise
invested in properties located in the State of Texas and 25.0% of the Net
Outstanding Portfolio Collateral Balance may consist of Collateral Assets (on a
look-through basis) (other than REIT Debt Securities) backed or otherwise
invested in properties located in the State of Florida;

 

  (ii) the Aggregate Principal Balance of Mezzanine Loans and Preferred Equity
Securities does not exceed 40.0% of the Net Outstanding Portfolio Collateral
Balance;

 

  (iii) the Aggregate Principal Balance of Whole Loans is not less than 60.0% of
the Net Outstanding Portfolio Collateral Balance;

 

  (iv) the Aggregate Principal Balance of REIT Debt Securities does not exceed
15.0% of the Net Outstanding Portfolio Collateral Balance;

 

  (v) the Aggregate Principal Balance of Preferred Equity Securities does not
exceed 10.0% of the Net Outstanding Portfolio Collateral Balance;

 

  (vi) the Aggregate Principal Balance of all Collateral Assets issued by any
single issuer does not exceed 7.5% of the Net Outstanding Portfolio Collateral
Balance (provided that, for avoidance of doubt, with respect to any Loan, the
issuer of such Loan shall be deemed to be the borrower of such Loan);

 

  (vii) the Aggregate Principal Balance of all Collateral Assets with periodic
payments of interest less frequently than monthly (where such frequency is not
hedged) does not exceed 5.0% of the Aggregate Principal Balance;

 

-21-



--------------------------------------------------------------------------------

  (viii) the Aggregate Principal Balance of Collateral Assets (on a look-through
basis) that are collateralized or backed by interests on any single Property
Type does not exceed 15.0% of the Net Outstanding Portfolio Collateral Balance;
provided that (A) 50.0% of the Net Outstanding Portfolio Collateral Balance may
consist of Collateral Assets that are collateralized or backed by interests on
any Office Property; (B) 65.0% of the Net Outstanding Portfolio Collateral
Balance may consist of Collateral Assets that are collateralized or backed by
interests on any Multi-Family Properties; (C) 40.0% of the Net Outstanding
Portfolio Collateral Balance may consist of Collateral Assets that are
collateralized or backed by interests on Retail Properties; (D) 15.0% of the Net
Outstanding Portfolio Collateral Balance may consist of Collateral Assets that
are collateralized or backed by interests on Hospitality Properties; (E) 20.0%
of the Net Outstanding Portfolio Collateral Balance may consist of Collateral
Assets that are collateralized or backed by interests on Industrial Properties;
(F) 2.5% of the Net Outstanding Portfolio Collateral Balance may consist of
Collateral Assets that are collateralized or backed by interests on Land;
(G) 10.0% of the Net Outstanding Portfolio Collateral Balance may consist of
Collateral Assets that are collateralized or backed by interests on Condo
Conversion Properties; and (H) 20.0% of the Net Outstanding Portfolio Collateral
Balance may consist of Collateral Assets that are collateralized or backed by
interests on Hospitality Properties and Condo Conversion Properties in the
aggregate;

 

  (ix) the Aggregate Principal Balance of Floating Rate Securities that bear
interest based upon a floating rate index other than LIBOR and that are not
subject to Deemed Floating Rate Hedge Agreements does not exceed 10.0% of the
Net Outstanding Portfolio Collateral Balance;

 

  (x) the Aggregate Principal Balance of Fixed Rate Assets that are not subject
to Deemed Floating Rate Hedge Agreements does not exceed 10.0% of the Net
Outstanding Portfolio Collateral Balance;

 

  (xi) the Aggregate Principal Balance of Interest-Only Securities does not
exceed 5.0% of the Net Outstanding Portfolio Collateral Balance;

 

  (xii) the Moody’s Maximum Tranched Rating Factor Test is satisfied;

 

  (xiii) the Moody’s Weighted Average Extended Maturity Test is satisfied;

 

  (xiv) the Moody’s Recovery Test is satisfied;

 

  (xv) the Diversity Test is satisfied;

 

-22-



--------------------------------------------------------------------------------

  (xvi) the Weighted Average Coupon Test is satisfied;

 

  (xvii)  the Weighted Average Spread Test is satisfied;

 

  (xviii)  the Weighted Average Life Test is satisfied;

 

  (xix) the Standard & Poor’s CDO Monitor Test is satisfied;

 

  (xx) the Standard & Poor’s Recovery Test is satisfied;

 

  (xxi) the Fitch Loan Diversity Index Test is satisfied; and

 

  (xxii)  the Fitch Poolwide Expected Loss Test is satisfied.

“Collateralization Event” means, in respect of any Hedge Counterparty, the
failure by such Hedge Counterparty to satisfy the Hedge Counterparty Ratings
Requirements and the occurrence of any event defined in the applicable Hedge
Agreement as a “Collateralization Event” thereunder.

“Collection Accounts” means the Interest Collection Account and the Principal
Collection Account.

“Commitment Termination Time” means the date on which any of the following first
occurs: (i) the date on which the Unfunded Collateral Commitment Amounts are
reduced to zero and the Collateral Manager has notified the Trustee in writing
that it will not cause the Issuer to acquire any further Delayed Draw Term
Loans; (ii) the date on which the Aggregate Outstanding Amount of each of the
Class A-1A Notes, the Class A-1B Notes and the Class A-2 Notes has been paid in
full; (iii) the occurrence of the Mandatory Class A-1B Draw Date (immediately
after the mandatory draw required on such date); or (iv) the Redemption Date.

“Common Prepayment/Class A-1B Draw Conditions” means with respect to any
Class A-1B Funding Event, each of the following conditions, as determined by the
Collateral Manager:

(a) at the time of and immediately after giving effect to a Class A-1B Funding
Event, no Indenture Event of Default has occurred and is continuing or would
result therefrom;

(b) at the time of and immediately after giving effect to such Class A-1B
Funding Event, each of the Coverage Tests is satisfied (or, if such Class A-1B
Funding Event is a Class A-1B Draw, all or a portion of the proceeds of such
Class A-1B Draw are to be used to (i) during the Initial Investment Period,
purchase one or more additional Collateral Assets, (ii) prior to the Commitment
Termination Time, purchase one or more Substitute Collateral Assets and (iii) to
fund any Unfunded Collateral Commitment Amount as permitted herein and, with
respect to each of clauses (i) and (ii) above, if immediately prior to such
Class A-1B Draw one or more Coverage Tests was not satisfied, (A) such Coverage
Test that was not satisfied will be either maintained or improved by such
purchase and (B) each Coverage Test that was satisfied immediately prior to such
Class A-1B Draw continues to be satisfied); and

 

-23-



--------------------------------------------------------------------------------

(c) the representations and warranties of the Co-Issuers in the Class A-1B Note
Purchase Agreements are true and correct in all material respects (both before
and after giving effect to such Class A-1B Funding Event).

“Controlling Class” means the Class A-1 Notes or, if there are no Class A-1
Notes Outstanding, then the Class A-2 Notes or, if there are no Class A-2 Notes
Outstanding, then the Class B Notes or, if there are no Class B Notes
Outstanding, then the Class C Notes or, if there are no Class C Notes
Outstanding, then the Class D Notes or, or if there are no Class D Notes
Outstanding, then the Class E Notes or, if there are no Class E Notes
Outstanding, then the Class F Notes or, if there are no Class F Notes
Outstanding, then the Class G Notes or, if there are no Class G Notes
Outstanding, then the Class H Notes or, if there are no Class H Notes
Outstanding, then the Class J Notes.

“Corporate Trust Office” means the designated corporate trust office of the
Trustee, currently located at (i) for Note transfer purposes, Wells Fargo
Center, Sixth Street and Marquette Avenue, Minneapolis, Minnesota 55479
Attention: Corporate Trust Services – RAIT CRE CDO I, Ltd. and (ii) for all
other purposes, 9062 Old Annapolis Road, Columbia, Maryland 21405 Attention: CDO
Trust Services – RAIT CRE CDO I, Ltd., telephone number 410-884-2000, fax number
410-715-3748, or, in each case, such other address as the Trustee may designate
from time to time by notice to the Noteholders, the Collateral Manager, each
Hedge Counterparty and the Co-Issuers, or the principal corporate trust office
of any successor Trustee.

“Coverage Test” means, collectively, the Class A/B Overcollateralization Test,
the Class A/B Interest Coverage Test, the Class C/D/E Overcollateralization
Test, the Class C/D/E Interest Coverage Test, the Class F/G/H
Overcollateralization Test and the Class F/G/H Interest Coverage Test.

“Coverage Test Modification” shall have the meaning set forth in Section 8.1
hereof.

“Credit Improved Security” means any Collateral Asset that, in the Collateral
Manager’s reasonable business judgment, has significantly improved in credit
quality or value.

“Credit Risk Security” means any Collateral Asset that, in the Collateral
Manager’s reasonable business judgment, has a significant risk of declining in
credit quality or, with a lapse of time, becoming a Defaulted Security.

“Cumulative Deferred Senior Collateral Management Fee” means, the aggregate
amount of any Current Deferred Senior Collateral Management Fees with respect to
the current Interest Period and any prior Interest Period minus any Current
Deferred Senior Collateral Management Fees that have been paid.

“Cure Advance” means an advance by the Collateral Manager, in connection with
the exercise of a cure right by the Issuer, as controlling holder or directing
holder or other similar function, with respect to a Collateral Asset.

 

-24-



--------------------------------------------------------------------------------

“Current Deferred Senior Collateral Management Fee” means, all or any portion of
the Senior Collateral Management Fee accrued with respect to the current
Interest Period that the Collateral Manager, in its sole discretion, has elected
to defer (which, for the avoidance of doubt, will not accrue interest).

“Current Portfolio” means the portfolio (measured by Principal Balance) of
Pledged Collateral Assets and Specified Assets existing immediately prior to the
sale, maturity or other disposition of a Collateral Asset or immediately prior
to the acquisition of a Collateral Asset, as the case may be.

“Custodial Account” means a custodial account at the Custodian, established in
the name of the Trustee.

“Custodian” has the meaning specified in Section 3.3(a) hereof.

“Deemed Fixed Rate Asset” means a Floating Rate Security the interest rate of
which is hedged into a Fixed Rate Asset pursuant to the terms of a Deemed Fixed
Rate Hedge Agreement.

“Deemed Fixed Rate Hedge Agreement” means, with respect to a Floating Rate
Asset, an agreement consisting of an ISDA Master Agreement and Schedule and an
interest rate swap confirmation with a Hedge Counterparty having a notional
amount (or scheduled notional amounts) equal to the principal amount (as it may
be reduced by expected amortization) of such Floating Rate Security the interest
rate of which is hedged into a Fixed Rate Asset pursuant to the terms thereof.

“Deemed Fixed/Floating Rate Hedge Agreement” means a Deemed Fixed Rate Hedge
Agreement or a Deemed Floating Rate Hedge Agreement.

“Deemed Floating Rate” means, with respect to a Deemed Floating Rate Security,
the coupon received on the Fixed Rate Asset in excess of the fixed rate that the
Issuer agrees to pay to the relevant Hedge Counterparty under a Deemed Floating
Rate Hedge Agreement.

“Deemed Floating Rate Hedge Agreement” means, with respect to a Deemed Floating
Rate Security, an agreement consisting of an ISDA Master Agreement and Schedule
and an interest rate swap confirmation with a Hedge Counterparty having a
notional amount (or scheduled notional amounts) equal to the principal amount
(as it may be reduced by expected amortization) of (x) the related Fixed Rate
Asset the interest rate of which is hedged into a Floating Rate Security
pursuant to the terms thereof or (y) the related Floating Rate Security that
bears interest on a floating rate index other than LIBOR.

“Deemed Floating Rate Security” means (x) a Fixed Rate Asset the interest rate
of which is hedged into a Floating Rate Security pursuant to the terms of a
Deemed Floating Rate Hedge Agreement or (y) a Floating Rate Security that bears
interest on a floating rate index other than LIBOR.

“Default” means any Indenture Event of Default or any occurrence that, with
notice or the lapse of time or both, would become an Indenture Event of Default.

“Defaulted Interest” means the Class A-1A Defaulted Interest Amount, Class A-1B
Defaulted Interest Amount, Class A-2 Defaulted Interest Amount, Class B
Defaulted Interest

 

-25-



--------------------------------------------------------------------------------

Amount, Class C Defaulted Interest Amount, Class D Defaulted Interest Amount,
Class E Defaulted Interest Amount, Class F Defaulted Interest Amount, Class G
Defaulted Interest Amount, Class H Defaulted Interest Amount or Class J
Defaulted Interest Amount, as applicable, in accordance with Section 5.1(a). For
the avoidance of doubt, any interest due on the Class C Notes, Class D Notes,
Class E Notes, Class F Notes, Class G Notes, Class H Notes or Class J Notes, as
applicable, so long as a Senior Class of Notes is Outstanding, which is not paid
as a result of the operation of the Priority of Payments on any Distribution
Date shall not be considered “Defaulted Interest.”

“Defaulted Security” means any Collateral Asset or any other security included
in the collateral:

(i) with respect to a Preferred Equity Security, (1) with respect to which there
has occurred and is continuing a payment default (after giving effect to any
applicable grace period but without giving effect to any waiver); provided,
however, that notwithstanding the foregoing, a Preferred Equity Security shall
not be deemed to be a Defaulted Security as a result of (A) the related issuer’s
failure to pay dividends or distributions on the initial due date therefor, if
the Collateral Manager or the Issuer consents to extend the due date when such
dividend or distribution is due and payable, and such dividend or distribution
is paid on or before such extended due date (provided that such dividend or
distribution is paid not more than 60 days (or if the due date for such dividend
or distribution was previously so extended, not more than 30 days) after the
initial date that it was due), or (B) the failure of the issuer or affiliate of
the issuer of the Preferred Equity Security to redeem or purchase such Preferred
Equity Security on the date when such redemption or purchase is required
pursuant to the terms of the agreement setting forth the rights of the holder of
that Preferred Equity Security (after giving effect to all extensions of such
redemption or purchase date that the issuer or affiliate of the issuer of the
Preferred Equity Security had the right to elect and did elect under the terms
of the agreement setting forth the rights of the holder of that Preferred Equity
Security), if the Collateral Manager or the Issuer consents to extend such
redemption or purchase date; provided that such consent does not extend the
redemption or purchase date by more than two (2) years after the redemption or
purchase date required under such agreement (that is, the original redemption or
purchase date under such agreement as extended by all extensions of such date
that the issuer or affiliate of the issuer of the Preferred Equity Security had
the right to elect and did elect under the terms of such agreement) and the
amount required to be paid in connection with such redemption or purchase is
paid on or before such extended redemption or purchase date, or (2) with respect
to which there is known to the Issuer or the Collateral Manager a default (other
than any payment default) which default entitles the holders thereof to
accelerate the maturity of all or a portion of the principal amount of such
obligation; provided, however, in each case, if such default is cured or waived
then such asset shall no longer be a Defaulted Security or (3) with respect to
which there is known to the Collateral Manager (A) any bankruptcy, insolvency or
receivership proceeding has been initiated in connection with the obligor of
such Collateral Asset, or (B) there has been proposed or effected any distressed
exchange or other debt restructuring where the obligor of such Collateral Asset
has offered the debt holders a new security or package of securities that either
(x) amounts to a diminished financial obligation or (y) has the purpose of
helping the obligor to avoid default, or (4) that has been rated “CC,” “D” or

 

-26-



--------------------------------------------------------------------------------

“SD” or below by Standard & Poor’s or (5) there is known to the Collateral
Manager that the issuer thereof is in default (without giving effect to any
applicable grace period or waiver) as to payment of principal and/or interest on
another obligation (and such default has not been cured or waived) which is
senior or pari passu in right of payment to such Collateral Asset, except that a
Collateral Asset will not constitute a “Defaulted Security” under this clause
(5) if each of the Rating Agencies has confirmed in writing that such event
shall not result in the reduction, qualification or withdrawal of any rating of
the Notes;

(ii) with respect to a Loan (other than a Single Asset Mortgage Security, a
Single Borrower Mortgage Security or a Rake Bond), if a foreclosure or default
(whether or not declared) with respect to the related commercial mortgage loan
has occurred; provided, however, that notwithstanding the foregoing, a Loan
shall not be deemed to be a Defaulted Security as a result of (1) the related
borrower’s failure to pay interest on such Loan or on the related commercial
mortgage loan on the initial due date therefor, if the related lender or holder
of such Loan or the related commercial mortgage loan consents to extend the due
date when such interest is due and payable, and such interest is paid on or
before such extended due date (provided that such interest is paid not more than
60 days (or if the due date for such interest was previously so extended, not
more than 30 days) after the initial date that it was due), or (2) the related
borrower’s failure to pay principal on such Loan or the related commercial
mortgage loan on the original maturity date thereof (as defined below), if the
related lender or holder of such Loan or the related commercial mortgage loan
consents to extend such maturity date (so long as the Maturity Extension
Requirements are met) and such principal is paid on or before such extended
maturity date, or (3) the occurrence of any default other than a payment default
with respect to such Loan or the related commercial mortgage loan, unless and
until the earlier of (A) declaration of default and acceleration of the maturity
of the Loan by the lender or holder thereof and (B) the continuance of such
default uncured for 60 days after such default became known to the Issuer or the
Collateral Manager or, subject to the satisfaction of the Rating Condition, such
longer period as the Collateral Manager determines. As used herein, the term
“original maturity date” means the maturity date of a Loan or the related
commercial mortgage loan as extended by all extensions thereof which the related
borrower had the right to elect and did elect under the terms of the instruments
and agreements relating to such Loan or the related commercial mortgage loan,
but before taking into account any additional extensions thereof that are
consented to by the lender or holder of such Loan or the related commercial
mortgage loan; and

(iii) with respect to a REIT Debt Security, a Single Asset Mortgage Security, a
Single Borrower Mortgage Security or a Rake Bond (1) as to which there has
occurred and is continuing a principal payment default (without giving effect to
any applicable grace period or waiver) or (2) as to which there is known to the
Issuer or the Collateral Manager a default (other than any payment default)
which default entitles the holders thereof to accelerate the maturity of all or
a portion of the principal amount of such obligation; provided, however, in each
case, if such default is cured or waived then such asset shall no longer be a
Defaulted Security or (3) as to which there is known to the Collateral Manager
(A) any bankruptcy, insolvency or receivership proceeding has been initiated in
connection with the obligor of such REIT Debt Security, or (B) there has been
proposed or effected any distressed exchange or other debt restructuring where
the

 

-27-



--------------------------------------------------------------------------------

obligor of such REIT Debt Security has offered the debt holders a new security
or package of securities that either (x) amounts to a diminished financial
obligation or (y) has the purpose of helping the obligor to avoid default, or
(4) that has been rated “CC,” “D” or “SD” or below by Standard & Poor’s or “CC”
or below by Fitch or “Ca” or “C” by Moody’s, or the obligor of which has a
credit rating of “D” or “SD” or as to which Standard & Poor’s has withdrawn its
rating or (5) as to which there is known to the Collateral Manager that the
issuer thereof is in default (without giving effect to any applicable grace
period or waiver) as to payment of principal and/or interest on another
obligation (and such default has not been cured or waived) which is senior or
pari passu in right of payment to such REIT Debt Security, except that a REIT
Debt Security will not constitute a “Defaulted Security” under this clause
(iii) if each of the Rating Agencies has confirmed in writing that such event
shall not result in the reduction, qualification or withdrawal of any rating of
the Notes; or (6) (A) as to which there has been a failure to pay interest in
whole or in part for the lesser of (x) six months or (y) three payment periods
(if such REIT Debt Security is rated (or privately rated for purposes of the
issuance of the Securities) below “Baa3” by Moody’s or “BBB” by Standard &
Poor’s); provided, however, if the Rating Condition for such REIT Debt Security
is satisfied with respect to Standard & Poor’s and Moody’s, the Collateral
Manager may choose not to treat such REIT Debt Security as a Defaulted Security
or (B) as to which there has been a failure to pay interest in whole or in part
for the lesser of (x) one year or (y) six consecutive payment periods (if such
REIT Debt Security is rated (or privately rated for purposes of the issuance of
the Securities) “BBB” or higher by Standard & Poor’s, or “Baa3” or higher by
Moody’s) even if by its terms it provides for the deferral and capitalization of
interest thereon; provided that any Collateral Asset which has sustained a write
down of principal balance in accordance with its terms will not necessarily be
considered a Defaulted Security solely due to such write down.

For purposes of calculating the Overcollateralization Tests, an appraisal
reduction of a Collateral Asset will be assumed to result in an implied
reduction of principal balance for such Collateral Asset only if such appraisal
reduction is intended to reduce the interest payable on such Collateral Asset
and only in proportion to such interest reduction. For purposes of the
Overcollateralization Tests, any Collateral Asset that has sustained an implied
reduction of principal balance due to an appraisal reduction will not be
considered a Defaulted Security solely due to such implied reduction. The
Collateral Manager will notify the Trustee of any appraisal reductions of
Collateral Assets if the Collateral Manager has actual knowledge thereof.

For purposes of the definition of “Defaulted Security,” the “Maturity Extension
Requirements” will be satisfied with respect to any extension if the maturity
date is extended (i) in the case of Loans other than ARD Loans, to a new
maturity date that is (A) not more than two (2) years after the original
maturity date and (B) not less than ten years prior to the Stated Maturity and
(ii) in the case of ARD Loans, such that (A) the anticipated repayment date will
not be less than 20 years prior to the Stated Maturity and (B) the new maturity
date is not less than 3 years prior to the Stated Maturity; provided, however,
that notwithstanding the requirements in the foregoing clauses (i) and (ii),
“Maturity Extension Requirements” will be deemed satisfied with respect to any
extensions as to which the Rating Condition has been satisfied.

 

-28-



--------------------------------------------------------------------------------

“Deferred Interest Amount” means the Class C Deferred Interest Amount, Class D
Deferred Interest Amount, Class E Deferred Interest Amount, Class F Deferred
Interest Amount, Class G Deferred Interest Amount, Class H Deferred Interest
Amount or Class J Deferred Interest Amount, as applicable.

“Deferred Senior Collateral Management Fee” means any Senior Collateral
Management Fee that the Collateral Manager elects to defer that otherwise would
have been paid in accordance with the Priority of Payments

“Deferred Senior Collateral Management Fee Interest” means the interest that
will accrue on any Deferred Senior Collateral Management Fee for each Interest
Period at a per annum rate of LIBOR.

“Deferred Termination Payment” means a termination payment due to a Subordinated
Termination Event.

“Definitive Class A-1B Note” has the meaning in Section 2.1(c) hereof.

“Definitive Note” has the meaning specified in Section 2.1(d) hereof.

“Delayed Draw Term Loan” means any Loan that is fully committed on the initial
funding date of such Loan but is required to be fully funded in one or more
installments and which, once all such installments have been made, has the
characteristics of a term loan; provided that no Loan with respect to which the
additional funding obligation is held separately outside the Issuer by an
affiliate of the Seller or by an unaffiliated third party shall be deemed to be
a “Delayed Draw Term Loan” under this Indenture; provided, further, for purposes
of the Coverage Tests and the Collateral Quality Tests, the principal balance of
a Delayed Draw Term Loan, as of any date of determination, refers to the sum of
(a) the outstanding principal balance of such Delayed Draw Term Loan and (b) the
amounts on deposit in the Unfunded Commitment Reserve Account in respect of the
unfunded portion of such Delayed Draw Term Loan.

“Depositary” means, with respect to the Offered Notes (other than the Class A-1B
Notes) issued in the form of one or more Global Notes, the Person designated as
Depositary pursuant to Section 2.2(f) hereof or any successor thereto appointed
pursuant to the applicable provisions of this Indenture.

“Depositary Participant” means a broker, dealer, bank or other financial
institution or other Person for whom from time to time the Depositary effects
book-entry transfers and pledges of Notes deposited with the Depositary.

“Designated Maturity” has the meaning specified in Schedule B hereto.

“Determination Date” means the last day of a Due Period.

“Distribution” means any payment of principal, interest or fee or any dividend
or premium payment made on, or any other distribution in respect of, an
obligation or security. For the avoidance of doubt, any Collateral Assets
received in connection with an Offer or distressed (or other) exchange shall not
constitute a Distribution.

“Distribution Date” means, in each calendar month commencing in December 2006,
the 20th day of such calendar month; provided that (i) the final Distribution
Date with respect to the Notes will be the Stated Maturity, (ii) if a
Distribution Date would otherwise fall

 

-29-



--------------------------------------------------------------------------------

on a day that is not a Business Day, the relevant Distribution Date will be the
first following day that is a Business Day and (iii) the Accelerated Maturity
Date shall be a Distribution Date. The “Due Period” relating to any Distribution
Date shall be the Due Period that immediately precedes such Distribution Date.

“Diversity Test” means a test that will be satisfied if on any Measurement Date
the Herfindahl Score for the Collateral Assets is equal to or greater than
30. In the event that cash has been received in respect of Principal Proceeds of
the Collateral Assets since the immediately preceding Measurement Date but has
not been reinvested in additional Collateral Assets as of the current
Measurement Date, the Diversity Test also will be deemed satisfied on the
current Measurement Date notwithstanding a Herfindahl Score of 30 or less if
(i) the Diversity Test was satisfied or deemed satisfied on the immediately
preceding Measurement Date and (ii) the reason for the failure on the current
Measurement Date is the existence of such cash. Similarly, if the Diversity Test
was not satisfied or deemed satisfied on the immediately preceding Measurement
Date and the Herfindahl Score has worsened as of the current Measurement Date,
the Herfindahl Score as of the immediately preceding Measurement Date will be
deemed to have been maintained on the current Measurement Date to the extent
that the reason for such worsened Herfindahl Score is the existence of such
cash.

“Dollar,” “U.S.$” or “$” means a dollar or other equivalent unit in such coin or
currency of the United States as at the time shall be legal tender for all
debts, public and private.

“DTC” means The Depository Trust Company, a New York corporation.

“Due Date” means each date on which a Distribution is due on a Pledged Security.

“Due Period” means with respect to any Distribution Date, each period from, but
excluding, the thirteenth (13th) day of the calendar month that ends immediately
prior to the immediately preceding Distribution Date to, and including, the
thirteenth (13th) day of the calendar month that ends immediately prior to the
month in which such Distribution Date occurs or, if such date is not a Business
Day, the immediately following Business Day (and if the last day of a Due Period
is so adjusted, the succeeding Due Period shall commence on the day immediately
following the last day of such Due Period), except that (a) the initial Due
Period will commence on, and include, the Closing Date and (b) the final Due
Period will end on, and include, the day preceding the Stated Maturity of the
Notes. Amounts that would otherwise have been payable in respect of a Pledged
Collateral Asset on the last day of a Due Period but for such day’s not being a
designated business day in the Underlying Instruments or a Business Day under
this Indenture shall be considered included in collections received during such
Due Period; provided that such amounts are received no later than the Business
Day immediately following the last day of the related Due Period. The
“Distribution Date” relating to any Due Period shall be the Distribution Date
that next succeeds the last day of such Due Period.

“Eligibility Criteria” has the meaning specified in Section 12.2(a) hereof.

 

30



--------------------------------------------------------------------------------

“Eligible Investments” include any Dollar-denominated investment that is one or
more of the following (and may include investments for which the Trustee and/or
its Affiliates or the Collateral Manager and/or its Affiliates provides services
or receives compensation):

(a) Cash;

(b) direct Registered obligations of, and Registered obligations the timely
payment of principal and interest on which is fully and expressly guaranteed by,
the United States or any agency or instrumentality of the United States the
obligations of which are expressly backed by the full faith and credit of the
United States;

(c) demand and time deposits in, certificates of deposit of, bankers’
acceptances payable within 183 days of issuance issued by, or Federal funds sold
by any depository institution or trust company incorporated under the laws of
the United States (including the Bank) or any state thereof and subject to
supervision and examination by Federal and/or state banking authorities so long
as the commercial paper and/or the debt obligations of such depository
institution or trust company (or, in the case of the principal depository
institution in a holding company system, the commercial paper or debt
obligations of such holding company) at the time of such investment or
contractual commitment providing for such investment have a credit rating of not
less than “Aa2” by Moody’s (and, if such rating is “Aa2,” such rating is not on
watch for possible downgrade by Moody’s) and not less than “AA+” by Standard &
Poor’s in the case of long-term debt obligations, or “P-1” by Moody’s (and such
rating is not on watch for possible downgrade by Moody’s), “F1+” by Fitch and
“A-1+” by Standard & Poor’s (or “A-1” with respect to overnight investments
offered or managed by the Bank, for so long as the Bank is the Trustee) in the
case of commercial paper and short-term debt obligations including time
deposits; provided that (i) in each case, the obligor thereof must have at the
time of such investment a long-term credit rating of not less than “A1” by
Moody’s (and, if such rating is “A1,” such rating is not on watch for possible
downgrade by Moody’s) and (ii) in the case of commercial paper and short-term
debt obligations with a maturity of longer than 91 days, the obligor thereof
must also have at the time of such investment a long-term credit rating of not
less than “AA+” by Standard & Poor’s, not less than “AA-” by Fitch and not less
than “Aa2” by Moody’s (and, if such rating is “Aa2,” such rating is not on watch
for possible downgrade by Moody’s);

(d) unleveraged repurchase obligations with respect to (i) any security
described in clause (b) above or (ii) any other Registered obligation issued or
guaranteed by an agency or instrumentality of the United States (in each case
without regard to the Stated Maturity of such security), in either case entered
into with a U.S. Federal or state depository institution or trust company
(acting as principal) described in clause (c) above or entered into with a
corporation (acting as principal) whose long-term rating is not less than “Aa2”
by Moody’s (and, if such rating is “Aa2,” such rating is not on watch for
possible downgrade by Moody’s) and not less than “AA+” by Standard & Poor’s or
whose short-term credit rating is “P-1” by Moody’s (and such rating is not on
watch for possible downgrade by Moody’s), “F1+” by Fitch and “A-1+” by
Standard & Poor’s at the time of such investment; provided that (i) in each
case, the obligor thereof must have at the time of such investment a long-term
credit rating of not less than “Aa2” by Moody’s (and, if such rating is “Aa2,”
such rating is not on watch for possible downgrade by Moody’s) and (ii) if such
security has a maturity of longer than 91 days, the obligor thereof must also
have at the time of such investment a long-term credit rating of not less than
“AA+” by Standard & Poor’s and not less than “AA-” by Fitch;

(e) Registered debt securities bearing interest or sold at a discount issued by
any corporation incorporated under the laws of the United States or any state
thereof that have a credit rating of not less than “Aa2” by Moody’s (and, if
such rating is “Aa2,” such rating is not

 

-31-



--------------------------------------------------------------------------------

on watch for possible downgrade by Moody’s), not less than “AA-”by Fitch and not
less than “AA+” by Standard & Poor’s; provided that, if such security has a
maturity of shorter than 30 days, the obligor thereof must also have at the time
of such investment a short-term credit rating of not less than “F1” by Fitch, if
such security has a maturity of longer than 30 days, the obligor thereof must
also have at the time of such investment a short-term credit rating of not less
than “F1+” by Fitch, and if such security has a maturity of longer than 365 days
the obligor thereof must also have at the time of such investment a long-term
credit rating of not less than “AAA” by Fitch;

(f) commercial paper or other short-term obligations with a maturity of not more
than 183 days from the date of issuance and having at the time of such
investment a credit rating of “P-1” by Moody’s (and such rating is not on watch
for possible downgrade by Moody’s), “F1+” by Fitch and “A-1+” by Standard &
Poor’s; provided that if such security has a maturity of longer than 91 days,
the obligor thereof must also have at the time of such investment a long-term
credit rating of not less than “AA+” by Standard & Poor’s, not less than “AA-”
by Fitch and not less than “Aa2” by Moody’s (and, if such rating is “Aa2,” such
rating is not on watch for possible downgrade by Moody’s);

(g) Registered reinvestment agreement issued or unconditionally guaranteed by
any bank, or a Registered reinvestment agreement issued or unconditionally
guaranteed by any insurance company or a Registered reinvestment agreement
issued or unconditionally guaranteed by any other corporation or entity (if
treated as debt by the obligor), in each case, that (i) has a credit rating of
“P-1” by Moody’s (and such rating is not on watch for possible downgrade by
Moody’s), “F1+” by Fitch and “A-1+” by Standard & Poor’s or (ii) if such
security has a maturity of longer than 91 days, has at the time of such
investment a long-term credit rating of not less than “AA+” by Standard &
Poor’s, not less than “AA-” by Fitch and not less than “Aa2” by Moody’s (and, if
such rating is “Aa2,” such rating is not on watch for possible downgrade by
Moody’s); provided that, if such security has a maturity of shorter than 30
days, the obligor thereof must also have at the time of such investment a
short-term credit rating of not less than “F1” by Fitch, if such security has a
maturity of longer than 30 days, the obligor thereof must also have at the time
of such investment a short-term credit rating of not less than “F1+” by Fitch,
and if such security has a maturity of longer than 365 days the obligor thereof
must also have at the time of such investment a long-term credit rating of not
less than “AAA” by Fitch; and

(h) interests in any money market fund or similar investment vehicle having at
the time of investment therein the highest credit rating assigned by Moody’s and
a rating of “AAAm” by Standard & Poor’s; provided that such fund or vehicle is
formed and has its principal office within the United States; provided, further,
that, if such security has a maturity of shorter than 30 days, the obligor
thereof must also have at the time of such investment a short-term credit rating
of not less than “F1” by Fitch (if rated by Fitch), if such security has a
maturity of longer than 30 days, the obligor thereof must also have at the time
of such investment a short-term credit rating of not less than “F1+” by Fitch
(if rated by Fitch), and if such security has a maturity of longer than 365 days
the obligor thereof must also have at the time of such investment a long-term
credit rating of not less than “AAA” by Fitch (if rated by Fitch);

and, in each case (other than clause (a) or (h)), with a Stated Maturity or, in
the case of clause (g), a withdrawal date (in each case giving effect to any
applicable grace period) no later than the Business Day immediately preceding
the Distribution Date next following the Due

 

-32-



--------------------------------------------------------------------------------

Period in which the date of investment occurs; provided that Eligible
Investments may not include (i) any mortgaged-backed security, (ii) any security
that does not provide for payment or repayment of a stated principal amount in
one or more installments, (iii) any security purchased at a price in excess of
100% of the par value thereof, (iv) any investment the income from or proceeds
of disposition of which is or will be subject to reduction for or on account of
any withholding or similar tax, (v) any security the acquisition (including the
manner of acquisition), ownership, enforcement or disposition of which will
subject the Issuer to net income tax in any jurisdiction, (vi) any Floating Rate
Security (other than the time deposits described in clause (c) above) whose
interest rate is inversely or otherwise not proportionately related to an
interest rate index or is calculated as other than the sum of an interest rate
index plus or minus a spread, (vii) any security whose rating by Standard &
Poor’s includes the subscript “r,” “t,” “p,” “pi” or “q,” (viii) any security
that is subject to an Offer, (ix) any security that the Collateral Manager
determines (in accordance with the Collateral Management Agreement) to be
subject to substantial non-credit-related risk, (x) any Interest-Only Securities
or (xi) the acquisition, ownership, enforcement and disposition of any interest
that will cause the Issuer to fail to be treated as a Qualified REIT Subsidiary;
provided further that, if any of the rating requirements set forth in
clauses (c), (d), (e), (f) or (g) above are not satisfied, such investment will
qualify as an Eligible Investment upon satisfaction of the Rating Condition with
respect to the applicable Rating Agency. Eligible Investments may be obligations
of, and may be purchased from, the Trustee and its Affiliates, and may include
obligations for which the Trustee or an Affiliate thereof receives compensation
for providing services. Notwithstanding the foregoing, except in the case of
clauses (e) and (h), such obligation shall have a predetermined fixed dollar
amount of principal due at maturity that cannot vary or change.

“Entitlement Holder” has the meaning specified in Section 8-102(a)(7) of the
UCC.

“Entitlement Order” has the meaning specified in Section 8-102(a)(8) of the UCC.

“ERISA” means the United States Employee Retirement Income Security Act of 1974,
as amended.

“Euroclear” means Euroclear Bank S.A./N.V., as operator of the Euroclear System.

“Excel Default Model Input File” means an electronic spreadsheet file in
Microsoft Excel format to be provided to Standard & Poor’s, which file shall
include the following information with respect to each Collateral Asset: (a) the
name and country of domicile of the issuer thereof and the particular issue held
by the Issuer, (b) the CUSIP or other applicable identification number
associated with such Collateral Asset, (c) the par value of such Collateral
Asset, (d) the type of issue (including, by way of example, whether such
Collateral Asset is a bond, loan or asset-backed security), using such
abbreviations as may be selected by the Trustee, (e) a description of the index
or other applicable benchmark upon which the interest payable on such Collateral
Asset is based (including, by way of examples, fixed rate, step-up rate, zero
coupon and LIBOR), (f) the coupon (in the case of a Fixed Rate Asset) or the
spread over the applicable index (in the case of a Floating Rate Security),
(g) the Standard & Poor’s Industry Classification Group for such Collateral
Asset, (h) the stated maturity date of such Collateral Asset, (i) the Standard &
Poor’s Rating of such Collateral Asset or the issuer thereof,

 

-33-



--------------------------------------------------------------------------------

as applicable, (j) the priority category assigned by Standard & Poor’s to such
Collateral Asset, if available, (k) the balance of Cash and Eligible Investments
in each Account and (l) such other information as the Trustee may determine to
include in such file.

“Excepted Asset” means each Closing Date Collateral Asset and each of the assets
listed on Schedule N.

“Excepted Property” means (a) the U.S.$250 of capital contributed by the owners
of the Issuer’s ordinary shares in accordance with the Preference Share
Documents and U.S.$250 representing a profit fee to the owners of the Issuer’s
ordinary shares, together with, in each case, any interest accruing thereon and
the bank account in which such Cash is held and (b) the Preference Share
Distribution Account.

“Exchange Act” means the United States Securities Exchange Act of 1934, as
amended.

“Expense Account” means the Securities Account designated the “Expense Account”
and established in the name of the Trustee pursuant to Section 10.4 hereof.

“Expense Year” means each 12-month period commencing on the Business Day
following a November Distribution Date (or in the case of the first Expense
Year, the Closing Date) and ending on the following November Distribution Date.

“Extended Maturity Date” means, with respect to any Collateral Asset, the
maturity date of such Collateral Asset, assuming the exercise of all extension
options (if any) that are exercisable at the option of the related borrower
under the terms of such Collateral Asset.

“Extended Weighted Average Maturity” means, as of any Measurement Date with
respect to the Collateral Assets (other than Defaulted Securities), the number
obtained by (i) summing the products obtained by multiplying (a) the remaining
term to maturity (in years, rounded to the nearest one-tenth thereof, and based
on the Extended Maturity Date) of each Collateral Asset (other than Defaulted
Securities) by (b) the outstanding Principal Balance at such time of such
Collateral Asset and (ii) dividing the sum by the aggregate Principal Balance at
such time of all Collateral Assets (other than Defaulted Securities).

“Financial Asset” has the meaning specified in Section 8-102(a)(9) of the UCC.

“Financing Statement” means a financing statement relating to the Collateral
naming the Issuer as debtor and the Trustee on behalf of the Secured Parties as
secured party.

“Fitch” means, collectively, Fitch, Inc., Fitch Ratings, Ltd. and their
subsidiaries including Derivative Fitch, Inc. and Derivative Fitch Ltd. and any
successor or successors thereto.

“Fitch Loan Diversity Index Score” means, except as provided below, the amount,
determined by the Collateral Manager on any Measurement Date, by the sum of the
series of products obtained for each Collateral Asset, by squaring the quotient
of (x) the Principal Balance on such Measurement Date of each such Collateral
Asset and (y) the Aggregate Principal Balance of all Collateral Assets on such
Measurement Date, multiplied by 10,000. In the event that cash has been received
in respect of Principal Proceeds since the immediately

 

-34-



--------------------------------------------------------------------------------

preceding Measurement Date but has not been reinvested in additional Collateral
Assets as of the current Measurement Date, the aggregate amount then held in
cash will be divided into one or more “Cash Security Exposures.” Each Cash
Security Exposure will be sized in an amount equal to the result obtained by
averaging the Principal Balance of all Collateral Assets on such Measurement
Date; provided that, if the cash position as of such Measurement Date is less
than such average, or it there is cash remaining in an amount less than such
average, the Cash Security Exposure or the additional Cash Security Exposure, as
applicable, represented thereby will be sized in the actual amount of such cash
position. “Fitch Loan Diversity Index Score” will then mean the amount,
determined by the Collateral Manager on any Measurement Date, by the sum of the
series of products obtained for each Collateral Asset, by squaring the quotient
of (x) the Principal Balance on such Measurement Date of each such Collateral
Asset and each Cash Security Exposure and (y) the Aggregate Principal Balance of
all Collateral Assets and all Cash Security Exposures on such Measurement Date,
multiplied by 10,000.

“Fitch Loan Diversity Index Test” means a test that will be satisfied on any
Measurement Date if the Fitch Loan Diversity Index Score for the Collateral
Assets is less than or equal to 333.

“Fitch Poolwide Expected Loss” means the output generated using Fitch’s modified
commercial mortgage-backed securities multi-borrower model as applied to all
Collateral Assets that are Loans.

“Fitch Poolwide Expected Loss Test” means a test that will be satisfied on any
Measurement Date if the Fitch Poolwide Expected Loss (determined as provided in
this Indenture) of the Collateral Assets is equal to or less than 38.375%.

“Fitch Rating” of any Collateral Asset will be determined as follows:

(A) if such Collateral Asset is rated by Fitch, the Fitch Rating will be such
rating;

(B) if such Collateral Asset is not rated by Fitch and a rating is published by
both Standard & Poor’s and Moody’s, the Fitch Rating will be the lower of such
ratings; and, except with respect to any Loan, if a rating is published by only
one of Standard & Poor’s and Moody’s, the Fitch Rating will be that published
rating by Standard & Poor’s or Moody’s, as the case may be; or

(C) if the Fitch Rating cannot be assigned in accordance with clauses (A) or
(B) above, the Issuer or the Collateral Manager (on behalf of the Issuer) will
apply to Fitch for a credit assessment which thereafter will be the Fitch
Rating;

provided that (x) if such Collateral Asset has been put on rating watch negative
for possible downgrade by any Rating Agency, then the rating used to determine
the Fitch Rating under either of clauses (A) or (B) above will be one rating
subcategory below such rating by that Rating Agency, and (y) if such Collateral
Asset has been put on rating watch positive for possible upgrade by any Rating
Agency, then the rating used to determine the Fitch Rating under either of
clauses (A) or (B) above will be one rating subcategory above such rating by
that Rating Agency, and (z) notwithstanding the rating definition described
above, Fitch reserves the right to issue a rating estimate for any Collateral
Asset at any time.

 

-35-



--------------------------------------------------------------------------------

“Fixed Rate Asset” means any Collateral Asset other than (i) a Floating Rate
Security and (ii) a Deemed Floating Rate Security.

“Fixed Rate Excess” means, as of any Measurement Date, a fraction (expressed as
a percentage) the numerator of which is equal to the product of (a) the greater
of zero and the excess, if any, of the Weighted Average Coupon for such
Measurement Date over 7.15% and (b) the Aggregate Principal Balance of all
Collateral Assets that are Fixed Rate Assets (excluding all Defaulted
Securities) and the denominator of which is the Aggregate Principal Balance of
all Collateral Assets that are Floating Rate Securities (excluding all Defaulted
Securities).

“Floating Rate Security” means any Collateral Asset (other than a Deemed Fixed
Rate Asset) that is expressly stated to bear interest based on a floating rate
index for Dollar denominated obligations commonly used as a reference rate in
the United States or the United Kingdom.

“Flow-Through Investment Vehicle” means any entity (i) that would be an
investment company but for the exception in Section 3(c)(1) or Section 3(c)(7)
of the Investment Company Act and the amount of whose investment in the
Securities (including its investment in all Classes of the Notes and Preference
Shares) exceeds 40% of its total assets (determined on a consolidated basis with
its subsidiaries), (ii) as to which any Person owning any equity or similar
interest in the entity has the ability to control any investment decision of
such entity or to determine, on an investment-by-investment basis, the amount of
such Person’s contribution to any investment made by such entity, (iii) that was
organized or reorganized for the specific purpose of acquiring a Note or
Preference Share or (iv) as to which any Person owning an equity or similar
interest in which was specifically solicited to make additional capital or
similar contributions for the purpose of enabling such entity to purchase a Note
or Preference Share.

“Form-Approved Hedge Agreement” means a Hedge Agreement relating to a specific
Hedge Counterparty with respect to which (a) the related Collateral Assets could
be purchased by the Issuer without any required action by the Rating Agencies
and (b) the documentation of which conforms in all material respects to a form
for which Rating Confirmation was previously obtained (as certified to the
Trustee by the Collateral Manager) for use of such form by the Issuer; provided,
that (i) such Form-Approved Hedge Agreement shall not provide for any upfront
payments to be made to any Hedge Counterparty, (ii) any revised Form-Approved
Hedge Agreement shall be approved by each of the Rating Agencies prior to the
initial use thereof as evidenced by receipt of Rating Confirmation, (iii) any
Rating Agency may withdraw its consent to the use of a particular Form-Approved
Hedge Agreement by written notice to the Trustee, the Collateral Manager and the
relevant Hedge Counterparty (provided that such withdrawal of consent shall not
affect any existing Hedge Agreement entered into with such Hedge Counterparty)
and (iv) the Issuer (or the Collateral Manager on its behalf) shall deliver to
the Trustee and each Rating Agency a copy of each Form-Approved Hedge Agreement
upon receipt of Rating Confirmation with respect thereto, and the Trustee’s
records (when taken together with any correspondence received from the Rating
Agencies pursuant to clause (ii)) shall be conclusive evidence of such form.

“Global Notes” means the Regulation S Global Notes and the Restricted Global
Notes.

 

-36-



--------------------------------------------------------------------------------

“Grant” means to grant, bargain, sell, warrant, alienate, remise, demise,
release, convey, assign, transfer, mortgage, pledge, grant and create a security
interest in and right of set-off against, deposit, set over and confirm. A Grant
of the Pledged Securities, or of any other security or instrument, shall include
all rights, powers and options (but none of the obligations) of the granting
party thereunder, including, without limitation, the immediate continuing right
to claim, collect, receive and take receipt for principal, interest and fee
payments in respect of the Pledged Securities or such other instruments, and all
other Cash payable thereunder, to give and receive notices and other
communications, to make waivers or other agreements, to exercise all rights and
options, to bring Proceedings in the name of the granting party or otherwise,
and generally to do and receive anything that the granting party is or may be
entitled to do or receive thereunder or with respect thereto.

“Hedge Agreement” means any interest rate protection agreement consisting of any
fixed rate for floating rate interest rate swap, basis swap, floating rate for
floating rate swap or timing swap and any interest rate cap entered into between
the Issuer and the Initial Hedge Counterparty on the Closing Date, any Deemed
Floating Rate Hedge Agreement, any Deemed Fixed Rate Hedge Agreement and any
other interest rate swaps, basis swaps, floating rate for floating rate swap or
timing swap or caps between the Issuer and any Hedge Counterparty entered into
on or after the Closing Date, in each case as amended from time to time, and any
replacement hedge agreement on substantially identical terms (or such other
terms satisfying the Rating Condition) entered into pursuant to Section 16.1
hereof. Except as provided in Section 16.1(j) hereof, each Hedge Agreement shall
provide that any amount payable to the Hedge Counterparty thereunder shall be
subject to the Priority of Payments.

“Hedge Counterparty” means (a) the Initial Hedge Counterparty, (b) each
counterparty under each Deemed Fixed Rate Hedge Agreement and each Deemed
Floating Rate Hedge Agreement or (c) any other counterparty under a replacement
for the Initial Hedge Agreement or under a Hedge Agreement entered into
subsequent to the Closing Date, in each case, which counterparty satisfies the
Rating Condition or, in each case, any permitted assignee or successor under the
Hedge Agreement, which assignee or successor satisfies the Rating Condition.

“Hedge Counterparty Collateral Account” means each Securities Account designated
a “Hedge Counterparty Collateral Account” and established in the name of the
Trustee pursuant to Section 16.1(d) hereof.

“Hedge Counterparty Ratings Requirement” means, (a) either (i) the unsecured,
unguaranteed and otherwise unsupported short-term debt obligations of the
related Hedge Rating Determining Party are rated at least “A-1” by Standard &
Poor’s, or (ii) if no short-term debt obligations of such Hedge Rating
Determining Party are rated by Standard & Poor’s, the unsecured, unguaranteed
and otherwise unsupported long-term senior debt obligations of such Hedge Rating
Determining Party are rated at least “A+” by Standard & Poor’s; (b) either
(i) (x) the unsecured, unguaranteed and otherwise unsupported short-term debt
obligations of such Hedge Rating Determining Party are rated at least “P-1” by
Moody’s (and such rating is not on watch for possible downgrade) and (y) the
unsecured, unguaranteed and otherwise unsupported long-term senior debt
obligations of such Hedge Rating Determining Party are rated higher than “A1” by
Moody’s or are rated “A1” by Moody’s (and such rating is not on watch for
possible downgrade) or (ii) if there is no such short-term debt rating by
Moody’s, the unsecured, unguaranteed and otherwise unsupported long-term senior
debt

 

-37-



--------------------------------------------------------------------------------

obligations of such Hedge Rating Determining Party are rated higher than “Aa3”
by Moody’s or are rated at least “Aa3” by Moody’s (and such rating is not on
watch for possible downgrade); and (c) either (i) the unsecured, unguaranteed
and otherwise unsupported short-term debt obligations of the related Hedge
Rating Determining Party are rated at least “F1” by Fitch, or (ii) if no
short-term debt obligations of such Hedge Rating Determining Party are rated by
Fitch, the unsecured, unguaranteed and otherwise unsupported long-term senior
debt obligations of such Hedge Rating Determining Party are rated at least “A+”
by Fitch. The “Hedge Counterparty Ratings Requirement” with respect to any Hedge
Counterparty under any Deemed Floating Rate Hedge Agreement or Deemed Fixed Rate
Hedge Agreement shall be as set forth above, subject to any amendments to the
relevant ratings set forth herein which the Rating Agencies may require, and the
Issuer shall seek confirmation as to the level of such ratings from each of the
Rating Agencies prior to entering into any Deemed Floating Rate Hedge Agreement
or Deemed Fixed Rate Hedge Agreement.

“Hedge Rating Determining Party” means, with respect to a Hedge Agreement,
(a) unless clause (b) applies with respect to such Hedge Agreement, the related
Hedge Counterparty or any transferee thereof or (b) any affiliate of the related
Hedge Counterparty or any transferee thereof that unconditionally guarantees
(with such form of guarantee satisfying Standard & Poor’s then-published
criteria with respect to guarantees) the obligations of such Hedge Counterparty
or such transferee, as the case may be, under such Hedge Agreement or such other
party as specified in the relevant Hedge Agreement. For the purpose of this
definition, no direct or indirect recourse against one or more shareholders of
such Hedge Counterparty or any such transferee (or against any person in control
of, or controlled by, or under common control with, any such shareholder) shall
be deemed to constitute a guarantee, security or support of the obligations of
the Hedge Counterparty or any such transferee unless a written guarantee is
issued.

“Herfindahl Score” means the amount determined by the Collateral Manager on any
Measurement Date, by dividing (i) one by (ii) the sum of the series of products
obtained for each Collateral Asset, by squaring the quotient of (x) the
Principal Balance on such Measurement Date of each such Collateral Asset and
(y) the Aggregate Principal Balance of all Collateral Assets on such Measurement
Date.

“Highest Auction Price” means, with respect to an Auction Call Redemption, the
greater of (a) the highest price bid by any Listed Bidder for all of the
Collateral Assets and (b) the sum of the highest prices bid by one or more
Listed Bidders for each Subpool. In each case, the price bid by a Listed Bidder
shall be the Dollar amount which the Collateral Manager certifies to the Trustee
is based on the Collateral Manager’s review of the bids, which certification
shall be binding and conclusive.

“Holder” or “Securityholder” means, with respect to any Note, the Person in
whose name such Note is registered in the Note Register and with respect to any
Preference Share, the Person in whose name such Preference Share is registered
in the register maintained by the Share Registrar.

“Holder Subaccount” has the meaning specified in Section 17.6(a) hereof.

 

-38-



--------------------------------------------------------------------------------

“Indenture” means this instrument and, if from time to time supplemented or
amended by one or more indentures supplemental hereto entered into pursuant to
the applicable provisions hereof, as so supplemented or amended.

“Indenture Event of Default” has the meaning specified in Section 5.1 hereof.

“Independent” means, as to any Person, any other Person (including, in the case
of an accountant, or lawyer, a firm of accountants or lawyers and any member
thereof or an investment bank and any member thereof) who (i) does not have and
is not committed to acquire any material direct or any material indirect
financial interest in such Person or in any Affiliate of such Person, (ii) is
not connected with such Person as an Officer, employee, promoter, underwriter,
voting trustee, partner, director or Person performing similar functions and
(iii) if required to deliver an opinion or certificate to the Trustee pursuant
to this Indenture, states in such opinion or certificate that the signer has
read this definition and that the signer is Independent within the meaning
hereof. “Independent” when used with respect to any accountant may include an
accountant who performs agreed upon procedures on the books of such Person if in
addition to satisfying the criteria set forth above the accountant is
independent with respect to such Person under Interpretation 101-11 of Rule 101
of the Rules of Conduct of the Code of Professional Conduct of the American
Institute of Certified Public Accountants.

“Initial Hedge Agreement” means the ISDA Master Agreement, Schedule and
Confirmation (as defined therein), each dated as of the Closing Date, between
the Issuer and the Initial Hedge Counterparty, as amended from time to time.

“Initial Hedge Counterparty” means UBS AG, London Branch.

“Initial Investment Period” means the period from (and including) the Closing
Date to (but excluding) the earlier to occur of (i) August 20, 2007 and (ii) the
date on which the Collateral Manager, on behalf of the Issuer, notifies the
Trustee that the Issuer has purchased (or entered into binding commitments to
purchase) Collateral Assets with an Aggregate Principal Balance of at least
U.S.$1,000,000,000 (including for this purpose the aggregate unfunded portion of
each Delayed Draw Term Loan owned by the Issuer).

“Instrument” has the meaning specified in Section 9-102(a)(47) of the UCC.

“Interest Advance” has the meaning specified in Section 10.12(a) hereof.

“Interest Collection Account” means the Securities Account designated the
“Interest Collection Account” and established in the name of the Trustee
pursuant to Section 10.2(a) hereof.

“Interest Coverage Amount” means an amount equal to the sum, without
duplication, of (i) the Scheduled Distributions of interest due (in each case
regardless of whether the due date for any such interest payment has yet
occurred) in the Due Period in which such Measurement Date occurs on (x) the
Collateral Assets and (y) all Eligible Investments purchased with the Interest
Proceeds held in the Collection Accounts plus (ii) any fees actually received by
the Issuer during such Due Period which constitute Interest Proceeds plus
(iii) Interest Advances, if any, advanced by the Advancing Agent or the Backup
Advancing Agent, with respect to the related Distribution Date plus (iv) the
amount, if any, scheduled to be paid to

 

-39-



--------------------------------------------------------------------------------

the Issuer by the Hedge Counterparty under the Hedge Agreement on the
Distribution Date relating to such Due Period minus (v) the amount, if any,
scheduled to be paid to the Hedge Counterparty by the Issuer under the Hedge
Agreement on the Distribution Date relating to such Due Period minus (vi) the
amount, if any, scheduled to be paid to the payment of taxes and filing and
registration fees (including annual return fees) owed by the Issuers on the
Distribution Date relating to such Due Period minus (vii) the amount, if any,
scheduled to be applied on the Distribution Date relating to such Due Period
(a) to the payment to the Trustee, the Collateral Administrator, the Advancing
Agent, the Preference Share Paying Agent, the Preference Share Transfer Agent,
the Share Registrar and the Administrator of accrued and unpaid fees and
expenses owing to them under this Indenture, the Collateral Administration
Agreement, the Preference Share Paying and Agency Agreement and the
Administration Agreement and (b) to the payment of other accrued and unpaid
administrative expenses of the Issuers (excluding the Senior Collateral
Management Fee and principal and interest on the Notes), minus (viii) the
amount, if any, scheduled to be paid to the payment to the Collateral Manager of
any accrued and unpaid Senior Collateral Management Fee minus (ix) any scheduled
distribution of interest accrued on Collateral Assets to the date of acquisition
thereof and acquired with Principal Proceeds or Uninvested Proceeds after the
Effective Date minus (x) any amounts paid by the Issuer prior to the
Distribution Date, or if not yet paid, scheduled to be paid pursuant to
clause (2) of the Interest Proceeds Waterfall.

“Interest Distribution Amount” means, with respect to any Class of Notes and any
Distribution Date, the sum of (a) the aggregate amount of interest accrued at
the annual rate at which interest accrues on the Notes of such Class applicable
for the Interest Period relating to such Class during the period from, and
including, the immediately preceding Distribution Date to, but excluding, such
Distribution Date, on the Aggregate Outstanding Amount of the Notes of such
Class on the first day of such Interest Period (after giving effect to any
redemption of the Notes of such Class or other payment of principal of the Notes
of such Class on any preceding Distribution Date) plus (b) any Defaulted
Interest in respect of the Notes of such Class and accrued interest thereon.

“Interest-Only Security” means any Collateral Asset that does not provide for
the repayment of a stated principal amount in one or more installments.

“Interest Period” means in the case of any Class of Notes, (i) the period from,
and including, the Closing Date to, but excluding, the first Distribution Date
and (ii) thereafter, the period from, and including, the Distribution Date
immediately following the last day of the immediately preceding Interest Period
to, but excluding, the next succeeding Distribution Date, provided that if the
nominal Distribution Date is not a Business Day and the Distribution Date has
been deemed to be the next succeeding Business Day, with respect to the Notes,
interest shall accrue for the period beginning on the nominal Distribution Date
and ending on the deemed Distribution Date.

“Interest Proceeds” means, with respect to any Distribution Date, (A) the sum
(without duplication) of (1) all cash payments of interest (including any amount
representing the accreted portion of a discount from the face amount of an
Eligible Investment) or dividends and other distributions (but excluding
distributions on Preferred Equity Securities attributable to the return of
capital by their governing documents) received during the related Due Period on
all Collateral Assets other than Defaulted Securities (net of the Servicing Fee
and other amounts payable in accordance with the Servicing Agreement) and
Eligible Investments, including, in the

 

-40-



--------------------------------------------------------------------------------

Collateral Manager’s commercially reasonable discretion (exercised as of the
trade date), the accrued interest received in connection with a sale of such
Collateral Assets or Eligible Investments (to the extent such accrued interest
was not applied to the purchase of Substitute Collateral Assets), in each case,
excluding any accrued interest included in Principal Proceeds pursuant to clause
(A)(4), (5) or (7) of the definition of Principal Proceeds, (2) all make whole
premiums, yield maintenance or any interest amount paid in excess of the stated
interest amount of a Collateral Asset received during the related Due Period,
(3) all amendment and waiver fees, late payment fees, commitment fees, exit
fees, extension fees and other fees and commissions received by the Issuer
during such Due Period in connection with such Collateral Assets and Eligible
Investments (other than, in each such case, fees and commissions received in
connection with the restructuring of a Defaulted Security or default of
Collateral Assets and Eligible Investments and, for the avoidance of doubt, any
origination fees paid by a related borrower), (4) all payments pursuant to any
Hedge Agreement for the Distribution Date immediately following such Due Period
(excluding any amounts payable upon a termination under any Hedge Agreement
during such Due Period), (5) funds in the Uninvested Proceeds Account designated
as Interest Proceeds by the Collateral Manager in accordance with Section 10.5
hereof, (6) funds in the Expense Account designated as Interest Proceeds by the
Collateral Manager in accordance with Section 10.4 hereof, (7) funds remaining
on deposit in the Expense Account upon redemption of the Notes in whole, as
described in accordance with Section 10.4 hereof, (8) except for distributions
on Preferred Equity Securities attributable to the return of capital by their
governing documents and other than as specified in item (1) above, all proceeds
received in respect of equity features, if any, of the Collateral Assets,
(9) with respect to any Defaulted Security sold by the Issuer during the related
Due Period, the excess, if any, of the amount received by the Issuer in
connection with such sale and the par amount of such Defaulted Security, and
(10) all payments of principal on Eligible Investments purchased with proceeds
of items (A)(1), (2) and (3) of this definition; provided that Interest Proceeds
will in no event include any payment or proceeds specifically defined as
“Principal Proceeds” in the definition thereof, minus (B)(1) the aggregate
amount of any Nonrecoverable Advances that were previously reimbursed to the
Advancing Agent or the Backup Advancing Agent, and the aggregate amount of any
Nonrecoverable Cure Advances reimbursed to the Collateral Manager during the
related Due Period from Interest Proceeds and (2) the aggregate amount of any
amounts payable by the Issuer under the related Hedge Agreement that were
previously paid to the applicable Hedge Counterparty from Interest Proceeds
during the related Due Period. For the avoidance of doubt, “Interest Proceeds”
shall not include the Servicing Fee (which is netted against the amounts
described in clause (A)(1) above.

“Interest Proceeds Waterfall” has the meaning specified in Section 11.1(a)(i)
hereof.

“Interest Shortfall” has the meaning specified in Section 10.12(a) hereof.

“Investment Company Act” means the United States Investment Company Act of 1940,
as amended, and the rules thereunder.

“Irish Listing Agent” means McCann FitzGerald Listing Services Limited, in its
capacity as listing agent with respect to the Notes in Ireland, together with
its successors in such capacity.

 

-41-



--------------------------------------------------------------------------------

“Irish Paying Agent” means Custom House Administration and Corporate Services
Limited in Dublin, Ireland, in its capacity as paying agent with respect to the
Notes in Ireland, together with its successors in such capacity.

“Irish Stock Exchange” means the Irish Stock Exchange Limited.

“IRR” means, with respect to each Distribution Date, the rate of return on the
Preference Shares that would result in a net present value of zero, assuming
(a) the original Aggregate Notional Amount of the Preference Shares is an
initial negative cash flow on the Closing Date and all distributions, if any, to
the Preference Share Paying Agent (for distribution to the Preference
Shareholders) on such Distribution Date and each preceding Distribution Date are
positive cash flows, (b) the initial date for the calculation is the Closing
Date, (c) the number of days to each subsequent Distribution Date from the
Closing Date is calculated on the basis of a 360-day year consisting of twelve
30-day months and (d) the calculation is made on an annual compounding basis.

“Issue” of Collateral Assets means Collateral Assets issued by the same issuer,
secured by the same collateral pool.

“Issuer” means RAIT CRE CDO I, Ltd., an exempted company incorporated and
existing under the laws of the Cayman Islands, unless a successor Person shall
have become the Issuer pursuant to the applicable provisions of this Indenture,
and thereafter “Issuer” shall mean such successor Person.

“Issuer Charter” means the Memorandum and Articles of Association of the Issuer,
filed under The Companies Law (2004 Revision) of the Cayman Islands, as modified
and supplemented and in effect from time to time.

“Issuer Order” and “Issuer Request” mean, respectively, a written order or a
written request (which may be in the form of a standing order or request), in
each case dated and signed in the name of the Issuer by an Authorized Officer of
the Issuer and (if appropriate) the Co-Issuer or by an Authorized Officer of the
Collateral Manager (on behalf of the Issuer) where permitted pursuant to this
Indenture or the Collateral Management Agreement, as the context may require or
permit.

“LIBOR” has the meaning specified in Schedule B hereto.

“LIBOR Business Day” has the meaning specified in Schedule B hereto.

“LIBOR Determination Date” has the meaning specified in Schedule B hereto.

“Listed Bidders” has the meaning specified in Schedule D hereto.

“Liquidity Facility” means, for any entity, a liquidity loan agreement, a
liquidity asset purchase agreement or other arrangement through which credit or
liquidity support is provided (a copy of which is delivered to the Class A-1B
Note Agent, the Issuer and each Rating Agency) and that, generally, subject to
the particular requirements of the related Class A-1B Note Purchase Agreement,
provides for the several commitments of the Liquidity Providers party thereto to
make loans to, purchase assets from, or otherwise provide credit or liquidity
support to, such entity in an aggregate principal amount at any one time
outstanding equal to or greater than the Class A-1B Commitment of such entity.

 

-42-



--------------------------------------------------------------------------------

“Liquidity Provider” means one or more banks or other financial institutions
providing a Liquidity Facility that meets the Rating Criteria.

“Loan” means any U.S. Dollar denominated interest in a senior secured or senior
unsecured or senior or junior subordinated term loan (including, without
limitation, a mortgage loan, a Whole Loan, a Subordinate Whole Loan, an ARD
Loan, a Delayed Draw Term Loan, or a B Note (or other interest in a split loan
structure)) or any Participation interest therein, or any Mezzanine Loan, Single
Asset Mortgage Security, Single Borrower Mortgage Security or Rake Bond.

“Majority” means, with respect to any Class or Classes of Notes, the Holders of
more than 50% of the Aggregate Outstanding Amount of the Notes of such Class or
Classes of Notes, as the case may be.

“Majority-in-Interest of Preference Shareholders” means, at any time, Preference
Shareholders whose aggregate Voting Percentages at such time exceed 50% of all
Preference Shareholders’ Voting Percentages at such time.

“Make Whole Fee” means the amount payable in connection with an Optional
Redemption of any Class A-1B Note on any date prior to the Distribution Date in
November 2011 equal to the present value (discounted to the Redemption Date on a
quarterly basis as of each Distribution Date on the basis of a year of 360 days
of twelve 30-day months) of the remaining payments of the Class A-1B Commitment
Fee on the Class A-1B Notes at a rate per annum equal to 0.23% through the
Distribution Date in November 2011, calculated in accordance with generally
accepted financial principles assuming a discount factor equal to the yield to
maturity (calculated as of the 15th day preceding such Redemption Date) on the
USD-ISDA-Swap Rate with a maturity no longer than the period of time between
such Optional Redemption Date and the Distribution Date occurring in November
2011, plus 0.32% and a constant Aggregate Undrawn Amount equal to the related
Class A-1B Commitment as of such Redemption Date.

“Mandatory Class A-1B Draw Date” means, the earliest to occur of the following:
(i) the last day of the Reinvestment Period; (ii) the occurrence of an Indenture
Event of Default described in Section 5.1(d), (f) or (g) herein; and (iii) the
date on which the Notes are accelerated following any other Indenture Event of
Default.

“Mandatory Redemption” has the meaning specified in Section 9.6 hereof.

“Margin Stock” means “margin stock” as defined under Regulation U issued by the
Board of Governors of the Federal Reserve System.

“Master Agreement” means the 1992 ISDA Master Agreement published by the
International Swaps and Derivatives Association, Inc.

 

-43-



--------------------------------------------------------------------------------

“Maturity” means, with respect to any Note, the date on which all Outstanding
unpaid principal of such Note becomes due and payable as therein or herein
provided, whether at the Stated Maturity or by declaration of acceleration, call
for redemption or otherwise.

“Maximum Class A-1B Commitment” means, the maximum aggregate Class A-1B
Commitments, which shall equal U.S.$275,000,000 on the Closing Date; as such
amount may be decreased as a result of Mandatory Redemptions, Special
Amortizations or redemptions in connection with Rating Confirmation Failures as
described in Section 17.1(e).

“Measurement Date” means any of the following: (a) the Closing Date; (b) any
date on which the Issuer disposes of a Collateral Asset or on which a Collateral
Asset becomes a Defaulted Security; (c) each Determination Date; (d) any date
during the Reinvestment Period on which the Issuer acquires a Collateral Asset;
and (e) with reasonable prior notice to the Issuer, the Collateral Manager and
the Trustee, any other Business Day that any Rating Agency or Holders of more
than 50% of the Aggregate Outstanding Amount of any Class of Notes requests to
be a “Measurement Date;” provided that if any such date would otherwise fall on
a day that is not a Business Day, the relevant Measurement Date will be the next
succeeding day that is a Business Day.

“Mezzanine Loan” means a Loan secured by one or more direct or indirect
ownership interests in a company, partnership or other entity owning, operating
or controlling, directly or through subsidiaries or affiliates, one or more
commercial properties.

“Minimum Class A-1B Commitment” means, as of any date, the excess, if any, of
(i) the Unfunded Collateral Commitment Amount over (ii) the amount then on
deposit in the Unfunded Commitment Reserve Account.

“Minimum Ramp-Up Amount” means $1,000,000,000.

“Minnesota Collateral” has the meaning specified in Section 3.3(a)(v) hereof.

“Monthly Report” has the meaning specified in Section 10.7(a) hereof.

“Moody’s” means Moody’s Investors Service, Inc. and any successor or successors
thereto.

“Moody’s Maximum Tranched Rating Factor Test” means a test that will be
satisfied on any Measurement Date if the Weighted Average Moody’s Rating Factor
does not exceed 5500.

“Moody’s Post-Acquisition Compliance Test” means a test that will be satisfied
if the Moody’s Maximum Tranched Rating Factor Test is satisfied.

“Moody’s Post-Acquisition Failure” has the meaning specified in Section 12.2(c)
hereof.

“Moody’s Rating” of any Collateral Asset will be determined as follows:

(i)(x) if such Collateral Asset is publicly rated by Moody’s, the Moody’s Rating
will be such rating, or (y) if such Collateral Asset is not publicly rated by
Moody’s, then

 

-44-



--------------------------------------------------------------------------------

the Moody’s Rating of such Collateral Asset shall be deemed to be the rating
thereof as may be assigned by Moody’s upon the request of the Issuer or the
Collateral Manager, provided that the Collateral Manager may, consistent with
Moody’s published criteria for underwriting and tranching of commercial real
estate loans, use its estimated tranched ratings for Collateral Assets
representing up to 20% of the Net Outstanding Portfolio Collateral Balance;
provided that the Collateral Manager shall submit such Collateral Assets to the
Collateral Administrator for a Moody’s estimated rating within 30 days of
acquisition;

(ii) with respect to a REIT Debt Security, if such REIT Debt Security is not
rated by Moody’s, then the Moody’s Rating of such REIT Debt Security may be
determined using any one of the methods below:

(A) with respect to any REIT Debt Security not publicly rated by Moody’s that is
a REIT Debt Securities—Diversified; REIT Debt Securities—Health Care; REIT Debt
Securities—Hotel; REIT Debt Securities—Industrial; REIT Debt
Securities—Multi-Family; REIT Debt Securities—Office; REIT Debt
Securities—Residential; REIT Debt Securities—Retail; or REIT Debt
Securities—Storage, if such REIT Debt Security is publicly rated by Standard &
Poor’s, then the Moody’s Rating thereof will be (1) one subcategory below the
Moody’s equivalent rating assigned by Standard & Poor’s if the rating assigned
by Standard & Poor’s is “BBB” or greater and (2) two rating subcategories below
the Moody’s equivalent rating assigned by Standard & Poor’s if the rating
assigned by Standard & Poor’s is below “BBB;” and

(B) with respect to any other type of REIT Debt Securities of a Specified Type
not referred to in clause (A) above, will be determined pursuant to subclause
(y) of clause (i) above;

(iii) with respect to corporate guarantees on REIT Debt Securities, if such
corporate guarantees are not publicly rated by Moody’s but another security or
obligation of the guarantor or obligor (an “other security”) is publicly rated
by Moody’s, and no rating has been assigned in accordance with clause (i) above,
the Moody’s Rating of such Collateral Asset will be determined as follows:

(A) if the corporate guarantee is a senior secured obligation of the guarantor
or obligor and the other security is also a senior secured obligation, the
Moody’s Rating of such Collateral Asset will be the rating of the other
security;

(B) if the corporate guarantee is a senior unsecured obligation of the guarantor
or obligor and the other security is a senior secured obligation, the Moody’s
Rating of such Collateral Asset will be one rating subcategory below the rating
of the other security;

(C) if the corporate guarantee is a subordinated obligation of the guarantor or
obligor and the other security is a senior secured obligation that is: (1) rated
“Ba3” or higher by Moody’s, the Moody’s Rating of such corporate guarantee will
be three rating subcategories below the rating of the other security; or
(2) rated “B1” or lower by Moody’s, the Moody’s Rating of such corporate
guarantee will be two rating subcategories below the rating of the other
security;

 

-45-



--------------------------------------------------------------------------------

(D) if the corporate guarantee is a senior secured obligation of the guarantor
or obligor and the other security is a senior unsecured obligation that is:
(1) rated “Baa3” or higher by Moody’s, the Moody’s Rating of such corporate
guarantee will be the rating of the other security; or (2) rated “Ba1” or lower
by Moody’s, the Moody’s Rating of such corporate guarantee will be one rating
subcategory above the rating of the other security;

(E) if the corporate guarantee is a senior unsecured obligation of the guarantor
or obligor and the other security is also a senior unsecured obligation, the
Moody’s Rating of such corporate guarantee will be the rating of the other
security;

(F) if the corporate guarantee is a subordinated obligation of the guarantor or
obligor and the other security is a senior unsecured obligation that is:
(1) rated “B1” or higher by Moody’s, the Moody’s Rating of such corporate
guarantee will be two rating subcategories below the rating of the other
security; or (2) rated “B2” or lower by Moody’s, the Moody’s Rating of such
corporate guarantee will be one rating subcategory below the rating of the other
security;

(G) if the corporate guarantee is a senior secured obligation of the guarantor
or obligor and the other security is a subordinated obligation that is:
(1) rated “Baa3” or higher by Moody’s, the Moody’s Rating of such corporate
guarantee will be one rating subcategory above the rating of the other security;
(2) rated below “Baa3” but not rated “B3” by Moody’s, the Moody’s Rating of such
corporate guarantee will be two rating subcategories above the rating of the
other security; or (3) rated “B3” by Moody’s, the Moody’s Rating of such
corporate guarantee will be “B2;”

(H) if the corporate guarantee is a senior unsecured obligation of the guarantor
or obligor and the other security is a subordinated obligation that is:
(1) rated “Baa3” or higher by Moody’s, the Moody’s Rating of such corporate
guarantee will be one rating subcategory above the rating of the other security;
or (2) rated “Ba1” or lower by Moody’s, the Moody’s Rating of such corporate
guarantee will also be one rating subcategory above the rating of the other
security; and

(I) if the REIT Debt Security is a subordinated obligation of the guarantor or
obligor and the other security is also a subordinated obligation, the Moody’s
Rating of such corporate guarantee will be the rating of the other security; or

(iv) if such Collateral Asset is a Mezzanine Loan, no notching is permitted and
the Moody’s Rating will be the rating so assigned by Moody’s;

provided that (x) the rating of either Standard & Poor’s or Fitch used to
determine the Moody’s Rating pursuant to any of clauses (ii) or (iii) above will
be (a) a public rating that addresses the obligation of the obligor (or
guarantor, where applicable) to pay principal of and interest on the relevant
Collateral Asset in full and is monitored on an ongoing basis by the relevant
Rating Agency or (b) if no such public rating is available, a rating determined
pursuant to a method determined by Moody’s on a case-by-case basis and (y) the
Aggregate Principal Balance of Collateral Assets the Moody’s Rating of which is
based on an Standard & Poor’s rating or a Fitch Rating may not exceed 20% of the
Aggregate Principal Balance of all Collateral Assets; provided, further, that
for the Moody’s Rating of any Collateral Asset will be reduced one subcategory
to the extent it is on credit watch with negative implications and increased one
subcategory to the extent it is on credit watch with positive implications.

 

-46-



--------------------------------------------------------------------------------

“Moody’s Rating Factor” means, with respect to any Collateral Asset, the number
set forth in the table below opposite the Moody’s Rating of such Collateral
Asset:

 

Moody’s Rating

   Moody’s
Rating
Factor    Moody’s
Rating    Moody’s
Rating
Factor

Aaa

   1    Ba1    940

Aa1

   10    Ba2    1,350

Aa2

   20    Ba3    1,766

Aa3

   40    B1    2,220

A1

   70    B2    2,720

A2

   120    B3    3,490

A3

   180    Caa1    4,770

Baa1

   260    Caa2    6,500

Baa2

   360    Caa3    8,070

Baa3

   610    Ca or
lower    10,000

For purposes of the Moody’s Maximum Tranched Rating Factor Test, if a Collateral
Asset does not have a Moody’s Rating at the date of acquisition thereof, the
Moody’s Rating Factor with respect to such Collateral Asset shall be 10,000 for
a period of 90 days from the acquisition of such Collateral Asset. After such 90
day period, if such Collateral Asset is not rated by Moody’s and no other
security or obligation of the issuer thereof or obligor thereon is rated by
Moody’s and the Issuer or the Collateral Manager seeks to obtain an estimate of
a Moody’s Rating Factor, then the Moody’s Rating Factor of such Collateral Asset
will be deemed to be such estimate thereof as may be assigned by Moody’s upon
the request of the Issuer or the Collateral Manager.

“Moody’s Recovery Rate” means, with respect to any Collateral Asset as of any
Measurement Date, the rate specified in Part I of Schedule C.

“Moody’s Recovery Test” means a test that will be satisfied as of any
Measurement Date, if the Moody’s Weighted Average Recovery Rate is greater than
or equal to 33%.

“Moody’s Special Amortization Pro Rata Condition” means a condition that will be
satisfied with respect to any Distribution Date if either (i) (a) the aggregate
balance of the Collateral Assets as of the related Measurement Date is greater
than an amount equal to 50% of the Aggregate Principal Balance of the Collateral
Assets on the Effective Date, (b) no Indenture Event of Default is occurring and
continuing and (c) clauses (xii), (xiii), (xiv) and (xv) of the Collateral
Quality Tests are satisfied as of the related Determination Date or (ii) the
Rating Condition with respect to Moody’s has been satisfied.

“Moody’s Weighted Average Extended Maturity Test” means a test that will be
satisfied on any Measurement Date if the Extended Weighted Average Maturity of
the Collateral Assets as of such Measurement Date is 7.0 years or less.

“Moody’s Weighted Average Recovery Rate” means the number obtained as of any
Measurement Date by summing the products obtained by multiplying the Principal
Balance of each Collateral Asset (other than a Defaulted Security) by its
Moody’s Recovery Rate, dividing such sum by the Aggregate Principal Balance of
all such Collateral Assets and rounding up to the first decimal place.

 

-47-



--------------------------------------------------------------------------------

“Net Outstanding Portfolio Collateral Balance” means as of any Measurement Date,
an amount equal to (a) the Aggregate Principal Balance as of such Measurement
Date of all Pledged Collateral Assets (other than any Defaulted Securities) plus
(b) the aggregate amount of all Principal Proceeds and Uninvested Proceeds held
as Cash and the Aggregate Principal Balance of all Eligible Investments
purchased with Principal Proceeds or Uninvested Proceeds and any amount on
deposit at such time in the Principal Collection Account or the Uninvested
Proceeds Account (without duplication) plus (c) for each Defaulted Security, the
Calculation Amount with respect to such Defaulted Security (or, in the case of
the calculation of the Trustee Fee, the principal balance of such Defaulted
Security). For purposes of showing compliance with clauses (i) and (vi) through
(xi) of the “Collateral Quality Tests” in the Note Reports, the Net Outstanding
Portfolio Collateral Balance will at all times equal U.S.$1,000,000,000.

“Non-Advancing Collateral Asset” means any Collateral Asset, other than a REIT
Debt Security, with respect to which no servicer or other party is required
under the terms of the Underlying Instruments governing such Collateral Asset to
make any liquidity advances to ensure the timely receipt of interest by and for
the benefit of the holder of such Collateral Asset.

“Nonrecoverable Advance” means any Interest Advance previously made or proposed
to be made which, in the judgment of the Advancing Agent or the Backup Advancing
Agent, as applicable, will not be ultimately recoverable from subsequent
payments or collections with respect to the Collateral. Any determination of
recoverability by the Advancing Agent or the Backup Advancing Agent, as
applicable, shall be subject to the standard set forth in Section 10.12 hereof.

“Nonrecoverable Cure Advance” means any Cure Advance previously made or proposed
to be made pursuant to Section 16.2 hereof with respect to any Collateral Asset
that the Collateral Manager has determined, exercised in good faith (subject to
the applicable provisions of the Servicing Agreement), that the amount so
advanced or proposed to be advanced will not be ultimately recoverable from
collections from the specific Collateral Asset with respect to which such Cure
Advance was made or proposed to be made.

“Note Interest Rate” means, with respect to the Notes of any Class for any
Interest Period, the annual rate at which interest accrues on the Notes of such
Class for such Interest Period, as specified in Section 2.2 hereof.

“Note Register” and “Note Registrar” have the respective meanings specified in
Section 2.4(a) hereof.

“Note Reports” means, collectively, the monthly reports and remittance reports
prepared in connection with each Measurement Date.

“Note Valuation Report” has the meaning specified in Section 10.7(b) hereof.

“Noteholder” means the Person in whose name a Note is registered in the Note
Register.

 

-48-



--------------------------------------------------------------------------------

“Notes” means the Class A-1A Notes, the Class A-1B Notes, the Class A-2 Notes,
the Class B Notes, the Class C Notes, the Class D Notes, the Class E Notes, the
Class F Notes, the Class G Notes, the Class H Notes and the Class J Notes
authorized by, and authenticated and delivered under, this Indenture.

“Notional Amount” means, with respect to each Preference Share, U.S.$1,000.

“Offer” means, with respect to any security, (a) any offer by the issuer of such
security or by any other Person made to all of the holders of such security to
purchase or otherwise acquire such security (other than pursuant to any
redemption in accordance with the terms of the related Underlying Instruments)
or to convert or exchange such security into or for Cash, securities or any
other type of consideration or (b) any solicitation by the issuer of such
security or any other Person to amend, modify or waive any provision of such
security or any related Underlying Instrument.

“Offered Notes” means the Class A-1A Notes, the Class A-1B Notes, the Class A-2
Notes, the Class B Notes, the Class C Notes, the Class D Notes, the Class E
Notes, the Class F Notes, the Class G Notes and the Class H Notes.

“Offering” means the offering of the Offered Notes under the Offering Circular.

“Offering Circular” means the final Offering Circular, dated November 5, 2006,
prepared and delivered in connection with the offer and sale of the Offered
Notes, as amended or supplemented.

“Officer” means (a) with respect to the Issuer, the Co-Issuer and any
corporation, the chairman of the Board of Directors (or, with respect to the
Issuer, any director), the president, any vice president, the secretary, an
assistant secretary, the treasurer or an assistant treasurer of such entity;
(b) with respect to any bank or trust company acting as trustee of an express
trust or as custodian, any Trust Officer and (c) with respect to any limited
liability company, any managing member thereof or any person to whom the rights
and powers of management thereof are delegated in accordance with the limited
liability company agreement of such limited liability company.

“Opinion of Counsel” means a written opinion addressed to the Trustee and each
Rating Agency in form and substance reasonably satisfactory to the Trustee, each
Rating Agency (and each Hedge Counterparty, if applicable, pursuant to the
provisions below), of an attorney at law admitted to practice before the highest
court of any state of the United States or the District of Columbia (or the
Cayman Islands, in the case of an opinion relating to the laws of the Cayman
Islands), which attorney may, except as otherwise expressly provided in this
Indenture, be counsel for the Issuer, and which attorney shall be reasonably
satisfactory to the Trustee. Whenever an Opinion of Counsel is required
hereunder, such Opinion of Counsel may rely on opinions of other counsel who are
so admitted and so satisfactory which opinions of other counsel shall accompany
such Opinion of Counsel and shall either be addressed to the Trustee and each
Rating Agency or shall state that the Trustee and each Rating Agency shall be
entitled to rely thereon; provided, however, that such Opinion of Counsel shall
be addressed to each Hedge Counterparty (or each Hedge Counterparty may rely on
such Opinion of Counsel) to the extent that such Opinion of Counsel relates to
or affects the interests of each Hedge Counterparty.

 

-49-



--------------------------------------------------------------------------------

“Optional Redemption” has the meaning specified in Section 9.1(b) hereof.

“Other Administrative Expenses” means all Administrative Expenses, but excluding
Trustee Expenses, Rating Agency Expenses and Administrative Expenses of the
Collateral Manager.

“Outstanding” means, (a) with respect to the Notes or a particular Class of the
Notes, as of any date of determination, all of (x) the Notes or (y) the Notes of
such Class, as the case may be, theretofore authenticated and delivered under
this Indenture as of such date except:

 

  (i) Notes theretofore canceled by a Note Registrar or delivered to a Note
Registrar for cancellation;

 

  (ii) Notes or portions thereof for whose payment or redemption funds in the
necessary amount have been theretofore irrevocably deposited with the Trustee or
any Paying Agent in trust for the Holders of such Notes; provided that, if such
Notes or portions thereof are to be redeemed, notice of such redemption has been
duly given pursuant to this Indenture or provision therefor satisfactory to the
Trustee has been made;

 

  (iii) Notes issued in exchange for, or in lieu of, other Notes which have been
authenticated and delivered pursuant to this Indenture, unless proof
satisfactory to the Trustee is presented that any such Notes are held by a
holder in due course; and

 

  (iv) Notes alleged to have been mutilated, destroyed, lost or stolen for which
replacement Notes have been issued as provided in Section 2.5 hereof; and

(b) with respect to the Preference Shares, as of any date of determination, any
and all Preference Shares theretofore issued and allotted under the Preference
Share Documents and indicated in the share register for the Preference Shares as
outstanding;

provided, in each case, that in determining whether the Holders of the requisite
Aggregate Outstanding Amount of any Notes or Class of Notes or the Holders of
the requisite percentage of Preference Shares have given any request, demand,
authorization, direction, notice, consent or waiver hereunder, (1) Notes and
Preference Shares beneficially owned by the Issuer or the Co-Issuer shall be
disregarded and deemed not to be Outstanding and (2) in relation to any
assignment or termination of any of the express rights of the Collateral Manager
under the Collateral Management Agreement, this Indenture (including the
exercise of any right to remove the Collateral Manager or terminate the
Collateral Management Agreement, but excluding any right to select a replacement
Collateral Manager), or any amendment or other modification of the Collateral
Management Agreement, this Indenture increasing the rights or decreasing the
obligations of the Collateral Manager, Notes and Preference Shares that are
Collateral Manager Securities shall be disregarded and deemed not to be
Outstanding; provided that, except as otherwise provided in the Collateral
Management Agreement with respect to Collateral Manager Securities, the
Collateral Manager and its Affiliates will be entitled to vote Notes and
Preference Shares owned or controlled by them, or by accounts managed by them,
with respect to all other

 

-50-



--------------------------------------------------------------------------------

matters; except that, in determining whether the Trustee shall be protected in
relying upon any such request, demand, authorization, direction, notice, consent
or waiver, only Notes that a Trust Officer of the Trustee actually knows to be
beneficially owned in the manner indicated in clause (2) above shall be so
disregarded. Notes and Preference Shares owned in the manner indicated in
clause (2) above that have been pledged in good faith may be regarded as
Outstanding if the pledgee establishes to the satisfaction of the Trustee, the
pledgee’s right so to act with respect to such Notes and Preference Shares and
that the pledgee is not the Issuer, the Co-Issuer, the Collateral Manager or any
other obligor upon the Notes or any Affiliate of the Issuer, the Co-Issuer, the
Collateral Manager or such other obligor or an account for which the Collateral
Manager or an Affiliate of the Collateral Manager acts as investment adviser
(and for which the Collateral Manager or such Affiliate has discretionary
authority).

“Partially Deferred Loan” means a Loan which by its terms provides for the
payment of interest in two components, one of which is payable currently on each
due date under the Loan and the other of which is either deferred or capitalized
until maturity.

“Participation” means one or more participation interests in a mortgage loan
secured by a mortgage on a commercial real estate property which participation
may be senior to, pari passu with or subordinate to other interests in such loan
and which may be further participated into sub-participations.

“Paying Agent” means Wells Fargo Bank, National Association or any other Person
authorized by the Issuer to pay the principal of, and interest on, Notes on
behalf of the Issuer as specified in Section 7.2 hereof.

“Payment Account” means the Securities Account designated the “Payment Account”
and established in the name of the Trustee pursuant to Section 10.3 hereof.

“Person” means an individual, corporation (including a business trust),
partnership, limited liability company, joint venture, association, joint stock
company, trust (including any beneficiary thereof), unincorporated association
or government or any agency or political subdivision thereof.

“Placement Agent” means Cohen & Company Securities, LLC and/or UBS Investment
Bank, as applicable.

“Placement Agreement” means an agreement dated as of the Closing Date among the
Co-Issuers and the Placement Agents, relating to the placement of the Offered
Notes.

“Plan Asset Regulation” means the plan asset regulations of the U.S. Department
of Labor, 29 C.F.R. Section 2510.3-101(f).

“Pledged Collateral Asset” means as of any date of determination, any Collateral
Asset that has been Granted to the Trustee and has not been released from the
lien of this Indenture pursuant to Section 10.8 hereof.

“Pledged Securities” means on any date of determination, (a) the Collateral
Assets and Eligible Investments that have been Granted to the Trustee and
(b) all non-Cash proceeds thereof, in each case, to the extent not released from
the lien of this Indenture pursuant hereto.

 

-51-



--------------------------------------------------------------------------------

“Post-Acceleration Distribution Date” means any Distribution Date following the
occurrence of an Indenture Event of Default and the declaration of the Notes as
due and payable pursuant to Section 5.2 hereof (unless such Indenture Event of
Default is no longer continuing or such acceleration of the Notes has been
rescinded).

“Preference Share Distribution Account” has the meaning given to such term in
the Preference Share Paying Agency Agreement.

“Preference Share Documents” means the Issuer Charter and related resolutions,
the Preference Share Paying Agency Agreement and certain resolutions passed by
the Issuer’s Board of Directors concerning the Preference Shares.

“Preference Share Paying Agency Agreement” means the preference share paying
agency agreement dated as of the Closing Date among the Issuer, the Preference
Share Paying Agent and the Preference Share Registrar.

“Preference Share Paying Agent” means Wells Fargo Bank, National Association (or
any successor thereto), in its capacity as preference share paying agent for the
Preference Shares under the Preference Share Paying Agency Agreement, or any
Person authorized by the Issuer from time to time to make payments on the
Preference Shares and to deliver notices to the Preference Shareholders on
behalf of the Issuer.

“Preference Share Redemption Date Amount” means the amount required (after
taking into account any payments of interest, principal, Redemption Price,
dividends or other distributions made or to be made to the holders of the
Preference Shares on the applicable Distribution Date and all prior Distribution
Dates in accordance with the Priority of Payments) to ensure that, after
distribution of such amount to the Preference Share Paying Agent for
distribution to the Preference Shareholders, the IRR on the Preference Shares,
in the aggregate, is not less than (i) 10.0% for the period from the Closing
Date to such Distribution Date, with respect to any Distribution Date on or
after the Distribution Date in November 2016 and on or prior to the Distribution
Date in October 2018, (ii) 0% for the period from the Closing Date to such
Distribution Date, with respect to any Distribution Date on or after the
Distribution Date in November 2018. For the avoidance of doubt, the calculation
of the IRR will take into account all of the distributions made on the
Preference Shares from the Closing Date to (and including) the applicable
Redemption Date, regardless of when a Preference Shareholder first purchased its
Preference Shares.

“Preference Share Registrar” means Walkers SPV Limited (on behalf of the Issuer)
and any successor thereto.

“Preference Shareholders” means Persons in whose names the Preference Shares are
registered in the members register relating to the Preference Shares maintained
by the Preference Share Registrar.

 

-52-



--------------------------------------------------------------------------------

“Preference Shares” means the 165,000 preference shares, par value U.S.$0.01 per
share, in the capital of and issued by the Issuer concurrently with the issuance
of the Notes by the Co-Issuers.

“Preferred Equity Security” means a security, excluding trust preferred
securities, providing for regular payments of dividends or other distributions,
representing an equity interest in an entity (including, without limitation, a
partnership or a limited liability company) that is a borrower under a mortgage
loan secured by commercial properties (or in an entity operating or controlling,
directly or through affiliates, such commercial properties), which is generally
senior with respect to the payments of dividends and other distributions,
redemption rights and rights upon liquidation to such entity’s common equity.

“Principal Balance” or “par” means, with respect to any Pledged Security or
Collateral Asset, as of any date of determination, the outstanding principal
amount of such Collateral Asset or Eligible Investment; provided that

(a) the Principal Balance of a Collateral Asset received upon acceptance of an
Offer for another Collateral Asset, which Offer expressly states that failure to
accept such Offer may result in a default under the Underlying Instruments,
shall be deemed to be the Calculation Amount of such other Collateral Asset
until such time as Interest Proceeds and Principal Proceeds, as applicable, are
received when due with respect to such other Collateral Asset;

(b) the Principal Balance of any Eligible Investment that does not pay Cash
interest on a current basis will be the accreted value thereof;

(c) the Principal Balance of any Collateral Asset that permits the
capitalization or deferral of any interest payable thereon in accordance with
the terms of its Underlying Instruments will be deemed to exclude any deferred
or capitalized interest;

(d) the Principal Balance of any Preferred Equity Security will be equal to the
component of the liquidation price thereof that is attributable to the return of
capital by its governing documents;

(e) the Principal Balance of a Principal-Only Security will be the Aggregate
Amortized Cost of such Principal-Only Security; and

(f) the Principal Balance of an Interest-Only Security will be deemed to be
zero.

“Principal Collection Account” means the Securities Account designated the
“Principal Collection Account” and established in the name of the Trustee
pursuant to Section 10.2(c) hereof.

“Principal-Only Security” means any debt security that does not provide for the
periodic payment of interest or provides that all payments of interest will be
deferred until the final maturity thereof.

“Principal Proceeds” means, with respect to any Distribution Date, (A) the sum
(without duplication) of (1) all principal payments (including prepayments and
Unscheduled Principal Payments) received during the related Due Period
(excluding those previously

 

-53-



--------------------------------------------------------------------------------

reinvested or designated by the Collateral Manager for reinvestment in
Collateral Assets) on (a) Eligible Investments (other than Eligible Investments
purchased with Interest Proceeds, Eligible Investments in the Expense Account,
Eligible Investments in the Uninvested Proceeds Account designated as Interest
Proceeds by the Collateral Manager with respect to the Effective Date and
Eligible Investments in the Unfunded Commitment Reserve Account and any amount
representing the accreted portion of a discount from the face amount of an
Eligible Investment) and (b) Collateral Assets as a result of (i) a maturity,
scheduled amortization, mandatory prepayment or mandatory sinking fund payment
on a Collateral Asset, (ii) optional redemptions, prepayments, exchange offers
or tender offers made at the option of the issuer thereof, (iii) recoveries on
Defaulted Securities or (iv) any other principal payments with respect to
Collateral Assets (not included in Sale Proceeds), (2) all distributions on
Preferred Equity Securities attributable to the return of capital by their
governing documents, (3) all fees and commissions received during such Due
Period in connection with Eligible Investments and the restructuring or default
of such Eligible Investments, (4) any interest received during such Due Period
on such Collateral Assets or Eligible Investments to the extent such interest
constitutes proceeds from accrued interest purchased with Principal Proceeds
other than accrued interest purchased by the Issuer on or prior to the Effective
Date and interest included in clause (A)(1) of the definition of Interest
Proceeds, (5) Sale Proceeds received during such Due Period in respect of sales
(excluding those previously reinvested or currently being reinvested in
Collateral Assets in accordance with the Transaction Documents and excluding
accrued interest included in Sale Proceeds (unless such accrued interest was
purchased with Principal Proceeds) that are designated by the Collateral Manager
as Interest Proceeds in accordance with clause (A)(1) of the definition of
Interest Proceeds), (6) all cash payments of interest or dividends received
during such Due Period on Defaulted Securities, (7) any proceeds resulting from
(a) the termination (in whole or in part) of any Hedge Agreement during such Due
Period to the extent such proceeds are received from the related Hedge
Counterparty and, to the extent such proceeds exceed the cost of entering into a
replacement Hedge Agreement in accordance with the requirements set forth in
this Indenture, (b) payments received from a replacement Hedge Counterparty to
the extent such proceeds exceed the amount owed to a previous Hedge Counterparty
in connection with the termination of the related Hedge Agreement and (c) all
amounts transferred from each hedge termination account, if any, (8) during the
Reinvestment Period, the Special Amortization Amount, if any, (9) on the first
Distribution Date following the Effective Date, if a Rating Confirmation Failure
has not occurred, funds in the Uninvested Proceeds Account to the extent the
Collateral Manager has not designated such amounts as Interest Proceeds pursuant
to clause (5) of the definition of Interest Proceeds, (10) funds transferred to
the Principal Collection Account from the Unfunded Commitment Reserve Account in
respect of amounts previously held on deposit in respect of unfunded commitments
for Delayed Draw Term Loans that have been sold or otherwise disposed before
such commitments thereunder have been drawn or as to which excess funds remain
in accordance with Section 10.5 hereof, (11) all amounts received during such
Due Period in respect of Defaulted Securities (other than any amounts included
in the definition of “Interest Proceeds” pursuant to item (9) of the definition
thereof), (12) any payments received in respect of Interest-Only Securities to
the extent they were purchased with Principal Proceeds, (13) cash and Eligible
Investments contributed to the Issuer by the Preference Shareholders pursuant to
the terms of this Indenture during the related Due Period and (14) all other
payments received in connection with the Collateral Assets and Eligible
Investments that are not included in Interest Proceeds; provided that in no
event will Principal Proceeds include any proceeds from the Excepted Assets,
minus (B) the aggregate amount of any Nonrecoverable Advances that were
previously reimbursed to the Advancing Agent or the

 

-54-



--------------------------------------------------------------------------------

Backup Advancing Agent, and the aggregate amount of any Nonrecoverable Cure
Advances reimbursed to the Collateral Manager from Principal Proceeds during the
related Due Period.

“Principal Proceeds Waterfall” has the meaning specified in Section 11.1(a)(ii)
hereof.

“Priority of Payments” has the meaning specified in Section 11.1(a) hereof.

“Proceeding” means any suit in equity, action at law or other judicial or
administrative proceeding.

“Proposal” has the meaning specified in Section 7.20(b) hereof.

“Proposed Portfolio” means the portfolio (measured by Principal Balance) of
Pledged Collateral Assets and Specified Assets resulting from the sale, maturity
or other disposition of a Collateral Asset or a proposed acquisition of a
Collateral Asset, as the case may be.

“Property Type” means each of the following types of property: (i) Condo
Conversion Properties (ii) Diversified Properties (iii) Health Care Properties,
(iv) Hospitality Properties, (v) Industrial Properties, (vi) Mortgaged
Properties, (vii) Multi Family Properties, (viii) Office Properties, (ix) Retail
Properties, (x) Self Storage Properties, (xi) Mixed Use Properties,
(xii) Warehouse Properties, (xiii) Land and (xiv) Other Properties.

The following are the meaning of various property types specified in the
definition of “Property Type” above:

(i) “Condo Conversion Properties” means properties that have been, or are
expected to be, converted to condominium form of ownership for the purpose of
redevelopment as, in whole or in part, residential condominium apartments or
time share units;

(ii) “Diversified Properties” means properties used by businesses for diverse
purposes and other similar property interests;

(iii) “Healthcare Properties” means hospitals, clinics, sports clubs, spas and
other health care facilities and other similar real property interests used in
one or more similar businesses (but excluding medical offices);

(iv) “Hospitality Properties” means hotels, motels, youth hostels, bed and
breakfasts and other similar real property interests used in one or more similar
businesses;

(v) “Industrial Properties” means factories, refinery plants, breweries and
other similar real property interests used in one or more similar businesses;

(vi) “Mixed Use Properties” means real estate property used by businesses for
diverse business purposes and any similar property interests;

(vii) “Mortgaged Property” means mortgages and real estate property interests;

 

-55-



--------------------------------------------------------------------------------

(viii) “Multi-Family Properties” means multi family dwellings such as apartment
blocks, condominiums and cooperative owned buildings;

(ix) “Retail Properties” means retail stores, restaurants, bookstores, clothing
stores and other similar real property interests used in one or more similar
businesses;

(x) “Self Storage Properties” means self storage facilities and other similar
real property interests used in one or more similar businesses;

(xi) “Office Properties” means office buildings (including medical offices),
conference facilities and other similar real property interests used in the
commercial real estate business in urban areas and suburban areas;

(xiii) “Warehouse Properties” means warehouse facilities and other similar real
property interests;

(xiv) “Land” means undeveloped real estate intended to be developed into
commercial, multi-family or condominium property; and

(xv) “Other Properties” means any property other than Diversified Properties,
Hospitality Properties, Industrial Properties, Multi Family Properties, Urban
Office Properties, Suburban Office Properties, Retail Properties, Self Storage
Properties, Healthcare Properties, Mixed Use Properties, Warehouse Properties,
Land and Mortgaged Properties.

“Pro Rata Principal Coverage Ratio” means, as of any Measurement Date, the ratio
(expressed as a percentage) based on the ratio of (x) to (y), where (x) is the
Net Outstanding Portfolio Collateral Balance as of such Measurement Date and
(y) is the sum of the Aggregate Outstanding Amount (assuming for purposes of the
calculation that the Class A-1B Commitments are fully drawn) of the Class A
Notes and Class B Notes as of such Measurement Date.

“Pro Rata Principal Coverage Test” means a test that shall be met as of any
Measurement Date if the Pro Rata Principal Coverage Ratio as of such Measurement
Date is greater than or equal to 136.1%.

“Pro Rata Special Amortization Modification”: The meaning specified in
Section 8.1 hereof.

“Qualified Bidder List” means a list of not less than three and not more than
eight Persons that are Independent from one another and the Issuer prepared by
the Collateral Manager and delivered to the Trustee, as it may be amended and
supplemented from time to time upon written notice to the Trustee; provided that
any such notice shall only be effective on any Auction Date if it was received
by the Trustee at least two Business Days prior to such Auction Date.

“Qualified Bidders” means the Persons whose names appear from time to time on
the Qualified Bidder List and the Collateral Manager.

“Qualified Institutional Buyer” has the meaning given in Rule 144A under the
Securities Act.

 

-56-



--------------------------------------------------------------------------------

“Qualified Purchaser” means (i) a “qualified purchaser” as defined in the
Investment Company Act, (ii) a “knowledgeable employee” with respect to the
Issuer within the meaning of Rule 3c-5 of the Investment Company Act or (iii) a
company beneficially owned exclusively by one or more such “qualified
purchasers” and/or “knowledgeable employees.”

“Qualified REIT Subsidiary” means a corporation that, for U.S. Federal income
tax purposes, is wholly owned by a real estate investment trust under
Section 856(i)(2) of the Internal Revenue Code of 1986, as amended.

“Qualifying Investment Vehicle” means an entity as to which all of the
beneficial owners of any securities issued by such entity have made, and as to
which (in accordance with the document pursuant to which such entity was
organized or the agreement or other document governing such securities) each
such beneficial owner must require any transferee of any such security to make,
to the Issuer or the Co-Issuers, as the case may be, and the Note Registrar (or,
with respect to the Preference Shares, the Preference Share Registrar) each of
the representations set forth herein and in (a) the Offering Circular, (b) the
Preference Share Documents (in the case of the Preference Shares) or (c) the
transfer certificate pursuant to which Notes or Preference Shares were
transferred to such entity (in each case, with appropriate modifications to
reflect the indirect nature of their interests in the Notes or the Preference
Shares and including any modification permitting an initial beneficial owner of
securities issued by such entity to represent that, in the case of the
Preference Shares, it is a Permitted Equity Investor).

“RAIT Investment Trust” is a Maryland real estate investment trust.

“RAIT Partnership, L.P.” or “RAIT” is a Delaware limited partnership.

“RAIT Preferred Holdings I, LLC” is a Delaware limited liability company and a
wholly-owned subsidiary of RAIT Investment Trust.

“Rake Bond” means a loan specific commercial mortgage pass through certificate
or similar security backed by only one of the mortgage loans included in a
pooled securitization transaction, typically representing a non pooled component
of the related mortgage loan that is subordinate to the pooled component with
respect to the right to receive distributions of collections on such mortgage
loan.

“Rating Agency” means each of Moody’s, Standard & Poor’s and Fitch and any
successor thereto, or, with respect to Pledged Securities generally, if at any
time Moody’s, Standard & Poor’s or Fitch or any such successor ceases to provide
rating services with respect to the Notes or certificates similar to the Notes,
any other nationally recognized investment rating agency selected by the Issuer
and reasonably satisfactory to each Hedge Counterparty and a Majority of the
Notes voting as a single Class. In the event that at any time Moody’s,
Standard & Poor’s or Fitch ceases to be a Rating Agency, references to rating
categories of Moody’s, Standard & Poor’s or Fitch in this Indenture shall be
deemed instead to be references to the equivalent categories of such other
rating agency as of the most recent date on which such other rating agency and
Moody’s, Standard & Poor’s or Fitch published ratings for the type of security
in respect of which such alternative rating agency is used; provided that, for
purpose of Schedule F, any such deemed references shall not be effective without
satisfaction of the Rating Condition with respect to Standard & Poor’s.

 

-57-



--------------------------------------------------------------------------------

“Rating Agency Expenses” means, with respect to any Distribution Date, all
amounts due or accrued with respect to such Distribution Date and payable by the
Issuer or the Co-Issuer to the Rating Agencies for fees and expenses in
connection with any rating (including the annual fee and any surveillance fees
payable with respect to the monitoring of any rating and any credit estimate
fees and amendment fees) of the Notes, including fees and expenses due or
accrued in connection with any rating of the Collateral Assets not payable by
the issuer thereof.

“Rating Condition” means, with respect to any action taken or to be taken
hereunder or under any other transaction document, a condition that is satisfied
when each of Standard & Poor’s and Moody’s (or if this Indenture expressly so
specifies in respect of such action, the specified Rating Agency) has confirmed
in writing to the Trustee and the Collateral Manager that such action will not
result in the withdrawal, reduction or other adverse action with respect to any
then-current rating (including any private or confidential rating) by such
Rating Agency of any Class of Notes; provided, however, that for purposes of
this definition, “Rating Agencies” shall not be deemed to include Fitch unless
the proposed action or matter relates to any amendment or modification, or any
proposed amendment or modification, to any transaction document.

“Rating Confirmation” has the meaning specified in Section 7.20(b) hereof.

“Rating Confirmation Failure” has the meaning specified in Section 7.20(b)
hereof.

“Rating Criteria” means criteria that will be satisfied (a) (i) with respect to
any initial Holder of the Class A-1B Notes (or a guarantor who, pursuant to a
guarantee which complies with the then-current Standard and Poor’s criteria
regarding guarantees, unconditionally and irrevocably guarantees the obligations
of such Noteholder) if the short-term debt, deposit or similar obligations of
such Noteholder (or such guarantor) are on such date rated “P-1” by Moody’s, at
least “F1+” by Fitch and at least “A-1” by Standard and Poor’s (or, if any such
Holder (or such guarantor) shall not have a short-term debt rating by a Rating
Agency, the long-term debt, deposit or similar obligations of such Holder (or
such guarantor) are on such date rated “Aaa” by Moody’s, “AAA” by Fitch and
“AAA” by Standard and Poor’s), (ii) with respect to any transferee (or a
guarantor who, pursuant to a guarantee which complies with the then-current
Standard and Poor’s criteria regarding guarantees, unconditionally and
irrevocably guarantees the obligations of such transferee) of a Class A-1B Note
if on the date of such transfer, the long-term debt, deposit or similar
obligations of such transferee (or such guarantor) are on such date rated at
least “A2” by Moody’s, at least “A+” by Fitch and at least “A+” by Standard and
Poor’s and the short-term debt, deposit or similar obligations of such
transferee (or such guarantor) are on such date rated “P-1” by Moody’s, at least
“F1” by Fitch and at least “A-1” by Standard and Poor’s (or, if any such
transferee (or such guarantor) shall not have a short-term debt rating by a
Rating Agency, the long-term debt, deposit or similar obligations of such
transferee (or such guarantor) are on such date rated “Aaa” by Moody’s, “AAA” by
Fitch and “AAA” by Standard and Poor’s) and (iii) with respect to any transferee
who is a conduit holding Class A-1B Notes, such Person is then entitled under a
Liquidity Facility to incur indebtedness (or, in any manner, otherwise obtain
funds) from, or sell assets to, one or more Liquidity Providers provided the
short-term debt, deposits or similar obligations of each such Liquidity Provider
are on such date rated “P-1” by Moody’s (and, if so rated by Moody’s, such
rating is not on watch for possible downgrade), at least “F1+” by Fitch and at
least “A-1” by Standard and Poor’s; (b) in connection with any initial Holder of
Class A-1B Notes (or a guarantor who,

 

-58-



--------------------------------------------------------------------------------

pursuant to a guarantee which complies with the then-current Standard and Poor’s
criteria regarding guarantees, unconditionally and irrevocably guarantees the
obligations of such Holder of Class A-1B Notes) or any transferee (or a
guarantor who, pursuant to a guarantee which complies with the then-current
Standard and Poor’s criteria regarding guarantees, unconditionally and
irrevocably guarantees the obligations of such transferee) of a Class A-1B Note
becoming a Defaulting Holder (as defined in the Class A-1B Note Purchase
Agreement) if such Person is a Holder of Class A-1B Notes, such Person, in order
to secure its obligation to make advances under the Class A-1B Note Purchase
Agreement has deposited cash with the Trustee in an aggregate amount equal to
the full amount of such Noteholder’s unfunded Class A-1B Commitment or (c) in
connection with a Person making a Downgrade Advance (as defined in the
Class A-1B Note Purchase Agreement) if such Person is a Holder of Class A-1B
Notes, such Person (x) has transferred all of its rights and obligations in
respect of the Class A-1B Notes to another entity that meets the Rating
Criteria, (y) subject to satisfaction of the Rating Condition, has its funding
obligations guaranteed by another entity meeting the Rating Criteria, or
(z) made a Downgrade Advance (as defined in the respective Class A-1B Note
Purchase Agreement).

“Ratings Event” means, with respect to any Hedge Agreement, the occurrence of
any event specified in the applicable Hedge Agreement as a “Ratings Event.” With
respect to the Initial Hedge Agreement, a “Ratings Event” means any of the
following events: (A) if the Hedge Rating Determining Party has a long-term
unsecured debt rating from Moody’s (and not a short-term unsecured debt rating),
the long-term senior unsecured debt rating of the Hedge Rating Determining Party
from Moody’s is withdrawn, suspended or falls below “A2” (or is “A2” and on
watch for possible downgrade); (B) if the Hedge Rating Determining Party has
both a long-term unsecured debt rating and a short unsecured debt rating from
Moody’s, the long-term senior unsecured debt rating of the Hedge Rating
Determining Party from Moody’s is withdrawn, suspended or falls below “A3” (or
is “A3” and on watch for possible downgrade)or the short-term senior unsecured
debt rating of the Hedge Rating Determining Party falls below “P 2” (or is “P-2”
and on watch for possible downgrade); (C) the long-term senior unsecured debt
rating of the Hedge Rating Determining Party from Standard & Poor’s is
withdrawn, suspended or falls below “BBB-;” (D) if the Hedge Rating Determining
Party has a short-term unsecured debt rating from Fitch (and not a short-term
unsecured debt rating), the short-term senior unsecured debt rating of the Hedge
Rating Determining Party from Fitch is withdrawn, suspended or falls below “F1”
(or is “F1” and on watch for possible downgrade) or (E) if the Hedge Rating
Determining Party has a long-term unsecured debt rating from Fitch (and not a
short-term unsecured debt rating), the long-term senior unsecured debt rating of
the Hedge Rating Determining Party from Fitch is withdrawn, suspended or falls
below “A” (or is “A” and on watch for possible downgrade).

“Record Date” means the date on which the Holders of Notes entitled to receive a
payment in respect of principal or interest on the succeeding Distribution Date
or Redemption Date are determined, such date as to any Distribution Date or
Redemption Date being the 15th day (whether or not a Business Day) prior to such
Distribution Date or Redemption Date.

“Redemption Date” means any date set for a redemption of Notes pursuant to
Section 9.1 or 9.7 hereof or, if such date is not a Business Day, the next
following Business Day.

“Redemption Date Statement” has the meaning specified in Section 10.7(c) hereof.

 

-59-



--------------------------------------------------------------------------------

“Redemption Price” means, with respect to any Note to be redeemed pursuant to
Section 9.1 hereof or Section 9.7 hereof, an amount (determined without
duplication) equal to (i) the Aggregate Outstanding Amount of such Note being
redeemed plus (ii) accrued interest thereon (including Defaulted Interest and
accrued, unpaid and uncapitalized interest on Defaulted Interest, if any) plus
(iii) upon an Optional Redemption on or prior to the Distribution Date in
November 2011 only, in the case of any Class A-1B Note, the Make Whole Fee;
provided that, in the case of a Tax Redemption where the Holders of 100% of the
Aggregate Outstanding Amount of an Affected Class of Notes elect to receive less
than 100% of the portion of the Total Senior Redemption Amount that would
otherwise be payable to the Holders of such Affected Class, the Redemption Price
as to such Affected Class is the amount agreed upon by such Affected Class (and
the Total Senior Redemption Amount will be reduced accordingly).

“Reference Banks” has the meaning specified in Schedule B hereto.

“Reference Dealers” has the meaning specified in Schedule B hereto.

“Reg Y Institution” means any Preference Shareholder that is, or is controlled
by a person that is, subject to the provisions of Regulation Y of the Board of
Governors of the Federal Reserve System of the United States (12 C.F.R. Part
225) or any successor to such regulation, but excludes, in any event, (a) any
“qualifying foreign banking organization” within the meaning of Regulation K of
the Board of Governors of the Federal Reserve System (12 C.F.R. Section 211.23)
that has booked its investment in the Preference Shares outside the United
States and (b) any financial holding company or subsidiary of a financial
holding company authorized to engage in merchant banking activities pursuant to
Section 4(k)(4)(H) of the Bank Holding Company Act of 1956, as amended.

“Registered” means in registered form for U.S. Federal tax purposes and issued
after July 18, 1984; provided that a certificate of interest in a trust that is
treated as a grantor trust for U.S. Federal tax purposes shall not be treated as
Registered unless each of the obligations or securities held by the trust were
issued after that date.

“Registered Form” has the meaning specified in Section 8-102(a)(13) of the UCC.

“Registered Securities” has the meaning specified in Section 3.3(a)(iii) hereof.

“Regulation S” means Regulation S under the Securities Act.

“Regulation S Definitive Note” has the meaning specified in Section 2.4(b)(i)(F)
hereof.

“Regulation S Global Note” has the meaning specified in Section 2.1(a) hereof.

“Regulation S Note” has the meaning specified in Section 2.1(a) hereof.

“Regulation S Transfer Certificate” has the meaning set forth in
Section 2.4(b)(i)(B) hereof.

“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System, 12 C.F.R. § 221, or any successor regulation.

 

-60-



--------------------------------------------------------------------------------

“Reimbursement Interest” means interest accrued on the amount of any Interest
Advance made by the Advancing Agent or the Backup Advancing Agent, for so long
as it is outstanding, at the Reimbursement Rate.

“Reimbursement Rate” means a per annum rate equal to the “prime rate” as
published in the “Money Rates” section of the Wall Street Journal, as such
“prime rate” may change from time to time.

“Reinvestment Criteria” mean the following Criteria:

(a) the Collateral Quality Tests are satisfied, or, if any Collateral Quality
Test was not satisfied immediately prior to such reinvestment, the extent of
compliance with such Collateral Quality Test will be maintained or improved
following such reinvestment, except as otherwise specified in the Reinvestment
Criteria below;

(b) the Coverage Tests are satisfied (or, except with respect to sale proceeds
from Defaulted Securities and scheduled Principal Proceeds, if not satisfied,
are maintained or improved);

(c) if immediately prior to such reinvestment the Standard & Poor’s CDO Monitor
Test or the Standard & Poor’s Recovery Test was not satisfied, such test result
is maintained or improved after giving effect to such reinvestment; and

(d) no Indenture Event of Default has occurred and is continuing.

“Reinvestment Period” means the period beginning on the Closing Date and ending
on the earlier of (i) the Distribution Date in November 2011 or (ii) the date on
which an Indenture Event of Default has occurred.

“REIT Debt Securities” means REIT Debt Securities—Diversified, REIT Debt
Securities—Health Care, REIT Debt Securities—Hotel, REIT Debt
Securities—Industrial, REIT Debt Securities—Mortgage, REIT Debt Securities—Multi
Family, REIT Debt Securities—Office, REIT Debt Securities—Retail and REIT Debt
Securities—Storage.

“REIT Debt Securities—Diversified” means Collateral Assets issued by a real
estate investment trust (as defined in Section 856 of the Code or any successor
provision) whose assets consist (except for rights or other assets designed to
assure the servicing or timely distribution of proceeds to holders of the
Collateral Assets) of mortgages on a portfolio of diverse real property
interests; provided that (a) any Collateral Asset falling within this definition
will be excluded from the definition of each other Specified Type of Collateral
Asset and (b) any Collateral Asset falling within any other REIT Debt Security
description set forth herein will be excluded from this definition.

“REIT Debt Securities—Health Care” means Collateral Assets issued by a real
estate investment trust (as defined in Section 856 of the Code or any successor
provision) whose assets consist (except for rights or other assets designed to
assure the servicing or timely distribution of proceeds to holders of the
Collateral Assets) of mortgages on hospitals, clinics, sport clubs, spas and
other health care facilities and other similar real property interests used in

 

-61-



--------------------------------------------------------------------------------

one or more similar businesses; provided that any Collateral Asset falling
within this definition will be excluded from the definition of each other
Specified Type of Collateral Asset.

“REIT Debt Securities—Hotel” means Collateral Assets issued by a real estate
investment trust (as defined in Section 856 of the Code or any successor
provision) whose assets consist (except for rights or other assets designed to
assure the servicing or timely distribution of proceeds to holders of the
Collateral Assets) of mortgages on hotels, motels, youth hostels, bed and
breakfasts and other similar real property interests used in one or more similar
businesses; provided that any Collateral Asset falling within this definition
will be excluded from the definition of each other Specified Type of Collateral
Asset.

“REIT Debt Securities—Industrial” means Collateral Assets issued by a real
estate investment trust (as defined in Section 856 of the Code or any successor
provision) whose assets consist (except for rights or other assets designed to
assure the servicing or timely distribution of proceeds to holders of the
Collateral Assets) of mortgages on factories, refinery plants, breweries and
other similar real property interests used in one or more similar businesses;
provided that any Collateral Asset falling within this definition will be
excluded from the definition of each other Specified Type of Collateral Asset.

“REIT Debt Securities—Mortgage” means Collateral Assets issued by a real estate
investment trust (as defined in Section 856 of the Code or any successor
provision) whose assets consist (except for rights or other assets designed to
assure the servicing or timely distribution of proceeds to holders of the
Collateral Assets) of mortgages, commercial mortgage backed securities,
collateralized mortgage obligations and other similar mortgage related
securities (including Collateral Assets issued by a hybrid form of such trust
that invests in both commercial real estate and commercial mortgages); provided
that any Collateral Asset falling within this definition will be excluded from
the definition of each other Specified Type of Collateral Asset.

“REIT Debt Securities—Multi Family” means Collateral Assets issued by a real
estate investment trust (as defined in Section 856 of the Code or any successor
provision) whose assets consist (except for rights or other assets designed to
assure the servicing or timely distribution of proceeds to holders of the
Collateral Assets) of residential mortgages on multi family dwellings such as
apartment blocks, condominiums and co operative owned buildings; provided that
any Collateral Asset falling within this definition will be excluded from the
definition of each other Specified Type of Collateral Asset.

“REIT Debt Securities—Office” means Collateral Assets issued by a real estate
investment trust (as defined in Section 856 of the Code or any successor
provision) whose assets consist (except for rights or other assets designed to
assure the servicing or timely distribution of proceeds to holders of the
Collateral Assets) of mortgages on office buildings, conference facilities and
other similar real property interests used in the commercial real estate
business; provided that any Collateral Asset falling within this definition will
be excluded from the definition of each other Specified Type of Collateral
Asset.

“REIT Debt Securities—Retail” means Collateral Assets issued by a real estate
investment trust (as defined in Section 856 of the Code or any successor
provision) whose assets consist (except for rights or other assets designed to
assure the servicing or timely distribution of proceeds to holders of the
Collateral Assets) of mortgages on retail stores, restaurants,

 

-62-



--------------------------------------------------------------------------------

bookstores, clothing stores and other similar real property interests used in
one or more similar businesses; provided that any Collateral Asset falling
within this definition will be excluded from the definition of each other
Specified Type of Collateral Asset.

“REIT Debt Securities—Storage” means Collateral Assets issued by a real estate
investment trust (as defined in Section 856 of the Code or any successor
provision) whose assets consist (except for rights or other assets designed to
assure the servicing or timely distribution of proceeds to holders of the
Collateral Assets) of storage facilities and other similar real property
interests used in one or more similar businesses; provided that any Collateral
Asset falling within this definition will be excluded from the definition of
each other Specified Type of Collateral Asset.

“Related Security” means, with respect to a Deemed Fixed Rate Hedge Agreement,
the related Deemed Fixed Rate Asset, and, with respect to a Deemed Floating Rate
Hedge Agreement, the related Deemed Floating Rate Security.

“Relevant Jurisdiction” means, as to any obligor on any Collateral Asset, any
jurisdiction (a) in which the obligor is incorporated, organized, managed and
controlled or considered to have its seat, (b) where an office through which the
obligor is acting for purposes of the relevant Collateral Asset is located,
(c) in which the obligor executes Underlying Instruments or (d) in relation to
any payment, from or through which such payment is made.

“Relevant Persons” has the meaning specified in Section 2.7 hereof.

“Repository” means the internet-based password protected electronic repository
of transaction documents relating to privately offered and sold collateralized
debt obligation securities located at www.cdolibrary.com.

“Repurchase Price” has the meaning specified in Section 16.4(c) hereof.

“Restricted Definitive Note” has the meaning set forth in Section 2.4(b)(i)(F)
hereof.

“Restricted Global Note” has the meaning set forth in Section 2.1(b) hereof.

“Restricted Note” has the meaning set forth in Section 2.1(b) hereof.

“Rule 144A” means Rule 144A under the Securities Act.

“Rule 144A Information” means such information as is specified pursuant to
Rule 144A(d)(4) under the Securities Act (or any successor provision thereto).

“Rule 144A Transfer Certificate” has the meaning in Section 2.4(b)(i)(C) hereof.

“Sale” has the meaning specified in Section 5.17(a) hereof.

 

-63-



--------------------------------------------------------------------------------

“Sale Proceeds” means all proceeds received as a result of the sale of
Collateral Assets and Eligible Investments pursuant to Section 12.1(a), 12.1(b)
or 12.1(c) hereof or an Auction or otherwise which shall be calculated net of
any reasonable out-of-pocket expenses of the Issuer, the Collateral Manager or
the Trustee in connection with any such sale.

“Schedule of Collateral Assets” means the list of Collateral Assets securing the
Notes that is attached hereto as Schedule A, which Schedule shall include the
principal balance, coupon or spread and stated maturity of each Collateral
Asset.

“Scheduled Distribution” means, with respect to any Pledged Security, for each
Due Date, the scheduled payment in Cash of principal and/or interest and/or fee
or other scheduled payment due on such Due Date with respect to such Pledged
Security, determined in accordance with the assumptions specified in Section 1.2
hereof.

“Second Currency” has the meaning specified in Section 14.14 hereof.

“Secured Parties” has the meaning specified in the Preliminary Statement of this
Indenture.

“Securities Account” has the meaning specified in Section 8-501(a) of the UCC.

“Securities Act” means the United States Securities Act of 1933, as amended.

“Securities Intermediary” has the meaning specified in Section 8-102(a)(14) of
the UCC.

“Security” has the meaning specified in Section 8-102(a)(15) of the UCC.

“Security Entitlement” has the meaning specified in Section 8-102(a)(17) of the
UCC.

“Seller” means RAIT Preferred Holdings I, LLC.

“Senior Collateral Management Fee” means the fee payable to the Collateral
Manager in arrears on each Distribution Date pursuant to the Collateral
Management Agreement, in an amount equal to 0.15% per annum of the Net
Outstanding Portfolio Collateral Balance (but net of any Servicing Fees payable
to the Collateral Manager in its capacity as subservicer to the CDO Primary
Servicer or as CDO Primary Servicer under the Servicing Agreement on such
Distribution Date); provided that the Senior Collateral Management Fee will be
payable on each Distribution Date only to the extent of funds available for such
purpose in accordance with the Priority of Payments as described herein.

“Servicing Agreement” means the servicing agreement, dated as of the Closing
Date, between the Issuer RAIT Partnership, L.P. and Wells Fargo Bank, National
Association, pursuant to which Wells Fargo Bank, National Association will act
as primary servicer with respect to all Whole Loans and Mezzanine Loans included
in the Collateral Assets and RAIT Partnership, L.P. will act as special servicer
with respect to Loans that become “specially serviced” loans (generally loans
which have suffered credit events or other defaults).

“Servicing Fee” means, with respect to each Due Period, the sum of (i) the
aggregate amount of all servicing fees payable to (A) the CDO Primary Servicer
pursuant to the Servicing Agreement and any backup servicer named therein or in
any backup servicing

 

-64-



--------------------------------------------------------------------------------

agreement to which the Issuer is a party and (B) any other primary servicer
under any other servicing agreements to which the Issuer is a party and (ii) the
aggregate amount of all special servicing fees in respect of serviced loans
payable to the Special Servicer pursuant to the Servicing Agreement, in each
case during such Due Period.

“Servicing Standard” has the meaning specified in the Servicing Agreement.

“Similar Law” means any federal, state or local law that is similar to the
prohibited transaction provisions of Section 406 of ERISA or Section 4975 of the
Code.

“Single Asset Mortgage Security” means any commercial mortgage pass-through
certificate or similar security backed primarily by a single mortgage loan on
one or more commercial properties included in a property specific securitization
transaction.

“Single Borrower Mortgage Security” means any commercial mortgage pass-through
certificate or similar security backed primarily by one or more mortgage loans
to the same borrower (or affiliated borrowers) on one or more commercial
properties included in a securitization.

“Special Amortization” has the meaning specified in Section 9.8 hereof.

“Special Amortization Amount” has the meaning specified in Section 9.8(b)
hereof.

“Special Amortization Notice” has the meaning specified in Section 9.8 hereof.

“Special-Majority-in-Interest of Preference Shareholders” means, at any time,
Preference Shareholders whose aggregate Voting Percentages at such time exceed
662/3% of all Preference Shareholders’ Voting Percentages at such time.

“Special Purpose Purchaser” means a transferee of all the ordinary shares of the
Issuer and all of the limited liability company interests of the Co-Issuer which
is both (A) either (X) a Qualified REIT Subsidiary of RAIT Investment Trust (or
a subsidiary thereof that is a disregarded entity for U.S. Federal income tax
purposes) whose organizational documents contain, in the reasonable judgment of
counsel to the Issuer, substantially similar bankruptcy remoteness provisions to
those in the organizational documents of RAIT Preferred Holdings I, LLC as of
the Closing Date including that (i) such entity must have at least one
independent trustee or independent director, as applicable, (ii) without the
affirmative vote of such independent trustee or director, such entity shall not
file a voluntary petition for relief under the United States Bankruptcy Code or
similar law, consent to the institution of insolvency or bankruptcy proceedings
against such entity or otherwise institute insolvency or bankruptcy proceedings
with respect to such entity or take any company action in furtherance of any
such filing or institution of a proceeding, (iii) without the affirmative vote
of the independent trustee or director, such entity shall not convert, merge or
consolidate with any other person or sell all or substantially all of its assets
or acquire all or substantially all of the assets or capital stock or other
ownership interest of any other person, (iv) without the affirmative vote of the
independent trustee or director, such entity shall not execute any dissolution,
liquidation or winding up of such entity, (v) such entity shall not consent,
approve or authorize the voluntary winding up of the Issuer for so long as any
Notes are outstanding, (vi) such entity’s sole purpose is to hold the

 

-65-



--------------------------------------------------------------------------------

ordinary shares of the Issuer and the limited liability company interests of the
Co-Issuer and (vii) such entity shall not transfer (a) the ordinary shares of
the Issuer to any Person other than another Special Purpose Purchaser or (b) the
limited liability company interests of the Co-Issuer to any Person other than
another Special Purpose Purchaser or (Y) an entity as to which nationally
recognized bankruptcy counsel shall have delivered to the Trustee, the Issuer
and the Rating Agencies an opinion to the effect that, in the event of the
insolvency of such entity, the assets and liabilities of the Issuer would be
legally isolated from and would not be consolidated with the assets and
liabilities of such entity, and (B) either a Qualified Institutional Buyer.

“Specified Assets” means, at any time, (a) Principal Proceeds or Uninvested
Proceeds held as Cash and (b) Eligible Investments purchased with Principal
Proceeds or Uninvested Proceeds.

“Specified Currency” has the meaning specified in Section 14.14 hereof.

“Specified Person” has the meaning specified in Section 2.5 hereof.

“Specified Place” has the meaning specified in Section 14.14 hereof.

“Specified Type” means any Loans, REIT Debt Securities and Preferred Equity
Securities.

“Spread Excess” means, as of any Measurement Date, a fraction (expressed as a
percentage), the numerator of which is equal to the product of (a) the greater
of zero and the excess, if any, of the Weighted Average Spread for such
Measurement Date over 1.70% and (b) the Aggregate Principal Balance of all
Collateral Assets that are Floating Rate Securities (excluding all Defaulted
Securities) and the denominator of which is the Aggregate Principal Balance of
all Collateral Assets that are Fixed Rate Assets (excluding all Defaulted
Securities).

“Standard & Poor’s” means Standard & Poor’s Ratings Services, a division of The
McGraw-Hill Companies, Inc., and any successor or successors thereto.

“Standard & Poor’s CDO Monitor” means the dynamic, analytical computer model
(including all written instructions and assumptions necessary for running the
model) provided by Standard & Poor’s to the Issuer, the Collateral Manager and
the Collateral Administrator for the purpose of estimating the default risk of
Collateral Assets, as such model may be amended by Standard & Poor’s from time
to time.

“Standard & Poor’s CDO Monitor Test” means a test satisfied on any Measurement
Date if after giving effect to the sale of a Collateral Asset or the purchase of
a Collateral Asset (or both), as the case may be, on such Measurement Date each
Class Loss Differential of the Proposed Portfolio is positive or if any Class
Loss Differential of the Proposed Portfolio is negative prior to giving effect
to such sale or purchase, the extent of compliance is improved after giving
effect to the sale or purchase of a Collateral Asset.

“Standard & Poor’s Post-Acquisition Compliance Test”: A test that will be
satisfied if the Standard & Poor’s CDO Monitor Test is satisfied.

“Standard & Poor’s Post-Acquisition Failure”: The meaning specified in
Section 12.2(c) hereof.

 

-66-



--------------------------------------------------------------------------------

“Standard & Poor’s Rating” of any Collateral Asset will be determined as
follows:

(i) if Standard & Poor’s has assigned a rating to such Collateral Asset either
publicly or privately (in the case of a private rating, with the appropriate
consents for the use of such private rating), the Standard & Poor’s Rating will
be the rating assigned thereto by Standard & Poor’s (or, in the case of a REIT
Debt Security, the issuer credit rating assigned by Standard & Poor), provided,
that, notwithstanding the foregoing, if any Collateral Asset will, at the time
of its purchase by the Issuer, be listed for a possible upgrade or downgrade on
Standard & Poor’s then current credit rating watch list, then the Standard &
Poor’s Rating of such Collateral Asset will be one subcategory above or below,
respectively, the rating then assigned to such item by Standard & Poor, as
applicable; provided that if such Collateral Asset is removed from such list at
any time, it will be deemed to have its actual rating by Standard & Poor’s;

(ii) if such Collateral Asset is not rated by Standard & Poor’s but the Issuer
or the Collateral Manager on behalf of the Issuer has requested that Standard &
Poor’s assign a rating to such Collateral Asset, the Standard & Poor’s Rating
will be the rating so assigned by Standard & Poor’s; provided that, unless
otherwise assigned a rating pursuant to clause (iv) below, pending receipt from
Standard & Poor’s of such rating, if such Collateral Asset is of a type listed
on Schedule F hereto or is not eligible for notching in accordance with Schedule
E hereto, such Collateral Asset will have an Standard & Poor’s Rating of “CCC-,”
otherwise such Standard & Poor’s Rating will be the rating assigned according to
Schedule F hereto until such time as Standard & Poor’s will have assigned a
rating thereto;

(iii) if any Collateral Asset is a Collateral Asset that has not been assigned a
rating by Standard & Poor’s and is not a Collateral Asset listed in Schedule E
hereto, as identified by the Collateral Manager, the Standard & Poor’s Rating
will be the rating assigned according to Schedule F hereto; provided, that if
any Collateral Asset will, at the time of its purchase by the Issuer, be listed
for a possible upgrade or downgrade on either Moody’s or Fitch’s then current
credit rating watch list, then the Standard & Poor’s Rating of such Collateral
Asset will be one subcategory above or below, respectively, the rating then
assigned to such item in accordance with Schedule F hereto; provided, further,
that the Aggregate Principal Balance of Collateral Assets that may be given a
rating based on this paragraph (iii) may not exceed 20% of the Aggregate
Principal Balance of all Collateral Assets; or

(iv) notwithstanding anything to the contrary contained in clauses (ii) and
(iii) above, the Collateral Manager may apply for an estimated rating from
Standard and Poor’s within ten (10) Business Days after the date on which the
Issuer purchases a Collateral Asset and use its estimated rating of such
Collateral Asset until Standard and Poor’s assigns a rating to such security;
provided that the Aggregate Principal Balance of Collateral Assets that may be
given a rating based on this paragraph (iv) may not exceed 20% of the Aggregate
Principal Balance.

“Standard & Poor’s Recovery Rate” means, as of any Measurement Date, the number
(expressed as a percentage rounded up to the first decimal place) obtained by
(a) summing the products obtained by multiplying the Principal Balance of each
Collateral Asset on such Measurement Date by its Applicable Recovery Rate
(determined for purposes of this definition pursuant to clause (b) of the
definition of “Applicable Recovery Rate”) and (b) dividing such sum by the
Aggregate Principal Balance of all Collateral Assets on such Measurement Date.

 

-67-



--------------------------------------------------------------------------------

“Standard & Poor’s Recovery Test” will be satisfied if, on any Measurement Date,
the Standard & Poor’s Recovery Rate as of such Measurement Date for each
specified Class of Notes is equal to, or greater than 40.0%.

“Standard & Poor’s Special Amortization Pro Rata Condition” means a condition
that will be satisfied with respect to any Distribution Date if (A) the
Aggregate Principal Balance of the Collateral Assets as of the related
Measurement Date is greater than an amount equal to 50% of the Aggregate
Principal Balance of the Collateral Assets on the Effective Date and each of the
Coverage Tests was satisfied as of the related Measurement Date and (B) (1) the
Pro Rata Principal Coverage Test has been satisfied on the related and each
prior Measurement Date, or (2) if the Pro Rata Principal Coverage Test has
failed to be satisfied on any previous Measurement Date, subsequent to such
failure, (x) the Pro Rata Principal Coverage Ratio as of the related Measurement
Date equals or exceeds the Pro Rata Principal Coverage Ratio in existence on the
Effective Date or (y) the Pro Rata Principal Coverage Test is satisfied as of
the related Measurement Date without applying Principal Proceeds on any previous
Distribution Date; provided that, if any Class of Offered Notes rated investment
grade or higher by Standard & Poor’s as of the Closing Date is downgraded by two
or more subcategories after the Closing Date, such condition shall not be
satisfied until such time as the Standard & Poor’s rating of such Class of
Offered Notes is restored to a rating equal to or higher than the rating of such
Class of Offered Notes on the Closing Date.

“Stated Maturity” means, with respect to (a) any security (other than a Note),
the date specified in such security as the fixed date on which the final payment
of principal of such security is due and payable, (b) any repurchase obligation,
the repurchase date thereunder on which the final repurchase obligation
thereunder is due and payable, and (c) any Note, the Distribution Date in
November 2046, or, in each case, if such date is not a Business Day, the next
following Business Day.

“Step-Down Bond” means a security which by the terms of the related Underlying
Instrument provides for a decrease, in the case of a Fixed Rate Asset, in the
per annum interest rate on such security or, in the case of a Floating Rate
Security, in the spread over the applicable index or benchmark rate, solely as a
function of the passage of time; provided that a Step-Down Bond shall not
include any such security providing for payment of a constant rate of interest,
or constant spread over the applicable index or benchmark rate, at all times
after the date of acquisition by the Issuer. In calculating any Collateral
Quality Test by reference to the spread (in the case of a floating rate
Step-Down Bond) or coupon (in the case of a fixed rate Step-Down Bond) of a
Step-Down Bond, the spread or coupon on any date shall be deemed to be the
lowest spread or coupon, respectively, scheduled to apply to such Step-Down Bond
on or after such date.

“Step-Up Bond” means a security which by the terms of the related Underlying
Instrument provides for an increase, in the case of a Fixed Rate Asset, in the
per annum interest rate on such security or, in the case of a Floating Rate
Security, in the spread over the applicable index or benchmark rate, solely as a
function of the passage of time; provided that a Step-Up Bond shall not include
any such security providing for payment of a constant rate of interest, or
constant spread over the applicable index or benchmark rate, at all times after
the date of acquisition by the Issuer. In calculating the Class A/B Interest
Coverage Test, Class C/D/E Interest Coverage Test, Class F/G/H Interest Coverage
Test or Collateral Quality Test by reference to the spread (in the case of a
floating rate Step-Up Bond) or coupon (in the case of a fixed rate Step-Up Bond)
of a Step-Up Bond, the spread or coupon on any date shall be deemed to be the
spread or coupon stated to be payable in Cash and in effect on such date.

 

-68-



--------------------------------------------------------------------------------

“Subordinate Interests” mean the Class A-2 Subordinate Interests, the Class B
Subordinate Interests, the Class C Subordinate Interests, the Class D
Subordinate Interests, the Class E Subordinate Interests, the Class F
Subordinate Interests, the Class G Subordinate Interests, the Class H
Subordinate Interests and/or the Class J Subordinate Interests, as the context
may require.

“Subordinated Termination Event”: means an “event of default” as to which any
Hedge Counterparty is the sole defaulting party or a “termination event” (other
than “illegality” or “tax event” (as such terms are defined in the Hedge
Agreement)) as to which the Hedge Counterparty is the sole “affected party”
(with all such terms to have the definitions set forth in the Hedge Agreement).

“Subordinate Whole Loan” means a whole loan secured by a second-lien mortgage or
second-lien deed of trust on commercial real estate property or a senior
interest therein.

“Subpool” means each of the groups of Collateral Assets designated by the
Collateral Manager in accordance with the Auction Procedures on which Listed
Bidders may provide a separate bid in an Auction.

“Subsequent Collateral Asset” means any Collateral Asset that is acquired after
the Closing Date.

“Substitute Collateral Asset” means a Collateral Asset acquired by or on behalf
of the Issuer with Principal Proceeds that are reinvested in accordance with the
provisions of this Indenture.

“Tax Event” means an event that occurs if (i) any obligor is, or on the next
scheduled payment date under any Collateral Asset any obligor will be, required
to deduct or withhold from any payment under any Collateral Asset to the Issuer
for or on account of any tax for whatever reason, and such obligor is not, or
will not be, required to pay to the Issuer such additional amount as is
necessary to ensure that the net amount actually received by the Issuer (free
and clear of taxes, whether assessed against such obligor or the Issuer) will
equal the full amount that the Issuer would have received had no such deduction
or withholding occurred, (ii) any jurisdiction imposes net income, profits or a
similar tax on the Issuer, (iii) the Issuer is required to deduct or withhold
from any payment under a Hedge Agreement for or on account of any tax and the
Issuer is obligated to make a gross up payment (or otherwise pay additional
amounts) to the Hedge Counterparty, or (iv) a Hedge Counterparty is required to
deduct or withhold from any payment under a Hedge Agreement for or on account of
any tax for whatever reason and such Hedge Counterparty is not required to pay
to the Issuer such additional amount as is necessary to ensure that the net
amount actually received by the Issuer (free and clear of taxes, whether
assessed against such obligor or the Issuer) will equal the full amount that the
Issuer would have received had no such deduction or withholding been required.

 

-69-



--------------------------------------------------------------------------------

“Tax Materiality Condition” means a condition that will be satisfied during any
12-month period if the sum of the following exceeds U.S.$1,000,000: (i) the
aggregate amount deducted or withheld for or on account of any tax by all
obligors from any payment under any Collateral Asset (net of any gross-up
payment made by such obligor to the Issuer), (ii) the aggregate amount of any
net income, profits or similar tax imposed on the Issuer and (iii) the aggregate
of any amounts of any “gross up” payments required to be paid by the Issuer on
account of tax under a Hedge Agreement and the deficiencies in the amounts
received by the Issuer as a result of any deduction or withholding for or on
account of any tax with respect to any payment by the Issuer or any Hedge
Counterparty under a Hedge Agreement.

“Tax Redemption” has the meaning specified in Section 9.1(c) hereof.

“Total Senior Redemption Amount” means, as of any Distribution Date, the
aggregate amount required (without duplication) (a) to make all payments of
accrued and unpaid amounts referred to in clauses (1) through (28) of the
Interest Proceeds Waterfall and clauses (1) through (29) of the Principal
Proceeds Waterfall, to pay all amounts payable as of such date (including any
termination payments and any accrued interest thereon) by the Issuer to the
Hedge Counterparty pursuant to any Hedge Agreement (assuming for these purposes
that any such Hedge Agreement has been terminated by reason of an event of
default or termination event as to which the Issuer is the sole defaulting or
affected party) and to pay any fees and expenses incurred by the Trustee or the
Collateral Manager in connection with the sale of Collateral Assets, but
excluding payments to the Preference Share Paying Agent for distribution to the
Preference Shareholders, (b) to redeem all the Notes on the scheduled Redemption
Date at the applicable Redemption Prices, together with all accrued and unpaid
interest to (but excluding) the date of redemption and (c) solely in the case of
an Auction Call Redemption, to make payments to the Preference Share Paying
Agent for distribution to the Preference Shareholders, in an aggregate amount
equal to the Preference Share Redemption Date Amount, if any. In addition, upon
an Optional Redemption on or prior to the Distribution Date in November 2011,
the Make Whole Fee will be payable to the holders of the Class A-1B Notes.

“Trading Suspension” has the meaning specified in Section 12.3(e) hereof.

“Transfer Agent” means the Person or Persons, which may be the Issuer,
authorized by the Issuer to exchange or register the transfer of Notes. Wells
Fargo Bank, National Association shall be appointed as the initial Transfer
Agent.

“Trust Officer” means, when used with respect to the Trustee, any officer within
the CDO Trust Services Group in the Corporate Trust Office (or any successor
group of the Trustee) authorized to act for and on behalf of the Trustee,
including any vice president, assistant vice president or other officer of the
Trustee customarily performing functions similar to those performed by the
persons who at the time shall be such Officers, respectively, or to whom any
corporate trust matter is referred because of such person’s knowledge of and
familiarity with the particular subject and having direct responsibility for the
administration of this Indenture.

“Trustee” means Wells Fargo Bank, National Association, a national banking
association organized under the laws of the United States, solely in its
capacity as trustee hereunder, unless a successor Person shall have become the
Trustee pursuant to the applicable provisions of this Indenture, and thereafter
Trustee shall mean such successor Person.

“Trustee Expenses” means, with respect to any Distribution Date, all expenses
and indemnified amounts (other than fees) due or accrued with respect to such
Distribution Date

 

-70-



--------------------------------------------------------------------------------

and payable by the Issuer or the Co-Issuer to (i) the Note Registrar pursuant to
Section 2.4(a) hereof and the Trustee pursuant to Section 6.8 hereof or any
co-trustee appointed pursuant to Section 6.13 hereof, (ii) the Collateral
Administrator pursuant to the Collateral Administration Agreement, (iii) the
Preference Share Paying Agent pursuant to the Preference Share Paying Agency
Agreement and (iv) the Custodian pursuant to the Account Control Agreement.

“Trustee Fee” means, the fee payable, in accordance with the Priority of
Payments, to the Bank in its capacities (or any successor to it in such
capacities) as (i) Note Registrar and Trustee hereunder, (ii) Collateral
Administrator under the Collateral Administration Agreement, (iii) Custodian
under the Account Control Agreement and (iv) Preference Share Paying Agent under
the Preference Share Paying Agency Agreement, in an amount for (i), (ii),
(iii) and (iv) above combined equal to, for each Distribution Date, 0.008% per
annum of the Net Outstanding Portfolio Collateral Balance for the related Due
Period, subject to a minimum annual fee of U.S.$25,000.

“UCC” means the Uniform Commercial Code as in effect in the State of New York.

“Uncertificated Security” has the meaning specified in Section 8-102(a)(18) of
the UCC.

“Underlying Instruments” means this indenture or other agreement pursuant to
which a Collateral Asset, Eligible Investment or Preferred Equity Security has
been issued or created and each other agreement that governs the terms of or
secures the obligations represented by such Collateral Asset, Eligible
Investment or Preferred Equity Security or of which holders of such Collateral
Asset, Eligible Investment or Preferred Equity Security are the beneficiaries.

“Unfunded Collateral Commitment Amount” means, with respect to any Delayed Draw
Term Loan and any Determination Date, any future advance amount not yet funded
(by the Issuer or any other entity) pursuant to the terms of such Delayed Draw
Term Loan.

“Unfunded Commitment Reserve Account” has the meaning specified in
Section 10.2(k) hereof.

“Uninvested Proceeds” means at any time, the net proceeds received by the Issuer
on the Closing Date from the initial issuance of the Notes and the Preference
Shares, to the extent that such proceeds (i) have not been deposited in the
Expense Account or (ii) are not subject to a binding commitment to invest, or
have not been invested in, Collateral Assets, in each case in accordance with
this Indenture.

“Uninvested Proceeds Account” has the meaning specified in Section 10.5(a)
hereof.

“United States” and “U.S.” mean the United States of America, including the
States thereof and the District of Columbia.

“Unpaid Amounts” has the meaning given to such term in any Hedge Agreement.

 

-71-



--------------------------------------------------------------------------------

“Unregistered Securities” has the meaning specified in Section 5.17(c) hereof.

“Unscheduled Principal Payment” means any principal payment received by the
Issuer during the Due Period on Collateral Assets with respect to redemptions,
optional redemptions (in whole but not in part), exchange offers, tender offers,
or other unscheduled payments made at the option of the obligor thereof prior to
the Stated Maturity of such Collateral Asset.

“USA PATRIOT Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, Pub.
L. No. 107-56 (2001).

“U.S. Person” has the meaning given in Regulation S under the Securities Act.

“Voting Factor” means, at any time, a number obtained by (a) calculating the
percentage obtained by multiplying 4.99% by the number of Reg Y Institutions
(provided that such Reg Y Institution has identified itself as such in writing
to the Trustee) (each, a “Voting Constrained Shareholder”) as to which the ratio
(expressed as a percentage) of the number of Preference Shares held by such
Reg Y Institution at such time divided by the aggregate number of Preference
Shares held by all Preference Shareholders at such time exceeds 4.99% (or would,
after giving effect to the calculation of the “Voting Factor” for each
Preference Shareholder, exceed 4.99% in the absence of (x) this parenthetical
and (y) the provision in the definition of “Voting Percentage” limiting the
Voting Percentage of a Reg Y Institution to 4.99%), (b) subtracting the
percentage obtained in clause (a) above from 100% and (c) dividing the
percentage obtained in clause (b) above by the percentage obtained by dividing
(i) the aggregate number of Preference Shares held by all Preference
Shareholders other than Voting Constrained Shareholders by (ii) the aggregate
number of Preference Shares held by all Preference Shareholders; provided that,
for the purposes of this definition and the definitions of “Voting Percentage”
and “Voting Preference Shares,” any Preference Shares owned by the Issuer, the
Co-Issuer or any other obligor upon the Notes or any Affiliate thereof will be
disregarded and deemed not to be Outstanding.

“Voting Percentage” means, in respect of a Preference Shareholder at any time,
(a) for any Preference Shareholder which is a Reg Y Institution, the lesser of
(i) 4.99% and (ii) a percentage equal to the number of Preference Shares held by
such Reg Y Institution at such time multiplied by the Voting Factor at such time
divided by the aggregate number of Preference Shares held by all Preference
Shareholders at such time and (b) for any Preference Shareholder other than a
Reg Y Institution, a percentage equal to the number of Preference Shares held by
such Preference Shareholder at such time multiplied by the Voting Factor at such
time divided by the aggregate number of Preference Shares held by all Preference
Shareholders at such time.

“Voting Preference Shares” means, at any time, the number of Preference Shares
equal to the Voting Percentage of such Preference Shareholder at such time
multiplied by the aggregate number of Preference Shares held by all Preference
Shareholders at such time.

“Weighted Average Coupon” means, as of any Measurement Date, (a) the number
obtained (rounded up to the next 0.001%) by (i) summing the products obtained by
multiplying (x) the current interest rate on each Collateral Asset that is a
Fixed Rate Asset (excluding all Defaulted Securities) by (y) the Principal
Balance of each such Collateral Asset

 

-72-



--------------------------------------------------------------------------------

and (ii) dividing such sum by the Aggregate Principal Balance of all Collateral
Assets that are Fixed Rate Assets (excluding all Defaulted Securities) plus
(b) if the amount obtained pursuant to clause (a) is less than 7.15%, the Spread
Excess, if any, as of such Measurement Date.

“Weighted Average Coupon Test” means a test that will be satisfied on any
Measurement Date if the Weighted Average Coupon for Collateral Assets is greater
than or equal to 7.15%.

“Weighted Average Life” means, as of any Measurement Date with respect to the
Collateral Assets (other than Defaulted Securities), the number obtained by
(i) summing the products obtained by multiplying (a) the Average Life at such
time of each Collateral Asset (other than Defaulted Securities) by (b) the
Principal Balance of such Collateral Asset and (ii) dividing such sum by the
Aggregate Principal Balance at such time of all Collateral Assets (other than
Defaulted Securities).

“Weighted Average Life Test” means, with respect to any Collateral Assets, a
test that will be satisfied as of any Measurement Date if the Weighted Average
Life of such Collateral Assets as of such Measurement Date is less than or equal
to 7.0 years.

“Weighted Average Moody’s Rating Factor” means an amount determined by summing
the products obtained by multiplying the Principal Balance of each Collateral
Asset (excluding Defaulted Securities) and Eligible Investment by its Moody’s
Rating Factor, dividing such sum by the aggregate outstanding Principal Balance
of all such obligations and rounding the result up to the nearest whole number.

“Weighted Average Spread” means, as of any Measurement Date, (a) the number
obtained (rounded up to the next 0.001%), by (i) summing the products obtained
by multiplying (x) the stated spread above LIBOR (or the Deemed Floating Rate
for Deemed Floating Rate Securities) at which interest accrues on each
Collateral Asset that is a Floating Rate Security (other than a Defaulted
Security) as of such date by (y) the Principal Balance of such Collateral Asset
as of such date, and (ii) dividing such sum by the Aggregate Principal Balance
of all Collateral Assets that are Floating Rate Securities (excluding all
Defaulted Securities) plus (b) if the amount obtained pursuant to clause (a) is
less than 1.70% the Fixed Rate Excess, if any, as of such Measurement Date. For
purposes of this definition, a Fixed Rate Asset that is a Deemed Floating Rate
Security will be deemed to be a Floating Rate Security.

“Weighted Average Spread Test” means a test that is satisfied if, on any
Measurement Date, the Weighted Average Spread as of such Measurement Date is
equal to or greater than 1.70%.

“Whole Loan” means a whole loan secured by, among other things, a first-lien
mortgage or a first-lien deed of trust on commercial real estate property or a
senior interest therein (including any pari passu or senior participation in a
senior mortgage loan).

Section 1.2 Assumptions as to Collateral Assets, Etc.

(a) The provisions set forth in this Section 1.2 hereof shall be applied in
connection with all calculations required to be made pursuant to this Indenture
with respect to Scheduled Distributions on any Pledged Security, or any payments
on any other assets included

 

-73-



--------------------------------------------------------------------------------

in the Collateral, and with respect to the income that can be earned on
Scheduled Distributions on such Pledged Securities and on any other amounts that
may be received for deposit in the Collection Accounts.

(b) All calculations with respect to Scheduled Distributions on the Pledged
Securities securing the Notes, and any determination of the Average Life of any
Collateral Asset or of the rate at which interest accrues on any Pledged
Security, shall be made by the Collateral Manager on behalf of the Issuer using
(in the case of the Collateral Assets) the assumptions that (i) no Pledged
Security defaults or is sold, (ii) prepayment of any Pledged Security during any
month occurs at a rate equal to the average rate of prepayment (expressed as a
percentage of the applicable pricing prepayment curve calculated as of the last
Determination Date) during the period of six consecutive months immediately
preceding the current month (or, with respect to any Pledged Security that has
not been outstanding for at least six consecutive calendar months, at the rate
of prepayment assumed at the time of issuance of such Pledged Security),
(iii) any clean-up call with respect to a Pledged Security will be exercised
when economically advantageous to the Person or Persons entitled to exercise
such call and (iv) no other optional redemption of any Pledged Security will
occur except for those that have actually occurred or as to which irrevocable
notice thereof shall have been given. To the extent they are not manifestly in
error, any information or report received by the Collateral Manager with respect
to a Collateral Asset may be conclusively relied upon in making such
calculations.

(c) Solely for the purposes of determining compliance with the Coverage Tests,
except as otherwise specified in the Coverage Tests, there shall be excluded all
payments in respect of Defaulted Securities and all other scheduled payments
(whether of principal, interest, fees or other amounts) including payments to
the Issuer under any Hedge Agreement, as to which the Trustee has actual
knowledge will not be made in Cash or will not be received when due.

(d) For each Due Period, the Scheduled Distribution on any Pledged Security
(other than a Defaulted Security which, except as otherwise provided herein,
shall be assumed to have a Scheduled Distribution of zero) shall be the sum of
(x) the total amount of payments and collections in respect of such Pledged
Security that, if paid as scheduled, will be available in the Collection
Accounts at the end of the Due Period (or, if expressly provided, available
prior to the related Distribution Date) for payment on the Notes and of certain
expenses of the Issuer and the Co-Issuer plus (y) any such amounts received in
prior Due Periods that were not disbursed on a previous Distribution Date
(provided that such sum shall be computed without regard to any amounts excluded
from the determination of compliance with the Coverage Tests pursuant to
Section 1.2(c) hereof).

(e) Subject to Section 1.2(c) hereof, each Scheduled Distribution receivable
with respect to a Pledged Security shall be assumed to be received on the
applicable Due Date, and each such Scheduled Distribution shall be assumed to be
immediately deposited in the Interest Collection Account or the Principal
Collection Account, as the case may be. All such funds shall be assumed to
continue to earn interest until the date on which they are required to be
available in the Collection Accounts for transfer to the Payment Account and
application, in accordance with the terms hereof, to payments of principal of,
and interest on, the Notes or other amounts payable pursuant to this Indenture.

 

-74-



--------------------------------------------------------------------------------

(f) With respect to any Collateral Asset as to which any interest or other
payment thereon is subject to withholding tax of any Relevant Jurisdiction, each
Distribution thereon shall, for purposes of the Coverage Tests and the
Collateral Quality Tests, be deemed to be payable net of such withholding tax
except to the extent that the issuer thereof or obligor thereon is required to
make additional payments sufficient on an after tax basis to cover any
withholding tax imposed on payments to the Issuer with respect thereto. On any
date of determination, the amount of any Scheduled Distribution due on any
future date shall be assumed to be made net of any such uncompensated
withholding tax based upon withholding tax rates in effect on such date of
determination.

(g) Any reference in the definition of “Senior Collateral Management Fee” in
Section 1.1 to an amount calculated with respect to a period at a per annum rate
shall be computed on the basis of a 360-day year of twelve 30-day months.

(h) For the purpose of determining any payment to be made on any Distribution
Date pursuant to any applicable paragraph of Section 11.1(a) hereof, the
Coverage Tests referred to in such paragraph shall be calculated as of the
relevant Distribution Date after giving effect to all payments to be made on
such Distribution Date prior to such payment in accordance with
Section 11.1(a)(i) hereof.

(i) The fees of the Trustee or the Preference Share Paying Agent shall be
computed on the basis of a 360-day year comprised of twelve 30-day months;
provided that for purposes of determining the amount of such fees that are due
in respect of any period longer or shorter than a calendar month, such fees
shall be pro-rated on the basis of the actual number of days elapsed in each
period longer or shorter than one calendar month, subject to the Trustee’s
minimum annual fee.

(j) All calculations required to be made and all reports which are to be
prepared pursuant to this Indenture with respect to the Pledged Securities,
shall be made on the basis of the settlement date for the acquisition, purchase,
sale, disposition, liquidation or other transfer of an asset.

(k) All calculations of interest hereunder that are made with respect to the
Notes shall be made on the basis of the actual number of days in the Interest
Period divided by 360.

(l) Unless otherwise specified, test calculations that evaluate to a percentage
will be rounded to the nearest ten-thousandth, and test calculations that
evaluate to a number or decimal will be rounded to the nearest one hundredth.

Section 1.3 Rules of Construction.

Unless the context otherwise clearly requires:

(i) the definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined;

(ii) whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms;

 

-75-



--------------------------------------------------------------------------------

(iii) the words “include,” “includes” and “including” shall be deemed to be
followed by the phrase “without limitation;”

(iv) the word “will” shall be construed to have the same meaning and effect as
the word “shall;”

(v) any definition of or reference to any agreement, instrument or other
document herein shall be construed as referring to such agreement, instrument or
other document as from time to time amended, supplemented or otherwise modified
(subject to any restrictions on such amendments, supplements or modifications
set forth herein);

(vi) any reference herein to any Person, or to any Person in a specified
capacity, shall be construed to include such Person’s successors and assigns or
such Person’s successors in such capacity, as the case may be; and

(vii) all references in this instrument to designated “Sections,” “clauses” and
other subdivisions are to the designated Sections, clauses and other
subdivisions of this instrument as originally executed, and the words “herein,”
“hereof,” “hereunder” and other words of similar import refer to this Indenture
as a whole and not to any particular Section, clause or other subdivision.

ARTICLE II

THE NOTES

Section 2.1 Forms Generally.

(a) Offered Notes (other than the Class A-1B Notes) offered and sold in reliance
on Regulation S (each, a “Regulation S Note”) shall be issued in fully
Registered Form without interest coupons substantially in the form of the Note
attached as Exhibit A-1 (each, a “Regulation S Global Note”) with such
appropriate insertions, omissions, substitutions and other variations as are
required or permitted by this Indenture and such legends as may be applicable
thereto, which shall be deposited with the Trustee as custodian for DTC, and
registered in the name of DTC or a nominee of DTC, for the accounts of Euroclear
and/or Clearstream, Luxembourg, duly executed by the Co-Issuers and
authenticated by the Trustee or the Authenticating Agent as hereinafter
provided. The Aggregate Outstanding Amount of each Regulation S Global Note may
from time to time be increased or decreased by adjustments made on the records
of the Trustee, as custodian for DTC or its nominee, as the case may be.

(b) Offered Notes (other than the Class A-1B Notes) offered and sold in the
United States pursuant to an exemption from the registration requirements of the
Securities Act (“Restricted Notes”) shall be issued in fully Registered Form
without interest coupons substantially in the form of the Note attached as
Exhibit A-2 (each, a “Restricted Global Note”), with such appropriate
insertions, omissions, substitutions and other variations as are required or
permitted by this Indenture and such legends as may be applicable thereto, which
shall be deposited with the Trustee, as custodian for DTC and registered in the
name of DTC or a nominee of DTC, duly executed by the Co-Issuers and
authenticated by the Trustee or the Authenticating Agent as hereinafter
provided. The Aggregate Outstanding Amount of each Restricted Global Note may
from time to time be increased or decreased by adjustments made on the records
of the Trustee, as custodian for DTC or its nominee, as the case may be.

 

-76-



--------------------------------------------------------------------------------

(c) The Class A-1B Notes offered (A) in the United States in reliance upon Rule
144A to Qualified Institutional Buyers and Qualified Purchasers and (B) in
reliance upon Regulation S which will be sold to persons that are not U.S.
Persons in offshore transactions, will be represented by physical certificates
in fully definitive form (the “Definitive Class A-1B Notes”) registered in the
name of the beneficial owner thereof unless otherwise authorized by the Issuer
on the date of issuance. Accordingly, as set forth in each Class A-1B Note
Purchase Agreement, the Class A-1B Notes may be transferred only upon receipt by
the Trustee of a written certification (in the form provided herein) to the
effect that the transfer is being made (a) to a non-U.S. Person and in
accordance with Regulation S or (b) to a Qualified Institutional Buyer within
the meaning of Rule 144A who is a Qualified Purchaser and in a transaction
meeting the requirements of Rule 144A and in accordance with any applicable
securities laws of any state of the United States or any other jurisdiction.

(d) Regulation S Global Notes and Restricted Global Notes may also be exchanged
under the limited circumstances set forth in Section 2.4 hereof for Notes in
definitive fully Registered Form without interest coupons, substantially in the
form of the certificated note attached as Exhibit A-4 (each a “Definitive
Note”), which may be either a Regulation S Definitive Note or a Restricted
Definitive Note, with such legends as may be applicable thereto, which shall be
duly executed by the Issuer and the Co-Issuer and authenticated by the Trustee
or the Authenticating Agent as hereinafter provided.

(e) The Class J Notes initially sold in the United States to RAIT Preferred
Holdings I, LLC pursuant to a transaction exempt from the registration
requirements of the Securities Act shall be issued as Definitive Notes with the
applicable legend set forth in Exhibit A-4, duly executed by the Issuer and
authenticated by the Trustee or Authenticating Agent as hereinafter provided. No
Class J Note shall be issued in the form of a Global Note.

(f) The Co-Issuers in issuing the Notes may use “CUSIP” or “private placement”
numbers (if then generally in use), and, if so, the Trustee will indicate the
“CUSIP” or “private placement” numbers of the Notes in notices of redemption and
related materials as a convenience to Noteholders; provided that any such notice
may state that no representation is made as to the correctness of such numbers
either as printed on the Notes or as contained in any notice of redemption and
related materials.

Section 2.2 Authorized Amount; Note Interest Rate; Stated Maturity;
Denominations. The Aggregate Outstanding Amount of Notes which may be issued
under this Indenture may not exceed U.S.$853,000,000 excluding Notes issued upon
registration of, transfer of, or in exchange for, or in lieu of, other Notes
pursuant to Section 2.4, 2.5 or 8.5 hereof.

 

-77-



--------------------------------------------------------------------------------

(b) The Notes shall be divided into eleven Classes having designations, original
principal amounts, original Note Interest Rates and Stated Maturities as
follows:

 

Designation

  

Aggregate Original

Principal

Amount

   Note
Interest Rate    

Note

Stated Maturity

Class A-1A Notes

   U.S.$ 200,000,000    LIBOR + 0.31 %   November 20, 2046

Class A-1B Notes1

   U.S.$ 275,000,000    LIBOR + 0.33 %   November 20, 2046

Class A-2 Notes

   U.S.$ 90,000,000    LIBOR + 0.35 %   November 20, 2046

Class B Notes

   U.S.$ 110,000,000    LIBOR + 0.45 %   November 20, 2046

Class C Notes

   U.S.$ 41,500,000    LIBOR + 0.60 %   November 20, 2046

Class D Notes

   U.S.$ 25,000,000    LIBOR + 0.70 %   November 20, 2046

Class E Notes

   U.S.$ 16,000,000    LIBOR + 0.85 %   November 20, 2046

Class F Notes

   U.S.$ 22,000,000    LIBOR + 1.30 %   November 20, 2046

Class G Notes

   U.S.$ 20,500,000    LIBOR + 1.70 %   November 20, 2046

Class H Notes

   U.S.$ 18,000,000    LIBOR + 2.25 %   November 20, 2046

Class J Notes

   U.S.$ 35,000,000    LIBOR + 3.00 %   November 20, 2046

 

1

Assumes full funding of the Class A-1B Notes. As noted herein, the Class A-1B
Notes will not be fully funded on the Closing Date.

The Notes will be issuable in a minimum denomination of U.S.$250,000 and will be
offered only in such minimum denomination or an integral multiple of U.S.$1,000
in excess thereof; provided that, after issuance, a Note may fail to be in
compliance with the minimum denomination requirement as a result of the
repayment of principal thereof in accordance with the Priority of Payments.

(c) The Class A-1B Notes are a revolving Class of Notes. The Class A-1B Notes
will be funded on the relevant Class A-1B Draw Dates in accordance with the
procedures set forth in the Class A-1B Note Purchase Agreement. Class A-1B Draws
under the Class A-1B Notes must be applied to a Class A-1B Note Permitted Use.
The Issuer shall notify the Class A-1B Note Agent and the Trustee of any funding
by delivering to the Class A-1B Note Agent and the Trustee a notice (with a copy
to each Holder of Class A-1B Notes) substantially in the form of Exhibit A-5 to
the Class A-1B Note Purchase Agreement, specifying the amount of the Class A-1B
Draw. Upon receipt of such notice, the Trustee shall promptly annotate the
Class A-1B Note Register to reflect the funding of such amount. Each Holder of
Class A-1B Notes will be required to satisfy the Rating Criteria.

(d) Interest shall accrue on the Aggregate Outstanding Amount of each Class of
Notes (determined as of the first day of each applicable Interest Period and
after giving effect to any payment of principal occurring on such day) (i) in
the case of the initial Interest Period, for the period from and including the
Closing Date to but excluding the first applicable Distribution Date and
(ii) thereafter, for the period from and including the Distribution Date
immediately following the immediately preceding Interest Period, to but
excluding the next succeeding Distribution Date, until such Notes are paid in
full and will be payable monthly in arrears on each Distribution Date. To the
extent lawful and enforceable, interest shall accrue on Defaulted Interest in
respect of any Note at the Note Interest Rate applicable to such Note until such
Defaulted Interest is paid in full.

 

-78-



--------------------------------------------------------------------------------

(e) The Notes shall be redeemable as provided in Articles IX and XII.

(f) The Depositary for the Global Notes shall initially be DTC.

(g) The Notes shall be numbered, lettered or otherwise distinguished in such
manner as may be consistent herewith, determined by the Authorized Officers of
the Co-Issuers executing such Notes as evidenced by their execution of such
Notes.

(h) All of the Notes will be issued on the Closing Date.

Section 2.3 Execution, Authentication, Delivery and Dating.

(a) The Notes shall be executed on behalf of the Co-Issuers by an Authorized
Officer of each of the Co-Issuers. The signatures of such Authorized Officers on
the Notes may be manual or facsimile (including in counterparts).

(b) Notes bearing the manual or facsimile signatures of individuals who were at
any time the Authorized Officers of either of the Co-Issuers shall bind such
Person, notwithstanding the fact that such individuals or any of them have
ceased to hold such offices prior to the authentication and delivery of such
Notes or did not hold such offices at the date of issuance of such Notes.

(c) At any time and from time to time after the execution and delivery of this
Indenture, the Co-Issuers may deliver Notes executed by the Co-Issuers to the
Trustee or the Authenticating Agent for authentication, and the Trustee or the
Authenticating Agent, upon Issuer Order, shall authenticate and deliver such
Notes as provided in this Indenture and not otherwise.

(d) Each Note authenticated and delivered by the Trustee or the Authenticating
Agent to or upon Issuer Order on the Closing Date shall be dated as of the
Closing Date. All other Notes that are authenticated after the Closing Date for
any other purpose under this Indenture shall be dated the date of their
authentication.

(e) Notes issued upon transfer, exchange or replacement of other Notes shall be
issued in authorized denominations reflecting the original aggregate principal
amount of the Notes so transferred, exchanged or replaced, but shall represent
only the current Aggregate Outstanding Amount of the Notes so transferred,
exchanged or replaced. In the event that any Note is divided into more than one
Note in accordance with this Article II, the original principal amount of such
Note shall be proportionately divided among the Notes delivered in exchange
therefor and shall be deemed to be the original aggregate principal amount of
such subsequently issued Notes.

(f) No Note shall be entitled to any benefit under this Indenture or be valid or
obligatory for any purpose, unless there appears on such Note a certificate of
authentication (the “Certificate of Authentication”), substantially in the form
provided for herein, executed by the Trustee or by the Authenticating Agent by
the manual signature of one of their Authorized Officers, and such certificate
upon any Note shall be conclusive evidence, and the only evidence, that such
Note has been duly authenticated and delivered hereunder.

 

-79-



--------------------------------------------------------------------------------

Section 2.4 Registration, Transfer and Exchange of Notes.

(a) Registration of Notes. The Trustee is hereby appointed as the registrar of
the Notes (the “Note Registrar”). The Trustee is hereby appointed as a Transfer
Agent with respect to the Notes. The Note Registrar shall keep, on behalf of the
Issuer, a register (the “Note Register”) for the Classes of Notes for which it
is the Note Registrar in its Corporate Trust Office in which, subject to such
reasonable regulations as it may prescribe, the Note Registrar shall provide for
the registration of and the registration of transfers of Notes. Upon any
resignation or removal of the Note Registrar, the Issuer shall promptly appoint
a successor or, in the absence of such appointment, assume the duties of the
Note Registrar.

Subject to this Section 2.4 hereof, upon surrender for registration of transfer
of any Notes at the office or agency of the Co-Issuers to be maintained as
provided in Section 7.2 hereof, the Co-Issuers shall execute, and the Trustee
shall authenticate and deliver, in the name of the designated transferee or
transferees, one or more new Notes of any authorized denomination and of a like
aggregate principal amount.

At the option of the Noteholder, Notes may be exchanged for Notes of like terms,
in any authorized denominations and of like aggregate principal amount, upon
surrender of the Notes to be exchanged at such office or agency. Whenever any
Note is surrendered for exchange, the Co-Issuers shall execute and the Trustee
shall authenticate and deliver the Notes that the Noteholder making the exchange
is entitled to receive.

All Notes issued and authenticated upon any registration of transfer or exchange
of Notes shall be the valid obligations of the Co-Issuers evidencing the same
debt, and entitled to the same benefits under this Indenture, as the Notes
surrendered upon such registration of transfer or exchange.

Every Note presented or surrendered for registration of transfer or exchange
shall be duly endorsed, or be accompanied by a written instrument of transfer in
form satisfactory to the Co-Issuers and the Note Registrar duly executed by the
Holder thereof or his attorney duly authorized in writing.

No service charge shall be made to a Holder for any registration of transfer or
exchange of Notes, but the Trustee may require payment of a sum sufficient to
cover any tax or other governmental charge payable in connection therewith and
expenses of delivery (if any) not made by regular mail.

(b) Transfers of Notes.

(i) Subject to Section 2.4(b)(iv) hereof, exchanges or transfers of beneficial
interests in a Global Note may be made only in accordance with the rules and
regulations of the Depositary and the transfer restrictions contained in the
legend on such Global Note and exchanges or transfers of interests in a Global
Note may be made only in accordance with the following:

(A) Subject to clauses (B) through (F) of this Section 2.4(b)(i) hereof,
transfers of a Global Note shall be limited to transfers of such Global Note in
whole, but not in part, to nominees of the Depositary or to a successor of the
Depositary or such successor’s nominee.

 

-80-



--------------------------------------------------------------------------------

(B) The Trustee shall cause the exchange or transfer of any beneficial interest
in a Restricted Global Note for a beneficial interest in a Regulation S Global
Note upon provision to the Trustee and the Co-Issuers of a written certification
substantially in the form of Exhibit B-1 (a “Regulation S Transfer
Certificate”).

(C) The Trustee shall cause the exchange or transfer of any beneficial interest
in a Regulation S Global Note for a beneficial interest in a Restricted Global
Note upon provision to the Trustee and the Co-Issuers of a written certification
in the form of Exhibit B-2 (a “Rule 144A Transfer Certificate”).

(D) An owner of a beneficial interest in a Regulation S Global Note may transfer
such interest in the form of a beneficial interest in such Regulation S Global
Note without the provision of written certification; provided that (1) such
transfer is not made to a U.S. Person or for the account or benefit of a U.S.
Person and is effected through Euroclear or Clearstream, Luxembourg in an
offshore transaction as required by Regulation S and (2) any transfer not
effected in an offshore transaction in accordance with Rule 904 of Regulation S
may be made only upon provision to the Trustee, the Co-Issuers and the Note
Registrar of a Rule 144A Transfer Certificate.

(E) An owner of a beneficial interest in a Class A-2 Note, Class B Note, Class C
Note, Class D Note, Class E Note, Class F Note, Class G Note or Class H Note in
the form of a Restricted Global Note may transfer such interest in the form of a
beneficial interest in such Restricted Global Note without the provision of
written certification if the transferee is both a Qualified Institutional Buyer
and a Qualified Purchaser.

(F) In the event Definitive Notes (other than Class A-1B Notes) are issued
pursuant to Section 2.4(b)(v) hereof, the Trustee shall cause the transfer of
(i) any beneficial interest in a Global Note for a Definitive Note that is a
Regulation S Note (a “Regulation S Definitive Note”), upon provision to the
Trustee and the Co-Issuers of a Regulation S Transfer Certificate or (ii) any
beneficial interest in a Global Note for a Definitive Note that is a Restricted
Note (a “Restricted Definitive Note”), upon provision to the Trustee, the
Co-Issuers and the Note Registrar of a Rule 144A Transfer Certificate.

(G) Subject to the restrictions on transfer set forth in this Indenture, the
Class A-1B Note Purchase Agreement, and Exhibit B-3 hereto, Holders of the
Class A-1B Notes may transfer or exchange such Class A-1B Notes in whole or in
part (in a principal amount equal to any authorized denomination) by
surrendering such Class A-1B Notes in accordance with Section 2.4(a) at the
office of the Note Registrar with a written instruction of transfer in the form
attached to the Class A-1B Note, duly executed by such Noteholder or by its
attorney duly authorized in writing, accompanied by a copy of an assignment and
acceptance agreement (in substantially the form required under the Class A-1B
Note Purchase Agreement),

 

-81-



--------------------------------------------------------------------------------

duly completed and executed by the transferee (and in connection therewith all
such transferees shall be deemed to make to the Co-Issuers and the Trustee the
applicable representations and warranties set forth in the Class A-1B Note
Purchase Agreement) and delivered to the Issuer, the Note Registrar and the
Class A-1B Note Agent. Following such transfer or exchange, any remaining
principal amount of the transferor’s interest in the Class A-1B Note shall
either equal zero or meet the required minimum denominations. In exchange for
any Definitive Class A-1B Note properly presented for transfer with all
necessary accompanying documentation, the Trustee within five (5) Business Days
of such request if made at the Corporate Trust Office of the Trustee, or within
ten (10) Business Days if made at the office of a transfer agent, will deliver
at the Corporate Trust Office of the Trustee or the office of the transfer
agent, as the case may be, to the transferee or send by first-class mail at the
risk of the transferee to such address as the transferee may request, a
Definitive Class A-1B Note for a like principal amount as may be requested. The
presentation for transfer of any Definitive Class A-1B Note will not be valid
unless made at the Corporate Trust Office of the Trustee or at the office of a
transfer agent by the registered holder in Person, or by a duly authorized
attorney-in-fact. The holder of a Definitive Class A-1B Note will not be
required to bear the costs and expenses of effecting any transfer or
registration of transfer, except that the relevant Holder will be required to
bear (i) the expenses of delivery by other than regular mail (if any) and
(ii) if the Issuer so requires, the payment of a sum sufficient to cover any
duty, stamp tax or governmental charge or insurance charges that may be imposed
in relation thereto.

(ii) (A) Subject to Section 2.4(b)(iv) hereof, in the event Definitive Notes are
issued pursuant to Section 2.4(b)(v) hereof, the Trustee shall cause the
transfer of (i) any Definitive Note for a beneficial interest in a Regulation S
Global Note, upon provision to the Trustee and the Co-Issuers of a Regulation S
Transfer Certificate or (ii) any Definitive Note for a beneficial interest in a
Restricted Global Note, upon provision to the Trustee and the Co-Issuers of a
Rule 144A Transfer Certificate.

(B) Subject to satisfaction of the conditions set forth in subparagraph (D) of
this Section 2.4(b)(ii), a Class J Note represented by a Definitive Note may be
transferred to a Qualified Institutional Buyer in the form of a Definitive Note
upon receipt by the Trustee, as Note Registrar, of a certificate substantially
in the form of Exhibit A-4 hereto given by the prospective transferee of such
beneficial interest and stating, among other things, that such transferee
acquiring such interest in a Restricted Global Note is a Qualified Institutional
Buyer and a Qualified Purchaser, is obtaining such beneficial interest in a
transaction pursuant to Rule 144A and in accordance with any applicable
securities laws of any state of the United States or any other applicable
jurisdiction. In connection with any such transfer, such prospective transferee
shall be deemed to have complied with the applicable transfer restrictions.

(C) Subject to satisfaction of the conditions set forth in subparagraph (D) of
this Section 2.4(b)(ii), a Class J Note represented by a Definitive Note may be
transferred to a Person other than a U.S. Person in the form of a Definitive

 

-82-



--------------------------------------------------------------------------------

Note upon receipt by the Trustee, as Note Registrar, of a certificate
substantially in the form of Exhibit B-3 hereto given by the prospective
transferee of such beneficial interest and stating, among other things, that
such transferee acquiring such interest in a Regulation S Global Note is not a
U.S. Person and that such transfer is being made pursuant to Rule 903 or 904
under Regulation S. In connection with any such transfer, such prospective
transferee shall be deemed to have complied with the applicable transfer
restrictions.

(D) Notwithstanding anything contained in this Indenture to the contrary, as
long as any Class of Offered Notes is Outstanding, no wholly-owned and
disregarded, direct or indirect, subsidiary of RAIT Investment Trust may sell or
otherwise transfer any Class J Note to any other Person that is not a
wholly-owned and disregarded, direct or indirect, subsidiary of RAIT Investment
Trust unless the Issuer and the Trustee shall have received an appropriate
opinion by nationally recognized counsel experienced in such matters to the
effect that the Class J Notes will be treated as debt for U.S. federal income
tax purposes at the time of such sale or transfer. No financing of the Class J
Notes shall be permitted unless the Issuer has received an appropriate opinion,
which assumes no material facts regarding this transaction or any proposed
financing, by nationally recognized tax counsel experienced in such matters to
the effect that following such proposed financing the Issuer will be treated as
a qualified REIT subsidiary, within the meaning on section 856(i) of the Code,
and as a disregarded entity of RAIT Investment Trust. Prior to any such
financing of the Class J Notes, all Collateral Assets owned by the Issuer are
required to be in Registered form. To the extent that a Loan is not in
Registered form (each such Loan, a “Non-Registered Loan”), prior to any
financing of the Class J Notes, such Non-Registered Loan will be deposited into
a newly formed trust (individually or collectively, as the context may require,
the “Underlying Trust”) which trust will be created under a grantor trust
agreement. The Underlying Trust will issue one or more Trust Certificates, each
representing an interest in the Non-Registered Loan.

(iii) Upon acceptance for exchange or transfer of a beneficial interest in a
Global Note for a Definitive Note, or upon acceptance for exchange or transfer
of a Definitive Note for a beneficial interest in a Global Note, each as
provided herein, the Trustee shall approve the instruction at the Depositary to
adjust the principal amount of such Global Note on its records to evidence the
date of such exchange or transfer and the change in the principal amount of such
Global Note. Upon acceptance for exchange or transfer of a beneficial interest
in a Regulation S Global Note for a beneficial interest in a Restricted Global
Note, or upon acceptance for exchange or transfer of a beneficial interest in a
Restricted Global Note for a beneficial interest in a Regulation S Global Note,
each as provided herein, the Trustee shall approve the instruction at the
Depositary to adjust the principal amount of each Global Note on its records to
evidence the date of such exchange or transfer and the changes in the respective
principal amounts of such Global Notes.

 

-83-



--------------------------------------------------------------------------------

(iv) Subject to the restrictions on transfer and exchange set forth in this
Section 2.4 hereof and to any additional restrictions on transfer or exchange
specified in the Definitive Notes, the Holder of any Definitive Note may
transfer or exchange the same in whole or in part (in a principal amount equal
to the minimum authorized denomination or any larger authorized amount) by
surrendering such Definitive Note at the office of any Transfer Agent, together
with (x) in the case of any transfer, an executed instrument of assignment and
(y) in the case of any exchange, a written request for exchange. Following a
proper request for transfer or exchange, the Trustee shall (provided it has
available in its possession an inventory of Definitive Notes), within 15
Business Days authenticate and make available at the office of such Transfer
Agent to the transferee (in the case of transfer) or Noteholder (in the case of
exchange) or send by first class mail (at the risk of the transferee in the case
of transfer or Noteholder in the case of exchange) to such address as the
transferee or Noteholder, as applicable, may request, a Definitive Note or
Definitive Notes, as the case may require, for a like aggregate principal amount
and in such authorized denomination or denominations as may be requested. The
presentation for transfer or exchange of any Definitive Note shall not be valid
unless made at the office of a Transfer Agent by the registered Noteholder in
person, or by a duly authorized attorney-in-fact. Beneficial interests in Global
Notes shall be exchangeable for Definitive Notes only under the limited
circumstances described in Section 2.4(b)(v) hereof.

(v) Interests in a Global Note deposited with or on behalf of the Depositary
pursuant to Section 2.1 hereunder shall be transferred to the owners of such
interests in the form of Definitive Notes only if such transfer otherwise
complies with this Section 2.4 (including clauses (b)(i) and (b)(ii)) and
(1) the Depositary notifies the Issuer that it is unwilling or unable to
continue as Depositary for the Notes or (2) the Depositary ceases to be a
“clearing agency” registered under the Exchange Act and a successor Depositary
is not appointed by the Issuer within 90 days.

(vi) If interests in any Global Note are to be transferred to the Beneficial
Owners thereof in the form of Definitive Notes pursuant to Section 2.4(b)(v)
hereof, such Global Note shall be surrendered by the Depositary, or its
custodian on its behalf, at the office of the Transfer Agent and the Trustee
shall authenticate and deliver without charge, subject to Section 2.4(e) hereof,
upon such transfer of interests in such Global Note, an equal aggregate
principal amount of Definitive Notes of authorized denominations. The Definitive
Notes transferred pursuant to this Section 2.4 shall be executed, authenticated
and delivered only in the denominations specified in Section 2.2(b) hereof and
registered, in the case of a transfer pursuant to Section 2.4(b)(v) hereof, in
such names as the Depositary shall direct in writing.

(vii) For so long as one or more Global Notes are Outstanding:

(A) the Trustee and its directors, Officers, employees and agents may deal with
the Depositary for all purposes (including the making of distributions on, and
the giving of notices with respect to, the Global Notes);

(B) unless otherwise provided herein, the rights of Beneficial Owners shall be
exercised only through the Depositary and shall be limited to those established
by law and agreements between such Beneficial Owners and the Depositary;

 

-84-



--------------------------------------------------------------------------------

(C) for purposes of determining the identity of and principal amount of Notes
beneficially owned by a Beneficial Owner, the records of the Depositary shall be
conclusive evidence of such identity and principal amount and the Trustee may
conclusively rely on such records when acting hereunder;

(D) the Depositary will make book-entry transfers among the Depositary
Participants of the Depositary and will receive and transmit distributions of
principal of, and interest on, the Global Notes to such Depositary Participants;
and

(E) the Depositary Participants of the Depositary shall have no rights under
this Indenture under or with respect to any of the Global Notes held on their
behalf by the Depositary, and the Depositary may be treated by the Trustee and
its agents, employees, Officers and directors as the absolute owner of the
Global Notes for all purposes whatsoever.

(c) Transfers of Definitive Class A-1B Notes. Each person who becomes an owner
of the Definitive Class A-1B Notes will be required to make the representations
set forth in Exhibit B-3 and to further represent and agree as follows:

(i) the owner is one of the following:

(1) (A) a Qualified Purchaser, (B) a Qualified Institutional Buyer, (C) is aware
that the sale of the Definitive Class A-1B Notes to it is being made in reliance
on the exemption from registration provided by Rule 144A, (D) is acquiring the
Definitive Class A-1B Notes for its own account or for one or more accounts,
each of which is a Qualified Institutional Buyer who is a Qualified Purchaser,
and as to each of which the owner exercises sole investment discretion, and
(E) is acquiring the Definitive Class A-1B Notes in a minimum principal amount
of not less than U.S.$250,000 for each such account; or

(2) (A) is not a U.S. Person, (B) is aware that the sale of the Definitive
Class A-1B Notes to it is being made in reliance on the exemption from
registration provided by Regulation S; and

(ii) before any interest in a Definitive Class A-1B Note may be offered, resold,
pledged or otherwise transferred, the transferee and transferor shall be
required to provide the Trustee, with a written certification substantially in
the form of Exhibit B-3 hereto as to compliance with the transfer restrictions
and the owner must inform a prospective transferee of the transfer restrictions.

(d) Denominations; Flow-Through Investment Vehicles; Qualified Purchaser Status;
Forced Sale. No Person may hold a beneficial interest in any Note except in a
denomination authorized for the Notes of such Class under Section 2.2(b) hereof.
No transfer of a Note may be made to a Flow-Through Investment Vehicle other
than a Qualifying Investment Vehicle. Any purported transfer that is not in
compliance with this Section 2.4 will be void and shall not be given effect for
any purpose hereunder.

 

-85-



--------------------------------------------------------------------------------

If, notwithstanding the restrictions set forth in this Section 2.4, either of
the Co-Issuers determines that any Beneficial Owner or Holder of (A) a
Regulation S Note (or any interest therein) is a U.S. Person or (B) a Restricted
Note (or any interest therein) is not both a Qualified Institutional Buyer and a
Qualified Purchaser, then either of the Co-Issuers (or the Collateral Manager on
its behalf) shall require, by notice to such Beneficial Owner or Holder, as the
case may be, that such Beneficial Owner or Holder sell all of its right, title
and interest to such Note (or any interest therein) to a Person that (1) is not
a U.S. Person (in the case of a Regulation S Global Note) or (2) in the case of
a Person holding its interest through a Restricted Note, is both (I) a Qualified
Institutional Buyer and (II) a Qualified Purchaser, with such sale to be
effected within 30 days after notice of such sale requirement is given. If such
Beneficial Owner or Holder fails to effect the transfer required within such
30-day period, (i) upon written direction from the Issuer (or the Collateral
Manager on its behalf), the Trustee shall, on behalf of and at the expense of
the Issuer, and is hereby irrevocably authorized by such Beneficial Owner or
Holder, as the case may be, to, cause its interest in such Note to be
transferred in a commercially reasonable sale (conducted by an investment bank
selected by the Trustee and approved by the Issuer in accordance with
Section 9-610(b) of the UCC as in effect in the State of New York as applied to
securities that are sold on a recognized market or that may decline speedily in
value) to a Person that certifies to the Trustee and the Co-Issuers, in
connection with such transfer, that such Person (X) is not a U.S. Person (in the
case of a Person holding its interest through a Regulation S Note) or (Y) is
both (1) a Qualified Institutional Buyer and (2) a Qualified Purchaser (in the
case of a Person holding its interest through a Restricted Note) and
(ii) pending such transfer, no further payments will be made in respect of such
Note (or beneficial interest therein) held by such Holder or Beneficial Owner
and such Note shall be deemed not to be Outstanding for the purpose of any vote
or consent of the Noteholders.

If, notwithstanding the restrictions set forth in this Section 2.4, either of
the Co-Issuers determines that any Beneficial Owner or holder of any interest in
a Class A-1B Note is not (a) both a Qualified Purchaser and a Qualified
Institutional Buyer or (b) a non-U.S. Person who acquired its interest in an
offshore transaction in reliance on Regulation S at the time of acquisition of
such interest, then the Co-Issuers may demand that such holder sell such
interest to a holder who is either (i) both a Qualified Purchaser and a
Qualified Institutional Buyer or (ii) a non-U.S. Person who acquired its
interest in an offshore transaction in reliance on Regulation S and, if the
holder does not comply with such demand within 30 days thereof, the Issuer may
sell such holder’s interest in the Class A-1B Note.

(e) Legends. Any Note issued upon the transfer, exchange or replacement of Notes
shall bear such applicable legend set forth in the relevant Exhibit hereto
unless there is delivered to each of the Trustee, the Note Registrar, the Issuer
and the Co-Issuer such satisfactory evidence, which may include an Opinion of
Counsel, as may be reasonably required by any of the Trustee, the Note
Registrar, the Issuer and the Co-Issuer to the effect that neither such
applicable legend nor the restrictions on transfer set forth therein are
required to ensure that transfers thereof comply with the provisions of
Rule 144A or Regulation S, as applicable, and to ensure that neither of the
Co-Issuers nor the pool of Collateral becomes an investment company required to
be registered under the Investment Company Act and to ensure that the transfers
thereof comply with the applicable provisions of ERISA. Upon provision of such
satisfactory evidence, the Trustee, at the direction of the Issuer and the
Co-Issuer, shall authenticate and deliver Notes that do not bear such applicable
legend.

 

-86-



--------------------------------------------------------------------------------

(f) Expenses; Acknowledgment of Transfer. Transfer, registration and exchange
shall be permitted as provided in this Section 2.4 without any charge to the
Noteholder except for a sum sufficient to cover any tax or other governmental
charge payable in connection therewith or the expenses of delivery (if any) not
made by regular mail. Registration of the transfer of a Note by the Trustee
shall be deemed to be the acknowledgment of such transfer on behalf of the
Co-Issuers.

(g) Surrender upon Final Payment. Upon final payment due on the Maturity of a
Note, the Holder thereof shall present and surrender such Note at the office of
any Transfer Agent.

(h) Repurchase and Cancellation of Notes. The Co-Issuers will not purchase,
redeem, prepay or otherwise acquire, directly or indirectly, any of the
Outstanding Notes except upon the redemption of the Notes in accordance with the
terms of this Indenture and the Notes. The Co-Issuers will promptly cancel all
Notes acquired by them pursuant to any payment, purchase, redemption, prepayment
or other acquisition of Notes pursuant to any provision of this Indenture and no
Notes may be issued in substitution or exchange for any such Notes.

(i) Compliance with Transfer Restrictions. Notwithstanding anything contained
herein to the contrary, neither the Trustee nor the Note Registrar shall be
responsible for ascertaining whether any transfer complies with the registration
provisions of or exemptions from the Securities Act, applicable state securities
laws, the rules of any Depositary, ERISA, the Code or the Investment Company
Act; provided that, except as provided in the following sentence, if a
certificate is specifically required by the express terms of this Section 2.4 to
be delivered to the Trustee or the Note Registrar by a purchaser or transferee
of a Note, the Trustee or the Note Registrar, as the case may be, shall be under
a duty to receive and examine the same to determine whether the certificate
substantially complies on its face with the express terms of this Indenture and
shall promptly notify the party delivering the same if such transfer does not
comply with such terms. To the extent applicable to the Issuer, the Issuer shall
impose additional transfer restrictions necessary to comply with the USA PATRIOT
Act, and any such transfer restrictions shall be binding on each Noteholder. The
Issuer shall notify the Trustee and the Note Registrar of the imposition of any
such transfer restrictions.

(j) ERISA. In the case of a purchaser of a Note, either (a) it is not (and for
so long as it holds any such Note or any interest therein will not be) a Benefit
Plan Investor or governmental or church plan subject to Similar Law, or (b) its
purchase and ownership of such Note will not constitute a non-exempt prohibited
transaction in violation of Section 406 of ERISA or Section 4975 of the Code or
a non-exempt violation of a Similar Law.

(k) Physical Notes. The Co-Issuers will promptly make available to the Trustee
without charge a reasonable supply of Definitive Notes in definitive, fully
Registered Form, without interest coupon.

(l) Transfers Null and Void. Any purported transfer of a Note not in accordance
with this Section 2.4 shall be null and void and shall not be given effect for
any purpose hereunder.

 

-87-



--------------------------------------------------------------------------------

Section 2.5 Mutilated, Defaced, Destroyed, Lost or Stolen Notes.

If (a) any mutilated or defaced Note is surrendered to a Transfer Agent, or if
there shall be delivered to the Co-Issuers, the Trustee and the Transfer Agent
(each, a “Specified Person”) evidence to their reasonable satisfaction of the
destruction, loss or theft of any Note, and (b) there is delivered to the
Specified Persons such security or indemnity as may reasonably be required by
them to save each of them harmless then, in the absence of notice to the
Specified Persons that such Note has been acquired by a bona fide purchaser, the
Co-Issuers shall execute and shall direct the Trustee to authenticate, and upon
Issuer Request the Trustee shall authenticate and deliver, in lieu of any such
mutilated, defaced, destroyed, lost or stolen Note, a new Note of the same Class
as such mutilated, defaced, destroyed, lost or stolen Note, of like tenor
(including the same date of issuance) and equal principal amount, registered in
the same manner, dated the date of its authentication, bearing interest from the
date to which interest has been paid on the mutilated, defaced, destroyed, lost
or stolen Note and bearing a number not contemporaneously outstanding.

If, after delivery of such new Note, a bona fide purchaser of the predecessor
Note presents for payment, transfer or exchange such predecessor Note, the
Specified Persons shall be entitled to recover such new Note from the Person to
whom it was delivered or any Person taking therefrom, and shall be entitled to
recover upon the security or indemnity provided therefor to the extent of any
loss, damage, cost or expense incurred by the Specified Persons in connection
therewith.

In case any such mutilated, defaced, destroyed, lost or stolen Note has become
due and payable, the Co-Issuers in their discretion may, instead of issuing a
new Note, pay such Note without requiring surrender thereof except that any
mutilated Note shall be surrendered.

Upon the issuance of any new Note under this Section 2.5, the Co-Issuers, the
Trustee or any Transfer Agent may require the payment by the registered Holder
thereof of a sum sufficient to cover any tax or other governmental charge that
may be imposed in relation thereto and any other expenses (including the fees
and expenses of the Trustee) connected therewith.

Every new Note issued pursuant to this Section 2.5 in lieu of any mutilated,
defaced, destroyed, lost or stolen Note, shall constitute an original additional
contractual obligation of the Co-Issuers and such new Note shall be entitled,
subject to the second paragraph of this Section 2.5, to all the benefits of this
Indenture equally and proportionately with any and all other Notes duly issued
hereunder.

The provisions of this Section 2.5 are exclusive and shall preclude (to the
extent lawful) all other rights and remedies with respect to the replacement or
payment of mutilated, defaced, destroyed, lost or stolen Notes.

Section 2.6 Payment of Principal and Interest; Rights Preserved. Each Class of
Secured Notes shall accrue interest during each Interest Period applicable to
such Class at the applicable Note Interest Rate specified in Section 2.2(b)
hereof. In addition, the Class A-1B Notes shall accrue the Class A-1 Commitment
Fee in accordance with the definition of such term. Interest on each Class of
Secured Notes shall be due and payable on each Distribution Date; provided that
(i) payment of interest on the Class A-2 Notes is subordinated to the payment

 

-88-



--------------------------------------------------------------------------------

on each Distribution Date of the interest due and payable on the Class A-1A
Notes and the Class A-1B Notes (including the Class A-1A Defaulted Interest
Amount and the Class A-1B Defaulted Interest Amount, if any) and payment on the
Class A-1B Commitment Fee on each Distribution Date, (ii) payment of interest on
the Class B Notes is subordinated to the payment on each Distribution Date of
the interest due and payable on the Class A-1 Notes and Class A-2 Notes
(including the Class A-1 Defaulted Interest Amount and the Class A-2 Defaulted
Interest Amount, if any) and payment on the Class A-1B Commitment Fee,
(iii) payment of interest on the Class C Notes is subordinated to the payment on
each Distribution Date of the interest due and payable on the Class A-1 Notes,
Class A-2 Notes and Class B Notes (including the Class A-1 Defaulted Interest
Amount, the Class A-2 Defaulted Interest Amount and the Class B Defaulted
Interest Amount, if any) and payment on the Class A-1B Commitment Fee,
(iv) payment of interest on the Class D Notes is subordinated to the payment on
each Distribution Date of the interest due and payable on the Class A-1 Notes,
Class A-2 Notes, Class B Notes and Class C Notes (including the Class A-1
Defaulted Interest Amount, the Class A-2 Defaulted Interest Amount, the Class B
Defaulted Interest Amount and the Class C Defaulted Interest Amount, if any) and
payment on the Class A-1B Commitment Fee on each Distribution Date, (v) payment
of interest on the Class E Notes is subordinated to the payment on each
Distribution Date of the interest due and payable on the Class A-1 Notes,
Class A-2 Notes, Class B Notes, Class C Notes and Class D Notes (including the
Class A-1 Defaulted Interest Amount, the Class A-2 Defaulted Interest Amount,
the Class B Defaulted Interest Amount, the Class C Defaulted Interest Amount and
the Class D Defaulted Interest Amount, if any) and payment on the Class A-1B
Commitment Fee on each Distribution Date, (vi) payment of interest on the Class
F Notes is subordinated to the payment on each Distribution Date of the interest
due and payable on the Class A-1 Notes, Class A-2 Notes, Class B Notes, Class C
Notes, Class D Notes and Class E Notes (including the Class A-1 Defaulted
Interest Amount, the Class A-2 Defaulted Interest Amount, the Class B Defaulted
Interest Amount, the Class C Defaulted Interest Amount, the Class D Defaulted
Interest Amount and the Class E Defaulted Interest Amount, if any) and payment
on the Class A-1B Commitment Fee on each Distribution Date, (vii) payment of
interest on the Class G Notes is subordinated to the payment on each
Distribution Date of the interest due and payable on the Class A-1 Notes,
Class A-2 Notes, Class B Notes, Class C Notes, Class D Notes, Class E Notes and
Class F Notes (including the Class A-1 Defaulted Interest Amount, the Class A-2
Defaulted Interest Amount, the Class B Defaulted Interest Amount, the Class C
Defaulted Interest Amount, the Class D Defaulted Interest Amount, the Class E
Defaulted Interest Amount and the Class F Defaulted Interest Amount, if any) and
payment on the Class A-1B Commitment Fee on each Distribution Date,
(viii) payment of interest on the Class H Notes is subordinated to the payment
on each Distribution Date of the interest due and payable on the Class A-1
Notes, Class A-2 Notes, Class B Notes, Class C Notes, Class D Notes, Class E
Notes, Class F Notes and Class G Notes (including the Class A-1 Defaulted
Interest Amount, the Class A-2 Defaulted Interest Amount, the Class B Defaulted
Interest Amount, the Class C Defaulted Interest Amount, the Class D Defaulted
Interest Amount, the Class E Defaulted Interest Amount, the Class F Defaulted
Interest Amount and the Class G Defaulted Interest Amount, if any) and payment
on the Class A-1B Commitment Fee on each Distribution Date, (ix) payment of
interest on the Class J Notes is subordinated to the payment on each
Distribution Date of the interest due and payable on the Class A-1 Notes,
Class A-2 Notes, Class B Notes, Class C Notes, Class D Notes, Class E Notes,
Class F Notes, Class G Notes and Class H Notes (including the Class A-1
Defaulted Interest Amount, the Class A-2 Defaulted Interest Amount, the Class B
Defaulted Interest Amount, the Class C Defaulted Interest Amount, the Class D
Defaulted Interest Amount, the Class E Defaulted Interest Amount, the Class F

 

-89-



--------------------------------------------------------------------------------

Defaulted Interest Amount, Class G Defaulted Interest Amount and the Class H
Defaulted Interest Amount, if any) and payment on the Class A-1B Commitment Fee
on each Distribution Date and (x) payments of interest on all Notes are
subordinated to the payment on each Distribution Date of other amounts payable
prior thereto in accordance with the Priority of Payments. For so long as any
Class A-1A Notes, Class A-1B Notes, Class A-2 Notes or Class B Notes are
Outstanding, any interest due on the Class C Notes which is not paid as a result
of the operation of the Priority of Payments on any Distribution Date (any such
interest, “Class C Deferred Interest Amount”) shall be deferred and added to the
Aggregate Outstanding Amount of the Class C Notes and shall not be considered
“due and payable” for the purposes of Section 5.1(a) hereof until the
Distribution Date on which such Class C Deferred Interest Amount is available to
be paid in accordance with the Priority of Payments; provided that no accrued
interest on the Class C Notes shall become Class C Deferred Interest Amount
unless Class A-1A Notes, Class A-1B Notes, Class A-2 Notes or Class B Notes are
then Outstanding. Class C Deferred Interest Amount accrued to any Distribution
Date shall bear interest equal to 0.60% per annum and shall be payable on the
first Distribution Date on which funds are permitted to be used for such purpose
in accordance with the Priority of Payments. Upon the payment of Class C
Deferred Interest Amount, the Aggregate Outstanding Amount of the Class C Notes
will be reduced by the amount of such payment.

(c) For so long as any Class A-1A Notes, Class A-1B Notes, Class A-2 Notes,
Class B Notes or Class C Notes are Outstanding, any interest due on the Class D
Notes which is not paid as a result of the operation of the Priority of Payments
on any Distribution Date (any such interest, “Class D Deferred Interest Amount”)
shall be deferred and added to the Aggregate Outstanding Amount of the Class D
Notes and shall not be considered “due and payable” for the purposes of
Section 5.1(a) hereof until the Distribution Date on which such Class D Deferred
Interest Amount is available to be paid in accordance with the Priority of
Payments; provided that no accrued interest on the Class D Notes shall become
Class D Deferred Interest Amount unless Class A-1A Notes, Class A-1B Notes,
Class A-2 Notes, Class B Notes or Class C Notes are then Outstanding. Class D
Deferred Interest Amount accrued to any Distribution Date shall bear interest
equal to 0.70% per annum and shall be payable on the first Distribution Date on
which funds are permitted to be used for such purpose in accordance with the
Priority of Payments. Upon the payment of Class D Deferred Interest Amount, the
Aggregate Outstanding Amount of the Class D Notes will be reduced by the amount
of such payment.

(d) For so long as any Class A-1A Notes, Class A-1B Notes, Class A-2 Notes,
Class B Notes, Class C Notes or Class D Notes are Outstanding, any interest due
on the Class E Notes which is not paid as a result of the operation of the
Priority of Payments on any Distribution Date (any such interest, “Class E
Deferred Interest Amount”) shall be deferred and added to the Aggregate
Outstanding Amount of the Class E Notes and shall not be considered “due and
payable” for the purposes of Section 5.1(a) hereof until the Distribution Date
on which such Class E Deferred Interest Amount is available to be paid in
accordance with the Priority of Payments; provided that no accrued interest on
the Class E Notes shall become Class E Deferred Interest Amount unless
Class A-1A Notes, Class A-1B Notes, Class A-2 Notes, Class B Notes, Class C
Notes or Class D Notes are then Outstanding. Class E Deferred Interest Amount
accrued to any Distribution Date shall bear interest equal to 0.85% per annum
and shall be payable on the first Distribution Date on which funds are permitted
to be used for such purpose in accordance with the Priority of Payments. Upon
the payment of Class E Deferred Interest Amount, the Aggregate Outstanding
Amount of the Class E Notes will be reduced by the amount of such payment.

 

-90-



--------------------------------------------------------------------------------

(e) For so long as any Class A-1A Notes, Class A-1B Notes, Class A-2 Notes,
Class B Notes, Class C Notes, Class D Notes or Class E Notes are Outstanding,
any interest due on the Class F Notes which is not paid as a result of the
operation of the Priority of Payments on any Distribution Date (any such
interest, “Class F Deferred Interest Amount”) shall be deferred and added to the
Aggregate Outstanding Amount of the Class F Notes and shall not be considered
“due and payable” for the purposes of Section 5.1(a) hereof until the
Distribution Date on which such Class F Deferred Interest Amount is available to
be paid in accordance with the Priority of Payments; provided that no accrued
interest on the Class F Notes shall become Class F Deferred Interest Amount
unless Class A-1A Notes, Class A-1B Notes, Class A-2 Notes, Class B Notes, Class
C Notes, Class D Notes or Class E Notes are then Outstanding. Class F Deferred
Interest Amount accrued to any Distribution Date shall bear interest equal to
1.30% per annum and shall be payable on the first Distribution Date on which
funds are permitted to be used for such purpose in accordance with the Priority
of Payments. Upon the payment of Class F Deferred Interest Amount, the Aggregate
Outstanding Amount of the Class F Notes will be reduced by the amount of such
payment.

(f) For so long as any Class A-1A Notes, Class A-1B Notes, Class A-2 Notes,
Class B Notes, Class C Notes, Class D Notes, Class E Notes or Class F Notes are
Outstanding, any interest due on the Class G Notes which is not paid as a result
of the operation of the Priority of Payments on any Distribution Date (any such
interest, “Class G Deferred Interest Amount”) shall be deferred and added to the
Aggregate Outstanding Amount of the Class G Notes and shall not be considered
“due and payable” for the purposes of Section 5.1(a) hereof until the
Distribution Date on which such Class G Deferred Interest Amount is available to
be paid in accordance with the Priority of Payments; provided that no accrued
interest on the Class G Notes shall become Class G Deferred Interest Amount
unless Class A-1A Notes, Class A-1B Notes, Class A-2 Notes, Class B Notes, Class
C Notes, Class D Notes, Class E Notes or Class F Notes are then Outstanding.
Class G Deferred Interest Amount accrued to any Distribution Date shall bear
interest equal to 1.70% per annum and shall be payable on the first Distribution
Date on which funds are permitted to be used for such purpose in accordance with
the Priority of Payments. Upon the payment of Class G Deferred Interest Amount,
the Aggregate Outstanding Amount of the Class G Notes will be reduced by the
amount of such payment.

(g) For so long as any Class A-1A Notes, Class A-1B Notes, Class A-2 Notes,
Class B Notes, Class C Notes, Class D Notes, Class E Notes, Class F Notes or
Class G Notes are Outstanding, any interest due on the Class H Notes which is
not paid as a result of the operation of the Priority of Payments on any
Distribution Date (any such interest, “Class H Deferred Interest Amount”) shall
be deferred and added to the Aggregate Outstanding Amount of the Class H Notes
and shall not be considered “due and payable” for the purposes of Section 5.1(a)
hereof until the Distribution Date on which such Class H Deferred Interest
Amount is available to be paid in accordance with the Priority of Payments;
provided that no accrued interest on the Class H Notes shall become Class H
Deferred Interest Amount unless Class A-1A Notes, Class A-1B Notes, Class A-2
Notes, Class B Notes, Class C Notes, Class D Notes, Class E Notes, Class F Notes
or Class G Notes are then Outstanding. Class H Deferred Interest Amount accrued
to any Distribution Date shall bear interest equal to 2.25% per annum and shall
be payable on the first Distribution Date on which funds are permitted to be
used for such purpose

 

-91-



--------------------------------------------------------------------------------

in accordance with the Priority of Payments. Upon the payment of Class H
Deferred Interest Amount, the Aggregate Outstanding Amount of the Class H Notes
will be reduced by the amount of such payment.

(h) For so long as any Class A-1A Notes, Class A-1B Notes, Class A-2 Notes,
Class B Notes, Class C Notes, Class D Notes, Class E Notes, Class F Notes, Class
G Notes or Class H Notes are Outstanding, any interest due on the Class J Notes
which is not paid as a result of the operation of the Priority of Payments on
any Distribution Date (any such interest, “Class J Deferred Interest Amount”)
shall be deferred and added to the Aggregate Outstanding Amount of the Class J
Notes and shall not be considered “due and payable” for the purposes of
Section 5.1(a) hereof until the Distribution Date on which such Class J Deferred
Interest Amount is available to be paid in accordance with the Priority of
Payments; provided that no accrued interest on the Class J Notes shall become
Class J Deferred Interest Amount unless Class A-1A Notes, Class A-1B Notes,
Class A-2 Notes, Class B Notes, Class C Notes, Class D Notes, Class E Notes,
Class F Notes, Class G Notes or Class H Notes are then Outstanding. Class J
Deferred Interest Amount accrued to any Distribution Date shall bear interest
equal to 3.00% per annum and shall be payable on the first Distribution Date on
which funds are permitted to be used for such purpose in accordance with the
Priority of Payments. Upon the payment of Class J Deferred Interest Amount, the
Aggregate Outstanding Amount of the Class J Notes will be reduced by the amount
of such payment.

(i) For the avoidance of doubt, among the Class A Notes, among the Class A-1
Notes, the payment of interest on the Class A-1A Notes in the amount and manner
described herein will be pari passu with the payment of interest on the
Class A-1B Notes and the payment of the Class A-1B Commitment Fee.

(j) The principal of each Note shall be payable no later than the Stated
Maturity thereof unless the unpaid principal of such Note becomes due and
payable at an earlier date by declaration of acceleration, call for redemption
or otherwise.

(k) As a condition to the payment of principal of and interest on any Note
without the imposition of U.S. withholding tax, each of the Co-Issuers, the
Trustee or any Paying Agent shall require certification acceptable to it to
enable each of the Co-Issuers, the Trustee and any Paying Agent to determine
their duties and liabilities with respect to any taxes or other charges that
they may be required to pay, deduct or withhold from payments in respect of such
Note or the Holder of such Note under any present or future law or regulation of
the Cayman Islands or the United States or any present or future law or
regulation of any political subdivision thereof or taxing authority therein or
to comply with any reporting or other requirements under any such law or
regulation. Such certification may include U.S. federal income tax forms (such
as IRS Form W-8BEN (Certification of Foreign Status of Beneficial Owner), IRS
Form W-8IMY (Certification of Foreign Intermediary Status), IRS Form W-9
(Request for Taxpayer Identification Number and Certification), or IRS Form
W-8ECI (Certification of Foreign Person’s Claim for Exemption from Withholding
on Income Effectively Connected with Conduct of a U.S. Trade or Business) or any
successors to such IRS forms). In addition, each of the Co-Issuers, the Trustee
or any Paying Agent may require certification acceptable to it to enable the
Issuer to qualify for a reduced rate of withholding in any jurisdiction from or
through which the Issuer receives payments on its assets. Each Holder agrees to
provide any certification requested pursuant to this paragraph and to update or
replace such form or certification in accordance with its terms or its
subsequent amendments.

 

-92-



--------------------------------------------------------------------------------

(l) The Issuer shall not be obligated to pay any additional amounts to the
Holders of the Notes as a result of deduction for, or an account of, any present
or future taxes, duties, assessments or governmental charges with respect to the
Notes.

(m) Payments in respect of principal of and interest on the Notes shall be
payable by wire transfer in immediately available funds to a Dollar account
maintained by the Noteholders in accordance with wire transfer instructions
received by any Paying Agent on or before the Record Date or, if no wire
transfer instructions are received by a Paying Agent on or before the Record
Date, by a Dollar check drawn on a bank in the United States mailed by first
class mail to the address of such Noteholder as it appears on the Note Register
at the close of business on the Record Date for such payment.

(n) The principal of and interest on any Note that is payable on a Redemption
Date or in accordance with the Priority of Payments on a Distribution Date and
is punctually paid or duly provided for on such Redemption Date or Distribution
Date shall be paid to the Person in whose name that Note (or one or more
predecessor Notes) is registered at the close of business on the Record Date for
such payment. All such payments that are mailed or wired and returned to the
Paying Agent shall be held for payment as herein provided at the office or
agency of the Co-Issuers to be maintained as provided in Section 7.2 hereof.

Payments to Holders of the Notes of each Class shall be made in the proportion
that the Aggregate Outstanding Amount of the Notes of such Class registered in
the name of each such Holder on the Record Date for such payment bears to the
Aggregate Outstanding Amount of all Notes of such Class on such Record Date.

(o) Payment of any Defaulted Interest may be made in any other lawful manner in
accordance with the Priority of Payments if notice of such payment is given by
the Trustee to the Co-Issuers and the Noteholders, and such manner of payment
shall be deemed practicable by the Trustee.

(p) All reductions in the principal amount of a Note (or one or more predecessor
Notes) effected by payments of installments of principal made on any
Distribution Date or Redemption Date shall be binding upon all future Holders of
such Note and of any Note issued upon the registration of transfer thereof or in
exchange therefor or in lieu thereof, whether or not such payment is noted on
such Note.

(q) Notwithstanding any other provision to the contrary, the obligations of the
Co-Issuers under the Notes and this Indenture are limited-recourse obligations
of the Co-Issuers payable solely from the Collateral in accordance with the
Priority of Payments and following realization of the Collateral, any claims of
the Noteholders, the other Secured Parties or any third party beneficiary of
this Indenture shall be extinguished and shall not thereafter be revived. This
provision shall survive termination of this Indenture for any reason whatsoever.
No recourse shall be had against any Officer, member, director, manager,
employee, security holder or incorporator of the Co-Issuers, the Trustee, the
Collateral Manager, Collateral Administrator, the Administrator, any Rating
Agency, the Placement Agents or any of their respective successors or assigns
for the payment of any amounts payable under the Notes or this Indenture. It is
understood that the foregoing provisions of this Section 2.6(q) shall not
(i) prevent recourse to the Collateral for the sums due or to become due under
any security, instrument or agreement which is part of the Collateral or
(ii) constitute a waiver, release or discharge of any indebtedness

 

-93-



--------------------------------------------------------------------------------

or obligation evidenced by the Notes or secured by this Indenture until such
Collateral has been realized, whereupon any outstanding indebtedness or
obligation shall be extinguished. It is further understood that the foregoing
provisions of this Section 2.6(p) shall not limit the right of any Person to
name the Issuer or the Co-Issuer as a party defendant in any action or suit or
in the exercise of any other remedy under the Notes or this Indenture, so long
as no judgment in the nature of a deficiency judgment or seeking personal
liability shall be asked for or (if obtained) enforced against any such Person
or entity.

(r) Subject to the foregoing provisions of this Section 2.6 and the provisions
of Sections 2.4 and 2.5 hereof, each Note delivered under this Indenture and
upon registration of transfer of or in exchange for or in lieu of any other Note
shall carry the rights of unpaid interest and principal that were carried by
such other Note.

(s) For so long as any Class of Offered Notes (other than the Class A-1B Notes)
is listed on the Irish Stock Exchange, the Issuer or, upon Issuer Request, the
Trustee, in the name and at the expense of the Issuer will cause the Irish
Paying Agent to (i) inform the Irish Stock Exchange if any such listed Class did
not receive scheduled payments of principal or interest on such Distribution
Date and (ii) inform the Irish Stock Exchange if the ratings assigned to any
listed Class are reduced or withdrawn.

(t) Payments in respect of the Preference Shares as contemplated by Sections
11.1(a)(i)(29) and 11.1(a)(ii)(30) shall be made by the Trustee to the
Preference Share Paying Agent.

Section 2.7 Persons Deemed Owners.

The Co-Issuers, the Trustee and any agent of any of them (collectively, the
“Relevant Persons”) shall treat the Person in whose name any Note on the Note
Register is registered as the owner of such Note on the applicable Record Date
for the purpose of receiving payments of principal of and interest on such Note
and on any other date for all other purposes whatsoever (whether or not such
Note is overdue), and no Relevant Person shall be affected by notice to the
contrary; provided, however, that the Depository, or its nominee, shall be
deemed the owner of the Global Notes, and owners of beneficial interests in
Global Notes will not be considered the owners of any Notes for the purpose of
receiving notices. With respect to the Preference Shares, on any Distribution
Date, the Trustee shall deliver to the Preference Share Paying Agent the
distributions thereon for distribution to the Preference Shareholders.

Section 2.8 Cancellation.

All Notes surrendered for payment, registration of transfer, exchange or
redemption, or deemed lost or stolen, shall, if surrendered to any Person other
than the Trustee, be delivered to the Trustee, shall promptly be canceled by it
and may not be reissued or resold. No Notes shall be authenticated in lieu of or
in exchange for any Notes canceled as provided in this Section 2.8, except as
expressly permitted by this Indenture. All canceled Notes held by the Trustee
shall be destroyed or held by the Trustee in accordance with its standard policy
unless the Co-Issuers shall direct by an Issuer Order that they be returned to
it prior to such Notes’ cancellation and destruction. Any Notes purchased by the
Co-Issuers shall be immediately delivered to the Trustee for cancellation.

 

-94-



--------------------------------------------------------------------------------

Section 2.9 Global Notes; Temporary Notes.

(a) In the event that the Depository notifies the Issuer and the Co-Issuer that
it is unwilling or unable to continue as Depository for a Global Note or if at
any time such Depository ceases to be a “Clearing Agency” registered under the
Exchange Act and a successor depository is not appointed by the Issuer within
ninety (90) days of such notice, the Global Notes deposited with the Depository
pursuant to Section 2.1 hereof shall be transferred to the beneficial owners
thereof subject to the procedures and conditions set forth in this Section 2.9.

(b) Any Global Note that is transferable to the beneficial owners thereof
pursuant to Section 2.9(a) above shall be surrendered by the Depository to the
Trustee’s Corporate Trust Office together with necessary instruction for the
registration and delivery of Class A-2 Notes, Class B Notes, Class C Notes,
Class D Notes, Class E Notes, Class F Notes, Class G Notes and Class H Notes in
definitive registered form without interest coupons to the beneficial owners (or
such owner’s nominee) holding the ownership interests in such Global Note. Any
such transfer shall be made, without charge, and the Trustee shall authenticate
and deliver, upon such transfer of each portion of such Global Note, an equal
aggregate principal amount of Definitive Notes of the same Class and authorized
denominations. Any Definitive Notes delivered in exchange for an interest in a
Global Note shall bear the applicable legend set forth in Exhibit B and shall be
subject to the transfer restrictions referred to in such applicable legend. The
Holder of each such registered individual Global Note may transfer such Global
Note by surrendering it at the Corporate Trust Office of the Trustee, or at the
office of the Paying Agent or Irish Paying Agent.

(c) Subject to the provisions of Section 2.9(b) above, the registered Holder of
a Global Note may grant proxies and otherwise authorize any Person, including
Agent Members and Persons that may hold interests through Agent Members, to take
any action which a Holder is entitled to take under this Indenture or the Notes.

(d) In the event of the occurrence of either of the events specified in
Section 2.9(a) above, the Issuer and the Co-Issuer shall promptly make available
to the Trustee a reasonable supply of Definitive Notes.

Pending the preparation of Definitive Notes pursuant to this Section 2.9, the
Issuer and the Co-Issuer may execute and, upon Issuer Order, the Trustee shall
authenticate and deliver, temporary Class A-2 Notes, Class B Notes, Class C
Notes, Class D Notes, Class E Notes, Class F Notes Class G Notes or Class H
Notes that are printed, lithographed, typewritten, mimeographed or otherwise
reproduced, in any authorized denomination, substantially of the tenor of the
Definitive Notes in lieu of which they are issued and with such appropriate
insertions, omissions, substitutions and other variations as the Officers
executing such Definitive Notes may determine, as conclusively evidenced by
their execution of such Definitive Notes.

If temporary Definitive Notes are issued, the Issuer and the Co-Issuer shall
cause permanent Definitive Notes to be prepared without unreasonable delay. The
Definitive Notes shall be printed, lithographed, typewritten or otherwise
reproduced, or provided by any combination thereof, or in any other manner
permitted by the rules and regulations of any applicable notes exchange, all as
determined by the Officers executing such Definitive Notes. After the
preparation of Definitive Notes, the temporary Notes shall be exchangeable for
Definitive Notes upon surrender of the applicable temporary Class A-2 Notes,
Class B Notes,

 

-95-



--------------------------------------------------------------------------------

Class C Notes, Class D Notes, Class E Notes, Class F Notes, Class G Notes or
Class H Notes at the office or agency maintained by the Issuer and the Co-Issuer
for such purpose, without charge to the Holder. Upon surrender for cancellation
of any one or more temporary Class A-2 Notes, Class B Notes, Class C Notes,
Class D Notes, Class E Notes, Class F Notes, Class G Notes or Class H Notes, the
Issuer and the Co-Issuer shall execute, and the Trustee shall authenticate and
deliver, in exchange therefor the same aggregate principal amount of Definitive
Notes of authorized denominations. Until so exchanged, the temporary Class A-2
Notes, Class B Notes, Class C Notes, Class D Notes, Class E Notes, Class F
Notes, Class G Notes or Class H Notes shall in all respects be entitled to the
same benefits under this Indenture as Definitive Notes.

Section 2.10 U.S. Tax Treatment of Notes.

(a) The purchaser acknowledges that it is its intent and that it understands it
is the intent of the Issuer that, for purposes of U.S. federal income, state and
local income and franchise tax and any other income taxes, for so long as RAIT
Preferred Holdings I, LLC or a direct or indirect wholly-owned subsidiary of
RAIT Investment Trust owns 100% of the Class J Notes, Preference Shares and
Ordinary Shares, the Issuer will be treated as a “qualified REIT subsidiary” of
RAIT Investment Trust and the Notes will be treated as indebtedness solely of
the Issuer and the Preference Shares will be treated as equity of the Issuer;
the purchaser agrees to such treatment and agrees to take no action inconsistent
with such treatment.

(b) The purchaser understands that each of the Co-Issuers, the Trustee or any
Paying Agent will require certification acceptable to it (i) as a condition to
the payment of principal of and interest on any Offered Note without, or at a
reduced rate of, U.S. withholding or backup withholding tax, and (ii) to enable
each of the Co-Issuers, the Trustee and any Paying Agent to determine their
duties and liabilities with respect to any taxes or other charges that they may
be required to pay, deduct or withhold from payments in respect of such Offered
Note or the holder or beneficial owner of such Offered Note under any present or
future law or regulation of the Cayman Islands or the United States or any
present or future law or regulation of any political subdivision thereof or
taxing authority therein or to comply with any reporting or other requirements
under any such law or regulation. Such certification may include U.S. federal
income tax forms (such as IRS Form W-8BEN (Certification of Foreign Status of
Beneficial Owner), Form W-8IMY (Certification of Foreign Intermediary Status),
IRS Form W-9 (Request for Taxpayer Identification Number and Certification), or
IRS Form W-8ECI (Certification of Foreign Person’s Claim for Exemption from
Withholding on Income Effectively Connected with Conduct of a U.S. Trade or
Business) or any successors to such IRS forms). In addition, each of the
Co-Issuers, the Trustee or any Paying Agent may require certification acceptable
to it to enable the Issuer to qualify for a reduced rate of withholding in any
jurisdiction from or through which the Issuer receives payments on its assets.
Each purchaser agrees to provide any certification requested pursuant to this
paragraph and to update or replace such form or certification in accordance with
its terms or its subsequent amendments.

(c) No Offered Note may be purchased by a purchaser unless the purchaser, if not
a “United States person” (as defined in Section 7701(a)(30) of the Code),
either: (A) is not a bank (within the meaning of Section 881(c)(3)(A) of the
Code), (B) if such purchaser is a bank (within the meaning of
Section 881(c)(3)(A) of the Code) has provided an IRS Form W-8ECI representing
that all payments received or to be received by it from the Issuer are
effectively connected with the conduct of a trade or business in the United
States, or (C) if such purchaser is a bank, is eligible for benefits under an
income tax treaty with the United States that eliminates

 

-96-



--------------------------------------------------------------------------------

U.S. federal income taxation of U.S. source interest not attributable to a
permanent establishment in the United States and the Issuer is treated as a
fiscally transparent entity (as defined in Treasury regulations section
1.894-1(d)(3)(iii)) under the laws of the purchaser’s jurisdiction with respect
to payments made on the Collateral Assets.

Section 2.11 Authenticating Agents.

Upon the request of the Issuer and the Co-Issuer, the Trustee shall, and if the
Trustee so chooses the Trustee may, pursuant to this Indenture, appoint one or
more Authenticating Agents with power to act on its behalf and subject to its
direction in the authentication of Notes in connection with issuance, transfers
and exchanges under Sections 2.3, 2.4, 2.5 and 8.5 hereof, as fully to all
intents and purposes as though each such Authenticating Agent had been expressly
authorized by such Sections to authenticate such Notes. For all purposes of this
Indenture, the authentication of Notes by an Authenticating Agent pursuant to
this Section 2.11 shall be deemed to be the authentication of Notes by the
Trustee.

Any corporation or banking association into which any Authenticating Agent may
be merged or converted or with which it may be consolidated, or any corporation
or banking association resulting from any merger, consolidation or conversion to
which any Authenticating Agent shall be a party, or any corporation succeeding
to the corporate trust business of any Authenticating Agent, shall be the
successor of such Authenticating Agent hereunder, without the execution or
filing of any further act on the part of the parties hereto or such
Authenticating Agent or such successor corporation. Any Authenticating Agent may
at any time resign by giving written notice of resignation to the Trustee, the
Issuer and the Co-Issuer. The Trustee may at any time terminate the agency of
any Authenticating Agent by giving written notice of termination to such
Authenticating Agent, the Issuer and the Co-Issuer. Upon receiving such notice
of resignation or upon such a termination, the Trustee shall promptly appoint a
successor Authenticating Agent and shall give written notice of such appointment
to the Issuer.

The Trustee agrees to pay to each Authenticating Agent appointed by it from time
to time reasonable compensation for its services, and reimbursement for its
reasonable expenses relating thereto and the Trustee shall be entitled to be
reimbursed for such payments, subject to Section 6.7 hereof. The provisions of
Sections 2.8, 6.5 and 6.6 hereof shall be applicable to any Authenticating
Agent.

Section 2.12 Book-Entry Provisions.

This Section 2.12 shall apply only to Global Notes deposited with or on behalf
of the Depository.

Each of the Issuer and Co-Issuer shall execute and the Trustee shall, in
accordance with this Section 2.12, authenticate and deliver initially one or
more Global Notes that shall be (i) registered in the name of the nominee of the
Depository for such Global Note or Global Notes and (ii) delivered by the
Trustee to such Depository or pursuant to such Depository’s instructions or held
by the Trustee’s agent as custodian for the Depository.

Agent Members shall have no rights under this Indenture with respect to any
Global Note held on their behalf by the Trustee, as custodian for the Depository
or under the Global Note, and the Depository may be treated by the Issuer, the
Co-Issuer, the Trustee, and any

 

-97-



--------------------------------------------------------------------------------

agent of the Issuer, the Co-Issuer or the Trustee as the absolute owner of such
Global Note for all purposes whatsoever. Notwithstanding the foregoing, nothing
herein shall prevent the Issuer, the Co-Issuer, the Trustee, or any agent of the
Issuer, the Co-Issuer or the Trustee, from giving effect to any written
certification, proxy or other authorization furnished by the Depository or
impair, as between the Depository and its Agent Members, the operation of
customary practices governing the exercise of the rights of a holder of any
Global Note.

Section 2.13 No Gross Up.

The Issuer shall not be obligated to pay any additional amounts to the Holders
or beneficial owners of the Notes as a result of any withholding or deduction
for, or on account of, any present or future taxes, duties, assessments or
governmental charges.

ARTICLE III

CONDITIONS PRECEDENT

Section 3.1 General Provisions.

The Notes may be executed by the Co-Issuers and delivered to the Trustee for
authentication and thereupon the same shall be authenticated and delivered by
the Trustee (or an Authenticating Agent on its behalf) upon Issuer Request, upon
receipt by the Trustee of the following:

(a) (i) an Officer’s certificate of the Issuer, (A) evidencing the authorization
by Board Resolution of the execution and delivery of, and the performance of the
Issuer’s obligations under, this Indenture, the Collateral Administration
Agreement, the Administration Agreement, the Account Control Agreement, the
Preference Share Paying Agency Agreement, the Servicing Agreement, the
Collateral Management Agreement, the Hedge Agreements and the Placement
Agreements, in each case as may be amended on or prior to, and as in effect on,
the Closing Date, and the execution, authentication and delivery of the Notes
and the issuance of the Preference Shares and specifying the Stated Maturity,
the principal amount and the Note Interest Rate with respect to each Class of
Notes to be authenticated and delivered, and (B) certifying that (1) the
attached copy of such Board Resolution is a true and complete copy thereof,
(2) such resolutions have not been rescinded and are in full force and effect on
and as of the Closing Date, (3) the Officers authorized to execute and deliver
such documents hold the offices and have the signatures indicated thereon and
(4) at least U.S.$165,000,000 of proceeds on account of the sale on the Closing
Date of the Preference Shares shall have been received; and

(ii) an Officer’s certificate of the Co-Issuer (A) evidencing the authorization
by resolutions adopted by the sole member of the Co-Issuer of the execution and
delivery of, and the performance of the Co-Issuer’s obligations under, this
Indenture, as may be amended on or prior to, and as in effect on, the Closing
Date, and the execution, authentication and delivery of the Notes and specifying
the Stated Maturity, the principal amount and Note Interest Rate of each Class
of Notes to be authenticated and delivered, and (B) certifying that (1) the
attached copy of such resolutions is a true and complete copy thereof, (2) such
resolutions have not been rescinded and are in full force and effect on and as
of the Closing Date and (3) the Managers authorized to execute and deliver such
documents hold the offices and have the signatures indicated thereon;

 

-98-



--------------------------------------------------------------------------------

(b) (i) either (A) a certificate of the Issuer, or other official document
evidencing the due authorization, approval or consent of any governmental body
or bodies, at the time having jurisdiction in the premises, together with an
Opinion of Counsel to the Issuer, satisfactory in form and substance to the
Trustee and on which the Trustee is entitled to rely, to the effect that no
other authorization, approval or consent of any governmental body is required
for the valid issuance of the Notes and the Preference Shares, or (B) Opinions
of Counsel to the Issuer to the effect that no such authorization, approval or
consent of any governmental body is required under the laws of the Cayman
Islands, the laws of the State of New York or the Federal laws of the United
States for the valid issuance of the Notes and the Preference Shares except as
may have been given; and

(ii) either (A) a certificate of the Co-Issuer or other official document
evidencing the due authorization, approval or consent of any governmental body
or bodies, at the time having jurisdiction in the premises, together with an
Opinion of Counsel to the Co-Issuer, satisfactory in form and substance to the
Trustee and on which the Trustee is entitled to rely, to the effect that no
other authorization, approval or consent of any governmental body is required
for the valid issuance of the Notes, or (B) an Opinion of Counsel to the
Co-Issuer to the effect that no such authorization, approval or consent of any
governmental body is required under the laws of the State of New York or the
Federal laws of the United States for the valid issuance of the Notes except as
may have been given;

(c) (i) opinions of Cadwalader, Wickersham & Taft LLP, special U.S. counsel to
the Co-Issuers (which opinions may be limited to the laws of the State of New
York and the federal law of the United States and may assume, among other
things, the correctness of the representations and warranties made or deemed
made by the owners of Notes in the applicable transfer certificates), dated the
Closing Date;

(ii) an opinion of Walkers, Cayman Islands counsel to the Issuer, dated the
Closing Date;

(iii) an opinion of Kennedy Covington Lobdell & Hickman, L.L.P., counsel to the
Trustee, dated as of the Closing Date;

(iv) opinions of Weil, Gotshal & Manges LLP, counsel to the Collateral Manager,
dated as of the Closing Date; and

(v) opinions of Ledgewood, a professional corporation, (i) special tax counsel
to RAIT Investment Trust regarding its qualification and taxation as a REIT,
(ii) special counsel to RAIT Partnership, L.P., as the Seller, dated the Closing
Date, and (iii) special counsel to the Advancing Agent, dated the Closing Date;

(vi) an opinion of in-house counsel to the Initial Hedge Counterparty, dated as
of the Closing Date.

(d) an Officer’s certificate given on behalf of the Issuer and without personal
liability, stating that the Issuer is not in Default under this Indenture and
that the issuance of the Notes and the Preference Shares will not result in a
breach of any of the terms, conditions or provisions of, or constitute a Default
under, the Issuer Charter, any indenture or other agreement

 

-99-



--------------------------------------------------------------------------------

or instrument to which the Issuer is a party or by which it is bound, or any
order of any court or administrative agency entered in any Proceeding to which
the Issuer is a party or by which it may be bound or to which it may be subject;
that no Indenture Event of Default shall have occurred and be continuing; that
all of the representations and warranties contained herein are true and correct
as of the Closing Date; that all conditions precedent provided in this Indenture
and the Preference Share Documents relating to the authentication and delivery
of the Notes and the delivery of the Preference Shares applied for (including in
Section 3.2 hereof) have been complied with; and that all expenses due or
accrued with respect to the Offering or relating to actions taken on or in
connection with the Closing Date have been paid;

(e) an Officer’s certificate of the Co-Issuer stating that the Co-Issuer is not
in Default under this Indenture and that the issuance of the Notes will not
result in a breach of any of the terms, conditions or provisions of, or
constitute a Default under, the certificate of formation or limited liability
company agreement of the Co-Issuer, any indenture or other agreement or
instrument to which the Co-Issuer is a party or by which it is bound, or any
order of any court or administrative agency entered in any Proceeding to which
the Co-Issuer is a party or by which it may be bound or to which it may be
subject; that no Indenture Event of Default shall have occurred and be
continuing; that all of the representations and warranties contained herein are
true and correct as of the Closing Date; that all conditions precedent provided
in this Indenture relating to the authentication and delivery of the Notes
applied for have been complied with; and that all expenses due or accrued with
respect to the Offering or relating to actions taken on or in connection with
the Closing Date have been paid;

(f) an Accountants’ Report (A) confirming the information specified in such
Accountant’s Report with respect to (i) each Collateral Asset set forth on the
Schedule of Collateral Assets attached hereto as Schedule A (not including
information relating to the ratings, balance or price of such Collateral Asset)
by reference to such sources as shall be specified therein (and allowing for
such exceptions due to scope limitations as may be acceptable to the Co-Issuers
and each of the Placement Agents, in each case in their sole discretion)
(ii) the Weighted Average Coupon, the Weighted Average Spread, the Weighted
Average Life, the Herfindahl Score, the Moody’s Weighted Average Extended
Maturity Test, the Standard and Poor’s Recovery Test, the Moody’s Maximum
Tranched Rating Factor Test and the Moody’s Recovery Test and (B) specifying the
procedures undertaken by them to review data and computations relating to the
foregoing statements;

(g) an Officer’s Certificate from the Collateral Manager (i) confirming that
each Collateral Asset set forth on Schedule A attached hereto meets the
Eligibility Criteria and that Schedule A correctly lists the Collateral Assets
to be Granted to the Trustee on the Closing Date, and (ii) stating the Aggregate
Principal Amount of the Collateral Assets;

(h) an executed copy of each of the Collateral Administration Agreement, the
Account Control Agreement, the Collateral Management Agreement, the Placement
Agreements and the Administration Agreement;

(i) an executed copy of the Initial Hedge Agreement and each document to be
delivered on the Closing Date pursuant thereto;

(j) a copy of the Financing Statement in form for filing with the Recorder of
Deeds in the District of Columbia;

 

-100-



--------------------------------------------------------------------------------

(k) a copy of the form of register of mortgages and charges specifying the
particulars of the security interests granted in favor of the Trustee hereunder
to be entered on the register of mortgages and charges maintained by the Issuer
in accordance with The Companies Law (2004 Revision) of the Cayman Islands on or
promptly following the Closing Date;

(l) an executed copy of the Preference Share Paying Agency Agreement; and

(m) an Issuer Order executed by the Issuer and the Co-Issuer directing the
Trustee to (a) authenticate the Notes specified therein, in the amounts set
forth therein and registered in the name(s) set forth therein and (b) deliver
the authenticated Notes to the Issuer to hold on behalf of the Co-Issuer or as
otherwise directed by the Issuer or the Co-Issuer.

Section 3.2 Security for the Notes.

Prior to the issuance of the Notes on the Closing Date, the Issuer shall cause
the following conditions to be satisfied:

(a) Grant of Security Interest; Delivery of Collateral Assets. The Grant
pursuant to the Granting Clauses of this Indenture of all of the Issuer’s right,
title and interest in and to the Collateral and the transfer of all Collateral
Assets purchased by the Issuer on the Closing Date to the Trustee shall be
effected in the manner provided in Section 3.3(b) hereof.

(b) Certificate of the Issuer. The delivery to the Trustee of a certificate of
an Authorized Officer of the Issuer given on behalf of the Issuer and without
personal liability, dated as of the Closing Date, to the effect that, in the
case of each Collateral Asset pledged to the Trustee for inclusion in the
Collateral on the Closing Date and immediately prior to the delivery thereof on
the Closing Date:

(i) the Issuer is the owner of such Collateral Asset free and clear of any
liens, claims or encumbrances of any nature whatsoever except for those that are
being released on the Closing Date;

(ii) the Issuer has acquired its ownership in such Collateral Asset in good
faith without notice of any adverse claim (within the meaning given to such term
by Section 8-102(a)(1) of the UCC), except as described in clause (i) above;

(iii) the Issuer has not assigned, pledged or otherwise encumbered any interest
in such Collateral Asset (or, if any such interest has been assigned, pledged or
otherwise encumbered, it has been released) other than interests Granted
pursuant to (or permitted under) this Indenture;

(iv) the Issuer has full right to Grant a security interest in and assign and
pledge all of its right, title and interest in such Collateral Asset to the
Trustee;

(v) the information set forth with respect to such Collateral Asset in the
Schedule of Collateral Assets hereto is correct;

(vi) each Collateral Asset included in the Collateral satisfies the requirements
of the definition of “Eligibility Criteria” and is transferred to the Trustee as
required by Section 3.2(a) hereof;

 

-101-



--------------------------------------------------------------------------------

(vii) each Collateral Asset was acquired in accordance with all applicable
requirements of Section 12.2 hereof; and

(viii) the Grant pursuant to the Granting Clauses of this Indenture shall result
in a first priority security interest in favor of the Trustee for the benefit of
the Holders of the Notes and each Hedge Counterparty in all of the Issuer’s
right, title and interest in and to the Collateral Assets pledged to the Trustee
for inclusion in the Collateral on the Closing Date.

(c) Rating Letters. The delivery to the Trustee of an Officer’s certificate of
the Issuer, to the effect that (i) attached thereto are true and correct copies
of (A) one or more letters signed by Moody’s confirming that the Class A-1A
Notes have been rated “Aaa” by Moody’s, that the Class A-1B Notes have been
rated “Aaa” by Moody’s, that the Class A-2 Notes have been rated “Aaa” by
Moody’s, that the Class B Notes have been rated at least “Aa2” by Moody’s, that
the Class C Notes have been rated at least “A1” by Moody’s, that the Class D
Notes have been rated at least “A2” by Moody’s, that the Class E Notes have been
rated at least “A3” by Moody’s, that the Class F Notes have been rated at least
“Baa1” by Moody’s, that the Class G Notes have been rated at least “Baa2” by
Moody’s, that the Class H Notes have been rated at least “Baa3” by Moody’s and
that the Class J Notes have been rated at least “Ba2” by Moody’s; (B) a letter
signed by Standard & Poor’s confirming that the Class A-1A Notes have been rated
“AAA” by Moody’s, that the Class A-1B Notes have been rated “AAA” by Standard &
Poor’s, that the Class A-2 Notes have been rated “AAA” by Standard & Poor’s,
that the Class B Notes have been rated at least “AA” by Standard & Poor’s, that
the Class C Notes have been rated at least “A+” by Standard & Poor’s, that the
Class D Notes have been rated at least “A” by Standard & Poor’s, that the
Class E Notes have been rated at least “A-” by Standard & Poor’s, that the
Class F Notes have been rated at least “BBB+” by Standard & Poor’s, that the
Class G Notes have been rated at least “BBB” by Standard & Poor’s, that the
Class H Notes have been rated at least “BBB-” by Standard & Poor’s and that the
Class J Notes have been rated at least “BB” by Standard & Poor’s; and (C) a
letter signed by Fitch confirming that the Class A-1A Notes have been rated
“AAA” by Fitch, that the Class A-1B Notes have been rated “AAA” by Fitch, that
the Class A-2 Notes have been rated “AAA” by Fitch, that the Class B Notes have
been rated at least “AA” by Fitch, that the Class C Notes have been rated at
least “A+” by Fitch, that the Class D Notes have been rated at least “A” by
Fitch, that the Class E Notes have been rated at least “A-” by Fitch, that the
Class F Notes have been rated at least “BBB+” by Fitch, that the Class G Notes
have been rated at least “BBB” by Fitch, that the Class H Notes have been rated
at least “BBB-” by Fitch and that the Class J Notes have been rated at least
“BB” by Fitch and (ii) each such rating is in full force and effect on the
Closing Date.

(d) Accounts. The delivery by the Trustee of evidence of the establishment of
the Payment Account, the Interest Collection Account, the Principal Collection
Account, the Expense Account, the Uninvested Proceeds Account, the Custodial
Account, the Unfunded Commitment Reserve Account, the Preference Share
Distribution Account (as defined in the Preference Share Paying Agency
Agreement) and each Hedge Counterparty Collateral Account to be established on
the Closing Date.

Section 3.3 Transfer of Pledged Securities.

(a) Wells Fargo Bank, National Association is hereby appointed as Securities
Intermediary (in such capacity, the “Custodian”) to hold all Pledged Securities
delivered to it in

 

-102-



--------------------------------------------------------------------------------

physical form at its office in Minneapolis, Minnesota. Any successor to such
Securities Intermediary shall be a U.S. state or national bank or trust company
that is not an Affiliate of the Issuer or the Co-Issuer and has capital and
surplus of at least U.S.$100,000,000. Subject to the limited right to relocate
Pledged Securities set forth in Section 7.5(b), the Custodian, as a Securities
Intermediary, shall hold all Collateral Assets in the Custodial Account and
Eligible Investments and other investments purchased in accordance with this
Indenture in the respective Accounts in which the funds used to purchase such
investments are held in accordance with Article X, and, in respect of each
Account (other than the Payment Account), the Trustee shall have entered into an
agreement with the Securities Intermediary (the “Account Control Agreement”)
providing, inter alia, that the establishment and maintenance of such Account
will be governed by a law satisfactory to the Issuer, the Trustee and the
Custodian. To the maximum extent feasible, Pledged Securities shall be
transferred to the Trustee as Security Entitlements in the manner set forth in
clause (i) below. In the event that the measures set forth in clause (i) below
cannot be taken as to any Pledged Securities, such Pledged Security may be
transferred to the Trustee in the manner set forth in clauses (ii) through
(vii) below, as appropriate. The security interest of the Trustee in Pledged
Securities shall be perfected and otherwise evidenced as follows:

(i) in the case of such Pledged Securities consisting of Security Entitlements
by (A) the Issuer causing the Custodian, in accordance with the Account Control
Agreement, to indicate by book entry that a Financial Asset has been credited to
the Custodial Account and (B) the Issuer causing the Custodian to agree pursuant
to the Account Control Agreement that it will comply with Entitlement Orders
originated by the Trustee with respect to each such Security Entitlement without
further consent by the Issuer;

(ii) in the case of Pledged Securities that are “uncertificated securities” (as
such term is defined in the UCC) to the extent that any such uncertificated
securities do not constitute Financial Assets forming the basis of Security
Entitlements by the Trustee pursuant to clause (i) (the “Uncertificated
Securities”), by the Issuer (A) causing the issuer(s) of such Uncertificated
Securities to register on their respective books the Trustee as the registered
owner thereof upon original issue or transfer thereof or (B) causing another
Person, other than a Securities Intermediary, either to become the registered
owner of such Uncertificated Securities on behalf of the Trustee, or such Person
having previously become the registered owner, to acknowledge that it holds such
Uncertificated Securities for the Trustee;

(iii) in the case of Pledged Securities consisting of Certificated Securities in
registered form to the extent that any such Certificated Securities do not
constitute Financial Assets forming the basis of Security Entitlements acquired
by the Trustee pursuant to clause (i) (the “Registered Securities”), by the
Issuer (A) causing (1) the Trustee to obtain possession of such Registered
Securities in the State of Minnesota or (2) another Person, other than a
Securities Intermediary, either to acquire possession of such Registered
Securities on behalf of the Trustee, or having previously acquired such
Registered Securities, in either case, in the State of Minnesota to acknowledge
that it holds such Registered Securities for the Trustee and (B) causing (1) the
endorsement of such Registered Securities to the Trustee by an effective
endorsement; or (2) the registration of such Registered Securities in the name
of the Trustee by the issuer thereof upon its original issue or registration of
transfer;

 

-103-



--------------------------------------------------------------------------------

(iv) in the case of Pledged Securities consisting of Certificated Securities in
bearer form to the extent that any such Certificated Securities do not
constitute Financial Assets forming the basis of Security Entitlements acquired
by the Trustee pursuant to clause (i) (the “Bearer Securities”), by the Issuer
causing (A) the Trustee to obtain possession of such Bearer Securities in the
State of Minnesota or (B) another Person, other than a Securities Intermediary,
either to acquire possession of such Bearer Securities on behalf of the Trustee
or, having previously acquired possession of such Bearer Securities, in either
case, in the State of Minnesota to acknowledge that it holds such Bearer
Securities for the Trustee;

(v) in the case of Pledged Securities that consist of Money or Instruments (the
“Minnesota Collateral”), to the extent that any such Minnesota Collateral does
not constitute a Financial Asset forming the basis of a Security Entitlement
acquired by the Trustee pursuant to clause (i), by the Issuer causing (A) the
Trustee to acquire possession of such Minnesota Collateral in the State of
Minnesota or (B) another Person (other than the Issuer or a Person controlling,
controlled by, or under common control with, the Issuer) (1) to (x) take
possession of such Minnesota Collateral in the State of Minnesota and
(y) authenticate a record acknowledging that it holds such possession for the
benefit of the Trustee or (2) to (x) authenticate a record acknowledging that it
will hold possession of such Minnesota Collateral for the benefit of the Trustee
and (y) take possession of such Minnesota Collateral in the State of Minnesota;

(vi) in the case of Pledged Securities that consist of UCC Accounts or General
Intangibles (“Accounts Receivable”), by the Issuer (A) notifying, or causing the
notification of, the account debtors (as such term is defined in
Section 9-102(a) of the UCC) for such Accounts Receivable of the security
interest of the Trustee in such Accounts Receivable and causing the Securities
Intermediary to credit such Accounts Receivable to the Custodial Account and to
treat such Accounts Receivable as Financial Assets within the meaning of Article
8 of the UCC and (B) to the extent that doing so would be effective to perfect a
security interest in such Accounts Receivable under the UCC as in effect at the
time of transfer of such Accounts Receivable to the Trustee hereunder, filing or
causing the filing of a UCC financing statement that encompasses such Accounts
Receivable with the Recorder of Deeds of the District of Columbia and such other
offices as applicable; and

(vii) to the maximum extent reasonably possible, in the case of any Loans,
Preferred Equity Securities or Participations that are not evidenced by
Instruments, Certificated Securities or Uncertificated Securities, by the Issuer
(A) taking all steps necessary (including obtaining any necessary consents to
the transfer of the Loan, Participation or Preferred Equity Security, as
applicable) to make the Custodian the registered owner thereof, (B) causing the
Custodian to credit such Loans, Participations or Preferred Equity Securities,
as applicable, to the Custodial Account and to treat such Loans, Participations
or Preferred Equity Securities, as applicable, as Financial Assets within the
meaning of Article 8 of the UCC and (C) to the extent that doing so would be
effective to perfect a security interest in such Loans, Participations or
Preferred Equity Securities, as applicable, under the UCC as in effect at the
time of transfer of such Loans,

 

-104-



--------------------------------------------------------------------------------

Participations or Preferred Equity Securities to the Trustee hereunder, filing
or causing the filing of a UCC financing statement that encompasses such Loans,
Participations or Preferred Equity Securities, as applicable, with the Recorder
of Deeds of the District of Columbia and such other offices as applicable.

(b) The Issuer hereby authorizes the filing of UCC financing statements
describing as the collateral covered thereby “all of the debtor’s personal
property and assets,” or words to that effect, notwithstanding that such wording
may be broader in scope than the Collateral described in this Indenture.

(c) Without limiting the foregoing, the Issuer and the Trustee on behalf of the
Bank agree, and the Bank shall cause the Custodian, to take such different or
additional action as the Trustee may reasonably request in order to maintain the
perfection and priority of the security interest of the Trustee in the event of
any change in applicable law or regulation, including Articles 8 and 9 of the
UCC and Treasury Regulations governing transfers of interests in Government
Items (it being understood that the Trustee shall be entitled to rely upon an
Opinion of Counsel, including an Opinion of Counsel delivered in accordance with
Section 3.1(c), as to the need to file any financing statements or continuation
statements, the dates by which such filings are required to be made and the
jurisdictions in which such filings are required to be made).

(d) Without limiting any of the foregoing,

(i) in connection with each Grant of a Collateral Asset hereunder, the Issuer
shall deliver (or cause to be delivered by the applicable Seller) to the
Custodian (A) the original of any note (or a copy of such note together with a
lost note affidavit), certificate or other instrument constituting or evidencing
such Collateral Asset and any other Underlying Instrument related to such
Collateral Asset the delivery of which is necessary in order to perfect the
security interest of the Trustee in such Collateral Asset granted pursuant to
this Indenture and (B) copies of the other Underlying Instruments then in
possession of the Issuer;

(ii) from time to time upon the request of the Trustee or Collateral Manager,
the Issuer shall deliver (or cause to be delivered) to the Custodian any
Underlying Instrument in the possession of the Issuer and not previously
delivered hereunder (including originals of Underlying Instruments not
previously required to be delivered as originals) and as to which the Trustee or
Collateral Manager, as applicable, shall have reasonably determined to be
necessary or appropriate for the administration of such Collateral Asset
hereunder or under the Collateral Management Agreement or for the protection of
the security interest of the Trustee under this Indenture;

(iii) in connection with any delivery of documents to the Custodian pursuant to
clauses (i) and (ii) above, the Trustee shall deliver to the Collateral Manager,
on behalf of the Issuer, a Trust Receipt in the form of Exhibit C acknowledging
the receipt of such documents by the Custodian and that it is holding such
documents subject to the terms of this Indenture;

(iv) from time to time upon request of the Collateral Manager, the Custodian
shall, upon delivery by the Collateral Manager of a duly completed Request for
Release

 

-105-



--------------------------------------------------------------------------------

in the form of Exhibit D hereto, release to the Collateral Manager such of the
Underlying Instruments then in its custody as the Collateral Manager reasonably
so requests. By submission of any such Request for Release, the Collateral
Manager shall be deemed to have represented and warranted that it has
determined, in accordance with the Collateral Manager Servicing Standard, that
the requested release is necessary for one or more of the purposes described in
clause (ii) above. The Collateral Manager shall return to the Custodian each
Underlying Instrument released from custody pursuant to this clause (iv) within
twenty (20) Business Days of receipt thereof (except such Underlying Instruments
as are released in connection with a sale, exchange or other disposition, in
each case only as permitted under this Indenture, of the related Collateral
Asset that is consummated within such 20-day period). Notwithstanding the
foregoing provisions of this clause (iv), (A) any note, certificate or other
instrument evidencing a Pledged Collateral Asset shall be released only for the
purpose of (1) a sale, exchange or other disposition of such Pledged Collateral
Asset that is permitted in accordance with the terms of this Indenture or
(2) presentation, collection, renewal or registration of transfer of such
Collateral Asset and (B) the Custodian may refuse to honor any Request for
Release following the occurrence of an Indenture Event of Default under this
Indenture.

(e) As of the Closing Date (with respect to the Collateral) and each date on
which Collateral is acquired (only with respect to the Collateral so acquired)
the Issuer represents and warrants as follows:

(i) this Indenture creates a valid and continuing security interest (as defined
in the UCC) in the Collateral in favor of the Trustee for the benefit of the
Noteholders and each Hedge Counterparty, which security interest is prior to all
other liens, and is enforceable as such against creditors of and purchasers from
the Issuer;

(ii) the Issuer owns and has good and marketable title to such Collateral free
and clear of any lien, claim or encumbrance of any Person;

(iii) in the case of each Collateral, the Issuer has acquired its ownership in
such Collateral in good faith without notice of any adverse claim as defined in
Section 8-102(a)(1) of the UCC as in effect on the date hereof;

(iv) other than the security interest granted to the Trustee for the benefit of
the Noteholders and each Hedge Counterparty pursuant to this Indenture, the
Issuer has not, pledged, assigned, sold, granted a security interest in, or
otherwise conveyed any of the Collateral;

(v) the Issuer has not authorized the filing of and is not aware of any
financing statements against the Issuer that include a description of collateral
covering the Collateral other than any financing statement relating to the
security interest granted to the Trustee for the benefit of the Noteholders and
each Hedge Counterparty hereunder or that has been terminated; the Issuer is not
aware of any judgment or Pension Benefit Guarantee Corporation lien and tax lien
filings against the Issuer;

(vi) the Issuer has received all consents and approvals required by the terms of
each Collateral and the Underlying Instruments to grant to the Trustee its
interest and rights in such Collateral hereunder;

 

-106-



--------------------------------------------------------------------------------

(vii) the Issuer has caused or will have caused, within ten (10) days, the
filing of all appropriate financing statements in the proper filing office in
the appropriate jurisdictions under applicable law in order to perfect the
security interest in the Collateral granted to the Trustee for the benefit of
the Noteholders and each Hedge Counterparty hereunder;

(viii) each Collateral is an Instrument, a General Intangible or a Certificated
Security or Uncertificated Security or has been and will have been credited to a
Securities Account;

(ix) the Custodian has agreed to treat all assets credited to the Securities
Account as Financial Assets;

(x) the Issuer has delivered a fully executed Account Control Agreement pursuant
to which the Custodian has agreed to comply with all instructions originated by
the Trustee relating to the Custodial Account without further consent of the
Issuer; the Custodial Account is not in the name of any person other than the
Issuer or the Trustee; the Issuer has not consented to the Securities
Intermediary of the Custodial Account to comply with Entitlement Orders of any
person other than the Trustee;

(xi) (A) all original executed copies of each promissory note or other writings
that constitute or evidence any pledged obligation that constitutes Instruments
have been delivered to the Custodian for the benefit of the Trustee, (B) the
Issuer has received a written acknowledgement from the Custodian that the
Custodian is acting solely as agent of the Trustee and (C) none of the
promissory notes or other writings that constitute or evidence such collateral
has any marks or notations indicating that they have been pledged, assigned or
otherwise conveyed by the Issuer to any Person other than the Trustee;

(xii) each Account is a Securities Account.

(f) The Trustee shall only invest in Eligible Investments which the applicable
Custodian agrees to credit to the applicable account. To the extent any Eligible
Investment shall not be delivered to the Trustee by causing the Custodian to
create a Security Entitlement in the Securities Account in favor of the Trustee,
the Issuer shall deliver an Opinion of Counsel to the Trustee to the effect that
any other delivery will effect a first priority security interest in favor of
the Trustee in such Eligible Instrument.

ARTICLE IV

SATISFACTION AND DISCHARGE

Section 4.1 Satisfaction and Discharge of Indenture.

This Indenture shall be discharged and shall cease to be of further effect with
respect to the Collateral securing the Notes and the Issuer’s obligations under
each Hedge Agreement except as to (i) rights of registration of transfer and
exchange, (ii) substitution of mutilated, defaced, destroyed, lost or stolen
Notes, (iii) rights of Noteholders to receive payments of principal thereof and
interest thereon and in the case of the Class A-1B

 

-107-



--------------------------------------------------------------------------------

Commitments, the Class A-1B Commitment Fee thereon, as provided herein, (iv) the
rights, obligations and immunities of the Trustee hereunder, (v) the rights and
immunities of the Collateral Manager hereunder and (vi) the rights of the
Noteholders as beneficiaries hereof with respect to the property deposited with
the Trustee and payable to all or any of them; and the Trustee, on demand of and
at the expense of the Issuer, shall execute proper instruments acknowledging
satisfaction and discharge of this Indenture, when:

(a) either:

(i) all Notes theretofore authenticated and delivered (other than (A) Notes
which have been mutilated, defaced, destroyed, lost or stolen and which have
been replaced or paid as provided in Section 2.5 hereof and (B) Notes for whose
payment Cash has theretofore irrevocably been deposited in trust and thereafter
repaid to the Issuer or discharged from such trust, as provided in Section 7.3
hereof) have been delivered to the Trustee for cancellation; or

(ii) all Notes not theretofore delivered to the Trustee for cancellation
(A) have become due and payable, (B) will become due and payable at their Stated
Maturity within one year, or (C) are to be called for redemption pursuant to
Section 9.1 or 9.7 hereof under an arrangement satisfactory to the Trustee for
the giving of notice of redemption by the Co-Issuers pursuant to Section 9.4
hereof and the Issuer has irrevocably deposited or caused to be deposited with
the Trustee, in trust for such purpose, Cash or noncallable direct obligations
of the United States in an amount sufficient, as verified by a firm of
nationally recognized Independent certified public accountants, to pay and
discharge the entire indebtedness on all Notes not theretofore delivered to the
Trustee for cancellation, including all principal and interest (including
Deferred Interest Amount, Defaulted Interest and interest on Defaulted Interest,
if any) accrued to the date of such deposit (in the case of Notes which have
become due and payable) or to the Stated Maturity or the Redemption Date, as the
case may be; provided that (x) such obligations are entitled to the full faith
and credit of the United States and (y) this subclause (ii) shall not apply if
an election to act in accordance with the provisions of Section 5.5(a) hereof
shall have been made and not rescinded;

(b) (i) the Issuer has paid or caused to be paid or provided for all other sums
payable hereunder and under the Collateral Administration Agreement, the
Administration Agreement, the Preference Share Paying Agency Agreement and the
Collateral Management Agreement and (ii) all Hedge Agreements then in effect
have been terminated and the Issuer has paid all amounts, including payments due
and payable in connection with such termination and has paid all other
outstanding amounts, including any outstanding payments due and payable for any
previously terminated Hedge Agreement; and

(c) the Co-Issuers have delivered to the Trustee Officer’s certificates and an
Opinion of Counsel, each stating that all conditions precedent herein provided
for relating to the satisfaction and discharge of this Indenture have been
complied with.

Notwithstanding the satisfaction and discharge of this Indenture, the rights and
obligations of the Co-Issuers, the Trustee, the Collateral Manager, the Hedge
Counterparties and, if applicable, the Noteholders, as the case may be, under
Sections 2.6, 4.2, 5.4(d), 5.9, 5.18, 6.7, 6.8, 7.1 and 7.3 hereof shall
survive.

 

-108-



--------------------------------------------------------------------------------

Section 4.2 Application of Trust Cash.

All Cash deposited with the Trustee pursuant to Section 4.1 hereof for the
payment of principal of and interest on the Notes, and amounts payable pursuant
to the Hedge Agreements, the Administration Agreement, the Collateral
Administration Agreement, the Preference Share Paying Agency Agreement and the
Collateral Management Agreement shall be held in trust and applied by it in
accordance with the provisions of the Notes, the Preference Share Paying Agency
Agreement and this Indenture, in each case subject to the Priority of Payments,
for the payment either directly or through any Paying Agent, as the Trustee may
determine, to the Person entitled thereto of the respective amounts in respect
of which such Cash has been deposited with the Trustee; but such Cash need not
be segregated from other funds held by the Trustee except to the extent required
herein or required by law.

Section 4.3 Repayment of Cash Held by Paying Agent.

In connection with the satisfaction and discharge of this Indenture with respect
to the Notes, all Cash then held by any Paying Agent other than the Trustee
under the provisions of this Indenture shall, upon demand of the Co-Issuers, be
paid to the Trustee to be held and applied pursuant to Section 7.3 hereof and in
accordance with the Priority of Payments and thereupon such Paying Agent shall
be released from all further liability with respect to such Cash.

ARTICLE V

EVENTS OF DEFAULT; REMEDIES

Section 5.1 Indenture Events of Default.

“Indenture Event of Default,” wherever used herein, means any one of the
following events (whatever the reason for such Indenture Event of Default and
whether it shall be voluntary or involuntary or be effected by operation of law
or pursuant to any judgment, decree or order of any court or any order, rule or
regulation of any administrative or governmental body):

(a) (i) a default in the payment of any accrued interest, (a) on any Class A-1A
Note, any Class A-1B Note, any Class A-2 Note or any Class B Note when the same
becomes due and payable, or (b) if no Class A Notes or Class B Notes are
outstanding, the Class C Notes or, if no Class A Notes, Class B Notes or Class C
Notes are outstanding, the Class D Notes or, if no Class A Notes, Class B Notes,
Class C Notes or Class D Notes are outstanding, the Class E Notes or, if no
Class A Notes, Class B Notes, Class C Notes, Class D Notes or Class E Notes are
outstanding, the Class F Notes or, if no Class A Notes, Class B Notes, Class C
Notes, Class D Notes, Class E Notes or Class F Notes are outstanding, the Class
G Notes or, if no Class A Notes, Class B Notes, Class C Notes, Class D Notes,
Class E Notes, Class F Notes or Class G Notes are outstanding, the Class H Notes
or, if no Class A Notes, Class B Notes, Class C Notes, Class D Notes, Class E
Notes, Class F Notes, Class G Notes or Class H Notes are outstanding, the Class
J Notes, in each case which default continues for a period of five (5) Business
Days or (c) absent a default by the holders of the Class A-1B Notes with respect
to the Class A-1B Commitments, a default in a payment of the Class A-1B
Commitment Fee, which default continues for a period of five (5) Business Days
(or, in the case of a failure to make such payment resulting solely from an
administrative error or omission by the Trustee, five (5) Business Days);

 

-109-



--------------------------------------------------------------------------------

(b) a default in the payment of principal of any Note when the same becomes due
and payable at its Stated Maturity or Redemption Date (and, in the case of a
default in payment resulting solely from an administrative error or omission by
the Trustee, the Administrator, a Paying Agent (other than the Preference Share
Paying Agent) or the Note Registrar, such default continues for a period of five
(5) Business Days);

(c) the failure on any Distribution Date to disburse amounts available in the
Interest Collection Account or Principal Collection Account in accordance with
the order of priority set forth under Section 11.1(a) hereof (other than a
default in payment described in clause (a) or (b) of this Section 5.1), which
failure continues for a period of three Business Days (or, in the case of a
default in payment resulting solely from an administrative error or omission by
the Trustee, the Administrator, a Paying Agent (other than the Preference Share
Paying Agent) or the Note Registrar, such default continues for a period of five
(5) Business Days after any of the Issuer, the Co-Issuer or the Collateral
Manager has actual knowledge thereof or after notice thereof (x) to the Issuer
and the Collateral Manager by the Trustee, (y) to the Issuer and the Trustee by
the Collateral Manager or (z) to the Issuer, the Collateral Manager and the
Trustee by the holders of at least 25% in Aggregate Outstanding Amount of Notes
of the Controlling Class or by a Hedge Counterparty, in each case specifying
such default or breach and requiring it to be remedied and stating that it is a
“notice of default” under this Indenture;

(d) either of the Co-Issuers or the pool of Collateral becomes an investment
company required to be registered under the Investment Company Act;

(e) a default in the performance, or breach, of any other covenant or other
agreement (it being understood that a failure to satisfy a Collateral Quality
Test, any Coverage Test, the Standard & Poor’s CDO Monitor Test or the
Eligibility Criteria is not a default or breach) of the Issuer or the Co-Issuer
under this Indenture or any representation or warranty of the Issuer or the
Co-Issuer made in this Indenture or in any certificate or other writing
delivered pursuant hereto or in connection herewith proves to be incorrect in
any material respect when made (which breach, violation, default or incorrect
representation or warranty is reasonably expected to have a material and adverse
effect on the interest of any of the Noteholders) and the continuation of such
default, breach or incorrectness for a period of 30 consecutive days (or, if
such default, breach or incorrectness has an adverse effect on the validity,
perfection or priority of the security interest granted hereunder or thereunder,
15 consecutive days) after any of the Issuer, the Co-Issuer or the Collateral
Manager has actual knowledge thereof or after notice thereof (x) to the Issuer
and the Collateral Manager by the Trustee, (y) to the Issuer and the Trustee by
the Collateral Manager or (z) to the Issuer, the Collateral Manager and the
Trustee by the Holders of at least 25% in Aggregate Outstanding Amount of Notes
of the Controlling Class or by any Hedge Counterparty, in each case specifying
such default or breach and requiring it to be remedied and stating that it is a
“notice of default” under this Indenture;

(f) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) winding up, liquidation, reorganization or other
relief in respect of the Issuer or the Co-Issuer or its debts, or of a
substantial part of its assets, under any bankruptcy, insolvency, receivership
or similar law now or hereafter in effect or (ii) the appointment of a receiver,
trustee, custodian, sequestrator, conservator or similar official for the Issuer
or the

 

-110-



--------------------------------------------------------------------------------

Co-Issuer or for a substantial part of its assets, and, in any such case, such
proceeding or petition shall continue undismissed for 60 days; or an order or
decree approving or ordering any of the foregoing shall be entered; or the
Issuer or its assets shall become subject to any event that, under the
applicable laws of the Cayman Islands, has an analogous effect to any of the
foregoing;

(g) the Issuer or the Co-Issuer shall (i) voluntarily commence any proceeding or
file any petition seeking winding up, liquidation, reorganization or other
relief under any bankruptcy, insolvency, receivership or similar law now or
hereafter in effect, (ii) consent to the institution of, or fail to contest in a
timely and appropriate manner, any proceeding or petition described in
Section 5.1(f) hereof, (iii) apply for or consent to the appointment of a
receiver, trustee, custodian, sequestrator, conservator or similar official for
the Issuer or the Co-Issuer or for a substantial part of its assets, (iv) file
an answer admitting the material allegations of a petition filed against it in
any such proceeding, (v) make a general assignment for the benefit of creditors
or (vi) take any action for the purpose of effecting any of the foregoing; or
the Issuer shall cause or become subject to any event with respect to the Issuer
that, under the applicable laws of the Cayman Islands, has an analogous effect
to any of the foregoing;

(h) the Issuer is not treated as a Qualified REIT Subsidiary, unless (A) the
Issuer has received (1) an opinion of tax counsel of nationally recognized
standing in the United States experienced in such matters to the effect that,
notwithstanding the Issuer’s loss of Qualified REIT Subsidiary status, the
Issuer is not, and has not been, an association (or publicly traded partnership)
taxable as a corporation, or is not, and has not been, and will not be treated
as a foreign corporation that is engaged in a trade or business in the United
States or is otherwise subject to U.S. federal income tax on a net basis,
payments of interest on the Collateral will not be subject to withholding or
other taxes, fees or assessments, and the Holders of the Notes are not otherwise
materially adversely affected by the loss of Qualified REIT Subsidiary status or
(2) an amount from the Preference Shareholders sufficient to discharge in full
the amounts then due and unpaid on the Notes and amounts and expenses described
in clauses (1) through (5), (25), (27) and (28) under Section 11.1(a)(i) in
accordance with the Priority of Payments or (B) all Classes of the Notes are
subject to a Tax Redemption announced by the Issuer in compliance with this
Indenture, and such redemption has not been rescinded; or

(i) the Class A/B Overcollateralization Ratio on any Measurement Date is less
than 100%.

If either of the Co-Issuers shall obtain knowledge or have reason to believe
that an Indenture Event of Default shall have occurred and be continuing, the
Issuer or the Co-Issuer, as the case may be, shall promptly notify the Trustee,
the Noteholders, each Hedge Counterparty, the Collateral Manager, the Preference
Share Paying Agent, the Preference Shareholders, each Rating Agency and, for so
long as any Offered Notes (other than the Class A-1B Notes) are listed on the
Irish Stock Exchange, the Irish Paying Agent in writing of such Indenture Event
of Default.

Section 5.2 Acceleration of Maturity; Rescission and Annulment.

(a) If an Indenture Event of Default occurs and is continuing (other than an
Indenture Event of Default specified in Section 5.1(f), 5.1(g) or 5.1(h)
hereof), (i) the Trustee (at the direction of the Holders of a Majority of Notes
of the Controlling Class by notice to the Co-Issuers) or (ii) Holders of a
Majority of Notes of the Controlling Class, by notice to the

 

-111-



--------------------------------------------------------------------------------

Co-Issuers, the Hedge Counterparty and the Trustee, may declare the principal of
and accrued and unpaid interest on all of the Notes to be immediately due and
payable, and upon any such declaration such principal, together with all accrued
and unpaid interest thereon (and in the case of the Class A-1B Notes, the
Class A-1B Commitment Fee), and other amounts payable hereunder, shall become
immediately due and payable. If an Indenture Event of Default specified in
Section 5.1(f), 5.1(g) or 5.1(h) hereof occurs, all unpaid principal, together
with all accrued and unpaid interest thereon (and in the case of the Class A-1B
Notes, the Class A-1B Commitment Fee), of all the Notes, and other amounts
payable hereunder, shall automatically become due and payable without any
declaration or other act on the part of the Trustee or any Noteholder.
Notwithstanding the foregoing, if an Indenture Event of Default specified in
Section 5.1(a), 5.1(b) or 5.1(h) hereof occurs and is continuing solely with
respect to a default in the payment of any principal of or interest on Notes of
a Class other than the Controlling Class, neither the Trustee nor the Holders of
such non-Controlling Class shall have the right to declare such principal and
other amounts to be immediately due and payable. If an Indenture Event of
Default occurs and is continuing during the Reinvestment Period, the
Reinvestment Period shall terminate automatically without any declaration or
other action on the part of the Trustee or the Noteholders. If an Indenture
Event of Default shall occur and be continuing, no Class A-1B Draw may be made
except with respect to Class A-1B Draws to be applied to Unfunded Collateral
Commitment Amounts related to Delayed Draw Term Loans; provided, however, that
if an Indenture Event of Default specified in Section 5.1(f), 5.1(g) or 5.1(h)
occurs, the Aggregate Undrawn Amount shall terminate automatically without need
for further action. The Trustee shall provide notice of any such default to the
Class A-1B Note Agent. If the Notes are accelerated (excluding any such
acceleration pursuant to Section 5.1(f), 5.1(g) or 5.1(h)), the Issuer (or the
Collateral Manager on its behalf) shall take the actions described in
Section 17.1(c) herein. Immediately following such draw, the Class A-1B
Commitments shall terminate.

(b) At any time after such a declaration of acceleration of maturity has been
made and before a judgment or decree for payment of the Cash due has been
obtained by the Trustee as hereinafter provided in this Article V, a Majority of
the Controlling Class, by written notice to the Co-Issuers, the Hedge
Counterparty and the Trustee, may rescind and annul such declaration and its
consequences if:

(i) the Issuer has paid or deposited with the Trustee a sum sufficient to pay:

(A) all overdue installments of principal of and interest on the Notes
(including the Class A-1B Commitment Fees, the Class C Deferred Interest Amount,
the Class D Deferred Interest Amount, the Class E Deferred Interest Amount, the
Class F Deferred Interest Amount, the Class G Deferred Interest Amount, the
Class H Deferred Interest Amount, Class J Deferred Interest Amount, any
Defaulted Interest Amount and interest on any Defaulted Interest Amount, if
any);

(B) all accrued and unpaid taxes and Administrative Expenses and other sums paid
by the Trustee hereunder and the reasonable compensation, expenses and
disbursements of the Trustee, its agents and counsel;

(C) any accrued and unpaid amounts (including termination payments, if any,
other than Deferred Termination Payments) payable by the Issuer pursuant to any
Hedge Agreements; and

 

-112-



--------------------------------------------------------------------------------

(D) any accrued and unpaid Senior Collateral Management Fees and Deferred Senior
Collateral Management Fee (including any Deferred Senior Collateral Management
Fee Interest).

(ii) the Trustee has determined that all Events of Default of which a Trust
Officer has actual knowledge, other than the nonpayment of the principal of or
interest on the Notes that have become due solely by such acceleration, have
been cured and a Majority of the Controlling Class by written notice to the
Trustee has agreed with such determination or waived as provided in Section 5.14
hereof; and

(iii) any Hedge Agreement in effect immediately prior to the declaration of such
acceleration shall remain in effect or, if such Hedge Agreement shall have
become subject to early termination after the declaration of such acceleration,
the Issuer shall have entered into a replacement Hedge Agreement for a
terminated Hedge Agreement pursuant to Section 16.1 hereof.

At any such time as the Trustee shall rescind and annul such declaration and its
consequences, the Trustee shall preserve the Collateral in accordance with the
provisions of Section 5.5 hereof; provided that, if such preservation of the
Collateral is rescinded pursuant to Section 5.5 hereof, the Notes may be
accelerated pursuant to Section 5.2(a), notwithstanding any previous rescission
and annulment of a declaration of acceleration pursuant to this Section 5.2(b)
hereof.

No such rescission and annulment shall affect any subsequent Default or impair
any right consequent thereon.

(c) The Issuer shall not terminate any Hedge Agreement in effect immediately
prior to a declaration of acceleration unless the liquidation of the Collateral
has begun and such declaration is no longer capable of being rescinded or
annulled.

Section 5.3 Collection of Indebtedness and Suits for Enforcement by Trustee. The
Co-Issuers covenant that if a Default shall occur in respect of (a) the payment
of any principal of or interest on any Class A-1A Note, Class A-1B Note and
payment of the Class A-1B Commitment Fee, the payment of principal of or
interest on any Class A-2 Note (but with respect to interest, only after the
Class A-1A Notes, Class A-1B Notes, the Class A-1B Commitment Fee and all
interest accrued thereon have been paid in full), (b) the payment of principal
of or interest, if any, on any Class B Note (but with respect to interest, only
after the Class A-1A Notes, Class A-1B Notes, the Class A-1B Commitment Fee and
Class A-2 Notes and all interest accrued thereon have been paid in full),
(c) the payment of principal of or interest, if any, on any Class C Note (but
with respect to interest, only after the Class A-1A Notes, Class A-1B Notes, the
Class A-1B Commitment Fee, Class A-2 Notes and Class B Notes and all interest
accrued thereon have been paid in full), (d) the payment of principal of or
interest, if any, on any Class D Note (but with respect to interest, only after
the Class A-1A Notes, Class A-1B Notes, the Class A-1B Commitment Fee, Class A-2
Notes, Class B Notes and Class C Notes and all interest accrued thereon have
been paid in full), (e) the payment of principal of or interest, if any, on any
Class E Note (but with respect to interest, only after the Class A-1A Notes,
Class A-1B Notes, the Class A-1B Commitment Fee, Class A-2 Notes, Class B Notes,
Class C Notes and Class D Notes and all interest accrued thereon have been paid
in full), (f) the payment of principal of or interest, if any, on any Class F
Note (but with respect to interest, only after the Class A-1A Notes, Class A-1B
Notes, the Class A-1B Commitment

 

-113-



--------------------------------------------------------------------------------

Fee, Class A-2 Notes, Class B Notes, Class C Notes, Class D Notes and Class E
Notes and all interest accrued thereon have been paid in full), (g) the payment
of principal of or interest, if any, on any Class G Note (but with respect to
interest, only after the Class A-1A Notes, Class A-1B Notes, the Class A-1B
Commitment Fee, Class A-2 Notes, Class B Notes, Class C Notes, Class D Notes,
Class E Notes and Class F Notes and all interest accrued thereon have been paid
in full), (h) the payment of principal of or interest, if any, on any Class H
Note (but with respect to interest, only after the Class A-1A Notes, Class A-1B
Notes, the Class A-1B Commitment Fee, Class A-2 Notes, Class B Notes, Class C
Notes, Class D Notes, Class E Notes, Class F Notes and Class G Notes and all
interest accrued thereon have been paid in full) and (i) the payment of
principal of or interest, if any, on any Class J Note (but with respect to
interest, only after the Class A-1A Notes, Class A-1B Notes, the Class A-1B
Commitment Fee, Class A-2 Notes, Class B Notes, Class C Notes, Class D Notes,
Class E Notes, Class F Notes, Class G Notes and Class H Notes and all interest
accrued thereon have been paid in full), the Co-Issuers will upon demand by the
Trustee or any affected Noteholder, pay to the Trustee, for the benefit of the
Holder of such Note, the whole amount, if any, then due and payable on such Note
for principal, interest with interest upon the overdue principal and, to the
extent that payments of such interest shall be legally enforceable, upon overdue
installments of interest at the applicable Note Interest Rate and, in addition
thereto, such further amount as shall be sufficient to cover the costs and
expenses of collection, including the reasonable compensation, expenses and
disbursements of the Trustee and such Noteholder and their respective agents and
counsel.

If the Issuer or the Co-Issuer fails to pay such amounts forthwith upon such
demand, the Trustee, in its own name and as trustee of an express trust, may
institute a Proceeding for the collection of the sums so due and unpaid, and
may, and shall, upon the direction by a Majority of the Controlling Class,
prosecute such Proceeding to judgment or final decree, and may enforce the same
against the Co-Issuers or any other obligor upon the Notes and collect the Cash
adjudged or decreed to be payable in the manner provided by law out of the
Collateral.

If an Indenture Event of Default occurs and is continuing, the Trustee may in
its discretion proceed to protect and enforce its rights and the rights of the
Secured Parties by such appropriate Proceedings as shall be deemed most
effectual (if no direction by a Majority of the Controlling Class is received by
the Trustee) or as the Trustee may be directed by a Majority of the Controlling
Class, to protect and enforce any such rights, whether for the specific
enforcement of any covenant or agreement in this Indenture or in aid of the
exercise of any power granted herein, or to enforce any other proper remedy or
legal or equitable right vested in the Trustee by this Indenture or by law.

In case there shall be pending Proceedings relative to the Issuer or the
Co-Issuer or any other obligor upon the Notes under the Bankruptcy Code or any
other applicable bankruptcy, insolvency, reorganization or other similar law, or
in case a receiver, assignee or trustee in bankruptcy or reorganization,
liquidator, sequestrator or similar official shall have been appointed for or
taken possession of the Issuer, the Co-Issuer or their respective property or
such other obligor or its property, or in case of any other comparable
Proceedings relative to the Issuer, the Co-Issuer or other obligor upon the
Notes, or the creditors or property of the Issuer, the Co-Issuer or such other
obligor, the Trustee, regardless of whether the principal of any Notes shall
then be due and payable as therein expressed or by declaration or otherwise and
regardless of whether the Trustee shall have made any demand pursuant to the
provisions of this Section 5.3 hereof, shall be entitled and empowered, by
intervention in such Proceedings or otherwise:

 

-114-



--------------------------------------------------------------------------------

(a) to file and prove a claim or claims for the whole amount of principal and
interest owing and unpaid in respect of the Notes upon direction by a Majority
of the Controlling Class and to file such other papers or documents as may be
necessary or advisable in order to have the claims of the Trustee (including any
claim for reasonable compensation to the Trustee and each predecessor Trustee,
and their respective agents, attorneys and counsel, and for reimbursement of all
expenses and liabilities incurred, by the Trustee and each predecessor Trustee)
and of the Noteholders allowed in any Proceedings relative to the Issuer, the
Co-Issuer or other obligor upon the Notes or to the creditors or property of the
Issuer, the Co-Issuer or such other obligor;

(b) unless prohibited by applicable law and regulations, to vote on behalf of
the Holders of the Notes, upon the direction of such Holders, in any election of
a trustee or a standby trustee in arrangement, reorganization, liquidation or
other bankruptcy or insolvency Proceedings or person performing similar
functions in comparable Proceedings; and

(c) to collect and receive any Cash or other property payable to or deliverable
on any such claims, and to distribute all amounts received with respect to the
claims of the Noteholders and of the Trustee on behalf of the Noteholders and
the Trustee; and any trustee, receiver or liquidator, custodian or other similar
official is hereby authorized by each of the Noteholders to make payments to the
Trustee, and, in the event that the Trustee shall consent to the making of
payments directly to the Noteholders, to pay to the Trustee such amounts as
shall be sufficient to cover reasonable compensation to the Trustee, each
predecessor Trustee and their respective agents, attorneys and counsel, and all
other reasonable expenses and liabilities incurred, by the Trustee and each
predecessor Trustee except as a result of negligence or Bad Faith.

Nothing herein contained shall be deemed to authorize the Trustee to authorize
or consent to or vote for or accept or adopt on behalf of any Noteholder, any
plan of reorganization, arrangement, adjustment or composition affecting the
Notes or the rights of any Holder thereof, or to authorize the Trustee to vote
in respect of the claim of any Noteholder in any such Proceeding except, as
aforesaid, to vote for the election of a trustee in bankruptcy or similar
person.

In any Proceedings brought by the Trustee on behalf of the Holders, the Trustee
shall be held to represent, subject to Section 6.16 hereof, all the Secured
Parties, if applicable, pursuant to Section 6.16.

Notwithstanding anything in this Section 5.3 to the contrary, the Trustee may
not sell or liquidate the Collateral or institute Proceedings in furtherance
thereof pursuant to this Section 5.3 hereof except in accordance with
Section 5.5(a) hereof.

Section 5.4 Remedies.

(a) If an Indenture Event of Default shall have occurred and be continuing, and
the Notes have been declared due and payable and such declaration and its
consequences have not been rescinded and annulled, the Co-Issuers agree that the
Trustee may after notice to

 

-115-



--------------------------------------------------------------------------------

the Noteholders, the Preference Share Paying Agent, the Collateral Manager, the
Rating Agencies and the Hedge Counterparties, and shall, upon direction by a
Majority of the Controlling Class, to the extent permitted by applicable law,
exercise one or more of the following rights, privileges and remedies:

(i) institute Proceedings for the collection of all amounts then payable on the
Notes or otherwise payable under this Indenture, whether by declaration or
otherwise, enforce any judgment obtained, and collect from the Collateral any
Cash adjudged due;

(ii) sell all or a portion of the Collateral or rights of interest therein, at
one or more public or private sales called and conducted in any manner permitted
by law and in accordance with Section 5.17 hereof;

(iii) institute Proceedings from time to time for the complete or partial
foreclosure of this Indenture with respect to the Collateral;

(iv) exercise any remedies of a secured party under the UCC and take any other
appropriate action to protect and enforce the rights and remedies of the Secured
Parties hereunder; and

(v) exercise any other rights and remedies that may be available at law or in
equity;

provided that the Trustee may not sell or liquidate the Collateral or institute
Proceedings in furtherance thereof pursuant to this Section 5.4 hereof except in
accordance with Section 5.5(a) hereof.

The Trustee may, but need not, obtain and rely upon an opinion of an Independent
investment banking firm of national reputation as to the feasibility of any
action proposed to be taken in accordance with this Section 5.4 hereof and as to
the sufficiency of the proceeds and other amounts receivable with respect to the
Collateral to make the required payments of principal of and interest on all the
Notes to be redeemed, which opinion shall be conclusive evidence as to such
feasibility or sufficiency.

(b) If an Indenture Event of Default as described in Section 5.1(e) hereof shall
have occurred and be continuing, the Trustee may, and, at the request of the
Holders of not less than 25% of the Aggregate Outstanding Amount of the
Controlling Class or the Hedge Counterparty shall, institute a Proceeding solely
to compel performance of the covenant or agreement or to cure the representation
or warranty, the breach of which gave rise to the Indenture Event of Default
under such Section, and enforce any equitable decree or order arising from such
proceeding; provided that if the Trustee shall receive conflicting or
inconsistent requests from two or more groups of Holders of the Notes of the
Controlling Class, each representing not less than 25% of the Aggregate
Outstanding Amount of the Controlling Class, the Trustee shall follow the
instructions of the group representing the higher percentage of interest in the
Controlling Class, notwithstanding any other provisions of this Indenture.

(c) Upon any sale, whether made under the power of sale hereby given or by
virtue of judicial proceedings, any Noteholder or Noteholders or Preference
Shareholder or Preference Shareholders or the Collateral Manager or any of its
Affiliates may bid for and

 

-116-



--------------------------------------------------------------------------------

purchase the Collateral or any part thereof and, upon compliance with the terms
of sale, may hold, retain, possess or dispose of such property in its or their
own absolute right without accountability; and any purchaser at any such Sale
may, in paying the purchase Money, turn in any of the Notes in lieu of Cash
equal to the amount which shall, upon distribution of the net proceeds of such
sale, be payable on the Notes so turned in by such Holder (taking into account
the Class of such Notes). Such Notes, in case the amounts so payable thereon
shall be less than the amount due thereon, shall be returned to the Holders
thereof after proper notation has been made thereon to show partial payment.

Upon any sale, whether made under the power of sale hereby given or by virtue of
judicial proceedings, the receipt of Cash by the Trustee, or by the Officer
making a sale under judicial proceedings, shall be a sufficient discharge to the
purchaser or purchasers at any sale for its or their purchase and such purchaser
or purchasers shall not be obliged to see to the application thereof.

Any such sale, whether under any power of sale hereby given or by virtue of
judicial proceedings, shall bind the Co-Issuers, the Trustee, the Noteholders
and the Preference Shareholders, shall operate to divest all right, title and
interest whatsoever, either at law or in equity, of each of them in and to the
property sold, and shall be a perpetual bar, both at law and in equity, against
each of them and their successors and assigns, and against any and all Persons
claiming through or under them.

(d) Notwithstanding any other provision of this Indenture, the Trustee may not,
prior to the date which is one year and one day, or if longer the applicable
preference period then in effect, after the payment in full of all Notes,
institute against, or join any other Person in instituting against, the Issuer
or the Co-Issuer any bankruptcy, reorganization, arrangement, insolvency,
moratorium or liquidation proceedings, or other proceedings under Federal or
state bankruptcy or similar laws of any jurisdiction. Nothing in this
Section 5.4 hereof shall preclude, or be deemed to stop, the Trustee (i) from
taking any action prior to the expiration of the aforementioned one year and one
day period, or if longer the applicable preference period then in effect, in
(A) any case or proceeding voluntarily filed or commenced by the Issuer or the
Co-Issuer or (B) any involuntary insolvency proceeding filed or commenced by a
Person other than the Trustee, or (ii) subject to the limitations contained in
this Section 5.4 hereof, from commencing against the Issuer or the Co-Issuer or
any of its properties any legal action which is not a bankruptcy,
reorganization, arrangement, insolvency, moratorium, liquidation or similar
proceeding. This provision shall survive termination of this Indenture.

Section 5.5 Preservation of Collateral.

(a) Notwithstanding anything herein to the contrary, if an Indenture Event of
Default shall have occurred and be continuing when any Class of Notes is
Outstanding, the Trustee shall not terminate any Hedge Agreement (unless the
Issuer shall have entered into a replacement Hedge Agreement for a terminated
Hedge Agreement pursuant to Section 16.1 hereof) and shall retain the Collateral
intact, collect and cause the collection of the proceeds thereof and make and
apply all payments and deposits and maintain all accounts in respect of the
Collateral and the Notes in accordance with the Priority of Payments and the
provisions of Articles X, XII and XIII unless:

 

-117-



--------------------------------------------------------------------------------

(i) the Trustee determines that the anticipated net proceeds of a sale or
liquidation of the Collateral (after deducting the reasonable expenses of such
sale or liquidation) would be sufficient to discharge in full the amounts then
due and unpaid on the Notes (including the Class A-1B Commitment Fees) for
principal and interest (including the Class C Deferred Interest Amount, Class D
Deferred Interest Amount, Class E Deferred Interest Amount, Class F Deferred
Interest Amount, Class G Deferred Interest Amount, Class H Deferred Interest
Amount, Class J Deferred Interest Amount, Defaulted Interest Amount and any
interest on any Defaulted Interest Amount, if any), and to pay due and unpaid
Administrative Expenses and Trustee Fees, all amounts due to the Hedge
Counterparties (including any termination payment and any accrued interest
thereon, assuming, for this purpose, that any Hedge Agreement has been
terminated by reason of an event of default or termination event thereunder with
respect to the Issuer), Cure Advances and interest thereon, all unreimbursed
Interest Advances together with Reimbursement Interest, any accrued and unpaid
Senior Collateral Management Fees, Deferred Senior Collateral Management Fees
and Deferred Senior Collateral Management Fee Interest; or

(ii) the Holders of at least 662/3% of the Aggregate Outstanding Amount of each
Class of Notes and each Hedge Counterparty (unless no early termination payment
(other than Unpaid Amounts) would be owing by the Issuer to such Hedge
Counterparty upon the termination thereof by reason of an event of default or
termination event under the relevant Hedge Agreement with respect to the
Issuer), subject to the provisions hereof, direct the sale and liquidation of
the Collateral.

For purposes of clause (ii) of the preceding sentence, if a Hedge Counterparty
shall fail to vote to direct the sale and liquidation of the Collateral within
three Business Days after written notice from the Issuer or the Trustee
requesting a vote pursuant to such clause (ii), such Hedge Counterparty shall
not be entitled to participate in the vote requested by such notice. The Trustee
shall give written notice of the retention of the Collateral to the Issuer with
a copy to the Co-Issuer, the Hedge Counterparties, the Collateral Manager and
the Holders of the Notes. So long as such Indenture Event of Default is
continuing, any such retention pursuant to this Section may be rescinded at any
time when the conditions specified in clause (i) or (ii) exist.

If either of the conditions set forth in clause (i) or clause (ii) above is
satisfied, the Trustee will liquidate the Collateral and terminate each Hedge
Agreement and, on the sixth Business Day (the “Accelerated Maturity Date”)
following the Business Day (which shall be the Determination Date for such
Accelerated Maturity Date) on which the Trustee notifies the Issuer, the
Collateral Manager, each Hedge Counterparty and each Rating Agency that such
liquidation is completed, apply the proceeds of such liquidation in accordance
with the Priority of Payments. The Accelerated Maturity Date will be treated as
a Distribution Date, and distributions on such date will be made in accordance
with the Priority of Payments.

(b) Nothing contained in Section 5.5(a) hereof shall be construed to require the
Trustee to preserve the Collateral securing the Notes if prohibited by
applicable law.

(c) In determining whether the condition specified in Section 5.5(a)(i) hereof
exists, the Trustee shall obtain bid prices with respect to each security
contained in the Collateral from two nationally recognized dealers, as specified
by the Collateral Manager in writing, which are Independent from each other and
the Collateral Manager, at the time making a market in such

 

-118-



--------------------------------------------------------------------------------

securities and shall compute the anticipated proceeds of sale or liquidation on
the basis of the lower of such bid prices for each such security. For purposes
of making the determinations required pursuant to Section 5.5(a)(i) hereof, the
Trustee shall apply the standards set forth in Section 9.2(a) hereof. In
addition, for the purposes of determining issues relating to the execution of a
sale or liquidation of the Pledged Securities and the execution of a sale or
other liquidation thereof in connection with a determination whether the
condition specified in Section 5.5(a)(i) hereof exists, the Trustee may, but
shall not be required to, retain, consult with, and rely on an opinion of an
Independent investment banking firm of national reputation.

The Trustee shall deliver to the Noteholders, the Collateral Manager, the Hedge
Counterparties and the Co-Issuers a report prepared by such investment bank or
accountant stating the results of any determination required pursuant to
Section 5.5(a)(i) hereof as soon as reasonably practicable after making such
determination. The Trustee shall make the determinations required by
Section 5.5(a)(i) hereof within 30 days after an Indenture Event of Default and
at the request of a Majority of the Controlling Class at any time during which
the Trustee retains the Collateral pursuant to Section 5.5(a)(i) hereof. In the
case of each calculation made by the Trustee pursuant to Section 5.5(a)(i)
hereof (which may be made in consultation with an investment bank or
accountant), the Trustee shall obtain a letter of an Independent certified
public accountant confirming the accuracy of the computations of the Trustee and
certifying their conformity to the requirements of this Indenture. In
determining whether the Holders of the requisite Aggregate Outstanding Amount of
any Class of Notes have given any direction or notice or have agreed pursuant to
Section 5.5(a) hereof, any Holder of a Note of a Class who is also a Holder of
Notes of another Class or any Affiliate of any such Holder shall be counted as a
Holder of each such Note for all purposes.

(d) If an Indenture Event of Default shall have occurred and be continuing at a
time when no Note is Outstanding, the Trustee shall retain the Collateral
securing the Notes intact, collect and cause the collection of the proceeds
thereof and make and apply all payments and deposits and maintain all accounts
in respect of the Collateral and the Notes in accordance with the Priority of
Payments and the provisions of Article X and Article XII unless a Majority of
Class J Notes and, if no Class J Notes are Outstanding, a Majority-in-Interest
of Preference Shareholders direct the sale and liquidation of the Collateral.

Section 5.6 Trustee May Enforce Claims Without Possession of Notes.

All rights of action and claims under this Indenture or the Notes may be
prosecuted and enforced by the Trustee without the possession of any of the
Notes or the production thereof in any Proceeding relating thereto, and any such
Proceeding instituted by the Trustee shall be brought in its own name as trustee
of an express trust, and any recovery of judgment shall be applied as set forth
in Section 5.7 hereof.

Section 5.7 Application of Cash Collected.

Any Cash collected by the Trustee with respect to the Notes pursuant to this
Article V and any Cash that may then be held or thereafter received by the
Trustee with respect to the Notes hereunder shall be applied subject to
Section 13.1 hereof and in accordance with the provisions of (and subject to the
limitations in) Section 11.1 hereof, at the date or dates fixed by the Trustee,
provided that (a) subject to clause (b), no such date may be fixed by the
Trustee unless the Trustee has given the Hedge Counterparties no less than six
Business Days’ prior

 

-119-



--------------------------------------------------------------------------------

written notice of such date, which notice shall set forth in reasonable detail
the expected applications of Cash on such date and (b) no failure by the Trustee
to deliver the notice required pursuant to the foregoing clause (a) will affect
the application of Interest Proceeds and Principal Proceeds in accordance with
the Priority of Payments on the next succeeding Distribution Date.

Section 5.8 Limitation on Suits.

No Holder of any Note shall have any right to institute any Proceedings,
judicial or otherwise, with respect to this Indenture, or for the appointment of
a receiver or trustee, or for any other remedy hereunder, unless:

(a) such Holder has previously given to the Trustee written notice of an
Indenture Event of Default;

(b) except as otherwise provided in Section 5.9 hereof, the Holders of at least
25% of the then Aggregate Outstanding Amount of the Notes of the Controlling
Class shall have made written request to the Trustee to institute Proceedings in
respect of such Event of Default in its own name as Trustee hereunder;

(c) such Holder or Holders have offered to the Trustee indemnity satisfactory to
it against the costs, expenses and liabilities to be incurred in compliance with
such request;

(d) the Trustee for 30 days after its receipt of such notice, request and offer
of indemnity has failed to institute any such Proceeding; and

(e) no direction inconsistent with such written request has been given to the
Trustee during such 30-day period by a Majority of the Controlling Class;

it being understood and intended that no one or more Holders of Notes shall have
any right in any manner whatever by virtue of, or by availing of, any provision
of this Indenture to affect, disturb or prejudice the rights of any other
Holders of Notes or to obtain or to seek to obtain priority or preference over
any other Holders of the Notes or to enforce any right under this Indenture,
except in the manner herein provided and for the equal and ratable benefit of
all the Holders of Notes of the same Class subject to and in accordance with
Section 13.1 hereof and the Priority of Payments.

If the Trustee shall receive conflicting or inconsistent requests (each with
indemnity provisions) from two or more groups of Holders of the Notes of the
Controlling Class, each representing less than a Majority of the Controlling
Class, the Trustee shall follow the instructions of the group representing the
higher percentage of interest in the Controlling Class, notwithstanding any
other provisions of this Indenture.

Section 5.9 Unconditional Rights of Noteholders to Receive Principal and
Interest and Class A-1B Commitment Fee.

(a) Notwithstanding any other provision in this Indenture (other than
Section 2.6(f)) hereof, the Holder of any Note shall have the right, which is
absolute and unconditional, to receive payment of the principal of and interest
on such Note as such principal and interest (including, in the case of the
Class A-1B Notes, the Class A-1B Commitment Fee) become due and payable in
accordance with Section 13.1 hereof and the Priority of Payments

 

-120-



--------------------------------------------------------------------------------

and, subject to the provisions of Section 5.8 hereof, to institute proceedings
for the enforcement of any such payment, and such right shall not be impaired
without the consent of such Holder.

(b) If collections in respect of the Collateral are insufficient to make
payments due in respect of the Notes, no other assets will be available for
payment of the deficiency following realization of the Collateral and
application of the proceeds thereof in accordance with Section 13.1 hereof and
the Priority of Payments, and the obligations of the Co-Issuers to pay any
deficiency shall thereupon be extinguished and shall not thereafter revive.

Section 5.10 Restoration of Rights and Remedies.

If the Trustee or any Noteholder has instituted any Proceeding to enforce any
right or remedy under this Indenture and such Proceeding has been discontinued
or abandoned for any reason, or has been determined adversely to the Trustee or
to such Noteholder, then and in every such case the Co-Issuers, the Trustee and
the Noteholder shall, subject to any determination in such Proceeding, be
restored severally and respectively to their former positions hereunder, and
thereafter all rights and remedies of the Secured Parties shall continue as
though no such Proceeding had been instituted.

Section 5.11 Rights and Remedies Cumulative.

No right or remedy herein conferred upon or reserved to the Trustee or to the
Noteholders is intended to be exclusive of any other right or remedy, and every
right and remedy shall, to the extent permitted by law, be cumulative and in
addition to every other right and remedy given hereunder or now or hereafter
existing by law or in equity or otherwise. The assertion or employment of any
right or remedy hereunder, or otherwise, shall not prevent the concurrent
assertion or employment of any other appropriate right or remedy.

Section 5.12 Delay or Omission Not Waiver.

No delay or omission of the Trustee or of any Noteholder to exercise any right
or remedy accruing upon any Indenture Event of Default shall impair any such
right or remedy or constitute a waiver of any such Indenture Event of Default or
an acquiescence therein or a waiver of a subsequent Indenture Event of Default.
Every right and remedy given by this Article V or by law to the Trustee or to
the Noteholders may be exercised from time to time, and as often as may be
deemed expedient, by the Trustee or by the Noteholders, as the case may be.

Section 5.13 Control by Controlling Class.

Notwithstanding any other provision of this Indenture (but subject to the
proviso in the definition of “Outstanding” in Section 1.1 hereof), a Majority of
the Controlling Class shall have the right to direct the Trustee in the conduct
of any proceedings for any remedy available to the Trustee for exercising any
trust, right, remedy or power conferred on the Trustee; provided that:

(a) such direction shall not conflict with any rule of law or with this
Indenture;

(b) the Trustee may take any other action deemed proper by the Trustee that is
not inconsistent with such direction; provided that, subject to Section 6.1
hereof, the Trustee need not take any action that it determines might involve it
in liability (unless the Trustee has received satisfactory indemnity against
such liability as set forth below);

 

-121-



--------------------------------------------------------------------------------

(c) the Trustee shall have been provided with indemnity satisfactory to it; and

(d) any direction to the Trustee to undertake a Sale of the Collateral shall be
made only pursuant to, and in accordance with, Sections 5.4 and 5.5 hereof.

Section 5.14 Waiver of Past Defaults.

Prior to the time a judgment or decree for payment of the Cash due has been
obtained by the Trustee, as provided in this Article V, a Majority of the
Controlling Class, acting together with the Hedge Counterparties, may on behalf
of the Holders of all the Notes waive any past Default and its consequences
(including rescinding the acceleration of the Notes), except a Default:

(a) in the payment of the principal of any Note or in the payment of interest
(including Defaulted Interest and interest on Defaulted Interest) on the Notes;
or

(b) in the payment of the Class A-1B Commitment Fee in respect of the Class A-1B
Notes; or

(c) in respect of a covenant or provision hereof that under Section 8.2 hereof
cannot be modified or amended without the waiver or consent of the Holder of
each Outstanding Note affected thereby; or

(d) arising under Section 5.1(f) or 5.1(g) hereof.

In the case of any such waiver, (i) the Co-Issuers, the Trustee and the Holders
of the Notes shall be restored to their former positions and rights hereunder,
respectively, but no such waiver shall extend to any subsequent or other Default
or impair any right consequent thereto, and (ii) the Trustee shall promptly give
written notice of any such waiver to each Holder of Notes. The Rating Agencies
shall be notified by the Issuer of any such waiver.

Upon any such waiver, such Default shall cease to exist, and any Indenture Event
of Default arising therefrom shall be deemed to have been cured for every
purpose of this Indenture, but no such waiver shall extend to any subsequent or
other Default or impair any right consequent thereto.

Section 5.15 Undertaking for Costs.

All parties to this Indenture agree, and each Holder of any Note by its
acceptance thereof shall be deemed to have agreed, that any court may in its
discretion require, in any suit for the enforcement of any right or remedy under
this Indenture, or in any suit against the Trustee for any action taken, or
omitted by it as Trustee, the filing by any party litigant in such suit of an
undertaking to pay the costs of such suit, and that such court may in its
discretion assess reasonable costs, including reasonable attorneys’ fees,
against any party litigant in such suit, having due regard to the merits and
good faith of the claims or defenses made by such party litigant; but the
provisions of this Section 5.15 hereof shall not apply to any suit instituted by
the Trustee or any Noteholder, or group of Noteholders, holding in the aggregate
more than 10% in

 

-122-



--------------------------------------------------------------------------------

Aggregate Outstanding Amount of the Controlling Class, or to any suit instituted
by any Noteholder for the enforcement of the payment of the principal of or
interest, or the Class A-1B Commitment Fee, as applicable, on any Note or any
other amount payable hereunder on or after the Stated Maturity expressed in such
Note (or, in the case of redemption, on or after the applicable Redemption
Date).

Section 5.16 Waiver of Stay or Extension Laws.

The Co-Issuers covenant (to the extent that they may lawfully do so) that they
will not at any time insist upon, or plead, or in any manner whatsoever claim or
take the benefit or advantage of, any stay or extension law wherever enacted,
now or at any time hereafter in force (including filing a voluntary petition
under Chapter 11 of the Bankruptcy Code and by the voluntary commencement of a
proceeding or the filing of a petition seeking winding up, liquidation,
reorganization or other relief under any bankruptcy, insolvency, receivership or
similar law now or hereafter in effect), which may affect the covenants, the
performance of or any remedies under this Indenture; and the Co-Issuers (to the
extent that they may lawfully do so) hereby expressly waive all benefit or
advantage of any such law, and covenant that they will not hinder, delay or
impede the execution of any power herein granted to the Trustee, but will suffer
and permit the execution of every such power as though no such law had been
enacted.

Section 5.17 Sale of Collateral.

(a) The power to effect any sale, assignment or termination (a “Sale”) of any
portion of the Collateral pursuant to Sections 5.4 and 5.5 hereof shall not be
exhausted by any one or more Sales as to any portion of such Collateral
remaining unsold, but shall continue unimpaired until the entire Collateral
shall have been sold or all amounts secured by the Collateral shall have been
paid. The Trustee may upon notice to the Noteholders and the Hedge
Counterparties, and shall, upon direction of a Majority of the Controlling Class
from time to time postpone any Sale by announcement made at the time and place
of such Sale; provided that, if the Sale is rescheduled for a date more than ten
Business Days after the date of the determination by an investment bank
appointed by the Trustee pursuant to Section 5.5 hereof, such Sale shall not
occur unless and until an investment bank has again made the determination
required by Section 5.5 hereof. The Trustee hereby expressly waives its rights
to any amount fixed by law as compensation for any Sale; provided that the
Trustee shall be authorized to deduct the reasonable costs, charges and expenses
incurred by it in connection with such Sale from the proceeds thereof
notwithstanding the provisions of Section 6.7 hereof.

(b) The Trustee may bid for and acquire any portion of the Collateral in
connection with a public Sale thereof, by crediting all or part of the net
proceeds of such Sale after deducting the reasonable costs, charges and expenses
incurred by the Trustee in connection with such Sale notwithstanding the
provisions of Section 6.7 hereof. The Notes need not be produced in order to
complete any such Sale, or in order for the net proceeds of such Sale to be
credited against amounts owing on the Notes. The Trustee may hold, lease,
operate, manage or otherwise deal with any property so acquired in any manner
permitted by law in accordance with this Indenture.

(c) If any portion of the Collateral consists of securities not registered under
the Securities Act (“Unregistered Securities”), the Trustee shall seek an
Opinion of Counsel, or, if no such Opinion of Counsel can be obtained and with
the consent of a Majority of the

 

-123-



--------------------------------------------------------------------------------

Controlling Class, seek a no-action position from the United States Securities
and Exchange Commission or any other relevant Federal or state regulatory
authorities, regarding the legality of a public or private sale of such
Unregistered Securities (the costs of which, in each case, shall be reimbursable
to the Trustee pursuant to Section 6.8 hereof). In no event will the Trustee be
required to register Unregistered Securities under the Securities Act.

(d) The Trustee shall execute and deliver an appropriate instrument of
conveyance transferring its interest in any portion of the Collateral in
connection with a sale thereof. In addition, the Trustee is hereby irrevocably
appointed the agent and attorney-in-fact of the Issuer to transfer and convey
its interest in any portion of the Collateral in connection with a sale thereof,
and to take all action necessary to effect such sale. No purchaser or transferee
at such a sale shall be bound to ascertain the Trustee’s authority, to inquire
into the satisfaction of any conditions precedent or see to the application of
any Cash.

Section 5.18 Action on the Notes.

The Trustee’s right to seek and recover judgment on the Notes or under this
Indenture shall not be affected by the seeking or obtaining of or application
for any other relief under or with respect to this Indenture. Neither the lien
of this Indenture nor any rights or remedies of the Secured Parties shall be
impaired by the recovery of any judgment by the Trustee against the Issuer or by
the levy of any execution under such judgment upon any portion of the Collateral
or upon any of the assets of the Issuer or the Co-Issuer.

ARTICLE VI

THE TRUSTEE

Section 6.1 Certain Duties and Responsibilities.

(a) Except during the continuance of an Indenture Event of Default:

(i) the Trustee undertakes to perform such duties and only such duties as are
specifically set forth in this Indenture, and no implied covenants or
obligations shall be read into this Indenture against the Trustee; and

(ii) in the absence of manifest error or Bad Faith on its part, the Trustee may
conclusively rely, as to the truth of the statements and the correctness of the
opinions expressed therein, upon certificates or opinions furnished to the
Trustee and conforming to the requirements of this Indenture; provided, however,
that in the case of any such certificates or opinions which by any provision
hereof are specifically required to be furnished to the Trustee, the Trustee
shall be under a duty to examine the same to determine whether or not they
substantially conform on their face to the requirements of this Indenture and
shall promptly, but in any event within three Business Days in the case of an
Officer’s certificate furnished by the Issuer or the Collateral Manager, notify
the party delivering the same if such certificate or opinion does not conform.
If a corrected form shall not have been delivered to the Trustee within 15 days
after such notice from the Trustee, the Trustee shall so notify the Noteholders.

 

-124-



--------------------------------------------------------------------------------

(b) In case an Indenture Event of Default known to the Trustee has occurred and
is continuing, the Trustee shall, prior to the receipt of directions, if any,
from a Majority of the Controlling Class (or other Noteholders to the extent
provided in Article V hereof), exercise such of the rights and powers vested in
it by this Indenture, and use the same degree of care and skill in its exercise
as a prudent person would exercise or use under the circumstances in the conduct
of such person’s own affairs.

(c) No provision of this Indenture shall be construed to relieve the Trustee
from liability for its own negligent action, its own negligent failure to act,
or its own willful misconduct, except that:

(i) this subclause (c) shall not be construed to limit the effect of
subclause (a) of this Section 6.1 hereof;

(ii) the Trustee shall not be liable for any error of judgment made in good
faith by a Trust Officer, unless it shall be proven that the Trustee was
negligent in ascertaining the pertinent facts;

(iii) the Trustee shall not be liable with respect to any action taken or
omitted to be taken by it in good faith in accordance with the direction of the
Issuer or the Co-Issuer or the Collateral Manager in accordance with this
Indenture and/or a Majority (or such other percentage as may be required by the
terms hereof) of the Controlling Class (or other Class if required or permitted
by the terms hereof) relating to the time, method and place of conducting any
Proceeding for any remedy available to the Trustee in respect of any Note, or
exercising any trust or power conferred upon the Trustee, under this Indenture;

(iv) no provision of this Indenture shall require the Trustee to expend or risk
its own funds or otherwise incur any financial liability in the performance of
any of its duties hereunder, or in the exercise of any of its rights or powers
contemplated hereunder, if it shall have reasonable grounds for believing that
repayment of such funds or adequate indemnity against such risk or liability is
not reasonably assured to it (if the amount of such funds or risk or liability
does not exceed the amount payable to the Trustee pursuant to
Section 11.1(a)(i)(3) and Section 11.1(a)(ii)(1) net of the amounts specified in
Section 6.7(a)(i), the Trustee shall be deemed to be reasonably assured of such
repayment) unless such risk or liability relates to performance of its ordinary
services under this Indenture; and

(v) the Trustee shall not be liable to the Noteholders for any action taken or
omitted by it at the direction of the Issuer, the Co-Issuer, the Collateral
Manager and/or the Holders of the Notes under the circumstances in which such
direction is required or permitted by the terms of this Indenture.

(d) For all purposes under this Indenture, the Trustee shall not be deemed to
have notice or knowledge of any Default or Indenture Event of Default described
in Section 5.1(d), 5.1(e), 5.1(f), 5.1(g) or 5.1(h) hereof unless a Trust
Officer assigned to and working in the Corporate Trust Office has actual
knowledge thereof or unless written notice of any event which is in fact such an
Indenture Event of Default or such a Default, as the case may be, is received by
a Trust Officer at the Corporate Trust Office, and such notice references, as

 

-125-



--------------------------------------------------------------------------------

applicable, the Notes generally, the Issuer, the Collateral or this Indenture.
For purposes of determining the Trustee’s responsibility and liability
hereunder, whenever reference is made in this Indenture to such an Indenture
Event of Default or such a Default, as the case may be, such reference shall be
construed to refer only to such an Indenture Event of Default or such a Default,
as the case may be, of which the Trustee is deemed to have notice as described
in this Section 6.1(d) hereof.

(e) Whether or not therein expressly so provided, every provision of this
Indenture relating to the conduct or affecting the liability of or affording
protection to the Trustee shall be subject to the provisions of this Article VI.

(f) The Trustee shall, upon reasonable prior written notice to the Trustee,
permit the Issuer, the Co-Issuer, the Collateral Manager or the Rating Agencies,
during the Trustee’s normal business hours at its Corporate Trust Office, to
examine all books of account, records, reports and other papers of the Trustee
relating to the Notes, to make copies and extracts therefrom (the reasonable
out-of-pocket expenses incurred in making any such copies or extracts to be
reimbursed to the Trustee by the Collateral Manager, such Hedge Counterparty or
such Holder, as the case may be) and to discuss the Trustee’s actions, as such
actions relate to the Trustee’s duties with respect to the Notes, with the
Trustee’s Officers and employees responsible for carrying out the Trustee’s
duties with respect to the Notes.

Section 6.2 Notice of Indenture Event of Default.

Promptly (and in no event later than two Business Days) after the occurrence of
any Indenture Event of Default known to the Trustee or after any declaration of
acceleration has been made or delivered to the Trustee pursuant to Section 5.2
hereof, the Trustee shall transmit by mail to each Rating Agency (for so long as
any Class of Notes is Outstanding), the Collateral Manager, the Irish Paying
Agent (for so long as any Offered Notes (other than the Class A-1B Notes) are
listed on the Irish Stock Exchange), the Hedge Counterparties, the Preference
Share Paying Agent and to all Holders of Notes, as their names and addresses
appear on the Note Register, notice of all Indenture Events of Default hereunder
known to the Trustee, unless such Indenture Event of Default shall have been
cured or waived.

Section 6.3 Certain Rights of Trustee.

Except as otherwise provided in Sections 6.1, 8.1 and 8.2 hereof:

(a) the Trustee may rely and shall be protected in acting or refraining from
acting upon any resolution, certificate, statement, instrument, opinion, report,
notice, request, direction, consent, order, bond, note, approval or other paper
or document reasonably believed by it to be genuine and to have been signed or
presented by the proper party or parties;

(b) any request or direction of the Issuer or the Co-Issuer mentioned herein
shall be sufficiently evidenced by an Issuer Request or Issuer Order, as the
case may be;

(c) whenever in the administration of this Indenture the Trustee shall (i) deem
it desirable that a matter be proved or established prior to taking, suffering
or omitting any action hereunder, the Trustee (unless other evidence be herein
specifically prescribed) may, in the absence of Bad Faith on its part, rely upon
an Officer’s certificate or (ii) be required to determine

 

-126-



--------------------------------------------------------------------------------

the value of any Collateral or funds hereunder or the cash flows projected to be
received therefrom, the Trustee may, in the absence of Bad Faith on its part,
rely on reports of nationally recognized accountants, investment bankers or
other Persons qualified to provide the information required to make such
determination, including nationally recognized dealers in securities of the type
being valued and securities quotation services;

(d) as a condition to the taking or omitting of any action by it hereunder, the
Trustee may consult with counsel and the advice of such counsel or any Opinion
of Counsel shall be full and complete authorization and protection in respect of
any action taken or omitted by it hereunder in good faith and in reliance
thereon;

(e) the Trustee shall be under no obligation to exercise or to honor any of the
rights or powers vested in it by this Indenture at the request or direction of
any of the Noteholders pursuant to this Indenture, unless such Noteholders shall
have offered to the Trustee reasonable security or indemnity against the costs,
expenses and liabilities which might be reasonably incurred by it in compliance
with such request or direction;

(f) the Trustee shall not be bound to make any investigation into the facts or
matters stated in any resolution, certificate, statement, instrument, opinion,
report, notice, request, direction, consent, order, bond, note or other paper
documents, but the Trustee, in its discretion, may and, upon the written
direction of a Majority of the Controlling Class or any Rating Agency shall make
such further inquiry or investigation into such facts or matters as it may see
fit or as it shall be directed, and, the Trustee shall be entitled, on
reasonable prior notice to the Issuer, the Co-Issuer and the Collateral Manager,
to examine the books and records of the Co-Issuers relating to the Notes and the
Collateral, as applicable, at the premises of the Issuer, the Co-Issuer and the
Collateral Manager, personally or by agent or attorney during the Issuer’s, the
Co-Issuer’s or the Collateral Manager’s normal business hours; provided that the
Trustee shall, and shall cause its agents to, hold in confidence all such
information, except (i) to the extent disclosure may be required by law, by any
regulatory authority or by the documents delivered pursuant to or in connection
with this Indenture and the Notes and (ii) to the extent that the Trustee, in
its sole judgment, may determine that such disclosure is consistent with its
obligations hereunder;

(g) the Trustee may execute any of the trusts or powers hereunder or perform any
duties hereunder (except with respect to its duty to make any Interest Advance
under the circumstances specified in Section 10.12) either directly or by or
through agents or attorneys; provided that the Trustee shall not be responsible
for any misconduct or negligence on the part of any agent or attorney appointed,
with due care by it hereunder;

(h) in the absence of Bad Faith, the Trustee shall not be liable for any action
it takes or omits to take that it reasonably and prudently believes to be
authorized or within its rights or powers hereunder;

(i) the Trustee shall not be responsible for the accuracy of the books or
records of, or for any acts or omissions of, the Depository, any Transfer Agent
(other than the Trustee itself acting in that capacity), Clearstream,
Luxembourg, Euroclear, any Calculation Agent (other than the Trustee itself
acting in that capacity) or any Paying Agent (other than the Trustee itself
acting in that capacity); and

 

-127-



--------------------------------------------------------------------------------

(j) the Trustee shall not be liable for the actions or omissions of the
Collateral Manager; and without limiting the foregoing, the Trustee shall not
(except to the extent, if at all, otherwise expressly stated in this Indenture)
be under any obligation to monitor, evaluate or verify compliance by the
Collateral Manager with the terms hereof or the Collateral Management Agreement,
or to verify or independently determine the accuracy of information received by
it from the Collateral Manager (or from any selling institution, agent bank,
trustee or similar source) with respect to the Collateral Assets;

(k) to the extent any defined term hereunder, or any calculation required to be
made or determined by the Trustee hereunder, is dependent upon or defined by
reference to generally accepted accounting principles in the United States in
effect from time to time (GAAP), the Trustee shall be entitled to request and
receive (and rely upon) instruction from the Issuer or the accountants appointed
pursuant to Section 10.7 as to the application of GAAP in such connection, in
any instance;

(l) the Trustee shall not be liable to the Noteholders for any action taken or
omitted by it at the direction of the Issuer, the Co-Issuer, the Collateral
Manager and/or the Holders of the Notes under the circumstances in which such
direction is required or permitted by the terms of this Indenture.

Section 6.4 Not Responsible for Recitals or Issuance of Notes.

The recitals contained herein and in the Notes, other than the Certificate of
Authentication thereon, shall be taken as the statements of the Co-Issuers, and
the Trustee assumes no responsibility for their correctness. The Trustee makes
no representation as to the validity or sufficiency of this Indenture (except as
may be made with respect to the validity of the Trustee’s obligations
hereunder), of the Collateral or the Notes. The Trustee shall not be accountable
for the use or application by the Co-Issuers of the Notes or the proceeds
thereof or any Cash paid to the Co-Issuers pursuant to the provisions hereof.

Section 6.5 May Hold Notes.

The Trustee, any Paying Agent, the Note Registrar or any other agent of the
Co-Issuers, in its individual or any other capacity, may become the owner or
pledgee of Notes and, may otherwise deal with the Co-Issuers or any of their
Affiliates, with the same rights it would have if it were not Trustee, Paying
Agent, Note Registrar or such other agent.

Section 6.6 Cash Held in Trust.

Cash held by the Trustee hereunder shall be held in trust to the extent required
herein. The Trustee shall be under no liability for interest on any Cash
received by it hereunder except as otherwise agreed upon with the Issuer and
except to the extent of income or other gain on investments which are deposits
in or certificates of deposit of the Trustee in its commercial capacity and
income or other gain actually received by the Trustee on Eligible Investments.

 

-128-



--------------------------------------------------------------------------------

Section 6.7 Compensation and Reimbursement.

(a) The Issuer agrees:

(i) to pay the Trustee on each Distribution Date reasonable compensation for all
services rendered by it hereunder (which compensation shall not be limited by
any provision of law in regard to the compensation of a trustee of an express
trust);

(ii) except as otherwise expressly provided herein, to reimburse the Trustee
(subject to any written agreement between the Issuer and the Trustee) in a
timely manner upon its request for all reasonable expenses and disbursements and
advances (except as otherwise provided herein with respect to Interest Advances)
incurred or made by the Trustee in accordance with any provision of this
Indenture or in the enforcement of any provision hereof and expenses related to
the maintenance and administration of the Collateral (including securities
transaction charges and the reasonable compensation and expenses and
disbursements of its agents and legal counsel and of any accounting firm or
investment banking firm employed by the Trustee pursuant to Section 5.4, 5.5,
6.3, 10.7 or 10.10 hereof, except any such expense or disbursement as may be
attributable to its negligence, willful misconduct or Bad Faith but only to the
extent any such securities transaction charges have not been waived during a Due
Period due to the Trustee’s receipt of a payment from a financial institution
with respect to certain Eligible Investments);

(iii) to indemnify the Trustee and its Officers, directors, employees and agents
for, and to hold them harmless against, any loss, liability or expense incurred
without negligence, willful misconduct or bad faith on their part, arising out
of or in connection with the acceptance or administration of this trust,
including the costs and expenses of defending themselves against any claim or
liability in connection with the exercise or performance of any of their powers
or duties hereunder; and

(iv) to pay the Trustee reasonable additional compensation together with its
expenses (including reasonable counsel fees) for any collection action taken
pursuant to Section 6.13 hereof.

(b) The Issuer may remit payment for such fees, expenses to the Trustee or, in
the absence thereof, the Trustee may from time to time deduct payment of its
fees and expenses hereunder from Cash credited to the Payment Account pursuant
to Section 11.1 hereof.

(c) The Trustee, in its capacity as Trustee and as Backup Advancing Agent,
hereby agrees not to cause or join in the filing of a petition in bankruptcy
against the Issuer or the Co-Issuer until at least one year and one day, or if
longer the applicable preference period (plus one day) then in effect, after the
payment in full of all Notes issued under this Indenture. This provision shall
survive termination of this Agreement.

(d) The Trustee agrees that the payment of all amounts to which it is entitled
pursuant to sub-sections 6.7(a)(i), (a)(ii), (a)(iii) and (a)(iv) shall be
subject to the Priority of Payments, shall be payable only to the extent funds
are available in accordance with such Priority of Payments, shall be payable
solely from the Collateral and following realization of the Collateral, any such
claims of the Trustee against the Issuer, and all obligations of the Issuer,
shall be extinguished. The Trustee will have a lien upon the Collateral to
secure the payment of such payments to it in accordance with the Priority of
Payments; provided that the Trustee shall not institute any proceeding for
enforcement of such lien except in connection with an action taken pursuant to
Section 5.3 hereof for enforcement of the lien of this Indenture for the benefit
of the Noteholders.

 

-129-



--------------------------------------------------------------------------------

The Trustee shall receive amounts pursuant to this Section 6.7 and Sections
11.1(a)(i) and (ii) only to the extent that such payment is made in accordance
with the Priority of Payments and the failure to pay such amounts to the Trustee
will not, by itself, constitute an Indenture Event of Default. Subject to
Section 6.9, the Trustee shall continue to serve as Trustee under this Indenture
notwithstanding the fact that the Trustee shall not have received amounts due to
it hereunder. No direction by a Majority of the Controlling Class shall affect
the right of the Trustee to collect amounts owed to it under this Indenture.

If on any Distribution Date when any amount shall be payable to the Trustee
pursuant to this Indenture is not paid because there are insufficient funds
available for the payment thereof, all or any portion of such amount not so paid
shall be deferred and payable on any later Distribution Date on which a fee
shall be payable and sufficient funds are available therefor in accordance with
the Priority of Payments.

Section 6.8 Corporate Trustee Required; Eligibility.

There shall at all times be a Trustee hereunder which shall be a corporation or
banking association organized and doing business under the laws of the United
States or of any State thereof, authorized under such laws to exercise corporate
trust powers, having a combined capital and surplus of at least
U.S.$250,000,000, subject to supervision or examination by federal or State
authority, having a rating of at least “A2” by Moody’s, a long-term rating of at
least “BBB” by Fitch and a short-term debt rating of at least “F1” by Fitch and
a long-term senior unsecured debt rating of at least “A+” and a short-term debt
rating of at least “A-1” by Standard & Poor’s and having an office within the
United States. If such corporation or banking association publishes reports of
condition at least annually, pursuant to law or to the requirements of the
aforesaid supervising or examining authority, then for the purposes of this
Section 6.8, the combined capital and surplus of such corporation or banking
association shall be deemed to be its combined capital and surplus as set forth
in its most recent report of condition so published. If at any time the Trustee
shall cease to be eligible in accordance with the provisions of this
Section 6.8, it shall resign immediately in the manner and with the effect
hereinafter specified in this Article VI.

Section 6.9 Resignation and Removal; Appointment of Successor.

(a) No resignation or removal of the Trustee and no appointment of a successor
Trustee pursuant to this Article VI hereof shall become effective until the
acceptance of appointment by the successor Trustee under Section 6.11 hereof.

(b) Subject to Section 6.9(a), the Trustee may resign at any time by giving 30
days prior written notice thereof to the Co-Issuers, the Noteholders, the Hedge
Counterparties, each Rating Agency, the Collateral Manager and the Preference
Share Paying Agent.

(c) Subject to Section 6.9(a) hereof, the Trustee may be removed at any time on
10 days prior written notice (i) by Act of Holders of at least 662/3% of the
Aggregate Outstanding Amount of Notes of each Class or (ii) when an Indenture
Event of Default shall have occurred and be continuing by Act of Holders of at
least 662/3% of the Aggregate Outstanding Amount of Notes of the Controlling
Class, in each case delivered to the Trustee and to the Co-Issuers.

 

-130-



--------------------------------------------------------------------------------

(d) If at any time:

(i) the Trustee shall cease to be eligible under Section 6.8 hereof and shall
fail to resign after written request therefor by the Co-Issuers or by any
Holder; or

(ii) the Trustee shall become incapable of acting or shall be adjudged as
bankrupt or insolvent or a receiver or liquidator of the Trustee or of its
property shall be appointed or any public officer shall take charge or control
of the Trustee or of its property or affairs for the purpose of rehabilitation,
conservation or liquidation; or

(iii) the Trustee shall commence a voluntary case under any federal or state
banking or bankruptcy laws, as now or hereafter constituted, or any other
applicable federal or state bankruptcy, insolvency or other similar law, or
shall consent to the appointment of or taking possession by a receiver,
liquidator, assignee, custodian, trustee, conservator, sequestrator or other
similar official for the Trustee or for any substantial part of the Trustee’s
property, or shall make any assignment for the benefit of its creditors or shall
fail generally to pay, or shall admit in writing its inability to pay, its debts
as such debts become due or shall take any corporate action in furtherance of
any of the foregoing,

then, in any such case (subject to Section 6.10(a) hereof), (A) the Co-Issuers,
by Issuer Order, may remove the Trustee or (B) subject to Section 5.15 hereof,
the Trustee or any Holder may, on behalf of itself and all others similarly
situated, petition any court of competent jurisdiction for the removal of the
Trustee and the appointment of a successor Trustee.

(e) If the Trustee shall resign, be removed or become incapable of acting, or if
a vacancy shall occur in the office of the Trustee for any reason, the
Co-Issuers, by Issuer Order, shall promptly appoint a successor Trustee in
accordance with Section 6.10; provided that such successor Trustee shall be
appointed only upon the written consent of a Majority of each Class and the
Initial Hedge Counterparty or, at any time when an Indenture Event of Default
shall have occurred and be continuing, by a Majority of the Controlling Class
and the Initial Hedge Counterparty. If the Co-Issuers shall fail to appoint a
successor Trustee within 60 days after such resignation, removal or incapability
or the occurrence of such vacancy, a successor Trustee may be appointed by Act
of a Majority of the Controlling Class delivered to the Issuer and the retiring
Trustee. The successor Trustee so appointed shall, forthwith upon its acceptance
of such appointment, become the successor Trustee and supersede any successor
Trustee proposed by the Co-Issuers. If no successor Trustee shall have been so
appointed by the Co-Issuers or such Holders and shall have accepted appointment
in the manner hereinafter provided, subject to Section 5.15 hereof, any Holder
or the resigning or removed Trustee may, on behalf of itself and all others
similarly situated, petition any court of competent jurisdiction for the
appointment of a successor Trustee.

(f) The Co-Issuers shall give prompt notice of each resignation and each removal
of the Trustee and each appointment of a successor Trustee by mailing written
notice of such event by first class mail, postage prepaid, to each Rating
Agency, the Collateral Manager, each Hedge Counterparty and the Holders as their
names and addresses appear in the Note

 

-131-



--------------------------------------------------------------------------------

Register. Each notice shall include the name of the successor Trustee and the
address of its Corporate Trust Office. If the Co-Issuers fail to mail such
notice within ten days after acceptance of appointment by the successor Trustee,
the successor Trustee shall cause such notice to be given at the expense of the
Co-Issuers.

If the Trustee shall resign or be removed, the Trustee shall also resign or be
removed as Paying Agent, Calculation Agent, Registrar and any other capacity in
which the Trustee is then acting pursuant to this Indenture, the Preference
Share Paying Agency Agreement, the Collateral Administration Agreement and the
Account Control Agreement.

Section 6.10 Acceptance of Appointment by Successor.

Every successor Trustee appointed hereunder shall execute, acknowledge and
deliver to the Co-Issuers and the retiring Trustee (with copies to each Hedge
Counterparty and each Holder of Notes) an instrument accepting such appointment.
Upon delivery of the required instruments (subject to the next following
paragraph), the resignation or removal of the retiring Trustee shall become
effective and such successor Trustee, without any other act, deed or conveyance,
shall become vested with all the rights, powers, trusts, duties and obligations
of the retiring Trustee, but, on request of the Co-Issuers or a Majority of any
Class or the successor Trustee, such retiring Trustee shall, upon payment of its
charges, fees, indemnities and expenses then unpaid, execute and deliver an
instrument transferring to such successor Trustee all the rights, powers and
trusts of the retiring Trustee and shall duly assign, transfer and deliver to
such successor Trustee all property and Cash held by such retiring Trustee
hereunder, subject nevertheless to its lien, if any, provided for in
Section 6.7(d) hereof. Upon request of any such successor Trustee, the
Co-Issuers shall execute any and all instruments for more fully and certainly
vesting in and confirming to such successor Trustee all such rights, powers and
trusts.

No successor Trustee shall accept its appointment unless at the time of such
acceptance such successor shall be qualified and eligible under this Article VI
and (a) such successor shall have long-term debt rated within the four
(4) highest rating categories by each Rating Agency, and (b) each Rating Agency
has confirmed in writing that the employment of such successor would not
adversely affect the rating on the Notes.

Section 6.11 Merger, Conversion, Consolidation or Succession to Business of
Trustee.

Any corporation or banking association into which the Trustee may be merged or
converted or with which it may be consolidated, or any corporation or banking
association resulting from any merger, conversion or consolidation to which the
Trustee shall be a party, or any corporation succeeding to all or substantially
all of the corporate trust business of the Trustee, shall be the successor of
the Trustee hereunder; provided such corporation shall be otherwise qualified
and eligible under this Article VI, without the execution or filing of any paper
or any further act on the part of any of the parties hereto. In case any of the
Notes have been authenticated, but not delivered, by the Trustee then in office,
any successor by merger, conversion or consolidation to such authenticating
Trustee may adopt such authentication and deliver the Notes so authenticated
with the same effect as if such successor Trustee had itself authenticated such
Notes.

 

-132-



--------------------------------------------------------------------------------

Section 6.12 Co-Trustees and Separate Trustee.

At any time or times, including for the purpose of meeting the legal
requirements of any jurisdiction in which any part of the Collateral may at the
time be located, the Co-Issuers and the Trustee shall have power to appoint one
or more Persons to act as co-trustee, jointly with the Trustee of all or any
part of the Collateral, with the power to file such proofs of claim and take
such other actions pursuant to Section 5.6 herein and to make such claims and
enforce such rights of action on behalf of the Holders of the Notes as such
Holders may have the right to do, subject to the other provisions of this
Section 6.12 hereof.

The Co-Issuers shall join with the Trustee in the execution, delivery and
performance of all instruments and agreements necessary or proper to appoint a
co-trustee. If the Co-Issuers do not join in such appointment within 15 days
after the receipt by them of a request to do so, the Trustee shall have power to
make such appointment.

Should any written instrument from the Co-Issuers be required by any co-trustee
so appointed for more fully confirming to such co-trustee such property, title,
right or power, any and all such instruments shall, on request, be executed,
acknowledged and delivered by the Issuer or the Co-Issuer, as the case may be.
The Co-Issuers agree to pay (but only from and to the extent of the Collateral)
to the extent funds are available therefor under subclauses (3) and (25) of
Section 11.1(a)(i) for any reasonable fees and expenses in connection with such
appointment.

Every co-trustee shall, to the extent permitted by law, but to such extent only,
be appointed subject to the following terms:

(a) the Notes shall be authenticated and delivered and all rights, powers,
duties and obligations hereunder in respect of the custody of securities, Cash
and other personal property held by, or required to be deposited or pledged
with, the Trustee hereunder, shall be exercised solely by the Trustee;

(b) the rights, powers, duties and obligations hereby conferred or imposed upon
the Trustee in respect of any property covered by the appointment of a
co-trustee shall be conferred or imposed upon and exercised or performed by the
Trustee or by the Trustee and such co-trustee jointly, in the case of the
appointment of a co-trustee, as shall be provided in the instrument appointing
such co-trustee, except to the extent that under any law of any jurisdiction in
which any particular act is to be performed, the Trustee shall be incompetent or
unqualified to perform such act, in which event such rights, powers, duties and
obligations shall be exercised and performed by a co-trustee;

(c) the Trustee at any time, by an instrument in writing executed by it, with
the concurrence of the Co-Issuers evidenced by an Issuer Order, may accept the
resignation of or remove any co-trustee appointed under this Section 6.12
hereof, and in case an Indenture Event of Default has occurred and is
continuing, the Trustee shall have the power to accept the resignation of, or
remove, any such co-trustee without the concurrence of the Co-Issuers. A
successor to any co-trustee so resigned or removed may be appointed in the
manner provided in this Section 6.12 hereof;

 

-133-



--------------------------------------------------------------------------------

(d) no co-trustee hereunder shall be personally liable by reason of any act or
omission of the Trustee or any other co-trustee hereunder;

(e) the Trustee shall not be liable by reason of any act or omission of a
co-trustee (other than any Affiliate of the Trustee) appointed in accordance
with this Section 6.12 hereof;

(f) any Act of Noteholders delivered to the Trustee shall be deemed to have been
delivered to each co-trustee; and

(g) any co-trustee shall make the representations set forth in Section 6.14
hereof.

Section 6.13 Certain Duties Related to Delayed Payment of Proceeds.

In the event that in any month the Trustee shall not have received a Scheduled
Distribution, (a) the Trustee shall promptly notify the Issuer and the
Collateral Manager in writing and (b) unless within three Business Days (or the
end of the applicable grace period for such payment, if longer) after such
notice such payment shall have been received by the Trustee, or the Issuer, in
its absolute discretion (but only to the extent permitted by Section 10.1(a)),
shall have made provision for such payment satisfactory to the Trustee in
accordance with Section 10.1(a), the Trustee shall request the obligor of such
Pledged Security, the trustee under the related Underlying Instrument or paying
agent designated by either of them, as the case may be, to make such payment as
soon as practicable after such request but in no event later than three Business
Days after the date of such request. In the event that such payment is not made
within such time period, the Trustee, subject to the provisions of
Section 6.1(c)(iv), shall take such action as the Collateral Manager reasonably
shall direct in writing. Any such action shall be without prejudice to any right
to claim an Indenture Event of Default under this Indenture. In the event that
the Issuer or the Collateral Manager requests a release of a Pledged Security in
connection with any such action under the Collateral Management Agreement, such
release shall be subject to Section 10.8 and Article XII of this Indenture, as
the case may be. Notwithstanding any other provision hereof, the Trustee shall
deliver to the Issuer or its designee any payment with respect to any Pledged
Security received after the Due Date thereof to the extent the Issuer previously
made provisions for such payment satisfactory to the Trustee in accordance with
this Section 6.13 and such payment shall not be deemed part of the Collateral.

Section 6.14 Representations and Warranties of the Bank.

The Trustee represents and warrants that:

(a) the Trustee is a national banking association with trust powers, duly and
validly existing under the laws of the United States, with corporate power and
authority to execute, deliver and perform its obligations under this Indenture,
and is duly eligible and qualified to act as trustee under this Indenture;

(b) this Indenture has been duly authorized, executed and delivered by the
Trustee and constitutes the valid and binding obligation of the Trustee,
enforceable against it in accordance with its terms except (i) as limited by
bankruptcy, fraudulent conveyance, fraudulent transfer, insolvency,
reorganization, liquidation, receivership, moratorium or other similar laws

 

-134-



--------------------------------------------------------------------------------

now or hereafter in effect relating to creditors’ rights generally and by
general equitable principles, regardless of whether considered in a proceeding
in equity or at law, and (ii) that the remedy of specific performance and
injunctive and other forms of equitable relief may be subject to equitable
defenses and to the discretion of the court before which any proceeding therefor
may be brought;

(c) neither the execution or delivery by the Trustee of this Indenture nor the
performance by the Trustee of its obligations under this Indenture requires the
consent or approval of, the giving of notice to or the registration or filing
with, any governmental authority or agency under any existing law of the United
States governing the banking or trust powers of the Trustee;

(d) neither the execution, delivery and performance of this Indenture, nor the
consummation of the transactions contemplated by this Indenture, (i) is
prohibited by, or requires the Trustee to obtain any consent, authorization,
approval or registration under, any law, statute, rule, regulation, or any
judgment, order, writ, injunction or decree that is binding upon the Trustee or
any of its properties or assets, (ii) will violate the provisions of the
governing documents of the Trustee or (iii) will violate any provision of,
result in any default or acceleration of any obligations under, result in the
creation or imposition of any lien pursuant to, or require any consent under,
any material agreement to which the Trustee is a party or by which it or any of
its property is bound, the violation of which would have a material adverse
effect on the Trustee or its property; and

(e) there are no proceedings pending or, to the best knowledge of the Trustee,
threatened against the Trustee before any Federal, state or other governmental
agency, authority, administrator or regulatory body, arbitrator, court or other
tribunal, foreign or domestic, which could have a material adverse effect on the
Pledged Securities or the performance by the Trustee of its obligations under
this Indenture.

Section 6.15 Offers; Requests for Consents.

In the event that the Trustee receives written notice of any Offer, the Trustee
shall promptly deliver copies of such notice to the Issuer and the Collateral
Manager (and, if an Indenture Event of Default has occurred and is continuing,
the Holders of the Notes of the Controlling Class). Subject to Section 7.7
hereof, the Issuer (acting at the direction of the Collateral Manager or, if an
Indenture Event of Default has occurred and is continuing and the notice
referred to in Section 10.8(c) hereof has been given by a Majority of the
Controlling Class) may direct the Trustee to take any of the following actions
with respect to a Collateral Asset as to which an Offer has been made:
(i) exchange such instrument for other securities or a mixture of securities and
other consideration pursuant to such Offer (and in making a determination
whether or not to exchange any security, none of the restrictions set forth in
Article XII shall be applicable); or (ii) give consent, grant waiver, vote or
exercise any or all other rights or remedies with respect to any such Collateral
Asset. In the absence of any direction from the Collateral Manager, the Trustee
shall have no obligation to take action in respect of any such Offer.

In the event that the Trustee receives written notice of any proposed amendment,
consent or waiver under the Underlying Instruments of any Collateral Asset
(before or after any default) or in the event any action is required to be taken
in respect to an Underlying Instrument,

 

-135-



--------------------------------------------------------------------------------

the Trustee shall promptly contact the Issuer and the Collateral Manager. The
Collateral Manager may, on behalf of the Issuer, instruct the Trustee pursuant
to an Issuer Order to, and the Trustee shall, with respect to which a Collateral
Asset as to which a consent or waiver under the Underlying Instruments of such
Collateral Asset (before or after any default) has been proposed or with respect
to action required to be taken in respect of an Underlying Instrument, give
consent, grant a waiver, vote or exercise any or all other rights or remedies
with respect to any such Collateral Asset in accordance with such Issuer Order.
In the absence of any instruction from the Collateral Manager, the Trustee shall
not engage in any vote or take any action with respect to such a Collateral
Asset.

Section 6.16 Fiduciary for Noteholders Only; Agent for Other Secured Parties.

With respect to the security interests created hereunder, the pledge of any
portion of the Collateral to the Trustee is to the Trustee as representative of
the Noteholders and agent for other Secured Parties. In furtherance of the
foregoing, the possession by the Trustee of any portion of the Collateral and
the endorsement to or registration in the name of the Trustee of any portion of
the Collateral (including without limitation as Entitlement Holder of the
Custodial Account) are all undertaken by the Trustee in its capacity as
representative of the Noteholders and as collateral agent for the other Secured
Parties. The Trustee shall not by reason of this Indenture be deemed to be
acting as fiduciary for the Collateral Manager or the Hedge Counterparties;
provided that the foregoing shall not limit any of the express obligations of
the Trustee under this Indenture.

Section 6.17 Withholding.

If any withholding tax is imposed on the Issuer’s payment under the Notes to any
Noteholder, such tax shall reduce the amount of such payment otherwise
distributable to such Noteholder. The Trustee is hereby authorized and directed
to retain from amounts otherwise distributable to any Noteholder sufficient
funds for the payment of any tax that is legally owed by the Issuer (but such
authorization shall not prevent the Trustee from contesting any such tax in
appropriate proceedings and withholding payment of such tax, if permitted by
law, pending the outcome of such proceedings). The amount of any withholding tax
imposed with respect to any Noteholder shall be treated as Cash distributed to
such Noteholder at the time it is withheld by the Trustee and remitted to the
appropriate taxing authority. The Trustee shall determine in its sole discretion
whether to withhold tax with respect to a distribution in accordance with this
Section 6.17 hereof and Section 2.6 hereof. If any Noteholder wishes to apply
for a refund of any such withholding tax, the Trustee shall reasonably cooperate
with such Noteholder in making such claim so long as such Noteholder agrees to
reimburse the Trustee for any out-of-pocket expenses incurred. Failure of a
Holder of a Note to provide the Trustee or any Paying Agent and the Issuer with
appropriate tax certificates will result in amounts being withheld from the
payment to such Holders. Nothing herein shall impose an obligation on the part
of the Trustee to determine the amount of any tax or withholding obligation on
the part of the Issuer or in respect of the Collateral Assets. Amounts withheld
pursuant to applicable tax laws shall be considered as having been paid by the
Issuer as provided in Section 7.1 hereof. In the event that tax must be withheld
or deducted from payments of principal or interest, neither the Issuer nor the
Co-Issuer shall be obliged to make any additional payments to the Holders of any
Notes on account of such withholding or deduction.

 

-136-



--------------------------------------------------------------------------------

ARTICLE VII

COVENANTS

Section 7.1 Payment of Principal and Interest and the Class A-1B Commitment Fee.

The Co-Issuers will duly and punctually pay all principal (including the Class C
Deferred Interest Amount, Class D Deferred Interest Amount, Class E Deferred
Interest Amount, Class F Deferred Interest Amount, Class G Deferred Interest
Amount, Class H Deferred Interest Amount and Class J Deferred Interest Amount),
and interest (including Defaulted Interest and interest thereon, if any) (and,
in the case of the Class A-1B Notes, the Class A-1B Commitment Fee and any
Class A-1B Breakage Costs) in accordance with the terms of the Notes and this
Indenture.

Amounts properly withheld under the Code or other applicable law by any Person
from a payment to any Noteholder of principal and/or interest shall be
considered as having been paid by the Co-Issuers to such Noteholder for all
purposes of this Indenture. The Trustee hereby gives notice to each Noteholder
that the failure of such Noteholder to provide the Trustee with appropriate tax
certifications may result in amounts being withheld under the Code or other
applicable law from payments to such Noteholder under this Indenture; (provided
that amounts withheld under the Code or other applicable law shall be considered
as having been paid by the Co-Issuers as provided above).

Section 7.2 Maintenance of Office or Agency.

The Co-Issuers hereby appoint the Trustee as Paying Agent for the payment of
principal of and interest on the Notes. Notes may be surrendered for
registration of transfer or exchange at the Corporate Trust Office of the
Trustee. The Issuer hereby appoints Custom House Administration and Corporate
Services Limited, with an address at 25 Eden Quay, Dublin 1, Ireland, as Irish
Paying Agent and as the Issuer’s agent where notices and demands to or upon the
Issuer in respect of any Offered Notes (other than the Class A-1B Notes) listed
on the Irish Stock Exchange may be served and where such Notes may be
surrendered for registration of transfer or exchange. The Issuer hereby appoints
McCann Fitzgerald Listing Services Limited, with an address at 2 Harbourmaster
Place, International Financial Services Centre, Dublin 1, Ireland, as Irish
Listing Agent with respect to the Notes.

The Co-Issuers hereby appoint National Corporate Research, Ltd., with an address
at 225 West 34th Street, Suite 910, New York, New York, 10122, as the
Co-Issuers’ agent where notices and demands to or upon the Co-Issuers in respect
of the Secured Notes or this Indenture may be served.

The Co-Issuers may at any time and from time to time vary or terminate the
appointment of any such agent or appoint any additional agents for any or all of
such purposes; provided that (A) the Co-Issuers will maintain in the Borough of
Manhattan, The City of New York, an office or agency where notices and demands
to or upon the Co-Issuers in respect of the Notes and this Indenture may be
served and (B) no Paying Agent shall be appointed in a jurisdiction which would
subject payments on the Notes to withholding tax as a result of the Paying Agent
being located therein. The Co-Issuers shall give prompt written notice to the

 

-137-



--------------------------------------------------------------------------------

Trustee, the Class A-1B Note Agent, each Rating Agency, each Hedge Counterparty
and the Noteholders of the appointment or termination of any such agent and of
the location and any change in the location of any such office or agency.

If at any time the Co-Issuers shall fail to maintain any such required office or
agency in the Borough of Manhattan, The City of New York or shall fail to
furnish the Trustee with the address thereof, presentations and surrenders may
be made at and notices and demands may be served on the Co-Issuers, and Notes
may be presented and surrendered for payment to the Paying Agent at its office
(and the Co-Issuers hereby appoint the same as their agent to receive such
respective presentations, surrenders, notices and demands).

For so long as any Class of Offered Notes (other than the Class A-1B Notes) is
listed on the Irish Stock Exchange and such exchange shall so require, the
Co-Issuers shall maintain a listing agent, a paying agent and an agent where
notices and demands to or upon the Co-Issuers in respect of any Offered Notes
(other than the Class A-1B Notes) listed on the Irish Stock Exchange may be
served and where such Notes may be surrendered for registration of transfer or
exchange.

Section 7.3 Cash for Payments to be Held in Trust.

All payments of amounts due and payable with respect to any Notes and Preference
Shares that are to be made from amounts withdrawn from the Payment Account shall
be made on behalf of the Co-Issuers by the Trustee or a Paying Agent with
respect to payments on the Notes or to the Preference Share Paying Agent for
distribution by the Preference Share Paying Agent in respect of payments on the
Preference Shares in accordance with the Preference Share Paying Agency
Agreement.

When the Co-Issuers shall have a Paying Agent that is not also the Note
Registrar, they shall furnish, or cause the Note Registrar to furnish, no later
than the fifth calendar day after each Record Date a list, if necessary, in such
form as such Paying Agent may reasonably request, of the names and addresses of
the Holders and of the certificate numbers of individual Notes held by each such
Holder.

Whenever the Co-Issuers shall have a Paying Agent other than the Trustee, they
shall, on or before the Business Day next preceding each Distribution Date or
Redemption Date, as the case may be, direct the Trustee to deposit on such
Distribution Date or Redemption Date, as the case may be, with such Paying
Agent, if necessary, an aggregate sum sufficient to pay the amounts then
becoming due (to the extent funds are then available for such purpose in the
Payment Account, the Interest Collection Account or the Principal Collection
Account, as the case may be), such sum to be held in trust for the benefit of
the Persons entitled thereto and (unless such Paying Agent is the Trustee) the
Co-Issuers shall promptly notify the Trustee of its action or failure so to act.
Any Cash deposited with a Paying Agent (other than the Trustee) in excess of an
amount sufficient to pay the amounts then becoming due on the Notes with respect
to which such deposit was made shall be paid over by such Paying Agent to the
Trustee for application in accordance with Article XI.

The initial Paying Agent shall be as set forth in Section 7.2 hereof. Any
additional or successor Paying Agents shall be appointed by Issuer Order with
written notice thereof to the Trustee; provided that so long as any Class of
Notes is rated by the Rating

 

-138-



--------------------------------------------------------------------------------

Agencies and with respect to any additional or successor Paying Agent for the
Notes, either (i) the Paying Agent for the Notes has a rating of not less than
“Aa3” (and, if rated “Aa3,” is not on watch for downgrade) and not less than
“P-1” (and, if rated “P-1,” is not on watch for downgrade) by Moody’s and a
rating of not less than “AA-” by Standard & Poor’s and not less than “A-1+” by
Standard & Poor’s or (ii) the Rating Condition with respect to the appointment
of such Paying Agent shall have been satisfied. In the event that (i) such
successor Paying Agent ceases to have a rating of at least “Aa3” (and, if rated
“Aa3,” is not on watch for downgrade) and “P-1” (and is not on watch for
downgrade) by Moody’s and a rating of at least “AA-” by Standard & Poor’s and of
“A-1+” by Standard & Poor’s or (ii) the Rating Condition with respect to the
appointment of such Paying Agent shall not have been satisfied, the Co-Issuers
shall promptly remove such Paying Agent and appoint a successor Paying Agent.
The Co-Issuers shall not appoint any Paying Agent (other than an initial Paying
Agent) that is not, at the time of such appointment, a depository institution or
trust company subject to supervision and examination by Federal and/or state
and/or national banking authorities. The Co-Issuers shall cause each Paying
Agent other than the Trustee to execute and deliver to the Trustee an instrument
in which such Paying Agent shall agree with the Trustee (and if the Trustee acts
as Paying Agent, it hereby so agrees), subject to the provisions of this
Section 7.3 hereof, that such Paying Agent will:

(a) allocate all sums received for payment to the Holders of Notes for which it
acts as Paying Agent on each Distribution Date and Redemption Date among such
Holders in the proportion specified in the instructions set forth in the
applicable Note Valuation Report or Redemption Date Statement or as otherwise
provided herein, in each case to the extent permitted by applicable law;

(b) hold all sums held by it for the payment of amounts due with respect to the
Notes in trust for the benefit of the Persons entitled thereto until such sums
shall be paid to such Persons or otherwise disposed of as herein provided and
pay such sums to such Persons as herein provided;

(c) if such Paying Agent is not the Trustee, immediately resign as a Paying
Agent and forthwith pay to the Trustee all sums held by it in trust for the
payment of Notes if at any time it ceases to meet the standards set forth above
required to be met by a Paying Agent at the time of its appointment;

(d) if such Paying Agent is not the Trustee, immediately give the Trustee notice
of any Default by the Issuer or the Co-Issuer (or any other obligor upon the
Notes) in the making of any payment required to be made; and

(e) if such Paying Agent is not the Trustee at any time during the continuance
of any such Default, upon the written request of the Trustee, forthwith pay to
the Trustee all sums so held in trust by such Paying Agent.

The Co-Issuers may at any time, for the purpose of obtaining the satisfaction
and discharge of this Indenture or for any other purpose, pay, or by Issuer
Order direct any Paying Agent to pay, to the Trustee all sums held in trust by
the Co-Issuers or such Paying Agent, such sums to be held by the Trustee upon
the same trusts as those upon which such sums were held by the Co-Issuers or
such Paying Agent; and, upon such payment by any Paying Agent to the Trustee,
such Paying Agent shall be released from all further liability with respect to
such Cash.

 

-139-



--------------------------------------------------------------------------------

Except as otherwise required by applicable law, any Cash deposited with the
Trustee or any Paying Agent in trust for the payment of the principal of or
interest on any Note and remaining unclaimed for two years after such principal
or interest has become due and payable shall be paid to the Issuer on Issuer
Request; and the Holder of such Note shall thereafter, as an unsecured general
creditor, look only to the Issuer or the Co-Issuer for payment of such amounts
and all liability of the Trustee or such Paying Agent with respect to such trust
Cash (but only to the extent of the amounts so paid to the Co-Issuers) shall
thereupon cease. The Trustee or such Paying Agent, before being required to make
any such release of payment, may, but shall not be required to, adopt and
employ, at the expense of the Co-Issuers, any reasonable means of notification
of such release of payment, including mailing notice of such release to Holders
whose Notes have been called but have not been surrendered for redemption or
whose right to or interest in Cash due and payable but not claimed is
determinable from the records of any Paying Agent, at the last address of record
of each such Holder.

Section 7.4 Existence of Co-Issuers; Compliance with Laws.

The Issuer and the Co-Issuer shall maintain in full force and effect their
existence and rights as an exempted company incorporated and registered under
the laws of the Cayman Islands and as a corporation incorporated under the laws
of the State of Delaware, respectively, and shall obtain and preserve their
qualification to do business in each jurisdiction in which such qualifications
are or shall be necessary to protect the validity and enforceability of this
Indenture, the Notes or any of the Collateral.

The Issuer and the Co-Issuer shall ensure that all corporate or other
formalities regarding their respective existences (including holding regular
board of directors’ and shareholders’, or other similar, meetings) or
registrations are followed. Neither the Issuer nor the Co-Issuer shall take any
action, or conduct its affairs in a manner, that is likely to result in its
separate existence being ignored or in its assets and liabilities being
substantively consolidated with any other Person in a bankruptcy, reorganization
or other insolvency proceeding. Without limiting the foregoing, (a) the Issuer
shall not have any subsidiaries, (b) the Co-Issuer shall not have any
subsidiaries, (c) the Issuer and the Co-Issuer shall correct any known
misunderstanding concerning the separate legal identities of the Issuer and the
Co-Issuer from each other and (d) the Issuer and the Co-Issuer shall not
(i) have any employees, (ii) engage in any transaction with any ordinary
shareholder that would constitute a conflict of interest or (iii) pay dividends
other than in accordance with the terms of this Indenture; provided that the
foregoing shall not prohibit the Issuer from entering into the transactions
contemplated by the Administration Agreement with the Administrator.

The Issuer and the Co-Issuer shall comply with all applicable laws, rules,
regulations, orders, writs, judgments, injunctions, decrees, determinations and
awards (including, without limitation, any fiscal and accounting rules and
regulations and any foreign or domestic law, rule or regulation), including, in
connection with the issuance, offer and sale of the Notes.

Section 7.5 Protection of Collateral.

(a) The Issuer (or, with respect to continuation statements, the Trustee on
behalf of the Issuer) shall file any financing statements and any continuation
statements, provided that the Issuer shall from time to time at the request of
any Secured Party execute and deliver all such supplements and amendments hereto
and upon receipt of an Opinion of Counsel,

 

-140-



--------------------------------------------------------------------------------

execute all such Financing Statements, continuation statements, instruments of
further assurance and other instruments, and shall take such other action as may
be necessary or advisable or desirable to secure the rights and remedies of the
Secured Parties hereunder and to:

(i) Grant more effectively all or any portion of the Collateral;

(ii) maintain, preserve and perfect the lien (and the first priority nature
thereof) of this Indenture or to carry out more effectively the purposes hereof;

(iii) perfect, publish notice of or protect the validity of any Grant made or to
be made by this Indenture (including any and all actions necessary or desirable
as a result of changes in law or regulations);

(iv) enforce any of the Pledged Securities or other instruments or property
included in the Collateral;

(v) preserve and defend title to the Collateral and the rights therein of the
Trustee and the Holders of the Notes against the claims of all persons and
parties; and

(vi) pursuant to Section 11.1(a) hereof, pay or cause to be paid any and all
taxes levied or assessed upon all or any part of the Collateral.

The Trustee, on behalf of the Issuer, shall be entitled to rely on an Opinion of
Counsel given pursuant to Section 7.6 hereof as to the need to file any
continuation statements, the dates by which such filings are required to be made
and the jurisdiction in which such filings are required to be made.

The Issuer hereby designates the Trustee its agent and attorney-in-fact to
execute, if required, and/or file, at the Issuer’s expense, any continuation
statement or other instrument delivered to it pursuant to this Section 7.5
hereof, and the Trustee, as agent of the Issuer, agrees to file such
continuation statements as are necessary to maintain perfection of the
Collateral perfected by the filing of Financing Statements; provided that such
appointment shall not impose upon the Trustee, or release or diminish or
transfer the Co-Issuers’ obligation under this Section 7.5 hereof, and; provided
further, that the Issuer retains ultimate responsibility to maintain the
perfection of the Collateral perfected by the filing of Financing Statements and
any failure of the Trustee to file continuation statements pursuant to this
undertaking shall not result in any liability of the Trustee and the Trustee
shall be entitled to indemnification pursuant to Section 6.7(a) hereof with
respect to any claim, loss, liability or expense incurred by the Trustee with
respect to the filing of such continuation statements. The Trustee agrees that
it will from time to time, at the direction of any Secured Party, cause to be
filed continuation statements. The Trustee shall be entitled to rely on an
Opinion of Counsel as to the need to file any financing statements and
continuation statements, the dates by which such filings are required to be made
and the jurisdiction in which such filings are required to be made. The Issuer
shall otherwise cause the perfection and priority of the security interest in
the Collateral and the maintenance of such security interest at all times.
Notwithstanding anything to the contrary herein, the right of a Secured Party to
provide direction to the Trustee shall not impose upon the Trustee as Secured
Party, any obligation to provide any such direction. The Issuer hereby
(i) authorizes the Trustee at any time and from time to

 

-141-



--------------------------------------------------------------------------------

time to file continuation statements and amendments thereto that describe the
Collateral as “all assets of the Issuer,” “all assets of the Issuer other than
Excepted Property” or words of similar effect (regardless of whether any
particular asset described in such financing statements falls within the
Granting Clauses of this Indenture) and that contain any other information
required by Part 5 of Article 9 of the UCC for the sufficiency or filing office
acceptance of any continuation statement or amendment, including whether the
Issuer is an organization, the type of organization and any organization
identification number issued to the Issuer, and (ii) ratifies such authorization
to the extent that the Trustee has filed any such continuation statements, or
amendments thereto prior to the date hereof. The Trustee agrees that it will
from time to time, at the direction of any Secured Party, execute and cause to
be filed, at the expense of the Issuer, continuation statements. The Issuer
shall otherwise cause the perfection and priority of the security interest in
the Collateral and the maintenance of such security interest at all times.
Notwithstanding anything to the contrary herein, the right of a Secured Party to
provide direction to the Trustee shall not impose upon the Trustee as Secured
Party, any obligation to provide any such direction. The Issuer agrees that a
carbon, photographic, photostatic or other reproduction of a Financing Statement
is sufficient as a Financing Statement.

(b) The Trustee shall not (i) except in accordance with Section 10.8(a), (b) or
(c) hereof, as applicable, or in connection with a payment of Cash expressly
permitted by this Indenture (including Section 11.1 hereof), remove any portion
of the Collateral that consists of Cash or is evidenced by an Instrument,
certificate or other writing (A) from the jurisdiction in which it was held at
the date the most recent Opinion of Counsel was delivered pursuant to
Section 7.6 hereof (or from the jurisdiction in which it was held as described
in the Opinion of Counsel delivered at the Closing Date pursuant to
Section 3.1(c) hereof, if no Opinion of Counsel has yet been delivered pursuant
to Section 7.6 hereof) or (B) from the possession of the Person who held it on
such date or (ii) cause or permit ownership or the pledge of any portion of the
Collateral that consists of book-entry securities to be recorded on the books of
a Person (A) organized in a different jurisdiction from the jurisdiction in
which such ownership or pledge was recorded at such date or (B) other than the
Person on whose books such ownership or pledge was recorded at such date, unless
the Trustee shall have first received an Opinion of Counsel to the effect that
the lien and security interest created by this Indenture with respect to such
property will continue to be maintained after giving effect to such action or
actions.

(c) The Issuer shall (1) pay or cause to be paid taxes, if any, levied on
account of the beneficial ownership by the Issuer of any Pledged Securities that
secure the Notes and (2) if required to prevent the withholding or imposition of
United States income tax, deliver or cause to be delivered a United States
Internal Revenue Service Form W-9 or successor applicable form, to each issuer,
counterparty or paying agent with respect to (as applicable) an item included in
the Collateral Asset at the time such item included in the Collateral Asset is
purchased or entered into and thereafter prior to the expiration or obsolescence
of such form.

(d) The Issuer shall enforce all of its material rights and remedies under the
Hedge Agreements, the Administration Agreement, the Collateral Administration
Agreement, the Collateral Management Agreement and the Preference Share
Documents. The Issuer will not enter into any agreement amending, modifying or
terminating the Administration Agreement, the Account Control Agreement, the
Hedge Agreements, the Collateral Administration Agreement

 

-142-



--------------------------------------------------------------------------------

or the Collateral Management Agreement without (i) 10 days’ prior notice to each
Rating Agency, the Collateral Manager and each Hedge Counterparty, (ii) 10 days’
prior notice thereof to the Trustee, which notice shall specify the action
proposed to be taken by the Issuer (and the Trustee shall promptly deliver a
copy of such notice to each Noteholder, except in the case of amendments and
modifications of the type and nature described in Section 8.1 hereof) and
(iii) the Rating Condition with respect to such amendment, modification or
termination being satisfied.

(e) Without at least 30 days’ prior written notice to the Trustee and the
Collateral Manager, the Issuer shall not change its name, or the name under
which it does business, from the name shown on the signature pages hereto or
re-incorporate, re-form or re-organize itself under the law of a different
jurisdiction.

(f) The Issuer shall ensure that particulars of the security interests granted
in favor of the Trustee hereunder or in any instrument executed pursuant to
Section 7.5(a) hereof are promptly entered on the register of mortgages and
charges maintained by the Issuer in accordance with The Companies Law (2004
Revision) of the Cayman Islands.

Section 7.6 Opinions as to Collateral.

On or before October 31, 2011 (but no earlier than June 1, 2011), and every
fifth anniversary of October 31 thereafter (for so long as any Notes remain
Outstanding), the Issuer shall furnish or cause to be furnished to the Trustee,
each Rating Agency and each Hedge Counterparty an Opinion of Counsel stating
that, in the opinion of such counsel, as of the date of such opinion, the
security interest created by this Indenture with respect to the Collateral
remains a valid and perfected security interest and describing the manner in
which such security interest shall remain perfected.

Section 7.7 Performance of Obligations.

(a) Each of the Issuer and the Co-Issuer shall not take any action, and will use
its best effort not to permit any action to be taken by others, that would
release any Person from any such Person’s covenants or obligations under any
instrument included in the Collateral Assets, except in the case of enforcement
action taken with respect to any Defaulted Security in accordance with the
provisions hereof and otherwise required hereby.

(b) The Issuer or the Co-Issuer may, with the prior written consent of a
Majority of the Holders of the Notes of the Controlling Class and the Hedge
Counterparties (except for agreements entered into as of the Closing Date, which
shall not require such prior consent) contract with other Persons, including the
Collateral Administrator, the Class A-1B Note Agent, the Collateral Manager and
the Bank, for the performance of actions and obligations to be performed by the
Issuer or the Co-Issuer hereunder by such Persons. Notwithstanding any such
arrangement, the Issuer or the Co-Issuer, as the case may be, shall remain
liable for all such actions and obligations. In the event of such contract, the
performance of such actions and obligations by such Persons shall be deemed to
be performance of such actions and obligations by the Issuer or the Co-Issuer;
and the Issuer or Co-Issuer, as the case may be, will punctually perform, and
use its commercially reasonable efforts to cause such other Person to perform,
all of their obligations and agreements contained in any related agreement.

 

-143-



--------------------------------------------------------------------------------

(c) The Co-Issuers shall treat all acquisitions of Collateral Assets as a
“purchase” for tax, accounting and reporting purposes.

Section 7.8 Negative Covenants.

(a) The Issuer will not and, with respect to clauses (iii), (iv), (v), (ix),
(x) and (xi), the Co-Issuer will not:

(i) intentionally operate so as to be subject to U.S. Federal income taxes on
its net income;

(ii) sell, assign, participate, transfer, exchange or otherwise dispose of, or
pledge, mortgage, hypothecate or otherwise encumber (or permit such to occur or
suffer such to exist), any part of the Collateral, except as permitted by this
Indenture;

(iii) claim any credit on, make any deduction from, or dispute the
enforceability of, the payment of the principal, interest or any other amount
payable in respect of the Notes (other than amounts required to be paid,
deducted or withheld in accordance with any applicable law or regulation of any
governmental authority) or, in the case of the Class A-1B Notes, the Class A-1B
Commitment Fee or Class A-1B Breakage Costs, if any, or assert any claim against
any present or future Noteholder by reason of the payment of any taxes levied or
assessed upon any part of the Collateral;

(iv) (A) incur or assume or guarantee any indebtedness, other than the Notes and
the Class D Notes and as expressly permitted in this Indenture and the
transactions contemplated hereby; (B) issue any additional class of securities;
or (C) issue any additional shares other than the Preference Shares;

(v) (A) permit the validity or effectiveness of this Indenture or any Grant
hereunder to be impaired, or permit the lien of this Indenture to be amended,
hypothecated, subordinated, terminated or discharged, or permit any Person to be
released from any covenants or obligations with respect to this Indenture, the
Notes or the Collateral Management Agreement, except as may be expressly
permitted hereby; (B) permit any lien, charge, adverse claim, security interest,
mortgage or other encumbrance (other than the lien of this Indenture) to be
created on or extend to or otherwise arise upon or burden the Collateral or any
part thereof, any interest therein or the proceeds thereof; or (C) take any
action that would permit the lien of this Indenture not to constitute a valid
first priority security interest in the Collateral, except (with respect to each
of subclauses (A), (B) and (C) above) as expressly permitted by this Indenture
and the Collateral Management Agreement;

(vi) use any of the proceeds of the Notes issued hereunder (A) to extend
“purpose credit” within the meaning given to such term in Regulation U or (B) to
purchase or otherwise acquire any Margin Stock;

(vii) permit the aggregate book value of all Margin Stock held by the Issuer on
any date to exceed the net worth of the Issuer on such date (excluding any
unrealized gains and losses) on such date;

 

-144-



--------------------------------------------------------------------------------

(viii) amend the Collateral Management Agreement except pursuant to Article XV;

(ix) dissolve or liquidate in whole or in part, except as permitted under
Section 7.10 hereof;

(x) except for any agreements involving the purchase and sale of Collateral
Assets having customary purchase or sale terms and documents with customary loan
trading documentation (but not excepting any agreement relating to any Hedge
Agreement), enter into any agreements unless such agreements contain
“non-petition” and “limited recourse” provisions with respect to the Issuer or
amend or waive such provisions;

(xi) without satisfaction of the Rating Condition, amend or waive the
“non-petition” or “limited recourse” provisions of this Indenture, the Notes,
the Account Control Agreement, the Servicing Agreement, the Hedge Agreements,
the Preference Shares (and any Agreement relating thereto), the Collateral
Management Agreement, the Administration Agreement or the Collateral
Administration Agreement or any other material agreement to which the Issuer is
a party;

(xii) commingle its assets with the assets of any other entity;

(xiii) conduct business in any name other than its own;

(xiv) fail to pay its own liabilities out of its own funds;

(xv) fail to maintain an arms-length relationship with its affiliates;

(xvi) fail to use separate stationery, invoices and checks and maintain separate
financial statements;

(xvii) fail to maintain books and records separate from any other person or
entities; or

(xviii) fail to hold itself out as a separate entity.

(b) Neither the Issuer nor the Trustee shall sell, transfer, exchange or
otherwise dispose of Collateral, or enter into or engage in any business with
respect to any part of the Collateral except, in each of the foregoing cases, as
permitted by this Indenture and the Collateral Management Agreement.

(c) The Co-Issuer will not invest any of its assets in “securities” (as such
term is defined in the Investment Company Act), and will keep all of its assets
in Cash.

(d) Neither the Issuer nor the Co-Issuer may acquire or form any subsidiary or
employ any employees (other than its directors).

(e) For so long as any Notes are Outstanding, the Issuer shall not issue or
permit the transfer of any ordinary shares of the Issuer to any Person other
than RAIT Preferred Holdings I, LLC or a transferee which is a Special Purpose
Purchaser to which the transfer of

 

-145-



--------------------------------------------------------------------------------

such shares has satisfied the Rating Condition and the Co-Issuer shall not issue
or permit the transfer of any of its limited liability company interests to any
Person other than RAIT Preferred Holdings I, LLC or a transferee which is a
Special Purpose Purchaser to which the transfer of such shares has satisfied the
Rating Condition.

Section 7.9 Statement as to Compliance.

On or before January 31st in each calendar year commencing in 2007, or
immediately if there has been an Indenture Event of Default under this
Indenture, the Issuer shall deliver to the Trustee, the Preference Share Paying
Agent, each Hedge Counterparty, each Noteholder and Preference Shareholder
making a written request therefor and each Rating Agency (other than Fitch) an
Officer’s certificate stating, as to each signer thereof, that:

(a) a review of the activities of the Issuer and of the Issuer’s performance
under this Indenture during the twelve-month period ending on December 31st of
the previous year has been made under such Officer’s supervision (or from the
Closing Date until December 31, 2006, in the case of the first such certificate)
based on reports and other information delivered to such Officer by the Trustee
and the Collateral Administrator and a review of the Accountant’s Reports
prepared pursuant to Section 10.9 hereof; and

(b) to the best of such Officer’s knowledge, based on such review, the Issuer
has fulfilled all of its obligations under this Indenture throughout the period,
or, if there has been an Indenture Event of Default, specifying each such
Indenture Event of Default known to such Officer and the nature and status
thereof, including actions undertaken to remedy the same.

Section 7.10 Co-Issuers may Consolidate, Etc., Only on Certain Terms.

(a) The Issuer shall not consolidate or merge with or into any other Person or
transfer or convey all or substantially all of its assets to any Person, unless
permitted by Cayman Islands law and unless:

(i) the Issuer shall be the surviving entity, or the Person (if other than the
Issuer) formed by such consolidation or into which the Issuer is merged or to
which all or substantially all of the assets of the Issuer are transferred or
conveyed shall be an exempted limited liability company organized and existing
under the laws of the Cayman Islands or such other jurisdiction outside the
United States as may be approved by a Majority of each Class of Notes, a
Majority-in-Interest of Preference Shareholders and each Hedge Counterparty, and
shall expressly assume, by an indenture supplemental hereto, executed and
delivered to the Trustee, the Collateral Manager, the Hedge Counterparties, the
Preference Share Paying Agent and each Noteholder, the due and punctual payment
of the principal of and interest on all Notes and, in the case of the Class A-1B
Notes, the Class A-1B Commitment Fee and the performance of every covenant of
this Indenture, the Collateral Management Agreement, the Preference Share Paying
Agency Agreement and the Hedge Agreements on the part of the Issuer to be
performed or observed, all as provided herein;

(ii) each Hedge Counterparty and each Rating Agency shall have received written
notification of such consolidation, merger, transfer or conveyance, each Hedge
Counterparty shall have given its prior written consent thereto (such consent
not to be unreasonably withheld) and the Rating Condition shall have been
satisfied with respect to the consummation of such transaction;

 

-146-



--------------------------------------------------------------------------------

(iii) if the Issuer is not the surviving entity, the Person formed by such
consolidation or into which the Issuer is merged or to which all or
substantially all of the assets of the Issuer are transferred or conveyed shall
have agreed with the Trustee (A) to observe the same legal requirements for the
recognition of such formed or surviving entity as a legal entity separate and
apart from any of its Affiliates as are applicable to the Issuer with respect to
its Affiliates and (B) not to consolidate or merge with or into any other Person
or transfer or convey the Collateral or all or substantially all of its assets
to any other Person except in accordance with the provisions of this
Section 7.10;

(iv) if the Issuer is not the surviving entity, the Person formed by such
consolidation or into which the Issuer is merged or to which all or
substantially all of the assets of the Issuer are transferred or conveyed shall
have delivered to the Trustee and each Rating Agency an Officer’s certificate
and an Opinion of Counsel each stating that such Person is duly organized,
validly existing and (if applicable) in good standing in the jurisdiction in
which such Person is organized; that such Person has sufficient power and
authority to assume the obligations set forth in subclause (a)(i) above and to
execute and deliver an indenture supplemental hereto for the purpose of assuming
such obligations; that such Person has duly authorized the execution, delivery
and performance of an indenture supplemental hereto for the purpose of assuming
such obligations and that such supplemental indenture is a valid, legal and
binding obligation of such Person, enforceable in accordance with its terms,
subject only to bankruptcy, reorganization, insolvency, moratorium and other
laws affecting the enforcement of creditors’ rights generally and to general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law); that, immediately following the event which
causes such Person to become the successor to the Issuer, (A) such Person has
good and marketable title, free and clear of any lien, security interest or
charge, other than the lien and security interest of this Indenture, to the
Collateral; (B) the Trustee continues to have a valid perfected first priority
security interest in the Collateral securing all of the Notes; and such other
matters as the Trustee or any Noteholder may reasonably require and (C) such
Person has received an Opinion of Counsel to the effect that such Person will
not be subject to net income tax or be treated as engaged in a trade or business
within the United States for U.S. Federal income tax purposes;

(v) immediately after giving effect to such transaction, no Default shall have
occurred and be continuing;

(vi) the Issuer shall have delivered to the Trustee, the Collateral Manager,
each Noteholder, each Hedge Counterparty and the Irish Stock Exchange an
Officer’s certificate and an Opinion of Counsel each stating that such
consolidation, merger, transfer or conveyance and such supplemental indenture
comply with this Section 7.10, that all conditions in this Section 7.10 relating
to such transaction have been complied with and that no adverse tax consequences
will result therefrom to any Noteholder; and

(vii) the Issuer shall have delivered to the Trustee, each Hedge Counterparty
and the Collateral Manager an Opinion of Counsel stating that after giving
effect to such transaction, neither of the Co-Issuers will be required to
register as an investment company under the Investment Company Act.

 

-147-



--------------------------------------------------------------------------------

(b) The Co-Issuer shall not consolidate or merge with or into any other Person
or transfer or convey all or substantially all of its assets to any Person,
unless:

(i) the Co-Issuer shall be the surviving corporation, or the Person (if other
than the Co-Issuer) formed by such consolidation or into which the Co-Issuer is
merged or to which all or substantially all of the assets of the Co-Issuer are
transferred or conveyed shall expressly assume, by an indenture supplemental
hereto, executed and delivered to the Trustee, the due and punctual payment of
the principal of and interest on all Notes and, in the case of the Class A-1B
Notes, the Class A-1B Commitment Fee and the performance of every covenant of
this Indenture on the part of the Co-Issuer to be performed or observed, all as
provided herein;

(ii) each Hedge Counterparty and each Rating Agency shall have received written
notification from the Co-Issuer of such consolidation, merger, transfer or
conveyance, each Hedge Counterparty shall have given its prior written consent
thereto (not to be unreasonably withheld) and the Rating Condition shall have
been satisfied with respect to the consummation of such transaction;

(iii) if the Co-Issuer is not the surviving corporation, the Person formed by
such consolidation or into which the Co-Issuer is merged or to which all or
substantially all of the assets of the Co-Issuer are transferred or conveyed
shall have agreed with the Trustee (A) to observe the same legal requirements
for the recognition of such formed or surviving corporation as a legal entity
separate and apart from any of its Affiliates as are applicable to the Co-Issuer
with respect to its Affiliates and (B) not to consolidate or merge with or into
any other Person or transfer or convey all or substantially all of its assets to
any other Person except in accordance with the provisions of this Section 7.10;

(iv) if the Co-Issuer is not the surviving corporation, the Person formed by
such consolidation or into which the Co-Issuer is merged or to which all or
substantially all of the assets of the Co-Issuer are transferred or conveyed
shall have delivered to the Trustee and each Rating Agency an Officer’s
certificate and an Opinion of Counsel each stating that such Person is duly
organized, validly existing and (if applicable) in good standing in the
jurisdiction in which such Person is organized; that such Person has sufficient
power and authority to assume the obligations set forth in subclause (b)(i)
above and to execute and deliver an indenture supplemental hereto for the
purpose of assuming such obligations; that such Person has duly authorized the
execution, delivery and performance of an indenture supplemental hereto for the
purpose of assuming such obligations and that such supplemental indenture is a
valid, legal and binding obligation of such Person, enforceable in accordance
with its terms, subject only to bankruptcy, reorganization, insolvency,
moratorium and other laws affecting the enforcement of creditors’ rights
generally and to general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law); and such
other matters as the Trustee, any Hedge Counterparty or any Noteholder may
reasonably require;

(v) immediately after giving effect to such transaction, no Default shall have
occurred and be continuing;

 

-148-



--------------------------------------------------------------------------------

(vi) the Co-Issuer shall have delivered to the Trustee, the Collateral Manager,
each Hedge Counterparty and each Noteholder an Officer’s certificate and an
Opinion of Counsel each stating that such consolidation, merger, conveyance or
transfer and such supplemental indenture comply with this Section 7.10 and that
all conditions in this Section 7.10 provided for relating to such transaction
have been complied with and that no adverse tax consequences will result
therefrom to any Noteholder;

(vii) after giving effect to such transaction, neither of the Co-Issuers will be
required to register as an investment company under the Investment Company Act;
and

(viii) after giving effect to such transaction, the outstanding stock of the
Co-Issuer will not be beneficially owned by any Person other than the Issuer.

Section 7.11 Successor Substituted.

Upon any consolidation or merger, or transfer or conveyance of all or
substantially all of the assets of the Issuer or the Co-Issuer, in accordance
with Section 7.10 hereof, the Person formed by or surviving such consolidation
or merger (if other than the Issuer or the Co-Issuer), or, the Person to which
such transfer or conveyance is made, shall succeed to, and be substituted for,
and may exercise every right and power of, and shall be bound by each obligation
or covenant of, the Issuer or the Co-Issuer, as the case may be, under this
Indenture with the same effect as if such Person had been named as the Issuer or
the Co-Issuer, as the case may be, herein. In the event of any such
consolidation, merger, transfer or conveyance, the Person named as the “Issuer”
or the “Co-Issuer” in the first paragraph of this Indenture or any successor
which shall theretofore have become such in the manner prescribed in this
Section 7.11 may be dissolved, wound-up and liquidated at any time thereafter,
and such Person thereafter shall be released from its liabilities as obligor and
maker on all the Notes and from its obligations under this Indenture.

Section 7.12 No Other Business.

(a) The Issuer shall not engage in any business or activity other than issuing
and selling the Notes pursuant to this Indenture and the Preference Shares and
its ordinary shares pursuant to the Preference Share Documents and acquiring,
holding, pledging and selling, solely for its own account, Collateral Assets and
other Collateral described in clauses (a) through (e) of the first sentence of
the Granting Clauses and the capital stock of the Co-Issuer, and the Co-Issuer
shall not engage in any business or activity other than issuing and selling the
Notes pursuant to this Indenture and, with respect to the Issuer and the
Co-Issuer, such other activities as are incidental thereto or connected
therewith. The Issuer will not, after the Closing Date, amend the Issuer
Charter, and the Co-Issuer will not amend its certificate of formation or
limited liability company agreement, if such amendment would result in the
rating (including any private or confidential rating) of any Class of Notes
being reduced or withdrawn. The Co-Issuers shall conduct business solely under
their respective names.

Section 7.13 Reaffirmation of Rating; Annual Rating Review.

(a) So long as any Class of Notes remains Outstanding, on or before August 31st
in each year commencing in 2007 the Co-Issuers shall obtain and pay for an
annual confirmation of the rating of each Class of Notes from each Rating Agency
that rated such Class of Notes on the Closing Date.

 

-149-



--------------------------------------------------------------------------------

(b) The Co-Issuers shall promptly notify the Trustee in writing and upon receipt
of such notice the Trustee shall promptly notify the Noteholders, each Hedge
Counterparty and the Preference Shareholders if at any time the rating of any
Class of Notes has been, or is known will be, changed or withdrawn.

Section 7.14 Reporting.

At any time when the Co-Issuers are neither subject to Section 13 or 15(d) of
the Exchange Act nor exempt from reporting pursuant to Rule 12g3-2(b) under the
Exchange Act, upon the request of a Holder or Beneficial Owner of a Note, the
Co-Issuers shall promptly furnish or cause to be furnished Rule 144A Information
to such Holder or Beneficial Owner, to a prospective purchaser of such Note
designated by such Holder or Beneficial Owner or to the Trustee to be made
available to such Holder or Beneficial Owner or a prospective purchaser
designated by such Holder or Beneficial Owner, as the case may be, in order to
permit compliance by such Holder or Beneficial Owner with Rule 144A under the
Securities Act in connection with the resale of such Note by such Holder or
Beneficial Owner.

Section 7.15 Calculation Agent.

(a) The Co-Issuers hereby agree that for so long as any of the Notes remain
Outstanding the Co-Issuers will at all times cause there to be an agent
appointed to calculate LIBOR in respect of each Interest Period in accordance
with the terms of Schedule B hereto (the “Calculation Agent”), which agent shall
be a financial institution, having a combined capital and surplus of at least
U.S.$250,000,000, subject to supervision or examination by Federal or state
banking authority, having a rating of at least “Baa1” by Moody’s (and, if rated
“Baa1,” not be on watch for possible downgrade by Moody’s) and “BBB+” by
Standard & Poor’s and having an office within the United States. The Co-Issuers
have initially appointed the Trustee as Calculation Agent for purposes of
determining LIBOR for each Interest Period. The Calculation Agent may be removed
by the Co-Issuers at any time. If the Calculation Agent is unable or unwilling
to act as such, is removed by the Co-Issuers or fails to determine the Note
Interest Rate for (or the amount of interest payable to) any Class of Notes for
any Interest Period, the Co-Issuers will promptly appoint as a replacement
Calculation Agent a leading bank which is engaged in transactions in Dollar
deposits in the international Eurodollar market and which does not control or is
not controlled by or under common control with the Co-Issuers or any of their
Affiliates. The Calculation Agent may not resign its duties without a successor
having been duly appointed. The determination of the Note Interest Rate (and the
Interest Distribution Amount) for the Notes for each Interest Period by the
Calculation Agent shall (in the absence of manifest error) be final and binding
on all parties.

(b) The Calculation Agent shall, as soon as possible after 11:00 a.m. (London
time) on each LIBOR Determination Date, but in no event later than 11:00 a.m.
(New York time) on the Business Day immediately following each LIBOR
Determination Date, calculate the Note Interest Rate for the Notes for the
related Interest Period and the amount of interest for the related Interest
Period payable in respect of each U.S.$1,000 in principal amount of each Class
of Notes (in each case rounded to the nearest cent, with half a cent being
rounded upward) on the related Distribution Date and will make available such
rates and amounts and the related

 

-150-



--------------------------------------------------------------------------------

Distribution Date to the Co-Issuers, the Collateral Manager, the Trustee, each
Hedge Counterparty, each Paying Agent (other than the Preference Share Paying
Agent), the Depositary, for so long as any Offered Notes (other than the
Class A-1B Notes) are listed on the Irish Stock Exchange, the Irish Stock
Exchange and, if applicable, Euroclear and Clearstream, Luxembourg. The
Calculation Agent will also specify to the Co-Issuers, each Hedge Counterparty
and the Collateral Manager the quotations upon which the Note Interest Rate for
each Class of Notes is based, and in any event the Calculation Agent shall
notify the Co-Issuers before 7:00 p.m. (London time) on each LIBOR Determination
Date that either (i) it has determined or is in the process of determining the
Note Interest Rates and applicable amounts of interest for the related Interest
Period or (ii) it has not determined and is not in the process of determining
the Note Interest Rates and the applicable amounts of interest, together with
its reasons therefor. The Calculation Agent also will cause the Note Interest
Rate for each Interest Period for each Class of Offered Notes (other than the
Class A-1B Notes) listed on the Irish Stock Exchange, the amount of interest
payable in respect of each Class of Offered Notes (other than the Class A-1B
Notes) listed on the Irish Stock Exchange and each Distribution Date to be
delivered to the Irish Paying Agent for delivery to the Company Announcements
Office of the Irish Stock Exchange as soon as possible after the Calculation
Agent has determined such Note Interest Rates and amounts. For purposes of any
calculations referred to in this paragraph (b), all percentages resulting from
such calculations will be rounded, if necessary, to the nearest one
hundred-thousandth of a percentage point.

Section 7.16 Amendment or Termination of Certain Documents.

Prior to entering into any amendment to or termination of the Account Control
Agreement, the Collateral Administration Agreement, the Collateral Management
Agreement, the Administration Agreement, the Servicing Agreement or any Hedge
Agreement, the Issuer shall notify the Rating Agencies of such amendment or
termination; provided that (i) any amendment to a Hedge Agreement shall have
been consented to by the Hedge Counterparty party thereto, (ii) any such
amendment shall have satisfied the Rating Condition and (iii) in the case of any
amendment to which consent of a Hedge Counterparty is required under any Hedge
Agreement, the consent of such Hedge Counterparty has been obtained. Prior to
granting any waiver in respect of any of the foregoing agreements, the Issuer
shall provide each Rating Agency, each Hedge Counterparty, the Collateral
Manager and the Trustee with written notice thereof and otherwise comply with
the requirements of Section 7.5(d) hereof. If the Issuer has knowledge of any
material breach of any of the foregoing agreements, then the Issuer will provide
notice of such breach to Standard & Poor’s.

Section 7.17 Information Regarding Collateral.

No later than seven Business Days following the first Distribution Date, the
Collateral Administrator shall, on behalf of the Issuer, provide Standard &
Poor’s (i) any information in electronic form concerning the Collateral that
Standard & Poor’s may reasonably request to run the Standard & Poor’s CDO
Monitor Test and (ii) the Excel Default Model Input File.

 

-151-



--------------------------------------------------------------------------------

Section 7.18 Listing.

The Issuer will use its commercially reasonable efforts to obtain and maintain
the listing of each Class of Offered Notes (other than the Class A-1B Notes) on
the Irish Stock Exchange. The listing on the Irish Stock Exchange of the Offered
Notes (other than the Class A-1B Notes) is not a condition to issuance of the
Notes. If the Offered Notes (other than the Class A-1B Notes) are admitted to
the official list of the Irish Stock Exchange, the Issuer may at any time
terminate such listing if the Issuer (or the Collateral Manager on behalf of the
Issuer) determines that the maintenance of such listing would impose a material
burden or expense (in excess of the amount anticipated on the Closing Date) on
the Issuer.

Section 7.19 Tax Returns.

The Issuer shall (i) retain a firm of Independent certified public accountants
of recognized national reputation (the “Accountants”) to prepare on behalf of
(and at the expense of) the Issuer any income tax or information returns that
the Issuer may from time to time be required to file under applicable law (each,
a “Tax Return”), and to deliver, at least 30 days before any applicable time
limit, each Tax Return, properly completed, to the Administrator for signature
by an Authorized Officer of the Issuer, (ii) file or deliver such Tax Return
within any applicable time limit with any authority or Person as required under
applicable law, (iii) should the Issuer not be treated as a Qualified REIT
Subsidiary, pursuant to the Code, prepare and deliver an Internal Revenue
Service Form 5471, as needed (or any successor or supplement thereto) and any
other information required under Sections 6038, 6038B or 6046 of the Code (or
successor provisions), on an annual basis in a timely manner to each Preference
Shareholder, (iv) should the Issuer not be treated as a Qualified REIT
Subsidiary pursuant to the Code, prepare and file any elections, as needed, to
preserve the status of the Issuer as a corporation for United States Federal tax
purposes due to a change in United States Federal tax laws and (v) should the
Issuer not be treated as a Qualified REIT Subsidiary, pursuant to the Code,
provide to any Preference Shareholder (A) all information that a U.S.
shareholder making a “qualified electing fund” (“QEF”) election (as defined in
the Code) with respect to the Issuer (or any Pledged Collateral Asset purchased
by the Issuer that is an equity interest in a “PFIC” (as defined in the Code) to
the extent such information is made available to the Issuer) is required to
obtain for United States Federal income tax purposes and (B) a “PFIC Annual
Information Statement” as described in Treasury Regulations § 1.1295-1(g) (or
any successor Treasury Regulation or Internal Revenue Service release or
notice), including all representations and statements required by such
statement, for the Issuer (or any Pledged Collateral Asset purchased by the
Issuer that is an equity interest in a “PFIC” (as defined in the Code) to the
extent such information is made available to the Issuer) and shall take any
other steps necessary to facilitate a QEF election with respect to the Issuer
(or such Pledged Collateral Asset to the extent the Issuer is able) by such
Preference Shareholder.

Section 7.20 Effective Date Actions.

(a) The Issuer (or the Collateral Manager on behalf of the Issuer) shall cause
to be delivered to the Trustee and each Rating Agency on the Effective Date an
amended Schedule of Closing Date Collateral Debt Securities listing all
Collateral Debt Securities Granted to the Trustee pursuant to Section 7.17 on or
before the Effective Date, which schedule shall supersede any prior Schedule of
Closing Date Collateral Debt Securities delivered to the Trustee.

(b) Within ten (10) Business Days after the Effective Date, the Issuer (or the
Collateral Manager on behalf of the Issuer) shall request each Rating Agency
rating a Class of Notes to confirm in writing (a “Rating Confirmation”) the
rating it assigned to such Class of Notes on the Closing Date. If, within thirty
(30) Business Days after the Effective Date, any

 

-152-



--------------------------------------------------------------------------------

rating assigned as of the Closing Date to any Class of Notes has not been
confirmed or has been reduced or withdrawn, the Collateral Manager may, on
behalf of the Issuer, within ten (10) Business Days, provide to such Rating
Agency a proposal (a “Proposal”) with respect to the Collateral Assets. If such
Rating Agency does not accept a Proposal, or the Collateral Manager, on behalf
of the Issuer, elects not to submit a Proposal, a “Rating Confirmation Failure”
shall have occurred. If such Rating Agency accepts the Proposal, a Rating
Confirmation Failure shall not be deemed to have occurred unless and until the
Collateral Manager fails to meet the conditions set forth in the Proposal in
accordance with the time requirements set forth in such Proposal. Within ten
(10) Business Days after the conditions set forth in the Proposal have been
satisfied, the Issuer will be required to request a Rating Confirmation. If the
relevant Rating Agency does not confirm its ratings, a Rating Confirmation
Failure shall have occurred. If a Rating Confirmation Failure occurs, first,
amounts on deposit in the Uninvested Proceeds Account, second, Interest Proceeds
remaining after payment of amounts referred to in clauses (1) through (25) of
Section 11.1(a)(i) and third, Principal Proceeds remaining after payment of the
amounts referred to in clauses (1) through (24) of Section 11.1(a)(ii) will be
used to pay principal of the Notes, in accordance with the Priority of Payments,
until each such rating is confirmed or reinstated or such Class has been paid in
full (and, in the case of the Class A-1B Notes, the Class A-1B Commitments have
been reduced to zero).

(c) The Collateral Manager on behalf of the Issuer shall cause to be delivered
to the Trustee, each Hedge Counterparty and each Rating Agency, within six
(6) Business Days after the Effective Date, an Accountants’ Report, dated as of
the Effective Date, confirming that the Collateral Quality Tests and the
Coverage Tests have been satisfied and that the Collateral Assets have an
aggregate par amount equal to at least the Minimum Ramp-Up Amount and certifying
the procedures applied and such accountants’ associated findings with respect to
the Eligibility Criteria and specifying the procedures undertaken by them to
review data and computations relating to such information. The Collateral
Manager may on any date, prior to the 270th day following the Closing Date or
the purchase of Collateral Assets having an aggregate par amount equal to the
Minimum Ramp-Up Amount, upon written notice to the Trustee, the Issuer and the
Co-Issuer and each Rating Agency (with a copy to each Hedge Counterparty),
declare that the Effective Date shall occur on the date specified in such
notice; provided that each of the Collateral Quality Tests and the Coverage
Tests will be satisfied as of such Effective Date and the Rating Condition has
been satisfied. The Issuer (or the Collateral Manager on behalf of the Issuer)
shall cause to be delivered to Standard & Poor’s on the Effective Date a
Microsoft Excel file that provides all of the inputs required to determine
whether the Standard & Poor’s CDO Monitor Test has been satisfied.

Section 7.21 REIT Status.

(a) RAIT Investment Trust intends to operate so that it will qualify as a REIT.

(b) The Issuer is intended to qualify as a Qualified REIT Subsidiary and to be
disregarded as separate entity from RAIT Investment Trust.

 

-153-



--------------------------------------------------------------------------------

ARTICLE VIII

SUPPLEMENTAL INDENTURES

Section 8.1 Supplemental Indentures Without Consent of Securityholders.

Without the consent of the Noteholders, the Preference Shareholders or each
Hedge Counterparty (except to the extent such consent is required under the
applicable Hedge Agreement), the Co-Issuers, when authorized by Board
Resolutions, and the Trustee, at any time and from time to time subject to the
requirement provided below in this Section 8.1 with respect to the ratings of
the Notes and subject to Section 8.3 hereof, may enter into one or more
indentures supplemental hereto, in form satisfactory to the Trustee, for any of
the following purposes:

(a) to evidence the succession of another Person to the Issuer or the Co-Issuer
and the assumption by any such successor Person of the covenants of the Issuer
or the Co-Issuer herein and in the Notes pursuant to Section 7.10 or 7.11
hereof;

(b) to add to the covenants of the Co-Issuers or the Trustee for the benefit of
the Holders of all of the Notes or to surrender any right or power herein
conferred upon the Co-Issuers;

(c) to convey, transfer, assign, mortgage or pledge any property to the Trustee
for the benefit of the Secured Parties;

(d) to evidence and provide for the acceptance of appointment hereunder by a
successor Trustee and to add to or change any of the provisions of this
Indenture as shall be necessary to facilitate the administration of the trusts
hereunder by more than one Trustee, pursuant to the requirements of
Sections 6.9, 6.10 and 6.12 hereof;

(e) to correct or amplify the description of any property at any time subject to
the lien of this Indenture, or to better assure, convey and confirm unto the
Trustee any property subject or required to be subjected to the lien of this
Indenture (including, without limitation, any and all actions necessary or
desirable as a result of changes in law or regulations) or to subject to the
lien of this Indenture any additional property;

(f) to modify the restrictions on and procedures for resales and other transfers
of the Notes to reflect any changes in any applicable law or regulation (or the
interpretation thereof) or in accordance with the USA PATRIOT Act, the Proceeds
of Criminal Conduct Law (as amended) (enacted in the Cayman Islands), The Money
Laundering Regulations (as amended) (enacted in the Cayman Islands) and any
other similar applicable laws or regulations or to enable the Co-Issuers to rely
upon any less restrictive exemption from registration under the Securities Act,
the Investment Company Act or other applicable law or to remove restrictions on
resale and transfer to the extent not required thereunder;

(g) to correct any inconsistency, defect or ambiguity in this Indenture or
correct, modify or supplement any provision which is inconsistent with any
Rating Agency methodology or the Offering Circular;

 

-154-



--------------------------------------------------------------------------------

(h) to obtain ratings on one or more Classes of the Notes from any rating
agency;

(i) to accommodate the issuance of any Class of Notes or Preference Shares to be
held through the facilities of DTC, Euroclear or Clearstream, Luxembourg or
otherwise or the listing or the delisting of the Notes or the Preference Shares
on any exchange or the issuance of additional Preference Shares;

(j) to make administrative changes as the Co-Issuers deem appropriate and that
do not materially and adversely affect the interests of any Noteholder,
Preference Shareholder or Hedge Counterparty;

(k) to avoid imposition of tax on the net income of the Issuer or the Co-Issuer
or of withholding tax on any payment to the Issuer or the Co-Issuer or avoid the
Issuer or the Co-Issuer being required to register as an “investment company”
under the Investment Company Act;

(l) to accommodate the issuance of any Class of Notes as Definitive Notes;

(m) to correct any non-material error in any provision of this Indenture upon
receipt by the Trustee of written direction from the Issuer describing in
reasonable detail such error and the modification necessary to correct such
error;

(n) to conform this Indenture to the Offering Circular;

(o) to make any change required in order to permit or maintain a listing on any
exchange;

(p) to correct any manifest error in this Indenture;

(q) to amend or otherwise to modify (a) if the Rating Condition with respect to
Moody’s is satisfied, the matrix attached as Part I of Schedule C hereto or any
reference herein to “Moody’s Rating” or a rating assigned by Moody’s or (b) if
the Rating Condition with respect to Standard & Poor’s is satisfied, the matrix
attached as Part II of Schedule C hereto or any reference herein to “Standard &
Poor’s Rating” or a rating assigned by Standard & Poor’s;

(r) effect a Collateral Quality Test Modification, Coverage Test Modification or
Pro Rata Special Amortization Modification as described herein;

(s) to accommodate, modify or amend existing and/or replacement hedge agreements
or enter into one or more additional hedge agreements or accommodate, modify, or
amend such additional hedge agreements or replacements therefore;

(t) to take any action necessary or advisable to prevent the Issuer, the
Noteholders, the Preference Shareholders, the Trustee or any Paying Agents from
being subject to withholding or other taxes, fees or assessments or to take any
action necessary or advisable to prevent the Issuer (without adverse effect upon
the Issuer or holders of Securities) from failing to qualify as a Qualified REIT
Subsidiary; provided that such action shall not cause the Noteholders to
experience any material change to the timing, character or source of the income
from the Notes; or

 

-155-



--------------------------------------------------------------------------------

(u) to enable the Issuer to avoid becoming, or being obligated to register as,
an “investment company” under the Investment Company Act.

The Trustee is hereby authorized to join in the execution of any such
supplemental indenture and to make any further appropriate agreements and
stipulations which may be therein contained, but the Trustee shall not be
obligated to enter into any such supplemental indenture which affects the
Trustee’s own rights, duties, liabilities or indemnities under this Indenture or
otherwise, except to the extent required by law. So long as any Class of Offered
Notes (other than the Class A-1B Notes) is listed on the Irish Stock Exchange,
the Trustee will notify the Irish Paying Agent for delivery to the Company
Announcements Office of the Irish Stock Exchange prior to any modification to
this Indenture that affects any Class of Offered Notes (other than the
Class A-1B Notes) that is listed on the Irish Stock Exchange.

Notwithstanding the foregoing, the Trustee shall not enter into any such
supplemental indenture (other than pursuant to clause (n), (p) or (u)) if, as a
result of such supplemental indenture, the interests of any Class of Notes or
the Preference Shareholders would be materially and adversely affected thereby
as evidenced to the Trustee by an Officer’s certificate of the Collateral
Manager or an Opinion of Counsel provided by or at the expense of the Issuer.

The Trustee shall not enter into any such supplemental indenture if, with
respect to such supplemental indenture, (A) the Rating Condition with respect to
Standard & Poor’s has not been satisfied, and (B) solely with respect to
clauses (g), (q) and (s) above, the Rating Condition with respect to Moody’s has
not been satisfied; provided that the Trustee may, with the consent of the
Holders of 100% of the Aggregate Outstanding Amount of Notes of each affected
Class, enter into any such supplemental indenture notwithstanding that the
Rating Condition would not be satisfied with respect to such supplemental
indenture; provided that notice of such consent is provided to the Rating
Agencies and the Collateral Manager. If any Class of Offered Notes (other than
the Class A-1B Notes) is then listed on the Irish Stock Exchange, the Trustee
shall, following execution of any supplemental indenture, cause notice of such
supplemental indenture to be delivered by the Irish Paying Agent to the Company
Announcements Office of the Irish Stock Exchange.

The Trustee shall be entitled to receive and conclusively rely upon an Officer’s
certificate of the Issuer (or of the Collateral Manager on its behalf) or an
Opinion of Counsel, provided by and at the expense of the Issuer, as to whether
the interests of any Class of Notes or the Preference Shareholders would be
materially and adversely affected by any such supplemental indenture and whether
or not the consent of any Hedge Counterparty is required unless otherwise
notified by a Hedge Counterparty. In addition, unless notified (after giving 15
Business Days’ notice of such change to the holders of each Class of Notes, the
Preference Shareholders and each Hedge Counterparty) by holders of a majority in
Aggregate Outstanding Amount (excluding any Class C Deferred Interest Amount,
Class D Deferred Interest Amount, Class E Deferred Interest Amount, Class F
Deferred Interest Amount, Class G Deferred Interest Amount, Class H Deferred
Interest Amount and Class J Deferred Interest Amount, as the case may be, and
excluding any Notes held by the Collateral Manager or its Affiliates) of the
Notes of any Class that such Class of Notes will be materially and adversely
affected by the proposed supplemental indenture, the interests of such Class
will be deemed not to be materially and adversely affected by such proposed
supplemental indenture. Such determination shall be conclusive and binding on
all present and future Noteholders and Preference Shareholders. The

 

-156-



--------------------------------------------------------------------------------

Issuer shall not enter into any such supplemental indenture without the consent
of a Hedge Counterparty if its consent is required under its Hedge Agreement. In
addition, the Issuer may not enter into any supplemental indenture without the
written consent of the Collateral Manager if such supplemental indenture alters
the rights or obligations of the Collateral Manager in any respect or may
reasonably be expected to materially and adversely affect the Collateral
Manager, and the Collateral Manager will not be bound by any supplemental
indenture unless the Collateral Manager shall have given its prior written
consent or has not responded within 30 days after the Issuer or the Trustee has
provided it with written notice thereof. At the cost of the Co-Issuers, the
Trustee shall provide to (i) the Preference Share Paying Agent, the Collateral
Manager and the Hedge Counterparties a copy of any proposed supplemental
indenture at least 10 days prior to the execution thereof by the Trustee and
(ii) to the same parties, the Noteholders, and the Irish Paying Agent a copy of
the executed supplemental indenture after its execution. At the cost of the
Co-Issuers, the Trustee shall provide to each Rating Agency a copy of any
proposed supplemental indenture at least 15 Business Days prior to the execution
thereof by the Trustee, and, for so long as any Notes are Outstanding, request
that the Rating Condition with respect to Standard & Poor’s and, solely with
respect to clauses (q) and (s) above, Moody’s, with respect to such supplemental
indenture be satisfied, and, as soon as reasonably practicable after the
execution by the Trustee and the Issuer of any such supplemental indenture,
provide to each Rating Agency a copy of the executed supplemental indenture.

Notwithstanding anything to the contrary in this Section 8.1 or in Section 8.2
hereof, if any Rating Agency modifies the definitions or calculations relating
to (i) the method of calculating any of its respective Collateral Quality Tests
(a “Collateral Quality Test Modification”), (ii) any of the Coverage Tests (a
“Coverage Test Modification”) or (iii) its requirements for pro rata “special
amortizations” (a “Pro Rata Special Amortization Modification”), in either case
in order to correspond with published changes in the guidelines, methodology or
standards established by such Rating Agency, the Issuer may, but is under no
obligation to, incorporate corresponding changes into this Indenture by an
amendment hereto without the consent of the holders of the Notes (except as
provided below) or the Preference Shares if (i) (A) in the case of a Collateral
Quality Test Modification, the Rating Condition is satisfied with respect to the
Rating Agency that made such modification or (B) in the case of a Coverage Test
Modification or a Pro Rata Special Amortization Modification, the Rating
Condition is satisfied with respect to each Rating Agency then rating the Notes
and (ii) written notice of such modification is delivered by the Collateral
Manager to the Trustee and by the Trustee to the holders of the Notes and
Preference Shares (which notice may be included in the next regularly scheduled
report to Noteholders). Subject to certain conditions set forth in this
Indenture, any such Collateral Quality Test Modification, Coverage Test
Modification or Pro Rata Special Amortization Modification, as the case may be,
will be effected without execution of a supplemental indenture.

Section 8.2 Supplemental Indentures with Consent of Noteholders.

With the consent of (x) the Holders of not less than a Majority of each Class of
Notes materially and adversely affected thereby and a Majority-in-Interest of
Preference Shareholders (if materially and adversely affected thereby), and
(y) each Hedge Counterparty (to the extent required under the related Hedge
Agreement) by Act of said Noteholders or by written consent of the Noteholders
and the Preference Shareholders (which consent shall be evidenced by an
Officer’s certificate of the Issuer certifying that such consent has been
obtained, on which

 

-157-



--------------------------------------------------------------------------------

the Trustee is entitled to conclusively rely) delivered to the Trustee and the
Co-Issuers), the Trustee and Co-Issuers may, subject to Section 8.3 hereof,
enter into one or more indentures supplemental hereto to add any provisions to,
or change in any manner or eliminate any of the provisions of, this Indenture or
modify in any manner the rights of the Holders of the Notes of such Class, the
Preference Shares or the Hedge Counterparties, as the case may be, under this
Indenture; provided that notwithstanding anything in this Indenture to the
contrary, no such supplemental indenture shall be entered into (other than to
conform the provisions of this Indenture to the Offering Circular), without the
consent of each Holder of each Outstanding Note of each Class adversely affected
thereby, each Preference Shareholder adversely affected thereby (which consent
shall be evidenced by an Officer’s certificate of the Issuer certifying that
such consent has been obtained) and each Hedge Counterparty (to the extent
required pursuant to the terms of the relevant Hedge Agreement) if such
supplemental indenture proposes to:

(a) change the Stated Maturity of the principal of or the due date of any
installment of interest on any Note or the Class A-1B Commitment Fee, reduce the
principal amount thereof or the Note Interest Rate, or the Redemption Price with
respect thereto, or change the earliest date on which the Issuer may redeem any
Note, change the Priority of Payments to affect the application of proceeds of
any Collateral to the payment of principal of or interest on the Notes or
distributions on the Preference Shares or change any place where, or the coin or
currency in which, any Note or the principal thereof, or interest thereon is
payable, or impair the right to institute suit for the enforcement of any such
payment on or after the Stated Maturity thereof (or, in the case of redemption,
on or after the applicable Redemption Date) or changes the date on which any
distribution in respect of the Preference Shares is payable;

(b) reduce the percentage of the Aggregate Outstanding Amount of Holders of
Notes of each Class or the percentage of holders of Preference Shares (as
applicable) whose consent is required for the authorization of any such
supplemental indenture or for any waiver of compliance with certain provisions
of this Indenture or certain Defaults hereunder or their consequences provided
for in this Indenture or to request that the Trustee preserve the Collateral
pledged under this Indenture or rescind the Trustee’s election to preserve the
Collateral or to sell or liquidate the Collateral pursuant to this Indenture;

(c) materially impair or materially adversely affect the Collateral except as
otherwise expressly permitted in this Indenture;

(d) permit the creation of any lien ranking prior to or on a parity with the
lien of this Indenture with respect to any part of the Collateral or terminate
such lien on any property at any time subject hereto (other than in connection
with the sale or exchange thereof in accordance with, or as otherwise permitted
by, this Indenture) or deprive the Holder of any Note of the security afforded
by the lien of this Indenture except, in each of the foregoing cases, as
otherwise permitted by this Indenture;

(e) modify any of the provisions of this Section 8.2, except to increase any
percentage of Aggregate Outstanding Amount of Holders of each Class or the
percentage of holders of Preference Shares (as applicable) whose consent is
required for any action or to provide that certain other provisions of this
Indenture cannot be modified or waived without the consent of the Holder of each
Outstanding Note affected thereby;

 

-158-



--------------------------------------------------------------------------------

(f) modify the definition of the term “Outstanding,” the definition of the term
“Indenture Event of Default or Section 11.1 or Section 13.1 hereof;

(g) increase the permitted minimum denominations of any Class of Notes;

(h) modify any of the provisions of this Indenture in such a manner as to affect
directly the calculation of the amount of any payment of interest on or
principal of any Note or the rights of the Holders of Notes to the benefit of
any provisions for the redemption of such Notes contained herein or to adversely
affect the rights of the Preference Shareholders to the benefit of any
provisions for the redemption of the Preference Shares contained herein;

(i) amend the “non-petition” or “limited recourse” provisions of this Indenture
or the Notes; or

(j) reduces the percentage interest of the Aggregate Outstanding Amount of Notes
of each Class pursuant to this Indenture.

The Trustee may not enter into any supplemental indenture unless the Rating
Condition with respect to Standard & Poor’s shall have been satisfied with
respect to such supplemental indenture, or consent from each adversely affected
Holder of Notes is obtained.

The Trustee is hereby authorized to join in the execution of any such
supplemental indenture and to make any further appropriate agreements and
stipulations which may be therein contained, but the Trustee shall not be
obligated to enter into any such supplemental indenture which affects the
Trustee’s own rights, duties, liabilities or indemnities under this Indenture or
otherwise, except to the extent required by law.

Not later than 15 Business Days prior to the execution of any proposed
supplemental indenture pursuant to this Section 8.2, the Trustee, at the expense
of the Co-Issuers, shall mail to the Noteholders, the Preference Share Paying
Agent, the Collateral Manager, each Hedge Counterparty, the Irish Paying Agent
(if and for so long as any Class of Offered Notes (other than the Class A-1B
Notes) is listed on the Irish Stock Exchange) and each Rating Agency a copy of
such proposed supplemental indenture (or a description of the substance thereof
with a copy of such proposed supplemental indenture to be provided upon request)
and shall request that the Rating Condition with respect to Standard & Poor’s
with respect to such supplemental indenture be satisfied. If any Class of Notes
is then rated by any Rating Agency, the Trustee shall not enter into any such
supplemental indenture if, with regard to such supplemental indenture, the
Rating Condition with respect to Standard & Poor’s has not been satisfied,
unless each Holder of Notes of each Class whose rating will be reduced or
withdrawn has, after notice that the proposed supplemental indenture would
result in such reduction or withdrawal of the rating of the Class of Notes held
by such Holder, consented to such supplemental indenture. Unless notified by a
Majority of any Class of Notes or by a Majority-in-Interest of Preference
Shareholders that such Class of Notes or the Preference Shares, as the case may
be, will be materially and adversely affected by such change or by a Hedge
Counterparty that its consent is required under the Hedge Agreement, within ten
days following notice by the Trustee to such parties of the proposed
supplemental indenture, the Trustee shall be entitled to receive and
conclusively rely upon an officer’s certificate of the Issuer (or the Collateral
Manager on its behalf) or an opinion of counsel, provided by and at the expense
of the Issuer, stating whether or not such Class of Notes or the Preference
Shares would be materially and adversely affected by

 

-159-



--------------------------------------------------------------------------------

such change (after giving notice of such change to the Holders of the Notes, the
Preference Shares and each Hedge Counterparty) and whether or not any Hedge
Counterparty’s consent is required under the Hedge Agreement unless otherwise
notified by a Hedge Counterparty. Such determination shall be conclusive and
binding on all present and future Holders. The Trustee shall not be liable for
any such determination made in good faith and in reliance in good faith upon an
Opinion of Counsel delivered to the Trustee as described in Section 8.3 hereof.

It shall not be necessary for any Act of Noteholders or any consent of
Preference Shareholders under this Section 8.2 to approve the particular form of
any proposed supplemental indenture, but it shall be sufficient if such Act or
consent shall approve the substance thereof.

Promptly after the execution by the Co-Issuers and the Trustee of any
supplemental indenture pursuant to this Section 8.2, the Trustee, at the expense
of the Co-Issuers, shall mail to the Noteholders, the Preference Share Paying
Agent (for forwarding to the Preference Shareholders), the Collateral Manager,
each Hedge Counterparty, the Irish Paying Agent (so long as any Offered Notes
(other than the Class A-1B Notes) are listed on the Irish Stock Exchange) and
each Rating Agency a copy thereof. Any failure of the Trustee to publish or mail
such notice, or any defect therein, shall not, however, in any way impair or
affect the validity of any such supplemental indenture.

Section 8.3 Execution of Supplemental Indentures.

In executing or accepting the additional trusts created by any supplemental
indenture permitted by this Article VIII or the modifications thereby of the
trusts created by this Indenture, the Trustee shall receive, and (subject to
Sections 6.1 and 6.3 hereof) shall be fully protected in relying in good faith
upon an Opinion of Counsel, provided by and at the expense of the Issuer,
stating that the execution of such supplemental indenture is authorized or
permitted by this Indenture and that all conditions precedent thereto have been
complied with. The Trustee may, but shall not be obligated to, enter into any
such supplemental indenture which affects the Trustee’s own rights, duties or
indemnities under this Indenture or otherwise. The Trustee shall not enter into
any supplemental indenture (including a supplemental indenture entered into
pursuant to Section 8.1 or 8.2 hereof) that modifies the rights or obligations
of the Collateral Manager in any respect or may reasonable be expected to
materially and adversely affect the Collateral Manager without the prior written
consent of the Collateral Manager, and the Collateral Manager shall not be bound
by any amendment to this Indenture which modifies the rights or obligations of
the Collateral Manager unless the Collateral Manager shall have consented
thereto in writing or has not responded within thirty days after the Issuer or
Trustee has provided it with written notice thereof.

Section 8.4 Effect of Supplemental Indentures.

Upon the execution of any supplemental indenture under this Article VIII, this
Indenture shall be modified in accordance therewith, and such supplemental
indenture shall form a part of this Indenture for all purposes; and every Holder
of Notes theretofore and thereafter authenticated and delivered hereunder, and
every holder of Preference Shares shall be bound thereby.

 

-160-



--------------------------------------------------------------------------------

Section 8.5 Reference in Notes to Supplemental Indentures.

Notes authenticated and delivered after the execution of any supplemental
indenture pursuant to this Article VIII may, and if required by the Trustee
shall, bear a notation in form approved by the Trustee as to any matter provided
for in such supplemental indenture. If the Co-Issuers shall so determine, new
Notes, so modified as to conform in the opinion of the Trustee and the
Co-Issuers to any such supplemental indenture, may be prepared and executed by
the Co-Issuers and authenticated and delivered by the Trustee in exchange for
Outstanding Notes.

Section 8.6 Delivery of Supplemental Indenture to Repository.

As promptly as possible following the execution of any supplemental indenture
under this Article VIII, the Trustee shall deliver in electronic format a copy
of such supplemental indenture to the Repository for posting on the Repository
in the manner described in Section 14.3 hereof.

ARTICLE IX

REDEMPTION OF NOTES

Section 9.1 Clean-up Call, Optional Redemption and Tax Redemption.

(a) The Notes may be redeemed at the option of and at the direction of the
Collateral Manager, in whole but not in part, on any Distribution Date (the
“Clean-up Call Date”), on or after the Distribution Date on which the Aggregate
Outstanding Amount of the Notes (excluding any Class C Deferred Interest Amount,
Class D Deferred Interest Amount, Class E Deferred Interest Amount, Class F
Deferred Interest Amount, Class G Deferred Interest Amount, Class H Deferred
Interest Amount and Class J Deferred Interest Amount, as the case may be) has
been reduced to 10% of the Aggregate Outstanding Amount of the Notes on the
Closing Date, at a price equal to the applicable Redemption Prices (such
redemption, a “Clean-up Call”); provided that any payments due and payable upon
a termination of each Hedge Agreement will be made on the Clean-up Call Date in
accordance with the terms thereof and this Indenture; and provided, further,
that the funds available to be used for such Clean-up Call are at least equal to
the Total Senior Redemption Amount.

(b) The Notes shall be redeemable (in whole but not in part) on any Distribution
Date (such redemption, an “Optional Redemption”) from the Sale Proceeds and all
Cash and Eligible Investments maturing on or prior to the scheduled Redemption
Date credited to the Interest Collection Account, the Principal Collection
Account, the Uninvested Proceeds Account, the Expense Account and the Payment
Accounts (other than the Hedge Counterparty Collateral Account) (“Available
Redemption Funds”), at the written direction of a Special-Majority-in-Interest
of Preference Shareholders, at the applicable Redemption Prices; provided that
(i) no such Optional Redemption may be effected prior to the Distribution Date
occurring in November 2009 and (ii) the Available Redemption Funds on the
relevant Distribution Date are at least equal to the Total Senior Redemption
Amount (which, for purposes of an Optional Redemption, does not include the
Preference Share Redemption Amount). Upon an Optional Redemption on or prior to
the Distribution Date in November 2011 only, the Make Whole Fee will be payable
to the Class A-1B Noteholders.

 

-161-



--------------------------------------------------------------------------------

(c) Upon the occurrence of a Tax Event and if the Tax Materiality Condition is
satisfied, the Notes shall be redeemable by the Issuer on any Distribution Date
(such redemption, a “Tax Redemption”) in whole but not in part at the written
direction of (A) at least 662/3% of the Aggregate Outstanding Amount of any
Affected Class or (B) a Special-Majority-In-Interest of Preference Shareholders
from Available Redemption Funds on such Distribution Date at the applicable
Redemption Price (exclusive of installments of principal and interest due on or
prior to such date, provided that the payment of such amounts have been made or
duly provided for to the Holders of the Notes as provided herein); and provided
further, that Available Redemption Funds on the relevant Distribution Date are
at least equal to the Total Senior Redemption Amount (which, for purposes of a
Tax Redemption, does not include the Preference Share Redemption Amount).

(d) In the event of an Optional Redemption, Clean-up Call or Tax Redemption,
unless a Majority-In-Interest of Preference Shareholders have requested the
Issuer to redeem the Preference Shares on such Distribution Date, the amount of
Collateral Assets sold in connection with such Optional Redemption, Clean-up
Call or Tax Redemption shall not exceed by any material amount the amount
necessary for the Issuer to obtain the Total Senior Redemption Amount. In
addition, for the avoidance of doubt no Tax Redemption may be effected unless
the Tax Materiality Condition is satisfied.

Section 9.2 Redemption Procedures for Optional Redemption, Clean-up Call or Tax
Redemption.

(a) The Notes may not be redeemed pursuant to Section 9.1 hereof unless at least
six Business Days before the scheduled Redemption Date, the Issuer shall have
furnished to the Trustee and the Hedge Counterparty evidence (which evidence may
be in the form of fax or electronic mail indicating firm bids satisfactory to
the Trustee or an Officer’s certificate of the Issuer), and certifies to the
Trustee that the Issuer (x) has entered into a binding agreement or agreements
with, or (y) has obtained firm bids from, (i) one or more entities whose
long-term unsecured debt obligations (other than such obligations whose rating
is based on the credit of a person other than such institution) have a credit
rating (or are guaranteed by an entity with such a credit rating) from each
Rating Agency at least equal to the rating of the most senior Class of Notes
then Outstanding or whose short-term unsecured debt obligations have a credit
rating of “P-1” by Moody’s (and not be on watch for possible downgrade by
Moody’s) and at least “A-1” by Standard & Poor’s, (ii) one or more purchasers
which otherwise satisfy the Rating Condition or (iii) one or more purchasers (a
“Cash Purchaser”) which pay the full purchase price in cash on or prior to such
sixth Business Day, to sell, not later than the Business Day immediately
preceding the scheduled Redemption Date, all or part of the Collateral Assets at
a sale price (including in such price the sale of accrued interest) which, when
added to other Available Redemption Funds on the relevant Distribution Date, is
at least equal to an amount sufficient to pay (in accordance with the Priority
of Payments) the Total Senior Redemption Amount (including the additional amount
payable by the Issuer under the Hedge Agreement on a Redemption Date, including
termination payments other than Deferred Termination Payments).

Notwithstanding the foregoing paragraph, in connection with any Tax Redemption,
Holders of 100% of the Aggregate Outstanding Amount of an Affected Class of
Notes may elect to receive less than 100% of the portion of the Total Senior
Redemption Amount that would otherwise be payable to Holders of such Affected
Class (and the Total Senior Redemption Amount will be reduced accordingly).

 

-162-



--------------------------------------------------------------------------------

In connection with a redemption of the Notes following a Tax Event, on the
related Redemption Date, the aggregate Class A-1B Commitments will be reduced to
zero.

(b) Installments of principal and interest due on or prior to a Redemption Date
shall continue to be payable to the Holders of such Notes as of the relevant
Record Dates according to their terms. The election of the Issuer to redeem any
Notes pursuant to Section 9.1 hereof shall be evidenced by an Issuer Order
directing the Trustee to make the payment to the Paying Agent of the Redemption
Price of all of the Notes to be redeemed from funds in the Payment Account in
accordance with the Priority of Payments. The Issuer shall deposit, or cause to
be deposited, the funds required for an Optional Redemption, Clean-up Call or
Tax Redemption pursuant to Section 9.1 hereof in the Payment Account on or
before the fifth Business Day prior to the Redemption Date or, if later, upon
receipt.

(c) The Issuer shall set the Redemption Date and the applicable Record Date and
give notice thereof to the Trustee pursuant to Section 9.3 hereof.

(d) Any amounts applied to the redemption of the Class A-1A Notes, Class A-1B
Notes, Class A-2 Notes, Class B Notes, Class C Notes, Class D Notes, Class E
Notes, Class F Notes, Class G Notes, Class H Notes or Class J Notes pursuant to
Section 9.1 or Section 9.7 hereof shall be applied to the Class A-1A Notes,
Class A-1B Notes, Class A-2 Notes, Class B Notes, Class C Notes, Class D Notes,
Class E Notes, Class F Notes, Class G Notes, Class H Notes or Class J Notes
respectively, in each case, pro rata in accordance with the Aggregate
Outstanding Amounts of such Class of Notes on the date of such redemption.

Section 9.3 Notice to Trustee of Auction Call Redemption, Optional Redemption,
Clean-up Call or Tax Redemption.

In the event of any redemption pursuant to Section 9.1 or Section 9.7 hereof,
the Issuer shall, at least 45 days (but not more than 90 days) prior to the
scheduled Redemption Date (unless the Trustee and each Hedge Counterparty shall
agree to a shorter notice period), notify the Trustee, the Hedge Counterparty,
each Rating Agency (other than Fitch), the Collateral Manager, the Holders of
the Notes of the Controlling Class, the Class A-1B Note Agent, the Preference
Share Paying Agent and each Paying Agent of such Redemption Date, the applicable
Record Date, the principal amount of each Class of Notes to be redeemed on such
Redemption Date and the Redemption Price of such Notes in accordance with
Section 9.1 or 9.7 hereof; provided that, the Issuer shall provide Fitch with
notice at least 10 days prior to such Redemption Date. In addition, for so long
as any Class of Offered Notes (other than the Class A-1B Notes) to be redeemed
is listed on the Irish Stock Exchange, the Trustee shall cause the notice of
redemption pursuant to Section 9.1 or 9.7 hereof of any Class of Offered Notes
(other than the Class A-1B Notes) then listed on the Irish Stock Exchange to be
delivered to the Irish Paying Agent for delivery to the Company Announcements
Office of the Irish Stock Exchange not less than ten Business Days prior to the
Redemption Date.

Section 9.4 Notice of Auction Call Redemption, Optional Redemption, Clean-up
Call or Tax Redemption or Maturity by the Co-Issuers.

Notice of redemption pursuant to Section 9.1 or Section 9.7 hereof or the
Maturity of any Class of Notes shall be given by the Trustee in the manner
provided in Section 14.4 hereof not less than 10 Business Days prior to the
applicable Redemption Date or Maturity to

 

-163-



--------------------------------------------------------------------------------

each Holder of Notes to be redeemed pursuant to Section 9.1 or Section 9.7
hereof or to mature, at such Holder’s address in the Note Register with a copy
of such notice to the Class A-1B Note Agent, each Hedge Counterparty and to each
Rating Agency. In addition, the Trustee shall, if and for so long as any Class
of Offered Notes (other than the Class A-1B Notes) to be redeemed is listed on
the Irish Stock Exchange, cause the notice of redemption pursuant to Section 9.1
or Section 9.7 hereof of any Class of Offered Notes (other than the Class A-1B
Notes) then listed on the Irish Stock Exchange to be delivered to the Irish
Listing Agent for delivery to the Company Announcements Office of the Irish
Stock Exchange, not less than 10 Business Days prior to the applicable Record
Date.

All notices of redemption shall state:

(i) the applicable Redemption Date;

(ii) the applicable Record Date;

(iii) the Redemption Price;

(iv) the principal amount of each Class of Notes to be redeemed and all
Class A-1B Commitments shall terminate and that interest on such principal
amount of Notes shall cease to accrue on the date specified in the notice; and

(v) the place or places where such Notes are to be surrendered for payment of
the Redemption Price, which shall be the office or agency of the Issuer to be
maintained as provided in Section 7.2 hereof.

The notice of redemption with respect to an Optional Redemption, Clean-Up Call
or Tax Redemption shall be withdrawn by the Issuer on or prior to the fifth
Business Day preceding the scheduled Redemption Date by written notice to the
Trustee, each Hedge Counterparty, the Preference Share Paying Agent, the Rating
Agencies and the Holders of the Notes if on or prior to the sixth Business Day
preceding the scheduled Redemption Date (i) the Issuer has not delivered to the
Trustee the certification required to be delivered by the Issuer pursuant to
Section 12.1(b)(ii)(x) hereof, (ii) the Independent accountants appointed by the
Issuer pursuant to Section 10.9 have not confirmed in writing the calculations
made in such certification pursuant to Section 12.1(b)(ii)(y) hereof or (iii) in
the case of a Cash Purchaser, such purchaser has not paid the purchase price in
full to the Issuer on or prior to the sixth Business Day preceding the scheduled
Redemption Date. Notice of redemption with respect to an Auction Call Redemption
shall be withdrawn under the circumstances described in Section 9.7(c) hereof.
The Trustee shall, if any Class of Offered Notes (other than the Class A-1B
Notes) to be redeemed is listed on the Irish Stock Exchange, cause notice of
such withdrawal to be delivered by the Irish Paying Agent to the Company
Announcements Office of the Irish Stock Exchange not less than three Business
Days prior to the scheduled Redemption Date and promptly notify the Irish Stock
Exchange of any such withdrawal. During the period when a notice of redemption
may be withdrawn, the Issuer shall not terminate any Hedge Agreement and if any
Hedge Agreement shall become subject to early termination during such period,
the Issuer shall enter into a replacement Hedge Agreement in accordance with
Section 16.1 hereof.

At the cost of the Co-Issuers, the Trustee shall give notice of any withdrawal
by overnight courier guaranteeing next day delivery, sent not later than the
fifth Business Day prior to the scheduled Redemption Date, to each Holder of
Notes to be redeemed at such Holder’s address in the Note Register, to each
Hedge Counterparty and to each Rating Agency.

 

-164-



--------------------------------------------------------------------------------

Notice of redemption shall be given by the Co-Issuers or, at the Co-Issuers’
request, by the Trustee in the name and at the expense of the Co-Issuers.
Failure to give notice of redemption, or any defect therein, to any Holder of
any Note selected for redemption shall not impair or affect the validity of the
redemption of any other Notes.

Section 9.5 Notes Payable on Redemption Date.

Notice of redemption having been given as aforesaid, the Notes so to be redeemed
shall, on the Redemption Date, become due and payable at the Redemption Price
therein specified, and all Class A-1B Commitments shall terminate on such date
and from and after the Redemption Date (unless the Issuer shall default in the
payment of the Redemption Price and accrued interest, if any) such Notes shall
cease to bear interest on the Redemption Date. Upon final payment on a Note to
be redeemed, the Holder shall present and surrender such Note at the place
specified in the notice of redemption on or prior to such Redemption Date;
provided that if there is delivered to the Co-Issuers and the Trustee (i) in the
case of a Holder that is not a Qualified Institutional Buyer, such security or
indemnity as may be required by them to save each of them harmless and (ii) an
undertaking thereafter to surrender such Note, then, in the absence of notice to
the Co-Issuers and the Trustee that the applicable Note has been acquired by a
bona fide purchaser, such final payment shall be made without presentation or
surrender. Installments of interest on Notes of a Class so to be redeemed whose
Stated Maturity is on or prior to the Redemption Date shall be payable to the
Holders of such Notes, or one or more predecessor Notes, registered as such at
the close of business on the relevant Record Date according to the terms and
provisions of Section 2.6(m) hereof.

If any Note called for redemption shall not be paid upon surrender thereof for
redemption, the principal thereof shall, until paid, bear interest from the
Redemption Date at the applicable Note Interest Rate for each successive
Interest Period the Note remains Outstanding.

Section 9.6 Mandatory Redemption.

On any Distribution Date on which any of the Coverage Tests applicable to any
Class of Notes is not met on the related Determination Date, the Notes shall be
redeemed (a “Mandatory Redemption”), first from Interest Proceeds and then from
Principal Proceeds, in each case, in accordance with the Priority of Payments in
an amount necessary, and only to the extent necessary, to cause each of the
Coverage Tests to be satisfied; provided that, to the extent that the sum of all
Class A-1B Commitments is reduced to an amount less than the Minimum Class A-1B
Commitment, a portion of the Interest Proceeds and/or Principal Proceeds that
are available for distribution shall be deposited into the Unfunded Commitment
Reserve Account until the Aggregate Undrawn Amount equals the Minimum Class A-1B
Commitment. On any Distribution Date on which a Coverage Test is not satisfied,
no Class of Notes will receive any principal payments until after payment of the
interest on and principal of each Class of Notes with a prior alphabetical
designation (and in the case of the Class A-1B Notes and each Class of Notes
subordinate to the Class A Notes, the Class A-1B Commitments have been reduced
to zero), in each case to the extent necessary to cause such Coverage Test to be
met. Additionally, on any Distribution Date on which a Coverage Test is not
satisfied with respect to one or more Classes of Notes, as applicable, no Class
of Notes with a subsequent alphabetical designation

 

-165-



--------------------------------------------------------------------------------

that is not part of the same Coverage Test will receive any payments of interest
until payment of the interest and principal of such Class of Notes with a prior
alphabetical designation (and in the case of the Class A-1B Notes and each Class
of Notes subordinate to the Class A Notes, the Class A-1B Commitments have been
reduced to zero), in each case, to the extent necessary to cause the applicable
Coverage Tests to be satisfied. Further, each Hedge Agreement will be terminated
in part in accordance with the terms thereof and any payments due and payable on
the Hedge Agreement in connection with the termination of the Hedge Agreement
shall be made on such Distribution Date in accordance with the terms thereof and
this Indenture, including satisfaction of the Rating Condition. Such Principal
Proceeds and Interest Proceeds shall be applied to each of the outstanding
Classes of Notes in accordance with its relative seniority in accordance with
the Priority of Payments. On or promptly after such Mandatory Redemption, the
Issuer and the Co-Issuer shall certify or cause to be certified to each of the
Rating Agencies and the Trustee whether the Coverage Tests have been met.

Section 9.7 Auction Call Redemption.

(a) In accordance with the procedures set forth in Schedule D hereto (the
“Auction Procedures”), the Trustee shall, with the assistance of the Collateral
Manager, at the expense of the Issuer, conduct an auction (the “Auction”) of the
Collateral Assets if, prior to the Distribution Date occurring in November 2016,
the Notes have not been redeemed in full. The Auction shall be conducted on a
date no later than (1) ten (10) Business Days prior to the Distribution Date
occurring in November 2016, and (2) if the Notes are not redeemed in full on the
prior Distribution Date, ten (10) Business Days prior to each Distribution Date
thereafter until the Notes have been redeemed in full (each such date, an
“Auction Date”). Any of the Preference Shareholders, the Trustee, the Collateral
Manager or their respective Affiliates may, but shall not be required to, bid at
the Auction. The Trustee shall sell and transfer all the Collateral Assets
(which may be divided into up to eight Subpools) to the highest bidder therefor
(or to the highest bidder for each Subpool) at the Auction; provided that:

(i) the Auction has been conducted in accordance with the Auction Procedures;

(ii) with respect to Collateral Assets:

(1) the Trustee has received bids for such Collateral Assets from at least two
Qualified Bidders identified to the Trustee by the Collateral Manager (including
the winning Qualified Bidder) for (x) the purchase of all of such Collateral
Assets or (y) the purchase of each Subpool that in the aggregate constitute all
of such Collateral Assets; and

(2) the bidder(s) who offered the Highest Auction Price for such Collateral
Assets (or the related Subpools) enter(s) into a written agreement with the
Issuer (which the Issuer shall execute if the conditions set forth in
clauses (i) and (ii)(1), and clause (iii) of this Section 9.7 are satisfied,
which execution shall constitute certification by the Issuer that such
conditions have been satisfied) that obligates the highest bidder (or the
highest bidder for each Subpool) to purchase all such Collateral Assets (or the
relevant Subpool) with the closing of such purchase (and full payment in Cash to
the Trustee) to occur on or before the sixth Business Day prior to the relevant
Distribution Date;

 

-166-



--------------------------------------------------------------------------------

(iii) the Trustee (with the assistance of the Collateral Manager) has determined
that (I) the aggregate purchase price (paid in cash) that would be received
pursuant to the highest bids obtained with respect to the Collateral Assets
pursuant to clause (ii) above plus (II) the balance of all Eligible Investments
and Cash in the Accounts (other than in any Hedge Counterparty Collateral
Account) would be at least equal to the Total Senior Redemption Amount plus
(III) outstanding Interest Advances (together with interest thereon).

(b) If the conditions set forth in clauses (i) through (iii) of Section 9.7(a)
have been satisfied, then the Trustee shall sell and transfer the Pledged
Collateral Assets (or the related Subpool), without representation, warranty or
recourse, to such highest bidder (or the highest bidder for each Subpool, as the
case may be), (A) in accordance with and upon completion of the Auction
Procedures and (B) on or before the sixth Business Day prior to the relevant
Distribution Date. The Trustee shall deposit the net proceeds from the sale of,
and the net termination or assignment payments received in respect of, the
Collateral Assets, in the Collection Accounts (and pay net termination payments,
if any, due to counterparties) and (x) redeem the Notes in whole but not in part
at the applicable Redemption Price (exclusive of installments of principal and
interest due on or prior to such date, provided payment of which shall have been
made or duly provided for, to the Holders of the Notes as provided herein),
(y) pay the remaining portion of the Total Senior Redemption Amount in
accordance with the Priority of Payments and (z) make a payment to the
Preference Share Paying Agent for distribution to the Preference Shareholders
subject to the provisions of The Companies Law (2004 Revision) of the Cayman
Islands governing the declaration and payment of dividends, in an amount equal
to any portion of such purchase price remaining after the application
contemplated by the foregoing clauses (x) and (y) (but at least equal to the
Preference Share Redemption Date Amount, if any), in each case on the
Distribution Date immediately following the relevant Auction Date (such
redemption, the “Auction Call Redemption”). Notwithstanding the foregoing, but
subject to the satisfaction of the conditions described above, the Collateral
Manager, although it may not have been the highest bidder, will have the option
to purchase the Collateral Assets (or any subpool) for a purchase price equal to
the highest bid therefor. The Trustee shall be under no duty or obligation to
monitor compliance with the provisions of The Companies Law (2004 Revision) of
the Cayman Islands governing the declaration and payment of dividends, and shall
incur no liability with respect to the same.

(c) If (x) any of the conditions set forth in clauses (i) through (ii) of
Section 9.7(a) hereof is not met with respect to any Auction, the highest bidder
(or the highest bidder for any Subpool, as the case may be) fails to pay the
purchase price for any Collateral Asset on or before the sixth Business Day
prior to the relevant Distribution Date (and, in the case of a failure by the
highest bidder to pay for a Subpool, the Available Redemption Funds are less
than the Total Senior Redemption Amount), (i) the Auction Call Redemption shall
not occur on the Distribution Date following the relevant Auction Date, (ii) the
Trustee shall give written notice of the withdrawal of the redemption notice to
the Issuer, the Collateral Manager and the Holders of the Notes on or prior to
the fifth Business Day preceding the scheduled Redemption Date, (iii) subject to
clause (iv) below, the Trustee shall decline to consummate such sale and shall
not solicit any further bids or otherwise negotiate any further sale of
Collateral Assets in

 

-167-



--------------------------------------------------------------------------------

relation to such Auction, and (iv) unless the Notes are redeemed in full prior
to the next succeeding Auction Date, the Trustee shall conduct another Auction
on the next succeeding Auction Date. The Issuer shall not terminate or assign a
Hedge Agreement until the Issuer has received such purchase price.

Section 9.8 Special Amortization.

If the Collateral Manager notifies the Trustee in writing that it has
determined, in its sole discretion, that investments in additional Collateral
Assets would either be impractical or not beneficial, the amount of such
Principal Proceeds available pursuant to Section 11.1(a)(ii)(26), as determined
by the Collateral Manager (the “Special Amortization Amount”) shall be applied
to the payment of principal on the Notes on the next succeeding Distribution
Date (a “Special Amortization”) in accordance with Section 11.1(a)(ii)(26)
hereof.

Payments of principal on the Notes pursuant to Section 11.1(a)(ii)(26) shall be
made:

(a) if each of the Standard & Poor’s Special Amortization Pro Rata Condition and
the Moody’s Special Amortization Pro Rata Condition is satisfied with respect to
the related Distribution Date, pro rata to the respective Classes of the Notes
pursuant to Section 11.1(a)(ii)(26)(x) of the Principal Proceeds Waterfall; or

(b) if the criteria for either the Standard & Poor’s Special Amortization Pro
Rata Condition or the Moody’s Special Amortization Pro Rata Condition are not
satisfied, sequentially to the respective Classes of the Notes pursuant to
Section 11.1(a)(ii)(26)(y) of the Principal Proceeds Waterfall.

If the Collateral Manager elects to initiate a Special Amortization, the
Collateral Manager shall deliver on or prior to the related Determination Date,
to each of the Trustee and each Rating Agency, advance written notice (which may
be included in the related Note Valuation Report) (each, a “Special Amortization
Notice”) specifying the identity and principal amount of each Class of Notes to
be paid pursuant to such Special Amortization and that the Collateral Manager
has determined that investments in additional Collateral Assets would either be
impractical or not beneficial, and that all other Indenture requirements for
such Special Amortization are satisfied.

On each Distribution Date on which a Special Amortization occurs, each related
Hedge Agreement will be terminated in part in accordance with the terms and
conditions thereof, including compliance with any applicable requirement that
the Issuer receive Rating Confirmation from Standard & Poor’s, and any amounts
due and payable pursuant to such Hedge Agreement in connection with such
termination thereof will be paid on such Distribution Date in accordance with
the terms thereof subject to this Indenture.

Any such Special Amortization resulting in a repayment of principal of the
Class A-1B Notes also will result in a permanent reduction of the Class A-1B
Commitments.

 

-168-



--------------------------------------------------------------------------------

ARTICLE X

ACCOUNTS, ACCOUNTINGS AND RELEASES

Section 10.1 Collection of Cash.

(a) Except as otherwise expressly provided herein, the Trustee may demand
payment or delivery of, and shall receive and collect, directly and without
intervention or assistance of any fiscal agent or other intermediary, all Cash
and other property payable to or receivable by the Trustee pursuant to this
Indenture, including all payments due on the Pledged Securities, in accordance
with the terms and conditions of such Pledged Securities. The Trustee shall
segregate and hold all such Cash and property received by it in trust for the
Secured Parties and shall apply it as provided in this Indenture.

(b) Each of the parties hereto hereby agrees to cause the Custodian and any
other Securities Intermediary that holds any Cash or other property for the
Issuer or the Co-Issuer in an Account to agree with the parties hereto that
(x) each Account is a Securities Account in respect of which the Trustee is the
Entitlement Holder, (y) the Cash, Securities and other property credited to any
Account is to be treated as a Financial Asset under Article 8 of the UCC and
(z) the “securities intermediary’s jurisdiction” (within the meaning of
Section 8-110 of the UCC) for that purpose will be the State of New York. In no
event may any Financial Asset held in any Account be registered in the name of,
payable to the order of, or specially Indorsed to, the Issuer unless such
Financial Asset has also been Indorsed in blank or to the Custodian or other
Securities Intermediary that holds such Financial Asset in such Account. Each
Account shall be held and maintained through an office located in the State of
New York or Minnesota.

(c) The Trustee or its Affiliates are permitted to receive additional
compensation from Persons other than the Issuer that could be deemed to be in
the Trustee’s economic self-interest for (i) serving as investment adviser,
administrator, shareholder servicing agent, custodian or sub-custodian with
respect to certain of the Eligible Investments, (ii) using Affiliates to effect
transactions in certain Eligible Investments and (iii) effecting transactions in
certain Eligible Investments.

Section 10.2 Principal Collection Account; Interest Collection Account;
Custodial Account; Unfunded Commitment Reserve Account.

(a) The Trustee shall, prior to the Closing Date, cause to be established a
segregated Securities Account which shall be designated as the “Interest
Collection Account,” which may be a subaccount of the Custodial Account and
which shall be held in the name of the Trustee as Entitlement Holder in trust
for the benefit of the Secured Parties, into which the Trustee shall from time
to time, subject to Section 10.8(d) hereof, deposit all Interest Proceeds
(except as otherwise provided herein) and any amounts paid to the Issuer by a
Hedge Counterparty under any Hedge Agreement (other than amounts received by the
Issuer by reason of an event of default or termination event under a Hedge
Agreement or other comparable event that are required to be used for the
purchase by the Issuer of a replacement Hedge Agreement).

(b) [Reserved].

 

-169-



--------------------------------------------------------------------------------

(c) The Trustee shall, prior to the Closing Date, cause to be established a
segregated Securities Account which shall be designated as the “Principal
Collection Account,” which may be a subaccount of the Custodial Account and
which shall be held in the name of the Trustee as Entitlement Holder in trust
for the benefit of the Secured Parties, into which, the Trustee shall from time
to time, subject to Section 10.8(d) hereof, deposit all Principal Proceeds. All
amounts received by the Issuer and not otherwise required to be remitted to a
particular Account, shall be remitted to the Principal Collection Account.

(d) The Issuer may, but under no circumstances shall be required to, deposit or
cause to be deposited from time to time such Cash in a Collection Account (in
addition to any amount required hereunder to be deposited therein) as it deems,
in its sole discretion, to be advisable and by notice to the Trustee may
designate that such Cash that is not proceeds of the Collateral is to be treated
as Principal Proceeds or Interest Proceeds hereunder at its discretion. All Cash
deposited from time to time in a Collection Account pursuant to this Indenture
shall be held by the Trustee as part of the Collateral and shall be applied to
the purposes herein provided. The Collection Accounts shall remain at all times
with a financial institution having (i) a long-term debt rating of at least
“Baa1” by Moody’s (and, if rated “Baa1,” not be on watch for possible downgrade
by Moody’s), at least “BBB+” by Standard & Poor’s and Fitch and (ii) a
short-term debt rating of at least “F1” by Fitch. The Trustee agrees to give the
Issuer prompt notice (with a copy to the Collateral Manager, each Hedge
Counterparty, each Rating Agency, the Preference Share Paying Agent and the
Holders of the Notes of the Controlling Class) if a Trust Officer of the Trustee
receives written notice that either Collection Account or any funds on deposit
therein, or otherwise standing to the credit of a Collection Account, shall
become subject to any writ, order, judgment, warrant of attachment, execution or
similar process.

(e) All Distributions, any deposit required pursuant to Section 10.2(f) hereof
and any net proceeds from the sale or disposition of a Collateral Asset received
by the Trustee shall be immediately deposited into the Interest Collection
Account or the Principal Collection Account, as the case may be. Subject to
Sections 10.2(g) and 11.2 hereof, all amounts deposited in the Collection
Accounts, together with any securities in which funds included in such property
are or will be invested or reinvested during the term of this Indenture, and any
income or other gain realized from such investments, shall be held by the
Trustee in the Collection Accounts as part of the Collateral subject to
disbursement and withdrawal as provided in this Section 10.2. The Trustee shall
invest all funds received into the Collection Accounts during a Due Period and
amounts received in prior Due Periods and retained in the Collection Accounts in
Eligible Investments in accordance with Section 10.2(f) hereof. The Trustee,
within one Business Day after receipt of any Distribution or other proceeds
which are not Cash, shall so notify the Issuer and the Collateral Manager and
the Issuer shall, within five Business Days of receipt of such notice from the
Trustee, sell such Distribution or other proceeds for Cash in an arm’s length
transaction to a Person which is not an Affiliate of the Issuer and deposit the
proceeds thereof in the Interest Collection Account or Principal Collection
Account, as the case may be, for investment pursuant to this Section 10.2;
provided that the Issuer need not sell such Distributions or other proceeds if
it delivers an Officer’s certificate to the Trustee certifying that such
Distributions or other proceeds constitute Collateral Assets or Eligible
Investments. All such proceeds will be retained in the Collection Accounts
unless such proceeds are Interest Proceeds to be used by the Issuer to make
scheduled payments due from the Issuer to the Initial Hedge Counterparty under
the Initial Hedge Agreement or are used as otherwise permitted under this
Indenture.

 

-170-



--------------------------------------------------------------------------------

(f) By Issuer Order executed by an Authorized Officer or the Collateral Manager
(which may be in the form of standing instructions), the Issuer shall at all
times direct the Trustee to, and upon receipt of such Issuer Order, the Trustee
shall, invest and reinvest the funds held in the Accounts (other than the
Payment Account and the Custodial Account) in Eligible Investments maturing not
later than the earlier of (i) 30 days after the date of such investment or
(ii) the Business Day immediately preceding the next Distribution Date or, in
the case of the Interest Collection Account and the Principal Collection
Account, the next Distribution Date (or, in the absence of such direction, in
Eligible Investments so maturing that are described in clause (h) of the
definition thereof). All interest and other income from such investments shall
be deposited in a Collection Account, any gain realized from such investments
shall be credited to such Collection Account, and any loss resulting from such
investments shall be charged to such Collection Account. Any gain or loss with
respect to an Eligible Investment shall be allocated in such a manner as to
increase or decrease, respectively, Principal Proceeds and/or Interest Proceeds
in the proportion which the amount of Principal Proceeds and/or Interest
Proceeds used to acquire such Eligible Investment bears to the purchase price
thereof. The Trustee shall not in any way be held liable by reason of any
insufficiency of such Collection Accounts resulting from any loss relating to
any such investment, except with respect to defaults on investments in the
obligations of the Bank, and in such event only to the extent of the liability
of the Bank for such loss.

(g) The Trustee shall transfer to the Payment Account for application pursuant
to Section 11.1(a) hereof and in accordance with the calculations contained in
the Note Valuation Report prepared by the Issuer pursuant to Section 10.7(b)
hereof and all Interest Advances made to or by the Trustee pursuant to
Section 10.12, on or prior to the Business Day prior to each Distribution Date,
any amounts then held in the Collection Accounts.

(h) The Trustee shall apply amounts credited to the Collection Accounts in
accordance with any Redemption Date Statement delivered to the Trustee in
connection with the redemption of Notes pursuant to Section 9.1 or 9.7 hereof.

(i) The Trustee shall, prior to the Closing Date, cause the Custodian to
establish a segregated Securities Account which shall be designated as the
“Custodial Account,” which shall be held in the name of the Trustee as
Entitlement Holder in trust for the benefit of the Secured Parties and into
which the Trustee shall from time to time deposit Pledged Securities. All
Pledged Securities from time to time deposited in, or otherwise standing to the
credit of, the Custodial Account pursuant to this Indenture shall be held by the
Trustee as part of the Collateral and shall be applied to the purposes herein
provided. The Trustee agrees to give the Issuer immediate notice (with a copy to
each Hedge Counterparty, each Rating Agency and the Holders of the Notes of the
Controlling Class) if a Trust Officer of the Trustee receives written notice
that the Custodial Account or any funds on deposit therein, or otherwise
standing to the credit of the Custodial Account, shall become subject to any
writ, order judgment, warrant of attachment, execution or similar process. The
Co-Issuers shall not have any legal, equitable or beneficial interest in the
Custodial Account other than in accordance with the Priority of Payments.

(j) [Reserved].

(k) The Trustee shall prior to the Closing Date establish a single, segregated
trust account which shall be designated as the “Unfunded Commitment Reserve
Account”

 

-171-



--------------------------------------------------------------------------------

which shall be held in trust in the name of the Trustee for the benefit of the
Secured Parties, into which Unfunded Commitment Reserve Account the Trustee
shall deposit funds for certain additional funding commitments of the Issuer
under the Delayed Draw Term Loans included in the Collateral Assets. All amounts
in the Unfunded Commitment Reserve Account shall be deposited in overnight funds
in Eligible Investments as directed by the Collateral Manager and released to
fulfill such commitments. If a Delayed Draw Term Loan is sold or otherwise
disposed before the full commitment thereunder has been drawn, or if excess
funds remain following the termination of the funding obligation giving rise to
the deposit of such funds in the Unfunded Commitment Reserve Account, such
Eligible Investments on deposit in the Unfunded Commitment Reserve Account for
the purpose of fulfilling such commitment shall be transferred to the Principal
Collection Account as Principal Proceeds. The Unfunded Commitment Reserve
Account shall remain at all times with the Corporate Trust Office or a financial
institution having a long-term debt rating from each Rating Agency at least
equal to “A+” or “A2,” as applicable, or a short-term debt rating at least equal
to “A-1” or “P-1,” as applicable.

Funds in the Unfunded Commitment Reserve Account shall be available solely to
fulfill any additional funding commitments of the Issuer under any Delayed Draw
Term Loans included in the Collateral Assets, and only funds in the Unfunded
Commitment Reserve Account shall be used for such purpose. Upon the purchase of
any Collateral Asset that is a Delayed Draw Term Loan, to the extent that the
related Unfunded Collateral Commitment Amount is greater than the Aggregate
Undrawn Amount, the Collateral Manager shall direct the Trustee to deposit
Principal Proceeds into the Unfunded Commitment Reserve Account in an amount
equal to the Issuer’s maximum future funding commitment (or the portion thereof
in excess of the Aggregate Undrawn Amount) under the terms of such Delayed Draw
Term Loan, and the Principal Proceeds so deposited shall be considered part of
the purchase price of such Delayed Draw Term Loan. The Collateral Manager shall
not permit, at any time, all amounts then on deposit in the Unfunded Commitment
Reserve Account, together with the Aggregate Undrawn Amount to be less than the
aggregate amount of all future funding obligations outstanding under the terms
of all Delayed Draw Term Loans that constitute Collateral Assets.

The Collateral Manager or applicable CDO Servicer shall direct the Trustee to
withdraw funds from the Unfunded Commitment Reserve Account to fund amounts
drawn or expected to be drawn under any Delayed Draw Term Loan. Pursuant to an
Issuer Order, all or a portion of the funds, as specified in such Issuer Order,
on deposit in the Unfunded Commitment Reserve Account at any time in excess of
the aggregate principal amount of commitments which may be drawn upon under the
Delayed Draw Term Loan shall be transferred by the Trustee to the Collection
Account as Principal Proceeds.

Section 10.3 Payment Account.

The Trustee shall, prior to the Closing Date, establish a segregated Securities
Account which shall be designated as the “Payment Account,” which shall be held
in the name of the Trustee as Entitlement Holder in trust for the benefit of the
Secured Parties. Any and all funds at any time on deposit in, or otherwise to
the credit of, the Payment Account shall be held in trust by the Trustee for the
benefit of the Secured Parties. Except as provided in Sections 11.1 and 11.2
hereof, the only permitted withdrawal from or application of funds on deposit
in, or otherwise standing to the credit of, the Payment Account shall be to pay
the interest on and the principal of the Notes in accordance with their terms
and the provisions of this Indenture and, pursuant to the Note Valuation Report,
to pay Administrative Expenses, amounts due to the

 

-172-



--------------------------------------------------------------------------------

Advancing Agent or the Backup Advancing Agent in connection with the
reimbursement of Interest Advances and interest thereon and other amounts
specified therein, each in accordance with the Priority of Payments. The Trustee
agrees to give the Co-Issuers, the Collateral Manager, the Hedge Counterparties
and the Holders of the Notes of the Controlling Class immediate notice if a
Trust Officer of the Trustee receives written notice that the Payment Account or
any funds on deposit therein, or otherwise standing to the credit of the Payment
Account, shall become subject to, any writ, order, judgment, warrant of
attachment, execution or similar process. The Co-Issuers shall not have any
legal, equitable or beneficial interest in the Payment Account other than in
accordance with the Priority of Payments. The Payment Account shall remain at
all times with a financial institution having a long-term debt rating of at
least “Baa1” by Moody’s (and, if rated “Baa1,” not be on watch for possible
downgrade by Moody’s), at least “BBB+” by Standard & Poor’s.

Section 10.4 Expense Account.

(a) The Trustee shall, prior to the Closing Date, cause to be established a
segregated Securities Account which shall be designated as the “Expense
Account,” which shall be held in the name of the Trustee as Entitlement Holder
in trust for the benefit of the Secured Parties. Any and all funds at any time
on deposit in, or otherwise to the credit of, the Expense Account shall be held
in trust by the Trustee for the benefit of the Secured Parties. On the Closing
Date, the Trustee shall deposit into the Expense Account an amount equal to at
least U.S.$100,000 from the net proceeds received by the Issuer on such date
from the initial issuance of the Notes and the Preference Shares.

(b) After the Closing Date, the Trustee shall transfer to the Expense Account
from the Payment Account amounts required to be deposited therein pursuant to
Section 11.1(a) hereof and in accordance with the calculations contained in the
Note Valuation Report prepared by the Issuer pursuant to Section 10.7(b) hereof.
Except as provided in Sections 11.1 and 11.2 hereof, the only permitted
withdrawal from or application of funds on deposit in, or otherwise standing to
the credit of, the Expense Account shall be to pay (on any day other than a
Distribution Date) accrued and unpaid Administrative Expenses of the Co-Issuers.
The Issuer shall, by Issuer Order, direct the Trustee to, and, upon receipt of
such Issuer Order the Trustee shall, transfer all funds on deposit in the
Expense Account, at the time when substantially all of the Issuer’s assets have
been sold or otherwise disposed of (as determined by the Collateral Manager),
into the Payment Account for application as Interest Proceeds on the immediately
succeeding Distribution Date pursuant to Section 11.1(a).

(c) The Trustee agrees to give the Co-Issuers, the Hedge Counterparties, the
Holders of the Notes of the Controlling Class and each of the Placement Agents
immediate notice if a Trust Officer of the Trustee receives written notice that
the Expense Account or any funds on deposit in, or otherwise standing to the
credit of, the Expense Account, shall become subject to, any writ, order,
judgment, warrant of attachment, execution or similar process. The Expense
Account shall remain at all times with a financial institution having a
long-term debt rating of at least “Baa1” by Moody’s (and, if rated “Baa1,” not
be on watch for possible downgrade by Moody’s), at least “BBB+” by Standard &
Poor’s.

(d) The Trustee shall invest all funds received into the Expense Account during
a Due Period and amounts received in prior Due Periods and retained in the
Expense Account in Eligible Investments in accordance with Section 10.2(f)
hereof. All interest and other

 

-173-



--------------------------------------------------------------------------------

income from such investments shall be deposited in the Expense Account, any gain
realized from such investments shall be credited to the Expense Account, and any
loss resulting from such investments shall be charged to the Expense Account.
The Trustee shall not in any way be held liable by reason of any insufficiency
of such Expense Account from any loss relating to any such investment, except
with respect to defaults on investments in the obligations of the Bank or any
Affiliate thereof and in such event only to the extent of the liability of the
Bank for such loss.

Section 10.5 Uninvested Proceeds Account.

(a) The Trustee shall, prior to the Closing Date, cause to be established a
segregated Securities Account which shall be designated as the “Uninvested
Proceeds Account,” which shall be held in the name of the Trustee as Entitlement
Holder in trust for the benefit of the Secured Parties. On the Closing Date, the
Trustee shall deposit in the Uninvested Proceeds Account all Uninvested Proceeds
(other than amounts applied to pay the organizational and structuring fees and
expenses of the Co-Issuers (including the legal fees and expenses of counsel to
the Co-Issuers, the Collateral Manager and each of the Placement Agents), the
expenses of offering the Offered Securities and amounts deposited in any other
Account on the Closing Date).

(b) The Trustee agrees to give the Co-Issuers, the Hedge Counterparties and the
Holders of the Notes of the Controlling Class immediate notice if a Trust
Officer of the Trustee receives written notice that the Uninvested Proceeds
Account or any funds on deposit therein, or otherwise standing to the credit of
the Uninvested Proceeds Account, shall become subject to, any writ, order,
judgment, warrant of attachment, execution or similar process. The Uninvested
Proceeds Account shall remain at all times with a financial institution having a
long-term debt rating of at least “Baa1” by Moody’s (and, if rated “Baa1,” not
be on watch for possible downgrade by Moody’s) and at least “BBB+” by Standard &
Poor’s.

(c) The Trustee shall invest all funds received into the Uninvested Proceeds
Account in Eligible Investments in accordance with Section 10.2(f) hereof. All
interest and other income from such investments shall be deposited in the
Uninvested Proceeds Account, any gain realized from such investments shall be
credited to the Uninvested Proceeds Account, and any loss resulting from such
investments shall be charged to the Uninvested Proceeds Account.

Investment earnings on Eligible Investments in the Uninvested Proceeds Account
shall be transferred to the Interest Collection Account and treated as Interest
Proceeds one Business Day prior to the first Distribution Date. The Trustee
shall not in any way be held liable by reason of any insufficiency of such
Uninvested Proceeds Account resulting from any loss relating to any such
investment, except with respect to defaults on investments in the obligations of
the Bank or any Affiliate thereof and in such event only to the extent of the
liability of the Bank for such loss.

At least one Business Day prior to the first Distribution Date, the Trustee will
transfer all remaining Uninvested Proceeds that are not required to complete
purchases of Collateral Assets (or to satisfy the Coverage Tests) to the Payment
Account to be treated as Principal Proceeds.

 

-174-



--------------------------------------------------------------------------------

(d) During the Initial Investment Period, amounts on deposit in the Uninvested
Proceeds Account may be designated by the Collateral Manager as Special
Amortization Amounts to be included as Principal Proceeds under certain
circumstances, and applied in accordance with Section 11.1. If the Aggregate
Principal Balance of the Collateral Assets (together with the Aggregate Undrawn
Amount) exceeds U.S.$1,000,000,000 on the Effective Date, amounts remaining in
the Uninvested Proceeds Account at the end of the Initial Investment Period, not
to exceed an amount equal to 1% of the Aggregate Principal Balance of the
outstanding Collateral Assets and Eligible Investments, may, at the option of
the Collateral Manager, be designated as Interest Proceeds. Any such election
will be made on a one-time basis and must be made no later than the 20th
Business Day after the Effective Date, with any such amounts in the Uninvested
Proceeds Account so designated (and any interest or earnings thereon) deposited
in the Interest Collection Account, treated as Interest Proceeds and applied in
accordance with Section 11.1. Any amounts remaining in the Uninvested Proceeds
Account on the 20th Business Day after the Effective Date, to the extent not
designated as Interest Proceeds and provided that a Rating Confirmation Failure
has not occurred, shall be deposited by the Trustee in the Principal Collection
Account and treated as Principal Proceeds and applied in accordance with
Section 11.1.

(e) If a Rating Confirmation Failure occurs, all amounts in the Uninvested
Proceeds Account will be used on the immediately following Distribution Date to
pay principal of the Notes, first, to the payment of principal of the Class A
Notes as described in Section 11.1(a)(v), second, to the payment of principal of
the Class B Notes, third, to the payment of principal of the Class C Notes,
fourth, to the payment of principal of the Class D Notes, fifth, to the payment
of principal of the Class E Notes, sixth, to the payment of principal of the
Class F Notes, seventh, to the payment of principal of the Class G Notes,
eighth, to the payment of principal of the Class H Notes and ninth, to the
payment of principal of the Class J Notes, in each case until the ratings
assigned on the Closing Date to each Class of Notes have been reinstated or such
Class has been paid in full. Any excess amount shall be treated as Principal
Proceeds and applied in accordance with the Priority of Payments. If no Rating
Confirmation Failure occurs, to the extent the Collateral Manager has not
identified such amounts as Interest Proceeds pursuant to Section 10.4(d), the
Trustee shall transfer the amounts on deposit in the Uninvested Proceeds Account
to the Principal Collection Account, and such amounts will be treated as
Principal Proceeds and applied in accordance with the Priority of Payments.

(f) During the Initial Investment Period, the Issuer (or the Collateral Manager
on behalf of the Issuer) may by Issuer Order direct the Trustee to, and upon
receipt of such Issuer Order the Trustee shall, apply amounts on deposit in the
Uninvested Proceeds Account to acquire Collateral Assets selected by the
Collateral Manager as permitted under and in accordance with this Indenture and
such Issuer Order.

(g) The Collateral Manager may direct the Issuer to withdraw funds from the
Uninvested Proceeds Account for deposit into the Unfunded Commitment Reserve
Account to fund the Issuer’s commitments under Delayed Draw Term Loans.

(h) To the extent not applied pursuant to this Indenture, the Collateral Manager
on behalf of the Issuer may direct the Trustee to, and upon such direction the
Trustee shall, invest all funds in the Uninvested Proceeds Account in Eligible
Investments designated by the Collateral Manager. All interest and other income
from such investments shall be deposited in the Uninvested Proceeds Account, any
gain realized from such investments shall be credited to the Uninvested Proceeds
Account, and any loss resulting from such investments shall be charged to the
Uninvested Proceeds Account. The Trustee shall not in any way be held liable

 

-175-



--------------------------------------------------------------------------------

(except as a result of negligence, willful misconduct or bad faith) by reason of
any insufficiency of the Uninvested Proceeds Account resulting from any loss
relating to any such investment, except with respect to investments in
obligations of the Trustee or any Affiliate thereof. If the Trustee does not
receive investment instructions from an Authorized Officer of the Collateral
Manager, the Trustee may invest funds received in the Uninvested Proceeds
Account in Eligible Investments of the type described in clause (h) of the
definition thereto.

Section 10.6 Reports by Trustee.

The Trustee shall make available in a timely fashion to the Collateral Manager,
each Rating Agency, each Hedge Counterparty, the Preference Share Paying Agent
and the Issuer any information regularly maintained by the Trustee that the
Issuer or the Collateral Manager may from time to time request with respect to
the Pledged Securities, and each Account, reasonably needed to complete the Note
Valuation Report or to provide any other information reasonably available to the
Trustee by reason of its acting as Trustee hereunder and required to be provided
by Section 10.7 hereof or to permit the Issuer to perform its obligations
hereunder. The Trustee shall forward to the Collateral Manager, each Hedge
Counterparty and, upon request therefor, make available to any Holder of a Note
shown on the Note Register or the Preference Share Paying Agent, copies of
notices and other writings received by it from the issuer of any Collateral
Asset or from any Clearing Agency with respect to any Collateral Asset advising
the holders of such security of any rights that the holders might have with
respect thereto (including notices of calls and redemptions of securities) as
well as all periodic financial reports received from such issuer and Clearing
Agencies with respect to such issuer; provided that the Trustee, the Issuer and
the Collateral Manager shall not disclose any unpublished Rating or credit
estimate (that the Collateral Manager informs the Trustee is an unpublished
Rating or credit estimate) assigned by any Rating Agency with respect to any
Collateral Asset (except to the Collateral Manager, the Issuer, the Trustee or
the firm of Independent accountants appointed pursuant to Section 10.9 hereof)
without the prior written consent of such Rating Agency.

Each of the Co-Issuers and the Trustee acknowledges and agrees that each Monthly
Report and Note Valuation Report shall be posted to the Repository for use in
the manner described in the section headed “Terms of Use” on the Repository. In
connection therewith, the Trustee agrees to deliver or otherwise make available
each Monthly Report and Note Valuation Report to the operator of the Repository
for posting on the Repository in the manner described in Section 14.3 hereof.

The Trustee shall, so long as any Class of Offered Notes (other than the
Class A-1B Notes) is listed on the Irish Stock Exchange, notify the Irish Paying
Agent not later than each Distribution Date of the amount of principal payments
to be made on the Offered Notes of each Class on such Distribution Date, the
amount of any Deferred Interest Amounts with respect to such Notes and the
Aggregate Outstanding Amount of the Notes of each Class and as a percentage of
the original Aggregate Outstanding Amount of the Notes of such Class after
giving effect to the principal payments, if any, on such Distribution Date.

If and for so long as any Class of Offered Notes (other than the Class A-1B
Notes) is listed on the Irish Stock Exchange and for so long as any of the rules
of such stock exchange so require, the Trustee shall inform the Irish Listing
Agent of the Aggregate Outstanding Amount of each Class of Offered Notes (other
than the Class A-1B Notes) following each Distribution Date and, if any Class of
Offered Notes (other than the Class A-1B

 

-176-



--------------------------------------------------------------------------------

Notes) does not receive scheduled payments of principal or interest on a
Distribution Date, the Trustee shall direct the Irish Listing Agent to arrange
for such information to be published in the Irish Stock Exchange’s official
list.

The Trustee shall promptly give notice to all Noteholders, all Preference
Shareholders, any Hedge Counterparty and Standard & Poor’s if the Collateral
Manager notifies the Trustee of (i) its resignation or (ii) the occurrence of an
event constituting “cause” under the Collateral Management Agreement.

Section 10.7 Accountings.

(a) Monthly. Each month, not later than the Distribution Date, commencing in
December, 2006, the Issuer shall compile and make available to each Rating
Agency, the Trustee, the Collateral Manager, the Preference Share Paying Agent,
each Placement Agent, each Hedge Counterparty and each Transfer Agent, and upon
written request therefor and subject to Section 10.7(f) hereof, any Holder of a
Note shown on the Note Register and (so long as any Offered Notes (other than
the Class A-1B Notes) are listed on the Irish Stock Exchange) the Irish Stock
Exchange or its agent, a monthly report (the “Monthly Report”). The Monthly
Report shall contain the following information and instructions with respect to
the Pledged Securities included in the Collateral, determined as of the
Determination Date for such Distribution Date based in part on information
received from the Collateral Manager:

(1) the Aggregate Principal Balance of all Collateral Assets, together with a
calculation, in reasonable detail, of the sum of (A) the Aggregate Principal
Balance of all Collateral Assets (other than Defaulted Securities) plus (B) with
respect to each Defaulted Security, the Calculation Amount of such Defaulted
Security;

(2) the Balance of all Eligible Investments and Cash in each Account;

(3) the nature, source and amount of any proceeds in the Collection Accounts,
including Interest Proceeds, Principal Proceeds and Sale Proceeds, received
since the date of determination of the last Monthly Report;

(4) with respect to each Collateral Asset that is part of the Collateral, its
Principal Balance, annual interest rate, Stated Maturity, issuer, Moody’s
Rating, current Standard & Poor’s Rating, Standard & Poor’s Rating as of the
date on which such Collateral Asset was issued (provided that no confidential
private credit assessments provided by Moody’s or Standard & Poor’s to the
Issuer shall be included in any Monthly Report or otherwise disclosed to any
Person other than the Trustee, the Collateral Administrator, the Collateral
Manager and the firm of Independent certified public accountants appointed
pursuant to Section 10.9 hereof without the prior written consent of Moody’s or
Standard & Poor’s, as applicable), CUSIP Number, if any, and designation of its
seniority (e.g. senior/subordinate) if such designation is not included in the
name of such Collateral Asset;

 

-177-



--------------------------------------------------------------------------------

(5) the identity of each Collateral Asset that was sold or disposed of pursuant
to Section 12.1 hereof, indicating whether such Collateral Asset was a Defaulted
Security, Credit Improved Security or Credit Risk Security (in each case as
reported in writing to the Issuer by the Collateral Manager)), and whether such
Collateral Asset was sold pursuant to Section 12.1(a)(i), Section 12.1(a)(ii) or
Section 12.1(a)(iii) hereof or Granted to the Trustee since the date of
determination of the most recent Monthly Report;

(6) the identity of each Collateral Asset that is a Defaulted Security, its
principal amount and the date on which it became a Defaulted Security, and
whether the Collateral Manager has determined to sell or retain such Collateral
Asset;

(7) the identity of each Collateral Asset which has been upgraded, downgraded or
placed on watch for upgrade or downgrade by one or more Rating Agencies;

(8) the Aggregate Principal Balance, separately stated, of (A) all Collateral
Assets having a Stated Maturity later than, but no later than five years after,
the Stated Maturity of the Notes, (B) all Collateral Assets having a Stated
Maturity later than five years after the Stated Maturity of the Notes and
(C) the Weighted Average Life of all Collateral Assets;

(9) the Aggregate Principal Balance of (i) all Fixed Rate Assets that are not
Deemed Fixed Rate Assets and (ii) all Deemed Fixed Rate Assets;

(10) the Aggregate Principal Balance of (i) all Floating Rate Securities that
are not Deemed Floating Rate Securities and (ii) all Deemed Floating Rate
Securities;

(11) the Aggregate Principal Balance of all Collateral Assets that provide for
periodic payments of interest in Cash less frequently than (i) monthly, or
(ii) quarterly;

(12) the Aggregate Principal Balance of all Collateral Assets that are issued by
a single issuer and the Moody’s Rating and Standard & Poor’s Rating of each such
Collateral Asset;

(13) the identity of and the Aggregate Principal Balance of all Collateral
Assets whose Moody’s Rating is determined as set forth in the definition of
“Moody’s Rating” and the identity of and the Aggregate Principal Balance of all
Collateral Assets whose Standard & Poor’s Rating is determined as provided in
the definition of “Standard & Poor’s Rating;”

(14) the Moody’s Rating Factor and a statement as to whether the Moody’s Maximum
Tranched Rating Factor Test is satisfied;

 

-178-



--------------------------------------------------------------------------------

(15) the Weighted Average Coupon and a statement as to whether the Minimum
Weighted Average Coupon Test is satisfied;

(16) the Weighted Average Spread and a statement as to whether the Minimum
Weighted Average Spread Test is satisfied;

(17) the Extended Weighted Average Maturity and a statement as to whether the
Moody’s Weighted Average Extended Maturity Test is satisfied;

(18) based upon information supplied by the Collateral Manager, the Average Life
of each Collateral Asset, the Weighted Average Life and a statement as to
whether the Weighted Average Life Test is satisfied;

(19) calculate the Class A/B Interest Coverage Ratio and indicate whether the
Class A/B Interest Coverage Test is met;

(20) calculate the Class C/D/E Interest Coverage Ratio and indicate whether the
Class C/D/E Interest Coverage Test is met;

(21) calculate the Class C/D/E Interest Coverage Ratio and indicate whether the
Class C/D/E Interest Coverage Test is met;

(22) a calculation in reasonable detail necessary to determine compliance with
the Class A/B Overcollateralization Test (if applicable), and a comparison of
the Class A/B Overcollateralization Ratio on such date to the Class A/B
Overcollateralization Ratio, on the Closing Date;

(23) a calculation in reasonable detail necessary to determine compliance with
the Class C/D/E Overcollateralization Test (if applicable), and a comparison of
the Class C/D/E Overcollateralization Ratio on such date to the Class C/D/E
Overcollateralization Ratio, on the Closing Date;

(24) a calculation in reasonable detail necessary to determine compliance with
the Class F/G/H Overcollateralization Test (if applicable), and a comparison of
the Class F/G/H Overcollateralization Ratio on such date to the Class F/G/H
Overcollateralization Ratio, on the Closing Date;

(25) a calculation in reasonable detail necessary to determine compliance with
each Collateral Quality Test (excluding the Standard & Poor’s CDO Monitor Test);
provided that no Moody’s Rating Factor derived from a confidential private
credit assessment (the confidentiality of which is notified to the Issuer, the
Trustee, the Collateral Administrator, the Collateral Manager and such firm
specified below) provided by Moody’s to the Issuer shall be included in any Note
Valuation Report or otherwise disclosed to any Person other than the Trustee,
the Collateral

 

-179-



--------------------------------------------------------------------------------

Administrator, the Collateral Manager and the firm of Independent certified
public accountants appointed pursuant to Section 10.9 hereof without the prior
written consent of Moody’s;

(26) (a) the Class Break-Even Loss Rate as of the Closing Date, (b) the Class
Scenario Default Rate determined in accordance with the Standard & Poor’s CDO
Monitor Test and (c) for each Collateral Asset, the Standard & Poor’s Eligible
Notching Asset Type pursuant to Schedule F hereto;

(27) a calculation in reasonable detail necessary to determine the estimated
remaining average life (on an aggregate basis) of all Collateral Assets and the
expected maturity of each Collateral Asset (using reasonable assumptions as set
forth in such calculation), as provided by the Collateral Manager;

(28) to the extent not covered by one of the preceding clauses, (A) the
Aggregate Principal Balance of each type of Collateral Asset described in each
clause of the Eligibility Criteria and (B) the maximum (or, if applicable, the
minimum) Aggregate Principal Balance of each type of Collateral Asset described
in each clause of such definition which would result in compliance with each
such clause;

(29) the Aggregate Principal Balance and name of all Collateral Assets acquired
by the Issuer during the applicable Due Period;

(30) the Maximum Class A-1B Commitment and the Aggregate Undrawn Amount;

(31) the amount of all Class A-1B Prepayments and Class A-1B Draws since the
date of determination of the last Monthly Report;

(32) confirmation that the Eligibility Criteria is satisfied; and

(33) the next Distribution Date.

In addition, the Issuer shall indicate in each such Monthly Report the
respective percentage of the Net Outstanding Portfolio Collateral Balance for
each aggregate amount referred to in clauses (8) through (13) and (28) through
(30) above.

The Trustee shall make available, via the Trustee’s website, the Monthly Report
and the Note Valuation Report to Standard & Poor’s in the Excel Default Model
Input File which specifies the data elements and constraints for asset and
transactional information that Standard & Poor’s requires for its surveillance
and analysis. The Trustee will send notification of such posting of the Monthly
Report and the Note Valuation Report on the Trustee’s website to Standard &
Poor’s via e-mail to cdo_surveillance@sandp.com.

In addition to the Monthly Report, upon the written request of any Holder of a
Note shown on the Note Register, any Hedge Counterparty or any Rating Agency,
the Issuer shall deliver to such Holder, such Hedge Counterparty or Rating
Agency, as the case may be, a

 

-180-



--------------------------------------------------------------------------------

report containing the number and identity of each Collateral Asset held by the
Issuer on the last day of the Due Period most recently ended (indicating whether
any such Collateral Asset is a Defaulted Security (as reported in writing to the
Trustee by the Collateral Manager)).

Upon receipt of each Monthly Report and Note Valuation Report, the Trustee (so
long as it is not also acting as the Collateral Administrator) and the
Collateral Manager shall compare the information contained therein to the
information contained in their respective records with respect to the Collateral
and shall, within three Business Days after receipt of such Monthly Report,
notify the Issuer and the Collateral Administrator if the information contained
in the Monthly Report does not conform to the information maintained by the
Trustee or the Collateral Manager, as applicable, with respect to the
Collateral. In the event that any discrepancy exists, the Trustee, the
Collateral Manager and the Issuer shall attempt to resolve the discrepancy. If
such discrepancy cannot be promptly resolved, the Trustee shall within five
Business Days cause the Independent accountants appointed by the Issuer pursuant
to Section 10.9 hereof to review such Monthly Report or Note Valuation Report
and the Trustee’s or the Collateral Manager’s records to determine the cause of
such discrepancy. If such review reveals an error in the Monthly Report or Note
Valuation Report or the Trustee’s or the Collateral Manager’s records, the
Monthly Report or the Note Valuation Report or the Trustee’s or the Collateral
Manager’s records shall be revised accordingly and, as so revised, shall be
utilized in making all calculations pursuant to this Indenture.

Each Monthly Report shall also contain a statement to the effect that the Issuer
thereby informs the Noteholders that it is not unusual for a portfolio to exceed
the Eligibility Criteria as principal payments are made on the Pledged
Collateral Assets.

(b) Distribution Date Accounting. The Issuer shall render an accounting (“Note
Valuation Report”), determined as of each Determination Date, and deliver or
make available the Note Valuation Report, to the Collateral Manager, each Rating
Agency, the Trustee, the Preference Share Paying Agent, each Placement Agent,
each Hedge Counterparty, each Paying Agent and each Transfer Agent and upon
written request therefor and subject to Section 10.7(f) hereof, any Holder of a
Note shown on the Note Register, and (so long as any Offered Notes (other than
the Class A-1B Notes) are listed on the Irish Stock Exchange) the Irish Stock
Exchange or its agent, not later than the related Distribution Date. The Note
Valuation Report shall contain the following information and may be made
available as part of the Monthly Report (in each case determined, unless
otherwise specified below, as of the related Determination Date and based in
part on information received from the Collateral Manager):

(1) the Aggregate Outstanding Amount of the Notes of each Class and as a
percentage of the original Aggregate Outstanding Amount of the Notes of such
Class on the first day of the immediately preceding Interest Period and the
amount of principal payments to be made on the Notes of each Class on the next
Distribution Date, any Deferred Interest Amount, and the Aggregate Outstanding
Amount of the Notes of each Class and as a percentage of the original Aggregate
Outstanding Amount of the Notes of such Class after giving effect to the
principal payments, if any, on the next Distribution Date;

(2) the Interest Distribution Amount payable to the Holders of the Notes for the
related Distribution Date;

 

-181-



--------------------------------------------------------------------------------

(3) the Note Interest Rate for each Class of Notes for the Interest Period
preceding the next Distribution Date;

(4) the Administrative Expenses on an itemized basis payable on the related
Distribution Date;

(5) for the Interest Collection Account:

(A) the Balance on deposit in the Interest Collection Account at the end of the
related Due Period;

(B) each of the amounts payable from the Interest Collection Account pursuant to
Section 11.1(a)(i) hereof on the related Distribution Date; and

(C) the Balance remaining in the Interest Collection Account immediately after
all payments and deposits to be made on such Distribution Date;

(6) for the Principal Collection Account:

(A) the Balance on deposit in the Principal Collection Account at the end of the
related Due Period;

(B) each of the amounts payable from the Principal Collection Account pursuant
to Section 11.1(a)(ii) hereof on the related Distribution Date; and

(C) the Balance remaining in the Principal Collection Account immediately after
all payments and deposits to be made on such Distribution Date;

(7) the Balance on deposit in each Account at the end of the related Due Period;

(8) the Class A-1A/A-1B Pro Rata Allocation as of the related Determination
Date;

(9) the amount to be paid to the Preference Share Paying Agent for distribution
to the Preference Shareholders on such Distribution Date and the aggregate
amount paid to the Preference Share Paying Agent for distribution to the
Preference Shareholders on such Distribution Date and all prior Distribution
Dates;

(10) the Senior Collateral Management Fee payable on the related Distribution
Date;

(11) the notional amount of each Hedge Agreement and the amount payable by the
Issuer under the Hedge Agreement on the related Distribution Date;

 

-182-



--------------------------------------------------------------------------------

(12) the amount to be paid to the Advancing Agent or the Backup Advancing Agent,
as applicable, as reimbursement of Interest Advances and Reimbursement Interest
and calculate the amount of Nonrecoverable Interest Advances to be paid to the
Advancing Agent or the Backup Advancing Agent, as applicable; and

(13) the aggregate amount of outstanding Interest Advances.

Each Note Valuation Report shall constitute instructions to the Trustee to
withdraw on the related Distribution Date from the Payment Account and pay or
transfer amounts set forth in such report in the manner specified, and in
accordance with the Priority of Payments established in, Section 11.1(a) hereof.

The Note Valuation Report shall also contain a statement to the effect that the
Issuer thereby informs the Noteholders that it is not unusual for the
Eligibility Criteria and the Collateral Quality Tests not to be satisfied as
principal payments are made on the Pledged Collateral Assets.

In addition to the Note Valuation Report, upon the written request of any Holder
of a Note shown on the Note Register, any Hedge Counterparty or any Rating
Agency, the Issuer shall deliver to such Holder, Hedge Counterparty or Rating
Agency, as the case may be, a report containing the number and identity of each
Collateral Asset held by the Issuer on the last day of the Due Period most
recently ended (indicating whether any such Collateral Asset is, as reported in
writing to the Trustee by the Collateral Manager, a Defaulted Security).

In addition to the foregoing information, each Note Valuation Report shall
include a statement (the “3(c)(7) Notice”) to the following effect:

The Investment Company Act of 1940, as amended (the “Investment Company Act”),
requires that each Holder of a Note issued by the Co-Issuers (or beneficial
interest therein) that is a U.S. Person be (x) a “qualified purchaser” as
defined in Section 2(a)(51)(A) of the Investment Company Act and related rules,
(y) a “knowledgeable employee” with respect to the Issuer within the meaning of
Rule 3c-5 of the Investment Company Act or (z) a company each of whose
beneficial owners is such a “qualified purchaser” or “knowledgeable employee”
(each, a “Qualified Purchaser”). Under the rules, each of the Co-Issuers or an
agent acting on its behalf must have a “reasonable belief” that each holder of
its outstanding securities that is a U.S. Person, including transferees, is a
Qualified Purchaser or a company each of whose beneficial owners is a Qualified
Purchaser. Consequently, each resale of a Note in the United States or to a U.S.
Person must be made pursuant to Rule 144A or another exemption from the
registration requirements under the Securities Act of 1933, as amended (the
“Securities Act”), solely to a purchaser that is a “qualified institutional
buyer” (“Qualified Institutional Buyer”) within the meaning of Rule 144A and a
Qualified Purchaser or a company each of whose beneficial owners is a Qualified
Purchaser. Each purchaser of a Restricted Note will be deemed to represent at
the time of purchase that: (i) the transferee is both (A) a Qualified
Institutional Buyer and (B) a Qualified Purchaser; (ii) the transferee is not a
dealer described in paragraph (a)(1)(ii) of Rule 144A unless such transferee
owns and invests on a discretionary basis at least U.S.$25,000,000 in securities
of issuers that are not affiliated persons of the dealer; (iii) the transferee
is not a plan referred to in paragraph (a)(1)(i)(D) or (a)(1)(i)(E) of
Rule 144A, or a trust fund referred to in paragraph (a)(1)(i)(F) of Rule 144A
that holds the assets of such a plan,

 

-183-



--------------------------------------------------------------------------------

unless investment decisions with respect to the plan are made solely by the
fiduciary, trustee or sponsor of such plan; (iv) the purchaser and each account
for which it is purchasing, is required to hold and transfer at least the
minimum denominations of the Notes specified in this Indenture; and (v) the
purchaser will provide written notice of the foregoing, and of any applicable
restrictions on transfer, to any subsequent transferee.

The Co-Issuers direct that the recipient of this notice, and any recipient of a
copy of this notice, provide a copy to any person having an interest in the Note
with respect to which this Note Valuation Report is delivered, as indicated on
the books of The Depository Trust Company or on the books of a participant in
The Depository Trust Company or on the books of an indirect participant for
which such participant in The Depository Trust Company acts as agent.

Notwithstanding any other restrictions on transfer contained in this Indenture,
if either of the Co-Issuers determines that any Beneficial Owner or Holder of
(A) a Regulation S Note (or any interest therein) is a U.S. Person or (B) a
Restricted Note (or any interest therein) is not both a Qualified Institutional
Buyer and a Qualified Purchaser, then either of the Co-Issuers (or the
Collateral Manager on its behalf) shall require, by notice to such Beneficial
Owner or Holder, as the case may be, that such Beneficial Owner or Holder sell
all of its right, title and interest to such Restricted Note (or interest
therein) to a Person that (1) in the case of a Regulation S Global Note, is not
a U.S. Person or (2) in the case of a Person holding its interest through a
Restricted Note, is both (I) a Qualified Institutional Buyer and (II) a
Qualified Purchaser, with such sale to be effected within 30 days after notice
of such sale requirement is given. If such Beneficial Owner or Holder fails to
effect the transfer required within such 30-day period, (a) upon written
direction from the Issuer (or the Collateral Manager on its behalf), the Trustee
shall, on behalf of and at the expense of the Issuer, and is hereby irrevocably
authorized by such Beneficial Owner or Holder, as the case may be, to, cause its
interest in such Note to be transferred in a commercially reasonable sale
(conducted by an investment bank selected by the Trustee and approved by the
Issuer in accordance with Section 9-610(b) of the Uniform Commercial Code as in
effect in the State of New York as applied to securities that are sold on a
recognized market or that may decline speedily in value) to a Person that
certifies to the Trustee and the Co-Issuers, in connection with such transfer,
that such Person (X) is not a U.S. Person (in the case of a Person holding its
interest through a Regulation S Note) or (Y) is both (1) a Qualified
Institutional Buyer and (2) a Qualified Purchaser (in the case of a Person
holding its interest through a Restricted Note) and (b) pending such transfer,
no further payments will be made in respect of such Note held by such Beneficial
Owner or Holder and such Note shall be deemed not to be Outstanding for the
purpose of any vote or consent of the Noteholders. As used in this paragraph,
the term “U.S. Person” has the meaning given such terms in Regulation S under
the Securities Act.

(c) Redemption Date Instructions. Not less than five Business Days after
receiving an Issuer Request requesting information regarding a redemption
pursuant to Section 9.1 or 9.7 hereof of the Notes of a Class as of a proposed
Redemption Date set forth in such Issuer Request, the Trustee shall provide the
necessary information (to the extent it is available to the Trustee) to the
Issuer, the Collateral Manager, each Hedge Counterparty and the Holders of the
Notes of the Controlling Class, and the Issuer shall compute the following
information and provide such information in a statement (the “Redemption Date
Statement”) delivered to the Trustee:

(i) the Aggregate Outstanding Amount of the Notes of the Class (or Classes) to
be redeemed as of such Redemption Date;

 

-184-



--------------------------------------------------------------------------------

(ii) the amount of accrued interest due on such Notes up to, but excluding, such
Redemption Date; and

(iii) the amount in the Accounts available for application to the redemption of
such Notes.

(d) If the Trustee shall not have received any accounting provided for in this
Section 10.7 on the first Business Day after the date on which such accounting
is due to the Trustee, the Trustee shall use reasonable efforts to cause such
accounting to be made by the applicable Distribution Date or Redemption Date. To
the extent the Trustee is required to provide any information or reports
pursuant to this Section 10.7 as a result of the failure of the Issuer to
provide such information or reports, the Trustee shall be entitled to retain an
Independent certified public accountant in connection therewith and the
reasonable costs incurred by the Trustee for such Independent certified public
accountant shall be reimbursed pursuant to Section 6.8 hereof.

(e) Appointment of Agent. The Issuer may appoint an administrator or other agent
to calculate and prepare the information required pursuant to this Section 10.7.
Pursuant and subject to the terms of the Collateral Administration Agreement,
the Issuer has appointed the Bank as its initial agent for such purposes, and
the Bank has accepted such appointment and has agreed to perform such
obligations, as provided therein. Notwithstanding any such arrangement, the
Issuer shall remain liable for all such actions and obligations and the
performance of such actions and obligations by the Bank shall be deemed to be
performance of such actions and obligations by the Issuer; and the Issuer will
punctually perform, and use its best efforts to cause the Bank to perform, all
of its obligations and agreements contained in the Collateral Administration
Agreement. The Issuer may, without removing the Bank as Custodian, and pursuant
to the terms of the Collateral Administration Agreement, terminate such
appointment of the Bank as agent for such purpose, and appoint an administrator
or other agent to calculate and prepare the information required pursuant to
this Section 10.7(e). The Collateral Administrator shall make Monthly Reports
and Note Valuation Reports available via its internet website, initially located
at www.cdolink.com. All information made available on the Collateral
Administrator’s website shall be restricted and the Collateral Administrator
shall only provide access to such reports to those parties entitled thereto
pursuant to this Indenture. In connection with providing access to its website,
the Collateral Administrator may require registration and the acceptance of a
disclaimer. Questions regarding the Collateral Administrator’s website may be
directed to the Collateral Administrator’s customer service desk at
301-815-6600. The obligation of the Collateral Administrator to make reports
available as described in this paragraph shall satisfy the obligation to deliver
such reports under this Section 10.7.

(f) The Issuer shall make available to Noteholders who have provided proper
certification in the form of Exhibit E and any other Person entitled to receipt
thereof, all Monthly Reports and Note Valuation Reports available at the time
required to be made available in accordance with Section 10.7(a) and 10.7(b)
hereof, as applicable.

 

-185-



--------------------------------------------------------------------------------

(g) The Trustee shall, upon request by an investor or prospective investor in
the Offered Securities, provide to such requesting party a list of the
Collateral Assets owned by the Issuer.

Section 10.8 Release of Securities.

(a) Unless the Holders of a Majority of the Controlling Class shall have given
notice to the Trustee at a time when an Indenture Event of Default shall have
occurred and be continuing that Pledged Securities may not be sold without the
consent of a Majority of the Controlling Class (and in any event subject to
Article XII), the Issuer shall, in connection with any sale required or
permitted pursuant to Section 12.1 hereof, by Issuer Order executed by an
Authorized Officer of the Issuer and delivered to the Trustee at least two
Business Days prior to the settlement date for any sale of a security certifying
that the conditions set forth in Section 12.1 hereof are satisfied, direct the
Trustee to release such security from the lien of this Indenture against receipt
of payment therefor.

(b) The Issuer shall, if notified that the issuer of the Pledged Security
requires delivery of such Pledged Security as a condition to redemption or
payment in full, by Issuer Order executed by an Authorized Officer of the Issuer
and delivered to the Trustee at least two Business Days prior to the date set
for redemption or payment in full of a Pledged Security, certifying that such
security is being redeemed or paid in full, direct the Trustee or, at the
Trustee’s instructions, the Custodian, to deliver such security, if in physical
form, duly endorsed, or, if such security is a Clearing Corporation Security, to
cause it to be presented, to the appropriate paying agent therefor on or before
the date set for redemption or payment, in each case against receipt of the
redemption price or payment in full thereof.

(c) Unless the Holders of a Majority of the Controlling Class shall have given
notice to the Trustee at a time when an Indenture Event of Default shall have
occurred and be continuing that Pledged Securities may not be sold without the
consent of a Majority of the Controlling Class (and in any event subject to
Article XII), the Issuer shall, in accordance with Section 6.16 hereof, by
Issuer Order executed by an Authorized Officer of the Issuer and delivered to
the Trustee at least two Business Days prior to the date set for an exchange or
Offer, certifying that a Collateral Asset is subject to an exchange or Offer and
setting forth in reasonable detail the procedure for response to such Offer,
direct the Trustee or, at the Trustee’s instructions, the Custodian, to deliver
such security, if in physical form, duly endorsed, or, if such security is a
Clearing Corporation Security, to cause it to be delivered, in accordance with
such Issuer Order, in each case against receipt of payment therefor.

(d) The Trustee shall deposit any proceeds received by it from the disposition
of a Pledged Security in the Interest Collection Account or the Principal
Collection Account, unless simultaneously applied to the purchase of other
Collateral Assets or Eligible Investments as permitted under and in accordance
with requirements of Article XII and this Article X.

(e) The Trustee shall, upon receipt of an Issuer Order at such time as there are
no Notes Outstanding and all obligations of the Co-Issuers hereunder have been
satisfied, release the Collateral from the lien of this Indenture.

(f) The Issuer may retain agents to assist the Issuer in preparing any notice or
other report required under Section 10.6 hereof.

 

-186-



--------------------------------------------------------------------------------

Section 10.9 Reports by Independent Accountants.

(a) At the Closing Date the Issuer shall appoint a firm of Independent certified
public accountants of recognized national reputation for purposes of preparing
and delivering the reports or certificates of such accountants required by this
Indenture. Upon any resignation by such firm or removal thereof by the Issuer,
the Issuer shall (at the direction of the Collateral Manager) propose a
replacement firm meeting the criteria set forth in the preceding sentence. The
Issuer shall promptly appoint such firm by Issuer Order delivered to the
Trustee, the Holders of the Notes of the Controlling Class, each Hedge
Counterparty and each Rating Agency. If the Issuer shall fail to appoint a
successor to a firm of Independent certified public accountants which has
resigned or been removed within 30 days after such resignation or removal, the
Issuer shall promptly notify the Trustee and the Holders of the Notes of the
Controlling Class of such failure in writing. If the Issuer shall not have
appointed a successor within ten days thereafter, the Collateral Manager, on
behalf of the Issuer, shall promptly appoint a successor firm of Independent
certified public accountants of recognized national reputation. The fees of such
Independent certified public accountants and its successor shall be payable by
the Issuer as provided in Section 11.1 hereof.

(b) On or before September 1 of each year (commencing with 2007), the Issuer
shall cause to be delivered to the Trustee, the Collateral Manager, each Hedge
Counterparty, each Rating Agency and the Holders of the Notes of the Controlling
Class an Accountants’ Report specifying the procedures applied and their
associated findings with respect to the Monthly Reports and Note Valuation
Reports prepared in March, June, September and December of the preceding year
and any Redemption Date Statements prepared in the preceding year. At least
90 days prior to the Distribution Date in September 2007 (and, if at any time a
successor firm of Independent certified public accountants is appointed, to the
Distribution Date following the date of such appointment), the Issuer shall
deliver to the Trustee an Accountant’s Report specifying in advance the
procedures that such firm will apply in making the aforementioned findings
throughout the term of its service as accountants to the Issuer. The Trustee
shall promptly forward a copy of such Accountant’s Report to each Hedge
Counterparty and each Holder of Notes of the Controlling Class, at the address
shown on the Note Register.

(c) Any statement delivered to the Trustee pursuant to clause (b) above shall be
made available by the Trustee to any Holder of a Note shown on the Note
Register, upon written request therefor and to the Preference Share Paying
Agent.

Section 10.10 Reports to Rating Agencies, Etc.

In addition to the information and reports specifically required to be provided
to the Rating Agencies, the Hedge Counterparties and the Holders of the Notes of
each Class pursuant to the terms of this Indenture or the Hedge Agreements (as
the case may be), the Issuer shall provide or procure the provision to the
Rating Agencies and the Hedge Counterparties of (a) all information or reports
delivered to the Trustee or the Noteholders hereunder, (b) such additional
information as the Rating Agencies or the Holders of the Notes of the
Controlling Class may from time to time reasonably request and such information
may be obtained and provided without unreasonable burden or expense, (c) prompt
notice of any decision of a Majority of the Controlling Class, to agree to any
consent, waiver or amendment to any Underlying Instrument that modifies the
cashflows of any Collateral Asset and (d) notice of any waiver given pursuant to
Section 5.14 hereof. The Issuer shall promptly notify the Trustee, the

 

-187-



--------------------------------------------------------------------------------

Hedge Counterparties and the Holders of the Notes of the Controlling Class if
the rating of any Class of Notes has been, or it is known by the Issuer that
such rating will be, changed or withdrawn.

Section 10.11 Tax Matters.

(a) The Issuer and the Co-Issuer shall, and, by accepting a Note, each Holder of
Notes agrees to, treat such Notes as indebtedness for U.S. Federal, state and
local income tax purposes, to report all income (or loss) in accordance with
such characterization and each further agrees not to take any action
inconsistent with such treatment, except as otherwise required by any taxing
authority under applicable law.

(b) The Issuer agrees not to elect to be treated as other than a Qualified REIT
Subsidiary for U.S. Federal tax purposes.

(c) The Co-Issuer shall be treated as a disregarded entity, and agrees not to
elect to be treated as a corporation for U.S. Federal tax purposes.

Section 10.12 Interest Advances.

(a) With respect to each Distribution Date for which the sum of (i) Interest
Proceeds received during the related Due Period and (ii) funds on deposit in the
Interest Collection Account, are insufficient to remit the interest due and
payable with respect to the Class A Notes and Class B Notes on the following
Distribution Date (the amount of such insufficiency, an “Interest Shortfall”),
but subject in all events to a maximum limit of any Distribution Date equal to
the lesser of (i) the aggregate of such Interest Shortfalls that would otherwise
occur on the Class A Notes and the Class B Notes and (ii) the aggregate of the
interest payments not received in respect of Non-Advancing Collateral Assets so
long as no Indenture Event of Default is occurring (except an Indenture Event of
Default with respect to the non-payment of interest on the Class A Notes or the
Class B Notes), the Trustee shall provide the Advancing Agent with written
notice of such Interest Shortfall no later than 12:00 noon (New York time) on
the Business Day immediately preceding such Distribution Date. The Trustee shall
provide the Advancing Agent with notice, prior to any funding of an Interest
Advance (as defined below) by the Advancing Agent, of any additional interest
remittances received by the Trustee after delivery of such initial notice that
reduce such Interest Shortfall. No later than 5:00 p.m. (New York time) on the
Business Day immediately preceding the related Distribution Date, the Advancing
Agent shall advance the difference between such amounts (each such advance, an
“Interest Advance”) by deposit of an amount equal to such Interest Shortfall in
the Payment Account, subject to a determination of recoverability by the
Advancing Agent as described in Section 10.12(b). Any Interest Advance made by
the Advancing Agent with respect to a Distribution Date that is in excess of the
actual Interest Shortfall for such Distribution Date shall be refunded to the
Advancing Agent by the Trustee on the same Business Day that such Interest
Advance was made (or, if such Interest Advance is made prior to final
determination by the Trustee of such Interest Shortfall, on the Business Day of
such final determination). The Advancing Agent shall provide the Trustee written
notice of a determination by the Advancing Agent that a proposed Interest
Advance would constitute a Nonrecoverable Advance no later than the close of
business on the Business Day immediately preceding the related Distribution
Date. If the Advancing Agent does not make any required Interest Advance at or
prior to the time at which distributions are to be made pursuant to
Section 11.1, the Backup Advancing Agent

 

-188-



--------------------------------------------------------------------------------

shall be required to make such Interest Advance, subject to a determination of
recoverability by the Backup Advancing Agent as described in Section 10.12(b).
The Trustee and the Backup Advancing Agent shall be entitled to conclusively
rely on any determination by the Advancing Agent that an Interest Advance, if
made, would constitute a Nonrecoverable Advance. Notwithstanding the foregoing,
to the extent the Advancing Agent fails to make an Interest Advance it was
required to make, the Advancing Agent shall not be entitled to make a
recoverability determination affecting the Backup Advancing Agent’s obligation
to provide an Interest Advance and any such determination shall not be binding
on the Backup Advancing Agent.

Notwithstanding anything herein to the contrary, neither the Advancing Agent nor
the Backup Advancing Agent shall be required to make any Interest Advance unless
such Person determines, in its sole discretion, exercised in good faith and, in
respect of any such determination made by the Advancing Agent, in accordance
with the Advancing Standards (as defined below), that such Interest Advance,
plus interest expected to accrue thereon at the Reimbursement Rate, will be
recoverable from subsequent payments or collections with respect to all
Collateral Assets. Such interest on any Interest Advance will be payable to the
Advancing Agent or the Trustee, as the case may be, out of default charges
collected in respect of the Collateral Assets for the related period or, in
connection with the reimbursement of such Interest Advance, out of Interest
Proceeds, and to the extent not reimbursed in full by Interest Proceeds, out of
Principal Proceeds then on deposit in the Principal Collection Account or any
collection account established in favor of the Secured Parties (provided that
interest on Nonrecoverable Advances will be payable first from Principal
Proceeds, and to the extent not reimbursed in full from Principal Proceeds, from
Interest Proceeds then on deposit in the Interest Collection Account). To the
extent interest on any outstanding Interest Advance cannot be offset by such
default charges, such interest accrued on outstanding Interest Advances made in
respect thereof will result in a reduction in amounts payable on the Collateral
Assets. In determining whether any proposed Interest Advance will be, or whether
any Interest Advance previously made is, a Nonrecoverable Advance, the Advancing
Agent or the Backup Advancing Agent, as applicable, will take into account:

(1) amounts that may be realized on each mortgaged property in its “as is” or
then current condition and occupancy;

(2) that such Interest Advances, together with interest accruing thereon, may
only be recovered from subsequent payments or collections on the Collateral
Assets, as allocable thereto from recoveries on the related mortgaged properties
pursuant to the related participation agreement, intercreditor agreement or
other similar agreement;

(3) that the related senior interests may be required to be fully paid and any
advances (and interest thereon) made in respect of such senior interests may be
required to be fully reimbursed, prior to any amounts recovered in respect of
the mortgaged properties being allocated or otherwise made available to the
Collateral Assets;

(4) the possibility and effects of future adverse change with respect to the
mortgaged properties, the potential length of time before such Interest Advance
may be reimbursed and the resulting degree of uncertainty with respect to such
reimbursement; and

 

-189-



--------------------------------------------------------------------------------

(5) the fact that Interest Advances are intended to provide liquidity only and
not credit support to the Noteholders.

For purposes of any such determination of whether an Interest Advance
constitutes or would constitute a Nonrecoverable Advance, an Interest Advance
will be deemed to be nonrecoverable if the Advancing Agent or the Backup
Advancing Agent, as applicable, determines that future payments or collections
on the Collateral Interests may be insufficient to fully reimburse such Interest
Advance, plus interest thereon at the Reimbursement Rate, within a reasonable
period of time. Absent bad faith, the determination by the Advancing Agent or
the Backup Advancing Agent, as applicable, as to the nonrecoverability of any
Interest Advance shall be conclusive and binding on the Noteholders. The Backup
Advancing Agent shall be entitled to conclusively rely on any determination by
the Advancing Agent that an Interest Advance, if made, would constitute a
Nonrecoverable Advance. The Collateral Manager and the Advancing Agent shall
provide any information regarding the Collateral reasonably requested by the
Trustee in connection with the Trustee’s determination of whether any Interest
Advance would be recoverable.

(b) The Advancing Agent and the Backup Advancing Agent will each be entitled to
recover any previously unreimbursed Interest Advance made by it (including any
Nonrecoverable Advance), together with interest thereon, in accordance the
Section 11.1(j).

(c) The Advancing Agent and the Backup Advancing Agent will each be entitled
with respect to any Interest Advance made by it (including Nonrecoverable
Advances) to interest accrued on the amount of such Interest Advance for so long
as it is outstanding at the Reimbursement Rate.

(d) The Advancing Agent’s obligations to make Interest Advances in respect of
the Class A Notes and Class B Notes will continue through the date on which the
outstanding principal amount of such Notes is paid in full or redeemed.

(e) In no event will the Advancing Agent or the Backup Advancing Agent be
required to advance any payments in respect of interest on any Notes other than
the Class A Notes and Class B Notes or any payments in respect of principal on
any Notes.

(f) In consideration of the performance of its obligations hereunder, the Backup
Advancing Agent shall be entitled to receive, at the times set forth herein and
subject to the conditions and the priority of distribution provisions hereof, to
the extent funds are available therefor, the Backup Advancing Agent Fee. In
addition, to the extent that the Backup Advancing Agent makes an Interest
Advance on any Distribution Date that the Advancing Agent was required, but
failed to make, the Backup Advancing Agent shall be entitled to receive the
Advancing Agent Fee (in addition to the Backup Advancing Agent Fee) for such
Distribution Date and any future Distribution Dates upon which such Interest
Advance remains outstanding.

(g) In consideration of the performance of its obligations hereunder, the
Advancing Agent shall be entitled to receive, at the times set forth herein and
subject to the conditions and the priority of distribution provisions hereof, to
the extent funds are available

 

-190-



--------------------------------------------------------------------------------

therefor, the Advancing Agent Fee (except to the extent the Advancing Agent Fee
is being paid to the Trustee as described in clause (f), above).

(h) The determination by the Advancing Agent or the Backup Advancing Agent, as
applicable, (i) that it has made a Nonrecoverable Advance or (ii) that any
proposed Interest Advance, if made, would constitute a Nonrecoverable Advance,
shall be evidenced by an Officer’s Certificate delivered promptly to the Trustee
(or, if applicable, retained thereby) and the Issuer, setting forth the basis
for such determination; provided, that failure to give such notice, or any
defect therein, shall not impair or affect the validity of, or the Advancing
Agent’s or the Backup Advancing Agent’s entitlement to reimbursement with
respect to, any Interest Advance.

(i) The Advancing Agent, in such capacity, shall act in the best interests of
the Holders of the Class A Notes and the Class B Notes (taking into account the
interests of the Holders of the Class A Notes and the Class B Notes
collectively), as determined by the Advancing Agent, in its good faith judgment
and in accordance with this Indenture and applicable law, and in all cases
without regard to: (i) any relationship that the Advancing Agent may have with
any obligor under a Collateral Asset or any Affiliate of such obligor, any
seller or any other parties to this Indenture; (ii) the ownership of any Note by
the Advancing Agent or any of its Affiliates; (iii) the adequacy of the
Advancing Agent’s right to receive compensation for its services and
reimbursement for its costs hereunder; (iv) the ownership or management of any
interests in any mortgage loans, mortgaged properties, mezzanine loans or
Collateral Assets by the Advancing Agent; (v) any obligation of the Advancing
Agent or any of its Affiliates to cure a breach of a representation or warranty
or document defect with respect to, or repurchase or substitute for any
Collateral Asset; and (vi) any other debt the Advancing Agent or any of its
Affiliates has extended to any obligor under any Collateral Asset or any of its
Affiliates (the criteria specified in this Section 10.12(i), collectively
referred to as the “Advancing Standards”).

ARTICLE XI

APPLICATION OF CASH

Section 11.1 Disbursements of Cash from Payment Account.

(a) Notwithstanding any other provision in this Indenture, but subject to the
other clauses of this Article XI and Section 13.1 hereof, on each Distribution
Date and on the Accelerated Maturity Date, the Trustee shall disburse amounts
transferred to the Payment Account from the Collection Accounts pursuant to
Section 10.2(g) hereof as follows and for application by the Trustee in
accordance with the following priorities (the “Priority of Payments”):

(i) On each Distribution Date and on the Accelerated Maturity Date, Interest
Proceeds with respect to the related Due Period will be applied in the order of
priority (the “Interest Proceeds Waterfall”) set forth below:

(1) to the payment of taxes and filing and registration fees owed by the
Co-Issuers, if any;

 

-191-



--------------------------------------------------------------------------------

(2) (a) first, to the extent not previously reimbursed, to the Advancing Agent
or the Backup Advancing Agent, the aggregate amount of any Nonrecoverable
Advances due and payable to such party, (b) second, to the extent not previously
reimbursed, to the Collateral Manager, the aggregate amount of any
Nonrecoverable Cure Advance due and payable to the Collateral Manager,
(c) third, to the Advancing Agent, the Advancing Agent Fee and any previously
due but unpaid Advancing Agent Fee (provided that the Advancing Agent has not
failed to make any Interest Advance required to be made in respect of such
Distribution Date pursuant to the terms of this Indenture in which case the
Advancing Agent Fee will be paid to the Backup Advancing Agent) and to the
Backup Advancing Agent, the Backup Advancing Agent Fee and any previously due
but unpaid Backup Advancing Agent Fee, (d) fourth, to the Advancing Agent and
the Backup Advancing Agent, (i) to the extent due and payable to such party,
Reimbursement Interest and (ii) reimbursement of any outstanding Interest
Advances not (in the case of this clause (ii)) to exceed the amount that would
result in an Interest Shortfall with respect to such Distribution Date and
(e) fifth, to the extent due and payable to the Collateral Manager,
reimbursement of any outstanding Cure Advance (but only to the extent of the
applicable proceeds in respect of the Collateral Asset with respect to which
such Cure Advance was made and not to exceed the amount that would result in an
Interest Shortfall with respect to such Distribution Date);

(3) (a) first, to the payment to the Trustee of the Trustee Fee and any
previously due but unpaid Trustee Fee, (b) second, to the payment to the
Administrator of the accrued and unpaid fees under the Administration Agreement;
(c) third, to the payment to the Trustee of accrued and unpaid Trustee Expenses
(other than amounts payable pursuant to indemnities) under this Indenture (and,
if an Indenture Event of Default has occurred and is continuing under this
Indenture, payment to the Trustee of accrued and unpaid expenses (including
amounts payable pursuant to the indemnity)), (d) fourth, to the payment of
Rating Agency Expenses; (e) fifth, to the Trustee of Trustee Expenses
constituting indemnities; (f) sixth, to the payment of accrued and unpaid
expenses of the Collateral Manager; (g) seventh, to the payment of accrued and
unpaid Other Administrative Expenses then due and payable; provided that all
payments made pursuant to subclauses (b) through (g) of this clause (3) do not
exceed during the applicable Expense Year (including such Distribution Date),
U.S.$600,000 in the aggregate; and (h) eighth, if the balance of all Eligible
Investments and cash in the Expense Account on the related Determination Date is
less than U.S.$100,000, for deposit to the Expense Account of an amount equal to
the lesser of (x) the amount by which U.S.$600,000 exceeds the aggregate amount
of payments made under subclauses (b) through (g) of this clause (3) during the
applicable Expense Year (including such Distribution Date) and (y) such amount
as would have caused the balance of all Eligible Investments and cash in the
Expense Account immediately after such deposit to equal U.S.$100,000;

 

-192-



--------------------------------------------------------------------------------

(4) to the payment to the Collateral Manager of (a) first, any accrued and
unpaid Senior Collateral Management Fee for the Interest Period ending on the
current Distribution Date plus any Senior Collateral Management Fee that remains
due and unpaid in respect of any prior Distribution Date and any Deferred Senior
Collateral Management Fee Interest accrued thereon; (b) second, the deposit of
any Current Deferred Senior Collateral Management Fee into the Interest
Collection Account for distribution as Interest Proceeds or, at the option of
the Collateral Manager, the deposit into the Principal Collection Account for
distribution as Principal Proceeds or the deposit into the Interest Reserve
Account; and (c) third, the payment of any accrued and unpaid Cumulative
Deferred Senior Collateral Management Fee with respect to prior Interest Periods
at the election of the Collateral Manager;

(5) to the payment of all amounts scheduled to be paid to any Hedge Counterparty
pursuant to the applicable Hedge Agreement, together with any termination
payments (and any accrued interest thereon) payable by the Issuer pursuant to
the applicable Hedge Agreement, other than any Deferred Termination Payment;

(6) unless required to be paid into a Holder Subaccount, to the payment of the
Interest Distribution Amount with respect to the Class A Notes, plus the
Class A-1B Commitment Fee as described below under Section 11.1(a)(iii);

(7) to the payment of the Interest Distribution Amount with respect to the Class
B Notes;

(8) if either Class A/B Coverage Test is not satisfied on the related
Determination Date and if any Class A Note or Class B Note remains Outstanding,
to the payment of principal of, first, unless required to be paid into a Holder
Subaccount, the Class A Notes as described below under Section 11.1(a)(iv) and,
second, the Class B Notes, until each Class A/B Coverage Test is satisfied;

(9) to the payment of the Interest Distribution Amount with respect to the Class
C Notes;

(10) to the payment of the Interest Distribution Amount with respect to the
Class D Notes;

(11) to the payment of the Interest Distribution Amount with respect to the
Class E Notes;

(12) if any Class C/D/E Coverage Test is not satisfied on the related
Determination Date and if any Class A-1 Notes, Class A-2 Notes, Class B Notes,
Class C Note, Class D Note or Class E Note remains Outstanding, to the payment
of principal of, first, unless required to be paid into a Holder Subaccount, the
Class A Notes as described below

 

-193-



--------------------------------------------------------------------------------

under Section 11.1(a)(iv), second, the Class B Notes, third, the Class C Notes,
fourth, the Class D Notes and, fifth, the Class E Notes, until each Class C/D/E
Coverage Test is satisfied;

(13) to the payment of the Class C Deferred Interest Amount (in reduction of the
Aggregate Outstanding Amount of the Class C Notes);

(14) to the payment of the Class D Deferred Interest Amount (in reduction of the
Aggregate Outstanding Amount of the Class D Notes);

(15) to the payment of the Class E Deferred Interest Amount (in reduction of the
Aggregate Outstanding Amount of the Class E Note);

(16) to the payment of the Interest Distribution Amount with respect to the
Class F Notes;

(17) to the payment of the Interest Distribution Amount with respect to the
Class G Notes;

(18) to the payment of the Interest Distribution Amount with respect to the
Class H Notes;

(19) if either Class F/G/H Coverage Test is not satisfied on the related
Determination Date and if any Class A-1 Notes, Class A-2 Notes, Class B Notes,
Class C Notes, Class D Notes, Class E Notes, Class F Note, Class G Note or Class
H Note remains Outstanding, to the payment of principal of, first, unless
required to be paid into a Holder Subaccount, the Class A Notes as described
below under Section 11.1(a)(iv), second, the Class B Notes, third, the Class C
Notes, fourth, the Class D Notes, fifth, the Class E Notes, sixth, the Class F
Notes, seventh, the Class G Notes and, eighth, the Class H Notes, until each
Class F/G/H Coverage Test is satisfied;

(20) to the payment of the Class F Deferred Interest Amount (in reduction of the
Aggregate Outstanding Amount of the Class F Notes);

(21) to the payment of the Class G Deferred Interest Amount (in reduction of the
Aggregate Outstanding Amount of the Class G Notes);

(22) to the payment of the Class H Deferred Interest Amount (in reduction of the
Aggregate Outstanding Amount of the Class H Notes);

(23) to the payment of the Interest Distribution Amount with respect to the
Class J Notes;

(24) to the payment of the Class J Deferred Interest Amount (in reduction of the
Aggregate Outstanding Amount of the Class J Notes);

 

-194-



--------------------------------------------------------------------------------

(25) to the payment of, first, to the Trustee of accrued and unpaid Trustee
Expenses and, second, Rating Agency Expenses, third, accrued and unpaid expenses
of the Collateral Manager, fourth, accrued and unpaid Other Administrative
Expenses, in each case in the priority of and to the extent not paid pursuant to
clause (3) above (whether as the result of the limitations on amounts set forth
therein or otherwise) and fifth, to the Expense Account, such amount as would
have caused the balance of all Eligible Investments and cash in the Expense
Account immediately after such deposit to equal U.S.$100,000;

(26) if a Rating Confirmation Failure occurs, on each Distribution Date
commencing with the Distribution Date immediately following the Effective Date,
to pay principal of the Notes in accordance with the Priority of Payments, in
the amounts necessary for each Rating Agency to confirm its respective ratings
of the Notes assigned on the Closing Date or until each Class of Notes is paid
in full;

(27) to the holders of the Class A-1B Notes, any accrued and unpaid Class A-1B
Increased Costs and Class A-1B Breakage Costs and, in the event the Collateral
Manager requires any holders of the Class A-1B Notes to transfer or assign its
interests in the Class A-1B Notes in accordance with the applicable Class A-1B
Note Purchase Agreement as a result of such holder claiming any Class A-1B
Increased Costs, to the related holder of such Class A-1B Notes, any reasonable
costs incurred by such holder in effecting such transfer or assignment,
including any Class A-1B Breakage Costs related thereto;

(28) to the payment, pro rata, of any amounts, including, without limitation,
any termination payments (and any accrued interest thereon) payable by the
Issuer pursuant to the Hedge Agreements to the extent not paid under clause
(5) above; and

(29) to the Preference Share Paying Agent for distribution to the Preference
Shareholders as a dividend on the Preference Shares or as a payment on
redemption or repurchase of the Preference Shares, in each case, as provided in
the Preference Share Documents.

(ii) On each Distribution Date and on the Accelerated Maturity Date, Principal
Proceeds, with respect to the related Due Period will be distributed in the
order of priority (the “Principal Proceeds Waterfall”) set forth below:

(1) to the payment of the amounts referred to in clauses (1) to (7) of the
Interest Proceeds Waterfall in the same order of priority specified therein, but
only to the extent not paid in full thereunder;

(2) after the Reinvestment Period (other than on a Redemption Date or during the
occurrence and continuation of a Trading Suspension) in the case of Unscheduled
Principal Payments and Sale Proceeds of Credit Risk Securities and Credit
Improved Securities received during the related Due Period, at the sole
discretion of the Collateral Manager and in accordance with the Reinvestment
Criteria and subject to the Additional

 

-195-



--------------------------------------------------------------------------------

Reinvestment Conditions, to the acquisition of additional Collateral Assets or
to the acquisition of additional Eligible Investments for the purpose of
investment in such additional Collateral Assets at a later date;

(3) on or after the last day of the Reinvestment Period or during the occurrence
and continuation of a Trading Suspension, to the payment of principal of, first,
unless required to be paid into a Holder Subaccount, the Class A Notes, as
described below under Section 11.1(a)(iv), until the Class A Notes are paid in
full and, second, the Class B Notes until the Class B Notes have been paid in
full;

(4) after giving effect to any application of Uninvested Proceeds and Interest
Proceeds, if any Coverage Test is not satisfied on the related Determination
Date and if any Class A Notes or Class B Notes remain Outstanding, to the
payment of principal of, first, the Class A Notes as described below under
Section 11.1(a)(iv) and second, the Class B Notes, until each Class A/B Coverage
Test is satisfied or each such Class is paid in full;

(5) if no Class A Notes, Class A-2 Notes or Class B Notes are Outstanding, to
the payment of the amounts referred to in clause (9) of the Interest Proceeds
Waterfall, in the same order of priority set forth therein, but in each case
only to the extent not paid in full thereunder;

(6) on or after the last day of the Reinvestment Period or during the occurrence
and continuation of a Trading Suspension, to the payment of principal of the
Class C Notes (including the Class C Deferred Interest Amount), until the Class
C Notes have been paid in full;

(7) after giving effect to any application of Uninvested Proceeds and Interest
Proceeds, if either Class C/D/E Coverage Test or either Class F/G/H Coverage
Test is not satisfied on the related Determination Date and if any Class C Note
remains Outstanding, to the payment of principal of the Class C Notes until each
Class C/D/E Coverage Test and each Class F/G/H Coverage Test is satisfied or
such Class is paid in full;

(8) if no Class A Notes, Class B Notes or Class C Notes are Outstanding, to the
payment of the amounts referred to in clause (10) of the Interest Proceeds
Waterfall, in the same order of priority set forth therein, but in each case
only to the extent not paid in full thereunder;

(9) on or after the last day of the Reinvestment Period or during the occurrence
and continuation of a Trading Suspension, to the payment of principal of the
Class D Notes (including the Class D Deferred Interest Amount), until the Class
D Notes have been paid in full;

 

-196-



--------------------------------------------------------------------------------

(10) after giving effect to any application of Uninvested Proceeds and Interest
Proceeds, if either Class C/D/E Coverage Test or either Class F/G/H Coverage
Test is not satisfied on the related Determination Date and if any Class D Note
remains Outstanding, to the payment of principal of the Class D Notes until each
Class C/D/E Coverage Test and each Class F/G/H Coverage Test is satisfied or
such Class is paid in full;

(11) if no Class A Notes, Class B Notes, Class C Notes or Class D Notes are
Outstanding, to the payment of the amounts referred to in clause (11) of the
Interest Proceeds Waterfall, in the same order of priority set forth therein,
but in each case only to the extent not paid in full thereunder;

(12) on or after the last day of the Reinvestment Period or during the
occurrence and continuation of a Trading Suspension, to the payment of principal
of the Class E Notes (including the Class E Deferred Interest Amount), until the
Class E Notes have been paid in full;

(13) after giving effect to any application of Uninvested Proceeds and Interest
Proceeds, if either Class C/D/E Coverage Test or either Class F/G/H Coverage
Test is not satisfied on the related Determination Date and if any Class E Note
remains Outstanding, to the payment of principal of the Class E Notes until each
Class C/D/E Coverage Test and each Class F/G/H Coverage Test is satisfied or
such Class is paid in full;

(14) if no Class A Notes, Class B Notes, Class C Notes, Class D Notes or Class E
Notes are Outstanding, to the payment of the amounts referred to in clause
(16) of the Interest Proceeds Waterfall, in the same order of priority set forth
therein, but only in each case to the extent not paid in full thereunder;

(15) on or after the last day of the Reinvestment Period or during the
occurrence and continuation of a Trading Suspension, to the payment of principal
of the Class F Notes (including the Class F Deferred Interest Amount), until the
Class F Notes have been paid in full;

(16) after giving effect to any application of Uninvested Proceeds and Interest
Proceeds, if either Class F/G/H Coverage Test is not satisfied on the related
Determination Date and if any Class F Note remains Outstanding, to the payment
of principal of the Class F Notes, until each Class F/G/H Coverage Test is
satisfied or such Class is paid in full;

(17) if no Class A Notes, Class B Notes, Class C Notes, Class D Notes, Class E
Notes or Class F Notes are Outstanding, to the payment of the amounts referred
to in clause (17) of the Interest Proceeds Waterfall, in the same order of
priority set forth therein, but only in each case to the extent not paid in full
thereunder;

 

-197-



--------------------------------------------------------------------------------

(18) on or after the last day of the Reinvestment Period or during the
occurrence and continuation of a Trading Suspension, to the payment of principal
of the Class G Notes (including the Class G Deferred Interest Amount), until the
Class G Notes have been paid in full;

(19) after giving effect to any application of Uninvested Proceeds and Interest
Proceeds, if either Class F/G/H Coverage Test is not satisfied on the related
Determination Date and if any Class G Note remains Outstanding, to the payment
of principal of the Class G Notes, until each Class F/G/H Coverage Test is
satisfied or such Class is paid in full;

(20) if no Class A Notes, Class B Notes, Class C Notes, Class D Notes, Class E
Notes, Class F Notes or Class G Notes are Outstanding, to the payment of the
amounts referred to in clause (18) of the Interest Proceeds Waterfall, in the
same order of priority set forth therein, but only in each case to the extent
not paid in full thereunder;

(21) on or after the last day of the Reinvestment Period or during the
occurrence and continuation of a Trading Suspension, to the payment of principal
of the Class H Notes (including the Class H Deferred Interest Amount), until the
Class H Notes have been paid in full;

(22) after giving effect to any application of Uninvested Proceeds and Interest
Proceeds, if either Class F/G/H Coverage Test is not satisfied on the related
Determination Date and if any Class H Note remains Outstanding, to the payment
of principal of the Class H Notes, until each Class F/G/H Coverage Test is
satisfied or such Class is paid in full;

(23) if no Class A Notes, Class B Notes, Class C Notes, Class D Notes, Class E
Notes, Class F Notes, Class G Notes or Class H Notes are Outstanding, to the
payment of the amounts referred to in clause (23) of the Interest Proceeds
Waterfall, in the same order of priority set forth therein, but only in each
case to the extent not paid in full thereunder;

(24) on or after the last day of the Reinvestment Period or during the
occurrence and continuation of a Trading Suspension, to the payment of principal
of the Class J Notes (including any Class J Deferred Interest Amount) until the
Class J Notes have been paid in full;

(25) if a Rating Confirmation Failure occurs, on each Distribution Date
commencing with the Distribution Date immediately following the Effective Date,
to pay principal of the Notes in accordance with the Priority of Payments, in
the amounts necessary for each Rating Agency to confirm its respective ratings
of the Notes assigned on the Closing Date or until each Class of Notes is paid
in full;

 

-198-



--------------------------------------------------------------------------------

(26) prior to the last day of the Reinvestment Period and so long no as Trading
Suspension has occurred and is continuing, to the investment in Eligible
Investments and reinvestment in Substitute Collateral Assets subject to the
Reinvestment Criteria or, if determined by the Collateral Manager, to pay any
Special Amortization Amount, to amortize the Class A Notes as described below
under Section 11.1(a)(iv), the Class B Notes, the Class C Notes, the Class D
Notes, the Class E Notes, the Class F Notes, the Class G Notes, the Class H
Notes and the Class J Notes as follows: (x) if each of the Standard & Poor’s
Special Amortization Pro Rata Condition and the Moody’s Special Amortization Pro
Rata Condition is satisfied with respect to such Distribution Date and each
Coverage Test was satisfied as of the related Determination Date, on a pro rata
basis without regard to any Deferred Interest Amount (based on the aggregate
Outstanding balance of each Class) among all Classes of Notes, or (y) if either
the Standard & Poor’s Special Amortization Pro Rata Condition or the Moody’s
Special Amortization Pro Rata Condition is not satisfied with respect to such
Distribution Date or any of the Coverage Tests were not satisfied as of the
related Determination Date, sequentially among all Classes of Notes; provided,
however, that amounts representing recoveries in respect of Defaulted Securities
will be distributed sequentially in any event;

(27) to the payment of amounts referred to in clause (25) of the Interest
Proceeds Waterfall in the same order of priority specified therein, but only to
the extent not paid thereunder;

(28) to the payment of amounts referred to in clause (27) of the Interest
Proceeds Waterfall in the same order of priority specified therein, but only to
the extent not paid thereunder;

(29) to the payment of amounts referred to in clause (28) of the Interest
Proceeds Waterfall in the same order of priority specified therein, but only to
the extent not paid thereunder; and

(30) to the Preference Share Paying Agent for distribution to the Preference
Shareholders as a dividend on the Preference Shares or as a payment on
redemption or repurchase of the Preference Shares, in each case, as provided in
the Preference Share Documents.

(iii) All distributions in respect of interest on the Class A Notes pursuant to
clause (6) of Section 11.1(a)(i) above or clause (1) of Section 11.1(a)(ii)
above shall be allocated among the Holders of the Class A Notes as follows:

(1) first, to the pro rata payment of (a) the Interest Distribution Amount with
respect to the Class A-1A Notes and (b) the Interest Distribution Amount with
respect to the Class A-1B Notes, plus, the Class A-B Commitment Fee; and

 

-199-



--------------------------------------------------------------------------------

(2) second, to the payment of the Interest Distribution Amount with respect to
the Class A-2 Notes.

(iv) All distributions in respect of principal of the Class A Notes pursuant to
clauses (8), (12) and (19) of Section 11.1(a)(i) above or clauses (3), (4) and
(26) of Section 11.1(a)(ii) above shall be allocated among the Holders of the
Class A Notes as follows:

(1) first, to the pro rata payment of principal of (a) the Class A-1A Notes and
(b) the Class A-1B Notes, based on the Class A-1A/A-1B Pro Rata Allocation; and

(2) second, to the payment of principal of the Class A-2 Notes.

(v) Notwithstanding anything herein to the contrary, in connection with any
distributions to the Holders of the Notes prior to the Commitment Termination
Time as a result of any Mandatory Redemption, Special Amortization or redemption
in connection with a Rating Confirmation Failure, amounts will be allocated to
the Class A Notes assuming that the Class A-1B Notes are fully drawn. In each
case, the portion of such amounts allocable to the Class A-1B Notes will be
distributed as follows: first, pro rata to the Holders of the Class A-1B Notes
in reduction of the Aggregate Outstanding Amount of the Class A-1B Notes;
second, for deposit into the Unfunded Commitment Reserve Account until the
amount on deposit therein is equal to the Unfunded Collateral Commitment Amount;
and third, for deposit into the Collection Account as Principal Proceeds.
Immediately following any such distribution, the Class A-1B Commitments will be
reduced as described herein.

(vi) If either Class A/B Coverage Test is not satisfied on the Determination
Date related to the first Distribution Date, Uninvested Proceeds (that are not
required to complete purchases of Collateral Assets) will be applied to the
payment of principal of, first, unless required to be paid into a Holder
Subaccount, the Class A Notes as described above under Section 11.1(a)(iv) and
second, the Class B Notes until such Class A/B Coverage Test is satisfied, prior
to the application of Interest Proceeds or Principal Proceeds for such purpose.

(vii) If either Class C/D/E Coverage Test is not satisfied on the Determination
Date related to the first Distribution Date, Uninvested Proceeds (that are not
required to complete purchases of Collateral Assets) will be applied to the
payment of principal of, first, unless required to be paid into a Holder
Subaccount, the Class A Notes as described above under Section 11.1(a)(iv),
second, the Class B Notes, third, the Class C Notes, fourth, the Class D Notes
and, fifth, the Class E Notes, until such Class C/D/E Coverage Test is
satisfied, prior to the application of Interest Proceeds or Principal Proceeds
for such purpose.

(viii) If either Class F/G/H Coverage Test is not satisfied on the Determination
Date related to the first Distribution Date, Uninvested Proceeds (that are not
required to complete purchases of Collateral Assets) will be applied to the
payment of principal of, first, unless required to be paid into a Holder
Subaccount, the Class A Notes as described above under Section 11.1(a)(iv),
second, the Class B Notes, third, the Class C Notes,

 

-200-



--------------------------------------------------------------------------------

fourth, the Class D Notes, fifth, the Class E Notes, sixth, the Class F Notes,
seventh, the Class G Notes and, eighth, the Class H Notes, until such Class
F/G/H Coverage Test is satisfied, prior to the application of Interest Proceeds
or Principal Proceeds for such purpose.

(b) Not later than 12:00 p.m., New York time, on or before the Business Day
preceding each Distribution Date, the Issuer shall, pursuant to Section 10.2(g)
hereof, remit or cause to be remitted to the Trustee for deposit in the Payment
Account an amount of Cash sufficient to pay the amounts described in
Section 11.1(a) required to be paid on such Distribution Date.

(c) If, on any Distribution Date, as applicable, the amount available in the
Payment Account from amounts received in the related Due Period is insufficient
to make the full amount of the disbursements required by the statements
furnished by the Issuer pursuant to Section 10.7(b) hereof, the Trustee shall
make the disbursements called for in the order and according to the priority set
forth under Section 11.1(a) hereof, subject to Section 13.1 hereof, to the
extent funds are available therefor.

(d) Except as otherwise expressly provided in this Section 11.1, if on any
Distribution Date the amount available in the Payment Account from amounts
received in the related Due Period is insufficient to make the full amount of
the disbursements required under any clause of the Interest Proceeds Waterfall
or the Principal Proceeds Waterfall to different Persons, the Trustee shall make
the disbursements called for by such clause ratably in accordance with the
respective amounts of such disbursements in such clause then due and payable to
the extent funds are available therefor.

(e) In connection with the application of funds to pay Administrative Expenses
of the Issuer, in accordance with clauses (3) and (4) of clause (i) of
Section 11.1(a) hereof and sub-clause (1) of clause (ii) of Section 11.1(a)
hereof, the Trustee shall remit such funds, to the extent available , as
directed by the Issuer pursuant to the related Note Valuation Report (net of
amounts payable to the Trustee). All such payments shall be made pursuant to the
Priority of Payments.

(f) In connection with the payment to each Hedge Counterparty pursuant to each
Hedge Agreement of any amount scheduled to be paid from time to time between
Distribution Dates from amounts received with respect to the Collateral Assets,
such amounts shall be distributed to each Hedge Counterparty pursuant to the
related Hedge Agreement.

(g) Any amounts to be paid to the Preference Share Paying Agent pursuant to
clause (29) of the Interest Proceeds Waterfall or clause (30) of the Principal
Proceeds Waterfall shall be released from the lien of this Indenture.
Notwithstanding the foregoing, on the Redemption Date, the Stated Maturity, the
Accelerated Maturity Date or any Post-Acceleration Distribution Date, in the
event that after application of Principal Proceeds and the application of
Interest Proceeds under clauses (1) through (28) of the Interest Proceeds
Waterfall the principal amount of the Notes has not been paid in full, any
amount distributable under clause (29) of the Interest Proceeds Waterfall shall
be applied first, to pay such principal (in order of seniority) of the Notes
prior to making any distribution to the Preference Share Paying Agent.

 

-201-



--------------------------------------------------------------------------------

(h) Upon prior written notice delivered to the Trustee at least one Business Day
prior to any Determination Date, the Collateral Manager may, in its sole
discretion, elect to defer payment to it of any Senior Collateral Management Fee
which would otherwise be payable to it on the immediately following Distribution
Date. Any Senior Collateral Management Fee deferred pursuant to this clause (h)
will be paid on the next succeeding Distribution Date to the extent funds are
available for such purpose in accordance with the Priority of Payments and shall
accrue no interest.

(i) If the Notes and the Preference Shares have not been redeemed prior to the
Distribution Date immediately preceding the Stated Maturity of the Notes, the
Issuer shall make a Sale of all of the Collateral Assets and all Eligible
Investments then standing to the credit of the Accounts (other than the Hedge
Counterparty Collateral Account) and sell or liquidate all other Collateral, and
all net proceeds from such liquidation and all available cash will be applied
pursuant to the Priority of Payments on the Stated Maturity of the Notes.

(j) The Advancing Agent and the Backup Advancing Agent shall be entitled to
receive the Advancing Agent Fee and the Backup Advancing Agent Fee,
respectively, in each case payable in accordance with the Priority of Payments.
In addition, the Advancing Agent and the Backup Advancing Agent shall each be
entitled on each Distribution Date to reimbursement of any previously
unreimbursed Interest Advance made by it, together with interest thereon, from
Interest Proceeds, and to the extent not reimbursed in full by Interest
Proceeds, from Principal Proceeds, prior to application of collections in
accordance with Section 11.1(a); provided that (i) reimbursement of Interest
Advances (other than Nonrecoverable Advances) shall not cause an additional
Interest Shortfall, (ii) reimbursement of Nonrecoverable Advances, together with
interest thereon, will be made first from Interest Proceeds, and to the extent
not reimbursed in full from Interest Proceeds, from Principal Proceeds and
(iii) reimbursement of Nonrecoverable Advances shall be made regardless of
whether such reimbursement causes an additional Interest Shortfall and may be
made on any Business Day prior to the related Determination Date or on a
Distribution Date. For purposes of the foregoing, an Interest Advance shall be
deemed to be a Nonrecoverable Advance if the Advancing Agent or the Backup
Advancing Agent, as applicable, determines that future payments or collections
on the Collateral Assets could reasonably be expected to be insufficient to
fully reimburse such Interest Advance, plus interest thereon. Amounts used for
the reimbursement of Interest Advances and interest thereon shall not be
included in the Available Redemption Funds for any Distribution Date.
Notwithstanding the foregoing, the Advancing Agent or the Backup Advancing
Agent, as applicable, may opt, in their sole discretion, to defer the
reimbursement for Nonrecoverable Advances to a subsequent Distribution Date or
Distribution Dates if such reimbursement would trigger an additional Interest
Shortfall. Notwithstanding the foregoing, the Advancing Agent will be permitted
(but not obligated) to defer or otherwise structure the timing of recoveries by
the Advancing Agent of Nonrecoverable Advances in such manner as the Advancing
Agent determines is in the best interest of the holders of the Class A Notes and
the Class B Notes, as a collective whole, which may include being reimbursed for
Nonrecoverable Advances in installments. In addition, based upon information
available at such time, the Advancing Agent or the Backup Advancing Agent, as
applicable, shall provide 15 days prior notice to the Collateral Manager, the
Trustee and each Rating Agency if an Interest Advance is determined to be a
Nonrecoverable Advance and whether or not reimbursement thereof shall be
deferred; provided, that the failure to provide such notice shall in no way
limit the rights of either the Advancing Agent or the Backup Advancing Agent to
reimburse itself for Nonrecoverable Advances on any Distribution Date.

 

-202-



--------------------------------------------------------------------------------

Section 11.2 Trust Accounts.

Each Account shall remain at all times with a financial institution organized
and doing business under the laws of the United States or any State thereof,
authorized under such laws to exercise corporate trust powers and having (i) a
short-term debt rating of at least “F1” by Fitch and (ii) a long-term debt
rating of at least “Baa1” by Moody’s (and, if rated “Baa1,” not be on watch for
possible downgrade by Moody’s), at least “BBB” by Fitch and at least “BBB+” by
Standard & Poor’s and having a combined capital and surplus of at least
U.S.$250,000,000 and subject to supervision or examination by Federal or state
authority.

All Cash held by, or deposited with, the Trustee in any Account (other than the
Custodial Account or any Hedge Counterparty Collateral Account) pursuant to the
provisions of this Indenture, and not invested in Collateral Assets or Eligible
Investments as herein provided, shall be deposited in one or more accounts,
maintained at a financial institution described in the preceding paragraph, to
be held in trust for the benefit of the Noteholders. Except with respect to
amounts on deposit in the Payment Account, to the extent Cash deposited in an
account exceeds amounts insured by the Bank Insurance Fund or Savings
Association Insurance Fund administered by the Federal Deposit Insurance
Corporation, or any agencies succeeding to the insurance functions thereof, and
is not fully collateralized by direct obligations of the United States, such
excess shall be invested in Eligible Investments (pursuant to and as provided in
Sections 10.2, 10.3 and 10.4 hereof).

ARTICLE XII

PURCHASE AND SALE OF COLLATERAL ASSETS; REINVESTMENT

Section 12.1 Sale of Collateral Assets; Reinvestment.

(a) Except as otherwise expressly permitted or required by this Indenture, the
Issuer shall not sell or otherwise dispose of any Collateral Asset; provided
that subject to satisfaction of any applicable conditions in Section 10.8, so
long as (A) no Indenture Event of Default has occurred and is continuing and
(B) on or prior to the trade date for such sale the Collateral Manager has
certified to the Trustee that each of the conditions applicable to such sale set
forth below has been satisfied, the Collateral Manager on behalf of the Issuer
acting pursuant to the Collateral Management Agreement may direct the Trustee in
writing to sell, and the Trustee shall sell in the manner directed by the
Collateral Manager in writing (which writing shall specify whether such security
is a Defaulted Security, Credit Risk Security, Credit Improved Security or a
Buy/Sell Interest, if applicable, or whether such security is otherwise
permitted to be sold pursuant to this Section 12.1(a)):

(i) any Defaulted Security or Buy/Sell Interests at any time;

(ii) a Credit Risk Security or Credit Improved Security, (A) during the
Reinvestment Period and so long as no Trading Suspension has occurred and is
continuing, if the Collateral Manager has certified to the Trustee that it shall
use commercially reasonable efforts to purchase one or more Substitute
Collateral Assets having an Aggregate Principal Balance no less than the Sale
Proceeds (excluding accrued interest) from such sale, and after giving effect to
such sale and to the purchase of Substitute Collateral Assets with the Sale
Proceeds thereof, in the reasonable business

 

-203-



--------------------------------------------------------------------------------

judgment of the Collateral Manager (which shall not be called into question
solely as a result of subsequent events), the Reinvestment Criteria shall be
met; provided that, with respect to the reinvestment of Sale Proceeds received
in respect of Credit Improved Securities, the Collateral Manager will use
commercially reasonable efforts to reinvest such Sale Proceeds in one or more
Substitute Collateral Assets having an Aggregate Principal Balance of not less
than 100% of the Aggregate Principal Balance of each Collateral Asset being sold
and (B) after the Reinvestment Period, at any time;

(iii) if a Collateral Asset that is a Defaulted Security is not sold by the
Issuer (at the direction of the Collateral Manager) within three (3) years of
such Collateral Asset becoming a Defaulted Security, the Collateral Manager, on
behalf of the Issuer, shall use its commercially reasonable efforts to sell such
Collateral Asset as soon as commercially practicable thereafter; and

(iv) shall, in the event of an Auction Call Redemption, Optional Redemption,
Clean-up Call, Tax Redemption or at the Stated Maturity, direct the Trustee to
sell Collateral Assets without regard to the foregoing limitations.

Notwithstanding any provision in this Indenture to the contrary, no disposition
of a Collateral Asset will be effected by or on behalf of the Issuer if such
disposition would result, or if the Issuer or the Collateral Manager believe
that any such disposition would result, in the downgrade of any of the then
current ratings assigned by any Rating Agency to any of the Notes.

All Sale Proceeds of any Collateral Assets sold by the Issuer in accordance with
this Section 12.1 and not reinvested in Substitute Collateral Assets pursuant to
Section 12.2 will be deposited in the Interest Collection Account or the
Principal Collection Account, as the case may be, in accordance with
Sections 10.2(a) and 10.2(c) hereof and applied on the Distribution Date
immediately succeeding the end of the Due Period or (in the case of Sale
Proceeds which may, in accordance with the above limitations, be reinvested) the
second Distribution Date succeeding the Due Period in which they were received
in accordance with the Priority of Payments or as otherwise required by
Article IX.

(b) After the Issuer has notified the Trustee of an Optional Redemption,
Clean-up Call, Tax Redemption or an Auction Call Redemption in accordance with
Section 9.3 hereof, the Issuer shall direct the Trustee in writing to sell, and
the Trustee shall (at the direction of the Collateral Manager) sell, any
Collateral Asset without regard to the foregoing limitations in Section 12.1(a)
hereof; provided that:

(i) in connection with an Auction Call Redemption, Optional Redemption, Clean-up
Call or Tax Redemption, the Sale Proceeds therefrom must be used to pay certain
expenses and redeem all of the Notes in whole but not in part pursuant to
Sections 9.1(a), 9.1(b), 9.1(c) and 9.7(a) hereof, and upon any such sale the
Trustee shall release such Collateral Asset pursuant to Section 10.8 hereof;

 

-204-



--------------------------------------------------------------------------------

(ii) in connection with an Optional Redemption, Clean-up Call or Tax Redemption,
the Issuer may not direct the Trustee to sell (and the Trustee shall not be
required to release) a Collateral Asset pursuant to this Section 12.1(c) hereof
unless on or prior to the sixth Business Day preceding the scheduled Redemption
Date:

 

  (x) the Issuer certifies to the Trustee that (1) in its judgment based on
calculations included in such certification by the Issuer (which certification
shall include the sale prices of the Collateral Assets), the Available
Redemption Funds will be sufficient to pay the Total Senior Redemption Amount
pursuant to Section 9.2(a) hereof and (2) the sale prices of such Collateral
Assets are not (in the sole judgment of the Collateral Manager) below the fair
market value of such Collateral Assets; and

 

  (y) the Independent accountants appointed by the Issuer pursuant to
Section 10.9 hereof shall confirm in writing the calculations made in
clause (x)(1) above;

(iii) in connection with an Auction Call Redemption, Optional Redemption,
Clean-up Call or Tax Redemption, all the Collateral Assets to be sold pursuant
to this Section 12.1(c) hereof must be sold in accordance with the requirements
set forth in Section 9.2(a) hereof or Section 9.7 hereof, as the case may be.

(c) The Collateral Manager, its Affiliates and any account for which the
Collateral Manager or an Affiliate of the Collateral Manager acts as investment
adviser (and for which the Collateral Manager or such Affiliate has
discretionary authority) shall be entitled to bid on any Collateral Asset to be
sold by the Issuer pursuant to this Section 12.1 hereof; provided that bona fide
bids have been received with respect to such Collateral Asset from at least two
other nationally recognized independent dealers.

Section 12.2 Eligibility Criteria and Reinvestment Criteria.

(a) Subject to the provisions of Section 12.3(c) hereof, during the Reinvestment
Period, so long as the Reinvestment Criteria are satisfied, the Collateral
Manager may invest Uninvested Proceeds, Unscheduled Principal Payments, Sale
Proceeds and other Principal Proceeds in Substitute Collateral Assets subject to
the Reinvestment Criteria. After the Reinvestment Period ends, no Collateral
Asset may be acquired by the Issuer unless it was the subject of a binding
commitment entered into by the Issuer prior to the end of the Reinvestment
Period for a trade which has not settled. Immediately after giving effect to
(i) each binding commitment to purchase a REIT Debt Security and (ii) each
purchase of a Collateral Asset (other than a REIT Debt Security) by the Issuer
to invest (a) Uninvested Proceeds in a Collateral Asset, (b) Principal Proceeds
during the Reinvestment Period in a Substitute Collateral Asset (and, in each
case, after giving effect to any other investments in, or sales of, Collateral
Assets that the Issuer has on or prior to such date committed to make) or
(c) Unscheduled Principal Payments and Sale Proceeds of Credit Risk Securities
and Credit Improved Securities received after the Reinvestment Period for the
acquisition of additional Collateral Assets, subject to the Additional
Reinvestment Conditions, each of the following criteria (the “Eligibility
Criteria”) must, however, as evidenced by an Officer’s certificate of the Issuer
or the Collateral Manager, be satisfied with respect to such Collateral Asset
except as specified in Section 12.3(c) hereof below:

 

Jurisdiction of obligor/issuer   

(1)    the related obligor is incorporated or organized under the laws of the
United States or a commonwealth, territory or possession of the United States;

 

-205-



--------------------------------------------------------------------------------

Payment Obligation   

(2)    each Collateral Asset is secured by, or the payment obligations of which
are tied to, collateral located in the United States or a commonwealth,
territory or possession of the United States;

Dollar denominated   

(3)    such security is denominated and payable only in Dollars and may not be
converted into a security payable in any other currency

Fixed principal amount   

(4)    other than any Interest-Only Security, such security requires the payment
of a fixed amount of principal in Cash no later than its Stated Maturity or
termination date;

Rating   

(5)    in the case of Loans, Preferred Equity Securities and REIT Debt
Securities, such security has a Moody’s Rating and a Standard & Poor’s Rating
(and, unless otherwise agreed by Standard & Poor’s, such Standard & Poor’s
Rating does not include the subscript “t”);

No withholding   

(6)    the payments on such interest are not subject to withholding tax unless
the obligor thereon is required to make “gross-up” payments sufficient to cover
any withholding tax imposed at any time on payments made to the Issuer with
respect thereto;

Does not subject

Issuer to tax on a net

income basis

  

(7)    after a change of the tax status of the Issuer to other than a Qualified
REIT Subsidiary, the Issuer will not (i) be treated as engaged in a U.S. trade
or business for U.S. Federal income tax purposes or otherwise be subject to tax
on a net income basis in any jurisdiction outside the Issuer’s jurisdiction of
incorporation as a result of the acquisition (including the manner of
acquisition), ownership, enforcement or disposition of such security and (ii)
upon disposition of such security, be subject to U.S. Federal income or
withholding tax under Section 897 or Section 1445 of the Code and the Treasury
Regulations promulgated thereunder on any gain realized on such disposition;

Does not subject

Issuer to Investment

Company Act

restrictions

  

(8)    the acquisition (including the manner of acquisition), ownership,
enforcement and disposition of such security will not cause the Issuer or the
pool of Collateral to become an investment company required to be registered
under the Investment Company Act;

 

-206-



--------------------------------------------------------------------------------

No Defaulted

Securities or Credit

Risk Securities

  

(9)    such security is not a Defaulted Security or a Credit Risk Security;

No Margin Stock   

(10)  such security is not, and any equity security acquired in connection with
such security is not, Margin Stock;

Not subject to an

Offer or called for

redemption

  

(11)  such security is not the subject of an Offer (other than an Offer to
exchange such security for a security that constitutes a Collateral Asset and
that such Offer is registered under the Securities Act or such security is
issued pursuant to Rule 144A (or another exemption from registration) under the
Securities Act, where the replacement security would have terms that are similar
to, or more favorable to the Issuer than, the security being exchanged) and has
not been called for redemption;

Future Advances   

(12)  (i) in the case of any Loan, there does not exist any continuing
contractual obligations on the part of any person, other than the Issuer (in the
case of any Delayed Draw Term Loan), to provide additional funding to the
related borrower in connection with the Loan or any other loan to such borrower
that is secured by the same mortgage or deed of trust on the related underlying
Mortgaged Property and (ii) except with respect to a Delayed Draw Term Loan,
such security is not a security with respect to which the Issuer is required by
the Underlying Instruments to make any payment or advance to the obligor
thereof;

Specified Type   

(13)  such security is a Loan, Preferred Equity Security or REIT Debt Security;

REIT Debt Securities   

(14)  if such security is a REIT Debt Security, the obligor of such Collateral
Asset is incorporated or organized under the laws of the United States or a
commonwealth, territory or possession of the United States;

Payment Frequency   

(15)  such security provides for periodic payments of interest (or, in the case
of Preferred Equity Securities, dividends or other distributions) no less
frequently than semi annually;

Repayment of

Principal

  

(16)  such security provides for the repayment of principal at not less than par
upon maturity, redemption or acceleration;

Stated Maturity   

(17)  at the time the obligation is purchased by the Issuer, (A) if it is a Loan
(other than an ARD Loan), or a

 

-207-



--------------------------------------------------------------------------------

  

Preferred Equity Security, no commercial mortgage loan underlying, securing or
constituting such Collateral Asset has a maturity date (including any extension
option) (and with respect to Preferred Equity Security, the date (after giving
effect to all permissible extensions thereof) by which all distributions on such
Preferred Equity Security attributable to the return of capital by its governing
documents are required to be made) that is later than ten (10) years prior to
the Stated Maturity; (B) if it is a REIT Debt Security, such security (without
regard to the maturities of any collateral underlying such REIT Debt Security)
does not have a stated maturity or rated final distribution date later than the
Stated Maturity; and (C) if it is an ARD Loan, (i) the anticipated repayment
date of such ARD Loan is not later than 20 years prior to the Stated Maturity
and (ii) the new maturity date is not less than 5 years prior to the Stated
Maturity;

Pledge to Trustee   

(18)  such security is not prohibited under its Underlying Instruments from
being purchased by the Issuer and pledged to the Trustee;

No Debtor in

Possession Financing

  

(19)  it is not a financing by a debtor in possession in any insolvency
proceeding;

Delayed Draw Term

Loan

  

(20)  if such security is a Delayed Draw Term Loan, and the Aggregate Undrawn
Amount of the Class A-1B Commitments is less than the aggregate amount of the
Issuer’s remaining commitments with respect to such Delayed Draw Term Loan, an
amount at least equal to the result obtained by subtracting the Aggregate
Undrawn Amount of the Class A-1B Notes from the aggregate amount of the Issuer’s
remaining commitments with respect to such Delayed Draw Term Loan from the
Aggregate Undrawn Amount of the Class A-1B Commitments is deposited into the
Unfunded Commitment Reserve Account on the date such Delayed Draw Term Loan is
acquired by the Issuer;

Adviser’s Act   

(21)  such security’s acquisition will comply with Section 206 of the Investment
Advisers Act of 1940, as amended (“Advisers Act”);

Partially Deferred

Loans

  

(22)  except with respect to Partially Deferred Loans, such security does not
have any outstanding deferred or capitalized interest;

 

-208-



--------------------------------------------------------------------------------

Participations   

(23)  if it is a Participation (or a Whole Loan, a Subordinate Whole Loan or a
Mezzanine Loan in the form of a senior participation), it is a real estate
related participation and (a) it is serviced pursuant to the Servicing Agreement
or by another Approved Servicer, (b) the underlying term loan either (i) has
been included in a transaction that would be classified as a commercial
mortgage-backed conduit security or a commercial mortgage-backed large loan
security with an Approved Servicer, or (ii) it is serviced pursuant to a
commercial mortgage servicing arrangement, which includes the standard servicing
provisions found in commercial mortgage-backed securities transactions and with
an Approved Servicer, (c) the requirements set forth in this Indenture regarding
the representations and warranties with respect to the underlying term
commercial mortgage loan, the underlying Mortgaged Property (as applicable) and
the Participation (or a Whole Loan, a Subordinate Whole Loan or a Mezzanine Loan
in the form of a senior participation) have been met, (d) either (i) in the case
of Excepted Assets only, the related Underlying Instruments contain terms that
are commercially reasonable in the commercial loan market, (ii) the related
Underlying Instruments contain the basic terms that are generally accepted as
market standard in the commercial mortgage-backed securities industry for such
underlying instruments (provided that, in the case of any Participation with a
principal balance below the lesser of U.S.$35,000,000 or 5% of the Net
Outstanding Portfolio Collateral Balance, it is presumed that such basic terms
do not include requirements for independent managers or non-consolidation
opinions) or (iii) the Rating Condition is satisfied with respect thereto, and
(e) with respect to the Closing Date Collateral Assets, legal title to the
related underlying mortgage loan is held by one of the following: (A) a
bankruptcy-remote, special purpose entity; provided that a securitization trust,
an issuer of a collateralized debt obligation or a securitization vehicle will
be deemed to be a special purpose entity for the purposes of this clause (A),
(B) a Qualified Institutional Buyer whose long-term unsecured debt obligations
have a credit rating of at least “A” by Standard and Poor’s, or (C) a trustee
for the benefit of the holders of the participation interests;

 

-209-



--------------------------------------------------------------------------------

B Note   

(24)  if it is a B Note, (a) such B Note is serviced pursuant to the Servicing
Agreement or by another Approved Servicer, (b) the related senior mortgage loan
interest either (i) has been included in a transaction that would be classified
as a commercial mortgage-backed conduit security or a commercial mortgage-backed
large loan security with an Approved Servicer, (ii) is serviced pursuant to a
commercial mortgage servicing arrangement, which includes the standard servicing
provisions found in commercial mortgage-backed securities transactions and with
an Approved Servicer, or (iii) is serviced by an Approved Servicer pursuant to
the Servicing Agreement, (c) the requirements set forth in this Indenture
regarding the representations and warranties with respect to the underlying term
commercial mortgage loan, the underlying Mortgaged Property (as applicable) and
the Subordinate Loan Interest have been met and (d) either (i) in the case of
Excepted Assets only, the related Underlying Instruments contain terms that are
commercially reasonable in the commercial loan market, (ii) the related
Underlying Instruments contain the basic terms that are generally accepted as
market standard in the commercial mortgage backed securities industry for such
underlying instruments (provided that, in the case of any B Note with a
principal balance below the lesser of U.S.$35,000,000 or 5% of the Net
Outstanding Portfolio Collateral Balance, it is presumed that such basic terms
do not include requirements for independent managers or non-consolidation
opinions) or (iii) the Rating Condition is satisfied with respect thereto;

Mezzanine Loans   

(25)  if it is a Mezzanine Loan, (a) the Mezzanine Loan is serviced pursuant to
the Servicing Agreement or by another Approved Servicer, (b) the requirements
set forth in this Indenture regarding the representations and warranties with
respect to the underlying term loan, the underlying mortgaged property (as
applicable) and the mezzanine loan have been met and (c) either (i) in the case
of Excepted Assets only, the related Underlying Instruments contain terms that
are commercially reasonable in the commercial loan market, (ii) the related
Underlying Instruments contain the basic terms that are generally accepted as
market standard in the commercial mortgage backed securities industry for such
underlying instruments (provided that, in the case

 

-210-



--------------------------------------------------------------------------------

  

of any Mezzanine Loan with a principal balance below the lesser of
U.S.$35,000,000 or 5% of the Net Outstanding Portfolio Collateral Balance, it is
presumed that such basic terms do not include requirements for independent
managers or non-consolidation opinions) or (iii) the Rating Condition is
satisfied with respect thereto;

Whole Loans   

(26)  if it is a Whole Loan (or a Subordinate Whole Loan), (a) either (i) it is
serviced pursuant to the Servicing Agreement or by another Approved Servicer, or
(ii) it is serviced pursuant to a commercial mortgage servicing arrangement,
which includes the standard servicing provisions found in commercial
mortgage-backed securities transactions and with an Approved Servicer, (b) the
requirements set forth in this Indenture regarding the representations and
warranties with respect to the Loan and the underlying mortgaged property (as
applicable) have been met and (c) either (i) in the case of Excepted Assets
only, the related Underlying Instruments contain terms that are commercially
reasonable in the commercial loan market, (ii) the related Underlying
Instruments contain the basic terms that are generally accepted as market
standard in the commercial mortgage backed securities industry for such
underlying instruments (provided that, in the case of any Whole Loan (or
Subordinate Whole Loan) with a principal balance below the lesser of
U.S.$35,000,000 or 5% of the Net Outstanding Portfolio Collateral Balance, it is
presumed that such basic terms do not include requirements for independent
managers or non-consolidation opinions) or (iii) the Rating Condition is
satisfied with respect thereto;

Realized Losses   

(27)  if it is a Loan, the principal balance of the Loan has not been reduced by
a realized loss, expected loss, appraisal event, appraisal reduction or similar
item since initial issuance, other than a Loan as to which a workout or other
restructuring has occurred but as to which no such reduction has occurred since
the completion of such workout or restructuring;

Requirements under

Indenture

  

(28)  any requirements regarding opinions with respect to certain purchases of
Collateral Assets as provided in this Indenture have been met;

Principal-Only

Securities

  

(29)  if it is a Principal-Only Security, the Rating Condition has been
satisfied with respect to the acquisition of such Principal-Only Security;

 

-211-



--------------------------------------------------------------------------------

Buy/Sell   

(30)  if such Collateral Asset has attached “buy/sell” rights in favor of the
Issuer, such rights are freely assignable by the Issuer to any of its
affiliates;

No Golf Course

Interests

  

(31)  such security is not collateralized or backed by interests in any golf
courses;

No Nursing Home

Interests

  

(32)  such security is not collateralized or backed by interests in any nursing
homes;

No Individual

Residential Property

  

(33)  such Collateral Asset is a Loan or security related to (x) commercial or
residential real estate or (y) undeveloped real estate intended to be developed
into income-producing property; provided that no Loan shall be secured by an
individual one-to-four family residential;

No Conversion or

Exchanges into an

Equity Interest

  

(34)  except with respect to Preferred Equity Securities, such security is not a
security that by the terms of its Underlying Instruments provides for conversion
or exchange (whether mandatory or at the option of the issuer or the holder
thereof) into an equity interest in the issuer at any time prior to its
maturity;

Restricted Securities   

(35)  such security is not an equity security (except with respect to Preferred
Equity Securities), Principal-Only Security, Step-Up Bond, Step-Down Bond or a
market value collateralized debt obligation security; and

No Conversions   

(36)  such security does not allow for any interest rate or index currency
conversions.

Notwithstanding anything to the contrary set forth herein, compliance with the
Reinvestment Criteria shall be measured by determining the aggregate effect of
all sales of Collateral Assets and purchases of Substitute Collateral Assets on
a given date (or, at the election of the Collateral Manager, the aggregate
effect of a series of related sales of Collateral Assets and purchases of
Substitute Collateral Assets during a period (not to exceed 30 Business Days) as
specified by the Collateral Manager) on the Issuer’s level of compliance with
the Reinvestment Criteria, rather than considering the effect of each such
purchase individually.

All Substitute Collateral Assets will be identified by the Collateral Manager
using standards similar to the review performed with respect to the Closing Date
Collateral Assets. The Collateral Manager will monitor the impact of the
Substitute Collateral Assets on the Coverage Tests and the general credit
quality of the pool of Collateral Assets.

 

-212-



--------------------------------------------------------------------------------

(b) Except as provided in Sections 12.3(c) and 12.3(d), during the Reinvestment
Period so long as no Trading Suspension has occurred and is continuing,
Unscheduled Principal Payments, Sale Proceeds and other Principal Proceeds will
be reinvested in Substitute Assets (which shall be, and hereby are, Granted to
the Trustee pursuant to the Granting Clause of this Agreement) only if the
Collateral Manager has not been removed, or voted to be removed as a result of
the occurrence of an act by the Collateral Manager or its affiliates that
constitutes fraud or criminal activity in the performance of its obligations
under the Collateral Management Agreement and, after giving effect to such
reinvestment, the Reinvestment Criteria are satisfied (and in connection with
such reinvestment, the Collateral Manager shall be deemed to have certified that
the Reinvestment Criteria are so satisfied), as of (i) the date of the
irrevocable binding commitment to purchase such Substitute Collateral Assets in
the case of the purchase of any REIT Debt Securities and (ii) the date of
purchase of such Substitute Collateral Assets in the case of the purchase of any
other Specified Type of Collateral Assets:

(i) Within ten (10) Business Days of purchasing each Substitute Collateral Asset
(unless the same is already rated), the Collateral Manager shall deliver to each
Rating Agency a comprehensive set of asset and underwriting materials in form
and substance acceptable to the Rating Agencies (the “Reinvestment Asset
Information”) describing such Substitute Collateral Asset. After receiving the
Reinvestment Asset Information, a Rating Agency may, in the case of Standard &
Poor’s and Moody’s, provide an estimated rating to the Collateral Manager
necessary to confirm whether a Moody’s Post-Acquisition Compliance Test or an
Standard & Poor’s Post-Acquisition Compliance Test failure has occurred.

(ii) Within 60 days of finding a Moody’s Post-Acquisition Compliance Test
failure (a “Moody’s Post-Acquisition Failure”), the Collateral Manager shall use
commercially reasonable efforts to come into compliance with the Moody’s
Post-Acquisition Compliance Test to the extent that the Collateral Manager
believes it is in the best interest of the Noteholders by (i) directing and
assisting the Trustee to sell the Substitute Collateral Asset that caused the
Moody’s Post-Acquisition Failure, at a price at least equal to the price paid by
the Issuer for the Substitute Collateral Asset, plus any fees and expenses
attributable to such sale (the Collateral Manager having an option, but not an
obligation, to purchase the same at such price), (ii) instructing and assisting
the Trustee to sell any other Collateral Assets (provided that the sale price
must be at a price at least equal to the price paid by the Issuer for the
Collateral Asset, plus any fees and expenses attributable to such sale) and/or
(iii) instructing and assisting the Trustee to purchase additional Substitute
Collateral Assets (subject to the Reinvestment Criteria) that ultimately would
result in satisfaction of the Moody’s Post-Acquisition Compliance Test.
Following a Moody’s Post-Acquisition Failure, until such time as the Moody’s
Post-Acquisition Compliance Test is satisfied, the Collateral Manager may
purchase a Substitute Collateral Asset only if it has a Moody’s Rating;
provided, however, if the Moody’s Post- Acquisition Compliance Test is not
satisfied within 60 days of a Moody’s Post-Acquisition Failure, each Collateral
Asset acquired must have a Moody’s Rating until such time as the Rating
Condition with respect to Moody’s has been satisfied. Notwithstanding the
foregoing, if the Moody’s Post-Acquisition Compliance Test is not satisfied
within 120 days of a finding of a Moody’s Post-Acquisition Failure, each
Collateral Asset thereafter acquired must have a Moody’s Rating regardless of
whether the Moody’s Post-Acquisition Compliance Test is satisfied. In no
circumstances following the failure to meet a Moody’s Post-Acquisition
Compliance Test within 120 days of a finding of a Moody’s Post-Acquisition
Failure may a Collateral Asset be acquired without a Moody’s Rating.

 

-213-



--------------------------------------------------------------------------------

(iii) Within 60 days of finding an Standard & Poor’s Post-Acquisition Compliance
Test failure (a “Standard & Poor’s Post-Acquisition Failure”), the Collateral
Manager may (i) direct and assist the Trustee in selling the Substitute
Collateral Asset that caused the Standard & Poor’s Post-Acquisition Failure,
(ii) instruct and assist the Trustee to sell any other Collateral Assets and/or
(iii) instruct and assist the Trustee to purchase additional Substitute
Collateral Assets (subject to the Reinvestment Criteria) that ultimately would
result in satisfaction of the Standard & Poor’s Post-Acquisition Compliance
Test. Until such time as the Standard & Poor’s Post-Acquisition Compliance Test
is satisfied, the Collateral Manager may purchase a Substitute Collateral Asset
only if it has an Standard & Poor’s Rating. No more than 20% of the Aggregate
Collateral Balance as of the end of the Initial Investment Period can be
purchased by the Issuer pending satisfaction of any of the Moody’s
Post-Acquisition Compliance Test and the Standard & Poor’s Post-Acquisition
Compliance Test.

(c) Notwithstanding the foregoing provisions, if an Indenture Event of Default
shall have occurred and be continuing, no Collateral Asset may be acquired by
the Issuer unless it was the subject of a binding commitment entered into by the
Issuer prior to the occurrence of such Indenture Event of Default for a trade
which has not settled.

Section 12.3 Conditions Applicable to all Transactions Involving Sale or Grant.

(a) Any transaction effected under Article V, Article IX, Section 10.2 hereof or
this Article XII shall be conducted on an arms’ length basis and if effected
with the Issuer, the Trustee, the Collateral Manager or any Affiliate of any of
the foregoing, shall be effected at fair market value in a secondary market
transaction on terms at least as favorable to the Noteholders as would be the
case if such Person were not so Affiliated or, on the Closing Date, pursuant to
the Credit Agreement. The Trustee shall have no responsibility to oversee
compliance with this clause by the other parties.

(b) Upon any Grant pursuant to this Article XII, all of the Issuer’s right,
title and interest to the Pledged Security or Securities shall be Granted to the
Trustee pursuant to this Indenture, such Pledged Security or Securities shall be
registered in the name of the Trustee, and, if applicable, the Trustee shall
receive such Pledged Security or Securities. The Trustee shall also receive, not
later than the date of delivery of any Collateral Asset delivered after the
Closing Date, (i) an Officer’s certificate of the Issuer or the Collateral
Manager certifying that, as of the date of such Grant, such Grant complies with
the applicable conditions of and is permitted by this Article XII (and setting
forth, to the extent appropriate, calculations in reasonable detail necessary to
determine such compliance) and (ii) an Officer’s certificate of the Issuer
containing the statements set forth in Section 3.2(b) hereof (or, alternatively,
the delivery to the Trustee of a trade ticket signed by an Authorized Officer of
the Collateral Manager in lieu of the delivery of such Officer’s certificate,
which shall be deemed to be the Issuer’s certification as to the matters set
forth in section 3.2(b)).

(c) Notwithstanding anything contained in this Article XII to the contrary, but
subject to Section 12.3(d) hereof, the Issuer shall have the right to effect any
transaction which has been consented to (i) by the Holders of Notes evidencing
100% of the Aggregate

 

-214-



--------------------------------------------------------------------------------

Outstanding Amount of each and every Class of Notes (or if there are no Notes
Outstanding, 100% of the Preference Shares) and (ii) each Hedge Counterparty and
of which each Rating Agency has been notified.

(d) Notwithstanding anything to the contrary in this Indenture, in no event may
the Issuer (i) engage in any business or activity that would cause the Issuer to
be treated as a foreign corporation engaged in a U.S. trade or business for U.S.
Federal income tax purposes or (ii) if the Issuer fails to qualify as a
Qualified REIT Subsidiary, acquire or hold any asset that is an equity interest
in an entity that is treated as a partnership engaged in a U.S. trade or
business for U.S. Federal income tax purposes or the acquisition or ownership of
which otherwise would subject the Issuer to net income tax in any jurisdiction.

(e) Notwithstanding anything to the contrary in this Indenture, if on any
Measurement Date, the Class F/G/H Overcollateralization Ratio is less than 105%,
the Collateral Manager will not be permitted to direct the Trustee to purchase
any additional Collateral Assets or sell any Collateral Assets (a “Trading
Suspension”); provided that, with the consent of a majority of the Aggregate
Outstanding Amount of the Controlling Class, the Collateral Manager will be
permitted to resume sales of Credit Risk Securities and Credit Improved
Securities during the continuance of a Trading Suspension subject to the further
requirement that no Sale Proceeds therefrom may be reinvested. The foregoing
restrictions will no longer apply if (x) the Class F/G/H Overcollateralization
Ratio thereafter is equal to or greater than 122.2% or (y) with the consent of
the holders of a majority in Aggregate Outstanding Amount of the Controlling
Class, the Class F/G/H Overcollateralization Ratio thereafter is equal to or
greater than 105%.

ARTICLE XIII

SECURED PARTIES’ RELATIONS

Section 13.1 Subordination.

(a) Anything in this Indenture or the Notes to the contrary notwithstanding, the
Issuer, the Hedge Counterparties, the Preference Shareholders and the Holders of
the Notes agree for the benefit of the Hedge Counterparties that the Notes, the
Preference Shares and the Issuer’s rights in and to the Collateral (with respect
to all amounts payable to the Hedge Counterparties other than Deferred
Termination Payments, and for purposes of this Section 13.1(a) hereof, the
“Subordinate Interests”) shall be subordinate and junior to the rights of the
Hedge Counterparties with respect to payments to be made to the Hedge
Counterparties pursuant to the Hedge Agreements (except as provided in
Section 11.1(a)(i) hereof with respect to Deferred Termination Payments) to the
extent and in the manner set forth in Section 11.1(a) and hereinafter provided.
The Holders of the Notes and the Preference Shareholders evidencing Subordinate
Interests and the holders of equity in the Issuer and Co-Issuer agree, for the
benefit of the Hedge Counterparties, not to cause or join in the filing of a
petition in bankruptcy against the Issuer or the Co-Issuer for failure to pay to
them amounts due in respect of such Subordinate Interests or until the payment
in full to the Hedge Counterparties (other than Deferred Termination Payments)
and not before one year and one day have elapsed since such payment or, if
longer, the applicable preference period (plus one day) then in effect,
including any period established pursuant to the laws of the Cayman Islands.

 

-215-



--------------------------------------------------------------------------------

(b) Anything in this Indenture or the Notes to the contrary notwithstanding, the
Issuer, the Preference Shareholders and the Holders of the Class A-2 Notes, the
Class B Notes, the Class C Notes, the Class D Notes, the Class E Notes, the
Class F Notes, the Class G Notes, the Class H Notes and the Class J Notes agree
for the benefit of the Holders of the Class A-1A Notes and A-1B Notes that the
Class A-2 Notes, the Class B Notes, the Class C Notes, the Class D Notes, the
Class E Notes, the Class F Notes, the Class G Notes, the Class H Notes, the
Class J Notes, the Preference Shares and the Issuer’s rights in and to the
Collateral (the “Class A-2 Subordinate Interests”) shall be subordinate and
junior to the Class A-1A Notes and the Class A-1B Notes to the extent and in the
manner set forth in this Indenture including as set forth in Section 11.1(a)
hereof and hereinafter provided. If any Indenture Event of Default has not been
cured or waived and acceleration occurs in accordance with Article V, including
as a result of an Indenture Event of Default specified in Section 5.1(f) or
5.1(g), the Class A-1A Notes and the Class A-1B Notes shall be paid in full
before any further payment or distribution is made on account of the Class A-2
Subordinate Interests. The Holders of the Notes and the Preference Shareholders
evidencing Subordinate Interests and the holders of equity in the Issuer and
Co-Issuer agree, for the benefit of the Holders of the Class A-1A Notes and the
Class A-1B Notes, not to cause or join in the filing of a petition in bankruptcy
against the Issuer or the Co-Issuer for failure to pay to them amounts due in
respect of such Subordinate Interests until the payment in full of the
Class A-1A Notes and the Class A-1B Notes and not before one year and one day
have elapsed since such payment or, if longer, the applicable preference period
(plus one day) then in effect, including any period established pursuant to the
laws of the Cayman Islands.

(c) Anything in this Indenture or the Notes to the contrary notwithstanding, the
Issuer, the Preference Shareholders, the Holders of the Class B Notes, the
Class C Notes, the Class D Notes, the Class E Notes, the Class F Notes, the
Class G Notes, the Class H Notes and the Class J Notes agree for the benefit of
the Holders of the Class A-1A Notes, the Class A-1B Notes and the Class A-2
Notes that the Class B Notes, the Class C Notes, the Class D Notes, the Class E
Notes, the Class F Notes, the Class G Notes, the Class H Notes, the Class J
Notes, the Preference Shares and the Issuer’s rights in and to the Collateral
(the “Class B Subordinate Interests”) shall be subordinate and junior to the
Class A-1A Notes, the Class A-1B Notes and the Class A-2 Notes to the extent and
in the manner set forth in this Indenture including as set forth in
Section 11.1(a) hereof and hereinafter provided. If any Indenture Event of
Default has not been cured or waived and acceleration occurs in accordance with
Article V, including as a result of an Indenture Event of Default specified in
Section 5.1(f) or 5.1(g), the Class A-1A Notes, the Class A-1B Notes and the
Class A-2 Notes shall be paid in full before any further payment or distribution
is made on account of the Class B Subordinate Interests. The Holders of the
Notes and the Preference Shareholders evidencing Subordinate Interests and the
holders of equity in the Issuer and Co-Issuer agree, for the benefit of the
Holders of the Class A-1A Notes, the Class A-1B Notes and the Class A-2 Notes,
not to cause or join in the filing of a petition in bankruptcy against the
Issuer or the Co-Issuer for failure to pay to them amounts due in respect of
such Subordinate Interests until the payment in full of the Class A-2 Notes and
not before one year and one day have elapsed since such payment or, if longer,
the applicable preference period (plus one day) then in effect, including any
period established pursuant to the laws of the Cayman Islands.

 

-216-



--------------------------------------------------------------------------------

(d) Anything in this Indenture or the Notes to the contrary notwithstanding, the
Issuer, the Preference Shareholders, the Holders of the Class C Notes, the
Class D Notes, the Class E Notes, the Class F Notes, the Class G Notes, the
Class H Notes and the Class J Notes agree for the benefit of the Holders of the
Class A-1A Notes, the Class A-1B Notes, the Class A-2 Notes and the Class B
Notes that the Class C Notes, the Class D Notes, the Class E Notes, the Class F
Notes, the Class G Notes, the Class H Notes, the Class J Notes, the Preference
Shares and the Issuer’s rights in and to the Collateral (the “Class C
Subordinate Interests”) shall be subordinate and junior to the Class A-1A Notes,
the Class A-1B Notes, the Class A-2 Notes and the Class B Notes to the extent
and in the manner set forth in this Indenture including as set forth in
Section 11.1(a) hereof and hereinafter provided. If any Indenture Event of
Default has not been cured or waived and acceleration occurs in accordance with
Article V, including as a result of an Indenture Event of Default specified in
Section 5.1(f) or 5.1(g), the Class A-1A Notes, the Class A-1B Notes, the
Class A-2 Notes and the Class B Notes shall be paid in full before any further
payment or distribution is made on account of the Class C Subordinate Interests.
The Holders of the Notes and the Preference Shareholders evidencing Subordinate
Interests and the holders of equity in the Issuer and Co-Issuer agree, for the
benefit of the Holders of the Class A-1A Notes, the Class A-1B Notes, the
Class A-2 Notes and the Class B Notes, not to cause or join in the filing of a
petition in bankruptcy against the Issuer or the Co-Issuer for failure to pay to
them amounts due in respect of such Subordinate Interests until the payment in
full of the Class A-1A Notes, the Class A-1B Notes, the Class A-2 Notes and the
Class B Notes and not before one year and one day have elapsed since such
payment or, if longer, the applicable preference period (plus one day) then in
effect, including any period established pursuant to the laws of the Cayman
Islands.

(e) Anything in this Indenture or the Notes to the contrary notwithstanding, the
Issuer, the Preference Shareholders and the Holders of the Class D Notes, the
Class E Notes, the Class F Notes, the Class G Notes, the Class H Notes and the
Class J Notes agree for the benefit of the Holders of the Class A-1A Notes, the
Class A-1B Notes, the Class A-2 Notes, the Class B Notes and the Class C Notes
that the Class D Notes, the Class E Notes, the Class F Notes, the Class G Notes,
the Class H Notes, the Class J Notes, the Preference Shares and the Issuer’s
rights in and to the Collateral (the “Class D Subordinate Interests”) shall be
subordinate and junior to the Class A-1A Notes, the Class A-1B Notes, the
Class A-2 Notes, the Class B Notes and the Class C Notes to the extent and in
the manner set forth in this Indenture, including as set forth in
Section 11.1(a) hereof and hereinafter provided. If any Indenture Event of
Default has not been cured or waived and acceleration occurs in accordance with
Article V, including as a result of an Indenture Event of Default specified in
Section 5.1(f) or 5.1(g), the Class A-1A Notes, the Class A-1B Notes, the
Class A-2 Notes, the Class B Notes and the Class C Notes shall be paid in full
before any further payment or distribution is made on account of the Class D
Subordinate Interests. The Holders of the Notes and the Preference Shareholders
evidencing Subordinate Interests and the holders of equity in the Issuer and the
Co-Issuer agree, for the benefit of the Holders of the Class A-1A Notes, the
Class A-1B Notes, the Class A-2 Notes, the Class B Notes and the Class C Notes,
not to cause or join in the filing of a petition in bankruptcy against the
Issuer or the Co-Issuer for failure to pay to them amounts due in respect of
such Subordinate Interests until the payment in full of the Class A-1A Notes,
Class A-1B Notes, the Class A-2 Notes, the Class B Notes and the Class C Notes
and not before one year and one day have elapsed since such payment or, if
longer, the applicable preference period (plus one day) then in effect,
including any period established pursuant to the laws of the Cayman Islands.

 

-217-



--------------------------------------------------------------------------------

(f) Anything in this Indenture or the Notes to the contrary notwithstanding, the
Issuer, the Preference Shareholders and the Holders of the Class E Notes, the
Class F Notes, the Class G Notes, the Class H Notes and the Class J Notes agree
for the benefit of the Holders of the Class A-1A Notes, the Class A-1B Notes,
the Class A-2 Notes, the Class B Notes, the Class C Notes and the Class D Notes
that the Class E Notes, the Class F Notes, the Class G Notes, the Class H Notes,
the Class J Notes, the Preference Shares and the Issuer’s rights in and to the
Collateral (the “Class E Subordinate Interests”) shall be subordinate and junior
to the Class A-1A Notes, the Class A-1B Notes, the Class A-2 Notes, the Class B
Notes, the Class C Notes and the Class D Notes to the extent and in the manner
set forth in this Indenture, including as set forth in Section 11.1(a) hereof
and hereinafter provided. If any Indenture Event of Default has not been cured
or waived and acceleration occurs in accordance with Article V, including as a
result of an Indenture Event of Default specified in Section 5.1(f) or 5.1(g),
the Class A-1A Notes, the Class A-1B Notes, the Class A-2 Notes, the Class B
Notes, the Class C Notes and the Class D Notes shall be paid in full before any
further payment or distribution is made on account of the Class E Subordinate
Interests. The Holders of the Notes and the Preference Shareholders evidencing
Subordinate Interests and the holders of equity in the Issuer and the Co-Issuer
agree, for the benefit of the Holders of the Class A-1A Notes, the Class A-1B
Notes, the Class A-2 Notes, the Class B Notes, the Class C Notes and the Class D
Notes, not to cause or join in the filing of a petition in bankruptcy against
the Issuer or the Co-Issuer for failure to pay to them amounts due in respect of
such Subordinate Interests until the payment in full of the Class A-1A Notes,
the Class A-1B Notes, the Class A-2 Notes, the Class B Notes, the Class C Notes
and the Class D Notes and not before one year and one day have elapsed since
such payment or, if longer, the applicable preference period (plus one day) then
in effect, including any period established pursuant to the laws of the Cayman
Islands.

(g) Anything in this Indenture or the Notes to the contrary notwithstanding, the
Issuer, the Preference Shareholders and the Holders of the Class F Notes, the
Class G Notes, the Class H Notes and the Class J Notes agree for the benefit of
the Holders of the Class A-1A Notes, the Class A-1B Notes, the Class A-2 Notes,
the Class B Notes, the Class C Notes, the Class D Notes and the Class E Notes
that the Class F Notes, the Class G Notes, the Class H Notes, the Class J Notes,
the Preference Shares and the Issuer’s rights in and to the Collateral (the
“Class F Subordinate Interests”) shall be subordinate and junior to the
Class A-1A Notes, the Class A-1B Notes, the Class A-2 Notes, the Class B Notes,
the Class C Notes, the Class D Notes and the Class E Notes to the extent and in
the manner set forth in this Indenture, including as set forth in
Section 11.1(a) hereof and hereinafter provided. If any Indenture Event of
Default has not been cured or waived and acceleration occurs in accordance with
Article V, including as a result of an Indenture Event of Default specified in
Section 5.1(f) or 5.1(g), the Class A-1A Notes, the Class A-1B Notes, the
Class A-2 Notes, the Class B Notes, the Class C Notes, the Class D Notes and the
Class E Notes shall be paid in full before any further payment or distribution
is made on account of the Class F Subordinate Interests. The Holders of the
Notes and the Preference Shareholders evidencing Subordinate Interests and the
holders of equity in the Issuer and the Co-Issuer agree, for the benefit of the
Holders of the Class A-1A Notes, the Class A-1B Notes, the Class A-2 Notes, the
Class B Notes, the Class C Notes, the Class D Notes and the Class E Notes, not
to cause or join in the filing of a petition in bankruptcy against the Issuer or
the Co-Issuer for failure to pay to them amounts due in respect of such
Subordinate Interests until the payment in full of the Class A-1A Notes, the
Class A-1B Notes, the Class A-2 Notes, the Class B Notes, the Class C Notes, the
Class D Notes and the Class E Notes and not before one year and one day have
elapsed since such payment or, if longer, the applicable preference period (plus
one day) then in effect, including any period established pursuant to the laws
of the Cayman Islands.

 

-218-



--------------------------------------------------------------------------------

(h) Anything in this Indenture or the Notes to the contrary notwithstanding, the
Issuer, the Preference Shareholders and the Holders of the Class G Notes, the
Class H Notes and the Class J Notes agree for the benefit of the Holders of the
Class A-1A Notes, the Class A-1B Notes, the Class A-2 Notes, the Class B Notes,
the Class C Notes, the Class D Notes, the Class E Notes and the Class F Notes
that the Class G Notes, the Class H Notes, the Class J Notes, the Preference
Shares and the Issuer’s rights in and to the Collateral (the “Class G
Subordinate Interests”) shall be subordinate and junior to the Class A-1A Notes,
the Class A-1B Notes, the Class A-2 Notes, the Class B Notes, the Class C Notes,
the Class D Notes, the Class E Notes and the Class F Notes to the extent and in
the manner set forth in this Indenture, including as set forth in
Section 11.1(a) hereof and hereinafter provided. If any Indenture Event of
Default has not been cured or waived and acceleration occurs in accordance with
Article V, including as a result of an Indenture Event of Default specified in
Section 5.1(f) or 5.1(g), the Class A-1A Notes, the Class A-1B Notes, the
Class A-2 Notes, the Class B Notes, the Class C Notes, the Class D Notes, the
Class E Notes and the Class F Notes shall be paid in full before any further
payment or distribution is made on account of the Class G Subordinate Interests.
The Holders of the Notes and the Preference Shareholders evidencing Subordinate
Interests and the holders of equity in the Issuer and the Co-Issuer agree, for
the benefit of the Holders of the Class A-1A Notes, the Class A-1B Notes, the
Class A-2 Notes, the Class B Notes, the Class C Notes, the Class D Notes, the
Class E Notes and the Class F Notes, not to cause or join in the filing of a
petition in bankruptcy against the Issuer or the Co-Issuer for failure to pay to
them amounts due in respect of such Subordinate Interests until the payment in
full of the Class A-1A Notes, the Class A-1B Notes, the Class A-2 Notes, the
Class B Notes, the Class C Notes, the Class D Notes, the Class E Notes and the
Class F Notes and not before one year and one day have elapsed since such
payment or, if longer, the applicable preference period (plus one day) then in
effect, including any period established pursuant to the laws of the Cayman
Islands.

(i) Anything in this Indenture or the Notes to the contrary notwithstanding, the
Issuer, the Preference Shareholders and the Holders of the Class H Notes and the
Class J Notes agree for the benefit of the Holders of the Class A-1A Notes, the
Class A-1B Notes, the Class A-2 Notes, the Class B Notes, the Class C Notes, the
Class D Notes, the Class E Notes, the Class F Notes and the Class G Notes that
the Class H Notes, the Class J Notes, the Preference Shares and the Issuer’s
rights in and to the Collateral (the “Class H Subordinate Interests”) shall be
subordinate and junior to the Class A-1A Notes, the Class A-1B Notes, the
Class A-2 Notes, the Class B Notes, the Class C Notes, the Class D Notes, the
Class E Notes, the Class F Notes and the Class G Notes to the extent and in the
manner set forth in this Indenture, including as set forth in Section 11.1(a)
hereof and hereinafter provided. If any Indenture Event of Default has not been
cured or waived and acceleration occurs in accordance with Article V, including
as a result of an Indenture Event of Default specified in Section 5.1(f) or
5.1(g), the Class A-1A Notes, the Class A-1B Notes, the Class A-2 Notes, the
Class B Notes, the Class C Notes, the Class D Notes, the Class E Notes, the
Class F Notes and the Class G Notes shall be paid in full before any further
payment or distribution is made on account of the Class H Subordinate Interests.
The Holders of the Notes and the Preference Shareholders evidencing Subordinate
Interests and the holders of equity in the Issuer and the Co-Issuer agree, for
the benefit of the Holders of the Class A-1A Notes, the Class A-1B Notes, the
Class A-2 Notes, the Class B Notes, the Class C Notes, the Class D Notes, the
Class E Notes, the Class F Notes and the Class G Notes, not to cause or join in
the filing of a petition in bankruptcy against the Issuer or the Co-Issuer for
failure to pay to them amounts due in respect of such Subordinate Interests
until the payment in full of the Class A-1A Notes, the Class A-1B Notes, the
Class A-2 Notes, the

 

-219-



--------------------------------------------------------------------------------

Class B Notes, the Class C Notes, the Class D Notes, the Class E Notes, the
Class F Notes and the Class G Notes and not before one year and one day have
elapsed since such payment or, if longer, the applicable preference period (plus
one day) then in effect, including any period established pursuant to the laws
of the Cayman Islands.

(j) Anything in this Indenture or the Notes to the contrary notwithstanding, the
Issuer, the Preference Shareholders and the Holders of the Class J Notes agree
for the benefit of the Holders of the Class A-1A Notes, the Class A-1B Notes,
the Class A-2 Notes, the Class B Notes, the Class C Notes, the Class D Notes,
the Class E Notes, the Class F Notes, the Class G Notes and the Class H Notes,
that the Class J Notes, the Preference Shares and the Issuer’s rights in and to
the Collateral (the “Class J Subordinate Interests”) shall be subordinate and
junior to the Class A-1A Notes, the Class A-1B Notes, the Class A-2 Notes, the
Class B Notes, the Class C Notes, the Class D Notes, the Class E Notes, the
Class F Notes, the Class G Notes and the Class H Notes to the extent and in the
manner set forth in this Indenture, including as set forth in Section 11.1(a)
hereof and hereinafter provided. If any Indenture Event of Default has not been
cured or waived and acceleration occurs in accordance with Article V, including
as a result of an Indenture Event of Default specified in Section 5.1(f) or
5.1(g), the Class A-1A Notes, the Class A-1B Notes, the Class A-2 Notes, the
Class B Notes, the Class C Notes, the Class D Notes, the Class E Notes, the
Class F Notes, the Class G Notes and the Class H Notes shall be paid in full
before any further payment or distribution is made on account of the Class J
Subordinate Interests. The Holders of the Notes and the Preference Shareholders
evidencing Subordinate Interests and the holders of equity in the Issuer and the
Co-Issuer agree, for the benefit of the Holders of the Class A-1A Notes, the
Class A-1B Notes, the Class A-2 Notes, the Class B Notes, the Class C Notes, the
Class D Notes, the Class E Notes, the Class F Notes, the Class G Notes and the
Class H Notes, not to cause or join in the filing of a petition in bankruptcy
against the Issuer or the Co-Issuer for failure to pay to them amounts due in
respect of such Subordinate Interests until the payment in full of the
Class A-1A Notes, the Class A-1B Notes, the Class A-2 Notes, the Class B Notes,
the Class C Notes, the Class D Notes, the Class E Notes, the Class F Notes, the
Class G Notes and the Class H Notes and not before one year and one day have
elapsed since such payment or, if longer, the applicable preference period (plus
one day) then in effect, including any period established pursuant to the laws
of the Cayman Islands.

(k) In the event that notwithstanding the provisions of this Indenture, any
holder of any Subordinate Interests shall have received any payment or
distribution in respect of such Subordinate Interests contrary to the provisions
of this Indenture, then, unless and until all amounts (other than Deferred
Termination Payments) payable to the Hedge Counterparties pursuant to the order
specified in Section 11.1(a)(i) and 11.1(a)(ii) or to the Class A-1A Notes, the
Class A-1B Notes, the Class A-2 Notes, the Class B Notes, the Class C Notes, the
Class D Notes, the Class E Notes, the Class F Notes, the Class G Notes, the
Class H Notes and the Class J Notes, as applicable, shall have been paid in full
in Cash or, to the extent the Hedge Counterparties or a Majority of the
Class A-1A Notes, the Class A-1B Notes, the Class A-2 Notes, the Class B Notes,
the Class C Notes, the Class D Notes, the Class E Notes, the Class F Notes, the
Class G Notes, the Class H Notes or the Class J Notes, as applicable, consent,
other than in Cash in accordance with this Indenture, such payment or
distribution shall be received and held in trust for the benefit of, and shall
forthwith be paid over and delivered to, the Trustee, which shall pay and
deliver the same to the Hedge Counterparties or to the Holders of Class A-1A
Notes, Class A-1B Notes, the Class A-2 Notes, the Class B Notes, the Class C
Notes, the Class D Notes, the Class E Notes, the Class F Notes, the Class G
Notes, the Class H Notes and the Class J Notes, as applicable, in accordance
with this Indenture.

 

-220-



--------------------------------------------------------------------------------

(l) Each holder of Subordinate Interests agrees with the Hedge Counterparties
and all Holders of the Class A-1A Notes, the Class A-1B Notes, the Class A-2
Notes, the Class B Notes, the Class C Notes, the Class D Notes, the Class E
Notes, the Class F Notes, the Class G Notes, the Class H Notes and the Class J
Notes, as applicable, that such holder of Subordinate Interests shall not
demand, accept, or receive any payment or distribution in respect of such
Subordinate Interests in violation of the provisions of this Indenture including
this Section 13.1; provided that after all amounts payable to the Class A-1A
Notes, the Class A-1B Notes, the Class A-2 Notes, the Class B Notes, the Class C
Notes, the Class D Notes, the Class E Notes, the Class F Notes, the Class G
Notes, the Class H Notes and the Class J Notes, as applicable, have been paid in
full, the Holders of such Subordinate Interests shall be fully subrogated to the
rights of the Hedge Counterparties or the Holders of the Class A-1A Notes, the
Class A-1B Notes, the Class A-2 Notes, the Class B Notes, the Class C Notes, the
Class D Notes, the Class E Notes, the Class F Notes, the Class G Notes, the
Class H Notes and the Class J Notes, as applicable. Nothing in this Section 13.1
shall affect the obligation of the Issuer to pay Holders of Subordinate
Interests.

Section 13.2 Standard of Conduct.

In exercising any of its or their voting rights, rights to direct and consent or
any other rights as a Secured Party under this Indenture, subject to the terms
and conditions of this Indenture, including Section 5.9 hereof, a Secured Party
or Secured Parties shall not have any obligation or duty to any Person or to
consider or take into account the interests of any Person and shall not be
liable to any Person for any action taken by it or them or at its or their
direction or any failure by it or them to act or to direct that an action be
taken, without regard to whether such action or inaction benefits or adversely
affects any Secured Party, the Issuer, or any other Person, except for any
liability to which such Secured Party may be subject to the extent the same
results from such Secured Party’s taking or directing an action, or failing to
take or direct an action, in bad faith or in violation of the express terms of
this Indenture.

ARTICLE XIV

MISCELLANEOUS

Section 14.1 Form of Documents Delivered to Trustee.

In any case where several matters are required to be certified by, or covered by
an opinion of, any specified Person, it is not necessary that all such matters
be certified by, or covered by the opinion of, only one such Person, or that
they be so certified or covered by only one document, but one such Person may
certify or give an opinion with respect to some matters and one or more other
such Persons as to other matters, and any such Person may certify or give an
opinion as to such matters in one or several documents.

Any certificate or opinion of an Authorized Officer of the Issuer or the
Co-Issuer may be based, insofar as it relates to legal matters, upon a
certificate or opinion of, or representations by, counsel, unless such
Authorized Officer knows, or in the exercise of reasonable care should know,
that the certificate or opinion or representations with respect to the

 

-221-



--------------------------------------------------------------------------------

matters upon which his certificate or opinion is based are erroneous. Any such
certificate of an Authorized Officer of the Issuer or the Co-Issuer or Opinion
of Counsel may be based, insofar as it relates to factual matters, upon a
certificate or opinion of, or representations by, an Authorized Officer of the
Issuer, the Co-Issuer or any other Person, stating that the information with
respect to such factual matters is in the possession of the Issuer, the
Co-Issuer or such other Person, unless such Authorized Officer of the Issuer or
the Co-Issuer or such counsel knows that the certificate or opinion or
representations with respect to such matters are erroneous. Any Opinion of
Counsel may also be based, insofar as it relates to factual matters, upon a
certificate or opinion of, or representations by, an Authorized Officer of the
Issuer or the Co-Issuer, stating that the information with respect to such
matters is in the possession of the Issuer or the Co-Issuer, unless such counsel
knows that the certificate or opinion or representations with respect to such
matters are erroneous.

Where any Person is required to make, give or execute two or more applications,
requests, consents, certificates, statements, opinions or other instruments
under this Indenture, they may, but need not, be consolidated and form one
instrument.

Whenever in this Indenture it is provided that the absence of the occurrence and
continuation of a Default is a condition precedent to the taking of any action
by the Trustee at the request or direction of the Issuer or the Co-Issuer, then
notwithstanding that the satisfaction of such condition is a condition precedent
to the Co-Issuers’ rights to make such request or direction, the Trustee shall
be protected in acting in accordance with such request or direction if it does
not have knowledge of the occurrence and continuation of such Default as
provided in Section 6.1(d) hereof.

Section 14.2 Acts of Noteholders.

(a) Any request, demand, authorization, direction, notice, consent, waiver or
other action provided by this Indenture to be given or taken by Noteholders may
be embodied in and evidenced by one or more instruments of substantially similar
tenor signed by such Noteholders in person or by an agent duly appointed in
writing; and, except as herein otherwise expressly provided, such action shall
become effective when such instrument or instruments are delivered to the
Trustee, and, where it is hereby expressly required, to the Issuer. Such
instrument or instruments (and the action or actions embodied therein and
evidenced thereby) are herein sometimes referred to as the “Act of Noteholders”
signing such instrument or instruments. Proof of execution of any such
instrument or of a writing appointing any such agent shall be sufficient for any
purpose of this Indenture and conclusive in favor of the Trustee and the
Co-Issuers, if made in the manner provided in this Section 14.2. Notwithstanding
anything to the contrary contained herein, with respect to any Noteholder which
has notified the Trustee in writing that pursuant to such Noteholder’s
organizational documents or other documents governing such Noteholder’s actions,
such Noteholder is not permitted to take any affirmative action approving,
rejecting or otherwise acting upon any Issuer request including, but not limited
to, a request for the consent of such Noteholder to a proposed amendment or
waiver pursuant to this Indenture, the failure by such Noteholder to consent to
or reject any such requested action will be deemed a consent by such Noteholder
to the requested action.

(b) The fact and date of the execution by any Person of any such instrument or
writing may be proved in any manner which the Trustee deems sufficient.

 

-222-



--------------------------------------------------------------------------------

(c) The principal amount and registered numbers of Notes held by any Person, and
the date of his holding the same, shall be proved by the Note Register.

(d) Any request, demand, authorization, direction, notice, consent, waiver or
other action by the Holder of any Notes shall bind the Holder (and any
transferee thereof) of such Note and of every Note issued upon the registration
thereof or in exchange therefor or in lieu thereof, in respect of anything done,
omitted or suffered to be done by the Trustee or the Co-Issuers in reliance
thereon, whether or not notation of such action is made upon such Note.

(e) In connection with any vote, consent or waiver to be made by the
Noteholders, the Trustee shall request from the Collateral Manager a list of
Collateral Manager Securities.

Section 14.3 Notices, Etc., to Trustee, the Co-Issuers, the Collateral Manager,
the Hedge Counterparties and the Rating Agencies.

Any request, demand, authorization, direction, notice, consent, waiver or Act of
Noteholders or other documents provided or permitted by this Indenture to be
made upon, given or furnished to, or filed with:

(a) the Trustee or the Preference Share Paying Agent by any Noteholder, by the
Issuer or the Co-Issuer or by the Collateral Manager shall be sufficient for
every purpose hereunder if in writing and sent by facsimile in legible form and
confirmed by overnight courier service guaranteed next day delivery to the
Trustee or the Preference Share Paying Agent addressed to it at P.O. Box 98,
Columbia, Maryland 21046, Attention: CDO Trust Services – RAIT CRE CDO I, Ltd.,
with a copy to its Corporate Trust Office or at any other address previously
furnished in writing to the Co-Issuers or Noteholder by the Trustee or
Preference Share Paying Agent;

(b) the Issuer by the Trustee, by any Noteholder or by the Collateral Manager
shall be sufficient for every purpose hereunder (unless otherwise herein
expressly provided) if in writing and mailed, first class postage prepaid, hand
delivered, sent by overnight courier service or by facsimile in legible form, to
the Issuer addressed to it at c/o Walkers SPV Limited, Walker House, 87 Mary
Street, George Town, Grand Cayman KY1-9002, Cayman Islands, Attention: The
Directors, telecopy no. (345) 945-4757, or at any other address previously
furnished in writing to the Trustee by the Issuer;

(c) the Co-Issuer by the Trustee, by any Noteholder or by the Collateral Manager
shall be sufficient for every purpose hereunder (unless otherwise herein
expressly provided) if in writing and mailed, first-class postage prepaid, hand
delivered, sent by overnight courier service or by facsimile in legible form, to
the Co-Issuer addressed to it at c/o Andrew M. Lubin, 110 South Poplar Street,
Suite 101, Wilmington, Delaware 19801, Attention: Andrew M. Lubin, or at any
other address previously furnished in writing to the Trustee by the Co-Issuer;

(d) the Rating Agencies by the Co-Issuers or the Trustee shall be sufficient for
every purpose hereunder (unless otherwise herein expressly provided) if in
writing and mailed, first-class postage prepaid, hand delivered, sent by
overnight courier service or by facsimile in legible form, (i) in the case of
Moody’s, addressed to Moody’s Investors Service, 99 Church

 

-223-



--------------------------------------------------------------------------------

Street, New York, New York 10007, facsimile no. 212-553-0355, Attention: CMBS
Surveillance (e-mail: ); and (ii) in the case of Standard & Poor’s, addressed to
Standard & Poor’s, 55 Water Street, New York, New York, 10041, Attention: CDO
Surveillance and all Monthly Reports, Note Valuation Reports and Excel Default
Model Input Files shall be sent to Standard & Poor’s electronically at
cdosurveillance@standardandpoors.com;

(e) any Hedge Counterparty by the Co-Issuers or the Trustee shall be sufficient
for every purpose hereunder (unless otherwise herein expressly provided) if in
writing and mailed, first class postage prepaid, hand delivered or sent by
overnight courier service or by facsimile in legible form to such Hedge
Counterparty addressed to it at the address specified in the related Hedge
Agreement or at any other address previously furnished in writing to the Issuer
or the Trustee by such Hedge Counterparty;

(f) the Collateral Manager by the Co-Issuers or by the Trustee or by the
Collateral Administrator shall be sufficient for every purpose hereunder (unless
otherwise herein expressly provided) if in writing and sent by facsimile in
legible form and confirmed by overnight courier service guaranteed next day
delivery, or by electronic mail (where expressly provided herein) to the
Collateral Manager addressed to it at the address specified in the Collateral
Management Agreement or at any other address previously furnished in writing to
the Co-Issuers or the Trustee by the Collateral Manager;

(g) the Preference Share Paying Agent by the Trustee in writing sent by telecopy
confirmed by overnight courier guaranteed next day delivery;

(h) Cohen & Company Securities, LLC by the Co-Issuers, by the Trustee, by the
Collateral Manager or by UBS Investment Bank shall be sufficient for every
purpose hereunder if in writing and sent by facsimile in legible form and
confirmed by overnight courier service guaranteed next day delivery to Cohen &
Company Securities, LLC addressed to it at 135 East 57th Street, 21st Floor, New
York, NY 10022, fax number: (646) 673-8100, Attention: Lars Norell, with a copy
to any other address previously furnished in writing to the Co-Issuers or
Noteholder by Cohen & Company Securities, LLC;

(i) UBS Investment Bank by the Co-Issuers, by the Trustee, by the Collateral
Manager or by Cohen & Company Securities, LLC shall be sufficient for every
purpose hereunder if in writing and sent by facsimile in legible form and
confirmed by overnight courier service guaranteed next day delivery to UBS
Investment Bank addressed to it at 1285 Avenue of the Americas, 11th Floor, New
York, New York 10019, Attention: Global Structured Finance CDO Group, with a
copy to any other address previously furnished in writing to the Co-Issuers or
Noteholder by UBS Investment Bank;

(j) the Irish Stock Exchange shall be sufficient for every purpose hereunder
(unless otherwise herein expressly provided) if in writing and mailed,
first–class postage prepaid, hand delivered, sent by overnight courier service
or by telecopy in legible form, addressed to Irish Stock Exchange Limited, 28
Anglesea Street, Dublin 2, Ireland, telecopy no. +353 1 677 6045, or at any
other address furnished in writing to the Trustee, the Collateral Manager and
the Issuer by the Irish Stock Exchange; provided that the delivery of any report
or notice required to be provided by the Issuer or the Trustee to the Irish
Stock Exchange may be satisfied by the delivery of such items to the Irish
Paying Agent;

 

-224-



--------------------------------------------------------------------------------

(k) the Paying Agent in Ireland shall be sufficient for every purpose hereunder
(unless otherwise herein expressly provided) if in writing and mailed,
first–class postage prepaid, hand delivered, sent by overnight courier service
or by telecopy in legible form, addressed to Custom House Administration and
Corporate Services Limited, 25 Eden Quay, Dublin 1 Ireland, fax number: 353 1
8290010, or at any other address furnished in writing to the Trustee, the
Collateral Manager and the Issuer by the Paying Agent in Ireland; or

(l) to the Repository pursuant to this Indenture shall be delivered to the
Repository by electronic mail as a pdf (portable document format) file to the
following address (or such other address as may be provided in writing from time
to time by the operator of the Repository to the Trustee): CDO Library, c/o The
Bond Market Association, 360 Madison Avenue (18th Floor), New York, NY 10017;
Electronic mail address: admin@cdolibrary.com; provided that the Issuer shall be
identified by its full legal name in the electronic mail message that
accompanies the delivery of any document and shall apply the following
procedures in converting the document to a pdf file:

(i) the pdf file shall be made from the original document by printing directly
from the application in which the document was created (Microsoft Word, Quark
Xpress, etc.) or by using Adobe Acrobat Distiller; and

(ii) the pdf file shall not be made from scanned pages, except for documents not
originating with the Trustee;

provided that any report required to be made available to the operator of the
Repository by the Issuer, shall be made available by the Issuer by providing the
operator of the Repository with access to a website containing such report in a
format that permits the user to download the document as a pdf file.

Delivery of any request, demand, authorization, direction, notice, consent,
waiver or Act of Noteholders or other documents made as provided above will be
deemed effective: (i) if in writing and delivered in person or by overnight
courier service, on the date it is delivered; (ii) if sent by facsimile
transmission, on the date that transmission is received by the recipient in
legible form (as evidenced by the sender’s written confirmation of delivery);
and (iii) if sent by mail, on the date that mail is delivered or its delivery is
attempted; in each case, unless the date of that delivery (or attempted
delivery) or that receipt, as applicable, is not a Business Day or that
communication is delivered (or attempted) or received, as applicable, after the
close of business on a Business Day, in which case that communication shall be
deemed given and effective on the first following day that is a Business Day.

Section 14.4 Notices and Reports to Noteholders; Waiver.

Except as otherwise expressly provided herein, where this Indenture provides for
a report to Holders or for a notice to Holders of Notes of any event,

(a) such notice shall be sufficiently given to all Holders of Notes if in
writing and mailed, first-class postage prepaid, to each Holder of a Note
affected by such event, at the address of such Holder as it appears in the Note
Register, not earlier than the earliest date and not later than the latest date,
prescribed for the giving of such report or notice;

 

-225-



--------------------------------------------------------------------------------

(b) such report shall be available each month to Noteholders who have provided
proper certification in the form attached herein as Exhibit E via an internet
website to be provided to such Noteholder; and

(c) such report or notice shall be in the English language.

Such reports and notices will be deemed to have been given on the date of such
mailing. The Trustee shall have the right to change the method by which such
reports are distributed in order to make such distribution more convenient
and/or more accessible to the Noteholders, and in such event the Trustee shall
provide timely notification thereof (in any event not less than 30 days) to all
Noteholders.

The Trustee will deliver to the Holder of any Note shown on the Note Register
any readily available information or notice requested to be so delivered, at the
expense of the Issuer. In addition, for so long as any Class of Offered Notes
(other than the Class A-1B Notes) is listed on the Irish Stock Exchange and so
long as the rules of such exchange so require, notices to the Holders of such
Offered Notes shall also be given by delivery to the Irish Paying Agent for
delivery to the Company Announcements Office of the Irish Stock Exchange.

A copy of any notice or report delivered or made available to any Holder of
Notes hereunder shall be delivered or made available by the Trustee to each of
the Placement Agents.

Neither the failure to mail any notice, nor any defect in any notice so mailed,
to any particular Holder of a Note shall affect the sufficiency of such notice
with respect to other Holders of Notes.

Where this Indenture provides for notice in any manner, such notice may be
waived in writing by any Person entitled to receive such notice, either before
or after the event, and such waiver shall be the equivalent of such notice.
Waivers of notice by Noteholders shall be filed with the Trustee but such filing
shall not be a condition precedent to the validity of any action taken in
reliance upon such waiver.

In the event that, by reason of the suspension of the regular mail service as a
result of a strike, work stoppage or similar activity, it shall be impractical
to mail notice of any event to Noteholders when such notice is required to be
given pursuant to any provision of this Indenture, then any manner of giving
such notice as shall be satisfactory to the Trustee shall be deemed to be a
sufficient giving of such notice.

Section 14.5 Effect of Headings and Table of Contents.

The Section headings herein and the Table of Contents are for convenience only
and shall not affect the construction hereof.

Section 14.6 Successors and Assigns.

All covenants and agreements in this Indenture by the Co-Issuers shall bind
their respective successors and assigns, whether so expressed or not.

 

-226-



--------------------------------------------------------------------------------

Section 14.7 Liability of Co-Issuers.

Notwithstanding any other terms of this Indenture, the Notes or any other
agreement entered into between, inter alia, the Co-Issuers or otherwise, neither
of the Co-Issuers shall have any liability whatsoever to the other Co-Issuer
under this Indenture, the Notes, any such agreement or otherwise and, without
prejudice to the generality of the foregoing, neither of the Co-Issuers shall be
entitled to take any steps to enforce, or bring any action or proceeding, in
respect of this Indenture, the Notes, any such agreement or otherwise against
the Co-Issuer. In particular, neither of the Co-Issuers shall be entitled to
petition or take any other steps for the winding up or bankruptcy of the other
Co-Issuer or shall have any claim in respect of any assets of the other
Co-Issuer.

Section 14.8 Severability.

In case any provision in this Indenture or in the Notes shall be invalid,
illegal or unenforceable, the validity, legality, and enforceability of the
remaining provisions shall not in any way be affected or impaired thereby.

Section 14.9 Benefits of Indenture.

The Collateral Manager, each Hedge Counterparty to the extent provided in the
related Hedge Agreement and each Preference Shareholder shall be third party
beneficiaries of each agreement or obligation in this Indenture. Nothing in this
Indenture or in the Notes, expressed or implied, shall give to any Person, other
than the parties hereto and their successors hereunder, the Noteholders, the
Collateral Manager, each Preference Shareholder, the Placement Agents (in
respect of Section 2.6(p) hereof) and the Hedge Counterparties, any benefit or
any legal or equitable right, remedy or claim under this Indenture.

Section 14.10 Governing Law.

THIS INDENTURE AND EACH NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH, AND THIS
INDENTURE AND EACH NOTE AND ALL MATTERS ARISING OUT OF OR RELATING IN ANY WAY
WHATSOEVER (WHETHER IN CONTRACT, TORT OR OTHERWISE) TO THIS INDENTURE AND EACH
NOTE SHALL BE GOVERNED BY, THE INTERNAL LAWS OF THE STATE OF NEW YORK
(INCLUDING, WITHOUT LIMITATION, SECTIONS 5-1401 AND 5-1402 OF THE GENERAL
OBLIGATIONS LAW OF THE STATE OF NEW YORK).

Section 14.11 Submission to Jurisdiction.

The Co-Issuers and the Trustee hereby irrevocably submit to the non-exclusive
jurisdiction of any New York State or Federal court sitting in the Borough of
Manhattan in The City of New York in any action or proceeding arising out of or
relating to the Notes or this Indenture, and the Co-Issuers and Trustee hereby
irrevocably agree that all claims in respect of such action or proceeding may be
heard and determined in such New York State or Federal court. The Co-Issuers and
the Trustee hereby irrevocably waive, to the fullest extent that they may
legally do so, the defense of an inconvenient forum to the maintenance of such
action or proceeding. The Co-Issuers irrevocably consent to the service of any
and all process in any action or proceeding by the mailing (by registered or
certified mail or by overnight courier

 

-227-



--------------------------------------------------------------------------------

service) or delivery of copies of such process to it at the office of the
Co-Issuers’ agent in New York set forth in Section 7.2 hereof. The Co-Issuers
agree that a final judgment in any such action or proceeding shall be conclusive
and may be enforced in other jurisdictions by suit on the judgment or in any
other manner provided by law.

Section 14.12 Counterparts.

This instrument may be executed in any number of counterparts, each of which so
executed shall be deemed to be an original, but all such counterparts shall
together constitute but one and the same instrument.

Section 14.13 Waiver of Jury Trial.

EACH PARTY HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
RIGHT THAT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY PROCEEDING. Each
party hereby (i) certifies that no representative, agent or attorney of the
other has represented, expressly or otherwise, that the other would not, in the
event of a Proceeding, seek to enforce the foregoing waiver and
(ii) acknowledges that it has been induced to enter into this Indenture by,
among other things, the mutual waivers and certifications in this paragraph.

Section 14.14 Judgment Currency.

This is an international financing transaction in which the specification of
Dollars (the “Specified Currency”), and the specification of the place of
payment, as the case may be (the “Specified Place”), is of the essence, and the
Specified Currency shall be the currency of account in all events relating to
payments of or on the Notes. The payment obligations of the Co-Issuers under
this Indenture and the Notes shall not be discharged by an amount paid in
another currency or in another place, whether pursuant to a judgment or
otherwise, to the extent that the amount so paid on conversion to the Specified
Currency and transfer to the Specified Place under normal banking procedures
does not yield the amount of the Specified Currency at the Specified Place. If
for the purpose of obtaining judgment in any court it is necessary to convert a
sum due hereunder or the Notes in the Specified Currency into another currency
(the “Second Currency”), the rate of exchange which shall be applied shall be
that at which in accordance with normal banking procedures the Trustee could
purchase the Specified Currency with the Second Currency on the Business Day
next preceding that on which such judgment is rendered. The obligation of the
Co-Issuers in respect of any such sum due from the Co-Issuers hereunder shall,
notwithstanding the rate of exchange actually applied in rendering such
judgment, be discharged only to the extent that on the Business Day following
receipt by the Trustee of any sum adjudged to be due hereunder or the Notes in
the Second Currency the Trustee may in accordance with normal banking procedures
purchase and transfer to the Specified Place the Specified Currency with the
amount of the Second Currency so adjudged to be due; and the Co-Issuers hereby,
as a separate obligation and notwithstanding any such judgment (but subject to
the Priority of Payments as if such separate obligation in respect of each Class
of Notes constituted additional principal owing in respect of such Class of
Notes), agree to indemnify the Trustee and each Noteholder against, and to pay
the Trustee or such Noteholder, as the case may be, on demand in the Specified
Currency, any difference between the sum originally due to the Trustee or such
Noteholder, as the case may be, in the Specified Currency and the amount of the
Specified Currency so purchased and transferred.

 

-228-



--------------------------------------------------------------------------------

Section 14.15 Confidential Treatment of Documents.

Except as otherwise provided in this Indenture or as required by law or as
required to maintain the listing of the Offered Notes (other than the Class A-1B
Notes) on the Irish Stock Exchange and as required by Rule 144A, this Indenture
and the Hedge Agreements shall be treated by the parties hereto as confidential.
The Trustee shall provide a copy of this Indenture to any holder of a beneficial
interest in any Note upon written request therefor certifying that it is such a
holder and to any Person which any such Holder or either of the Placement Agents
certifies to the Trustee is a transferee of such beneficial interest.

Notwithstanding anything herein to the contrary, the foregoing shall not be
construed to prohibit (i) disclosure of any and all information that is or
becomes publicly known, or information obtained by the Trustee from sources
other than the parties hereto, (ii) disclosure of any and all information (A) if
required to do so by any applicable law, rule or regulation, (B) to any
government agency or regulatory body having or claiming authority to regulate or
oversee any respect of the Trustee’s business or that of its Affiliates,
(C) pursuant to any subpoena, civil investigative demand or similar demand or
request of any court, regulatory authority, arbitrator or arbitration to which
the Trustee or any Affiliate or an Officer, director, employer or shareholder
thereof is subject or (D) to any Affiliate, Independent or internal auditor,
agent, employee or attorney of the Trustee having a need to know the same;
provided that the Trustee has advised such recipient of the confidential nature
of the information being disclosed, or (iii) any other disclosure authorized by
the Issuer or its Affiliates.

Notwithstanding anything herein to the contrary, subject to the provisions of
Section 15.5 hereof, the parties, and each employee, representative or other
agent of any such party, may disclose to any and all persons or entities,
without limitation of any kind, the U.S. Federal income tax treatment and tax
structure of the offering of the Notes and the Preference Shares and all
materials of any kind, including opinions and other tax analysis, that are
provided to the parties relating to such tax treatment and tax structure;
provided that such authorization to disclose such tax treatment and tax
structure shall not permit disclosure of information identifying the Issuer, the
Co-Issuer, the Collateral Manager or any other party hereto, the offering of the
Notes and Preference Shares (except to the extent such information is relevant
to such tax structure or tax treatment).

ARTICLE XV

ASSIGNMENT OF AGREEMENTS, ETC.

Section 15.1 Assignment.

The Issuer, in furtherance of the covenants of this Indenture and as security
for the Notes and amounts payable to the Noteholders hereunder and the
performance and observance of the provisions hereof, hereby assigns, transfers,
conveys and sets over to the Trustee, for the benefit of the Secured Parties,
all of the Issuer’s estate, right, title and interest in, to and under the
Collateral Administration Agreement, the Collateral Management Agreement, the
Servicing Agreement and each Hedge Agreement (but none of its obligations),
including (i) the right to give all notices, consents and releases thereunder,
(ii) the right to give all notices of termination, including the commencement,
conduct and consummation of proceedings at law

 

-229-



--------------------------------------------------------------------------------

or in equity, (iii) the right to receive all notices, accountings, consents,
releases and statements thereunder and (iv) the right to do any and all other
things whatsoever that the Issuer is or may be entitled to do thereunder;
provided that the Trustee hereby grants the Issuer a license to exercise all of
the Issuer’s rights pursuant to the Collateral Management Agreement without
notice to or the consent of the Trustee (except as otherwise expressly required
by this Indenture, including as set forth in Section 15.4 hereof), which license
shall be and is hereby deemed to be automatically revoked (A) upon the
occurrence of an Indenture Event of Default hereunder until such time, if any,
as such Indenture Event of Default is cured or waived, (B) the occurrence of the
resignation, removal or termination of the Collateral Manager under the
Collateral Management Agreement or (C) upon a default in the performance, or
breach, of any material covenant, representation, warranty or other agreement of
the Collateral Manager under the Collateral Management Agreement or in any
certificate or writing delivered pursuant thereto or the existence of any
circumstance or the occurrence of any event constituting “cause” (as defined in
the Collateral Management Agreement) if Holders of at least 25% of the Aggregate
Outstanding Amount of the Notes of any Class give notice of such default or
breach to the Trustee and the Collateral Manager and such default or breach (if
remediable) continues for a period of 30 days after receipt of such notice. For
the avoidance of doubt, in no event shall the Trustee be obligated to perform
the duties or obligations of the Collateral Manager by virtue of the assignment
hereunder or otherwise.

Section 15.2 No Impairment.

The assignment made hereby is executed as collateral security, and the execution
and delivery hereby shall not in any way impair or diminish the obligations of
the Issuer under the provisions of the Collateral Administration Agreement, the
Collateral Management Agreement and the Hedge Agreements.

Section 15.3 Termination, Etc.

Upon the redemption and cancellation of the Notes and the payment of all other
Secured Obligations and the release of the Collateral from the lien of this
Indenture, this assignment and all rights herein assigned to the Trustee for the
benefit of the Secured Parties shall cease and terminate and all the estate,
right, title and interest of the Trustee in, to and under the Collateral
Administration Agreement, the Collateral Management Agreement and the Hedge
Agreements shall revert to the Issuer and no further instrument or act shall be
necessary to evidence such termination and reversion.

Section 15.4 Issuer Agreements, Etc.

The Issuer represents that it has not executed any other assignment of the
Collateral Administration Agreement, the Servicing Agreement, the Collateral
Management Agreement or any Hedge Agreement. The Issuer agrees that this
assignment is irrevocable, and that it will not take any action which is
inconsistent with this assignment or make any other assignment inconsistent
herewith. The Issuer will, from time to time upon the request of the Trustee,
execute all instruments of further assurance and all such supplemental
instruments with respect to this assignment as the Trustee may reasonably
specify. The Issuer hereby agrees, and hereby undertakes to obtain the agreement
and consent of the Collateral Manager in the Collateral Management Agreement to
the following:

(a) the Collateral Manager shall consent to the provisions of this assignment
and shall agree to perform any provisions of this Indenture expressly applicable
to the Collateral Manager;

 

-230-



--------------------------------------------------------------------------------

(b) the Collateral Manager shall acknowledge that the Issuer is assigning all of
its right, title and interest in, to and under the Collateral Management
Agreement to the Trustee for the benefit of the Secured Parties, and the
Collateral Manager shall agree that all of the representations, covenants and
agreements made by the Collateral Manager in the Collateral Management Agreement
are also for the benefit of the Trustee and the other Secured Parties;

(c) the Collateral Manager shall deliver to the Trustee duplicate original
copies of all notices, statements, communications and instruments delivered or
required to be delivered to the Issuer pursuant to the Collateral Management
Agreement;

(d) after the Closing Date, neither the Issuer nor the Collateral Manager will
enter into any agreement amending, modifying or waiving any provision of the
Collateral Management Agreement (other than an amendment or modification of the
type permitted to be made under Section 8.1 hereof) or selecting or consenting
to a successor Collateral Manager, (i) without 10 days’ prior written notice to
each Rating Agency and each Hedge Counterparty, and, in the case of my amendment
to which consent of a Hedge Counterparty is required under any Hedge Agreement,
without the consent of such Hedge Counterparty, (ii) without 10 days’ prior
written notice thereof to the Trustee, which notice shall specify the action
proposed to be taken by the Issuer (and the Trustee shall promptly deliver a
copy of such notice to each Noteholder and the Preference Share Paying Agent
(for delivery to the Preference Shareholders)), (iii) with respect to any
amendment or modification of the Collateral Management Agreement, without
satisfaction of the Rating Condition with respect to Standard & Poor’s, and with
respect to any termination or selection of or consent to a successor Collateral
Manager, without satisfaction of the Rating Condition and (iv) in the case of
the selection of or consent to a successor Collateral Manager, if Holders of a
Majority of the Aggregate Outstanding Amount of each Class of Notes shall, by
notice to the Issuer and the Trustee within 30 days after the date of the
related notice to the Trustee given as provided in clause (ii) above, object to
such successor Collateral Manager;

(e) the Collateral Management Agreement will provide for termination of the
Collateral Manager for “cause” (as defined therein) upon 20 days prior written
notice given to the Collateral Manager by the Issuer or the Trustee, at the
direction of the Holders of at least 66 2/3 of the Aggregate Outstanding Amount
of the Notes of the Controlling Class (excluding, in each such calculation, any
Collateral Manager Securities), provided that the Trustee shall not be
responsible for determining or verifying whether any such “cause” exists;

(f) except as otherwise set forth herein and therein, the Collateral Manager
shall continue to serve as Collateral Manager under the Collateral Management
Agreement notwithstanding that the Collateral Manager shall not have received
amounts due it under the Collateral Management Agreement because sufficient
funds were not then available hereunder to pay such amounts; and the Collateral
Manager shall agree not to institute against, or join any Person in instituting
against, the Issuer or the Co-Issuer any bankruptcy, reorganization,
arrangement, insolvency, moratorium or liquidation proceedings or other
proceedings under any bankruptcy, insolvency, reorganization or similar laws
until at least one year and one day, or if longer the applicable preference
period then in effect, after the payment in full of all Notes

 

-231-



--------------------------------------------------------------------------------

issued under this Indenture; provided that nothing in this clause shall
preclude, or be deemed to estop, the Collateral Manager from taking any action
prior to the expiration of the aforementioned one year and one day period, or if
longer the applicable preference period then in effect, in (x) any case or
proceeding voluntarily filed or commenced by the Issuer or the Co-Issuer, as the
case may be, or (y) any involuntary insolvency proceeding filed or commenced
against the Issuer or the Co-Issuer, as the case may be, by a Person other than
the Collateral Manager; and

(g) the Collateral Manager shall irrevocably submit to the non-exclusive
jurisdiction of any New York State or federal court sitting in the borough of
Manhattan in The City of New York in any action or proceeding arising out of or
relating to this Agreement, and the Collateral Manager hereby irrevocably agrees
that all claims in respect of such action or proceeding may be heard and
determined in such New York State or federal court, the Collateral Manager
hereby irrevocably waives, to the fullest extent that it may legally do so, the
defense of an inconvenient forum to the maintenance of such action or
proceeding, the Collateral Manager irrevocably consents to the service of any
and all process in any action or proceeding by the mailing or delivery of copies
of such process to the Collateral Manager at the address specified in
Section 14.3 hereof, the Collateral Manager agrees that a final judgment in any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.

Section 15.5 Consent to Posting of Documents on Repository.

(a) The Issuer and the Co-Issuer hereby consent to (a) the posting of the
Offering Circular, this Indenture and the confirmations to the Initial Hedge
Agreement and the Monthly Reports and Note Valuation Reports to be delivered
pursuant hereto and any amendments or other modifications to any such documents
and agreements on the Repository for use in the manner provided in the
Repository; and (b) the display of its name on the Repository in connection
therewith.

(b) Notwithstanding anything herein to the contrary, none of the Issuer, the
Co-Issuer, the Trustee, the Collateral Administrator or the Collateral Manager
makes any representation or warranty to The Bond Market Association (or any
successor thereto) or any Affiliate thereof or any Person having or obtaining
access to the information maintained in the Repository or to any of such
Person’s Affiliates regarding the accuracy or completeness of any information,
document, report or other communication transmitted to the Repository, and no
Person having or obtaining access to the information maintained in the
Repository shall have any rights under this Indenture or any other transaction
document, or otherwise by reason of the transmission of any such information,
document, report or other communication to the Repository.

 

-232-



--------------------------------------------------------------------------------

ARTICLE XVI

HEDGE AGREEMENT; COLLATERAL ASSETS PURCHASE AGREEMENTS;

REPRESENTATIONS AND WARRANTIES RELATED TO SUBSEQUENT COLLATERAL ASSETS

Section 16.1 Hedge Agreement.

(a) On the Closing Date and on each subsequent date on which the Issuer enters
into a Hedge Agreement, (i) each Hedge Counterparty entering into a Hedge
Agreement on such date (or any Affiliate of such Hedge Counterparty that shall
have absolutely and unconditionally guaranteed (with such form of guarantee
satisfying Standard & Poor’s then-current published criteria with respect to
guarantees)) shall satisfy the Hedge Counterparty Ratings Requirement and
(ii) the Issuer shall assign each such Hedge Agreement to the Trustee pursuant
to this Indenture and the relevant Hedge Counterparty shall consent to such
assignment. The Issuer shall not enter into any hedge agreement if the entry
into, performance by the Issuer of its obligation thereunder or termination
thereof, would subject the Issuer to tax on a net income basis in any
jurisdiction outside the Issuer’s jurisdiction of incorporation or if the
payments thereunder are subject to withholding tax.

(b) The Trustee shall, on behalf of the Issuer and in accordance with the Note
Valuation Report, pay amounts due to each Hedge Counterparty under the relevant
Hedge Agreement on any Distribution Date in accordance with Section 11.1 hereof.
The obligations of the Issuer under the Hedge Agreements shall be limited
recourse obligations payable solely from the Collateral pursuant to Section 11.1
hereof.

(c) In respect of the Initial Hedge Counterparty, the Initial Hedge Agreement
shall provide that:

(i) if a Collateralization Event occurs (which event shall be a “termination
event” where the Hedge Counterparty will be the “affected party” each as defined
in the ISDA Master Agreement), the Issuer may terminate such Hedge Agreement
unless the Hedge Counterparty, within the time period specified in the Hedge
Agreement and solely at the expense of the Hedge Counterparty, has (A) entered
into an agreement in the form of an ISDA Credit Support Annex (which, if it is
not entered into on the Closing Date, must satisfy the Rating Condition) and
provided sufficient collateral as required under the Hedge Agreement,
(B) assigned its rights and obligations in and under the Hedge Agreement to
another Hedge Counterparty that satisfies the Hedge Counterparty Ratings
Requirement and the Rating Condition, (C) obtained an absolute and unconditional
guarantee of the obligations of the Hedge Counterparty under the Hedge Agreement
from a guarantor that satisfies the Hedge Counterparty Ratings Requirement,
which guarantee must satisfy the Rating Condition (unless such guarantee
satisfies Standard & Poor’s then-current criteria with respect to guarantees, in
which event satisfaction of the Rating Condition with respect to Standard &
Poor’s will not be required) or (D) taken such other steps as each Rating Agency
that has downgraded the Hedge Rating Determining Party in respect of the Hedge
Counterparty may require to cause the obligations of the Hedge Counterparty
under the Hedge Agreement to be treated by such Rating Agency as if such
obligations were owed by a counterparty satisfying the Hedge Counterparty
Ratings Requirement; and

 

-233-



--------------------------------------------------------------------------------

(ii) if a Ratings Event occurs (which event shall be a “termination event” where
the Hedge Counterparty will be the “affected party”), the Issuer may terminate
such Hedge Agreement unless the Hedge Counterparty, within the time period
specified in the Hedge Agreement, and solely at the expense of the Hedge
Counterparty, has (i) assigned its rights and obligations in and under the Hedge
Agreement to another Hedge Counterparty that has ratings at least equal to the
Hedge Counterparty Ratings Requirement in accordance with the terms of the Hedge
Agreement or (ii) entered into any other agreement with or arrangement for the
benefit of the Issuer and the Trustee that is reasonably satisfactory to the
Collateral Manager on behalf of the Issuer, that satisfies the Rating Condition.
If the Hedge Counterparty is unable to assign its rights and obligations or
enter into such agreement or arrangement within the time period specified in the
Hedge Agreement, it will be required, with the consent of the Issuer, to take
the actions in accordance with the preceding paragraph while such Hedge
Counterparty continues to use its best efforts to effectuate such assignment
(and taken such other action required under the Hedge Agreement).

(d) The Trustee shall, prior to the Closing Date, cause to be established one or
more Securities Accounts, each of which shall be designated a “Hedge
Counterparty Collateral Account,” which shall be held in the name of the Trustee
as Entitlement Holder in trust for the benefit of the Secured Parties. The
Trustee shall deposit all collateral received from a Hedge Counterparty under a
Hedge Agreement in the related Hedge Counterparty Collateral Account. Any and
all funds at any time on deposit in, or otherwise standing to the credit of, a
Hedge Counterparty Collateral Account shall be held in trust by the Trustee for
the benefit of the Secured Parties and shall be invested in Eligible Investments
as directed by the Hedge Counterparty, if the applicable collateral
documentation or Hedge Agreement provides that the Hedge Counterparty shall
direct such investments, or by the Collateral Manager on behalf of the Issuer.
The Trustee shall not be held liable in any way by reason of any insufficiency
of such Hedge Counterparty Collateral Account resulting from any loss relating
to any such investment, except with respect to defaults on investments in the
obligations of the Bank or any Affiliate thereof. Each Hedge Counterparty
Collateral Account shall remain at all times with a financial institution
organized and doing business under the laws of the United States or any State
thereof, authorized under such laws to exercise corporate trust powers, subject
to supervision or examination by Federal or state authority and having a
long-term debt rating of at least “Baa1” by Moody’s (and, if rated “Baa1,” not
be on watch for possible downgrade by Moody’s) and at least “BBB+” by Standard &
Poor’s and a combined capital and surplus in excess of U.S.$250,000,000. The
only permitted withdrawal from or application of funds on deposit in, or
otherwise standing to the credit of, a Hedge Counterparty Collateral Account
shall be (i) for application to obligations of the related Hedge Counterparty to
the Issuer under the relevant Hedge Agreement that are not paid when due
(whether when scheduled or upon early termination) or (ii) to return collateral
to the relevant Hedge Counterparty when and as required by the relevant Hedge
Agreement.

(e) Upon the default by the Hedge Counterparty thereto in the payment when due
of its obligations to the Issuer under the relevant Hedge Agreement, the Issuer
shall forthwith provide telephonic notice (promptly confirmed in writing)
thereof to the Trustee and, if applicable, any guarantor of such Hedge
Counterparty’s obligations under such Hedge Agreement. Upon its receipt of such
notice (or, if earlier, when the Trustee becomes aware of such default) the
Trustee shall make a demand on such Hedge Counterparty, or any guarantor, if

 

-234-



--------------------------------------------------------------------------------

applicable, demanding payment forthwith pursuant to the terms thereof. The
Trustee shall give notice to the Collateral Manager, the Noteholders and each
Rating Agency upon the continuance of the failure by such Hedge Counterparty to
perform its obligations for two Business Days following a demand made by the
Trustee on such Hedge Counterparty.

(f) If at any time a Hedge Agreement becomes subject to early termination due to
the occurrence of an “event of default” or a “termination event” as to which the
Hedge Counterparty party thereto is the sole “defaulting party” or the sole
“affected party” (as each such term is defined in the relevant Hedge Agreement),
the Issuer and the Trustee shall take such actions (following the expiration of
any applicable grace period) to enforce the rights of the Issuer and the Trustee
thereunder as may be permitted by the terms of such Hedge Agreement and
consistent with the terms hereof, and shall apply the proceeds of any such
actions (including the proceeds of the liquidation of any collateral pledged by
such Hedge Counterparty) to enter into a replacement Hedge Agreement that is a
Form Approved Hedge Agreement or a replacement Hedge Agreement on such other
terms satisfying the Rating Condition, and with a Hedge Counterparty with
respect to which the Rating Condition shall have been satisfied. In determining
the amount payable under the terminated Hedge Agreement, the Issuer will seek
quotations from reference market-makers that satisfy the Hedge Counterparty
Ratings Requirement. In addition, the Issuer will use its best efforts to cause
the termination of a Hedge Agreement to become effective simultaneously with the
entry into a replacement Hedge Agreement described as aforesaid.

(g) In the event that amounts are applied to the redemption of Notes on any
Distribution Date in accordance with the Priority of Payments by reason of a
failure to satisfy any Coverage Test, then, subject to the satisfaction of the
Rating Condition, each Hedge Agreement (other than a Deemed Fixed/Floating Rate
Hedge Agreement or a basis swap) will be subject to partial termination by the
Hedge Counterparty on such Distribution Date with respect to a portion of the
notional amount thereof. In addition, the Issuer may, subject to satisfaction of
the Rating Condition and consent of the Hedge Counterparty (if required by the
Hedge Agreement), designate an “early termination date” in respect of the Hedge
Agreement in whole or in part upon 10 Business Days’ prior notice to such Hedge
Counterparty for a termination payment in respect of such terminated Hedge
Agreement (or portion thereof) determined by such Hedge Counterparty in
accordance with the Hedge Agreement. If any amount is payable by the Issuer to
the Hedge Counterparty in connection with the occurrence of any such partial
termination or notional amount reduction of a Hedge Agreement, such amount,
together with interest on such amount for the period from and including the date
of termination to but excluding the date of payment at a rate per annum equal to
the interest rate specified in the Hedge Agreement, shall be payable on such
Distribution Date to the extent funds are available for such purpose in
accordance with the Priority of Payments, and any amount not so paid on such
Distribution Date shall be payable on the first Distribution Date on which such
amount may be paid in accordance with the Priority of Payments.

Amounts payable upon any such termination or reduction of a Hedge Agreement are
expected to be based upon standard replacement transaction valuation methodology
set forth in the Master Agreement.

(h) Each Hedge Agreement shall provide that any amount payable to the Hedge
Counterparty thereunder shall be subject to the Priority of Payments.

 

-235-



--------------------------------------------------------------------------------

(i) The Issuer shall, at the direction of the Collateral Manager, enter into
additional Hedge Agreements after the Closing Date, provided that (i) such Hedge
Agreement (unless such Hedge Agreement is a Form Approved Hedge Agreement)
satisfies the Rating Condition as a condition to the Issuer becoming a party
thereto (ii) if required in the Hedge Agreement, the Issuer obtains the prior
written consent of the Initial Hedge Counterparty and (iii) if the Principal
Balance of all Fixed Rate Assets owned by the Issuer are greater than or equal
to 90% of the Net Outstanding Portfolio Collateral Balance, the Issuer may not
enter into any additional Hedge Agreement without the consent of the Controlling
Class. The Issuer shall enter into a Hedge Agreement only if the Issuer, after
consultation with tax counsel, believes at the time that it enters into the
Hedge Agreement that the payments thereunder will not be subject to withholding
tax in any jurisdiction and the entry and performance by the Issuer of its
obligations thereunder will not subject the Issuer to tax on a net income basis
in any jurisdiction. Each Hedge Agreement shall include a provision that
provides that it cannot be amended without satisfaction of the Rating Condition
as to Standard & Poor’s.

(j) Except as otherwise provided in this paragraph, no Deemed Fixed Rate Hedge
Agreement or Deemed Floating Rate Hedge Agreement shall be subject to early
termination by the Issuer without satisfying the Rating Condition other than by
reason of (A) an event of default or termination event relating to the Issuer or
the relevant Hedge Counterparty specified in Section 5 of the ISDA Master
Agreement relating to such Hedge Agreement or in Part 1 of the Schedule thereto
(provided that the Issuer, or the Collateral Manager on behalf of the Issuer,
notifies Standard & Poor’s and Moody’s of such termination) or (B) an event or
condition analogous to any event or condition that would permit the Issuer under
Section 12.1 of this Indenture to sell or otherwise dispose of the Floating Rate
Security or Fixed Rate Asset, as applicable, that is the subject of such Deemed
Fixed Rate Hedge Agreement or Deemed Floating Rate Hedge Agreement if such
Floating Rate Security or Fixed Rate Asset, as applicable, were a Pledged
Collateral Asset, provided that, (a) following such termination (taking into
account any reinvestment of the Sale Proceeds from the underlying asset), the
Issuer satisfies the Collateral Quality Tests, each Coverage Test and the
Standard & Poor’s CDO Monitor Test, (b) any termination payment payable to a
Hedge Counterparty in connection with such a termination shall be payable,
first, from the portion of the Sale Proceeds from the sale of the Related
Security (if the Related Security was sold in connection with such termination)
which consists of accrued interest on such security, second, from Interest
Proceeds and third, from Principal Proceeds, and (c) the Issuer (or the
Collateral Manager on behalf of the Issuer) notifies Standard & Poor’s and
Moody’s of such termination. Each Deemed Fixed/Floating Rate Hedge Agreement,
will be subject to the satisfaction of the Rating Condition (unless it is a Form
Approved Hedge Agreement) and to the following conditions: (a) the initial
notional balance of each Deemed Fixed/Floating Rate Hedge Agreement shall be
equal to the initial scheduled principal amount of the Related Security;
(b) each Deemed Fixed/Floating Rate Hedge Agreement will amortize according to
the same expected schedule as, and terminate on the expected maturity date of,
the Related Security; (c) the payment dates of the Deemed Fixed/Floating Rate
Hedge Agreement must match either the payment dates of the Related Security or
the payment dates of the Notes; (d) if the Related Security is sold by the
Issuer, the Deemed Fixed/Floating Rate Hedge Agreement must be terminated and
the amount due or received in connection with such termination will be
subtracted from or added to the Principal Proceeds received in connection with
such sale; (e) (i) if the Related Security is not a Defaulted Security and such
Related Security is called or prepaid, the Deemed Fixed/Floating Rate Hedge
Agreement must be terminated and any amount received in connection with such
termination will be considered

 

-236-



--------------------------------------------------------------------------------

Principal Proceeds and any amount payable in connection with such termination
will be paid first from any call, redemption and prepayment premiums received
from such Related Security and second from Principal Proceeds received from such
Related Security and (ii) if the Related Security is a Defaulted Security, the
Deemed Fixed/Floating Rate Hedge Agreement must be terminated and any amount
received in connection with such termination will be considered Principal
Proceeds and any amount payable in connection with such termination will be paid
from Interest Proceeds in accordance with the Priority of Payments; and (f) each
Deemed Fixed/Floating Rate Hedge Agreement will contain appropriate limited
recourse and non-petition provisions equivalent to those contained in this
Indenture and will require termination if the Related Security becomes a
Defaulted Security; and (g) if the Deemed Fixed/Floating Rate Hedge Agreement,
is terminated by reason of an event of default or termination event relating to
the Issuer or the relevant Hedge Counterparty specified in Section 5 of the ISDA
Master Agreement relating to such Hedge Agreement or in the Schedule thereto,
any termination payment due to the Hedge Counterparty shall be payable, first,
from Interest Proceeds of the Related Security, second, from Principal Proceeds
of the Related Security and, third, in accordance with the Priority of Payments.

(k) Each Hedge Agreement will provide that, following a declaration of
acceleration of the Notes pursuant to Section 5.2, the Issuer shall not
terminate any Hedge Agreement in effect immediately prior to a declaration of
acceleration unless the liquidation of the Collateral has begun and such
declaration is no longer capable of being rescinded or annulled.

(l) Unless a Deemed Floating Rate Hedge Agreement is in the form of a
Form-Approved Hedge Agreement, the Rating Condition is required to be satisfied
prior to the Issuer’s execution of such Deemed Floating Hedge Agreement. The
Issuer may not enter into additional or replacement Hedge Agreements after the
Closing Date without (i) satisfaction of the Rating Condition (unless such Hedge
Agreement is in the form of a Form Approved Hedge Agreement), and (ii) except as
otherwise provided in the Initial Hedge Agreement, the consent of the initial
Hedge Counterparty.

(m) Notwithstanding any provision to the contrary that may be contained in this
Article XVI, Hedge Agreements (including the Initial Hedge Agreement) will be
permitted to be entered into by the Issuer solely for the purpose of managing
interest rate and other risks in connection with the Issuer’s issuance of, and
payments on, the Notes.

Section 16.2 Cure Rights.

(a) If the Issuer, as holder of a Loan, has the right pursuant to the related
Underlying Instruments to cure an event of default on such Loan, the Collateral
Manager may, in accordance with the Collateral Manager Servicing Standard
advance from its own funds with respect to the Loan as a reimbursable Cure
Advance, all such amounts as are necessary to effect the timely cure of such
event of default pursuant to the terms of the related Underlying Instruments;
provided that (i) such advances may only be made (A) to the extent that the
Collateral Manager reasonably believes that such cash advances can be repaid
from future payments on the related underlying commercial mortgage loan and in
accordance with the Collateral Manager Servicing Standard (subject to the
applicable provisions of the Servicing Agreement) and (B) if the Collateral
Manager receives written instruction from the Majority-in –Interest of the
Preference Shareholders with respect thereto, and (ii) the particular advance
would

 

-237-



--------------------------------------------------------------------------------

not, if made, constitute a Nonrecoverable Cure Advance. The determination by the
Collateral Manager that it has made a Nonrecoverable Cure Advance or that any
proposed Cure Advance, if made, would constitute a Nonrecoverable Cure Advance
shall be made by the Collateral Manager in its reasonable good faith judgment in
accordance with the Collateral Manager Servicing Standard and shall be evidenced
by an Officer’s Certificate delivered promptly to the Trustee, setting forth the
basis for such determination, accompanied by an appraisal, if available, or an
independent broker’s opinion of the value of the underlying commercial mortgage
loan and any information that the Collateral Manager may have obtained and that
supports such determination. The Collateral Manager will be entitled to
reimbursement from any subsequent payments or recoveries on each Collateral
Asset in respect of which it makes a Cure Advance in accordance with the
Priority of Payments if such reimbursement would not cause an Interest
Shortfall; provided that, if at any time the Collateral Manager (subject to the
applicable provisions of the Servicing Agreement) shall determine in its sole
discretion, exercised in good faith and in accordance with the Collateral
Manager Servicing Standard (subject to the applicable provisions of the
Servicing Agreement), that a Cure Advance previously made is a Nonrecoverable
Cure Advance, the Collateral Manager shall be entitled to reimbursements for
such Nonrecoverable Cure Advance from subsequent payments or collections with
respect to the Collateral on any Business Day during any Interest Period prior
to the related Determination Date (or on a Distribution Date prior to any
payment of interest on or principal of the Notes in accordance with the Priority
of Payments). Notwithstanding the foregoing, the Collateral Manager will be
permitted (but not obligated) to defer or otherwise structure the timing of
recovery of any Nonrecoverable Cure Advance in such manner as the Collateral
Manager determines (subject to the applicable provisions of the Servicing
Agreement) is in the best interest of the Noteholders as a collective whole,
which may include being reimbursed for such Nonrecoverable Cure Advance in
installments; provided that the Collateral Manager will not be permitted to
defer recovery of any Nonrecoverable Cure Advance (or any portion thereof) on
any Distribution Date to the extent that there are amounts available to be
distributed to the Preference Share Paying Agent for deposit into the Preference
Share Distribution Account on such Distribution Date for distribution to the
holders of the Preference Shares in accordance with the Priority of Payments
without regard to such deferral. For the avoidance of doubt, the Collateral
Manager may terminate any such deferment at any time.

(b) On the Business Day preceding each Determination Date, the Collateral
Manager may request by Officer’s Certificate delivered to the Trustee,
reimbursement for any (x) Cure Advance or (y) Nonrecoverable Cure Advance, from
any amounts received with respect to the related Collateral Asset or the
Collateral, respectively. No later than the Distribution Date related to the
Determination Date for which the Collateral Manager has delivered an Officer’s
Certificate requesting reimbursement of a Cure Advance or a Nonrecoverable Cure
Advance, the Trustee shall transfer to the Collateral Manager, by wire transfer
to an account identified to the Trustee in writing, the amount of such Cure
Advance or Nonrecoverable Cure Advance, as applicable.

(c) Notwithstanding anything to the contrary set forth herein, the Collateral
Manager shall not be required to make any Cure Advance that it determines in its
reasonable, good faith judgment would constitute a Nonrecoverable Cure Advance
as determined pursuant to Section 16.2(a).

 

-238-



--------------------------------------------------------------------------------

Section 16.3 Collateral Assets Purchase Agreements.

Following the Closing Date, unless a Collateral Assets Purchase Agreement is
necessary to comply with the provisions of this Indenture, the Issuer may
acquire Collateral Assets in accordance with customary settlement procedures in
the relevant markets. In any event, the Issuer shall obtain from any seller of a
Loan, all Underlying Instruments with respect to each Collateral Asset and all
Underlying Instruments related to any related Senior Tranche that govern,
directly or indirectly, the rights and obligations of the owner of the
Collateral Asset with respect to the Loan and the Collateral Asset and any
certificate evidencing the Collateral Asset.

Section 16.4 Representations and Warranties Related to Subsequent Collateral
Assets.

(a) If the Collateral Asset is a Subsequent Collateral Asset, upon the
acquisition of such Subsequent Collateral Asset by the Issuer, the related
seller , if any, or the obligor, if the subsequent Collateral Asset is a loan
funded by the Issuer, has made or assigned to the Issuer the following:

(i)(A) representations and warranties in form and substance substantially
similar to the representations and warranties set forth as Schedule H with
respect to the underlying Mortgaged Property (except with respect to Mezzanine
Loans) and (B) representations and warranties regarding good title, no liens, no
modifications, no defaults and valid assignment with respect to the Loan itself;

(ii) in the case of a B Note, the representations and warranties in form and
substance substantially similar to the representations and warranties set forth
as Schedule I with respect to such B Note;

(iii) in the case of a Participation, the representations and warranties in form
and substance substantially similar to the representations and warranties set
forth as Schedule J with respect to such Participation;

(iv) in the case of a Mezzanine Loan, the representations and warranties in form
and substance substantially similar to the representations and warranties set
forth as Schedule K with respect to such Mezzanine Loan;

(v) in the case of a REIT Debt Security, a Rake Bond, a Single Asset Mortgage
Security and a Single Borrower Mortgage Security, the representations and
warranties in form and substance substantially similar to the representations
and warranties set forth as Schedule L with respect to such REIT Debt
Securities, Rake Bonds, Single Asset Mortgage Securities and Single Borrower
Mortgage Securities; and

(ix) in the case of a Preferred Equity Security, the representations and
warranties in form and substance substantially similar to the representations
and warranties set forth as Schedule M with respect to such Preferred Equity
Security.

(b) The representations and warranties in Section 16.4(a) with respect to the
acquisition of a Subsequent Collateral Asset may be subject to any modification,
exception limitation or qualification that the Collateral Manager determines to
be acceptable in accordance

 

-239-



--------------------------------------------------------------------------------

with the Collateral Manager Servicing Standard; provided that the Collateral
Manager will provide each Rating Agency with a report attached to each Monthly
Report identifying each such modification, exception, limitation or
qualification received with respect to the acquisition of any Subsequent
Collateral Asset during the period covered by the Monthly Report, which report
may contain explanations by the Collateral Manager as to its determinations.

(c) The Issuer shall obtain a covenant from the Person making any representation
or warranty to the Issuer pursuant to Section 16.4(a) or (b) that such Person
shall repurchase the related Collateral Asset if any such representation or
warranty is breached (but only after the expiration of any permitted cure
periods and failure to cure such breach). The purchase price for any Collateral
Asset repurchased (the “Repurchase Price”) shall be a price equal to the sum of
the following (in each case, without duplication) as of the date of such
repurchase: (i) the outstanding principal amount thereof, plus (ii) accrued and
unpaid interest on such Collateral Asset, plus (iii) any unreimbursed advances,
plus (iv) accrued and unpaid interest on advances on the Collateral Asset, plus
(v) any reasonable costs and expenses (including, but not limited to, the cost
of any enforcement action, incurred by the Issuer or the Trustee in connection
with any such purchase by a seller).

ARTICLE XVII

THE CLASS A-1B NOTES

Section 17.1 Draws on the Class A-1B Notes and Class A-1B Commitments.

(a) Pursuant to the Class A-1B Note Purchase Agreement and subject to compliance
with the conditions set forth therein and herein, the Issuer (or the Collateral
Manager on behalf of the Issuer) may request, and the Holders of the Class A-1B
Notes (or any Liquidity Provider with respect to such Holders) shall be
obligated to make, advances under the Class A-1B Notes (each such advance, a
“Class A-1B Draw”) (a) prior to the Commitment Termination Time, to acquire
additional Collateral Assets, (b) during the Reinvestment Period (and so long as
no Trading Suspension has occurred and is continuing), to acquire Substitute
Collateral Assets (and, to the extent necessary, after the Reinvestment Period
to acquire Substitute Collateral Assets pursuant to binding commitments by the
Issuer to purchase such Substitute Collateral Assets made during the
Reinvestment Period) and (c) at any time, to fund or provide for funding of
Unfunded Collateral Commitment Amounts due (or to be set aside therefor in the
Unfunded Commitment Reserve Account) under Delayed Draw Term Loans (such
applications described in clauses (a) through (c), the “Class A-1B Note
Permitted Uses”), until, in each case, the earlier of (x) the date on which the
Class A-1B Commitments have been reduced to zero and (y) the Commitment
Termination Time (the date of such Class A-1B Draw, the “Class A-1B Draw Date.”
Subject to limited exceptions set forth in this Indenture and the related
Class A-1B Note Purchase Agreement, the minimum aggregate principal amount of
any Class A-1B Draw in respect of the Class A-1B Notes will be at least
U.S.$1,000,000 and integral multiples of U.S.$100,000 in excess thereof (or the
remaining available amount of the Class A-1B Commitment if such remaining amount
is less than U.S.$1,000,000).

(b) Draws may be made from time to time in accordance with the Class A-1B Note
Purchase Agreement. The Issuer shall duly and punctually perform each of its
obligations under the Class A-1B Note Purchase Agreement. The Issuer is not
required to borrow any

 

-240-



--------------------------------------------------------------------------------

amount under the Class A-1B Notes on the Closing Date or at any other time
unless the applicable servicer or the Collateral Manager, as applicable, has
determined that an Unfunded Collateral Commitment Amount is required under the
related Underlying Instruments related to a Delayed Draw Term Loan included in
the Collateral Assets and the amounts on deposit in the Unfunded Commitment
Reserve Account, if any, are insufficient to make such Unfunded Collateral
Commitment Amount. The Issuer must at all times maintain sufficient amounts on
deposit in the Unfunded Commitment Reserve Account such that the Aggregate
Undrawn Amount of the Class A-1B Commitments, in addition to all amounts
standing to the credit of the Unfunded Commitment Reserve Account, is at least
equal to the aggregate of all Unfunded Collateral Commitment Amounts at such
time.

(c) On the Mandatory Class A-1B Draw Date, the Issuer (or the Collateral Manager
on its behalf) will make a Class A-1B Draw in an amount equal to the excess, if
any, of the aggregate of all Unfunded Collateral Commitment Amounts over the
amount on deposit in the Unfunded Commitment Reserve Account, in each case, as
of such date. The Trustee shall (at the direction of the Collateral Manager and
on behalf of the Issuer) deposit the proceeds of such Class A–1B Draw into the
Unfunded Commitment Reserve Account. Immediately following such draw, the
Class A-1B Commitments shall terminate.

(d) To the extent that a Class A-1B Draw (or a portion thereof) is being made to
fund Unfunded Collateral Commitment Amounts relating to Delayed Draw Term Loans,
the Trustee shall (at the direction of the Collateral Manager) upon receipt of
the proceeds of any Class A-1B Draw, deposit such proceeds into the Unfunded
Commitment Reserve Account where such amounts shall be applied in accordance
with Section 10.2.

(e) The total of all Class A-1B Commitments for all Holders of Class A-1B Notes
shall not exceed the Maximum Class A-1B Commitment. Notwithstanding the
foregoing, to the extent the Aggregate Outstanding Amount of the Class A Notes
is reduced in connection with a Mandatory Redemption, a Special Amortization or
a redemption in connection with a Rating Confirmation Failure, the Class A-1B
Commitments will be reduced so that, after giving effect to such reduction, the
ratio (expressed as a percentage) of the Maximum Class A-1B Commitment to the
Aggregate Outstanding Amount of the Class A-1 Notes is equal to the Class A-1B
Proportion (and the Class A-1B Commitment related to each Class A-1B Note will
be reduced on a pro rata basis). In connection with any Mandatory Redemption, to
the extent that the Class A-1B Commitments are reduced to an amount less than
the Minimum Class A-1B Commitment, a portion of the Interest Proceeds and/or
Principal Proceeds that are available for distribution shall be deposited into
the Delayed Funding Obligations Account until the Aggregate Undrawn Amount
equals the Minimum Class A-1B Commitment.

(f) Subject to compliance with the borrowing conditions described below, prior
to the Commitment Termination Time amounts may be borrowed, repaid and
re-borrowed through Class A-1B Draws to (x) fund Unfunded Collateral Commitment
Amounts relating to Delayed Draw Term Loans included in the Collateral Assets
and (y) acquire Collateral Assets. After the occurrence of an Indenture Event of
Default but prior to acceleration of the Notes, Class A-1B Draws shall be
applied only to fund Unfunded Collateral Commitment Amounts relating to Delayed
Draw Term Loans included in the Collateral Assets and may not be used to acquire
Collateral Assets. Any amounts borrowed under the Class A-1B Notes to fund
Unfunded Collateral Commitment Amounts relating to Delayed Draw Term Loans will
be deposited into the Unfunded Commitment Reserve Account.

 

-241-



--------------------------------------------------------------------------------

Section 17.2 Class A-1B Interest and Class A-1B Commitment Fee.

(a) The Class A-1B Notes will bear interest on the drawn amount at a floating
rate per annum equal to LIBOR (determined as described herein) plus 0.33%.
(computed on the basis of a 360 day year and the actual number of days elapsed).

(b) The Class A-1B Commitment Fee will accrue on the Aggregate Undrawn Amount of
each Class A-1B Commitment for each Interest Period at a rate per annum equal to
0.23%. The Class A-1B Commitment Fee will be payable in arrears on each
Distribution Date and will rank pari passu with the payment of interest on the
Class A-1B Notes. Interest at the Class A-1B Note Interest Rate will accrue at a
rate per annum equal to 0.23% (computed on the basis of a 360-day year and the
actual number of days elapsed) on any portion of the Class A-1B Commitment Fee
that is not paid when due.

Section 17.3 Prepayment of Class A-1B Notes.

(a) Prior to the Commitment Termination Time, the Class A-1B Notes may be
prepaid (in whole or in part), subject to the Class A-1B Prepayment Conditions
set forth below, on any Distribution Date in accordance with the Priority of
Payments and on any other Business Day at the option of the Issuer upon the
written direction of the Collateral Manager, without payment of premium prior to
any payments on any other Class of Notes, from Principal Proceeds to the extent
such Principal Proceeds are not applied towards reinvestment in Substitute
Collateral Assets, but subject to (a) the payment by the Issuer of Class A-1B
Breakage Costs, if any, and any accrued and unpaid interest on such Class A-1B
Breakage Costs to the extent provided in a Class A-1B Note Purchase Agreement
and (b) the Trustee’s receipt of a written certification from the Issuer that
any applicable conditions therein have been satisfied, provided that no
Class A-1B Notes may be so prepaid unless the following conditions (the “Class
A-1B Prepayment Conditions”) are satisfied:

(i) no Class A-1B Prepayment will be allowed if the related Class A-1B Draw
occurred less than 90 days prior to the related Class A-1B Prepayment Date;

(ii) each Common Prepayment/Class A-1B Draw is satisfied on and as of such
Class A-1B Prepayment Date (both before and after giving effect to such
Class A-1B Prepayment), as determined by the Collateral Manager;

(iii) the Issuer has delivered a written notice of Class A-1B Prepayment to the
Class A-1B Note Agent not less than one Business Day before the proposed
Class A-1B Prepayment Date and such notice contains an instruction to the
Trustee to segregate and hold the amount of such Class A-1B Prepayment in trust
for the Holders of the Class A-1B Notes;

(iv) no Class A-1B Prepayment will be allowed if (1) the resulting Class A-1B
Breakage Costs plus (2) all other Class A-1B Breakage Costs incurred in the same
Due Period plus (3) the interest and Class A-1B Commitment Fee owing on the
Class A-1B Notes for such Due Period exceeds an amount equal to the applicable
Note Interest Rate on the Class A-1B Notes multiplied by the Aggregate
Outstanding Amount of the Class A-1B Notes assuming that all of the Class A-1B
Notes are fully funded; and

 

-242-



--------------------------------------------------------------------------------

(v) unless such Class A-1B Prepayment is made on a Distribution Date and with at
least 3 Business Days’ prior notice, no Class A-1B Prepayment will be allowed if
there are any unpaid Class A-1B Breakage Costs or any interest on such accrued
and unpaid Class A-1B Breakage Costs outstanding as of the immediately preceding
Distribution Date.

(b) Any Class A-1B Prepayment made on a Distribution Date will be subject to the
Priority of Payments and the Holders of Class A-1B Notes will not be entitled to
Class A-1B Breakage Costs in connection with such a Class A-1B Prepayment so
long as the Issuer has given to such Holders at least three (3) Business Days
prior written notice of the amount of such Class A-1B Prepayment. If a
Class A-1B Prepayment occurs on a date other than a Distribution Date, interest
at the applicable Note Interest Rate on the principal amount of the Class A-1B
Notes subject to such Class A-1B Prepayment and Class A-1B Breakage Costs
incurred in connection with such Class A-1B Prepayment shall be payable from
Interest Proceeds on deposit in the Collection Account on the related Class A-1B
Prepayment Date, and if the amount of funds available in the Collection Account
is insufficient to pay all amounts payable in connection with such Class A-1B
Prepayment (including, without limitation, Class A-1B Breakage Costs), then the
Issuer shall not make such Class A-1B Prepayment. The aggregate principal amount
of any Class A-1B Prepayment will be at least U.S.$1,000,000 and integral
multiples of U.S.$100,000 in excess thereof (unless the outstanding Class A-1B
Commitments are less than U.S.$1,000,000, in which case the minimum payment
shall be equal to such outstanding Class A-1B Commitments) and any Class A-1B
Prepayment will be made by the Issuer pro rata according to the aggregate
outstanding principal amount of the Class A-1B Notes.

(c) After the Mandatory Class A-1B Draw Date, principal will be payable to the
Class A-1B Notes pro rata with the Class A-1A Notes based on the Class A-1A/A-1B
Pro Rata Allocation.

(d) Prior to the Commitment Termination Time, the Aggregate Undrawn Amount must
be an amount at least equal to the Minimum Class A-1B Commitment.

(e) The Class A-1B Commitments will terminate on the Commitment Termination
Time.

(f) On any Business Day prior to the Commitment Termination Time, the Issuer may
(at the direction of the Collateral Manager, acting pursuant to the Collateral
Management Agreement) request, and the holders of the Class A-1B Notes if so
requested shall advance, Class A-1B Draws; provided that the Aggregate
Outstanding Amount of the Class A-1B Notes (assuming that the full amount
requested is advanced) will not exceed the Maximum Class A-1B Commitment and
each other applicable condition to such Class A-1B Draw as described above and
as set forth in the Class A-1B Note Purchase Agreement is satisfied.

The Class A-1B Notes also will be subject to prepayment in connection with any
Special Amortization.

 

-243-



--------------------------------------------------------------------------------

Section 17.4 Class A-1B Draw Conditions.

On any Business Day on or after the Closing Date, the Issuer may execute
Class A-1B Draws (at the direction of the Collateral Manager) under the
Class A-1B Notes; provided that the following conditions (the “Class A-1B Draw
Conditions”) are satisfied:

(a) during the period prior to the first Distribution Date, the Issuer may not
request more than two separate Class A-1B Draws in any calendar week;

(b) the proceeds of such Class A-1B Draw will be applied to a Class A-1B Note
Permitted Use;

(c) in no event may the Aggregate Outstanding Amount of the Class A-1B Notes at
any time exceed the aggregate amount of Class A-1B Commitments;

(d) the Reinvestment Criteria are satisfied on and as of such Class A-1B Draw
Date (both before and after giving effect to such Class A-1B Draw);

(e) each Common Prepayment/Class A-1B Draw Condition is satisfied on and as of
such Class A-1B Draw Date (both before and after giving effect to such
Class A-1B Draw); and

(f) the Co-Issuers have delivered a Class A-1B Draw request to the Class A-1B
Note Agent (with a copy to each Holder of Class A-1B Notes) not less than five
Business Days before the proposed Class A-1B Draw Date.

Notwithstanding the failure of the Class A-1B Draw Conditions set forth in
clauses (a), (d) or (e) above be satisfied, the Holders of Class A-1B Notes will
be obligated to fund Class A-1B Draws requested by the Issuer to fund Unfunded
Collateral Commitment Amounts under Delayed Draw Term Loans, subject only to
certain limited exceptions in a Class A-1B Note Purchase Agreement related to
the bankruptcy or insolvency of the Issuer or either the Issuer or the pool of
Collateral becoming required to be registered as an “investment company” under
the Investment Company Act; provided that the Issuer must first apply amounts
standing to the credit of the Unfunded Commitment Reserve Account to fund
Unfunded Collateral Commitment Amounts under such circumstances.

Section 17.5 Rating Criteria and Holders of the Class A-1B Notes.

In accordance with the applicable provisions of the Class A-1B Note Purchase
Agreement, at the time of its purchase of a Class A-1B Note and prior to the
Commitment Termination Time, each Holder of Class A-1B Notes or the related
Liquidity Provider will be required to satisfy the Rating Criteria. If any
Holder of Class A-1B Notes at any time (i) fails to satisfy the Rating Criteria
prior to the Commitment Termination Time and fails to deposit the requisite
amount into a Holder Subaccount or (ii) defaults in its obligation to fund any
portion of any Class A-1B Draw, then, that Holder shall promptly (but in no
event later than five (5) Business Days after such Holder or relevant Liquidity
Provider, as applicable, receives notice or otherwise becomes aware thereof)
notify the Issuer, the Rating Agencies, the Collateral Manager, the Class A-1B
Note Agent and Trustee thereof and shall satisfy certain transfer or guaranty
requirements acceptable to the Rating Agencies. If such Noteholder is unable to
do so,

 

-244-



--------------------------------------------------------------------------------

such Noteholder will be required to deposit with the Trustee an amount equal to
the full amount of such Noteholder’s unfunded Class A-1B Commitment. For the
avoidance of doubt, the Holder being replaced will bear all administrative and
similar costs of effecting such a transfer.

From and after the date on which a Holder of Class A-1B Notes deposits cash into
a Holder Subaccount and until the earliest to occur of:

(a) the assignment by such Holder of all of its rights and obligations under the
Class A-1B Notes and a Class A-1B Note Purchase Agreement;

(b) the delivery by such Holder to the Issuer, the Class A-1B Note Agent, the
Trustee and each Rating Agency of a certification in writing that such Holder
satisfies the Rating Criteria, together with such supporting evidence as shall
be reasonably satisfactory to the Trustee and the Issuer;

(c) the Stated Maturity; and

(d) the date on which the Class A-1B Commitments have been reduced to zero,

(i) the obligation of such Holder or related Liquidity Provider to fund any
Class A-1B Draw will be satisfied by the Collateral Manager withdrawing funds
from such Holder Subaccount, (ii) all payments of principal with respect to such
Class A-1B Draws will be made by depositing the related funds into such Holder
Subaccount and (iii) the Collateral Manager will have full authority to withdraw
from such Holder Subaccount at the time of, and in connection with, any such
Class A-1B Draw or any payment described in the foregoing clauses of this
paragraph and to deposit funds into such Holder Subaccount, all with prior or
contemporaneous notice to the Class A-1B Note Agent and in accordance with the
terms of and for the purposes set forth in the related Class A-1B Note Purchase
Agreement and herein.

The Trustee shall invest any amounts on deposit in any Holder Subaccount in
Class A-1B Eligible Investments maturing on the day following the date of
acquisition thereof at the written direction of the related Holder (which may be
in the form of standing instructions). In the absence of such instructions, such
funds will remain uninvested. Investment earnings received during each Due
Period in respect of such Eligible Investments in a Holder Subaccount will be
paid directly to the applicable Holder on the related Distribution Date. If at
any time the amount on deposit in such Holder Subaccount is greater than the
Aggregate Undrawn Amount of such Holder’s Class A-1B Commitments, any such
excess amount shall be released to the Holder.

Section 17.6 Class A-1B Holder Collateral Account

(a) The Trustee shall, prior to the Closing Date, establish a single, segregated
trust account which shall be designated as the “Class A-1B Holder Collateral
Account,” which shall be held in trust for the benefit of the Holders of the
Class A-1B Notes (and, to the extent of amounts applied in accordance with the
Class A-1B Note Purchase Agreement for such purpose, for the benefit of the
Holders of the Notes) and each Liquidity Provider and over which the Trustee
shall have exclusive control and the sole right of withdrawal. Any and all funds
at any time on deposit in, or otherwise to the credit of, the Class A-1B Holder
Collateral Account shall

 

-245-



--------------------------------------------------------------------------------

be held in trust by the Trustee for the benefit of the Holders of the Class A-1B
Notes. If at any time any Holder of a Class A-1B Note shall be required to
deposit funds into the Class A-1B Holder Collateral Account pursuant to the
terms of the Class A-1B Note Purchase Agreement, then (i) the Collateral Manager
shall direct the Trustee to and the Trustee shall create a segregated subaccount
of the Class A-1B Holder Collateral Account for such Class A-1B Holder (each, a
“Holder Subaccount”) and (ii) the Holder shall deposit all required funds into
such Holder Subaccount. All payments of principal of the Class A-1B Notes
otherwise payable to such Holder shall be deposited in such Holder Subaccount to
the extent provided in the Class A-1B Note Purchase Agreement. The only
permitted withdrawal from or application of funds credited to a Holder
Subaccount shall, notwithstanding the occurrence of any Indenture Event of
Default, be to satisfy such Holder’s obligations under the Class A-1B Note
Purchase Agreement, as specified in this Section 17.6 and to return such amounts
to such Holder in accordance with Section 17.6(c).

(b) The deposit of funds into a Holder Subaccount pursuant to this Section 17.6
by any Holder of a Class A-1B Note shall not constitute a Class A-1B Draw by the
Issuer and shall not constitute a Class A-1B Draw or a utilization of the
Class A-1B Commitment of such Holder, and the funds so deposited shall not
constitute principal outstanding under such Class A-1B Note. However, from and
after the establishment of a Holder Subaccount with respect to any Holder of
Class A-1B Notes until otherwise provided below, (i) the obligation of such
Holder to advance funds under its Class A-1B Notes as part of any Class A-1B
Draw under this Indenture and the Class A-1B Note Purchase Agreement shall be
satisfied by the Collateral Manager withdrawing funds from such Holder
Subaccount in the amount of such Holder’s share of such Class A-1B Draw
(determined in accordance with the Class A-1B Note Purchase Agreement), and
(ii) all payments of principal with respect to advances made by such Holder
under its Class A-1B Notes (whether or not originally funded from such Holder
Subaccount) (and, in the case of any defaulting Holder, all payments of interest
thereon) shall be satisfied by the Collateral Manager depositing or causing the
deposit of the related funds into such Holder Subaccount in the amount of such
Holder’s share of such Class A-1B Draw (determined in accordance with the
Class A-1B Note Purchase Agreement), with notice of such deposit to the
Class A-1B Note Agent. The Collateral Manager shall have full power and
authority to withdraw funds (with notice of any such withdrawal to the
Class A-1B Note Agent) from each such Holder Subaccount at the time of, and in
connection with, the making of any such Class A-1B Draw and to deposit funds
(with notice of any such deposit to the Class A-1B Note Agent) into each such
Holder Subaccount, all in accordance with the terms of and for the purposes set
forth in this Indenture and the related Class A-1B Note Purchase Agreement.

(c) If at any time the amount of funds on deposit in the Holder Subaccount
relating to any Holder of Class A-1B Notes, net of any reinvestment earnings in
respect of Class A-1B Eligible Investments, exceeds the Aggregate Undrawn Amount
of the Class A-1B Commitment of such Holder (whether due to a reduction in the
Class A-1B Commitment or otherwise), then the Collateral Manager on behalf of
the Issuer shall instruct the Trustee to remit to such Holder a specified
portion of such funds then held in the related Holder Subaccount in an amount
equal to such excess.

(d) If at any time a Holder of Class A-1B Notes is no longer required to deposit
or maintain funds in the Class A-1B Holder Collateral Account pursuant to the
terms of its Class A-1B Note Purchase Agreement to which such Holder is a party,
then the Collateral

 

-246-



--------------------------------------------------------------------------------

Manager shall notify the Trustee of such fact and direct the Trustee to remit
all funds (including, for the avoidance of doubt, reinvestment earnings in
respect of Class A-1B Eligible Investments) then held in the relevant Holder
Subaccount (after giving effect to any Class A-1B Draw in respect of such
Class A-1B Notes to be made on such date) to such Holder (with notice thereof to
the Class A-1B Note Agent), and thereafter all payments of principal and
interest with respect to advances made by such Holder shall be paid directly to
such Holder in accordance with the terms of this Indenture and the Class A-1B
Note Purchase Agreement.

(e) The Trustee agrees to give the Issuer, the Collateral Manager and the
related Holder immediate notice if it becomes aware that the Class A-1B Holder
Collateral Account, any Holder Subaccount or any funds on deposit therein, or
otherwise to the credit of the Class A-1B Holder Collateral Account or any
Holder Subaccount, shall become subject to any writ, order, judgment, warrant of
attachment, execution or similar process. Except to the extent specifically set
forth herein, the Issuer shall not have any legal, equitable or beneficial
interest in the Class A-1B Holder Collateral Account. The Class A-1B Holder
Collateral Account shall remain at all times with the Corporate Trust Office of
a financial institution having a long term debt rating by each Rating Agency at
least equal to “A” or “A2,” as applicable, and a short term debt rating at least
equal to “A-1” or “P-1,” as applicable.

(f) For so long as any amounts are on deposit in a Holder Subaccount, the
Trustee shall, at the written direction of the related Holder of Class A-1B
Notes (which may be in the form of standing instructions), invest and reinvest
such funds in investments which satisfy the definition of the term “Eligible
Investments” but which mature not later than the day following the date of
acquisition thereof (collectively, “Class A-1B Eligible Investments”).
Investment earnings received during each Due Period in respect of Class A-1B
Eligible Investments in the Holder Subaccount of a Holder of Class A-1B Notes
will (so long as such Holder is not a defaulting Holder) be paid to such Holder
on the related Distribution Date. In the absence of such instructions, such
funds will remain uninvested.

Section 17.7 Governing Instrument.

(a) Notwithstanding anything to the contrary herein, in the event of any
inconsistency between any Class A-1B Note Purchase Agreement and the provision
of this Indenture, this Indenture will govern.

ARTICLE XVIII

ADVANCING AGENT

Section 18.1 Liability of the Advancing Agent.

The Advancing Agent shall be liable in accordance herewith only to the extent of
the obligations specifically imposed upon and undertaken by the Advancing Agent.
The Advancing Agent shall promptly provide notice to the Issuer, the Co-Issuer,
the Collateral Manager, each Hedge Counterparty and the Trustee of (i) any
voluntary or involuntary proceeding or petition seeking winding up, liquidation,
reorganization or other relief under any bankruptcy, insolvency, receivership or
similar law now or hereinafter in effect, (ii) the appointment of a receiver,
trustee, custodian, sequestrator, conservator or similar official for the
Advancing Agent or for a substantial part of its assets and (iii) any general
assignment made by

 

-247-



--------------------------------------------------------------------------------

the Advancing Agent for the benefit of its creditors. Upon the failure of any
Class A/B Coverage Test, the Advancing Agent will provide to the Trustee such
information reasonable necessary to determine whether an Interest Advance would
be a Nonrecoverable Advance related to the Collateral Assets as may be
reasonably requested by the Trustee.

Section 18.2 Merger or Consolidation of the Advancing Agent.

(a) The Advancing Agent will keep in full effect its existence, rights and
franchises as a corporation under the laws of the jurisdiction in which it was
formed, and will obtain and preserve its qualification to do business as a
foreign corporation in each jurisdiction in which such qualification is or shall
be necessary to protect the validity and enforceability of this Indenture to
perform its duties under this Indenture.

(b) Any Person into which the Advancing Agent may be merged or consolidated, or
any corporation resulting from any merger or consolidation to which the
Advancing Agent shall be a party, or any Person succeeding to the business of
the Advancing Agent shall be the successor of the Advancing Agent, hereunder,
without the execution or filing of any paper or any further act on the part of
any of the parties hereto, anything herein to the contrary notwithstanding (it
being understood and agreed by the parties hereto that the consummation of any
such transaction by the Advancing Agent shall have no effect on the Trustee’s
obligations under Section 10.12, which obligations shall continue pursuant to
the terms of Section 10.12).

Section 18.3 Limitation on Liability of the Advancing Agent and Others.

None of the Advancing Agent or any of its affiliates, directors, officers,
employees or agents shall be under any liability for any action taken or for
refraining from the taking of any action in good faith pursuant to this
Indenture, or for errors in judgment; provided, however, that this provision
shall not protect the Advancing Agent against liability to the Issuer or
Noteholders for any breach of warranties or representations made herein or any
liability which would otherwise be imposed by reason of willful misfeasance, bad
faith or gross negligence in the performance of duties or by reason of negligent
disregard of obligations and duties hereunder. The Advancing Agent and any
director, officer, employee or agent of the Advancing Agent may rely in good
faith on any document of any kind prima facie properly executed and submitted by
any Person respecting any matters arising hereunder. The Advancing Agent and any
director, officer, employee or agent of the Advancing Agent shall be indemnified
by the Issuer pursuant to the priorities set forth in Section 11.1(a) and held
harmless against any loss, liability or expense incurred in connection with any
legal action relating to this Indenture or the Notes, other than any loss,
liability or expense (i) specifically required to be borne by the Advancing
Agent pursuant to the terms hereof or otherwise incidental to the performance of
obligations and duties hereunder (except as any such loss, liability or expense
shall be otherwise reimbursable pursuant to this Indenture); or (ii) incurred by
reason of any breach of a representation, warranty or covenant made herein, any
misfeasance, bad faith or negligence by the Advancing Agent in the performance
of or negligent disregard of, obligations or duties hereunder or any violation
of any state or federal securities law.

 

-248-



--------------------------------------------------------------------------------

Section 18.4 Representations and Warranties of the Advancing Agent.

The Advancing Agent represents and warrants that:

(a) the Advancing Agent (i) has been duly organized, is validly existing and is
in good standing under the laws of the State of Delaware, (ii) has full power
and authority to own the Advancing Agent’s assets and to transact the business
in which it is currently engaged, and (iii) is duly qualified and in good
standing under the laws of each jurisdiction where the Advancing Agent’s
ownership or lease of property or the conduct of the Advancing Agent’s business
requires, or the performance of this Indenture would require, such
qualification, except for failures to be so qualified that would not in the
aggregate have a material adverse effect on the business, operations, assets or
financial condition of the Advancing Agent or the ability of the Advancing Agent
to perform its obligations under, or on the validity or enforceability of, the
provisions of this Indenture applicable to the Advancing Agent;

(b) the Advancing Agent has full power and authority to execute, deliver and
perform this Indenture; this Indenture has been duly authorized, executed and
delivered by the Advancing Agent and constitutes a legal, valid and binding
agreement of the Advancing Agent, enforceable against it in accordance with the
terms hereof, except that the enforceability hereof may be subject to
(i) bankruptcy, insolvency, reorganization, moratorium or other similar laws now
or hereafter in effect relating to creditors’ rights and (ii) general principles
of equity (regardless of whether such enforcement is considered in a proceeding
in equity or at law);

(c) neither the execution and delivery of this Indenture nor the performance by
the Advancing Agent of its duties hereunder conflicts with or will violate or
result in a breach or violation of any of the terms or provisions of, or
constitutes a default under: (i) the Certificate of Formation and limited
liability company agreement of the Advancing Agent, (ii) the terms of any
indenture, contract, lease, mortgage, deed of trust, note agreement or other
evidence of indebtedness or other agreement, obligation, condition, covenant or
instrument to which the Advancing Agent is a party or is bound, (iii) any law,
decree, order, rule or regulation applicable to the Advancing Agent of any court
or regulatory, administrative or governmental agency, body or authority or
arbitrator having jurisdiction over the Advancing Agent or its properties, and
which would have, in the case of any of (i), (ii) or (iii) of this subsection
(c), either individually or in the aggregate, a material adverse effect on the
business, operations, assets or financial condition of the Advancing Agent or
the ability of the Advancing Agent to perform its obligations under this
Indenture;

(d) no litigation is pending or, to the best of the Advancing Agent’s knowledge,
threatened, against the Advancing Agent that would materially and adversely
affect the execution, delivery or enforceability of this Indenture or the
ability of the Advancing Agent to perform any of its obligations under this
Indenture in accordance with the terms hereof; and

(e) no consent, approval, authorization or order of or declaration or filing
with any government, governmental instrumentality or court or other person is
required for the performance by the Advancing Agent of its duties hereunder,
except such as have been duly made or obtained.

 

-249-



--------------------------------------------------------------------------------

Section 18.5 Resignation and Removal; Appointment of Successor.

(a) No resignation or removal of the Advancing Agent and no appointment of a
successor Advancing Agent pursuant to this Article 18 shall become effective
until the acceptance of appointment by the successor Advancing Agent under
Section 18.6.

(b) The Advancing Agent may resign at any time by giving written notice thereof
to the Issuer, the Co-Issuer, the Trustee, the Collateral Manager, each Hedge
Counterparty, the Noteholders and each Rating Agency.

(c) The Advancing Agent may be removed at any time by Act of a
Special-Majority-in-Interest of Preference Shareholders upon written notice
delivered to the Trustee and to the Issuer and the Co-Issuer.

(d) If the Advancing Agent fails to make an Interest Advance required by this
Indenture with respect to a Distribution Date, the Trustee, in its capacity as
Back-Up Advancing Agent, shall be required to make such Interest Advance and
shall be entitled to receive, in consideration thereof, the Advancing Agent Fee
in accordance with the Priority of Payments.

(e) In addition, if the Advancing Agent shall have failed, to make an Interest
Advance required by this Indenture, which failure, in each case, is not cured by
the remittance of the amount of such Interest Advance by the Advancing Agent to
the Trustee within five (5) days of such failure, such Advancing Agent shall be
deemed to have automatically (and without the need for any act on the part of
any Person) resigned as an advancing agent hereunder and the Trustee shall
automatically (and without the need for any act on the part of any Person)
assume the capacity of the successor Advancing Agent hereunder. Thereafter, the
Trustee shall be entitled to receive, in consideration of becoming the successor
Advancing Agent, the Advancing Agent Fee (for so long as the Trustee acts as
successor Advancing Agent) in addition to the Backup Advancing Agent Fee in
accordance with the Priority of Payments.

(f) If the Advancing Agent shall resign or be removed, upon receiving such
notice of resignation or removal, the Issuer and the Co-Issuer shall promptly
appoint a successor advancing agent by written instrument, in duplicate,
executed by an Authorized Officer of the Issuer and an Authorized Officer of the
Co-Issuer, one copy of which shall be delivered to the Advancing Agent so
resigning and one copy to the successor Advancing Agent, together with a copy to
each Noteholder, the Trustee, each Hedge Counterparty and the Collateral
Manager; provided that such successor Advancing Agent shall be appointed only
subject to satisfaction of the Rating Condition and upon the written consent of
a Majority-in-Interest of Preference Shareholders. If no successor Advancing
Agent shall have been appointed and an instrument of acceptance by a successor
Advancing Agent shall not have been delivered to the Advancing Agent within
thirty (30) days after the giving of such notice of resignation, the resigning
Advancing Agent, the Trustee or any Preference Shareholder, on behalf of himself
and all others similarly situated, may petition any court of competent
jurisdiction for the appointment of a successor Advancing Agent.

(g) The Issuer and the Co-Issuer shall give prompt notice of each resignation
and each removal of the Advancing Agent and each appointment of a successor
Advancing Agent by mailing written notice of such event by first class mail,
postage prepaid, to each Rating Agency, each Hedge Counterparty and to the
Holders of the Notes as their names and addresses appear in the Note Register.

 

-250-



--------------------------------------------------------------------------------

(h) No resignation or removal of the Advancing Agent and no appointment of a
Successor Advancing Agent shall become effective until the acceptance of
appointment by the Successor Advancing Agent.

Section 18.6 Acceptance of Appointment by Successor Advancing Agent.

(a) Every successor Advancing Agent appointed hereunder shall execute,
acknowledge and deliver to the Issuer, the Co-Issuer, each Hedge Counterparty,
the Collateral Manager, the Trustee and the retiring Advancing Agent an
instrument accepting such appointment. Upon delivery of the required
instruments, the resignation or removal of the retiring Advancing Agent shall
become effective and such successor Advancing Agent, without any further act,
deed or conveyance, shall become vested with all the rights, powers, trusts,
duties and obligations of the retiring Advancing Agent.

(b) No appointment of a successor Advancing Agent shall become effective unless
each Rating Agency has confirmed in writing that the employment of such
successor would not adversely affect the rating on the Notes.

 

-251-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, we have set our hands as of the date first above written.

Executed as a Deed by

 

RAIT CRE CDO I, LTD.,

      as Issuer

    By:          Witness:        Name:     Name:     Title:     Occupation:    
    Address:  

 

RAIT CRE CDO I, LLC,

      as Co-Issuer

By:        Name:   Title:

 

WELLS FARGO BANK, NATIONAL   ASSOCIATION,   solely as Trustee, Paying Agent,
Calculation Agent, Transfer Agent, Custodian, Backup Advancing Agent and Note
Registrar and not in its individual capacity

By:

       Name:   Title:

 

-1-



--------------------------------------------------------------------------------

RAIT PARTNERSHIP, L.P.,

      as Advancing Agent

By:        Name:   Title:

 

-2-



--------------------------------------------------------------------------------

SCHEDULE A

SCHEDULE OF COLLATERAL ASSETS

 

Sched. A-1



--------------------------------------------------------------------------------

SCHEDULE B

LIBOR FORMULA

 

1. “LIBOR” for purposes of calculating the Note Interest Rate for each Class of
Notes will be determined by the Calculation Agent in accordance with the
following provisions:

(a) On each LIBOR Determination Date, LIBOR for any Interest Period shall equal
the offered rate, as determined by the Calculation Agent, for Dollar deposits in
Europe of the Designated Maturity that appears on Telerate Page 3750 (or such
other page as may replace such Telerate Page 3750 for the purpose of displaying
comparable rates), as reported by Bloomberg Financial Markets Commodities News,
as of 11:00 a.m. (London time) on the applicable LIBOR Determination Date.
“LIBOR Determination Date” means, with respect to any Interest Period, the
second London Banking Day prior to the first day of such Interest Period or, for
purposes of determining LIBOR in respect of the Class A-1B Notes, the date on
which a Class A-1B Draw request is delivered to the Class A-1B Note Agent
pursuant to the Class A-1B Note Purchase Agreement.

(b) If, on any LIBOR Determination Date, such rate does not appear on Telerate
Page 3750 (or such other page as may replace such Telerate Page 3750 for the
purpose of displaying comparable rates), as reported by Bloomberg Financial
Markets Commodities News, the Calculation Agent shall determine the arithmetic
mean of the offered quotations of the Reference Banks to prime banks in the
London interbank market for Dollar deposits of one month (or as set forth below
in clause (c)) (except that in the case where such Interest Period shall
commence on a day that is not a LIBOR Business Day, for the relevant term
commencing on the next following LIBOR Business Day), by reference to requests
for quotations as of approximately 11:00 a.m. (London time) on such LIBOR
Determination Date made by the Calculation Agent to the Reference Banks. If, on
any LIBOR Determination Date, at least two of the Reference Banks provide such
quotations, LIBOR shall equal the arithmetic mean of such quotations. If, on any
LIBOR Determination Date, fewer than two Reference Banks provide such
quotations, LIBOR shall be deemed to be the arithmetic mean of the offered
quotations that leading banks in New York City selected by the Calculation Agent
are quoting on the relevant LIBOR Determination Date for Dollar deposits for the
term of such Interest Period (except that in the case where such Interest Period
shall commence on a day that is not a LIBOR Business Day, for the relevant term
commencing on the next following LIBOR Business Day), to the principal London
offices of leading banks in the London interbank market.

(c) In respect of any Interest Period having a Designated Maturity other than
one month LIBOR shall be determined through the use of straight-line
interpolation by reference to two rates calculated in accordance with
clauses (a) and (b) above, one of which shall be determined as if the maturity
of the Dollar deposits referred to therein were the period of time for which
rates are available next shorter than the Interest Period and the other of which
shall be determined as if such maturity were the period of time for which rates
are available next longer than the Interest Period; provided that, if an
Interest

 

Sched. B-1



--------------------------------------------------------------------------------

Period is less than or equal to seven days, then LIBOR shall be determined by
reference to a rate calculated in accordance with clauses (a) and (b) above as
if the maturity of the Dollar deposits referred to therein were a period of time
equal to seven days.

(d) If the Calculation Agent is required but is unable to determine a rate in
accordance with either procedure described in clauses (a) or (b) above, LIBOR
with respect to such Interest Period shall be the arithmetic mean of the offered
quotations of the Reference Dealers as of 11:00 a.m. (New York time) on the
first day of such Interest Period for negotiable U.S. Dollar certificates of
deposit of major U.S. money market banks having a remaining maturity closest to
the Designated Maturity.

(e) If the Calculation Agent is required but is unable to determine a rate in
accordance with any of the procedures described in clauses (a), (b) or
(d) above, LIBOR with respect to such Interest Period will be calculated on the
last day of such Interest Period and shall be the arithmetic mean of the Base
Rate for each day during such Interest Period.

(f) For purposes of clauses (a), (c), (d) and (e) above, all percentages
resulting from such calculations shall be rounded, if necessary, to the nearest
one hundred-thousandth of a percentage point. For the purposes of clause (b)
above, all percentages resulting from such calculations shall be rounded, if
necessary, to the nearest one thirty-second of a percentage point.

 

2. “LIBOR” for purposes of calculating the Weighted Average Spread with respect
to Collateral Assets paying interest at a floating rate not expressed as a
stated spread above LIBOR will be determined by the Calculation Agent in
accordance with the following provisions:

(a) LIBOR for any interest period of a Pledged Collateral Asset shall equal the
offered rate, as determined by the Calculation Agent, for Dollar deposits of a
term of one month that appears on Telerate Page 3750 (or such other page as may
replace such Telerate Page 3750 for the purpose of displaying comparable rates),
as reported by Bloomberg Financial Markets Commodities News, as of 11:00 a.m.
(London time) on the applicable date of determination.

(b) If, on any date of determination, such rate does not appear on Telerate
Page 3750 (or such other page as may replace such Telerate Page 3750 for the
purpose of displaying comparable rates), as reported by Bloomberg Financial
Markets Commodities News, the Calculation Agent shall determine the arithmetic
mean of the offered quotations of the Reference Banks to prime banks in the
London interbank market for Dollar deposits of one month, by reference to
requests for quotations as of approximately 11:00 a.m. (London time) on such
date of determination made by the Calculation Agent to the Reference Banks. If,
on any date of determination, at least two of the Reference Banks provide such
quotations, LIBOR shall equal such arithmetic mean. If, on any date of
determination, fewer than two Reference Banks provide such quotations, LIBOR
shall be deemed to be the arithmetic mean of the offered quotations that leading
banks in New York City selected by the Calculation Agent are quoting on the
relevant date of determination for Dollar deposits for the term of one month, to
the principal London offices of leading banks in the London interbank market.

 

Sched. B-2



--------------------------------------------------------------------------------

(c) If the Calculation Agent is required but is unable to determine a rate in
accordance with either procedure described in clauses (a) or (b) above, LIBOR
with respect to such interest period shall be the arithmetic mean of the offered
quotations of the Reference Dealers as of 11:00 a.m. (New York time) on the date
of determination for negotiable U.S. Dollar certificates of deposit of major
U.S. money market banks having a remaining maturity closest to the Designated
Maturity; provided that, in the case of the Class A-1B Notes for any Interest
Period having a term other than one month, LIBOR shall be determined as set
forth herein and the applicable Class A-1B Note Purchase Agreement.

For purposes of clauses (a) and (c) above, all percentages resulting from such
calculations shall be rounded, if necessary, to the nearest one
hundred-thousandth of a percentage point. For the purposes of clause (b) above,
all percentages resulting from such calculations shall be rounded, if necessary,
to the nearest one thirty-second of a percentage point.

As used in both paragraphs 1 and 2 above:

“Base Rate” means a fluctuating rate of interest determined by the Calculation
Agent as being the rate of interest most recently announced by the Base Rate
Reference Bank at its primary office as its base rate, prime rate, reference
rate or similar rate for Dollar loans. Changes in the Base Rate will take effect
simultaneously with each change in the underlying rate.

“Base Rate Reference Bank” means JPMorgan Chase Bank, National Association, or
if such bank ceases to exist or is not quoting a base rate, prime rate,
reference rate or similar rate for Dollar loans, such other major money center
commercial bank in New York City as is selected by the Calculation Agent.

“Designated Maturity” means with respect to each Class of Notes, (i) for the
first Interest Period, the number of calendar days from, and including the
Closing Date to, but excluding, the first Distribution Date, (ii) for each
Interest Period after the first Interest Period (other than the Interest Period
ending on the Stated Maturity one month and (iii) for the Interest Period ending
on the Stated Maturity, the number of calendar days from, and including, the
first day of such Interest Period to, but excluding, the final Distribution
Date.

“LIBOR Business Day” means a day on which commercial banks and foreign exchange
markets settle payments in Dollars in New York and London.

“London Banking Day” means a day on which commercial banks are open for business
(including dealings in foreign exchange and foreign currency deposits) in
London.

“Reference Banks” mean four major banks in the London interbank market, selected
by the Calculation Agent.

“Reference Dealers” means three major dealers in the secondary market for Dollar
certificates of deposit, selected by the Calculation Agent.

 

Sched. B-3



--------------------------------------------------------------------------------

The determination of the Note Interest Rate for each Class of Notes by the
Calculation Agent shall (in the absence of manifest error) be final and binding
upon all parties.

 

Sched. B-4



--------------------------------------------------------------------------------

SCHEDULE C

RECOVERY RATE MATRICES

Part I

Moody’s Recovery Rate Matrix

(see definition of “Applicable Recovery Rate”)

With respect to B-Notes and other Junior Participations, the Recovery Rate is as
follows:

 

     Rating of a Tranche at Issuance  

Tranche as % of capital structure at issuance1

   Aaa     Aa     A     Baa     Ba     B     Below B  

greater than 70%

   85 %   80 %   65 %   55 %   45 %   30 %   0 %

greater than 10% and less than or equal to 70%

   75 %   70 %   55 %   45 %   35 %   25 %   0 %

greater than 5% and less than or equal to 10%

   65 %   55 %   45 %   35 %   25 %   15 %   0 %

greater than 2% and less than or equal to 5%

   55 %   45 %   35 %   30 %   20 %   10 %   0 %

less than or equal to 2%

   45 %   35 %   25 %   20 %   10 %   5 %   0 %

With respect to Mezzanine Loans and Preferred Equity Securities, the Recovery
Rate is as follows:

 

     Rating of a Tranche at Issuance  

Tranche as % of capital structure at issuance3

   Aaa     Aa     A     Baa     Ba     B     Below B  

greater than 70%

   80 %   75 %   60 %   50 %   40 %   25 %   0 %

greater than 10% and less than or equal to 70%

   70 %   65 %   50 %   40 %   30 %   20 %   0 %

greater than 5% and less than or equal to 10%

   60 %   50 %   40 %   30 %   20 %   10 %   0 %

greater than 2% and less than or equal to 5%

   50 %   40 %   30 %   25 %   15 %   5 %   0 %

less than or equal to 2%

   40 %   30 %   20 %   15 %   5 %   0 %   0 %

The Moody’s Recovery Rate for Whole Loans, Whole Loan Participations and
Subordinate Whole Loans is assumed as follows:

 

Property Type

   Recovery Rate  

Industrial, Multifamily and Anchor Retail Properties:

   60 %

Office and Unanchored Retail Properties:

   55 %

Hospitality and Healthcare Properties:

   45 %

All other Property Types Properties:

   40 %

 

Sched. C-1



--------------------------------------------------------------------------------

1. For purposes of calculating the percentage of capital structure at issuance
with respect to a B-Note or other junior participation interest, such amount
shall be a percentage equal to a fraction, the numerator of which is the
aggregate principal balance of (a) such B-note or other junior participation
interest and (b) any interest which is pari passu with such B-note or other
participation interest and secured by the same commercial mortgage, and the
denominator of which is the total funded principal balance secured by the
mortgaged property.

2. For purposes of calculating the percentage of capital structure at issuance
with respect to a mezzanine loan or preferred equity interest, such amount shall
be a percentage equal to a fraction, the numerator of which is the aggregate
principal balance of (a) such mezzanine loan or preferred equity interest and
(b) any interest that is pari passu with such mezzanine loan or preferred equity
interest and secured by an interest in an entity related to the same commercial
property, and the denominator of which is the total funded principal balance of
any debt or preferred equity interest related to the same commercial property.

3. For purposes of calculating the percentage of capital structure at issuance
with respect to a second mortgage, such amount shall be a percentage equal to a
fraction, the numerator of which is the aggregate principal balance of (a) such
second mortgage and (b) any interest which is pari passu with such second
mortgage and secured by the same property, and the denominator of which is the
total funded principal balance secured by the mortgaged property.

4. The Moody’s Recovery Rate for REIT unsecured debt securities is 40% (other
than for mortgage and healthcare related REIT debt securities, for which it is
10%).

 

Sched. C-2



--------------------------------------------------------------------------------

PART II

STANDARD & POOR’S RECOVERY RATE MATRIX

A. If the Collateral Asset is a REIT Debt Security, the recovery rate for senior
debt will be 40% and, for subordinated debt, assigned by Standard & Poor’s upon
the acquisition of such security by the Issuer.

B. If the Collateral Asset is a Whole Loan, the recovery rate will be 50%. If
the Participation is a senior Participation, senior B note or Rake Bond at the
level of the underlying commercial mortgage loan or Subordinate Whole Loan, the
recovery rate will be 35%; all other Participations, B Notes, Single Asset
Mortgage Securities or Single Borrower Mortgage Securities will have a recovery
rate of 30%. If the Collateral Asset is a Mezzanine Loan or Preferred Equity
Security, the recovery rate will be 25%.

 

Sched. C-1



--------------------------------------------------------------------------------

SCHEDULE D

AUCTION PROCEDURES

The following sets forth the auction procedures (the “Auction Procedures”) to be
followed in connection with a sale effected pursuant to Section 9.7 of the
Indenture (the “Indenture”) dated as of the Closing Date, among RAIT CRE CEO I,
Ltd., RAIT CRE CDO I, LLC and Wells Fargo Bank, National Association, as trustee
(the “Trustee”). Capitalized terms used herein that are not otherwise defined
shall have the meanings ascribed thereto in the Indenture.

 

  (1) Pre-Auction Process

 

1. The Trustee will initiate the Auction Procedures at least 24 Business Days
prior to each Auction Date by:

 

  (i) with the assistance of the Collateral Manager, preparing a list containing
the names of the issuer and guarantor (if any), the par amount and the CUSIP
number (if any) with respect to each Pledged Collateral Asset and such other
information as shall be notified to the Trustee by the Collateral Manager;

 

  (ii) notifying the Collateral Manager to prepare a list of the constituents of
each Subpool as described in subparagraph (b) below, which shall be based upon
the Collateral Manager’s good faith determination of the composition of Subpools
that will maximize Sale Proceeds; provided that the maximum number of Subpools
shall be eight; and

 

  (iii) sending the lists prepared pursuant to clauses (i) and (ii) above to the
Qualified Bidders identified on the then-current Qualified Bidder List (the
“Listed Bidders”) and requesting bids on the Auction Date.

 

2.

The general solicitation package which the Trustee shall deliver to the Listed
Bidders will include: (i) a form of a purchase agreement provided to the Trustee
by the Collateral Manager (which shall, among other things, provide that
(A) upon satisfaction of all conditions precedent therein, the purchaser is
irrevocably obligated to purchase, and the Issuer is irrevocably obligated to
sell, the Collateral Assets (or relevant Subpool, as the case may be) on the
date and on the terms and conditions set forth therein and (B) if the Subpools
are to be sold to more than one bidder, the consummation of the purchase of each
Subpool must occur simultaneously and the closing of each purchase is
conditional on the closing of each of the other purchases); (ii) the minimum
aggregate purchase price (which shall be the Total Senior Redemption Amount);
(iii) a formal bidsheet (which shall permit the relevant bidder to bid for all
of the Collateral Assets, any Subpool or separately for each of the Subpools)
provided to the Trustee by the Collateral Manager including a representation
from the bidder that it is eligible to purchase all of the Collateral Assets;
(iv) a detailed timetable prepared by the Collateral Manager; and (v) copies of
all transfer documents provided to the Trustee by the Collateral Manager

 

Sched. D-1



--------------------------------------------------------------------------------

 

(including transfer certificates and subscription agreements which a bidder must
execute pursuant to the Underlying Instruments and a list of the requirements
which the bidder must satisfy under the Underlying Instruments (i.e., Qualified
Institutional Buyer, Qualified Purchaser, etc.)).

 

3. The Trustee shall send solicitation packages to all Listed Bidders at least
15 Business Days before the Auction Date. No later than 10 Business Days before
the Auction Date, Listed Bidders may submit written due diligence questions
relating to the legal documentation and other information contained in the
general solicitation package (including comments on the draft purchase agreement
to be used in connection with the Auction (the “Auction Purchase Agreement”)) to
the Collateral Manager. The Collateral Manager shall be solely responsible for
(i) responding to all relevant questions and/or comments submitted to it in
accordance with the foregoing and (ii) distributing the questions, answers and
revised final Auction Purchase Agreement to all Listed Bidders at least five
Business Days prior to the Auction Date.

 

  (2) Auction Process

 

1. The Trustee will be allowed to bid in the Auction if it deems appropriate,
but will not be required to do so.

 

2. On the Auction Date, all bids will be due by facsimile to the offices of the
Trustee by 11:00 a.m. New York City time, with the winning bidder to be notified
by 2:00 p.m. New York City time. All bids from Listed Bidders will be due on the
bid sheet contained in the solicitation package. Each bid shall be for the
purchase and delivery to one purchaser of (i) all (but not less than all) of the
Collateral Assets or (ii) all (but not less than all) of the Collateral Assets
that constitute the components of one or more Subpools.

 

3. If the Trustee receives fewer than two bids from Listed Bidders to purchase
all of the Collateral Assets or to purchase each Subpool, the Trustee shall
decline to consummate the sale.

 

4. Subject to clause (c), the Collateral Manager shall select as the winning
bidder the bid or bids that result in the Highest Auction Price (in excess of
the minimum purchase price) from one or more Listed Bidders.

 

5.

Upon notification to the winning bidder(s), the winning bidder (or, if the
Highest Auction Price requires the sale of Subpools to more than one bidder,
each winning bidder) will be required to deliver to the Trustee a signed
counterpart of the Auction Purchase Agreement and a good faith deposit equal to
one percent (1%) of the Aggregate Principal Balance will be required to be wired
to the Trustee no later than 4:00 p.m. New York City time on the Auction Date.
If the Highest Auction Price requires the sale of Subpools to more than one
bidder, each winning bidder shall contribute to the good faith deposit an amount
equal to one percent (1%) of the Aggregate Principal Balance of the Subpool or
Subpools to which its bid relates. Such deposit will not be invested. This
deposit will be credited to the purchase price but will not be refundable. The
Trustee will establish a separate account for the acceptance of the good faith
deposit, until such time as the

 

Sched. D-2



--------------------------------------------------------------------------------

 

winning bidder (or, if the Highest Auction Price requires the sale of Subpools
to more than one bidder, each winning bidder) pays the full purchase price in
cash, at which time all monies will be transferred into the Collection Accounts,
such payment in full of the purchase price to be made by the winning bidder(s)
on or prior to the sixth Business Day following the relevant Auction Date. If
such good faith deposit or payment in full of the purchase price is not made
when due (or, if the Subpools are to be sold to more than one bidder, if any
bidder fails to make its contribution to the good faith deposit or make payment
of the purchase price when due), the Trustee shall decline to consummate the
sale of each Subpool and shall give notice (in accordance with Section 9.4 of
the Indenture) that the Auction Call Redemption will not occur.

 

6. Without the consent of the Noteholders, the Preference Shareholders or any
Hedge Counterparty, the Issuer, when authorized by Board Resolutions, and the
Trustee may change the foregoing procedures for implementing an Auction Call
Redemption (but without changing the Redemption Price or the earliest date on
which such a redemption may occur), including deadlines, at the direction of the
Collateral Manager.

 

Sched. D-3



--------------------------------------------------------------------------------

SCHEDULE E

STANDARD AND POOR’S NON ELIGIBLE NOTCHING ASSET TYPES

The following asset classes are not eligible to be notched.

Credit estimates must be performed.

This schedule may be modified or adjusted at any time, so please verify
applicability.

Asset Type

 

(A) Non U.S. Structured Finance Securities

 

(B) Guaranteed Securities

 

(C) CDOs of Structured Finance and Real Estate

 

(D) CBOs of CDOs

 

(E) CLOs of Distressed Debt

 

(F) Mutual Fund Fee Securities

 

(G) Catastrophe Bonds

 

(H) First Loss Tranches of any public securitization

 

(I) Synthetics

 

(J) Synthetic CBOs

 

(K) Combination Securities

 

(L) Re-REMICs

 

(M) Market value collateralized debt obligations

 

(N) Net Interest Margin Securities (NIMs)

 

(O) Any asset not listed on Schedule C.

 

Sched. E-1



--------------------------------------------------------------------------------

SCHEDULE F

STANDARD AND POOR’S ELIGIBLE NOTCHING ASSET TYPES

Asset classes are eligible for notching if they are not first loss tranches or
combination securities. If the security is rated by two agencies, notch down as
shown below based on the lowest rating. If rated only by one agency, then notch
down what is shown below plus one more notch. This schedule may be modified or
adjusted at any time, so please verify applicability.

 

     Issued prior to 8/1/01
Current rating is:    Issued after 8/1/01
Current rating is:      Inv. Grade    Non Inv.
Grade    Inv. Grade    Non Inv.
Grade

1. CONSUMER ABS

   -1    -2    -2    -3

Automobile Loan Receivable Securities

           

Automobile Lease Receivable Securities

           

Credit Card Securities

           

Healthcare Securities

           

Student Loan Securities

           

2. COMMERCIAL ABS

   -1    -2    -2    -3

Cargo Securities

           

Equipment Leasing Securities

           

Aircraft Leasing Securities

           

Small Business Loan Securities

           

Restaurant and Food Services Securities

           

Tobacco Litigation Securities

           

3. Non-RE-REMIC RMBS

   -1    -2    -2    -3

Manufactured Housing Loan Securities

           

4. Non-RE-REMIC CMBS

   -1    -2    -2    -3

CMBS - Conduit

           

CMBS - Credit Tenant Lease

           

CMBS - Large Loan

           

CMBS - Single Borrower

           

CMBS - Single Property

           

 

Sch. F-1



--------------------------------------------------------------------------------

5. REITs

   -1    -2    -2    -3

REIT - Multifamily & Mobile Home Park

           

REIT - Retail

           

REIT - Hospitality

           

REIT - Office

           

REIT - Industrial

           

REIT - Healthcare

           

REIT - Warehouse

           

REIT - Self Storage

           

REIT - Mixed Use

           

6. SPECIALTY STRUCTURED

   -3    -4    -3    -4

Stadium Financings

           

Project Finance

           

Future flows

           

7. RESIDENTIAL MORTGAGES

   -1    -2    -2    -3

Residential “A”

           

Residential “B/C”

           

Home equity loans

           

8. REAL ESTATE OPERATING COMPANIES

   -1    -2    -2    -3

 

Sch. F-2



--------------------------------------------------------------------------------

SCHEDULE G

LIST OF AUTHORIZED OFFICERS OF THE COLLATERAL MANAGER

 

Sched. G-1



--------------------------------------------------------------------------------

SCHEDULE H

REPRESENTATIONS AND WARRANTIES RE:

COLLATERAL ASSETS CONSISTING OF WHOLE LOANS (INCLUDING SUBORDINATE WHOLE
LOANS)1, 2

With respect to each Whole Loan, the Seller hereby represents and warrants, as
of the date herein specified or, if no such date is specified, as of the Closing
Date, except as set forth on the Exception Schedule, that:

 

1. Accuracy of Information. The information pertaining to each Mortgage Loan set
forth in Schedule 2 was true and correct in all material respects as of the
Closing Date.

 

2. Compliance with Law. As of the date of its origination, such Mortgage Loan
complied in all material respects with, or was exempt from, all requirements of
federal, state or local law relating to the origination of such Mortgage Loan.

 

3. Title of Assets. Immediately prior to the sale, transfer and assignment to
the Issuer, the Seller had good and marketable title to, and was the sole owner
of, each Mortgage Loan, and the Seller is transferring such Mortgage Loan free
and clear of any and all liens, pledges, charges, security interests or any
other ownership interests of any nature encumbering such Mortgage Loan. Upon
consummation of the transactions contemplated by the Collateral Assets Purchase
Agreement, the Seller will have validly and effectively conveyed to the Issuer
all legal and beneficial interest in and to such Mortgage Loan and the related
Mortgage and Assignment of Leases (other than those rights to servicing and
related compensation as reflected in the Collateral File), free and clear of any
pledge, lien or security interest. Such conveyance constitutes the legal, valid
and binding assignment from the Seller except that an enforcement thereof may be
limited by bankruptcy, insolvency, receivership, reorganization, moratorium,
redemption, liquidation or other laws affecting the enforcement of creditors’
rights generally, or by general principles of equity (regardless of whether such
enforcement is considered in a proceeding in equity or at law).

 

4. Full Disbursement of Proceeds. Except for escrows established at the
origination of the Mortgage Loan and maintained by the related servicer, the
proceeds of such Mortgage Loan have been fully disbursed and there is no
requirement for future advances thereunder. With respect to each Mortgage Loan,
any and all requirements as to completion of any on-site or off-site improvement
and as to disbursements of any funds

--------------------------------------------------------------------------------

1

All references to “Mortgage Loan” in this Schedule 1(a) means a Whole Loan that
constitutes a Collateral Asset.

 

2

As used herein, all references to “knowledge” refers to the actual knowledge of
the employees of the Seller that were involved in the origination, acquisition,
servicing and management of the assets being transferred under this Agreement.

 

Sched. H-1



--------------------------------------------------------------------------------

escrowed for such purpose that were to have been complied with on or before the
Closing Date have been complied with, or any such funds so escrowed have not
been released without the consent of the Seller.

 

5. Enforceability of Documents. In the case of each Mortgage Loan, each related
Underlying Note, Mortgage, Assignment of Leases (if a document separate from the
Mortgage) and other agreement executed by the related Underlying Obligor in
connection with such Mortgage Loan is the legal, valid and binding obligation of
the related Underlying Obligor (subject to any non-recourse provisions therein
and any state anti-deficiency, one action or market value limit deficiency
legislation), enforceable in accordance with its terms, and the Mortgage Loan
documents contain customary and enforceable provisions for comparable mortgaged
properties similarly situated such as to render the rights and remedies of the
holder thereof adequate for the practical realization against the Underlying
Mortgage Property of the benefits of the security, including realization by
judicial or, if applicable, non-judicial foreclosure, subject to the effects of
bankruptcy, insolvency, reorganization, receivership, moratorium, redemption,
liquidation or similar law affecting the right of creditors and the application
of principles of equity. except (i) that certain provisions contained in such
Mortgage Loan documents are or may be unenforceable in whole or in part under
applicable state or federal laws, but neither the application of any such laws
to any such provision nor the inclusion of any such provisions renders any of
the Mortgage Loan documents invalid as a whole and such Mortgage Loan documents
taken as a whole are enforceable to the extent necessary and customary for the
practical realization of the rights and benefits customarily afforded
institutional mortgage lenders and (ii) as such enforcement may be limited by
bankruptcy, insolvency, receivership, reorganization, moratorium, redemption,
liquidation or other laws affecting the enforcement of creditors’ rights
generally, or by general principles of equity (regardless of whether such
enforcement is considered in a proceeding in equity or at law). The related
Underlying Note and Mortgage contain no provision limiting the right or ability
of the Seller to assign, transfer and convey the related Mortgage Loan to any
other Person. With respect to any Underlying Mortgage Property that has tenants,
there exists as either part of the Mortgage or as a separate document, an
assignment of leases.

 

6. Absence of Defenses. In the case of each Mortgage Loan as of the date of its
origination, there was no valid offset, defense, counterclaim, abatement or
right to rescission with respect to any of the related Underlying Notes,
Mortgage(s) or other agreements executed in connection therewith, and, to the
Seller’s knowledge, as of the Closing Date, there is no valid offset, defense,
counterclaim or right to rescission with respect to such Underlying Note,
Mortgage(s) or other agreements, except in each case, with respect to the
enforceability of any provisions requiring the payment of default interest, late
fees, additional interest, prepayment premiums or yield maintenance charges, and
the Seller has no knowledge of such rights, defenses or counterclaims having
been asserted.

 

7. Absence of Fraud. In the origination (or acquisition, if the Mortgage Loan
was not originated by the Seller or any of its affiliates) and servicing of the
Mortgage Loan, neither Seller nor, to Seller’s knowledge, any prior holder of
the Mortgage Loan, if applicable, participated in any fraud or intentional
material misrepresentation with respect to the Mortgage Loan.

 

Sched. H-2



--------------------------------------------------------------------------------

8. Mortgage Lien. In the case of each Mortgage Loan, each related Mortgage is a
valid and enforceable first lien on the related Underlying Mortgage Property
subject only to the exceptions set forth in paragraph (5) above and the
following title exceptions (each such title exception, a “Title Exception,” and
collectively, the “Title Exceptions”): (a) the lien of current real property
taxes, water charges, sewer rents and assessments not yet due and payable,
(b) covenants, conditions and restrictions, rights of way, easements and other
matters of public record, none of which, individually or in the aggregate,
materially and adversely interferes with the current use of the Underlying
Mortgage Property or the security intended to be provided by such Mortgage or
with the Underlying Obligor’s ability to pay its obligations under the Mortgage
Loan when they become due or materially and adversely affects the value of the
Underlying Mortgage Property, (c) the exceptions (general and specific) and
exclusions set forth in the applicable policy described in paragraph (12) below
or appearing of record, none of which, individually or in the aggregate,
materially and adversely interferes with the current use of the Underlying
Mortgage Property or the security intended to be provided by such Mortgage or
with the Underlying Obligor’s ability to pay its obligations under the Mortgage
Loan when they become due or materially and adversely affects the value of the
Underlying Mortgage Property, (d) other matters to which like properties are
commonly subject, none of which, individually or in the aggregate, materially
and adversely interferes with the current use of the Underlying Mortgage
Property or the security intended to be provided by such Mortgage or with the
Underlying Obligor’s ability to pay its obligations under the Mortgage Loan when
they become due or materially and adversely affects the value of the Underlying
Mortgage Property, (e) the right of tenants (whether under ground leases, space
leases or operating leases) at the Underlying Mortgage Property as tenants only
pursuant to their respective leases, and (f) if such Mortgage Loan is a Crossed
Loan, the lien of the Mortgage for such other Mortgage Loan. Except with respect
to Crossed Loans and as provided below, there are no mortgage loans that are
secured by a mortgage on the related Underlying Mortgage Property that are
senior or pari passu to the Mortgage securing any Mortgage Loan. The related
assignment of such Mortgage executed and delivered in favor of the related
holder of the Underlying Note is in recordable form and constitutes a legal,
valid and binding assignment, sufficient to convey to the assignee named therein
all of the assignor’s right, title and interest in, to and under such Mortgage.
The related assignment of any Assignment of Leases not included in a Mortgage
has been executed and delivered in favor of the holder of the related Underlying
Note, and is in recordable form and constitutes a legal, valid and binding
assignment, sufficient to convey to the assignee named therein all of the
assignor’s right, title and interest in, to and under such Assignment of Leases.
In the case of an Underlying Mortgage Property operated as a hotel or an
assisted living facility, the Underlying Obligor’s personal property includes
all personal property that a prudent mortgage lender making a similar mortgage
loan would deem reasonably necessary to operate the related Underlying Mortgage
Property as it is currently being operated.

 

Sched. H-3



--------------------------------------------------------------------------------

9. UCC Financing Statements. In the case of each Mortgage Loan, UCC financing
statements have been filed and/or recorded (or, if not filed and/or recorded,
have been submitted in proper form for filing and recording), in all public
places necessary to perfect a valid security interest in all items of personal
property securing the Mortgage Loan located on the Underlying Mortgage Property
that are owned by the Underlying Obligor and either (i) are reasonably necessary
to operate the Underlying Mortgage Property or (ii) are (as indicated in the
appraisal obtained in connection with the origination of the related Mortgage
Loan) material to the value of the Underlying Mortgage Property (other than any
personal property subject to a purchase money security interest or a sale and
leaseback financing arrangement permitted under the terms of such Mortgage Loan
or any other personal property leases applicable to such personal property), to
the extent perfection may be effected pursuant to applicable law by recording or
filing, and the Mortgages, security agreements, chattel mortgages or equivalent
documents related to and delivered in connection with the related Mortgage Loan
establish and create a valid and enforceable lien and priority security interest
on such items of personalty except as such enforcement may be limited by
bankruptcy, insolvency, receivership, reorganization, moratorium, redemption,
liquidation or other laws affecting the enforcement of creditor’s rights
generally, or by general principles of equity (regardless of whether such
enforcement is considered in a proceeding in equity or at law). Notwithstanding
any of the foregoing, no representation is made as to the perfection of any
security interest in rents or other personal property to the extent that
possession or control of such items or actions other than the filing of UCC
financing statements are required in order to effect such perfection.

 

10. Taxes. In the case of each Mortgage Loan, all real estate taxes and
governmental assessments, or installments thereof, which would be a lien on the
Underlying Mortgage Property and that prior to the Closing Date have become
delinquent in respect of each related Underlying Mortgage Property have been
paid, or an escrow of funds in an amount sufficient to cover such payments has
been established. For purposes of this representation and warranty, real estate
taxes and governmental assessments and installments thereof shall not be
considered delinquent until the earlier of (a) the date on which interest and/or
penalties would first be payable thereon and (b) the date on which enforcement
action is entitled to be taken by the related taxing authority.

 

11.

Engineering Assessments. In the case of each Mortgage Loan, one or more
engineering assessments were performed and prepared by an independent
engineering consultant firm, which visited the related Underlying Mortgage
Property not more than 12 months prior to the origination date of the related
Mortgage Loan, and, except as set forth in an engineering report prepared in
connection with such assessment, the related Underlying Mortgage Property is, to
the Seller’s knowledge, relying solely on the review of such engineering
assessment(s), in good repair, free and clear of any damage that would
materially and adversely affect its value as security for such Mortgage Loan. If
an engineering report revealed any such damage or deficiencies, material
deferred maintenance or other similar conditions as described in the preceding
sentence either (1) an escrow of funds equal to at least 125% of the amount
estimated to effect the necessary repairs, or such other amount as a prudent
commercial mortgage lender would deem appropriate under the circumstances was
required or a letter of credit in such amount was obtained or (2) such repairs
and maintenance have been completed. As of the date of origination of such
Mortgage Loan, there was no proceeding pending, and

 

Sched. H-4



--------------------------------------------------------------------------------

 

subsequent to such date, the Seller has not received notice of any pending or
threatening proceeding for the condemnation of all or any material portion of
the Underlying Mortgage Property securing any Mortgage Loan.

 

12. Title Insurance. The lien of each Mortgage Loan is insured by an ALTA
lender’s title insurance policy or a comparable form of lender’s title insurance
policy (or if such policy has not yet been issued, such insurance may be
evidenced by a letter, escrow instructions, a “marked up” pro forma or specimen
policy or title commitment, in either case, marked as binding and countersigned
by the title insurer or its authorized agent at the closing of the related
Mortgage Loan) as adopted in the applicable jurisdiction (the “Title Insurance
Policy”), which to the Seller’s knowledge, was issued by a title insurance
company qualified to do business in the jurisdiction where the applicable
Underlying Mortgage Property is located to the extent required, insuring that
the related Mortgage is a valid first lien in the original principal amount of
the related Mortgage Loan on the Underlying Obligor’s fee simple interest (or,
if applicable, leasehold interest) in the portion of the Underlying Mortgage
Property comprised of real estate, subject only to the Title Exceptions. Such
Title Insurance Policy was issued in connection with the origination of the
related Mortgage Loan. No claims have been made by or on behalf of Seller under
such Title Insurance Policy. Such Title Insurance Policy is in full force and
effect, provides that the originator of the related Mortgage Loan, its
successors or assigns is the sole named insured, and all premiums thereon have
been paid. The Seller has not done, by act or omission, and the Seller has no
knowledge of, anything that would impair the coverage under such Title Insurance
Policy. Immediately following the transfer and assignment of the related
Mortgage Loan to the Issuer (including endorsement and delivery of the related
Underlying Note to the Issuer and recording of the related Assignment of
Mortgage in favor of Issuer in the applicable real estate records), such Title
Insurance Policy will inure to the benefit of the Issuer without the consent of
or notice to the title insurer. Such Title Insurance Policy contains no material
exclusions for, or affirmatively insures against any losses arising from (other
than in jurisdictions in which affirmative insurance is unavailable) (a) failure
to have access to a public road, (b) material encroachments of any part of the
building thereon over easements or (c) failure of the land shown on the survey
to be the same as the property legally described in the Mortgage.

 

13.

Hazard Insurance. In the case of each Mortgage Loan, each Underlying Mortgage
Property was covered by (1) insurance in such amounts and covering such risks as
were customarily acceptable to prudent commercial and multifamily mortgage
lending institutions lending on the security of property comparable to the
related Underlying Mortgage Property in the jurisdiction in which such
Underlying Mortgage Property is located, including requirements for fire and
extended perils, in an amount (subject to a customary deductible) at least equal
to the lesser of (i) the replacement cost of improvements located on such
Mortgaged Property, with no deduction for depreciation, or (ii) the initial
principal balance of the Mortgage Loan, and in any event, the amount necessary
to prevent operation of any co-insurance provisions; (2) business interruption
or rental loss insurance in an amount at least equal to 12 months of operations
of the related Underlying Mortgage Property; and (3) comprehensive general
liability insurance against claims for personal and bodily injury, death or
property damage occurring on, in

 

Sched. H-5



--------------------------------------------------------------------------------

 

or about the related Underlying Mortgage Property in an amount customarily
required by prudent commercial mortgage lenders, but not less than $1 million.
An architectural or engineering consultant has performed an analysis of each of
the Underlying Mortgage Properties located in seismic zone 3 or 4 in order to
evaluate the structural and seismic condition of such property, for the sole
purpose of assessing the probable maximum loss (“PML”) for the Underlying
Mortgage Property in the event of an earthquake. In such instance, the PML was
based on a 475 year lookback with a 10% probability of exceedance in a 50 year
period. If the resulting report concluded that the PML would exceed 20% of the
amount of the replacement costs of the improvements, earthquake insurance on
such Underlying Mortgage Property was obtained by an insurer rated at least
“A-:V” (or the equivalent) by A.M. Best Company or “BBB” (or the equivalent)
from Standard & Poor’s or “Baa3” (or the equivalent) from Moody’s. Such
insurance as is required by the Mortgage or related Mortgage Loan documents and
was in full force and effect with respect to each related Underlying Mortgage
Property at origination and to the knowledge of the Seller, all insurance
coverage required under each Mortgage, is in full force and effect with respect
to each related Underlying Mortgage Property; and no notice of termination or
cancellation with respect to any such insurance policy has been received by the
Seller; and except for certain amounts not greater than amounts which would be
considered prudent by a commercial mortgage lender with respect to a similar
mortgage loan and which are set forth in the related Mortgage, any insurance
proceeds in respect of a casualty loss will be applied either to (1) the repair
or restoration of the related Underlying Mortgage Property with mortgagee or a
third party custodian acceptable to the mortgagee having the right to hold and
disburse the proceeds as the repair or restoration progresses, other than with
respect to amounts that are customarily acceptable to commercial and multifamily
mortgage lending institutions, or (2) the reduction of the outstanding principal
balance of the Mortgage Loan and accrued interest thereon. To the Seller’s
knowledge, the insurer with respect to each policy is qualified to write
insurance in the relevant jurisdiction to the extent required. The insurance
policies contain a standard mortgagee clause naming the originator of the
related Mortgage Loan, its successors and assigns as loss payees in the case of
property insurance policies and additional insureds in the case of liability
insurance policies and provide that they are not terminable and may not be
reduced without 30 days prior written notice to the mortgagee (or, with respect
to non-payment of premiums, 10 days prior written notice to the mortgagee) or
such lesser period as prescribed by applicable law. Each Mortgage requires that
the Underlying Obligor maintain insurance as described above or permits the
mortgagee to require insurance as described above, and, either expressly or
through general provisions regarding the Underlying Obligor’s obligation to
reimburse the mortgagee for costs, permits the mortgagee to purchase such
insurance at the Underlying Obligor’s expense if the Underlying Obligor fails to
do so. Additionally, for any Mortgage Loan having an unpaid principal balance
equal to or greater than $[·], the insurer has a claims paying ability rating
from Standard & Poor’s or Fitch of not less than “A” (or the equivalent) or A.M.
Best Company of not less than “A-:V” (or the equivalent).

 

14.

Absence of Default. In the case of each Mortgage Loan: (A) other than payments
due but not yet 30 days or more delinquent, there is no monetary default,
breach, violation or event of acceleration existing under the related Underlying
Note or the related Mortgage

 

Sched. H-6



--------------------------------------------------------------------------------

 

or other security agreement, and to the Seller’s knowledge no non-monetary
default has occurred and no event has occurred (other than payments due but not
yet delinquent) which, with the passage of time or with notice and the
expiration of any grace or cure period, would constitute a material default,
breach, violation or event of acceleration under the related Mortgage or the
related Underlying Note; provided, however, that this representation and
warranty does not address or otherwise cover any default, breach, violation or
event of acceleration that specifically pertains to any matter otherwise covered
by any other representation and warranty made by the Seller in any other
paragraph of this Schedule 1(a), and (B) neither the Seller nor any servicer on
its behalf has waived any material default, breach, violation or event of
acceleration under such Mortgage or Underlying Note, except for a written waiver
contained in the related Collateral File being delivered to the Issuer or its
designee, and no such waiver has been granted since the date upon which the due
diligence file related to the applicable Mortgage Loan was delivered to Wells
Fargo Bank, National Association, and pursuant to the terms of the related
Mortgage or the related Underlying Note and other documents in the related
Collateral File no Person or party other than the holder (or any servicer or
other party acting on behalf of such holder) of such Underlying Note may declare
any event of default or accelerate the related indebtedness under either of such
Mortgage or Underlying Note.

 

15. Absence of Delinquencies. As of the Closing Date, each Mortgage Loan is not,
and in the prior 12 months (or since the date of origination if such Mortgage
Loan has been originated within the past 12 months), has not been 30 days or
more past due in respect of any scheduled payment.

 

16. Interest Rate. In the case of each Mortgage Loan that provides that the rate
at which interest accrues thereon increases after the anticipated repayment
date, the mortgage rate (exclusive of any default interest, late charges or
prepayment premiums) of such Mortgage Loan is either (a) a fixed rate or (b) a
floating rate based on a fixed percentage above LIBOR.

 

17. Absence of Other Secured Obligations. In the case of each Mortgage Loan,
each related Mortgage does not provide for or permit, without the prior written
consent of the holder of the Underlying Note, each related Underlying Mortgage
Property to secure any other promissory note or obligation except as expressly
described in such Mortgage.

 

18. Environmental Conditions. With respect to the Underlying Mortgage Properties
securing the Mortgage Loans that were the subject of an environmental site
assessment after the first day of the month that is 18 months prior to the
Closing Date, one or more environmental site assessments or updates thereof
(meeting American Society for Testing and Materials (“ASTM”) standards) were
performed by an environmental consulting firm independent of the Seller and the
Seller’s affiliates with respect to each related Underlying Mortgage Property
during the 18-months preceding the Closing Date, and the Seller, having made no
independent inquiry other than to review the report(s) prepared in connection
with the assessment(s) referenced herein, has no knowledge and has received no
notice of any material adverse environmental condition or circumstance affecting
such Underlying Mortgage Property that was not disclosed in such report(s).

 

Sched. H-7



--------------------------------------------------------------------------------

With respect to the Underlying Mortgage Properties securing the Mortgage Loans
that were not the subject of an environmental site assessment after the first
day of the month that is 18 months prior to the Closing Date, there are no
material adverse environmental condition or circumstance affecting such
Underlying Mortgage Property that was not disclosed in such report(s).

If any such environmental report identified any Recognized Environmental
Condition (“REC”), as that term is defined in the Standard Practice for
Environmental Site Assessments: Phase I Environmental Site Assessment Process
Designation: E 1527-00, as recommended by the ASTM, with respect to the related
Underlying Mortgage Property and the same have not been subsequently addressed
in all material respects, then either (i) an escrow of 100% or more of the
amount identified as necessary by the environmental consulting firm to address
the REC is held by the Seller for purposes of effecting same (and the borrower
has covenanted in the Mortgage Loan documents to perform such work), (ii) the
related borrower or other responsible party having financial resources
reasonably estimated to be adequate to address the REC is required to take such
actions or is liable for the failure to take such actions, if any, with respect
to such circumstances or conditions as have been required by the applicable
governmental regulatory authority or any environmental law or regulation,
(iii) the borrower has provided an environmental insurance policy, (iv) an
operations and maintenance plan has been or will be implemented or (v) such
conditions or circumstances were investigated further and based upon such
additional investigation, a qualified environmental consultant recommended no
further investigation or remediation. All environmental assessments or updates
that were in the possession of the Seller and that relate to an Underlying
Mortgage Property insured by an environmental insurance policy have been
delivered to or disclosed to the environmental insurance carrier or insurance
broker issuing such policy prior to the issuance of such policy. The Mortgage
Loan documents require the borrower to comply with all applicable environmental
laws and each Underlying Obligor has agreed to indemnify the mortgagee for any
losses resulting from any material, adverse environmental condition or failure
of the Underlying Obligor to abide by such laws or has provided environmental
insurance.

 

19. Absence of Bankruptcy Debtors. As of the date of origination of each
Mortgage Loan, no Underlying Obligor was a debtor in any state or federal
bankruptcy or insolvency proceeding and to the Seller’s knowledge, no Underlying
Obligor is a debtor in any state or federal bankruptcy or insolvency
proceedings.

 

20. Whole Loans. Each Mortgage Loan is a Whole Loan (except for the existence of
a Collateral Asset that is a B Note or Participation) and contains no equity
participation by the lender or shared appreciation feature and does not provide
for any contingent or additional interest in the form of participation in the
cash flow of the related Underlying Mortgage Property or provide for negative
amortization. The Seller holds no preferred equity interest other than as
disclosed in writing and consented to by the Issuer prior to the sale of such
Mortgage Loan.

 

Sched. H-8



--------------------------------------------------------------------------------

21. “Due-on-Sale” Clauses and Similar Restrictions. In the case of each Mortgage
Loan, the Mortgage Loan documents contain a “due on sale” clause, which provides
for the acceleration of the payment of the unpaid principal balance of the
Mortgage Loan if, without the prior written consent of the holder of the
Mortgage, either the related Underlying Mortgage Property, or any equity
interest in the related Underlying Obligor, is directly or indirectly
transferred, sold or pledged, other than by reason of family and estate planning
transfers, transfers by devise, descent or operation of law upon the death of a
member, general partner or shareholder of the related borrower, transfers of
less than a controlling interest (as such term is defined in the related
Mortgage Loan documents) in the Underlying Obligor, issuance of non-controlling
new equity interests, transfers to an affiliate meeting the requirements of the
Mortgage Loan, transfers among existing members, partners or shareholders in the
Underlying Obligor, transfers among affiliated Underlying Obligors with respect
to Crossed Loans or multi-property Mortgage Loans, transfers by reason of any
mezzanine debt permitted under the Mortgage Loan documents or in existence at
the time the Mortgage Loan was originated, or transfers of a similar nature to
the foregoing meeting the requirements of the Mortgage Loan (such as pledges of
ownership interests that do not result in a change of control).

 

22. Absence of Waivers and Modifications. In the case of each Mortgage Loan,
except as set forth in the related Collateral File, the terms of the related
Underlying Note, related Mortgage(s) or other security documents have not been
waived, modified, altered, satisfied, impaired, canceled, subordinated or
rescinded in any manner which materially interferes with the security intended
to be provided by such Mortgage.

 

23. Inspections. In the case of each Mortgage Loan, each related Underlying
Mortgage Property was inspected by or on behalf of the related originator or an
affiliate during the 12 month period prior to the related origination date.

 

24. Property Release. In the case of each Mortgage Loan, since origination, no
material portion of the related Underlying Mortgage Property has been released
from the lien of the related Mortgage, in any manner which materially and
adversely affects the value of the Mortgage Loan or materially interferes with
the security intended to be provided by such Mortgage. The terms of the related
Mortgage do not provide for release of any material portion of the Underlying
Mortgage Property from the lien of the Mortgage except (a) in consideration of
payment therefor of not less than 125% of the related allocated loan amount of
the release price applicable to such Underlying Mortgage Property set forth in
the Mortgage Loan documents, (b) upon payment in full of such Mortgage Loan,
(c) upon defeasance permitted under the terms of such Mortgage Loan by means of
substituting for the Underlying Mortgage Property (or, in the case of a Mortgage
Loan secured by multiple Underlying Mortgage Properties, one or more of such
Underlying Mortgage Properties) non-callable obligations of the United States of
America, sufficient to pay the Mortgage Loan in accordance with its terms,
(d) upon substitution of a replacement property with respect to such Mortgage
Loan, (e) where release is conditional upon the satisfaction of certain
underwriting and legal requirements which would be acceptable to a reasonably
prudent commercial mortgage lender and the payment of a release price that
represents at least 125% of the appraised value applicable to such Underlying
Mortgage Property set forth in the Mortgage Loan documents or (f) releases of
unimproved out-parcels or other portions of the Underlying Mortgage Property
which will not have a material adverse effect on the underwritten value of the
security for the Mortgage Loan and which were not afforded any value in the
appraisal obtained at the origination of the Mortgage Loan.

 

Sched. H-9



--------------------------------------------------------------------------------

25. Zoning Compliance. In the case of each Mortgage Loan, to the Seller’s
knowledge, as of the date of origination of such Mortgage Loan, based on an
opinion of counsel, an endorsement to the related title policy, a zoning letter
or a zoning report, and, to the Seller’s knowledge, as of the Closing Date,
there are no violations of any applicable zoning ordinances, building codes and
land laws applicable to the Underlying Mortgage Property, the improvements
thereon or the use and occupancy thereof which would have a material adverse
effect on the value, operation or net operating income of the Underlying
Mortgage Property which are not covered by title insurance. Any non-conformity
with zoning laws constitutes a legal non-conforming use or structure which, in
the event of casualty or destruction up to a specified portion of the Underlying
Mortgage Property, may be restored or repaired to the full extent of the use or
structure at the time of such casualty, or for which law and ordinance insurance
coverage has been obtained in amounts customarily required by prudent commercial
mortgage lenders, or such non-conformity does not materially and adversely
affect the use, operation or value of the Underlying Mortgage Property. The
Mortgage Loan documents require the Underlying Mortgage Property to comply with
all applicable laws and ordinances.

 

26. Absence of Encroachments. In the case of each Mortgage Loan, to the Seller’s
knowledge based on surveys and/or the title policy referred to herein obtained
in connection with the origination of each Mortgage Loan, none of the material
improvements which were included for the purposes of determining the appraised
value of the related Underlying Mortgage Property at the time of the origination
of the Mortgage Loan lies outside of the boundaries and building restriction
lines of such property (except Underlying Mortgage Properties which are legal
non-conforming uses), to an extent which would have a material adverse affect on
the value of the Underlying Mortgage Property or related Underlying Obligor’s
use and operation of such Underlying Mortgage Property (unless affirmatively
covered by title insurance) and no improvements on adjoining properties
encroached upon such Underlying Mortgage Property to any material and adverse
extent (unless affirmatively covered by title insurance).

 

27. Single Purpose Entities. In the case of any Mortgage Loan in excess of $[•],
the related Underlying Obligor has covenanted in its respective organizational
documents and/or the underlying Mortgage Loan documents to own no significant
asset other than the related Underlying Mortgage Properties, as applicable, and
assets incidental to its respective ownership and operation of such Underlying
Mortgage Properties, and to hold itself out as being a legal entity, separate
and apart from any other Person.

 

28. Absence of Other Fundings. In the case of each Mortgage Loan, no advance of
funds has been made other than pursuant to the Mortgage Loan documents, directly
or indirectly, by the Seller to the Underlying Obligor and, to the Seller’s
knowledge, no funds have been received from any Person other than the Underlying
Obligor, for or on account of payments due on the Underlying Note or the
Mortgage.

 

Sched. H-10



--------------------------------------------------------------------------------

29. Absence of Litigation. In the case of each Mortgage Loan as of the date of
origination and, to the Seller’s knowledge, as of the Closing Date, there was no
pending action, suit or proceeding, or governmental investigation, against the
related Underlying Obligor or the Underlying Mortgage Property the adverse
outcome of which could reasonably be expected to materially and adversely affect
such Underlying Obligor’s ability to pay principal, interest or any other
amounts due under such Mortgage Loan or the security intended to be provided by
the Mortgage Loan documents or the current use of any Underlying Mortgage
Property.

 

30. Trustees Under Deeds of Trust. In the case of each Mortgage Loan, as of the
date of origination, and, to the Seller’s knowledge, as of the Closing Date, if
the related Mortgage is a deed of trust, (i) a trustee, duly qualified under
applicable law to serve as such, has either been properly designated and serving
under such Mortgage or may be substituted in accordance with the Mortgage and
applicable law and (ii) no fees or expenses are payable to such trustee by the
Seller, the Issuer or any transferee thereof except in connection with a
trustee’s sale after default by the related Mortgagor or in connection with any
full or partial release of the related Mortgaged Property or related security
for the related Mortgage Loan.

 

31. Usury. The Mortgage Loan and the interest (exclusive of any default
interest, late charges or prepayment premiums) contracted for on such Mortgage
Loan complied as of the date of origination with, or is exempt from, applicable
state or federal laws, regulations and other requirements pertaining to usury.

 

32. Crossed Loans. Except for B Notes, pari passu participation interests and
subordinate participation interests, in the case of each Mortgage Loan, the
related Underlying Note is not secured by any collateral that secures a Mortgage
Loan that will not be held by the Issuer after giving effect to the transfer to
the Issuer and each Crossed Loan is cross-collateralized only with other
Mortgage Loans sold pursuant to this Agreement.

 

33. Flood Insurance. In the case of each Mortgage Loan, the improvements located
on the Underlying Mortgage Property are either not located in a federally
designated special flood hazard area or, if so located, the Underlying Obligor
is required to maintain or the mortgagee maintains, flood insurance with respect
to such improvements and such policy is in full force and effect in an amount no
less than the lesser of (i) the original principal balance of the Mortgage Loan,
(ii) the value of such improvements on the related Underlying Mortgage Property
located in such flood hazard area or (iii) the maximum allowed under the related
federal flood insurance program.

 

34. Escrow Deposits. All escrow deposits and payments required pursuant to the
Mortgage Loan as of the Closing Date required to be deposited with the Seller in
accordance with the Mortgage Loan documents have been so deposited and are in
the possession, or under the control, of the Seller or its agent.

 

35.

Licenses and Permits. In the case of each Mortgage Loan, to the Seller’s
knowledge, based on the due diligence customarily performed in the acquisition
of comparable mortgage loans by prudent commercial and multifamily mortgage
lending institutions

 

Sched. H-11



--------------------------------------------------------------------------------

 

with respect to the related geographic area and properties comparable to the
related Underlying Mortgage Property, as of the date of origination (or
acquisition, as the case may be) of the Mortgage Loan, the related Underlying
Obligor and the related lessee, franchisor or operator was in possession of all
material licenses, permits and authorizations then required for use of the
related Underlying Mortgage Property by the related Underlying Obligor, and, as
of the Closing Date, the Seller has no knowledge that the related Underlying
Obligor, the related lessee, franchisor or operator was not in possession of
such licenses, permits and authorizations. The Mortgage Loan documents require
the borrower to maintain all such licenses, permits, authorizations and
franchises.

 

36. Origination Practices. The acquisition, servicing and collection practices
(and to Seller’s knowledge, the origination practices employed by the
originator) used by the Seller with respect to the Mortgage Loan have been in
all material respects legal and have met customary industry standards for
servicing of loans similar to such Mortgage Loan.

 

37. Fee Simple Interest. In the case of each Mortgage Loan, except for
Underlying Obligors under Mortgage Loans the Underlying Mortgage Property with
respect to which includes a Ground Lease, the related Underlying Obligor (or its
affiliate) has title in the fee simple interest in each related Underlying
Mortgage Property.

 

38. Recourse Carveouts. The Mortgage Loan documents provide that the related
Underlying Obligor and an additional guarantor who is a natural person (or an
entity with assets other than an interest in the Underlying Obligor) accepts
responsibility for fraud and/or other intentional material misrepresentation and
environmental indemnity. Furthermore, the Mortgage Loan documents for each
Mortgage Loan provide that the related Underlying Obligor and an additional
guarantor, who is a natural person (or an entity with assets other than an
interest in the Underlying Obligor), shall be liable to the lender for losses
incurred due to the misapplication or misappropriation of rents collected in
advance or received by the related Underlying Obligor after the occurrence of an
event of default and not paid to the mortgagee or applied to the Underlying
Mortgage Property in the ordinary course of business, misapplication or
conversion by the Underlying Obligor of insurance proceeds or condemnation
awards or breach of the environmental covenants in the related Mortgage Loan
documents.

 

39. Security Interest in Leases. In the case of each Mortgage Loan, subject to
the exceptions set forth in paragraph (5) of this Schedule 1(a) and upon
possession of the Underlying Mortgage Property as required under applicable
state law, the Assignment of Leases set forth in the Mortgage or separate from
the related Mortgage and related to and delivered in connection with each
Mortgage Loan establishes and creates a valid, subsisting and enforceable lien
and security interest in the related Underlying Obligor’s interest in all
leases, subleases, licenses and other such agreements.

 

40. Qualification To Do Business. To the extent required under applicable law as
of the date of origination and necessary for the enforceability or
collectability of the Mortgage Loan by the Issuer, the originator of such
Mortgage Loan was authorized to do business in the jurisdiction in which the
related Underlying Mortgage Property is located at all times when it originated
and held the Mortgage Loan.

 

Sched. H-12



--------------------------------------------------------------------------------

41. Absence of Required Capital Contribution. Neither the Seller nor any
affiliate thereof has any obligation to make any capital contributions to the
Underlying Obligor under the Mortgage Loan.

 

42. Absence of Other Liens. None of the Mortgage Loans permits the related
Underlying Mortgage Property to be encumbered by any mortgage lien junior to or
of equal priority with, or superior to, the lien of the related Mortgage. To the
Seller’s knowledge, except for cases involving other Mortgage Loans, none of the
Underlying Mortgage Properties securing the Mortgage Loans is encumbered by any
mortgage liens junior to or of equal priority with the liens of the related
Mortgage. As of the date of origination, each Underlying Mortgage Property
securing a Mortgage Loan (exclusive of any related personal property) was free
and clear of any and all mechanics’ and materialmen’s liens that were prior or
equal to the lien of the related Mortgage and that were not bonded or escrowed
for or covered by title insurance. As of the Closing Date: (i) each Underlying
Mortgage Property securing a Mortgage Loan (exclusive of any related personal
property) is free and clear of any and all mechanics’ and materialmen’s liens
that are prior or equal to the lien of the related Mortgage and that are not
bonded or escrowed for or covered by title insurance, and (ii) to the Seller’s
knowledge, no rights are outstanding that under law could give rise to any such
lien that would be prior or equal to the lien of the related Mortgage and that
is not bonded or escrowed for or covered by title insurance.

 

43. Appraisal Standards. In the case of each Mortgage Loan, (a) an appraisal of
the related Underlying Mortgage Property was conducted in connection with the
origination of such Mortgage Loan, and (b) such appraisal satisfied either
(i) the requirements of the “Uniform Standards of Professional Appraisal
Practice” as adopted by the Appraisal Standards Board of the Appraisal
Foundation, or (ii) the guidelines in Title XI of the Financial Institutions
Reform, Recovery and Enforcement Act or 1989, in either case as in effect on the
date such Mortgage Loan was originated.

 

44. Separate Tax Parcels. In the case of each Mortgage Loan, each related
Underlying Mortgage Property constitutes one or more complete separate tax lots
(or the related Underlying Obligor has covenanted to obtain separate tax lots
and a Person has indemnified the mortgagee for any loss suffered in connection
therewith or an escrow of funds in an amount sufficient to pay taxes resulting
from a breach thereof has been established) or is subject to an endorsement
under the related title insurance policy.

 

45. Third Party Origination. To Seller’s knowledge, no Underlying Obligor or
guarantor originated a Mortgage Loan.

 

46. Operating Statements. Each Mortgage Loan requires the Underlying Obligor
upon request to provide the owner or holder of the Mortgage with (i) quarterly
(except for some Mortgage Loans with an original principal balance less than
$[•]) and (ii) annual operating statements (or a balance sheet and statement of
income and expenses, rent rolls (if there is more than one tenant) and related
information).

 

47. Access to Utilities. In the case of each Mortgage Loan, the related
Underlying Obligor represents in the Mortgage Loan documents that the Underlying
Mortgage Property is served by public utilities, water and sewer (or septic
facilities) and otherwise appropriate for the use in which the Underlying
Mortgage Property is currently being utilized.

 

Sched. H-13



--------------------------------------------------------------------------------

48. An environmental report, a property condition report or an engineering
report was prepared that included an assessment for lead based paint (“LBP”) (in
the case of a multifamily property built prior to 1978), asbestos containing
materials (“ACM”) (in the case of any property built prior to 1985) and radon
gas (“RG”) (in the case of a multifamily property) at such Underlying Mortgage
Property and (ii) if such report disclosed the existence of a material and
adverse LBP, ACM or RG environmental condition or circumstance affecting such
Underlying Mortgage Property, then (A) the related borrower was required to
remediate such condition or circumstance prior to the closing of the subject
Mortgage Loan, or (B) the related borrower was required to provide additional
security reasonably estimated to be adequate to cure such condition or
circumstance, or (C) such report did not recommend any action requiring the
expenditure of any material funds and the related Mortgage Loan documents
require the related borrower to establish an operations and maintenance plan
with respect to such condition or circumstance after the closing of such
Mortgage Loan; and rights under such policy inure to the benefit of the Issuer.

 

49. Ground Leases. In the case of each Mortgage Loan, such Mortgage Loan is
secured by the fee interest in the related Underlying Mortgage Property other
than Mortgage Loans that are secured in whole or in part by the interest of the
related Underlying Obligor as a lessee under a ground lease of an Underlying
Mortgage Property (a “Ground Lease”) (the term Ground Lease shall mean such
ground lease, all written amendments and modifications, and any related
estoppels or agreements from the ground lessor and, in the event the Underlying
Obligor’s interest is a ground subleasehold, shall also include not only such
ground sublease but also the related ground lease) but not by the related fee
interest in such Underlying Mortgage Property (the “Fee Interest”) and, with
respect to each such Ground Lease:

(a) Such Ground Lease or a memorandum thereof has been or will be duly recorded;
such Ground Lease permits the interest of the lessee thereunder to be encumbered
by the related Mortgage or, if consent of the lessor thereunder is required, it
has been obtained prior to the Closing Date, and does not restrict the use of
the related Underlying Mortgage Property by such lessee, its successors or
assigns, in a manner that would materially adversely affect the security
provided by the related Mortgage; and there has been no material change in the
terms of such Ground Lease since its recordation, with the exception of written
instruments which are a part of the related Collateral File;

(b) Such Ground Lease is not subject to any liens or encumbrances superior to,
or of equal priority with, the related Mortgage, other than the related Fee
Interest and Title Exceptions;

(c) The Underlying Obligor’s interest in such Ground Lease is assignable to the
mortgagee and its successors and assigns upon notice to, but without the consent
of, the lessor thereunder (or, if such consent is required, it has been obtained
prior to the

 

Sched. H-14



--------------------------------------------------------------------------------

Closing Date) and, in the event that it is so assigned, is further assignable by
the mortgagee and its successors and assigns upon notice to, but without the
need to obtain the consent of, such lessor (or, if such consent is required, it
has been obtained prior to the Closing Date);

(d) As of the Closing Date such Ground Lease is in full force and effect, and
the Seller has not received notice (nor is the Seller otherwise aware) that any
default has occurred under such Ground Lease as of the Closing Date, and there
exists no condition that, but for the passage of time or the giving of notice,
or both, would result in an event of default under the terms of such Ground
Lease;

(e) The Seller or its agent has provided the lessor under the Ground Lease with
notice of its lien, and such Ground Lease requires the lessor to give notice of
any default by the lessee to the mortgagee, and such Ground Lease further
provides that no notice of termination or cancellation given under such Ground
Lease is effective against such mortgagee unless a copy has been delivered to
such mortgagee in the manner described in such Ground Lease;

(f) The mortgagee under such Mortgage Loan is permitted a reasonable opportunity
to cure any default under such Ground Lease (including where necessary,
sufficient time to gain possession of the interest of the lessee under the
Ground Lease), which is curable after the receipt of written notice of any such
default, before the lessor thereunder may terminate such Ground Lease, and all
of the rights of the Underlying Obligor under such Ground Lease and the related
Mortgage (insofar as it relates to the Ground Lease) may be exercised by or on
behalf of the mortgagee;

(g) Such Ground Lease has a current term (including one or more optional renewal
terms, which, under all circumstances, may be exercised, and will be
enforceable, by the Seller, its successors or assigns) which extends not less
than 20 years beyond the maturity date of the Mortgage Loan;

(h) Such Ground Lease requires the lessor to enter into a new lease with the
mortgagee under such Mortgage Loan upon termination of such Ground Lease for any
reason, including rejection of such Ground Lease in a bankruptcy proceeding;

(i) Under the terms of such Ground Lease and the related Mortgage (including any
estoppel or consent letter received from the lessor), taken together, any
related insurance proceeds or condemnation award will be applied either (i) to
the repair or restoration of all or part of the related Underlying Mortgage
Property, with the mortgagee under such Mortgage Loan or a trustee appointed or
approved by it having the right to hold and disburse such proceeds as the repair
or restoration progresses (except in such cases where a provision entitling
another party to hold and disburse such proceeds would not be viewed as
commercially unreasonable by a prudent commercial mortgage lender), or (ii) to
the payment of the outstanding principal balance of such Mortgage Loan together
with any accrued interest thereon;

 

Sched. H-15



--------------------------------------------------------------------------------

(j) Such Ground Lease does not impose any restrictions on subletting which would
be viewed as commercially unreasonable by a prudent commercial mortgage lender;

(k) Such Ground Lease may not be amended or modified without the prior consent
of the mortgagee under such Mortgage Loan and any such action without such
consent is not binding on such mortgagee, its successors or assigns; and

(l) Such Ground Lease, or an estoppel letter or other agreement, requires the
lessor to enter into a new lease in the event of a termination of the Ground
Lease by reason of a default by the mortgagor under the Ground Lease, including,
rejection of the ground lease in a bankruptcy proceeding.

 

50. Collateral File. The Seller has delivered to the Issuer or its designee an
accurate and complete Collateral File and as of the Closing Date, none of the
Mortgage Loan documents, intercreditor arrangements, or any of the terms thereof
have been modified, amended, supplemented, terminated, or waived, and the Seller
has not received notice of any such modification, amendment, supplement,
termination or waiver.

 

51. Environmental Collateral Protection Policy. If any Mortgage Property
constituting real property is covered by a secured creditor policy,
environmental collateral protection policy, collateral impairment and risk
liability policy or other similar policy, in each case with respect to
environmental conditions affecting such real property, then:

the Seller:

(a) has disclosed, or is aware that there has been disclosed, in the application
for such policy or otherwise to the insurer under such policy the “pollution
conditions” (as defined in such policy) identified in any environmental reports
related to such encumbered Property which are in the Seller’s possession or are
otherwise known to the Seller; or

(b) has delivered or caused to be delivered to the insurer or its agent under
such policy copies of all environmental reports in the Seller’s possession
related to such Mortgage Property;

in each case, with respect to (i) or (ii), to the extent required by such policy
or to the extent the failure to make any such disclosure or deliver any such
report would materially and adversely affect the borrower’s ability to recover
under such policy;

(1) all premiums for such insurance have been paid;

(2) such insurance is in full force and effect; and

(3) such insurance has a term of at least 5 years beyond the maturity date of
such Mortgage Loan.

 

Sched. H-16



--------------------------------------------------------------------------------

52. Health Care Properties. With respect to each Mortgage Loan secured by a
Health Care Property:

(a) Compliance with laws. Each facility operator or manager, each borrower, and
each senior housing, nursing, or skilled nursing facility is in compliance with
all applicable federal, state, and local laws, regulations (including any
government payment program requirements and disclosure of ownership and related
information requirements), quality and safety standards, accepted professional
standards, and principles that apply to professionals providing services in such
facilities, accreditation standards, and requirements of the applicable state
department of health and all other federal, state, or local governmental
authorities including, without limitation, those requirements relating to the
facility’s physical structure and environment, licensing, quality, and adequacy
of medical care, distribution of pharmaceuticals, rate setting, equipment,
personnel, operating policies, additions to facilities, and services and fee
splitting. For as long as the rated securities are outstanding, each facility
that is owned, leased, or operated by a borrower or an operator or manager shall
be operated in compliance with such laws and requirements;

(b) Licenses. All governmental licenses, permits, regulatory agreements, or
other approvals or agreements necessary or desirable for the use and operation
of each facility as intended are held by the applicable borrower, operator, or
manager in the name of the borrower and are in full force and effect, including,
without limitation, approved provider status in any approved provider payment
program and a valid certificate of need or similar certificate, license, or
approval issued by the applicable state department of health (or any subdivision
thereof) or the state licensing agency, as applicable, for the requisite number
of beds (collectively, the “licenses”). As long as the rated securities remain
outstanding, each borrower shall operate its facility or cause its facility to
be operated in a manner such that the licenses shall remain in full force and
effect;

(c) Ownership of licenses. The licenses, including without limitation, the
certificate of need (i) may not be, and have not been, transferred to any
location other than the facility; (ii) have not been pledged as collateral
security for any other loan or indebtedness; and (iii) are held free from
restrictions or known conflicts that would materially impair the use or
operation of the facility as intended; and are not provisional, probationary or
restricted in any way;

(d) Effectiveness of and amendments to licenses and bed capacity. So long as the
rated securities remain outstanding, no borrower, operator, or manager shall
(i) rescind, withdraw, revoke, amend, modify, supplement, or otherwise alter the
nature, tenor, or scope of the licenses, or applicable provider payment program
participation, for any facility; (ii) amend or otherwise change any facility’s
authorized bed capacity and/or the number of beds approved by the applicable
state department of health or other applicable state licensing agency; or
(iii) replace or transfer all or any part of any facility’s beds to another site
or location;

 

Sched. H-17



--------------------------------------------------------------------------------

(e) Medicare/Medicaid compliance. Each senior housing facility is in compliance
with all requirements for participation in Medicaid, including without
limitation, the Medicare and Medicaid Patient and Program Protection Act of
1987, and each nursing or skilled nursing facility is in compliance with all
requirements for participation in Medicare and Medicaid. Each facility is in
conformance in all material respects with all insurance, reimbursement, and cost
reporting requirements, and has a current provider agreement that is in full
force and effect under Medicare and Medicaid, as applicable;

(f) Third-party payors. There is no threatened or pending revocation,
suspension, termination, probation, restriction, limitation, or nonrenewal
affecting any borrower, operator, manager, or facility of any participation or
provider agreement with any third-party payor, including Medicare, Medicaid,
Blue Cross and/or Blue Shield, and any other private commercial insurance
managed care and employee assistance program (such programs, the “Third-Party
Payor Programs”) to which any borrower, operator or manager presently is
subject. All Medicare, Medicaid, and private insurance cost reports and
financial reports submitted by each borrower, operator or manager are and will
be materially accurate and complete and have not been and will not be misleading
in any material respects. No cost reports for any facility remain “open” or
unsettled, except as otherwise disclosed;

(g) Governmental proceedings and notices. No borrower, operator, manager, or
facility is currently the subject of any proceeding by a governmental agency,
and no notice of any violation has been received from a governmental agency that
would, directly or indirectly, or with the passage of time, have a material
adverse impact on any borrower’s ability to accept and/or retain patients or
result in the imposition of a fine, a sanction, a lower rate certification, or a
lower reimbursement rate for services rendered to eligible patients; modify,
limit or annul, or result in the transfer, suspension, revocation, or imposition
of probationary use of any borrower’s licenses; or affect any borrower’s
continued participation in Medicare, Medicaid, or Third-Party Payor Programs, as
applicable, or any successor programs thereto, at current rate certifications;

(h) Physical plant standards. Each facility and the use thereof complies in all
material respects with all applicable local, state, and federal building codes,
fire codes, health care, nursing facility, and other similar regulatory
requirements and no waivers of such physical plant standards exist at any of the
facilities;

(i) Past violations of senior housing facilities. No senior housing facility has
received a statement of charges or deficiencies and no penalty enforcement
actions been undertaken against any such facility, its operator, manager, or
borrower, or against any officer, director, or stockholder thereof, by any
governmental agency during the last three calendar years, and there have been no
violations over the past three years that have threatened any such facility’s
operators, manager’s, or borrower’s certification for participation in any
Third-Party Payor Programs;

(j) Past violations of nursing and skilled nursing facilities. No nursing or
skilled nursing facility has been cited with a “G” level deficiency or higher.
No statement of charges or deficiencies has been made and no penalty enforcement
action has been undertaken against any such facility, its operator, manager, or
borrower, or

 

Sched. H-18



--------------------------------------------------------------------------------

against any officer, director, or stockholder thereof, by any governmental
agency during the last survey cycle. Furthermore, no nursing or skilled nursing
facility has been the subject of a “double G” determination for the last three
years;

(k) Audits. There are no current, pending, or outstanding Medicare, Medicaid, or
Third-Party Payor Programs reimbursements audits or appeals pending at any of
the facilities, and there are no years that are subject to audits;

(l) Recoupment. There are no current or pending Medicare, Medicaid, or
Third-Party Payor Programs recoupment efforts at any of the facilities. None of
the borrower are participants in any federal program whereby any governmental
agency may have the right to recover the funds by reason of the advance of
federal funds, including, without limitation, those authorized under the
Hill-Burton Act;

(m) Pledge of receivables. No borrower has pledged its receivables as collateral
security for any other loan or indebtedness;

(n) Patient care agreements. There are no patient or resident care agreements
with patients or residents or with any other persons that deviate in any
material adverse respect from the standard form customarily used at the
facilities;

(o) Patient records. All patient or resident records at each facility, including
patient or resident trust fund accounts, are true and correct in all material
respects;

(p) Management and operating agreements. Any existing agreement relating to the
management or operation of any facility with respect to any facility is in full
force and effect and is not in default by any party thereto. In the event any
management or operating agreement is terminated or in the event of foreclosure
or other acquisition of a facility by the trustee for the benefit of the holders
of the rated securities, the applicable borrow, the trustee, any subsequent
operator, manager, or any subsequent purchaser need not obtain a certificate of
need prior to applying for and receiving a license to operate such facility or
prior to receiving Medicare or Medicaid payments, as applicable; and

(q) Payment procedures. No facility, operator, manager, or borrower shall, other
than in the normal course of business, change the terms of any of the
Third-Party Payor Programs or its normal billing payment or reimbursement
policies and procedures with respect thereto, including without limitation, the
amount and timing of finance charges, fees and write-offs.

 

Sched. H-19



--------------------------------------------------------------------------------

SCHEDULE I

[REPRESENTATIONS AND WARRANTIES RE:

COLLATERAL ASSETS CONSISTING OF B NOTES3

With respect to each B Note, the Seller hereby represents and warrants, as of
the date herein specified or, if no such date is specified, as of the Closing
Date, except as set forth on the Exception Schedule, that:

 

1. Accuracy of Information. The information pertaining to each B Note set forth
in Schedule 2 was true and correct in all material respects as of the Closing
Date.

 

2. Compliance with Law. On the date of its origination, the B Note complied in
all material respects with, or was exempt from, all requirements of federal,
state or local law relating to the origination, funding and servicing of the
B Note and the B Note complied with, or is exempt from, applicable state or
federal laws, regulations or other requirements pertaining to usury.

 

3. Title to Asset; No Consents Required. Immediately prior to the sale, transfer
and assignment to the Issuer, the Seller had good title to, and was the sole
owner of, the B Note, the Seller is transferring the B Note free and clear of
any and all liens, pledges, charges or security interests of any nature
encumbering the B Note, and the transfer of the B Note complies with all
requirements and no consents, approvals or authorizations are necessary under
any related B Note documents and/or intercreditor agreements to transfer the
B Note to the Issuer or any such consent which is required has been obtained.

 

4. Absence of Fraud. In the origination (or acquisition, if the B Note was not
originated by the Seller or any of its affiliates) and servicing of the B Note,
neither the Seller nor, to the Seller’s knowledge, any prior holder of the
B Note participated in any fraud or intentional material misrepresentation with
respect to the B Note. To the Seller’s knowledge, no Underlying Obligor or
guarantor originated the B Note.

 

5. Secured by a First Lien. The B Note is performing and is secured by a first
lien on the Underlying Mortgage Property, subject to the permitted title
exceptions set forth in paragraph (8) of Schedule 1(a) and the Title Exceptions.

 

6. Delivery of Documents. The Seller has delivered to Issuer or its designee the
original promissory note, certificate or other similar indicia of ownership of
such B Note, however denominated, together with an original assignment thereof,
executed by the Seller in blank (or such other name as designated by the
Issuer).

--------------------------------------------------------------------------------

3

As used herein, all references to “knowledge” refers to the actual knowledge of
the employees of the Seller that were involved in the origination, acquisition,
servicing and management of the assets being transferred under this Agreement.

 

Sched. I-1



--------------------------------------------------------------------------------

7. Absence of Defaults re: Other Interests. To the knowledge of the Seller, no
default or event of default has occurred under any agreement pertaining to any
lien or other interest that ranks pari passu with or senior to the interests of
the holder of such B Note in respect of the related Underlying Mortgage Property
and there is no provision in any such agreement which would provide for any
increase in the principal amount of any such lien or other interest.

 

8. Absence of Defaults. There is no monetary event of default and, to the
knowledge of the Seller, no material non-monetary event of default existing
under the B Note or any B Note document and the Seller has no knowledge of any
substantial and material event or circumstance with respect to which the
expiration of an applicable default grace period is imminent that would result
in a monetary or non-monetary event of default under the B Note or the B Note
documents; the Seller has not waived any of the foregoing and to Seller’s
knowledge no waiver of any of the foregoing exists and no person other than the
holder of the B Note, the holder of the A Note or Servicers acting on their
respective behalf may declare any of the foregoing.

 

9. Absence of Liabilities. The Seller has not received written notice of any
outstanding liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind for which the
holder of such B Note is or may become obligated.

 

10. Absence of Bankruptcy Debtors. To the knowledge of the Seller, as of the
Closing Date, no issuer of such B Note was a debtor in any outstanding
proceeding pursuant to the federal bankruptcy code.

 

11. Absence of Amendments and Waivers. Except as set forth in the related
Collateral File, (a) no provision of the related intercreditor agreement, the
related B Note documents or any other document, agreement or instrument executed
in connection with the B Note has been waived, modified, altered, satisfied,
canceled, subordinated or rescinded, and no related collateral for the B Note
has been released from the lien of the related documents in any manner that
materially interferes with the security intended to be provided by such
documents, and (b) neither the related B Note issuer nor any other party to the
B Note documents has been released from any material obligation thereunder.

 

12. Collateral File. The Seller has delivered to the Issuer or its designee an
accurate and complete Collateral File.

 

13. Representations and Warranties with respect to Related Whole Loan. With
respect to each B Note, (i) if the related A Note is not an asset of a
securitization rated by Standard & Poor’s, the representations and warranties
set forth on Schedule 1(a), other than those contained in paragraphs (3)
and (20) of Schedule 1(a), are true and correct with respect to the related
Whole Loan as to which such B Note evidences a portion thereof or (ii) if the
related A Note is an asset of a securitization rated by Standard & Poor’s, there
is no existence of any event or occurrence from and after the date of
acquisition of the B Note by the Seller to the Closing Date that would cause any
of the representations and warranties relating to such B Note or the underlying
Whole Loan or Underlying Mortgage Property set forth in the mortgage loan
purchase and sale agreement executed in connection with such securitization, to
be incorrect in any material respect as of the date hereof.

 

Sched. I-2



--------------------------------------------------------------------------------

SCHEDULE J

[REPRESENTATIONS AND WARRANTIES RE:

COLLATERAL ASSETS CONSISTING OF PARTICIPATIONS4

With respect to each participation interest in a mortgage loan or a mezzanine
loan (for purposes of this Schedule 1(c), a “Participation”), the Seller hereby
represents and warrants, as of the date herein specified or, if no such date is
specified, as of the Closing Date, except as set forth on the Exception
Schedule, that:

 

1. Accuracy of Information. The information pertaining to each Participation set
forth in Schedule 2 was true and correct in all material respects as of the
Closing Date.

 

2. Compliance with Law. On the date of its origination (or acquisition if the
Participation was not originated by the Seller or any of its affiliates), the
Participation complied in all material respects with, or was exempt from, all
requirements of federal, state or local law relating to the origination, funding
and servicing of the Participation and the Participation complied with, or is
exempt from, applicable state or federal laws, regulations or other requirements
pertaining to usury.

 

3. Title to Asset; No Consents Required. Immediately prior to the sale, transfer
and assignment to the Issuer, the Seller had good title to, and was the sole
owner of, the Participation, the Seller is transferring the Participation free
and clear of any and all liens, pledges, charges or security interests of any
nature encumbering the Participation, and the transfer of the Participation
complies with all requirements and no consents, approvals or authorizations are
necessary under any related Participation documents and/or intercreditor
agreements to transfer the Participation to the Issuer or any such consent which
is required has been obtained.

 

4. Absence of Fraud. In the origination (or acquisition if the Participation was
not originated by the Seller or any of its affiliates) and servicing of the
Participation, the Seller did not participate in any fraud or intentional
material misrepresentation with respect to the Participation. To the Seller’s
knowledge, no Underlying Obligor or guarantor originated the Participation.

 

5. Secured by a First Lien. The Participation relates to a promissory note that
is secured by a first lien on the Underlying Mortgage Property.

 

6. Delivery of Documents. If such Participation is certificated, Seller has
delivered to Issuer or its designee the original certificate, however
denominated, together with an original assignment thereof, executed by the
Seller in blank.

--------------------------------------------------------------------------------

4

As used herein, all references to “knowledge” refers to the actual knowledge of
the employees of the Seller that were involved in the origination, acquisition,
servicing and management of the assets being transferred under this Agreement.

 

Sched. J-1



--------------------------------------------------------------------------------

7. Absence of Defaults re: Other Interests. To the knowledge of the Seller, no
default or event of default has occurred under any agreement pertaining to any
lien or other interest that ranks pari passu with or senior to the interests of
the holder of such Participation in respect of the related Underlying Mortgage
Property, and there is no provision in any such agreement which would provide
for any increase in the principal amount of any such lien or other interest that
is senior to the interests of the holder of such Participation.

 

8. Absence of Defaults. There is no monetary event of default and, to the
knowledge of the Seller, no material non-monetary event of default existing
under the Participation or any Participation document and the Seller has no
knowledge of any substantial and material event or circumstance with respect to
which the expiration of an applicable default grace period is imminent that
would result in a monetary or non-monetary event of default under the
Participation or the Participation documents; the Seller has not waived any of
the foregoing and to the Seller’s knowledge, no waiver of any of the foregoing
exists; and no person other than the holder of the Participation may declare any
of the foregoing.

 

9. Absence of Liabilities. The Seller has not received written notice of any
outstanding liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind for which the
holder of such Participation is or may become obligated.

 

10. Absence of Bankruptcy Debtors. To the actual knowledge of the Seller, as of
the Closing Date, no issuer of such Participation was a debtor in any
outstanding proceeding pursuant to the federal bankruptcy code.

 

11. Absence of Amendments or Waivers. Except as set forth in the related
Collateral File, (a) no provision of the related intercreditor agreement, to the
Seller’s knowledge, the related Participation documents or any other document,
agreement or instrument executed in connection with the Participation has been
waived, modified, altered, satisfied, canceled, subordinated or rescinded, and
no related collateral for the Participation has been released from the lien of
the related documents in any manner that materially interferes with the security
intended to be provided by such documents, and (b) neither the related
Participation issuer nor to the Seller’s knowledge, any other party to the
Participation documents has been released from any material obligation
thereunder.

 

12. Collateral File. The Seller has delivered to the Issuer or its designee an
accurate and complete Collateral File.

 

13.

Representations and Warranties with respect to Related Whole Loan. With respect
to each Participation that is an interest in a Mortgage Loan, (i) if the related
Senior Tranche is not an asset of a securitization rated by Standard & Poor’s,
the representations and warranties set forth in Schedule 1(a), other than the
representations and warranties contained in paragraphs (3) and (20) of
Schedule 1(a), are true and correct with respect to the related Whole Loan, as
to which such Participation represents an interest therein, or (ii) if the
related Senior Tranche is an asset of a securitization rated by Standard &
Poor’s, there is no existence of any event or occurrence from and after the date
of acquisition of the Participation by the Seller to the Closing Date that would
cause any of

 

Sched. J-2



--------------------------------------------------------------------------------

 

the representations and warranties relating to such Participation or the
underlying Whole Loan or Underlying Mortgage Property set forth in the mortgage
loan purchase and sale agreement executed in connection with such
securitization, to be incorrect in any material respect as of the date hereof.

 

14. Representations and Warranties with respect to Related Mezzanine Loan. With
respect to each Participation that is an interest in a Mezzanine Loan, the
representations and warranties set forth in Schedule 1(d), other than the
representations and warranties contained in paragraphs (2), (5), (7), (12),
(17), (26), (34) and (35) are true and correct with respect to the related
Mezzanine Loan as to which such Participation represents an interest therein.]

 

Sched. J-3



--------------------------------------------------------------------------------

SCHEDULE K

REPRESENTATIONS AND WARRANTIES RE:

COLLATERAL ASSETS CONSISTING OF MEZZANINE LOANS5

 

1. Accuracy of Information. The information pertaining to each Mezzanine Loan
set forth in Schedule 2 was true and correct in all material respects as of the
Closing Date.

 

2. Compliance with Law. On the date of its origination, the Mezzanine Loan
complied in all material respects with, or was exempt from, all requirements of
federal, state or local law relating to the origination, funding and servicing
of the Mezzanine Loan, and the Mezzanine Loan complied with, or is exempt from,
applicable state or federal laws, regulations or other requirements pertaining
to usury.

 

3. Absence of Amendments or Waivers. Except as set forth in the related
Collateral File, (a) no provision of the related intercreditor agreement, the
related Mezzanine Loan documents or any other document, agreement or instrument
executed in connection with the Mezzanine Loan has been waived, modified,
altered, satisfied, canceled, subordinated or rescinded, and no related
collateral for the Mezzanine Loan has been released from the lien of the related
documents in any manner that materially interferes with the security intended to
be provided by such documents, and (b) neither related mezzanine borrower nor
any other party to the Mezzanine Loan documents has been released from any
material obligation thereunder.

 

4. Enforceability of Documents. The notes executed by the related mezzanine
borrower in connection with the related Mezzanine Loan and the pledge of the
ownership interests securing the related Mezzanine Loan are the legal, valid and
binding obligations of the related mezzanine borrower and the Seller, as
applicable (subject to any non-recourse provisions therein and any state
anti-deficiency, one action, or market value limit deficiency legislation),
enforceable in accordance with its terms, except (i) that certain provisions
contained in such Mezzanine Loan documents are or may be unenforceable in whole
or in part under applicable state or federal laws, but neither the application
of any such laws to any such provision nor the inclusion of any such provisions
renders any of the Mezzanine Loan documents invalid as a whole and such
Mezzanine Loan documents taken as a whole are enforceable to the extent
necessary and customary for the practical realization of the rights and benefits
customarily afforded institutional mortgage lenders and (ii) as such enforcement
may be limited by bankruptcy, insolvency, receivership, reorganization,
moratorium, redemption, liquidation or other laws affecting the enforcement of
creditors’ rights generally, or by general principles of equity (regardless of
whether such enforcement is considered in a proceeding in equity or at law).

--------------------------------------------------------------------------------

5

As used herein, all references to “knowledge” refers to the actual knowledge of
the employees of the Seller that were involved in the origination, acquisition,
servicing and management of the assets being transferred under this Agreement.

 

Sched. K-1



--------------------------------------------------------------------------------

5. Title to Asset. Immediately prior to the sale, transfer and assignment to the
Issuer, the Seller had good title to, and was the sole owner of, the Mezzanine
Loan, the Seller is transferring the Mezzanine Loan free and clear of any and
all liens, pledges, charges or security interests of any nature encumbering the
Mezzanine Loan, and the transfer of the Mezzanine Loan complies with all
requirements in, and no consents, approvals or authorizations are necessary
under, any related Mezzanine Loan documents and/or intercreditor agreements to
transfer the Mezzanine Loan to the Issuer or any such consent which is required
has been obtained.

 

6. Absence of Defenses. As of the date of its origination, there was no right of
offset, diminution or rescission or valid defense or counterclaim with respect
to the mezzanine note or the Mezzanine Loan documents and, to the Seller’s
knowledge, as of the date such Mezzanine Loan is acquired by the Issuer, there
is no right of offset, diminution or rescission or valid defense or counterclaim
with respect to such mezzanine note or Mezzanine Loan documents.

 

7. Valid Assignment. The assignment of the Mezzanine Loan and the agreements
executed in connection therewith in favor of the Issuer has been duly
authorized, executed and delivered by the Seller and constitutes the legal,
valid and binding assignment of such Mezzanine Loan to the Issuer, except as
such enforcement may be limited by bankruptcy, insolvency, reorganization,
liquidation, receivership, moratorium or other laws relating to or affecting the
enforcement of creditors’ rights generally, or by general principles of equity
(regardless of whether such enforcement is considered in a proceeding in equity
or at law). The Mezzanine Loan and the agreements executed in connection
therewith are freely assignable with five days’ notice to any person or entity
that is a transferee considered qualified under common industry standards.

 

8. Security Interest. The pledge of the collateral for the Mezzanine Loan
creates a legal, valid and enforceable first priority perfected security
interest in such collateral, except as the enforceability thereof may be limited
by bankruptcy, insolvency, reorganization, liquidation, receivership, moratorium
or other laws relating to or affecting the enforcement of creditors’ rights
generally, or by general principles of equity.

 

9. Escrows and Deposits. All escrow deposits and payments required pursuant to
the Mezzanine Loan documents are in the possession, or under the control, of the
related servicer of the assets, and to the knowledge of the Seller there are no
deficiencies in connection therewith.

 

10. Power and Authority to Sell. The Seller has full right, power and the
authority to sell, assign and transfer the Mezzanine Loan.

 

11. Documents in Full Force and Effect. The Mezzanine Loan documents are in full
force and effect.

 

12.

Absence of Fraud. In the origination (or acquisition, if the Mezzanine Loan was
not originated by the Seller or any of its affiliates) and servicing of the
Mezzanine Loan, neither the Seller nor, to the Seller’s knowledge, any prior
holder of the Mezzanine Loan

 

Sched. K-2



--------------------------------------------------------------------------------

 

participated in any fraud or intentional material misrepresentation with respect
to the Mezzanine Loan. To the Seller’s knowledge, no underlying obligor or
guarantor originated the Mezzanine Loan.

 

13. Full Disbursement of Proceeds. The proceeds of the Mezzanine Loan have been
fully disbursed and there is no requirement for future advances thereunder.

 

14. Source of Payments. The Seller has not (nor to the Seller’s knowledge, has
any prior holder of the Mezzanine Loan) advanced funds or induced, solicited or
knowingly received funds from a party other than the mezzanine borrower (or any
manager or agent of mezzanine borrower) for the payment of any amounts due in
connection with the Mezzanine Loan.

 

15. No Contingent Interest. The Mezzanine Loan does not have a shared
appreciation feature or other contingent interest features.

 

16. Absence of Negative Amortization. The Mezzanine Loan does not have a
negative amortization or deferred interest feature.

 

17. Outstanding Principal Amount. The total balance of each Mezzanine Loan is
set forth on Schedule 2 hereto, and no party other than the Seller holds an
interest in the related Mezzanine Loan.

 

18. Absence of Defaults. There is no monetary event of default and, to the
knowledge of the Seller, no material non-monetary event of default existing
under the Mezzanine Loan or any Mezzanine Loan document and the Seller has no
knowledge of any substantial and material event or circumstance with respect to
which the expiration of an applicable default grace period is imminent that
would result in a monetary or non-monetary event of default under the Mezzanine
Loan or the Mezzanine Loan documents; the Seller has not waived any of the
foregoing and to the Seller’s knowledge, no waiver of any of the foregoing
exists; and no person other than the holder of the Mezzanine Loan may declare
any of the foregoing.

 

19. Absence of Delinquencies. The Mezzanine Loan is not, as of the Closing Date,
nor has it been since origination, delinquent for 30 or more days.

 

20. Security for Mezzanine Loan. The Mezzanine Loan is secured solely by the
collateral described in the Mezzanine Loan documents (including, without
limitation, the related pledge agreements for such Mezzanine Loan).

 

21. Absence of Bankruptcy Debtors. To the knowledge of the Seller, as of the
Closing Date, no mezzanine borrower was a debtor in any outstanding proceeding
pursuant to the federal bankruptcy code.

 

22.

Pledged Equity. The Mezzanine Loan is secured by a pledge of 100% of the direct
or indirect equity interests in the related Underlying Property Owner. The
Underlying Property Owner has been duly organized and is validly existing and in
good standing under the laws of its jurisdiction of organization, with requisite
power and authority to

 

Sched. K-3



--------------------------------------------------------------------------------

 

own its assets and to transact the business in which it is now engaged and the
sole purpose of the Underlying Property Owner under its organizational documents
is to own, finance, sell or otherwise manage the related Underlying Mortgage
Property and to engage in any and all activities related or incidental thereto.

 

23. UCC 9 Policies. If the Seller’s security interest in the Mezzanine Loan is
covered by a UCC 9 insurance policy, with respect to the “UCC 9” policy relating
to the Mezzanine Loan: (i) such policy is assignable by the Seller to the
Issuer, (ii) such policy is in full force and effect, (iii) all premiums thereon
have been paid, (iv) no claims have been made by or on behalf of the Seller
thereunder, and (v) no claims have been paid thereunder.

 

24. Cross-Defaults. An event of default under the related Mortgage Loan will
constitute an event of default with respect to the related Mezzanine Loan.

 

25. Payment Procedure. If a cash management agreement is in place with respect
to the Mortgage Loan and Mezzanine Loan, except following the occurrence and
during the occurrence of a Mortgage Loan event of default, any funds remaining
in the related lockbox account for the Mortgage Loan after payment of all
amounts due under the Mortgage Loan documents and for approved operating
expenses are required during a sweep period to be distributed to the holder of
the Mezzanine Loan and distributed by the holder or the servicer of the Mortgage
Loan, to the holder of the Mezzanine Loan in accordance with the Mezzanine Loan
documents.

 

26. Conditions to Transfer Mezzanine Loan. Pursuant to the terms of the
Mezzanine Loan documents, the Seller satisfied any transfer conditions or
requirements (or such conditions or requirements were validly waived by any
requisite parties) in the Mezzanine Loan documents with respect to the transfer
of the Mezzanine Loan to the Issuer.

 

27. Insurance Proceeds. The Mezzanine Loan documents require that all insurance
policies procured by the Mortgage Loan borrower with respect to the property
under the related Mortgage Loan documents name the mezzanine lender and their
respective successors and assigns as the insured or additional insured, as their
respective interests may appear.

 

28. Notice of Defaults. Pursuant to the terms of the Mezzanine Loan documents
and intercreditor agreements, the related senior lender is required to provide
written notice of defaults under a Mortgage Loan to the holder of the related
Mezzanine Loan prior to any enforcement actions by the related senior lender.

 

29. Cure Rights. Pursuant to the terms of the related intercreditor agreements,
if any, the holder of the related Mortgage Loan is not permitted to exercise any
rights it may have under the related Mortgage Loan documents or applicable law
with respect to a foreclosure or other realization upon the collateral for the
related Mortgage Loan without providing prior notice and opportunity to cure to
the related holder of the Mezzanine Loan (subject to the rights of any
subordinate mezzanine lenders).

 

Sched. K-4



--------------------------------------------------------------------------------

30. Purchase Option. Pursuant to the terms of the related intercreditor
agreement, if any, the holder of the related Mezzanine Loan has the right to
purchase the related Mortgage Loan upon certain Mortgage Loan events of default
and/or acceleration.

 

31. Property Insurance. The property securing the related Mortgage Loan is
required, pursuant to the related Mortgage Loan documents, to be insured by a
fire and extended perils insurance policy providing coverage against loss or
damage included within the classification of “all risk of physical loss” or the
equivalent thereof and, to the extent required as of the date of origination of
the related Mezzanine Loan consistent with prudent commercial mortgage lending
practices against other risks insured against by persons operating like
properties in the locality of the such property; in an amount not less than the
lesser of the principal balance of the related Mezzanine Loan and the
replacement cost of such property, and not less than the amount necessary to
avoid the operation of any co-insurance provisions with respect to such
property; in addition, the improvements of such property are either (A) not
located in a flood hazard area (as defined by the Federal Insurance
Administration) or earthquake zone, or (B) covered by flood hazard or earthquake
hazard insurance, as applicable. The related Mortgage Loan documents require
that each such fire and extended perils, flood hazard and earthquake hazard
insurance policy is required to contain a standard mortgagee clause which names
the holder of the Mortgage Loan and its successors and assigns as an additional
insured and the Mezzanine Loan documents requires prior notice to the holder of
the related Mezzanine Loan of termination or cancellation, and no such notice
has been received, including any notice of nonpayment of premiums, that has not
been cured, and the related Mezzanine Loan documents provide that casualty
insurance proceeds will be applied either to the restoration or repair of such
property or, subject to the terms of the Mortgage Loan documents, to the
reduction of the principal amount of the Mezzanine Loan.

 

32. Licenses and Permits. To the knowledge of the Seller, based on due diligence
customarily performed by the Seller and reasonable prudent commercial mortgage
and mezzanine lenders in the origination of comparable loans, all material
licenses, permits and authorizations then required for use of the property
securing the related Mortgage Loan had been obtained and were valid and in full
force and effect as of the origination date of the related Mezzanine Loan,
except for such licenses, permits and authorizations the failure of which to
obtain would not materially adversely affect the value of such Mezzanine Loan.

 

33. Absence of Litigation. To the Seller’s knowledge, there is no pending
action, suit or proceeding, arbitration or governmental investigation against
the mezzanine borrower or the collateral for the Mezzanine Loan, an adverse
outcome of which would materially and adversely affect the mezzanine borrower’s
performance under the Mezzanine Loan documents or the collateral for the
Mezzanine Loan.

 

34. Collateral File. The Seller has delivered to the Issuer or its designee
accurate and complete copies of all of the related Mortgage Loan documents and
intercreditor arrangements; and as of the Closing Date, none of the Mortgage
Loan documents, intercreditor arrangements, or any of the terms thereof have
been modified, amended, supplemented, terminated, or waived, and the Seller has
not received notice of any such modification, amendment, supplement, termination
or waiver.

 

Sched. K-5



--------------------------------------------------------------------------------

35. Record Ownership. Upon the transfer to the Issuer, the Issuer will be the
owner of the Mezzanine Loan and the related intercreditor agreements sufficient
to ensure the Issuer has all rights to receive principal and interest payments
with respect to the Mezzanine Loan accrued after the Closing Date.

 

36. Taxes. All real estate taxes and governmental assessments, or installments
thereof, which would be a lien on any Underlying Mortgage Property and that
prior to the Closing Date have become delinquent in respect of such Underlying
Mortgage Property have been paid, or an escrow of funds in an amount sufficient
to cover such payments has been established by the holder of the Mezzanine Loan
or the holder of the Underlying Note. For purposes of this representation and
warranty, real estate taxes and governmental assessments and installments
thereof shall not be considered delinquent until the earlier of (a) the date on
which interest and/or penalties would first be payable thereon and (b) the date
on which enforcement action is entitled to be taken by the related taking
authority.

 

37. Zoning Compliance. To the Seller’s knowledge, as of the date of origination
of such Mezzanine Loan, and as of the Closing Date, there are no violations of
any applicable zoning ordinances, building codes and land laws applicable to the
Underlying Mortgage Property, the improvements thereon or the use and occupancy
thereof which would have a material adverse effect on the value, operation or
net operating income of the Underlying Mortgage Property which are not covered
by title insurance and any non-conformity with zoning laws constitutes a legal
non-conforming use or structure which, in the event of casualty or destruction
up to a specified portion of the Underlying Mortgage Property, may be restored
or repaired to the full extent of the use or structure at the time of such
casualty, or for which law and ordinance insurance coverage has been obtained in
amounts customarily required by prudent commercial mortgage lenders, or such
non-conformity does not materially and adversely affect the use, operation or
value of the Underlying Mortgage Property.

 

38. Absence of Encroachments. To the Seller’s knowledge based on surveys and/or
the title policy referred to herein obtained in connection with the origination
of the related Mortgage Loan, none of the material improvements which were
included for the purposes of determining the appraised value of the related
Underlying Mortgage Property at the time of the origination of the Mortgage Loan
lies outside of the boundaries and building restriction lines of such property
(except Underlying Mortgage Properties which are legal non-conforming uses), to
an extent which would have a material adverse affect on the value of the
Underlying Mortgage Property or related Underlying Obligor’s use and operation
of such Underlying Mortgage Property (unless affirmatively covered by title
insurance) and no improvements on adjoining properties encroached upon such
Underlying Mortgage Property to any material and adverse extent (unless
affirmatively covered by title insurance).

 

Sched. K-6



--------------------------------------------------------------------------------

39. Environmental Conditions. One or more environmental site assessments or
updates thereof (meeting American Society for Testing and Materials (“ASTM”)
standards) were performed by an environmental consulting firm independent of the
Seller and the Seller’s affiliates with respect to each related Underlying
Mortgage Property during the 10 months preceding the origination of the related
Mortgage Loan, and the Seller, having made no independent inquiry other than to
review the report(s) prepared in connection with the assessment(s) referenced
herein, has no actual knowledge and has received no notice of any material
adverse environmental condition or circumstance affecting such Underlying
Mortgage Property that was not disclosed in such report(s). If any such
environmental report identified any Recognized Environmental Condition (“REC”),
as that term is defined in the Standard Practice from Environmental Site
Assessments: Phase I Environmental Site Assessment Process Designation:
E 1527-00, as recommended by the ASTM, with respect to the related Underlying
Mortgage Property and the same have not been subsequently addressed in all
material respects, then, to the Seller’s knowledge, any such remaining REC has
been addressed by (i) an escrow of 100% or more of the amount identified as
necessary by the environmental consulting firm to address such REC, (ii) a
responsible party having financial resources reasonably estimated to be adequate
to address the REC is required to take such actions or is liable for the failure
to take such actions, if any, with respect to such circumstances or conditions
as have been required by the applicable governmental regulatory authority or any
environmental law regulation, (iii) an environmental insurance policy, (iv) an
operations and maintenance plan or (v) a qualified environmental consultant
having recommended no further investigation or remediation after further
investigation.

 

40. No Material Default. There exists no material default, event of default,
breach, violation or event of acceleration (and, to the Seller’s actual
knowledge, no event which, with the passage of time or the giving of notice, or
both, would constitute any of the foregoing) under the documents evidencing or
securing the related Mortgage Loan, in any such case to the extent the same
materially and adversely affects the value of the related Mortgage Loan and the
related Underlying Mortgage Property; provided, however, that this
representation and warranty does not address or otherwise cover any default,
breach, violation or event of acceleration that specifically pertains to any
matter otherwise covered by any other representation and warranty made by the
Seller in this Schedule 1(d).

 

Sched. K-7



--------------------------------------------------------------------------------

SCHEDULE L

[REPRESENTATIONS AND WARRANTIES RE:

COLLATERAL ASSETS CONSISTING OF REIT DEBT SECURITIES, RAKE BONDS,

SINGLE ASSET MORTGAGE SECURITIES AND SINGLE BORROWER MORTGAGE

SECURITIES (EACH, A “SECURITY”)6

With respect to each Security, the Seller hereby represents and warrants, as of
the date herein specified or, if no such date is specified, as of the Closing
Date, except as set forth on the Exception Schedule, that:

 

1. Accuracy of Information. All information contained in the related Collateral
File (or as otherwise provided to Issuer) in respect of such Security is
accurate and complete in all material respects.

 

2. Title to Asset. Immediately prior to the sale, transfer and assignment to
Issuer, (i) the Seller had good and marketable title to, and was the sole owner
and holder of, such Security, (ii) the Seller full right, power and authority to
transfer, and is transferring, such Security free and clear of any and all
liens, pledges, encumbrances, charges, security interests or any other ownership
interests of any nature encumbering such Security, and (iii) no consent,
approval or authorization of any Person is required for any such transfer or
assignment by the holder of such Security.

 

3. Valid Assignment. Upon consummation of the purchase contemplated to occur in
respect of such Security on the Closing Date, the Seller will have validly and
effectively conveyed to Issuer all legal and beneficial interest in and to such
Security free and clear of any and all liens, pledges, encumbrances, charges,
security interests or any other ownership interests of any nature.

 

4. Form of Security. With respect to any Security that is a certificated
security, such Security is a certificated security in registered form, or is in
uncertificated form and held through the facilities of (a) The Depository Trust
Company in New York, New York, or (b) such other clearing organization or
book-entry system as is designated in writing by the Issuer.

 

5. Transfer Documents. With respect to any Security that is a certificated
security, the Seller has delivered to Issuer or its designee such certificated
security, along with any and all certificates, assignments, bond powers executed
in blank, necessary to transfer such certificated security under the issuing
documents of such Security.

--------------------------------------------------------------------------------

6

As used herein, all references to “knowledge” refers to the actual knowledge of
the employees of the Seller that were involved in the origination, acquisition,
servicing and management of the assets being transferred under this Agreement.

 

Sched. L-1



--------------------------------------------------------------------------------

6. Absence of Adverse Events. Based on the most recently available trustee
report, (i) no interest shortfalls have occurred and no realized losses have
been applied to any Security and (ii) the Seller is not aware of any
circumstances that could have a material adverse effect on such Security.]

 

Sched. L-2



--------------------------------------------------------------------------------

SCHEDULE M

REPRESENTATIONS AND WARRANTIES RE:

COLLATERAL ASSETS CONSISTING OF PREFERRED EQUITY SECURITIES7

 

1. Compliance with Law. On the date of its issuance, the Preferred Equity
Security complied in all material respects with, or was exempt from, all
requirements of federal, state or local law relating to the issuance and funding
of the Preferred Equity Security.

 

2. Absence of Amendments or Waivers. Except as set forth in the related
Collateral File, (a) no provision of the related Preferred Equity Documentation
or any other document, agreement or instrument executed in connection with the
Preferred Equity Security and which benefits the Seller as holder of the
Preferred Equity Security has been waived, modified, altered, satisfied,
canceled, subordinated or rescinded and (b) neither the related issuer of the
Preferred Equity Security nor any other party to the Preferred Equity
Documentation has been released from any material obligation thereunder and
which benefits the Seller as holder of the Preferred Equity Security.

 

3. Enforceability of Documents. The documents executed by the related Preferred
Equity Vehicle in connection with the related Preferred Equity Security for the
benefit of the holder of the Preferred Equity Security, including any
certificates evidencing or constituting such Preferred Equity Security are the
legal, valid and binding obligations of the related issuer of Preferred Equity
Security and the Seller, as applicable (subject to any nonrecourse provisions
therein and any state anti-deficiency legislation), enforceable in accordance
with their terms, except as such enforcement may be limited by bankruptcy,
insolvency, reorganization, moratorium or other similar laws affecting the
enforcement of creditors’ rights generally, and by general principles of equity
(regardless of whether such enforcement is considered in a proceeding in equity
or at law).

 

4. Title to Asset. Immediately prior to the sale, transfer and assignment to the
Issuer, the Seller had good title to, and was the sole owner of, the Preferred
Equity Security, the Seller is transferring the Preferred Equity Security free
and clear of any and all liens, pledges, charges or security interests of any
nature encumbering the Preferred Equity Security, and the transfer of the
Preferred Equity Security complies with all requirements and no consents,
approvals or authorizations are necessary under any related Preferred Equity
Security documents and/or intercreditor agreements to transfer the Preferred
Equity Security to the Issuer or any such consent which is required has been
obtained.

 

5. Absence of Defenses. As of the date of its origination, there was no right of
offset, diminution or rescission or valid defense or counterclaim with respect
to the Preferred Equity Security or the Preferred Equity Documentation which
benefit the holder of the

--------------------------------------------------------------------------------

7

As used herein, all references to “knowledge” refers to the actual knowledge of
the employees of the Seller that were involved in the origination, acquisition,
servicing and management of the assets being transferred under this Agreement.

 

Sched. M-1



--------------------------------------------------------------------------------

Preferred Equity Security and, to the Seller’s knowledge, as of the date such
Preferred Equity Security is acquired by the Issuer, there is no right of
offset, diminution or rescission or valid defense or counterclaim with respect
to such Preferred Equity Security or such Preferred Equity Documentation.

 

6. Valid Assignment. The assignment of the Preferred Equity Documentation in
favor of the Issuer has been duly authorized, executed and delivered by the
Seller and constitutes the legal, valid and binding assignment of such Preferred
Equity Security to the Issuer, except as such enforcement may be limited by
bankruptcy, insolvency, reorganization, liquidation, receivership, moratorium or
other laws relating to or affecting the enforcement of creditors’ rights
generally, or by general principles of equity (regardless of whether such
enforcement is considered in a proceeding in equity or at law). The Preferred
Equity Documentation contains customary provisions restricting transfers to
qualified institutional lenders.

 

7. Power and Authority to Sell. The Seller has full right, power and the
authority to sell, assign and transfer the Preferred Equity Security.

 

8. Documents in Full Force and Effect. The Preferred Equity Documentation that
benefits the holder of the Preferred Equity Security are in full force and
effect.

 

9. Outstanding Amount. The unreturned capital with respect to each Preferred
Equity Security is set forth on Schedule 3 hereto, and no party other than the
Seller holds an interest in the related Preferred Equity Security. The total
original principal amount of the Mortgage Loans related to such Preferred Equity
Security as of the Closing Date is set forth on Schedule 3 hereto.

 

10. Absence of Default. There is no monetary event of default under the terms of
the Preferred Equity Security, and the Seller has no knowledge of any
substantial and material event or circumstance with respect to which the
expiration of an applicable default grace period is imminent that would result
in a monetary or non-monetary event of default with respect to the Preferred
Equity Documentation which benefits the holder of the Preferred Equity Security;
the Seller has not waived any of the foregoing and to the Seller’s knowledge, no
waiver of any of the foregoing exists.

 

11. Absence of Bankruptcy Debtors. To the knowledge of the Seller, as of the
Closing Date, no issuer of Preferred Equity Security was a debtor in any
outstanding proceeding pursuant to the federal bankruptcy code.

 

12. Equity Interests in an Owner of Underlying Mortgage Property. The Preferred
Equity Security has been issued by, and represents an equity interest in, a
direct or indirect owner of an Underlying Mortgage Property or an entity that
controls same. The Underlying Property Owner has been duly organized and is
validly existing and in good standing under the laws of its jurisdiction of
organization, with requisite power and authority to own its assets and to
transact the business in which it is now engaged, the sole purpose of the
Underlying Property Owner under its organizational documents is to own, finance,
sell or otherwise manage the related Underlying Mortgage Property and to engage
in any all activities related or incidental thereto. The Underlying Property
Owner has good and marketable title to the Underlying Mortgage Property.

 

Sched. M-2



--------------------------------------------------------------------------------

13. Payment Procedure. Except following the occurrence and during the occurrence
of a Mortgage Loan event of default, any funds remaining in the related lockbox
account for the Mortgage Loan after payment of all amounts due under any related
Mortgage Loan documents are required to be distributed to the holder of the
Preferred Equity Security and distributed by the holder or the servicer of the
Mortgage Loan, to the holder of the Preferred Equity Security in accordance with
the Preferred Equity Documentation.

 

14. Conditions to Transfer Preferred Equity Security. Pursuant to the terms of
the Preferred Equity Documentation, the Seller satisfied any transfer conditions
or requirements (or such conditions or requirements were validly waived by any
requisite parties) in the Preferred Equity Security Documentation with respect
to the transfer of the Preferred Equity Security to the Issuer.

 

15. Notice of Defaults. Pursuant to the terms of the Preferred Equity
Documentation and intercreditor agreements, the related senior borrower is
required to provide written notice of defaults under the Mortgage Loan to the
holder of the related Preferred Equity Security at the same time such notices
are delivered by the related senior lender to the related senior borrower.

 

16. Cure Rights. Pursuant to the terms of the related intercreditor agreements,
the holder of the related Mortgage Loan is not permitted to exercise any rights
it may have under the related Mortgage Loan documents or applicable law with
respect to a foreclosure or other realization upon the collateral for the
related Mortgage Loan without providing prior notice and opportunity to cure the
related senior borrower.

 

17. Insurance Proceeds. The Preferred Equity Documentation requires that all
insurance policies procured by the Underlying Property Owner with respect to the
Underlying Mortgage Property name the holder of the Preferred Equity Security,
the related Preferred Equity Vehicle and their respective successors and assigns
as the insured or additional insured, as their respective interests may appear
and such insurance policies will inure to the benefit of the Issuer.

 

18.

Property Insurance. The property securing the related Mortgage Loan is required,
pursuant to the related Mortgage Loan documents, to be insured by a fire and
extended perils insurance policy providing coverage against loss or damage
included within the classification of “all risk of physical loss” or the
equivalent thereof and, to the extent required as of the date of origination of
the related Preferred Equity Security consistent with prudent commercial
mortgage lending practices against other risks insured against by persons
operating like properties in the locality of the such property; in an amount not
less than the lesser of the principal balance of the related Mortgage Loan and
the replacement cost of such property, and not less than the amount necessary to
avoid the operation of any co-insurance provisions with respect to such
property; in addition, the improvements of such property are either (A) not
located in a flood hazard area (as defined by the Federal Insurance
Administration) or earthquake zone, or (B) is covered

 

Sched. M-3



--------------------------------------------------------------------------------

 

by flood hazard or earthquake hazard insurance, as applicable. The related
Mortgage Loan documents require that each such fire and extended perils, flood
hazard and earthquake hazard insurance policy is required to contain a standard
mortgagee clause which names the holder of the Mortgage Loan and its successors
and assigns as an additional insured and the Preferred Equity Documentation
requires prior notice to the holder of the related Preferred Equity Security of
termination or cancellation, and no such notice has been received, including any
notice of nonpayment of premiums, that has not been cured, and the related
Preferred Equity Documentation provides that casualty insurance proceeds will be
applied either to the restoration or repair of such property or, subject to the
terms of the Mortgage Loan Documents, to the redemption of the Preferred Equity
Security.

 

19. Licenses and Permits. To the actual knowledge of the Seller, all material
licenses, permits and authorizations then required for use of the property
securing the related Mortgage Loan had been obtained and were valid and in full
force and effect as of the origination date of the related Preferred Equity
Security, except for such licenses, permits and authorizations the failure of
which to obtain would not materially adversely affect the value of such
Preferred Equity Security.

 

20. Absence of Litigation. To the Seller’s actual knowledge, there is no pending
action, suit or proceeding, arbitration or governmental investigation against
the issuer of Preferred Equity Security, an adverse outcome of which would
materially and adversely affect the issuer of Preferred Equity Security’s
performance under the Preferred Equity Documentation.

 

21. Mortgage Loan File. The Seller has delivered to the Issuer accurate and
complete copies of all of the related Mortgage Loan documents and intercreditor
arrangements; and, to the Seller’s knowledge, as of the Closing Date, none of
the Mortgage Loan documents, or any of the terms thereof have been modified,
amended, supplemented, terminated, or waived, and the Seller has not received
notice of any such modification, amendment, supplement, termination or waiver.

 

22. Record Ownership. Upon the transfer to the Issuer, the Issuer will be the
owner of the Preferred Equity Security, as an owner of the Preferred Equity
Security sufficient to ensure the Issuer has all rights to receive dividends,
distributions and redemption amounts with respect to the Preferred Equity
Security.

 

23. Taxes. All real estate taxes and governmental assessments, or installments
thereof, which would be a lien on any Underlying Mortgage Property and that
prior to the origination date have become delinquent in respect of such
Underlying Mortgage Property have been paid, or to the Seller’s knowledge, an
escrow of funds with the holder of the related Mortgage Loan in an amount
sufficient to cover such payments has been established by the holder of the
Preferred Equity Security or the holder of the Underlying Note. For purposes of
this representation and warranty, real estate taxes and governmental assessments
and installments thereof shall not be considered delinquent until the earlier of
(a) the date on which interest and/or penalties would first be payable thereon
and (b) the date on which enforcement action is entitled to be taken by the
related taking authority.

 

Sched. M-4



--------------------------------------------------------------------------------

24. Zoning Compliance. To the Seller’s knowledge, as of the date of origination
of such Preferred Equity Security, there are no violations of any applicable
zoning ordinances, building codes and land laws applicable to the Underlying
Mortgage Property, the improvements thereon or the use and occupancy thereof
which would have a material adverse effect on the value, operation or net
operating income of the Underlying Mortgage Property which are not covered by
title insurance. Any non-conformity with zoning laws constitutes a legal
non-conforming use or structure which, in the event of casualty or destruction
up to a specified portion of the Underlying Mortgage Property, may be restored
or repaired to the full extent of the use or structure at the time of such
casualty, or for which law and ordinance insurance coverage has been obtained in
amounts customarily required by prudent commercial mortgage lenders, or such
non-conformity does not materially and adversely affect the use, operation or
value of the Underlying Mortgage Property.

 

25. Absence of Encroachments. To the Seller’s actual knowledge based on surveys
and/or the title policy referred to herein obtained in connection with the
origination of each Preferred Equity Security, none of the material improvements
which were included for the purposes of determining the appraised value of the
related Underlying Mortgage Property at the time of the origination of the
Preferred Equity Security lies outside of the boundaries and building
restriction lines of such property (except Underlying Properties which are legal
non-conforming uses), to an extent which would have a material adverse affect on
the value of the Underlying Mortgage Property or related Underlying Obligor’s
use and operation of such Underlying Mortgage Property (unless affirmatively
covered by title insurance) and no improvements on adjoining properties
encroached upon such Underlying Mortgage Property to any material and adverse
extent (unless affirmatively covered by title insurance).

 

26.

Environmental Conditions. One or more environmental site assessments or updates
thereof (meeting American Society for Testing and Materials (ASTM) standards)
were performed by an environmental consulting firm independent of the Seller and
the Seller’s affiliates with respect to each related Underlying Mortgage
Property during the 12-months preceding the origination of the related Preferred
Equity Security, and the Seller, having made no independent inquiry other than
to review the report(s) prepared in connection with the assessment(s) referenced
herein, has no actual knowledge and has received no notice of any material
adverse environmental condition or circumstance affecting such Underlying
Mortgage Property that was not disclosed in such report(s). If any such
environmental report identified any Recognized Environmental Condition (“REC”),
as that term is defined in the Standard Practice from Environmental Site
Assessments: Phase I Environmental Site Assessment Process Designation:
E 1527-00, as recommended by the American Society for Testing and Materials
(ASTM), with respect to the related Underlying Mortgage Property and the same
have not been subsequently addressed in all material respects, then any such
remaining REC has been addressed by (i) an escrow of 100% or more of the amount
identified as necessary by the environmental consulting firm to address such
REC, (ii) a responsible party having

 

Sched. M-5



--------------------------------------------------------------------------------

 

financial resources reasonably estimated to be adequate to address the REC is
required to take such actions or is liable for the failure to take such actions,
if any, with respect to such circumstances or conditions as have been required
by the applicable governmental regulatory authority or any environmental law
regulation, (iii) an environmental insurance policy, (iv) an operations and
maintenance plan or (v) a qualified environmental consultant having recommended
no further investigation or remediation after further investigation.

 

27. Buy/Sell Provisions. Either (A) the Preferred Equity Documentation does not
contain any “buy/sell” or similar provisions (a “Buy/Sell Arrangement”) which
would obligate the purchaser of the Preferred Equity Security to purchase the
equity interests of the common equityholders (or any other party having an
interest in the Preferred Equity Vehicle), or require that the holder of the
Preferred Equity Security sell its Preferred Equity Security to the common
equityholders (or any other party having an interest in the Preferred Equity
Vehicle); or (B) if the Preferred Equity Documentation contains a Buy/Sell
Arrangement, the price at which the holder of the Preferred Equity Security is
required to sell its interest in the Preferred Equity Security is at least equal
to the total redemption amount of the Preferred Equity Security, together with
any unpaid distributions thereon as of the date of such purchase. Other than any
such Buy/Sell Arrangement, no other person has the option to purchase the
Preferred Equity Security.

 

28. No Conversion. No portion of the Preferred Equity Security may be converted
into common equity or any other interest in the Preferred Equity Vehicle without
the prior written consent of the holder of the Preferred Equity Security.

 

29. Early Redemption. Pursuant to terms of the related Preferred Equity
Documentation and the related senior loan documents and/or the related mezzanine
loan documents, any prepayment of the related senior loan and/or mezzanine loan
requires a mandatory redemption of the related Preferred Equity Security.

 

30. No Capital Calls; Nondiscretionary Distributions. There is no requirement
for the holder of the Preferred Equity Security to make any capital calls to the
Preferred Equity Vehicle or other future monetary advances or contributions in
respect to the Preferred Equity Security; no proceeds of the Preferred Equity
Security have been applied in redemption of the Preferred Equity Security, or as
distributions to the holder of the Preferred Equity Security, nor have any
proceeds of the Preferred Equity Security been paid to any taxing authority on
behalf of the Preferred Equity Vehicle. The Preferred Equity Documentation
provides for regular, periodic distributions to be made in respect of the
Preferred Equity Security and to the fullest extent permitted by law, such
distributions do not require the consent or approval of the board of directors
(or the equivalent) of the Preferred Equity Vehicle, or the common
equityholders.

 

Sched. M-6



--------------------------------------------------------------------------------

SCHEDULE N

SCHEDULE OF EXCEPTED ASSETS

 

1. Centerpoint and Arrowhead Apartments in Glendale/Tucson, AZ;

 

2. The Sevilla Apartments in Palm Desert, CA;

 

3. 1501 Yamato Road in Boca Raton, FL; and

 

4. Loan to sponsors affiliated with USLR, including a restructuring of the USLR
Portfolio.

 

Sched. N-1



--------------------------------------------------------------------------------

SCHEDULE O

EXCEPTION SCHEDULE TO WHOLE LOAN REPRESENTATIONS AND WARRANTIES

 

ASSET

  

EXPLANATION OF EXCEPTION

4200 Industrial Blvd.

   Rep 29: Litigation existed against Guarantors as of the closing of the loan,
but such litigation will not have a material adverse effect on the loan or the
underlying property.

Azalea Apartments

  

Rep 4: $500,000 additional advance, which was not reserved, to be funded if/when
all capital improvements are made and certain standards satisfied.

Rep 35: No future covenant to maintain permits and licenses exists; only a
representation as of closing that all permits and licenses had been obtained.

Carter Oak

   Rep 11, 18 & 25: Lender is former owner and did not obtain engineering,
environmental or zoning reports in anticipation of loan.

CVI - Mississippi Portfolio

  

Rep 4: Additional advance requirement exists.

Rep 29: CVI has been named in a suit filed in April, 2006. The damages sought
are $138,135. Such litigation will not have a material adverse effect on the
loan or the underlying property.

CVI - Regency Meadows Apartments

  

Rep 4: Advance requirement exists for construction.

Rep 29: CVI has been named in a suit filed in April, 2006. The damages sought
are $138,135. Such litigation will not have a material adverse effect on the
loan or the underlying property.

Rep 47: No representation was made with regard to Access to Utilities.

CVI - Silversmith Creek Apartments

   Rep 29: CVI has been named in a suit filed in April, 2006. The damages sought
are $138,135. Such litigation will not have a material adverse effect on the
loan or the underlying property.

Downingtown-100 E Lancaster Avenue

  

Rep 3: A future advance clause exists.

Rep 47: No specific representation regarding access to utilities.

Inlet Square Mall

  

Rep 3: $11,765,000 participation was sold in September 2006.

Rep 4: Funding for capital improvements, leasing commissions and expansion.

Rep 49(e): Ground Lease does not provide that no notice of termination or
cancellation is effective against mortgagee unless a copy of such notice is
delivered to mortgagee.

Rep 49(f): mortgagee not expressly permitted to exercise rights of underlying
Obligor under such Ground Lease and the Mortgage.

Rep 49(h) and 49(l): Ground lessor is not required to enter into a new lease in
the event of default by ground lessee or termination of ground lease.

Rep 49(i): The Ground Lease does not contain such a provision. These exceptions
related to the ground lease, taken as a whole, do not have a material adverse
effect on the loan or the underlying property.

North Tucson Business Center

   Rep 4: Future funding requirements

Palisades Shopping Center-Tranche A

   Rep 4: Future Advance requirement for TI/LC and Capital Improvements.

Pennsview

  

Rep 38: The second sentence of this representation is not accurate – no such
requirement exists.

Rep 42: Subordinate liens are permitted; a second mortgage does exist.

Remington Apartments

   Rep 47: No specific representation regarding access to utilities.

 

Sched. O-1



--------------------------------------------------------------------------------

ASSET

  

EXPLANATION OF EXCEPTION

River Chase Apartments

  

Rep 4: An advance for Capital Improvements was not advanced at closing.

Rep 29: CVI has been named in a suit filed in April, 2006. The damages sought
are $138,135. Such litigation will not have a material adverse effect on the
loan or the underlying property.

Summerwinds & Harbour Island Club

   Rep 3: $13,235,000 pari passu participation was sold in September 2006.

Tri State Plaza

   Rep 4: The Loan has an advance feature.

Union Medical Campus

   Rep 52: The subject Property consists of three medical buildings, but no
additional representations, warranties or covenants pertaining to the
medical-use aspect of the Property were obtained in connection to the Loan.

USLR Portfolio

   Rep 32: In addition to the first mortgage liens, lender holds additional
collateral on the loan in the form of second mortgages on certain additional
parcels in New Jersey and Pennsylvania.

Winghaven Medical Office

  

Rep 3: $10,000,000 pari passu participation was sold in September 2006.

Rep 4: $1,100,000 not advanced to Borrower at Closing.

Rep 52: The subject Property consists of two medical office buildings, but no
additional representations, warranties or covenants pertaining to the
medical-use aspect of the Property were obtained in connection to the Loan.

 

Sched. O-2



--------------------------------------------------------------------------------

EXCEPTION SCHEDULE

TO

PARTICIPATION REPRESENTATIONS AND WARRANTIES

 

MORTGAGE LOAN

  

EXPLANATION OF EXCEPTION

   None

 

Sched. O-3



--------------------------------------------------------------------------------

EXCEPTION SCHEDULE

TO

MEZZANINE LOAN REPRESENTATIONS AND WARRANTIES

 

MORTGAGE LOAN

  

EXPLANATION OF EXCEPTION

Rutherford Plaza

  

Rep 15: After repayment of the loan, RAIT has an interest in a portion of the
appreciation of the Property.

Rep 27: The Loan Documents do not require that RAIT be named as an additional
insured.

Foxcroft Apartments

   Rep 16: Interest accrues at 14%, but pay rate is 12% through maturity.

San Antonio - Landera Apts

  

Rep 15: After repayment of the loan, RAIT has an interest in a portion of the
appreciation of the underlying property.

Rep 16: Payments under the Note may be deferred and accrue, to the extent
limited by cash flow from the underlying property.

San Antonio - Woods of Elm Creek

  

Rep 15: After repayment of the loan, RAIT has an interest in a portion of the
appreciation of the underlying property.

Rep 16: Payments under the Note may be deferred and accrue, to the extent
limited by cash flow from the underlying property.

Retreat at Fossil Creek

   Rep 37: The Property has insufficient parking (15 spaces short). This will
not, however, have a material adverse effect on the loan or on the value or use
of the of the underlying Property.

Rogers Plaza Town Center

   Rep 28, 29 & 30 – There is no Intercreditor Agreement

Lake at Northpoint

  

Rep 15: After repayment of the loan, RAIT has an interest in a portion of the
appreciation of the underlying property.

Rep 16: Payments under the Note may be deferred and accrue, to the extent
limited by cash flow from the underlying property.

San Antonio - Lodge Apts

  

Rep 15: After repayment of the loan, RAIT has an interest in a portion of the
appreciation of the underlying property.

Rep 16: Payments under the Note may be deferred and accrue, to the extent
limited by cash flow from the underlying property.

Lembi

   Rep 28, 29 & 30: RAIT is owns a junior participation interest in 50% of the
Mezz Loan and is not a party to the Intercreditor Agreement

Monte Verde Apartments

  

Rep 15: the 12% interest rate can be reduced to 11% if the DSCR is at least
1.10:1.00

Rep 16: through 2006, only 9% pay rate with all outstanding and unpaid interest
accruing interests until prepayment or maturity.

Coles Crossing

  

Rep 13: $2,000,000 additional advance required

Rep 15: After repayment of the loan, RAIT has an interest in a portion of the
appreciation of the underlying property.

Rep 16: Payments under the Note may be deferred and accrue, to the extent
limited by cash flow from the underlying property.

Aurora Medical Office - Mezz

   Rep 16: Payments under the Note may be deferred and accrue, to the extent
limited by cash flow from the underlying property.

1930 Chestnut St.

   Rep 22: Pledge is of a 70% of the ownership of, including a controlling
interest in, the underlying Property Owner. (Additional collateral was also
pledged.)

San Antonio - Fountainhead Apts

  

Rep 15: After repayment of the loan, RAIT has an interest in a portion of the
appreciation of the underlying property.

Rep 16: Payments under the Note may be deferred and accrue, to the extent
limited by cash flow from the underlying property.

Rep 23: No UCC9 obtained

Edge at Avenue North

   Rep 13: Future funding requirement of $5,000,000

Tower at Galleria & Erieview II

  

Rep 15: After repayment of the loan, RAIT has an interest in a portion of the
appreciation of the underlying property.

Rep 16: Payments under the Note may be deferred and accrue, to the extent
limited by cash flow from the underlying property.

 

Sched. O-4



--------------------------------------------------------------------------------

EXCEPTION SCHEDULE

TO

PREFERRED EQUITY REPRESENTATIONS AND WARRANTIES

 

MORTGAGE LOAN

  

EXPLANATION OF EXCEPTION

North Park

   Rep 35: A repayment of the senior loan does not require a mandatory
redemption of the Preferred Equity; the Preferred Equity must be redeemed upon
the stated Redemption Date or upon the sale of the Property.

Towne Square

   Rep 35: A repayment of the senior loan does not require a mandatory
redemption of the Preferred Equity; the Preferred Equity must be redeemed upon
the stated Redemption Date or upon the sale of the Property.

Wawautosa

  

Rep 23: The Mortgage Loan documents were done on Fannie Mae forms. As such,
there are no requirements that insurance proceeds name the holder of the
Preferred Equity as additional insured.

Rep 35: A repayment of the senior loan does not require a mandatory redemption
of the Preferred Equity; the Preferred Equity must be redeemed upon the stated
Redemption Date or upon the sale of the Property.

401 Michigan

   Rep 35: A repayment of the senior loan does not require a mandatory
redemption of the Preferred Equity; the Preferred Equity must be redeemed upon
the stated Redemption Date or upon the sale of the Property.

 

Sched. O-5